    Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13   Desc
                               Main Document    Page 1 of 389
          
          

       :LOOLDP1/REHO 6WDWH%DU1R 
        3$&+8/6.,67$1*=,(+/ -21(6//3
       7RZQ&HQWHU'ULYH6XLWH
        &RVWD0HVD&DOLIRUQLD
       7HOHSKRQH  
        )DFVLPLOH  
       (PDLOZOREHO#SV]MODZFRP
        
       
        6SHFLDO5HRUJDQL]DWLRQ&RXQVHOIRU'HEWRU
       DQG'HEWRULQ3RVVHVVLRQ-RKQ-HDQ%UDO
        
                                                  
                               81,7('67$7(6%$1.5837&<&2857
                      &(175$/',675,&72)&$/,)251,$6$17$$1$',9,6,21
                                                 
      ,QUH                                     &DVH1REN(6
                                                   
      -2+1-($1%5$/                            &KDSWHU
                                                   
                 'HEWRUDQG                     ),567$1'),1$/$33/,&$7,21)25
                   'HEWRULQ3RVVHVVLRQ           &203(16$7,21$1'
                                                 5(,0%856(0(172)(;3(16(62)
                                                   3$&+8/6.,67$1*=,(+/ -21(6
                                                 //3$663(&,$/5(25*$1,=$721
                                                   &2816(/)25'(%725$1''(%725
                                                 ,13266(66,21)257+(3(5,2'
                                                   -$18$5<7+528*+-8/<
                                                 '(&/$5$7,212):,//,$01
                                                    /2%(/,168332577+(5(2)
                                                  
                                                    +HDULQJ'DWHDQG7LPH
                                                  
                                                    'DWH 1RYHPEHU
                                                  7LPH SP
                                                    3ODFH &RXUWURRP$
                                                          :HVW)RXUWK6WUHHW
                                                            6DQWD$QD&$
                                                  
                                                    
                                                  
      

      

      

      

     




          '2&6B/$
    Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                                        Desc
                                             Main Document    Page 2 of 389
           
           

       
                                                              7$%/(2)&217(176
      
                                                                                                                                               3DJH
      

       ,       ,1752'8&725<67$7(0(17
      
           ,, 35(/,0,1$5<6800$5<2)&203(16$7,21'$7$)257+,6$33/,&$7,21
      

       ,,,        %5,()1$55$7,9(+,6725<$1'35(6(17326785(2)7+(&$6(

              $ *HQHUDO%DFNJURXQG
      
               % 7KH%DFNJURXQGRIWKH'HEWRU
     

             & 3UHVHQW3RVWXUHRIWKH&DVH

      ,9          1$55$7,9(67$7(0(172)6(59,&(65(1'(5('$1'7,0((;3(1'('
     
           9       7+()((6$1'(;3(16(65(48(67('6+28/'%($:$5'('%$6('8321
     
           $33/,&$%/(/$:
     

      9,&21&/86,21

     

     

     

     

     

     

     

     

     

     

     

     




           '2&6B/$
    Case 8:17-bk-10706-ES                    Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                                            Desc
                                              Main Document    Page 3 of 389
           
           

                                                             7$%/(2)$87+25,7,(6

      
        Cases
       Pennsylvania v. Del. Valley Citizens’ Council for Clean Air
           86  
       Blanchard v. Bergeron
           86  
       Blum vs. Stenson
           86  
       Buckridge,
           %5 &'&DO 
       City of Burlington v. Dague
           86  
       Dang v. Cross WK
           )G  &LU 
       Davis v. City & County      of San Francisco
           )G WK&LU 
      Hensley v. Eckerhart
           86  
      In re Charles Russell Buckridge, Jr.,
           %5 &'&DO 
      In re Manoa Finance Co., Inc.
           )G WK&LU 
      Johnson v. GeorgiaWK Highway Express, Inc.
           )G  &LU 
      Kerr v. Screen Extras Guild,
           )G WK&LU FHUWGHQLHG866&W  
      Law Offices of David A. Boone v. Derham-Burk ,QUH(OLDSR 
           )G WK&LU 
      Meronk v. Arter & Hadden,          LLP (In re Meronk),
           %5 %$3WK&LU 
      Morales v. City of SanWK Rafael
           )GQ  &LU 
      Unsecured Creditors’ Comm.            v. Puget Sound Plywood, Inc.,
           )G WK&LU 
      Statutes
        86& D  
      86&
        86&
      86&
        86& D 
      86&
        86&
      86&
        86&
      86&

      Rules
        /%5 L 
      /%5
        /%5 D  $ L 
      /%5 D  $ LY 
        /%5 D  ' 
      /%5 D  ( 

        /%5 D  ) 

           '2&6B/$
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                                                     Desc
                                     Main Document    Page 4 of 389
          
          

       /%5   D        * 
        /%5   D        + 
       /%5   D        , @
        /%5   D        - 
       /%5   D        . 
        /%5      D   
      

      

      

      

      

      

     

     

     

     

     

     

     

     

     

     

     

     

     

     

     

     

     

     

     





                                                                             
Case 8:17-bk-10706-ES       Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                Desc
                             Main Document    Page 5 of 389



  1 TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY JUDGE,
    THE DEBTOR, THE OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTOR’S
  2 TWENTY LARGEST UNSECURED CREDITORS, AND PARTIES REQUESTING
    SPECIAL NOTICE:
  3        Pachulski Stang Ziehl & Jones LLP (the “Firm” or the “Applicant”), special reorganization
  4 counsel to John Jean Bral, the above-captioned debtor and debtor in possession, (“Bral” or the

  5 “Debtor”), hereby submits this First and Final Application of Pachulski Stang Ziehl & Jones LLP

  6 for Interim Allowance and Payment of Compensation and Reimbursement of Expenses (the

  7 “Application”), for the period of January 1, 2018 through July 31, 2019 (the “Application Period”)

  8 pursuant to sections 330 and 331 of the Bankruptcy Code.1

  9

 10                              I.     INTRODUCTORY STATEMENT

 11          Local Bankruptcy Rule 2016-1(1)(a) sets forth certain requirements that a professional must

 12 satisfy in order to obtain an award for fees and costs. Additional standards to be employed in the

 13 review of fee applications are set forth in the United States Trustee’s Guidelines for Reviewing

 14 Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 (the

 15 “Compensation Guidelines”). Finally, cases interpreting sections 330 and 331 of the Bankruptcy

 16 Code have required that courts consider the twelve (12) factors that the Ninth Circuit Court of

 17 Appeals articulated in Kerr v. Screen Extras Guild, 526 F.2d 67, 70 (9th Cir. 1975), cert. denied,

 18 425 U.S. 951, 96 S.Ct. 726 (1976). The Ninth Circuit’s primary method used to determine the

 19 reasonableness of fees is to calculate the “lodestar.” In re Charles Russell Buckridge, Jr., 367 B.R.

 20 191, 201 (C.D. Cal. 2007). The lodestar is ascertained by multiplying the number of hours

 21 reasonably expended by a reasonable hourly rate. Law Offices of David A. Boone v. Derham-Burk

 22 (In re Eliapo), 468 F.3d 592, 598 (9th Cir. 2006). As set forth more fully herein, this Application

 23 complies with all statutory guidelines and Court-imposed requirements.

 24 By this Application, Applicant seeks approval and payment of $1,594,301.50 in fees for the

 25 Application Period, and costs in the amount of $31,846.35, for an aggregate total of $1,626,147.85.

 26

 27
      1
     All references to sections of the “Bankruptcy Code” are to sections of 11 U.S.C. §§ 101-1532, as
 28 amended. All references to “Bankruptcy Rules” are to the Federal Rules of Bankruptcy Procedure.


                                                      2
    Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                    Main Document    Page 6 of 389
          
          

       )LUPKDVQRWEHHQFRPSHQVDWHGE\WKH'HEWRUDQGGRHVQRWKROGIXQGVLQLWVWUXVWDFFRXQWRQEHKDOI

       RIWKH'HEWRU

                 1RWLFH RI WKLV $SSOLFDWLRQ KDV EHHQ VHUYHG E\ 1() QRWLFH RU E\ ILUVW FODVV 86 PDLO DV

       UHTXLUHG RQ D  WKH 'HEWRU E  WKH 2IILFH RI WKH 8QLWHG 6WDWHV 7UXVWHH F  WKH 'HEWRU¶V WZHQW\

       ODUJHVWXQVHFXUHGFUHGLWRUVDQG G SDUWLHVWKDWKDYHILOHGZLWKWKH&RXUWUHTXHVWVIRUQRWLFHRIDOO

       PDWWHUVLQDFFRUGDQFHZLWK%DQNUXSWF\5XOH L 

      
                 ,,    35(/,0,1$5<6800$5<2)&203(16$7,21'$7$)257+,6
                              $33/,&$7,21>/%5 D  %DQG & @
          
                      25'(55((03/2<0(17(17(5(')HEUXDU\ZLWKHPSOR\PHQW
                        HIIHFWLYHDVRI-DQXDU\>'RFNHW1R@
                     3(5,2'2)(03/2<0(17&29(5('%<7+,6$33/,&$7,21
                        -DQXDU\WKURXJK-XO\
                     +28562)352)(66,21$/7,0(:+,&+$5(7+(68%-(&72)
                        7+,6$33/,&$7,21
                     )((65(48(67('%<7+,6$33/,&$7,21
                     (;3(16(65(48(67('%<7+,6$33/,&$7,21
                     $028172)35(3(7,7,215(7$,1(55(&(,9('%<$33/,&$17
                        
                     $028172))((6$1'(;3(16(635(9,286/<$:$5'('
                     $028172))((6$1'(;3(16(63$,'32673(7,7,21
                      %/(1'('5$7(  ,QFOXGLQJ3DUDSURIHVVLRQDOV 
                                      ([FOXGLQJ3DUDSURIHVVLRQDOV 
     
              ,,,    %5,()1$55$7,9(+,6725<$1'35(6(17326785(2)7+(&$6(
                                       >/%5 D  ' @
      

                7KLV $SSOLFDWLRQ FRYHUV WKH $SSOLFDWLRQ 3HULRG -DQXDU\   WKURXJK -XO\  

      GXULQJZKLFKWKH$SSOLFDQWUHSUHVHQWHGWKH'HEWRULQWKLVFDVH

     

     





                                                                 
    Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                    Desc
                                      Main Document    Page 7 of 389
          
          

       A.          General Background
       2Q)HEUXDU\ WKH³3HWLWLRQ'DWH´ WKH'HEWRUILOHGKLVYROXQWDU\SHWLWLRQIRUUHOLHIXQGHU

       FKDSWHURIWLWOHRIWKH8QLWHG6WDWHV&RGH WKH³%DQNUXSWF\&RGH´ 7KH'HEWRUFRQWLQXHGWR

       RSHUDWHDQGPDQDJHKLVDIIDLUVDVDGHEWRULQSRVVHVVLRQSXUVXDQWWRVHFWLRQV D DQGRI

       WKH%DQNUXSWF\&RGH1RWUXVWHHH[DPLQHURUFRPPLWWHHKDVEHHQDSSRLQWHGLQWKLVFDVH

                   2Q-DQXDU\WKH'HEWRUILOHGDQ$SSOLFDWLRQ3XUVXDQWWR6HFWLRQV D DQG
       RIWKH%DQNUXSWF\&RGH%DQNUXSWF\5XOHVDQGDQG/RFDO5XOHVDQG

        IRU DQ 2UGHU $XWKRUL]LQJ WKH 5HWHQWLRQ RI 3DFKXOVNL 6WDQJ =LHKO          -RQHV //3 DV 6SHFLDO
       5HRUJDQL]DWLRQ&RXQVHOWRWKH'HEWRU1XQF3UR7XQFWR-DQXDU\>'RFNHW1R@2Q

      )HEUXDU\WKH&RXUWHQWHUHGLWV2UGHU*UDQWLQJ'HEWRU¶V$SSOLFDWLRQ3XUVXDQWWR6HFWLRQV

       D DQGRIWKH%DQNUXSWF\&RGH%DQNUXSWF\5XOHVDQGDQG/RFDO5XOHV

      DQGIRUDQ2UGHU$XWKRUL]LQJWKH5HWHQWLRQRI3DFKXOVNL6WDQJ=LHKO -RQHV//3

      DV6SHFLDO5HRUJDQL]DWLRQ&RXQVHOWRWKH'HEWRU1XQF3UR7XQFWR-DQXDU\>'NW1R@

      B.          The Background of the Debtor
                  7KH 'HEWRU LV DQ LQGLYLGXDO ZKR KROGV PHPEHUVKLS LQWHUHVWV LQ VHYHUDO OLPLWHG OLDELOLW\
      FRPSDQLHV7KHPDMRUIDFWRUFDXVLQJWKHQHHGWRILOHWKH&DVHZDVWKHSHQGHQF\RIQXPHURXVSUH

      SHWLWLRQOLWLJDWLRQPDWWHUVFRPPHQFHGDJDLQVWWKH'HEWRUE\KLVEXVLQHVVDVVRFLDWH%DUU\%HLWOHU

            ³%HLWOHU´ DQGSHUVRQVDQGHQWLWLHVFRQWUROOHGE\KLP,QOLJKWRIVRPDQ\FDVHVSHQGLQJLQGLIIHUHQW
      IRUXPV WKH WLPH DQG H[SHQVH DVVRFLDWHG ZLWK WKH OLWLJDWLRQ WKH FROOHFWLRQ HIIRUWV WKDW ZHUH

      XQGHUWDNHQE\%HLWOHUDQGKLVDIILOLDWHVDQGWKHSUHMXGLFHWKDWZRXOGKDYHEHHQFDXVHGKDG%HLWOHU

      REWDLQHGFKDUJLQJRUGHUVDJDLQVWWKH'HEWRU¶VPHPEHUVKLSLQWHUHVWVWKH'HEWRUGHWHUPLQHGLWZRXOG

      EH LQ KLV DQG KLV FUHGLWRUV¶ EHVW LQWHUHVWV WR FRPPHQFH WKLV FKDSWHU  SURFHHGLQJ  7KH

      FRPPHQFHPHQW RI WKLV &DVH KDV SURYLGHG WKH 'HEWRU ZLWK D EUHDWKLQJ VSHOO IURP WKH OLWLJDWLRQ

      SURFHHGLQJ LQ QXPHURXV IRUXPV ZKLOH WKH 'HEWRU PRYHV IRUZDUG LQ OLTXLGDWLQJ KLV PHPEHUVKLS

      LQWHUHVWVLQWZROLPLWHGOLDELOLW\FRPSDQLHV WKH³//&V´ HLWKHUWKURXJKWKHGLVVROXWLRQ RI WKRVH

      //&VRUWKURXJKWKHSXUFKDVHRIKLVPHPEHUVKLSLQWHUHVWVE\WKHRWKHUPHPEHUV

     

     





                                                                
    Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                   Desc
                                   Main Document    Page 8 of 389
          
          

       C.       Present Posture of the Case
                7KHIROORZLQJLVDGHVFULSWLRQRIWKHSUHSHWLWLRQOLWLJDWLRQDQGWKHFXUUHQWVWDWXVRIWKHFODLPV

       UHODWHGWKHUHWR

       %HLWOHUY%UDO&DVH1R%6

                2Q RU DERXW 'HFHPEHU   %HLWOHU FRPPHQFHG DQ DFWLRQ DJDLQVW WKH 'HEWRU LQ WKH
       6XSHULRU&RXUWRI&DOLIRUQLD&RXQW\RI/RV$QJHOHVIRUEUHDFKRIFRQWUDFWZKLFKZDVDVVLJQHG

       &DVH1R%67KHFDVHZDVWULHGEHIRUH3ULYDWH-XGJH+RQ&DUO-:HVW UHW RQRUDERXW

       -XQHDQGVXEVHTXHQWO\WDNHQXQGHUVXEPLVVLRQ2QRUDERXW2FWREHU-XGJH

       :HVWLVVXHGD6WDWHPHQWRI'HFLVLRQILQGLQJLQIDYRURI%HLWOHULQDOOPDWHULDOUHVSHFWV

               2QRUDERXW1RYHPEHUWKH6XSHULRU&RXUWHQWHUHGD-XGJPHQWRQ6WDWHPHQWRI
      'HFLVLRQ WKH³-XGJPHQWRQ'HFLVLRQ´ ZKLFKSURYLGHVWKDW%HLWOHUVKDOOKDYHDQGUHFRYHUDJDLQVW

      WKH'HEWRU  GDPDJHVLQWKHVXPRISOXVDFFUXLQJLQWHUHVWDWWKHUDWHRISHU

      GD\IURPDQGDIWHU-XQHWKURXJKWKHGDWHRIHQWU\RIWKH-XGJPHQW  $WWRUQH\V¶IHHVLQ

      WKHVXPRI  &RVWVLQWKHVXPRI  )HHVSDLGWR-$06LQWKHVXPRI

      DQG  7UDQVFULSWIHHVLQWKHVXPRI,QDGGLWLRQWKH-XGJPHQWRQ'HFLVLRQ

      ZRXOGDFFUXHSRVWMXGJPHQWLQWHUHVWDWWKHVWDWXWRU\UDWH

               2QRUDERXW-DQXDU\%HLWOHUILOHGDQGVHUYHGPRWLRQVIRUFKDUJLQJRUGHUVFUHDWLQJ
      OLHQVDJDLQVWWKH'HEWRU¶VPHPEHUVKLSLQWHUHVWVLQWKH&RPSDQLHV GHILQHGKHUHLQDVWKH³&KDUJLQJ

      /LHQV´  ZLWK UHVSHFW WR WKH DPRXQWV RZHG SXUVXDQW WR WKH -XGJPHQW RQ 'HFLVLRQ  %HFDXVH WKH

      KHDULQJRQWKHPRWLRQVZDVQRWKHDUGDVRIWKH3HWLWLRQ'DWHKRZHYHUWKH'HEWRUDVVHUWHGWKDWWKH

      &KDUJLQJ/LHQVZHUHXQSHUIHFWHGLQWKH&DVHDQGVXEMHFWWRDYRLGDQFHXQGHUDSSOLFDEOHODZ%HLWOHU

      GLVDJUHHGZLWKWKH'HEWRU¶VFRQWHQWLRQVLQWKLVUHJDUG2Q-XQH%HLWOHUILOHGDSURRIRI

      FODLP ³&ODLP 1R ´  DVVHUWLQJ D VHFXUHG FODLP EDVHG RQ WKH DPRXQW GXH SXUVXDQW WR WKH

      -XGJPHQWRQ'HFLVLRQLQWKHDPRXQWRIDVRIWKH3HWLWLRQ'DWHQRWLQFOXGLQJSRVW

      MXGJPHQWIHHVFRVWVDQGSRVWSHWLWLRQLQWHUHVW

               2Q0D\ DVWKHUHDIWHUDPHQGHGRQ2FWREHU IROORZLQJWKH'HEWRU¶V
      GHPDQGWR%HLWOHUWRUHPRYHWKH&KDUJLQJ/LHQVDVWKH\ZHUHDYRLGDEOH DQG%HLWOHU¶V

      XQZLOOLQJQHVVWRGRVR WKH'HEWRUFRPPHQFHGWKH%HLWOHU$YRLGDQFH$FWLRQ GHVFULEHGEHORZ 





                                                             
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                  Desc
                                     Main Document    Page 9 of 389
          
          

       DVVHUWLQJWKDWWKH&KDUJLQJ/LHQVDJDLQVWWKH'HEWRU¶VLQWHUHVWVLQWKH&RPSDQLHVUHODWHGWRWKH

       -XGJPHQWRQ'HFLVLRQZHUHXQSHUIHFWHGDQGVKRXOGEHDYRLGHGXQGHULQWHUDOLD86&

        D DQGDQGRQ2FWREHUILOHGDQREMHFWLRQWR&ODLP1RRQWKHVH

       JURXQGV>'RFNHW1R@$VGHVFULEHGLQIXUWKHUGHWDLOEHORZRYHU%HLWOHU¶VREMHFWLRQWKH

       &RXUWJUDQWHGWKH'HEWRU¶VPRWLRQIRUVXPPDU\MXGJPHQWRQWKHDYRLGDELOLW\RIWKH&KDUJLQJ

       /LHQVXQGHU86& D 7KHRUGHUJUDQWLQJWKH'HEWRU VPRWLRQIRUVXPPDU\MXGJPHQW

             GHILQHGKHUHLQDVWKH06-2UGHU UHVROYHGLQWKH'HEWRU VIDYRUWKH'HEWRU VFODLPVXQGHU

       VHFWLRQ D DQGUHODWHGUHOLHIXQGHUVHFWLRQVDQGEXWOHIWRSHQIRUIXWXUHSURFHHGLQJV

       WKHVHFWLRQLVVXHV

      %HLWOHUY%UDO&DVH1R%&

                  2QRUDERXW-DQXDU\%HLWOHUFRPPHQFHGDQDFWLRQDJDLQVWWKH'HEWRULQ/RV$QJHOHV
      6XSHULRU&RXUWFRPPHQFLQJ&DVH1R%&7KHFRPSODLQWDOOHJHVFDXVHVRIDFWLRQIRU  

      EUHDFKRIZULWWHQFRQWUDFW  PRQH\KDGDQGUHFHLYHG  PRQH\OHQW  XQMXVWHQULFKPHQW  

      DQ DFFRXQWLQJ   EUHDFK RI ILGXFLDU\ GXW\   EUHDFK RI RUDO FRQWUDFW   EUHDFK RI LPSOLHG

      FRQWUDFW  XQMXVWHQULFKPHQWFRQWULEXWLRQ  HTXLWDEOHLQGHPQLW\DQG  DFFRXQWVWDWHG2Q

      RUDERXW-XO\WKH'HEWRUILOHGKLVDQVZHUWRWKHFRPSODLQW

                  2QRUDERXW1RYHPEHUDVDGLVFRYHU\VDQFWLRQWKH6XSHULRU&RXUWHQWHUHGDQRUGHU
      VWULNLQJ WKH 'HEWRU¶V DQVZHU DQG HQWHUHG D GHIDXOW MXGJPHQW LQ IDYRU RI %HLWOHU  7KH GHIDXOW

      MXGJPHQWSURYLGHVGDPDJHVLQWKHVXPRISOXVSUHMXGJPHQWLQWHUHVWLQWKHDPRXQWRI

      DQGSRVWMXGJPHQWLQWHUHVWDWWKHVWDWXWRU\UDWH WKH³'HIDXOW-XGJPHQW´ 2QRUDERXW

      -DQXDU\WKH'HEWRUILOHGDQDSSHDORIWKH'HIDXOW-XGJPHQW7KH'HEWRUEHOLHYHVWKDWWKH

      VWULNLQJRIWKHDQVZHUDQGWKHHQWU\RIWKH'HIDXOW-XGJPHQWZKLFKZDVHQWHUHGDVD³WHUPLQDWLQJ

      VDQFWLRQ´ZDVDQDEXVHRIGLVFUHWLRQDQGZLOOEHRYHUWXUQHGRQDSSHDOWRDOORZWKHPHULWVRIWKH

      GLVSXWHWREHKHDUG%HLWOHUGLVDJUHHVZLWKWKH'HEWRU¶VFRQWHQWLRQVLQWKLVUHJDUG5HOLHIIURPVWD\

      KDVEHHQJUDQWHGWRDOORZWKH'HEWRU¶VDSSHDORIWKH'HIDXOW-XGJPHQWWRSURFHHGDQGWKHEULHILQJ

      SURFHVVLVFXUUHQWO\XQGHUZD\

                  $VZLWKWKH-XGJPHQWRQ'HFLVLRQGLVFXVVHGDERYHRQRUDERXW-DQXDU\%HLWOHU
      ILOHG DQG VHUYHG PRWLRQV IRU FKDUJLQJ RUGHUV FUHDWLQJ WKH &KDUJLQJ /LHQV DJDLQVW WKH 'HEWRU¶V





                                                              
    Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                     Desc
                                   Main Document    Page 10 of 389
          
          

       PHPEHUVKLSLQWHUHVWVLQWKH&RPSDQLHVZLWKUHVSHFWWRWKHDPRXQWVRZHGSXUVXDQWWRWKH'HIDXOW

       -XGJPHQW%HFDXVHWKHKHDULQJRQWKHPRWLRQVZDVQRWKHDUGDVRIWKH3HWLWLRQ'DWHKRZHYHUWKH

       'HEWRUDVVHUWHGWKDWWKH&KDUJLQJ/LHQVZHUHXQSHUIHFWHGLQWKH&DVHDQGVXEMHFWWRDYRLGDQFHXQGHU

       DSSOLFDEOHODZ%HLWOHUGLVDJUHHGZLWKWKH'HEWRU¶VFRQWHQWLRQVLQWKLVUHJDUG2Q-XQH

       %HLWOHU ILOHG D SURRI RI FODLP ³&ODLP 1R ´  DVVHUWLQJ D VHFXUHG FODLP EDVHG RQ WKH 'HIDXOW

       -XGJPHQWLQWKHDPRXQWRIDVRIWKH3HWLWLRQ'DWHQRWLQFOXGLQJSRVWMXGJPHQWIHHV

       FRVWVDQGSRVWSHWLWLRQLQWHUHVW

                   2Q0D\ DVWKHUHDIWHUDPHQGHGRQ2FWREHU IROORZLQJWKH'HEWRU¶VGHPDQG

       WR%HLWOHUWRUHPRYHWKH&KDUJLQJ/LHQVDVWKH\ZHUHDYRLGDEOH DQG%HLWOHU¶VXQZLOOLQJQHVVWRGR

      VR  WKH 'HEWRU FRPPHQFHG WKH %HLWOHU $YRLGDQFH $FWLRQ GHVFULEHG EHORZ  DVVHUWLQJ WKDW WKH

      &KDUJLQJ /LHQV DJDLQVW WKH 'HEWRU¶V LQWHUHVWV LQ WKH &RPSDQLHVUHODWHG WR WKH 'HIDXOW -XGJPHQW

      ZHUH XQSHUIHFWHG DQG VKRXOG EH DYRLGHG XQGHU LQWHU DOLD  86&   D   DQG 

      $GGLWLRQDOO\RQ2FWREHUWKH'HEWRUILOHGDQREMHFWLRQWR&ODLP1RDVVHUWLQJWKDW

      &ODLP1RLVQRWVXSSRUWHGE\VXIILFLHQWHYLGHQFH DVLWUHOLHVVROHO\RQWKH'HIDXOW-XGJPHQW

      DQGFKDUJLQJRUGHUPRWLRQV DQGWKDWVXFKFODLPGRHVQRWWDNHLQWRDFFRXQWWKH'HEWRU¶VGHIHQVHV

      WRWKHDVVHUWHGOLDELOLW\LQFOXGLQJZLWKUHVSHFWWRWKHFDOFXODWLRQRIDQ\VXFKOLDELOLW\>'RFNHW1R

      @

      $VZLWKWKH-XGJPHQWRQ'HFLVLRQGLVFXVVHGDERYHWKH06-2UGHUUHVROYHGLQWKH'HEWRU VIDYRU

      WKH'HEWRU VFODLPVXQGHUVHFWLRQ D DQGUHODWHGUHOLHIXQGHUVHFWLRQVDQGEXWOHIWRSHQ

      IRUIXWXUHSURFHHGLQJVWKHVHFWLRQLVVXHV

      %HLWOHUDQG%HLWOHU $VVRFY%UDO&DVH1R%&

                  2Q$SULO%HLWOHUDQG%&56FRPPHQFHGDQDFWLRQLQ/RV$QJHOHV6XSHULRU&RXUW
      DJDLQVWWKH'HEWRU9HQWXUH5(*URXSDQG%5$UHODWLQJWRWKHRZQHUVKLSDQGPDQDJHPHQWRID

      QXPEHURIOLPLWHGOLDELOLW\FRPSDQLHVIRUPHGE\WKH'HEWRUDQG%HLWOHULQFOXGLQJWKH&RPSDQLHV

            WKH³%HLWOHU%&566WDWH&RXUW$FWLRQ´ 7KHFDXVHVRIDFWLRQDOOHJHGLQWKH%HLWOHU%&566WDWH
      &RXUW$FWLRQDUH  EUHDFKRIILGXFLDU\GXW\  DFFRXQWLQJ  XQMXVWHQULFKPHQW  LQWHQWLRQDO

      PLVUHSUHVHQWDWLRQ  QHJOLJHQWPLVUHSUHVHQWDWLRQ  EUHDFKRIRUDOFRQWUDFWDQG  EUHDFKRI

     





                                                               
    Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document    Page 11 of 389
          
          

       LPSOLHG FRQWUDFW   7ULDO LQ WKLV PDWWHU ZDV VFKHGXOHG IRU -XQH   EXW ZDV VWD\HG E\ WKH

       EDQNUXSWF\ILOLQJ7KH%HLWOHU%&566WDWH&RXUW$FWLRQLVVWLOOSHQGLQJEXWUHPDLQVVWD\HG

                    2Q -XQH   %HLWOHU ILOHG D SURRI RI FODLP ³&ODLP 1R ´  DQG %&56 ILOHG D

       VXEVWDQWLDOO\VLPLODUSURRIRIFODLP ³&ODLP1R´ DVVHUWLQJXQVHFXUHGFODLPVLQXQGHWHUPLQHG

       DPRXQWVEDVHGRQWKHDOOHJDWLRQVVHWIRUWKLQWKH%HLWOHU%&566WDWH&RXUW$FWLRQ2Q2FWREHU

       WKH'HEWRUILOHGREMHFWLRQVWR&ODLP1RVDQG>'RFNHW1RV &ODLP1R DQG

             &ODLP 1R  @ DVVHUWLQJ LQWHU DOLD WKDW WKH FODLPV DUH YDJXH DPELJXRXV FRQWUDGLFWRU\ DQG

       XQVXSSRUWHGE\HYLGHQFHWKHFODLPDQWVIDLOWRHVWDEOLVKVWDQGLQJDQGWKHFODLPVDUHEDUUHGE\WKH

       VWDWXWH RI OLPLWDWLRQV DQG WKH GRFWULQH RI ODFKHV  0RUHRYHU HYHQ DVVXPLQJ WKH FODLPV FRXOG EH

      FRQVLGHUHGQRWZLWKVWDQGLQJWKHVHLQILUPLWLHVWKH'HEWRUGLVSXWHVWKHXQGHUO\LQJDOOHJDWLRQVRQWKH

      PHULWV,QDGGLWLRQ%HLWOHUDQG%&56ILOHGDGYHUVDU\SURFHHGLQJVDJDLQVWWKH'HEWRULQZKLFKWKH\

      VHHNWRKROGWKHFODLPVDVVHUWHGE\ZD\RI&ODLP1RVDQG DVZHOODV&ODLP1RILOHGE\

      %HLWOHU QRQGLVFKDUJHDEOH GHILQHGKHUHLQDV$GYHUVDU\DQG$GYHUVDU\ 7KH'HEWRUKDV

      ILOHGDPRWLRQWRGLVPLVV$GYHUVDU\DQG$GYHUVDU\RQWKHJURXQGVWKDWDPRQJRWKHUWKLQJV

      WKHUHLVQRXQGHUO\LQJFODLPIRUWKHVDPHUHDVRQVDVVHWIRUWKLQWKH'HEWRU¶VREMHFWLRQWR&ODLP

      1RV   DQG  DQG WKH DFWLRQV RWKHUZLVH IDLO WR PHHW WKH VWDQGDUGV IRU KROGLQJ FODLPV QRQ

      GLVFKDUJHDEOH%HLWOHUDQG%&56GLVDJUHHZLWKWKH'HEWRU¶VFRQWHQWLRQVLQWKLVUHJDUGDQGEHOLHYH

      WKDW&ODLP1RVDQGVKRXOGVWDQGLQWKHDPRXQWVVHWIRUWKWKHUHLQDQGVXFKFODLPVVKRXOG

      EHIRXQGWREHQRQGLVFKDUJHDEOH

                   ,Q DGGLWLRQ DV GLVFXVVHG LQ GHWDLO EHORZ VXFK FODLPV DVVHUWHG E\ %HLWOHU DQG %&56 DUH
      VXEMHFWWRWKH'HEWRU¶V0RWLRQWR6WULNHSXUVXDQWWRZKLFKWKH'HEWRUVHHNVWKHGLVDOORZDQFHRI

      
        
           :KLOHQRWWLHGWROLWLJDWLRQFRPPHQFHG SUHSHWLWLRQ RQ-XQH %HLWOHUILOHG D SURRI RI
      FODLP ³&ODLP 1R ´  DVVHUWLQJ DQ XQVHFXUHG FODLP LQ DQ XQGHWHUPLQHG DPRXQW EDVHG RQ

      DOOHJDWLRQVUHODWLQJWRWKHRZQHUVKLSDQGPDQDJHPHQWRIWKH&RPSDQLHV%R\GILOHGDVXEVWDQWLDOO\
        VLPLODUSURRIRIFODLP ³&ODLP1R´ UHODWLYHWRKHULQWHUHVWLQ:HVWFOLII2Q2FWREHU
      WKH'HEWRUILOHGREMHFWLRQVWR&ODLP1RVDQGDVVHUWLQJinter aliaWKDWWKHFODLPVDUH
        EDUUHGE\WKHVWDWXWHRIOLPLWDWLRQVWKHSDUROHHYLGHQFHUXOHDQGWKHGRFWULQHVRIZDLYHUDQGHVWRSSHO
      0RUHRYHU HYHQ DVVXPLQJ WKH FODLPV FRXOG EH FRQVLGHUHG QRWZLWKVWDQGLQJ WKHVH LQILUPLWLHV WKH
        'HEWRUGLVSXWHVWKHXQGHUO\LQJDOOHJDWLRQVRQWKHPHULWV>'RFNHW1RVDQG@$VGLVFXVVHG
      EHORZ&ODLP1RVDQG DVZHOODV&ODLP1RVDQG DUHVXEMHFWWRWKH'HEWRU¶V0RWLRQ

      WR6WULNH%HLWOHUDQG%R\GGLVSXWHWKH'HEWRU¶VFRQWHQWLRQVZLWKUHVSHFWWRWKHLUFODLPVDQGWKH

        0RWLRQWR6WULNH


                                                                  
    Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                    Desc
                                   Main Document    Page 12 of 389
          
          

       FHUWDLQFODLPVDVVHUWHGE\%HLWOHU%&56DQG%R\G &ODLP1RVDQG DVWKH'HEWRU

       EHOLHYHVWKDWVXFKFODLPVDUHEDVHGRQIDOVLILHGHYLGHQFH LQWKHIRUPRIDQDOWHUHGYHUVLRQRIWKH

       :HVWFOLII2SHUDWLQJ$JUHHPHQWWKDWLVPDWHULDOO\DGYHUVHWRWKH'HEWRUDQGIDYRUDEOHWR%HLWOHU 

       %HLWOHU%&56DQG%R\GGLVSXWHWKH'HEWRU¶VFRQWHQWLRQVLQFRQQHFWLRQZLWKWKH0RWLRQWR6WULNH

       &DQQDH)LQDQFLDO//&Y%UDOHWDO&DVH1R

                 &DQQDH)LQDQFLDO//& ³&DQQDH´ DQHQWLW\RZQHGE\%HLWOHUILOHGDFRPSODLQWDJDLQVWWKH
       'HEWRU RQ -XO\   LQ 2UDQJH&RXQW\ 6XSHULRU &RXUWDOOHJLQJ EUHDFK RI JXDUDQW\  &DQQDH

       SXUFKDVHGDORDQIURP3UHPLHU%XVLQHVV%DQNWKDWZDVSURYLGHGWR2FHDQ9LHZ0HGLFDO,QYHVWRUV

       //& ³2FHDQ 9LHZ´  DQG JXDUDQWHHG E\ WKH 'HEWRU &DQQDH VXHG WKH 'HEWRU IRU EUHDFK RI WKH

      JXDUDQW\-XGJPHQWDIWHUWKHJUDQWLQJRIDPRWLRQIRUVXPPDU\MXGJPHQWZDVHQWHUHGLQIDYRURI

      &DQQDH LQ WKH DPRXQW RI  RQ -XO\    $Q DZDUG RI DWWRUQH\¶V IHHV ZDV

      VXEVHTXHQWO\HQWHUHGLQWKHDPRXQWRI7KH'HEWRUDSSHDOHGWKHHQWHUHGMXGJPHQW &DVH

      1R *&  WKH ³&DQQDH $SSHDO´   7KH DSSHDO ZDV GLVPLVVHG EXW WKH GLVPLVVDO ZDV

      VXEVHTXHQWO\YDFDWHGDQGWKHDSSHDOSURFHHGHGXQWLOVWD\HGE\WKHEDQNUXSWF\ILOLQJ2Q-XQH

      WKH'HEWRUILOHGDPRWLRQIRUUHOLHIIURPWKHDXWRPDWLFVWD\WRDOORZRUDODUJXPHQW LQWKH

      &DQQDH$SSHDOWRSURFHHG WKH³&DQQDH5)60RWLRQ´ >'RFNHW1R@7KH&DQQDH5)60RWLRQ

      ZDVJUDQWHGDWWKHKHDULQJKHOGRQ-XQHDQGWKHRUGHUHQWHUHGWKDWVDPHGD\>'RFNHW1R

      @

                2Q -XQH   &DQQDH ILOHG D SURRI RI FODLP ³&ODLP 1R ´  DVVHUWLQJ WKDW WKH
      &DQQDH6HFXUHG&ODLP LQWKHDPRXQWRIDVRIWKH3HWLWLRQ'DWH QRWLQFOXGLQJSRVW

      MXGJPHQW IHHV FRVWV DQG SRVWSHWLWLRQ LQWHUHVW  ZDV VHFXUHG DJDLQVW WKH 'HEWRU¶V LQWHUHVW LQ

      :HVWFOLIIDQGKLVUHDOSURSHUW\EXWDOVRLQFOXGLQJWKH'HEWRU¶VLQWHUHVWLQ0LVVLRQDVVHFXULW\2Q

      2FWREHUWKH'HEWRUILOHGDQREMHFWLRQWR&ODLP1RIRUWKHSXUSRVHRIFODULI\LQJWKDW

      WKH&DQQDH6HFXUHG&ODLPLVQRWVHFXUHGE\KLVLQWHUHVWLQ0LVVLRQ>'RFNHW1R@7KLVLVVXH

     
        
      &ODLP1RVWDWHV³7%'´DVWRWKHYDOXHRIWKHSURSHUW\DQGWKHDPRXQWWKDWLVVHFXUHGYHUVXV
        XQVHFXUHG  +RZHYHU EDVHG RQ WKH VXEVHTXHQW RXWFRPH LQ WKH &DQQDH $SSHDO VXVWDLQLQJ WKH
      ILQGLQJVRIWKHWULDOFRXUWDVWRWKHMXGJPHQWDJDLQVWWKH'HEWRUWKH'HEWRUEHOLHYHVWKDWEHFDXVH

      WKH &DQQDH 6HFXUHG &ODLP LV VHFXUHG DJDLQVW KLV LQWHUHVW LQ :HVWFOLII DQG RWKHUZLVH  WKDW WKH

        &DQQDH6HFXUHG&ODLPLVDIXOO\VHFXUHGFODLPDQGLVVRWUHDWHGXQGHUWKH3ODQ


                                                              
    Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                     Desc
                                      Main Document    Page 13 of 389
          
          

       KDVEHHQRUZLOOEHUHVROYHGWRFODULI\WKDW&DQQDHKDVQROLHQRQWKH'HEWRU¶VPHPEHUVKLSLQWHUHVWV

       LQ0LVVLRQLQFRQQHFWLRQZLWKWKH&DQQDH6HFXUHG&ODLP7KH'HEWRUEHOLHYHVWKLVLVVXHVKRXOGEH

       UHVROYHGFRQVHQVXDOO\RUDOWHUQDWLYHO\ZLOOEHUHVROYHGVXPPDULO\E\WKH&RXUW

                    2UDODUJXPHQWRQWKH&DQQDH$SSHDOZDVKHOGRQ-XQHDQGWKHDSSHOODWHFRXUW

       VXVWDLQHGWKHILQGLQJVRIWKHWULDOFRXUWDVWRWKHMXGJPHQWDJDLQVWWKH'HEWRUEDVHGRQWKHJXDUDQW\

                    ,QFRQQHFWLRQZLWKWKLVVXLWE\&DQQDH&DQQDHKDGREWDLQHGDFKDUJLQJRUGHUDJDLQVWWKH

       'HEWRU¶VLQWHUHVWLQ:HVWFOLIIRQ'HFHPEHUDQGMXGJPHQWOLHQVRQWKH'HEWRU¶VUHDOSURSHUW\

       E\UHFRUGLQJDEVWUDFWVRIMXGJPHQWLQ2UDQJH/RV$QJHOHVDQG.HUQFRXQWLHVLQ$XJXVW7KH

       MXGJPHQWDIILUPHGE\ZD\RIWKH&DQQDH$SSHDOWKHUHIRUHLVDVHFXUHGFODLPDJDLQVWWKHVHDVVHWV

            LQ WKH DVVHUWHG DPRXQW RI DSSUR[LPDWHO\  DV RI WKH 3HWLWLRQ 'DWH QRW LQFOXGLQJ SRVW

      MXGJPHQWIHHVFRVWVDQGSRVWSHWLWLRQLQWHUHVW 

      &DQQDH)LQDQFLDO//&Y%UDOHWDO&DVH1R

                   2Q-DQXDU\&DQQDHILOHGDQDFWLRQDJDLQVWWKH'HEWRUIRUEUHDFKRI JXDUDQW\ LQ

      2UDQJH &RXQW\ 6XSHULRU &RXUW  &DQQDH UHTXHVWHG WKH HQWU\ RI GHIDXOW DJDLQVW WKH'HEWRU DQG D

      GHIDXOWMXGJPHQWLQWKHDPRXQWRIZDVHQWHUHGRQ-XQH WKH³&DQQDH'HIDXOW

      -XGJPHQW´ &DQQDHILOHGDPRWLRQIRUDFKDUJLQJRUGHURQ6HSWHPEHU7KH'HEWRUILOHG

      DPRWLRQWRVHWDVLGHWKHMXGJPHQWDQG&DQQDH'HIDXOW-XGJPHQWRQ'HFHPEHU8OWLPDWHO\

      WKH&RXUWUXOHGWKDWWKHMXGJPHQWDQG&DQQDH'HIDXOW-XGJPHQWVKRXOGERWKEHYDFDWHGDQGUXOHG

      WKDWWKHPRWLRQIRUFKDUJLQJRUGHUZDVPRRW

                   7KH'HEWRUILOHGDQDQVZHUWRWKHFRPSODLQWRQ0D\DVZHOODVDFURVVFRPSODLQW

      IRU FRQWULEXWLRQ DQG GHFODUDWRU\ UHOLHI IRU FRQWULEXWLRQ  &DQQDH ILOHG D GHPXUUHU WR WKH FURVV

      FRPSODLQW ZKLFK ZDV JUDQWHG E\ WKH VXSHULRU FRXUW ZLWK  GD\V OHDYH WR DPHQG  7KH FURVV

      FRPSODLQWZDVQRWDPHQGHG7KLVDFWLRQLVVWLOOSHQGLQJEXWKDVEHHQVWD\HGE\WKHEDQNUXSWF\

      ILOLQJ

                   2Q-XQH&DQQDHILOHGDSURRIRIFODLP ³&ODLP1R´ DVVHUWLQJDQXQVHFXUHG

      FODLPEDVHGRQWKH&DQQDH'HIDXOW-XGJPHQWLQWKHDPRXQWRIDVRIWKH3HWLWLRQ'DWH

      QRWLQFOXGLQJSRVWMXGJPHQWIHHVFRVWVDQGSRVWSHWLWLRQLQWHUHVW WKH³&DQQDH8QVHFXUHG&ODLP´ 

      2Q 2FWREHU   WKH 'HEWRU ILOHG DQ REMHFWLRQ WR &ODLP 1R  DVVHUWLQJ WKDW WKH &DQQDH





                                                                 
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                    Main Document    Page 14 of 389
          
          

       8QVHFXUHG&ODLPLVQRWVXSSRUWHGE\VXIILFLHQWHYLGHQFH DVLWUHOLHVVROHO\RQWKH&DQQDH'HIDXOW

       -XGJPHQW ZKLFK KDV EHHQ VHW DVLGH  DQG WKDW VXFK FODLP LV XQOLTXLGDWHG DQG VXEMHFW WR

       GHWHUPLQDWLRQ E\ ZD\ RI WKH FODLPV REMHFWLRQ SURFHVV DQG PXVW WDNH LQWR DFFRXQW WKH 'HEWRU¶V

       GHIHQVHV WR WKH DVVHUWHG OLDELOLW\ LQFOXGLQJ ZLWK UHVSHFW WR WKH FDOFXODWLRQ RI DQ\ VXFK OLDELOLW\

       >'RFNHW1R@&DQQDHGLVDJUHHVZLWKWKH'HEWRU¶VFRQWHQWLRQVLQWKLVUHJDUGDQGEHOLHYHVWKDW

       WKH&DQQDH8QVHFXUHG&ODLPVKRXOGVWDQGLQWKHDPRXQWVHWIRUWKLQWKH&DQQDH'HIDXOW-XGJPHQW

       6WHZDUG)LQDQFLDO//&DQG$)*DVVLJQHHVRI)LUVW&LWL]HQV%DQNY%HLWOHUHWDO&DVH1R

       %&

                   2Q2FWREHU)LUVW&LWL]HQV%DQN 7UXVW&R ³)&%7´ ILOHGDFRPSODLQWDJDLQVW
      %HLWOHUWKH'HEWRUDQGRWKHUVLQWKH/RV$QJHOHV6XSHULRU&RXUWIRUEUHDFKRIJXDUDQW\UHODWHGWR

      DORDQWR2FHDQ9LHZWKDWZDVVHFXUHGE\UHDOSURSHUW\RZQHGE\2FHDQ9LHZ WKH³2FHDQ9LHZ

      3URSHUW\´ 2Q-DQXDU\WKH'HEWRUILOHGKLVDQVZHUWRWKHFRPSODLQW2Q0DUFK

      DZULWRIDWWDFKPHQWVHFXULQJZDVLVVXHGDJDLQVWWKH'HEWRUWKH6DQGSLSHU3URSHUW\

      DQG WKH /RV $QJHOHV &RQGRPLQLXP WKH ³:ULW RI $WWDFKPHQW´   6WHZDUG )LQDQFLDO //&

            ³6WHZDUG´ DQHQWLW\RZQHGE\%HLWOHUDFTXLUHG)&%7¶VLQWHUHVWLQWKLVOLWLJDWLRQDQGFRQWLQXHG
      WKHDFWLRQDJDLQVW2FHDQ9LHZDQGWKH'HEWRU6WHZDUGFRQWHQGVWKDWLWDFTXLUHGWKH2FHDQ9LHZ

      3URSHUW\RQRUDERXW0DUFKIRUDPLOOLRQFUHGLWELG2Q2FWREHU6WHZDUG

      ILOHGDPRWLRQIRUVXPPDU\MXGJPHQWDJDLQVWWKH'HEWRURQKLVSHUVRQDOJXDUDQW\2Q'HFHPEHU

      WKH'HEWRUILOHGRSSRVLWLRQWRWKHPRWLRQIRUVXPPDU\MXGJPHQW2Q-DQXDU\

      WKH&RXUWHQWHUHGLWVUXOLQJGHQ\LQJWKHPRWLRQIRUVXPPDU\MXGJPHQW2Q1RYHPEHU

      WKH'HEWRUILOHGDQDSSOLFDWLRQIRUDQRUGHUVHWWLQJDVLGHWKH:ULWRI$WWDFKPHQWZKLFK6WHZDUG

      FODLPHGZDVDVVLJQHGWRLWE\)&%7LQFOXGLQJRQWKHJURXQGVWKDWWKH:ULWRI$WWDFKPHQWZDVQRW

      DVVLJQDEOHWRRUHQIRUFHDEOHE\6WHZDUG2Q0DUFKWKH&RXUWHQWHUHGLWVPLQXWHRUGHU

      VWDWLQJWKDWLQOLJKWRIWKHEDQNUXSWF\ILOLQJE\WKH'HEWRUWKH'HEWRU¶VDSSOLFDWLRQWRVHWDVLGHWKH

      :ULWRI$WWDFKPHQWZDVRIIFDOHQGDU7KHDFWLRQUHPDLQV SHQGLQJEXWVWD\HGDVDUHVXOWRIWKH

      EDQNUXSWF\ILOLQJ7KH:ULWRI$WWDFKPHQWKDVH[SLUHGSXUVXDQWWRDSSOLFDEOHODZ

                  2Q-XQH6WHZDUGILOHGDSURRIRIFODLP ³&ODLP1R´ DVVHUWLQJDQXQVHFXUHG
      FODLPDJDLQVWWKH'HEWRULQWKHDPRXQWRIDWOHDVWDVRIWKH3HWLWLRQ'DWHQRWLQFOXGLQJ





                                                                
    Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                    Desc
                                  Main Document    Page 15 of 389
          
          

       IHHVDQGFRVWVRUSRVWSHWLWLRQLQWHUHVWUHIOHFWLQJWKHGLIIHUHQFHEHWZHHQ6WHZDUG¶VPLOOLRQ

       FUHGLW ELG DQG WKH WRWDO DPRXQW DOOHJHGO\ RZHG LQ FRQQHFWLRQ ZLWK WKH 2FHDQ 9LHZ ORDQ WKH

       ³6WHZDUG *XDUDQW\ 8QVHFXUHG &ODLP´   2Q 2FWREHU   WKH 'HEWRU ILOHG DQ REMHFWLRQ WR

       &ODLP1RDVVHUWLQJWKDWWKH6WHZDUG*XDUDQW\8QVHFXUHG&ODLPLVQRWDYDOLGFODLPEHFDXVH

       WKHJXDUDQW\ZDVVHFXUHGE\UHDOSURSHUW\DQGZDVH[WLQJXLVKHGXQGHU&DOLIRUQLDODZE\YLUWXHRI

       6WHZDUG¶VIRUHFORVXUHRIWKH2FHDQ9LHZ3URSHUW\>'RFNHW1R@

       6WHZDUG)LQDQFLDO//&Y%UDOHWDO&DVH1R

                 2Q)HEUXDU\6WHZDUGILOHGDFRPSODLQWDJDLQVWWKH'HEWRU-DPHV+RUQEXFNOHDQG
       &RUQHUVWRQH/DZ&RUSRUDWLRQIRU  DEXVHRISURFHVV  LQWHQWLRQDOLQWHUIHUHQFHZLWKFRQWUDFW

      DQG   QHJOLJHQW LQWHUIHUHQFH ZLWK FRQWUDFW LQ 2UDQJH &RXQW\ 6XSHULRU &RXUW  ,Q WKLV DFWLRQ

      6WHZDUGFRQWHQGVWKDWLWDFTXLUHGWKH2FHDQ9LHZ3URSHUW\DWDIRUHFORVXUHVDOHKHOGRQ1RYHPEHU

      IRUDPLOOLRQFUHGLWELG7KLVVDOHZDVUHQGHUHGYRLGDVDUHVXOWRIEDQNUXSWF\ILOLQJV

      E\2FHDQ9LHZ6WHZDUGIXUWKHUFRQWHQGVWKDWLWDFTXLUHGWKH2FHDQ9LHZ3URSHUW\DWDVHFRQG

      IRUHFORVXUHVDOHKHOGDIWHUWKHGLVPLVVDORIWKH2FHDQ9LHZEDQNUXSWF\FDVHVRQRUDERXW0DUFK

      IRUDPLOOLRQFUHGLWELG6WHZDUGUHTXHVWHGWKHHQWU\RIGHIDXOWDJDLQVWWKH'HEWRUDQG

      KLVGHIDXOWZDVHQWHUHGRQ0D\2Q-XO\WKH'HEWRUILOHGDPRWLRQWRVHWDVLGH

      WKHHQWU\RIGHIDXOWDORQJZLWKKLVDQVZHUWRWKHFRPSODLQW7KHPRWLRQWRVHWDVLGHZDVJUDQWHGE\

      PLQXWHRUGHUHQWHUHGRQ1RYHPEHU7KLVPDWWHULVSHQGLQJEXWVWD\HGE\WKHEDQNUXSWF\

                2Q-XQH6WHZDUGILOHGDSURRIRIFODLP ³&ODLP1R´ DVVHUWLQJDQXQVHFXUHG
      FODLPDJDLQVWWKH'HEWRULQWKHDPRXQWRIDWOHDVWPLOOLRQQRWLQFOXGLQJIHHVFRVWVRULQWHUHVW

      EDVHGRQWKHGLIIHUHQWLDOEHWZHHQLWVILUVWDQGVHFRQGFUHGLWELGVIRUWKH2FHDQ9LHZ3URSHUW\ WKH

      ³6WHZDUG)RUHFORVXUH'LIIHUHQWLDO8QVHFXUHG&ODLP´ 2Q2FWREHUWKH'HEWRUILOHGDQ

      REMHFWLRQWR&ODLP1RDVVHUWLQJWKDWWKH6WHZDUG)RUHFORVXUH'LIIHUHQWLDO8QVHFXUHG&ODLPLV

      EDUUHGE\WKHHFRQRPLFORVVGRFWULQHLVQRWDYDOLGFODLPEHFDXVHDQ\GDPDJHFODLPE\6WHZDUG

      ZRXOG EH OLPLWHG WR WKH GDPDJH FODLP LI DQ\ XQGHU WKH JXDUDQW\ ZKLFK DV GLVFXVVHG DERYH

      6WHZDUG DVVHUWV DV D VHSDUDWH FODLP DJDLQVW WKH 'HEWRU E\ ZD\ RI &ODLP 1R   DQG WKH ORVV

      FDXVDWLRQHOHPHQWIDLOV>'RFNHW1R@6WHZDUGDOVRILOHGDQDGYHUVDU\SURFHHGLQJDJDLQVWWKH

      'HEWRU LQ ZKLFK LW VHHNV WR KROG WKH 6WHZDUG )RUHFORVXUH 'LIIHUHQWLDO 8QVHFXUHG &ODLP QRQ





                                                             
    Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                  Desc
                                  Main Document    Page 16 of 389
          
          

       GLVFKDUJHDEOH GHILQHGKHUHLQDV$GYHUVDU\ 7KH'HEWRUKDVILOHGDPRWLRQWRGLVPLVV$GYHUVDU\

       RQWKHJURXQGVWKDWDPRQJRWKHUWKLQJVWKHUHLVQRXQGHUO\LQJFODLPIRUWKHVDPHUHDVRQVDVVHW

       IRUWKLQWKH'HEWRU¶VREMHFWLRQWR&ODLP1RDQGWKHDFWLRQRWKHUZLVHIDLOVWRPHHWWKHVWDQGDUGV

       IRUKROGLQJDFODLPQRQGLVFKDUJHDEOH

       %UDOHWDOY%HLWOHUHWDO&DVH1R%&

                7KH'HEWRUDQG2FHDQ9LHZILOHGDFRPSODLQWDJDLQVW%HLWOHUDQG6WHZDUGRQ$SULO
       DOOHJLQJEUHDFKRIWKHRSHUDWLQJDJUHHPHQWRI2FHDQ9LHZ$ILUVWDPHQGHGFRPSODLQWZDVILOHGWR

       ZKLFK%HLWOHUILOHGDGHPXUUHU7KHGHPXUUHUZDVXQRSSRVHGDQGRQ0DUFKWKH&RXUW

       RUGHUHG WKH 'HEWRU WR ILOH D VHFRQG DPHQGHG FRPSODLQW ZLWKLQ  GD\V  1R IXUWKHU DPHQGHG

      FRPSODLQWZDVILOHGDQGRQ0D\WKH'HEWRUILOHGDUHTXHVWIRUGLVPLVVDORIWKHHQWLUHDFWLRQ

      ZLWKRXWSUHMXGLFH7KHFDVHZDVGLVPLVVHGWKHVDPHGD\

               %HLWOHUILOHGDPRWLRQIRUDWWRUQH\V¶IHHVLQWKHDPRXQWRI2Q-DQXDU\
      WKH&RXUWUXOHGWKDW%HLWOHUZDVHQWLWOHGWRUHDVRQDEOHDWWRUQH\¶VIHHVDQGRQ)HEUXDU\

      GHWHUPLQHGWKDWWKHDPRXQWUHTXHVWHGE\%HLWOHUZDVUHDVRQDEOHDQGKHZDVWKXVDZDUGHG

      LQDWWRUQH\V¶IHHVDJDLQVWWKH'HEWRU2Q-XQH%HLWOHUILOHGDSURRIRIFODLP ³&ODLP1R

      ´ DVVHUWLQJDQXQVHFXUHGDWWRUQH\V¶IHHFODLPLQWKHDPRXQWRIDVRIWKH3HWLWLRQ'DWH

      QRWLQFOXGLQJLQWHUHVW7KH'HEWRUKDVQRWREMHFWHGWR&ODLP1R

      %HLWOHUY%UDOHWDO&DVH1R%&

               %HLWOHUILOHGDFRPSODLQWDJDLQVWWKH'HEWRUDQG2FHDQ9LHZRQ6HSWHPEHULQ/RV
      $QJHOHV 6XSHULRU &RXUW  7KH VHFRQG DPHQGHG FRPSODLQW ZDV ILOHG RQ 'HFHPEHU   DQG

      DOOHJHGFDXVHVRIDFWLRQIRUEUHDFKRIFRQWUDFWDQGEUHDFKRIILGXFLDU\GXW\2Q0D\WKH

      'HEWRUILOHGDQDQVZHUWRWKHVHFRQGDPHQGHGFRPSODLQW2Q6HSWHPEHUD5HTXHVWIRU

     

      
        
      %HLWOHUKDVDOVRILOHG&ODLP1RDQG&ODLP1RLQWKH&DVHDVVHUWLQJXQVHFXUHGFODLPVLQ
        WKHDPRXQWVRIDQGUHVSHFWLYHO\7KH'HEWRUKDVILOHGREMHFWLRQVWRWKHVH
      &ODLPV  2Q 0D\   %HLWOHU ILOHG D QHZ FODLP &ODLP 1R  DVVHUWLQJ FODLPV LQ DQ
        XQGHWHUPLQHG DPRXQW EDVHG RQ FRQWULEXWLRQ DQG LQGHPQLILFDWLRQ LQ FRQQHFWLRQ ZLWK D FURVV
      FRPSODLQWE\%URWKHUV,QFDJDLQVWWKH%&56DQGWKH'HEWRU7KH'HEWRUUHVHUYHVDOOULJKWVWR

      REMHFWWRWKLV&ODLP6XFK&ODLPVWRWKHH[WHQW$OORZHGVKDOOEHWUHDWHGDV&ODVV8QVHFXUHG

        &ODLPVXQGHUWKH3ODQ


                                                            
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                    Main Document    Page 17 of 389
          
          

       'LVPLVVDO RIWKHHQWLUHDFWLRQRIDOOSDUWLHVDQGDOOFDXVHVRIDFWLRQ ZDVILOHGDQGWKHGLVPLVVDO

       HQWHUHGDVUHTXHVWHGRQ6HSWHPEHU

                 2Q1RYHPEHUWKH'HEWRUILOHGDPRWLRQIRURUGHUDZDUGLQJDWWRUQH\¶VIHHV2Q

       )HEUXDU\  DQ RUGHU JUDQWLQJWKH'HEWRU¶VPRWLRQIRURUGHUDZDUGLQJDWWRUQH\¶VIHHVZDV

       HQWHUHGDZDUGLQJDWWRUQH\¶VIHHVWRWKH'HEWRULQWKHDPRXQWRIVXEMHFWWRRIIVHWIRUVXPV

       RZLQJE\WKH'HEWRURQMXGJPHQWVDQGRUGHUVLQIDYRURI%HLWOHU2Q)HEUXDU\%HLWOHU

       ILOHGDQRWLFHRIDSSHDOUHODWLQJWRWKH)HEUXDU\DZDUGRIDWWRUQH\¶VIHHVWRWKH'HEWRU2Q

       RUDERXW0DUFK%HLWOHUILOHGDUHTXHVWWRKDYHWKHDSSHDOGLVPLVVHG$VSURYLGHGLQWKH

       VXSHULRUFRXUW¶VRUGHUWKHDPRXQWDZDUGHGWRWKH'HEWRUZLOOEHXWLOL]HGDVDQRIIVHWDJDLQVWDPRXQWV

      RZHGWR%HLWOHU

      %UDOY:HVWFOLII,QYHVWRUV//&&DVH1R%&

                2Q1RYHPEHUWKH'HEWRUILOHGDFRPSODLQWDJDLQVW:HVWFOLII%HLWOHUDQG%R\GLQ
      WKH2UDQJH&RXQW\6XSHULRU&RXUWIRU  LQYROXQWDU\GLVVROXWLRQRIOLPLWHGOLDELOLW\FRPSDQ\  

      DFFRXQWLQJ  EUHDFKRIILGXFLDU\GXW\DQG  GHFODUDWRU\UHOLHI WKH³:HVWFOLII/LWLJDWLRQ´ 7KH

      FDVH ZDV WUDQVIHUUHG WR /RV $QJHOHV 6XSHULRU &RXUW RQ $XJXVW   DQG ZDV VXEVHTXHQWO\

      RUGHUHGLQWRDUELWUDWLRQ GHILQHGKHUHLQDVWKH³:HVWFOLII$UELWUDWLRQ´ ,QWKH:HVWFOLII/LWLJDWLRQ

      D VWDWXV FRQIHUHQFH DQG 26& UHJDUGLQJ GLVPLVVDO SXUVXDQW WR UHVHUYDWLRQ WR DUELWUDWLRQ ZDV

      VFKHGXOHGIRU-XQHDILQDOVWDWXVFRQIHUHQFHZDVVFKHGXOHGIRU-XQHDQGWULDOZDV

      VFKHGXOHGIRU-XO\7KH'HEWRUDQWLFLSDWHVWKDWWKHVHPDWWHUVZLOOEHYDFDWHGDQGWKHLVVXHV

      UHVROYHGE\ZD\RIWKH:HVWFOLII$UELWUDWLRQ7KH$UELWUDWLRQVZLOOGHWHUPLQHWKHHFRQRPLFPDWWHUV

      UHODWHGWRWKHGLVVROXWLRQRIWKH&RPSDQLHVXQGHUDSSOLFDEOH&DOLIRUQLDODZ

                     7KH%DU'DWHDQG)LOHG3URRIVRI&ODLP
          
                3XUVXDQWWR&RXUWRUGHU-XQH WKH³%DU'DWH´ ZDVIL[HGDVWKHODVWGDWHWR)LOH
      3URRIVRI&ODLPH[FHSWIRUJRYHUQPHQWDOXQLWV7KH'HEWRUVHUYHGFUHGLWRUVDQGSDUWLHVLQLQWHUHVW

      ZLWKWKH%DU'DWH1RWLFHRQ$SULO$SSUR[LPDWHO\WZHQW\WKUHHSURRIVRIFODLPZHUH

     
        
        
         2Q$SULOWKH'HEWRUVHUYHGDVXSSOHPHQWDOQRWLFHRIWKHEDUGDWHWRWKH&RPSDQLHV¶
      VHFXUHG OHQGHUV WKDW ZHUH QRW SURYLGHG QRWLFH RI LQLWLDO EDU GDWH ZLWK UHVSHFW WR DQ\ FRQWLQJHQW





                                                               
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                Desc
                                    Main Document    Page 18 of 389
          
          

       ILOHGLQWKH'HEWRU¶VFDVHZLWKDWRWDORIDSSUR[LPDWHO\DVVHUWHG7KH'HEWRUILOHG

       REMHFWLRQVWRWKHIROORZLQJFODLPVZKLFKKDYHEHHQVXVWDLQHGE\WKH&RXUW

                2EMHFWLRQWR&ODLP1RRI6DPLQL6FKHLQEHUJ3&>'RFNHW1R@2Q)HEUXDU\

       WKLV&RXUWHQWHUHGLWVRUGHUGLVDOORZLQJLQLWVHQWLUHW\&ODLP1R>'RFNHW1R@

                2EMHFWLRQWR&ODLP1RRI$PHULFDQ+RQGD)LQDQFH&RUSRUDWLRQ>'RFNHW1R@2Q

       'HFHPEHUWKLV&RXUWHQWHUHGLWVRUGHUGLVDOORZLQJDQGH[SXQJLQJLQLWVHQWLUHW\&ODLP1R

       >'RFNHW1R@

                2EMHFWLRQWR&ODLP1RRI1XUD\'H3ULHVW>'RFNHW1R@2Q'HFHPEHUWKLV

       &RXUWHQWHUHGLWVRUGHUGLVDOORZLQJDQGH[SXQJLQJLQLWVHQWLUHW\&ODLP1R>'RFNHW1R@

               ,QDGGLWLRQWKH'HEWRUKDVILOHGREMHFWLRQVWRWKHIROORZLQJFODLPVRI%HLWOHUDQGKLVUHODWHG

      HQWLWLHVDVIROORZV

                   x 2EMHFWLRQWR&ODLP1RRI%HLWOHU>'RFNHW1R@
                   x 2EMHFWLRQWR&ODLP1RRI&DQQDH>'RFNHW1R@
                   x 2EMHFWLRQWR&ODLP1RRI%HLWOHU>'RFNHW1R@
                   x 2EMHFWLRQWR&ODLP1RRI%HLWOHU>'RFNHW1R@
                   x 2EMHFWLRQWR&ODLP1RRI&DQQDH>'RFNHW1R@
                   x 2EMHFWLRQWR&ODLP1RRI%HLWOHU>'RFNHW1R@DVDPHQGHG>'RFNHW1R
                       @

                   x 2EMHFWLRQWR&ODLP1RRI%HLWOHU>'RFNHW1R@
                   x 2EMHFWLRQWR&ODLP1RRI%&56>'RFNHW1R@
                   x 2EMHFWLRQWR&ODLP1RRI%HLWOHU>'RFNHW1R@
                   x 2EMHFWLRQWR&ODLP1RRI%R\G>'RFNHW1R@
                   x 2EMHFWLRQWR&ODLP1RRI6WHZDUG>'RFNHW1R@
     
        
      JXDUDQWHHFODLPVWKHVHFXUHGOHQGHUVPLJKWDVVHUWDJDLQVWWKH'HEWRU1RFODLPVZHUHILOHGE\WKHVH
        FRQWLQJHQWFODLPDQWVE\WKHVXSSOHPHQWDOEDUGDWH,QDQ\HYHQWWKH'HEWRUUHVHUYHVDOOULJKWVWR
      REMHFWWRRUVHHNWRHVWLPDWHDQ\VXFKFODLPVRQDQ\DSSURSULDWHJURXQGVDQGUHVHUYHVKLVULJKWVRI
        FRQWULEXWLRQ DQG RWKHUZLVH DJDLQVW DQ\ FRJXDUDQWRU LQFOXGLQJ %HLWOHU RU KLV UHODWHG HQWLWLHV
     
        LQFOXGLQJDQ\WUXVWRUHQWLW\LQZKLFK%HLWOHUKROGVDQRZQHUVKLSLQWHUHVWZLWKUHVSHFWWRWKHSD\PHQW
      RIDQ\VXFKFODLPV





                                                            
    Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                  Desc
                                      Main Document    Page 19 of 389
          
          

                         x 2EMHFWLRQWR&ODLP1RRI6WHZDUG>'RFNHW1R@
                   $VDUHVXOWRIWKH0RWLRQWR6WULNH GLVFXVVHGLQ%HLWOHUDQG%HLWOHU $VVRFY%UDO&DVH
       1R%&VHFWLRQRIWKHRIWKH$SSOLFDWLRQ WKHKHDULQJVDQGDQ\UHODWHGGHDGOLQHVZLWK

       UHVSHFWWRWKH%HLWOHU%&56%R\G&DQQDHDQG6WHZDUGFODLPVZHUHYDFDWHGLQRUGHUWRDOORZ

       GLVFRYHU\WRSURFHHG

                      7KH6FKHGXOHV
                    
                   7KH'HEWRUILOHGLWV6FKHGXOHVRI$VVHWVDQG/LDELOLWLHVDQG6WDWHPHQWRI)LQDQFLDO$IIDLUV
             FROOHFWLYHO\WKH³6FKHGXOHV´ RQ0DUFK7KHUHDIWHUWKH'HEWRUILOHGFHUWDLQDPHQGPHQWV
       WRWKH6FKHGXOHVRQ0D\DQG0D\

                         6WDWXVRID3ODQRI5HRUJDQL]DWLRQDQG3URIHVVLRQDO)HH&ODLPV>/%5
       D  $ L @

                  7KH'HEWRUILOHGDIRXUWKDPHQGHGFKDSWHUSODQ WKH³)RXUWK$PHQGHG3ODQ´ RQ-XO\
       >GRFNHW QR @ DQG RQ -XO\   WKH &RXUW HQWHUHG LWV RUGHU FRQILUPLQJ WKH )RXUWK

      $PHQGHG3ODQ WKH³&RQILUPDWLRQ2UGHU´ >GRFNHWQR@7KH&RQILUPDWLRQ2UGHUEHFDPHILQDO

      RQ$XJXVW$Q\FDSLWDOWHUPVQRWRWKHUZLVHGHILQHGLQWKLV$SSOLFDWLRQVKDOOKDYHWKH

      VDPHPHDQLQJDVFULEHGWRWKHPLQWKH)RXUWK$PHQGHG3ODQ

                  3XUVXDQWWRWKH)RXUWK$PHQGHG3ODQWKH3URIHVVLRQDOVLQWKH'HEWRU¶V&DVHZLOOEHSDLG
      SDULSDVVXDPRQJWKH3URIHVVLRQDOVIURPWKH'LVWULEXWLRQ)XQGDVVXFKIXQGVEHFRPHDYDLODEOHWR

      WKH 'HEWRU WR SD\ 3URIHVVLRQDO )HH &ODLPV  ,Q FRQVLGHUDWLRQ IRU WKHLU DJUHHPHQW QRW WR UHTXLUH

      SD\PHQWLQIXOORQDFFRXQWRIWKHLU3URIHVVLRQDO)HH&ODLPVRQWKH(IIHFWLYH'DWHLQDGGLWLRQWR

      $GPLQLVWUDWLYH&ODLPVWDWXVWKHKROGHUVRIWKH3URIHVVLRQDO)HH&ODLPVZLOOEHJUDQWHGSDULSDVVX

      D VXSHUSULRULW\ FODLP DQG VHFXULW\ LQWHUHVW MXQLRU RQO\ WR WKH OLHQV RI WKH KROGHUV RI $OORZHG

      6HFXUHG&ODLPVLQH[LVWHQFHDVRIVXFKWLPH LQWKH'HEWRU¶V$VVHWV LQFOXGLQJZLWKRXWOLPLWDWLRQ

      WKH&RPSDQLHV  WKH³3URIHVVLRQDO)HH&ODLP/LHQ´ 7KH3URIHVVLRQDO)HH&ODLP/LHQVKDOOVHFXUH

      DQ\DQGDOOIHHVDQGH[SHQVHVLQFXUUHGRQEHKDOIRIWKH'HEWRUDQG5HRUJDQL]HG'HEWRUSULRUWRDQG

     
        
      
          7KH&RXUWFRQWLQXHVWRKROGLQDEH\DQFHDOOREMHFWLRQVWRFODLPVRIWKH%HLWOHU3DUWLHV LQFOXGLQJ
      WKRVHWKDWDUHQRWVSHFLILFDOO\UHODWHGWRWKH0RWLRQWR6WULNH SHQGLQJDGHWHUPLQDWLRQRQWKH0RWLRQ

        WR6WULNH


                                                              
    Case 8:17-bk-10706-ES        Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                  Desc
                                 Main Document    Page 20 of 389
          
          

       IROORZLQJWKH(IIHFWLYH'DWHRIWKH3ODQLQFRQQHFWLRQZLWKWKH&DVHWKH3ODQLWVLPSOHPHQWDWLRQ

       SXUVXLQJDQGRUGHIHQGLQJ&DXVHVRI$FWLRQ LQFOXGLQJZLWKRXWOLPLWDWLRQ$GYHUVDULHVDQG

         2EMHFWLRQV WR &ODLPV LQ FRQQHFWLRQ ZLWK WKH $UELWUDWLRQV RU RWKHUZLVH LQFXUUHG LQ WKH

       UHSUHVHQWDWLRQRIWKH'HEWRUWKH(VWDWHRUWKH5HRUJDQL]HG'HEWRU

                     (VWLPDWHG$FFUXHG$GPLQLVWUDWLYH([SHQVHV>/%5 D  $ LY @
                7KH'HEWRU¶VUHRUJDQL]DWLRQFRXQVHO6KXOPDQ+RGJHV %DVWLDQ//3 ³6+%´ IRUPHU

       UHRUJDQL]DWLRQFRXQVHO/REHO:HLODQG*ROGHQ)ULHGPDQ//3 ³/:*)´ DFFRXQWDQW+DKQ)LIH 

       &RPSDQ\//3 ³+DKQ´ VSHFLDOFRXQVHO6DOO6SHQFHU&DOODV .UXHJHU ³6DOO6SHQFHU´ DQG

       ILQDQFLDODGYLVRUH[SHUWZLWQHVV)RUFH3DUWQHUV ³)RUFH´ ZLOOEHVHHNLQJILQDOIHHVDQG

      UHLPEXUVHPHQWRIH[SHQVHVLQWKLVFDVHDVZLOOEHVHWIRUWKLQWKHLUUHVSHFWLYH$SSOLFDWLRQVWREH

      ILOHGDQGKHDUGFRQFXUUHQWZLWKWKH)LUP¶V)HH$SSOLFDWLRQDQGHDFKDUHLQFRUSRUDWHGKHUHLQE\

      WKLVUHIHUHQFHSXUVXDQW/RFDO%DQNUXSWF\5XOH D  $ LY 

               $VWRFUHGLWRUVKROGLQJRWKHUDGPLQLVWUDWLYHFODLPVLQWKLVFDVH FODLPVRWKHUWKDQWKRVHRI

      SURIHVVLRQDOVHPSOR\HGLQWKHFDVH DVVWDWHGLQWKH)RXUWK$PHQGHG3ODQQRRWKHU

      DGPLQLVWUDWLYHH[SHQVHVZHUHHVWLPDWHGWREHRZHGQRWLQFOXGLQJDQ\SRWHQWLDODGPLQLVWUDWLYHWD[

      FODLPVWKDWZRXOGEHRZHGLQFRQQHFWLRQZLWKWKHGLVSRVLWLRQRIWKH'HEWRU¶VDVVHWV7KH'HEWRU¶V

      WD[SURIHVVLRQDOVKRZHYHUGRQRWEHOLHYHWKDWWKHUHZLOOEHDQ\WD[OLDELOLW\UHVXOWLQJIURPWKH

      GLVSRVLWLRQRIDVVHWV

                    Estimated Accrued Administrative Expenses>/%5 D  $ LY @

               7KH)RXUWK$PHQGHG3ODQLVDOLTXLGDWLQJSODQ$OORZHG&ODLPVZLOOEHSDLGLQ

      DFFRUGDQFHZLWKWKHLUUHVSHFWLYHSULRULWLHVIURPD'LVWULEXWLRQ)XQGFRQVLVWLQJRIPRQLHVGHULYHG

      IURPWKHIROORZLQJ

                       D     7KHPRQHWL]DWLRQRIWKH'HEWRU¶VRZQHUVKLSLQWHUHVWVLQWZROLPLWHGOLDELOLW\

               FRPSDQLHV0LVVLRQ0HGLFDO,QYHVWRUV//& ³0LVVLRQ´ DQG:HVWFOLII,QYHVWRUV//&

                ³:HVWFOLII´DQGWRJHWKHUZLWK0LVVLRQWKH³&RPSDQLHV´ )XQGVZLOOEHJHQHUDWHGE\

               WKHSXUFKDVHRIWKH'HEWRU¶VPHPEHUVKLSLQWHUHVWVLQWKH&RPSDQLHVE\%HLWOHU

                       E     7RWKHH[WHQWWKDWWKHIXQGVIURPWKHPRQHWL]DWLRQRIWKH&RPSDQLHVDUH

               LQVXIILFLHQWWRSD\$OORZHG&ODLPVLQIXOOWKH'HEWRUZLOOOLTXLGDWHFHUWDLQRIKLVRWKHU





                                                           
    Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                  Desc
                                      Main Document    Page 21 of 389
          
          

                   SHUVRQDOSURSHUW\WRWKHH[WHQWHTXLW\H[LVWVDQGWKHDVVHWVDUHQRWH[HPSW7KH'HEWRU

                   ZLOOUHWDLQKLVLQWHUHVWLQWKH6DQGSLSHU3URSHUW\

                           F      3RWHQWLDOUHFRYHU\IURPDPDOSUDFWLFHFODLPWKH'HEWRUKROGVDJDLQVWVWDWH

                   FRXUWFRXQVHO

                          G      3URFHHGVIURPWKH'HEWRU¶VFRQWULEXWLRQFODLPVDJDLQVWFRJXDUDQWRUVDQG

                          H    'LVWULEXWLRQVIURPWKH&RPSDQLHVRQDFFRXQWRIWKH'HEWRU¶VRZQHUVKLS

                  LQWHUHVWVWKHUHLQ

                   $V RI 6HSWHPEHU   WKH 'HEWRU KDG IXQGV RQ KDQG LQ WKH DPRXQW RI 

             LQWKH'HEWRU VEDQNDFFRXQWDQGLQIXQGVKHOGLQWUXVWE\6+% 

                  
      ,9        1$55$7,9(67$7(0(172)6(59,&(65(1'(5('$1'7,0((;3(1'('
      

                  $    6HUYLFHV3HUIRUPHGDQG7LPH([SHQGHG'XULQJWKH$SSOLFDWLRQ3HULRG
                    &RYHUHGE\7KLV$SSOLFDWLRQ
                  
                    3XUVXDQWWRWKH&RPSHQVDWLRQ*XLGHOLQHVDQG/RFDO%DQNUXSWF\5XOH D  ' WKH
     
          $SSOLFDQWKDVFODVVLILHGDOOVHUYLFHVSHUIRUPHGIRUZKLFKFRPSHQVDWLRQLVVRXJKWIRUWKH
     
          $SSOLFDWLRQ3HULRGLQWRRQHRIVHYHUDOPDMRUFDWHJRULHV7KH$SSOLFDQWDWWHPSWHGWRSODFHWKH
     
          VHUYLFHVSHUIRUPHGLQWKHFDWHJRU\WKDWEHVWUHODWHVWRWKHVHUYLFHSURYLGHG+RZHYHUEHFDXVH
     
          FHUWDLQVHUYLFHVPD\UHODWHWRPRUHWKDQRQHFDWHJRU\VHUYLFHVSHUWDLQLQJWRRQHFDWHJRU\PD\LQ
     
          IDFWEHLQFOXGHGLQDQRWKHUFDWHJRU\
     
                        $VVHW$QDO\VLVDQG5HFRYHU\
                         
                    7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRDVVHWDQDO\VLVDQGUHFRYHU\LVVXHV'XULQJWKH
     
          $SSOLFDWLRQ3HULRGWKH)LUPDPRQJRWKHUWKLQJV  UHYLHZHGDQGDQDO\]HGFKDUJLQJOLHQLVVXHV
     
               SHUIRUPHGZRUNUHJDUGLQJDPRWLRQIRUVXPPDU\MXGJPHQWDYRLGLQJFKDUJLQJOLHQ  
     
          UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJSHUIHFWLRQRIFKDUJLQJRUGHU  DWWHQGHGWRLVVXHV
     
          UHJDUGLQJDUHSO\WRPRWLRQIRUVXPPDU\MXGJPHQWUHODWLQJWRDYRLGDQFHRIOLHQV  UHYLHZHGDQG
     
          DQDO\]HGQRWLFHRIVDOHLVVXHV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKHYDOXHRI0LVVLRQ
     
          SURSHUW\  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKHHQJDJHPHQWRIDQDSSUDLVHUIRUWKH
     





                                                               
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                    Main Document    Page 22 of 389
          
          

       6DQGSLSHUSURSHUW\  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKHYDOXDWLRQRISDUWQHUVKLS

       LQWHUHVWVRZQHGE\-RKQ%UDO  UHYLHZHGDQGDQDO\]HGDQDSSUDLVDORIWKH6DQGSLSHUSURSHUW\

              UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJFDOFXODWLRQRIWKHSD\PHQWDPRXQWLIDGLVVROXWLRQ

       VXLWLVEURXJKW  UHYLHZHGDQGDQDO\]HGWKHULJKWWRVHOOWKH'HEWRU¶VLQWHUHVWLQ//&  

       UHYLHZHGDQGDQDO\]HGDQDSSUDLVDORI:HVWFOLIISURSHUW\  UHYLHZHGDQGDQDO\]HGWKH0LVVLRQ

       2SHUDWLQJ$JUHHPHQW  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKHVDOHRI0LVVLRQSURSHUW\

       ZLWKRXWDGLVVROXWLRQDFWLRQ  UHYLHZHGDQGDQDO\]HGWKHDSSUDLVDORIWKH&RIIHH5RDG3OD]D

       SURMHFW  SHUIRUPHGZRUNUHJDUGLQJDSSUDLVDOGHFODUDWLRQV  UHYLHZHGDQGDQDO\]HGLVVXHV

       UHJDUGLQJPDOSUDFWLFHFODLPVDJDLQVWIRUPHUFRXQVHO  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJ

      FDSLWDODFFRXQWV  UHYLHZHGDQGDQDO\]HGVHFWLRQVDQGLVVXHVDQGDSSHDORIGHIDXOW

      MXGJPHQW  SHUIRUPHGZRUNUHJDUGLQJDVWDWXVUHSRUWIRUWKH%UDOYHUVXV%HLWOHUDGYHUVDU\  

      DWWHQGHGWRLVVXHVUHJDUGLQJSD\PHQWRIDSSUDLVDOIHHIRUWKH6DQGSLSHUSURSHUW\  SHUIRUPHG

      ZRUNUHJDUGLQJDQDPHQGHGVHFWLRQRUGHU  UHYLHZHGDQGDQDO\]HGOLHQDYRLGDQFHLVVXHV

             UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJOLWLJDWLRQDJDLQVW%REE\6DPLQLDQG  

      FRUUHVSRQGHGDQGFRQIHUUHGUHJDUGLQJDVVHWDQDO\VLVDQGUHFRYHU\LVVXHV

                  'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\7KH

      DPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV

                      $VVHW'LVSRVLWLRQ
                           
                  7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRDVVHWGLVSRVLWLRQLVVXHV'XULQJWKH$SSOLFDWLRQ

      3HULRGWKH)LUPDPRQJRWKHUWKLQJV  UHYLHZHGDQGDQDO\]HGDQRIIHUWRSXUFKDVH:HVWFOLII

      DQGSHUIRUPHGZRUNUHJDUGLQJDUHVSRQVH  UHYLHZHGDQGDQDO\]HGWKH2SHUDWLQJ$JUHHPHQWRI

      0LVVLRQUHJDUGLQJWKHULJKWWRVHOOSURSHUW\  UHYLHZHGDQGDQDO\]HGOHJDODQGIDFWXDOLVVXHV

      UHJDUGLQJVDOHVRIYDULRXVSURSHUWLHVDQG  FRUUHVSRQGHGUHJDUGLQJDVVHWGLVSRVLWLRQLVVXHV

                  'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\7KH

      DPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV

                  

                  

     





                                                              
    Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                   Main Document    Page 23 of 389
          
          

                       %DQNUXSWF\/LWLJDWLRQ FRPELQHGZLWK$GYHUVDU\$FWLRQV$YRLGDQFH$FWLRQV
                           DQG9HQXH 
                          
                    7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRZRUNUHJDUGLQJPRWLRQVRUDGYHUVDU\SURFHHGLQJVLQ
      
          WKH%DQNUXSWF\&RXUW'XULQJWKH$SSOLFDWLRQ3HULRGWKH)LUPDPRQJRWKHUWKLQJV  UHYLHZHG
      
          DQGDQDO\]HGLVVXHVUHJDUGLQJVFRSHRIGLVFRYHU\LQYROYHGLQSHQGLQJDUELWUDWLRQV  UHYLHZHG
      
          DQGDQDO\]HGSRWHQWLDOGLVFRYHU\WREHSURSRXQGHGRQ%HLWOHUSDUWLHV  UHYLHZHGDQGDQDO\]HG
      
          DOWHUQDWLYHFRXUVHVRIDFWLRQUHJDUGLQJDPRWLRQWRVWULNHHYLGHQFH  FRQVLGHUHGEDVHVIRU
      
          REMHFWLQJWRGLVFRYHU\UHTXHVWV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJHTXLW\FRQWULEXWLRQVRI
      
          -RKQ%UDO  UHYLHZHGDQGDQDO\]HGGRFXPHQWVWREHSURGXFHGWR%HLWOHUSDUWLHV  SHUIRUPHG
      
          ZRUNUHJDUGLQJUHVSRQVHVWRUHTXHVWVIRUGLVFRYHU\  SHUIRUPHGZRUNUHJDUGLQJMRLQWVWDWXV
     
          UHSRUWVIRUWKUHH%HLWOHUDGYHUVDU\FRPSODLQWV  SHUIRUPHGZRUNUHJDUGLQJDUHSO\WR%HLWOHU¶V
     
          RSSRVLWLRQWRPRWLRQIRUVXPPDU\MXGJPHQWUHJDUGLQJILUVWDPHQGHGFRPSODLQW  UHYLHZHG
     
          DQGDQDO\]HGQRWLFHVRIFRQWLQXHGVWDWXVFRQIHUHQFHVLQ%HLWOHUDGYHUVDU\PDWWHUV  UHYLHZHG
     
          DQGDQDO\]HGMRLQWVWDWXVUHSRUWVSUHSDUHGE\%HLWOHU  DWWHQGHGWRLVVXHVUHJDUGLQJ%HLWOHU¶V
     
          IDLOXUHWRSURGXFHGRFXPHQWVLQUHVSRQVHWRGLVFRYHU\GHPDQGV  SUHSDUHGIRUDQGDWWHQGHGDQ
     
          2PQLEXVKHDULQJRQ)HEUXDU\  SHUIRUPHGZRUNUHJDUGLQJDMRLQWGLVFRYHU\
     
          VWLSXODWLRQ  SHUIRUPHGZRUNUHJDUGLQJDSRWHQWLDOJOREDOVHWWOHPHQW  UHYLHZHGDQG
     
          DQDO\]HGVHWWOHPHQWLVVXHVDQGVWUDWHJ\  UHYLHZHGDQGDQDO\]HGDQRUGHUJUDQWLQJPRWLRQVIRU
     
          VXPPDU\MXGJPHQWDYRLGLQJOLHQEDVHGRQVHFWLRQ  UHYLHZHGDQGDQDO\]HGSRVVLEOH
     
          VHWWOHPHQWVFHQDULRVDQGWLPLQJLVVXHV  UHYLHZHGDQGDQDO\]HGWD[LVVXHVUHODWHGWRVHWWOHPHQW
     
          QHJRWLDWLRQV  SHUIRUPHGZRUNUHJDUGLQJDPRWLRQWRGLVPLVV6WHZDUGQRQGLVFKDUJHDELOLW\
     
          FRPSODLQW  UHYLHZHGDQGDQDO\]HGWKH%&56DQG%HLWOHUUHVSRQVHVWRUHTXHVWVIRUSURGXFWLRQ
     
          RIGRFXPHQWV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKH$'$ODZVXLW  SHUIRUPHG
     
          ZRUNUHJDUGLQJVWDWXVUHSRUWVLQWKH%HLWOHU $VVRFLDWHV%HLWOHUDQG6WHZDUG)LQDQFLDOPDWWHUV
     
               UHYLHZHGDQGDQDO\]HGWKHILUVWDPHQGHGFRPSODLQWLQWKH6WHZDUG)LQDQFLDOQRQ
     
          GLVFKDUJHDELOLW\PDWWHU  SHUIRUPHGZRUNUHJDUGLQJDQRUGHUOLIWLQJWKHDXWRPDWLFVWD\
     
          FRQFHUQLQJ%HLWOHUSDUWLHVDGYHUVDU\PDWWHUV  SHUIRUPHGZRUNUHJDUGLQJH[KLELWVDQG
     
          GHFODUDWLRQLQVXSSRUWRIPRWLRQWRGLVPLVVILUVWDPHQGHGFRPSODLQWLQWKH6WHZDUGPDWWHU  
     





                                                            
    Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                Desc
                                   Main Document    Page 24 of 389
          
          

       UHYLHZHGDQGDQDO\]HGSURWHFWLYHRUGHULVVXHV  SHUIRUPHGZRUNUHJDUGLQJDPRWLRQIRU

       SURWHFWLYHRUGHU  DWWHQGHGWRHPHUJHQF\PRWLRQLVVXHV  GUDIWHGDQREMHFWLRQWR

       SURGXFWLRQRIGRFXPHQWV  SUHSDUHGIRUDQGDWWHQGHGDWHOHSKRQLFKHDULQJRQ$XJXVW

       UHJDUGLQJHPHUJHQF\PRWLRQ  GUDIWHGDQRUGHURQHPHUJHQF\PRWLRQ  UHYLHZHGDQG

       DQDO\]HGWKHHVWRSSHOHIIHFWRIQRWVHHNLQJIHHVLQGLVPLVVDORI2FHDQ9LHZ%DQNUXSWF\UHODWHGWR

       REMHFWLRQWR6WHZDUGSURRIRIFODLPDQG  FRUUHVSRQGHGDQGFRQIHUUHGUHJDUGLQJEDQNUXSWF\

       OLWLJDWLRQLVVXHV

                 'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\7KH

       DPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV

                    %XVLQHVV2SHUDWLRQV
                         
                7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWREXVLQHVVRSHUDWLRQVLVVXHV'XULQJWKH$SSOLFDWLRQ

      3HULRGWKH)LUPDPRQJRWKHUWKLQJV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJODFNRI

      GLVWULEXWLRQVIURP0LVVLRQDQG:HVWFOLII  UHYLHZHGDQGDQDO\]HGGRFXPHQWVUHJDUGLQJ

      LQYHVWPHQWDQGGLVWULEXWLRQLVVXHV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJSD\PHQWRI

      H[SHQVHVE\%UDO5HDOW\  SHUIRUPHGZRUNUHJDUGLQJDVWLSXODWLRQZLWK&DQQDH)LQDQFLDODQGD

      PRWLRQWRDSSURYHVWLSXODWLRQUHJDUGLQJGLVWULEXWLRQVIURP:HVWFOLII  UHYLHZHGDQGDQDO\]HG

      LVVXHVUHJDUGLQJGHOLQTXHQWPRUWJDJHSD\PHQWV  UHYLHZHGDQGDQDO\]HGILQDQFLDOLVVXHV  

      SHUIRUPHGZRUNUHJDUGLQJPRQWKO\RSHUDWLQJUHSRUWV  SHUIRUPHGZRUNUHJDUGLQJDPRWLRQWR

      XVH0LVVLRQIXQGVWRSD\OLYLQJH[SHQVHV  UHYLHZHGDQGDQDO\]HG%HLWOHURSSRVLWLRQWRPRWLRQ

      WRXVHIXQGVWRSD\OLYLQJH[SHQVHVDQGSHUIRUPHGZRUNUHJDUGLQJDUHSO\DQG  FRUUHVSRQGHG

      DQGFRQIHUUHGUHJDUGLQJEXVLQHVVRSHUDWLRQVLVVXHV

                'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\7KH

      DPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV

                    &DVH$GPLQLVWUDWLRQ FRPELQHGZLWK*HQHUDO&DVH$GPLQLVWUDWLRQ 
                         
                7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRPLVFHOODQHRXVFDVHPDWWHUVWKDWDUHQRWHDVLO\

      FODVVLILHGZLWKLQDQ\RWKHUVSHFLILFFDWHJRULHVLQFOXGLQJVXFKLWHPVDVUHYLHZLQJRSHUDWLQJUHSRUWV

      DQGSHUIRUPLQJRWKHUDGPLQLVWUDWLYHIXQFWLRQVDQDO\]LQJFDVHGRFXPHQWVDQGFRUUHVSRQGHQFH

      FRPPXQLFDWLRQVZLWKWKH2IILFHRIWKH8QLWHG6WDWHV7UXVWHH WKH³ 2867´ DGGUHVVLQJJHQHUDO





                                                           
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                    Main Document    Page 25 of 389
          
          

       FUHGLWRULQTXLULHVDQGXSGDWLQJVHUYLFHOLVWV'XULQJWKH$SSOLFDWLRQ3HULRGWKH)LUPDPRQJ

       RWKHUWKLQJV  UHYLHZHGDQGDQDO\]HGFULWLFDOGDWHLVVXHVDQGPDLQWDLQHGDFULWLFDOGDWHDQG

       GHDGOLQHPHPRUDQGXP  UHYLHZHGDQGDQDO\]HGFKDUJLQJOLHQLVVXHV  DWWHQGHGWRDUELWUDWLRQ

       LVVXHV  SHUIRUPHGZRUNUHJDUGLQJ0RQWKO\2SHUDWLQJ5HSRUWV  SHUIRUPHGZRUNUHJDUGLQJD

       QRWLFHRIFKDQJHRIILUPIRUPDLQFDVHDQGIRXUDGYHUVDU\SURFHHGLQJV  SHUIRUPHGZRUN

       UHJDUGLQJVWDWXVUHSRUWLVVXHV  UHYLHZHGDQGDQDO\]HGDQGFRQIHUUHGUHJDUGLQJFDVHVWUDWHJ\

       LVVXHV  UHYLHZHGDQGDQDO\]HGELOOLQJLVVXHV  SHUIRUPHGZRUNUHJDUGLQJ6FKHGXOH

       DPHQGPHQWV  UHYLHZHGDQGDQDO\]HGDPRWLRQWRFRQYHUW  SHUIRUPHGUHVHDUFKUHJDUGLQJ

       WKHPRWLRQWRFRQYHUW  SHUIRUPHGZRUNUHJDUGLQJDQRSSRVLWLRQWRPRWLRQWRFRQYHUW  

      SHUIRUPHGZRUNUHJDUGLQJDUHTXHVWIRUMXGLFLDOQRWLFHLQVXSSRUWRIRSSRVLWLRQWRPRWLRQWR

      FRQYHUW  SHUIRUPHGZRUNUHJDUGLQJHYLGHQWLDU\REMHFWLRQVUHODWLQJWRPRWLRQWRFRQYHUW  

      SHUIRUPHGZRUNUHJDUGLQJRUGHUV  UHYLHZHGDQGDQDO\]HGVFKHGXOLQJLVVXHVDQG  

      FRUUHVSRQGHGDQGFRQIHUUHGUHJDUGLQJFDVHDGPLQLVWUDWLRQLVVXHV

                  'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\

      7KHDPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV

                      &ODLPV$GPLQLVWUDWLRQDQG2EMHFWLRQV
                           
                  7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRZRUNUHJDUGLQJFODLPVDGPLQLVWUDWLRQDQGFODLPV

      REMHFWLRQLVVXHV'XULQJWKH$SSOLFDWLRQ3HULRGWKH)LUPDPRQJRWKHUWKLQJV  SHUIRUPHG

      ZRUNUHJDUGLQJVXESRHQDVWR%HLWOHU &R7/DOODVDQG*.ODXVQHUUHODWHGWRREMHFWLRQVWR

      FODLPQXPEHUVDQG  SHUIRUPHGZRUNUHJDUGLQJREMHFWLRQVWRFODLPQXPEHUVDQG

             SHUIRUPHGZRUNUHJDUGLQJDFRQWLQXDQFHRIKHDULQJRQREMHFWLRQWR6DPLQLFODLP  

      SHUIRUPHGZRUNUHJDUGLQJUHTXHVWVIRUSURGXFWLRQRIGRFXPHQWVLQVXSSRUWRIREMHFWLRQVWR

      FODLPV  UHYLHZHGDQGDQDO\]HGGLVFRYHU\GLVSXWHLVVXHVUHODWLQJWRFODLPQXPEHUVDQG

             UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJGLVFRYHU\DQGVWUDWHJ\UHJDUGLQJIUDXGDOOHJDWLRQV  

      UHYLHZHGDQGDQDO\]HGWKH/HYHQH1HDOHREMHFWLRQWRVXESRHQD  UHYLHZHGDQGDQDO\]HGWKH

      %R\GUHVSRQVHWRPRWLRQWRVWULNHFODLP  SHUIRUPHGZRUNUHJDUGLQJSURGXFWLRQRIGRFXPHQWV

      WR%HLWOHU  SHUIRUPHGZRUNUHJDUGLQJGHFODUDWLRQVLQVXSSRUWRIREMHFWLRQVWRFODLPV  

      UHYLHZHGDQGDQDO\]HGWKHRUGHUVXVWDLQLQJREMHFWLRQWRFODLPRI%REE\6DPLQL  UHYLHZHG





                                                             
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13              Desc
                                    Main Document    Page 26 of 389
          
          

       DQGDQDO\]HGVWUDWHJ\UHJDUGLQJWLPLQJLVVXHVUHODWLQJWRFODLPREMHFWLRQVDQGSHQGLQJ

       DUELWUDWLRQV  UHYLHZHGDQGDQDO\]HGSOHDGLQJVUHODWLQJWR$)*DQG%HLWOHUDFWLRQV  

       UHYLHZHGDQGDQDO\]HG+DOYRUVRQGHFLVLRQLQUHJDUGWRFODLPVREMHFWLRQV  UHYLHZHGDQG

       DQDO\]HGWUDQVFULSWV  SHUIRUPHGZRUNUHJDUGLQJDVFKHGXOLQJRUGHUUHODWLQJWRWKHPRWLRQWR

       GLVDOORZ&ODLPVDQG  SHUIRUPHGZRUNUHJDUGLQJDGLVFRYHU\VWLSXODWLRQUHODWLQJWR

       PRWLRQWRGLVDOORZFODLPV  UHYLHZHGDQGDQDO\]HGSRWHQWLDOGHIHQVHVWRFODLPVREMHFWLRQV

              UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJDPRWLRQWRVWULNHSURRIVRIFODLPDQGUHODWHGQRQ

       GLVFKDUJHDELOLW\DFWLRQV  SHUIRUPHGZRUNUHJDUGLQJDVXSSOHPHQWDOEULHILQJLQFRQQHFWLRQ

       ZLWKPRWLRQWRVWULNHSURRIVRIFODLPDQGUHODWHGQRQGLVFKDUHJHDELOLW\DFWLRQV  SHUIRUPHG

      ZRUNUHJDUGLQJDPHQGHGPRWLRQVWRVWULNHSURRIVRIFODLPV  UHYLHZHGDQGDQDO\]HGLVVXHV

      UHJDUGLQJVWUDWHJ\LQGHDOLQJZLWKQRQUHVSRQVHVWRGLVFRYHU\  UHYLHZHGDQGDQDO\]HGLVVXHV

      UHJDUGLQJEDQNUHVROXWLRQV  SHUIRUPHGZRUNUHJDUGLQJDVSHFLDOEULHIRQFULPHIUDXG

      H[FHSWLRQDVDSSOLHGWRPRWLRQWRVWULNHFODLPV  SHUIRUPHGZRUNUHJDUGLQJHYLGHQWLDU\

      REMHFWLRQVUHODWHGWRPRWLRQWRVWULNHFODLPV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJ

      VLJQDWXUHVRQEDQNIRUPV  UHYLHZHGDQGDQDO\]HGWKH%HLWOHURSSRVLWLRQWRPRWLRQWRVWULNH

      /DOODVGHFODUDWLRQ  UHYLHZHGDQGDQDO\]HGIRUJHU\LVVXHV  UHYLHZHGDQGDQDO\]HGLVVXHV

      UHJDUGLQJ3DFLILF:HVWHUQGRFXPHQWV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJFULPHIUDXG

      H[FHSWLRQWRDWWRUQH\FOLHQWSULYLOHJH  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKHGRFWULQHRI

      XQFOHDQKDQGV  SHUIRUPHGZRUNUHJDUGLQJDVXSSOHPHQWWRPRWLRQWRVWULNHFODLPV  

      DWWHQGHGWRLVVXHVUHJDUGLQJWUDQVFULSWIRUKHDULQJRQPRWLRQWRVWULNHIUDXGXOHQWFODLPV  

      UHYLHZHGDQGDQDO\]HGGRFXPHQWVSURGXFHGE\/HY\6PDOO/DOODVDQG%R\G  SHUIRUPHG

      ZRUNUHJDUGLQJWKHHQJDJHPHQWRIDKDQGZULWLQJH[SHUW  UHYLHZHGDQGDQDO\]HGGRFXPHQWV

      SURGXFHGE\%DUU\%HLWOHU  UHYLHZHGDQGDQDO\]HGFRUUHVSRQGHQFHIURPWKH&RXUWUHJDUGLQJ

      UHOLHIIURPVWD\PRWLRQV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJDOWHUHGRSHUDWLQJ

      DJUHHPHQWV  UHYLHZHGDQGDQDO\]HGDWUDQVFULSWUHJDUGLQJGHIHQVLYHDUJXPHQWVPDGHE\

      %HLWOHUUHODWLQJWRPRWLRQWRVWULNHFODLPV  UHYLHZHGDQGDQDO\]HGSULYLOHJHLVVXHVUHJDUGLQJ

      GRFXPHQWSURGXFWLRQ  UHYLHZHGDQGDQDO\]HGVWUDWHJLFLVVXHVFRQFHUQLQJIUDXGFRPPLWWHGE\

      %HLWOHUSDUWLHV  SHUIRUPHGZRUNUHJDUGLQJWKHGHFODUDWLRQRI*DXWKLHUDQGHYLGHQFHLQVXSSRUW





                                                             
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                    Main Document    Page 27 of 389
          
          

       RIPRWLRQWRVWULNHFODLP  SHUIRUPHGZRUNUHJDUGLQJDVSHFLDOIUDXGEULHIUHODWLQJWR&ODLPV

       DQG  SHUIRUPHGZRUNUHJDUGLQJDQDSSHQGL[RIXQSXEOLVKHGFDVHV  UHYLHZHG

       DQGDQDO\]HGLVVXHVUHJDUGLQJODFNRIJRRGIDLWKUHVSRQVHVWRHOHFWURQLFGLVFRYHU\UHTXHVWV  

       UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJJXDUDQWHHFODLPVFRQFHUQLQJ0LVVLRQDQG:HVWFOLII

       SURSHUW\ORDQV  SHUIRUPHGZRUNUHJDUGLQJVXESRHQDVWR%HLWOHU5H]DNDQG%R\G  

       UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJXVHRIKDQGZULWLQJH[SHUWWHVWLPRQ\  UHYLHZHGDQG

       DQDO\]HGHYLGHQFHUHOHYDQWWRDOOHJHGIRUJHU\RILQLWLDOV  UHYLHZHGDQGDQDO\]HGFDVHVWUDWHJ\

       LVVXHVUHODWLQJWRWZRSHQGLQJDUELWUDWLRQV  SHUIRUPHGZRUNUHJDUGLQJSUHSDUDWLRQRIFURVV

       H[DPLQDWLRQVFULSWIRU%HWV\%R\GUHODWLQJWRKHDULQJRQPRWLRQWRVWULNHFODLPV  SHUIRUPHG

      ZRUNUHJDUGLQJVXESRHQDVIRU/DOODV%HLWOHU%R\G.ODXVQHU+XUZLW]DQG5H]DNIRUFODLP

      REMHFWLRQVWULDO  UHYLHZHGDQGDQDO\]HGWKHUHVSRQVHWRFULPHIUDXGEULHIUHJDUGLQJDWWRUQH\

      FOLHQWSULYLOHJHGLVSXWHUHODWLQJWRPRWLRQWRVWULNHFODLPV  SUHSDUHGDUHSO\WRRSSRVLWLRQWR

      FULPHEULHIILOHGE\%HLWOHUSDUWLHV  UHYLHZHGDQGDQDO\]HGFDVHVFLWHGDQGSOHDGLQJVDQG

      DUJXPHQWVUHJDUGLQJFULPHDQGIUDXGH[FHSWLRQ  UHYLHZHGDQGDQDO\]HGYDOXDWLRQLVVXHV

             UHYLHZHGDQGDQDO\]HGLVVXHVFRQFHUQLQJVWULNLQJRIFODLPVEDVHGRQIUDXGXOHQWGRFXPHQWV

             SHUIRUPHGZRUNUHJDUGLQJDUHTXHVWIRUMXGLFLDOQRWLFHUHODWLQJWRUHSO\WRVWDWHPHQWRI%HLWOHU

      FUHGLWRUVUHJDUGLQJGLVDOORZDQFHRI&ODLPVDQG  SHUIRUPHGZRUNUHJDUGLQJDQRWLFHRI

      LQWHQWWRFDOOZLWQHVVHVIRURUDOWHVWLPRQ\  UHYLHZHGDQGDQDO\]HGFURVVH[DPLQDWLRQLVVXHV

      IRU$SULOKHDULQJ  SHUIRUPHGZRUNUHJDUGLQJSUHSDUDWLRQRIYLVXDOH[KLELWVIRUXVHLQ

      FURVVH[DPLQDWLRQRI%HLWOHUDQG%R\GDW$SULOKHDULQJ  UHYLHZHGDQGDQDO\]HG

      LVVXHVUHJDUGLQJH[FOXVLRQRIZLWQHVVHVDWWULDO  SUHSDUHGIRUDQGDWWHQGHGDKHDULQJRQ$SULO

      RQLVVXHVUHODWLQJWRDSSOLFDWLRQRIFULPHIUDXGH[FHSWLRQWRDWWRUQH\FOLHQWSULYLOHJH

      ZLWKLQFRQWH[WRIPRWLRQWRVWULNHSURRIVRI&ODLPVDQG  UHYLHZHGDQGDQDO\]HGLVVXHV

      UHJDUGLQJUHVHUYDWLRQRIULJKWVDJDLQVWWKLUGSDUWLHV  SUHSDUHGFORVLQJVWDWHPHQWUHJDUGLQJ

      DSSOLFDWLRQRIFULPHIUDXGH[FHSWLRQWRGLVFRYHU\SURGXFHGE\%HLWOHUSDUWLHVUHODWLQJWRPRWLRQWR

      VWULNHFODLPV  SUHSDUHGIRUDQGDWWHQGHGFORVLQJDUJXPHQWVRQ0D\UHJDUGLQJFULPH

      DQGIUDXGLVVXHV  UHYLHZHGDQGDQDO\]HGKDQGZULWLQJDQDO\VLVRIIRUJHGLQLWLDOV  

      SHUIRUPHGZRUNUHJDUGLQJDQRUGHURQFULPHIUDXGH[FHSWLRQ  SHUIRUPHGZRUNUHJDUGLQJ





                                                              
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                    Main Document    Page 28 of 389
          
          

       SRVVLEOHVHWWOHPHQWRILVVXHVUHODWLQJWRFULPHIUDXGH[FHSWLRQ  UHYLHZHGDQGDQDO\]HGIDFWXDO

       DQGHYLGHQWLDU\REMHFWLRQVWRFODLPVREMHFWLRQV  SHUIRUPHGZRUNUHJDUGLQJUHTXHVWVIRU

       HOHFWURQLFDOO\VWRUHGLQIRUPDWLRQIURP%DUU\%HLWOHUDQG%HLWOHU&RPPHUFLDO5HDO(VWDWH6HUYLFHV

              UHYLHZHGDQGDQDO\]HGWKHWUDQVFULSWRIWKHKHDULQJRQPRWLRQWRGLVDOORZFODLPV  

       UHYLHZHGDQGDQDO\]HGSRWHQWLDOVHWWOHPHQWVWUXFWXUHVDQGDPRXQWV  SHUIRUPHGZRUN

       UHJDUGLQJDQRUGHUUHODWLQJWRLQFDPHUDUHYLHZRISULYLOHJHGGRFXPHQWV  SUHSDUHGDQH[KLELW

       DQGUHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJSURIHVVLRQDOIHHVUHODWLQJWRPRWLRQWRVWULNH%HLWOHU

       SDUWLHVFODLPV  UHYLHZHGDQGDQDO\]HGGRFXPHQWVDQGWUDQVFULSWVUHJDUGLQJFULPHIUDXGDQG

       SHUMXU\LVVXHV  SHUIRUPHGZRUNUHJDUGLQJVXSSOHPHQWDOHYLGHQFHUHODWLQJWRSHUMXU\  

      UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJFODLPVEDVHGXSRQ0LQHUDO.LQJSURSHUW\  UHYLHZHG

      DQGDQDO\]HGUHSRUWRIKDQGZULWLQJH[SHUW  SHUIRUPHGZRUNUHODWLQJWRDVXSSOHPHQWDOEULHI

      UHJDUGLQJIXUWKHUHYLGHQFHLQVXSSRUWRIPRWLRQWRVWULNHFODLPV  SHUIRUPHGZRUNUHJDUGLQJDQ

      DQDO\VLVRISURIHVVLRQDOVIHHVUHODWHGWRPRWLRQWRVWULNHFODLPV  DWWHQGHGWRVWUDWHJ\UHODWLQJ

      WRIRUJHU\DQGGLVFRYHU\LVVXHV  UHYLHZHGDQGDQDO\]HGDPRWLRQWRFRPSHOVXSSOHPHQWDO

      UHVSRQVHVWRGLVFRYHU\  UHYLHZHGDQGDQDO\]HGSHUMXU\LVVXHV  DWWHQGHGWRLVVXHV

      UHJDUGLQJHYLGHQFHRI%HLWOHU¶VIRUJLQJRILQLWLDOVRQDOWHUHG23$  SHUIRUPHGZRUNUHJDUGLQJ

      DVWLSXODWLRQWRFRQWLQXHKHDULQJDQGUHVSRQVHGDWHUHODWLQJWRPRWLRQWRFRPSHOUHVSRQVHVWR

      GLVFRYHU\  UHYLHZHGDQGDQDO\]HGUHVSRQVHVWRUHTXHVWVIRUDGPLVVLRQ  UHYLHZHGDQG

      DQDO\]HGXSGDWHGSULYLOHJHORJV  UHYLHZHGDQGDQDO\]HGDGGLWLRQDOILOHGFODLPV  UHYLHZHG

      DQGDQDO\]HGLVVXHVUHJDUGLQJDVXSSOHPHQWDOEDUGDWHDQGQHZFODLPV  UHYLHZHGDQG

      DQDO\]HGDPHQGHGFODLPVILOHGE\WKH%HLWOHUSDUWLHV  UHYLHZHGDQGDQDO\]HGDQRUGHURQWKH

      PRWLRQWRFRPSHOVXSSOHPHQWDOUHVSRQVHVWRGLVFRYHU\  UHYLHZHGDQGDQDO\]HGWKH%HLWOHU

      UHSO\WREULHIUHJDUGLQJIXUWKHUHYLGHQFHLQVXSSRUWRIPRWLRQWRGLVDOORZFODLPV  UHYLHZHG

      DQGDQDO\]HGVXERUGLQDWLRQRIFODLPVLVVXHV  UHYLHZHGDQGDQDO\]HG%HLWOHURSSRVLWLRQWR

      PRWLRQWRFRPSHOUHVSRQVHVWRGLVFRYHU\  SHUIRUPHGZRUNUHJDUGLQJDQRSSRVLWLRQWRPRWLRQ

      WRFRQYHUWFDVHWR&KDSWHU  SHUIRUPHGZRUNUHJDUGLQJDVFKHGXOLQJRUGHUUHODWLQJWRPRWLRQ

      WRVWULNHFODLPV  UHYLHZHGDQGDQDO\]HGGHIHFWVLQGHIHQVHVUDLVHGE\%HLWOHUSDUWLHVUHODWLQJ

      WRPRWLRQWRVWULNHFODLPV  SHUIRUPHGZRUNUHJDUGLQJDILQDOEULHIUHODWLQJWRPRWLRQWRVWULNH





                                                             
    Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13              Desc
                                   Main Document    Page 29 of 389
          
          

       FODLPV  SHUIRUPHGZRUNUHJDUGLQJWKH'HEWRU¶VUHSO\EULHIUHODWLQJWRPRWLRQWRFRPSHO

       UHVSRQVHVWRUHTXHVWVIRUDGPLVVLRQ  UHYLHZHGDQGDQDO\]HGHYLGHQWLDU\REMHFWLRQV

       LQFOXGLQJREMHFWLRQVWRGHFODUDWLRQRI+XUZLW]  UHYLHZHGDQGDQDO\]HGGRFXPHQWVDQG

       DUJXPHQWVPDGHDQGSRWHQWLDODUJXPHQWVWREHPDGHE\WKH%HLWOHUSDUWLHVLQSUHSDUDWLRQRIILQDO

       EULHIUHJDUGLQJPRWLRQWRVWULNH  SHUIRUPHGZRUNUHJDUGLQJWKHZLWKGUDZDORISRUWLRQVRI

       UHSO\EULHILQVXSSRUWRIPRWLRQFRPSHOOLQJVXSSOHPHQWDOUHVSRQVHV  UHYLHZHGDQGDQDO\]HG

       DSSHOODWHLVVXHVFRQFHUQLQJVHFWLRQVDQGDWWDFNVRQ%HLWOHU¶VVHFXUHGFODLP  

       SHUIRUPHGZRUNUHJDUGLQJSURSRVHGILQGLQJVRIIDFWDQGFRQFOXVLRQVRIODZLQVXSSRUWRIILQDO

       EULHIUHODWLQJWRPRWLRQWRVWULNHFODLPV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJVHFWLRQ

       E   UHYLHZHGDQGDQDO\]HG%HLWOHU¶VUHVSRQVHVWRGRFXPHQWUHTXHVWV  UHYLHZHG

      DQGDQDO\]HGLVVXHVUHJDUGLQJLQFRQVLVWHQFLHVLQWHVWLPRQ\RI%HLWOHU  UHYLHZHGDQG

      DQDO\]HGVXSSOHPHQWDORSSRVLWLRQWRPRWLRQWRVWULNHFODLPV  UHYLHZHGDQGDQDO\]HG

      GHFODUDWLRQVILOHGE\%HLWOHUSDUWLHVLQVXSSRUWRIVXSSOHPHQWDOEULHILQRSSRVLWLRQWRPRWLRQWR

      VWULNHFODLPV  SHUIRUPHGZRUNUHJDUGLQJDUHVSRQVHWR%HLWOHU¶VODVWVXSSOHPHQWDOEULHI

      UHODWLQJWRPRWLRQWRVWULNH  SHUIRUPHGZRUNUHJDUGLQJDSURSRVHGVWDWHPHQWRIXQGLVSXWHG

      IDFWV  SHUIRUPHGZRUNUHJDUGLQJDPRWLRQWRVWULNHGHFODUDWLRQVRI/DOODVDQG+XUZLW]  

      SHUIRUPHGZRUNUHJDUGLQJDUHTXHVWIRUMXGLFLDOQRWLFHLQVXSSRUWRIPRWLRQWRVWULNHGHFODUDWLRQV

             SHUIRUPHGZRUNUHJDUGLQJHYLGHQWLDU\REMHFWLRQVWR+DPLOWRQGHFODUDWLRQUHJDUGLQJPRWLRQ

      WRVWULNH  SHUIRUPHGZRUNUHJDUGLQJDQDSSOLFDWLRQIRUDQRUGHUVKRUWHQLQJWLPHUHODWLQJWR

      PRWLRQWRVWULNH  SHUIRUPHGZRUNUHJDUGLQJDQDSSHQGL[RIXQSXEOLVKHGFDVHV  

      SHUIRUPHGZRUNUHJDUGLQJDQRWLFHRIKHDULQJRQVKRUWHQHGQRWLFHUHJDUGLQJPRWLRQWRVWULNH

      GHFODUDWLRQV  UHYLHZHGDQGDQDO\]HGDUJXPHQWVLQUHSO\WRPRWLRQWRVWULNHGHFODUDWLRQV

             UHYLHZHGDQGDQDO\]HGSOHDGLQJVRIUHFRUGLQSUHSDUDWLRQRIFORVLQJDUJXPHQWRQPRWLRQWR

      VWULNHFODLPV  UHYLHZHGDQGDQDO\]HGDQRUGHUGHQ\LQJPRWLRQWRVWULNHGHFODUDWLRQV  

      UHYLHZHGDQGDQDO\]HGPHGLDWLRQLVVXHV  UHYLHZHGDQGDQDO\]HG-DYDKHU2SHUDWLQJ

      $JUHHPHQW  UHYLHZHGDQGDQDO\]HGDQRUGHUUHTXLULQJPHGLDWLRQ  DWWHQGHGWRLVVXHV

      UHJDUGLQJDPRWLRQWRGLVPLVVQRQGLVFKDUJHDELOLW\DFWLRQLQWKH6WHZDUGPDWWHU  UHYLHZHG

      DQGDQDO\]HGFODLPVHVWLPDWLRQLVVXHV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJPHGLDWLRQRI





                                                            
    Case 8:17-bk-10706-ES        Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                 Main Document    Page 30 of 389
          
          

       PRWLRQIRUGLVDOORZDQFHRIFODLPV  UHYLHZHGDQGDQDO\]HG%&56FODLPQXPEHU  

       UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJHVWLPDWLRQRIFODLPVIRUYRWLQJSXUSRVHV  UHYLHZHG

       DQGDQDO\]HGLVVXHVFRQFHUQLQJFODLPVLVVXHVDQGWUHDWPHQWLQ3ODQ  UHYLHZHGDQGDQDO\]HG

       WKH2UDQJH&RXQW\7D[&ROOHFWRUFODLP  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKH

       +DOYRUVRQDSSHDO  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJPRWLRQWRTXDVK  UHYLHZHG

       DQGDQDO\]HGGHSRVLWLRQVXESRHQDRI:LOOLDP/REHO  SHUIRUPHGZRUNUHJDUGLQJDPRWLRQIRU

       SURWHFWLYHRUGHU  SUHSDUHGIRUDQGSDUWLFLSDWHGLQDWHOHSKRQLFKHDULQJRQ$XJXVW

       UHJDUGLQJH[SDUWHPRWLRQIRUSURWHFWLYHRUGHU  SHUIRUPHGZRUNUHJDUGLQJVWLSXODWLRQV

       UHODWLQJWRWHPSRUDU\DOORZDQFHRIFODLPV  UHYLHZHGDQGDQDO\]HGSURGXFWLRQUHTXHVWWR

      :LOOLDP/REHOUHODWLQJWRVXESRHQD  SHUIRUPHGZRUNUHJDUGLQJVWLSXODWLRQVUHODWLQJWR

      FODLPVDQG  DWWHQGHGWRLVVXHVUHJDUGLQJZLWKGUDZDORIFODLP  SHUIRUPHG

      ZRUNUHJDUGLQJDVWLSXODWLRQUHODWLQJWRVFKHGXOLQJILQDODUJXPHQWVRQPRWLRQWRVWULNH  

      UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJFODLPVWUHDWPHQWDQG3ODQFRQILUPDWLRQLVVXHV  

      UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJDOOHJHGGHOLQTXHQF\LQSD\PHQWVWRPRUWJDJHKROGHURQ

      6DQGSLSHUSURSHUW\  UHYLHZHGDQGDQDO\]HGGRFXPHQWVDQGFRUUHVSRQGHQFHLQSUHSDUDWLRQ

      IRUFORVLQJDUJXPHQWUHODWLQJWRPRWLRQWRVWULNHUHFRUG  SUHSDUHGIRUDQGDWWHQGHGKHDULQJ

      RQ0DUFKRQFORVLQJDUJXPHQWUHODWLQJWRPRWLRQWRVWULNHSURRIVRIFODLPV  

      UHYLHZHGDQGDQDO\]HGSHWLWLRQIRUUHKHDULQJILOHGE\%HLWOHU  UHYLHZHGDQGDQDO\]HG

      WUDQVFULSWRIKHDULQJRQPRWLRQWRVWULNHFODLPV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJ

      WUHDWPHQWRI&LWL%DQNFODLP  SHUIRUPHGZRUNUHJDUGLQJDVWLSXODWLRQZLWK&LWL0RUWJDJH

      UHODWLQJWRPRGLILFDWLRQRIPRUWJDJHDQGORDQ  SHUIRUPHGZRUNUHJDUGLQJDQLQVHUWWR

      REMHFWLRQWR6WHZDUGSURRIRIFODLPUHODWLQJWRSUHFOXVLYHHIIHFWRIGLVPLVVDORUGHU  

      SHUIRUPHGZRUNUHJDUGLQJDPRWLRQWRXVHIXQGVWRSD\OLYLQJH[SHQVHV  SHUIRUPHGZRUN

      UHJDUGLQJDQDPHQGHGREMHFWLRQWR6WHZDUGFODLP  UHYLHZHGDQGDQDO\]HGDUHTXHVWIRU

      FRQWLQXDQFHRIKHDULQJRQFODLPVREMHFWLRQVDQGDQRUGHUDSSURYLQJFRQWLQXDQFHDQG  

      FRUUHVSRQGHGDQGFRQIHUUHGUHJDUGLQJFODLPLVVXHV

               'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\

      7KHDPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV





                                                          
    Case 8:17-bk-10706-ES        Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                 Main Document    Page 31 of 389
          
          

                    )HH(PSOR\PHQW$SSOLFDWLRQ(PSOR\PHQWRI3URIHVVLRQDOVDQG)HHVRI
                        3URIHVVLRQDOV
                       
                 7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRWKHSUHSDUDWLRQRIWKHLQVWDQW$SSOLFDWLRQWKH
      
          DSSOLFDWLRQWRHPSOR\WKH)LUPDVVSHFLDOUHRUJDQL]DWLRQFRXQVHOWRWKH'HEWRUDQGLVVXHV
      
          UHJDUGLQJWKHHPSOR\PHQWRIRWKHUSURIHVVLRQDOV'XULQJWKH$SSOLFDWLRQ3HULRGWKH)LUPDPRQJ
      
          RWKHUWKLQJV  SHUIRUPHGZRUNUHJDUGLQJWKH)LUP¶VHPSOR\PHQWDSSOLFDWLRQDQGHPSOR\PHQW
      
          RUGHU  DWWHQGHGWRELOOLQJLVVXHV  SHUIRUPHGZRUNUHJDUGLQJWKHHPSOR\PHQWRI%%*DV
      
          DSSUDLVHU  SHUIRUPHGZRUNUHJDUGLQJWKHHPSOR\PHQWRI6KXOPDQ+RGJHV %DVWLDQ  
      
          SHUIRUPHGZRUNUHJDUGLQJWKHHPSOR\PHQWRI)RUFH3DUWQHUVDVILQDQFLDODGYLVRUDQGH[SHUW
      
          ZLWQHVVIRUWKH'HEWRU  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJSURIHVVLRQDOIHHV  UHYLHZHG
     
          DQGDQDO\]HGLVVXHVUHJDUGLQJWKHUHWHQWLRQDSSOLFDWLRQRI*ODVV5DWQHU  UHYLHZHGDQGDQDO\]HG
     
          LVVXHVUHJDUGLQJWKHYDOLGLW\RIDSRVWFRQILUPDWLRQOLHQIRUDWWRUQH\¶VIHHV  SHUIRUPHGZRUN
     
          UHJDUGLQJWKH)LUP¶VILQDOIHHDSSOLFDWLRQDQG  FRUUHVSRQGHGUHJDUGLQJIHHLVVXHV
     
                  'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\7KH
     
          DPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV
     
                     1RQ%DQNUXSWF\/LWLJDWLRQ FRPELQHGZLWK/LWLJDWLRQ 
                      
                 7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRQRQ%DQNUXSWF\&RXUWOLWLJDWLRQLQFOXGLQJWKH
     
          %HLWOHUDQG%UDOVWDWHFRXUWDFWLRQV'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWDPRQJRWKHU
     
          WKLQJV  SHUIRUPHGZRUNUHJDUGLQJVXESRHQDV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKH
     
          :HVWFOLIIDUELWUDWLRQ  UHYLHZHGDQGDQDO\]HGSURSRVHGGLVFRYHU\WREHSURSRXQGHGRQ%HLWOHU
     
          SDUWLHV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJYLRODWLRQRIWKHDXWRPDWLFVWD\  UHYLHZHG
     
          DQGDQDO\]HGDSSHOODWHLVVXHV  SHUIRUPHGZRUNUHJDUGLQJVXESRHQDVIRUEDQNUHFRUGV  
     
          DWWHQGHGWRGHDGOLQHLVVXHVLQWKH:HVWFOLIIDUELWUDWLRQ  UHYLHZHGDQGDQDO\]HGGLVFRYHU\
     
          SURSRXQGHGE\%HLWOHULQWKH:HVWFOLIIDUELWUDWLRQ  UHYLHZHGDQGDQDO\]HGDQDQVZHULQJ
     
          VWDWHPHQWLQWKH0LVVLRQDUELWUDWLRQ  UHYLHZHGDQGDQDO\]HGLVVXHVDQGSRWHQWLDOGLVFRYHU\
     
          UHJDUGLQJIUDXGFODLP  UHYLHZHGDQGDQDO\]HGLVVXHVUDLVHGE\DSURSRVHGVWLSXODWLRQ
     
          UHJDUGLQJVFRSHRIDUELWUDWLRQ  SHUIRUPHGZRUNUHJDUGLQJDPRWLRQIRUVXPPDU\MXGJPHQWRQ
     
          VHFWLRQLVVXHV  UHYLHZHGDQGDQDO\]HGGRFXPHQWVWREHSURGXFHGWR%HLWOHU  
     





                                                           
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                Desc
                                    Main Document    Page 32 of 389
          
          

       UHYLHZHGDQGDQDO\]HGVFRSHRIUHSUHVHQWDWLRQDQGVFRSHRILVVXHVLQDUELWUDWLRQ  UHYLHZHG

       DQGDQDO\]HG%HLWOHUREMHFWLRQVWRUHTXHVWIRUSURGXFWLRQ  UHYLHZHGDQGDQDO\]HGDPRWLRQWR

       VWULNH%HLWOHUGLVFRYHU\  UHYLHZHGDQGDQDO\]HGVWUDWHJ\FRQFHUQLQJGLVFRYHU\DQGDUELWUDWLRQ

              UHYLHZHGDQGDQDO\]HGJOREDOLVVXHVUHJDUGLQJUHVROXWLRQRI%HLWOHUOLWLJDWLRQ  UHYLHZHG

       DQGDQDO\]HG:HVWFOLIIDQG0LVVLRQHTXLW\DFFRXQWV  UHYLHZHGDQGDQDO\]HGREMHFWLRQVWR

       GLVFRYHU\SURSRXQGHGRQ/HY\6PDOO/DOODVDQG%HLWOHU  DWWHQGHGWRGLVFRYHU\UHVSRQVH

       WLPLQJLVVXHV  UHYLHZHGDQGDQDO\]HGDMRLQWVWDWHPHQWUHJDUGLQJ%HLWOHUPRWLRQWRVWULNH

       GLVFRYHU\  UHYLHZHGDQGDQDO\]HGDGGLWLRQDOGRFXPHQWVWREHSURGXFHG  SHUIRUPHGZRUN

       UHJDUGLQJFRUUHVSRQGHQFHWRWKH&RXUWFRQFHUQLQJGRFXPHQWSURGXFWLRQLVVXHV  UHYLHZHGDQG

      DQDO\]HGGRFXPHQWVUHJDUGLQJPRWLRQRI%REE\6DPLQLWRZLWKGUDZDVFRXQVHOLQ6WDWH&RXUW

      OLWLJDWLRQ  UHYLHZHGDQGDQDO\]HGGRFXPHQWVSURGXFHGUHODWLQJWRFDSLWDOFRQWULEXWLRQV  

      UHYLHZHGDQGDQDO\]HGVWDWXVUHSRUWVLQYDULRXVOLWLJDWLRQPDWWHUV  UHYLHZHGDQGDQDO\]HG

      GLVFRYHU\LVVXHVDQGGHYHORSHGVWUDWHJ\UHODWLQJWRQRQEDQNUXSWF\OLWLJDWLRQ  UHYLHZHGDQG

      DQDO\]HGLVVXHVUHJDUGLQJFRQWLQXDQFHRIDSSHDODVYLRODWLRQRIDXWRPDWLFVWD\  UHYLHZHGDQG

      DQDO\]HGLVVXHVFRQFHUQLQJPRWLRQWRDYRLGFKDUJLQJOLHQ  UHYLHZHGDQGDQDO\]HGLVVXHV

      UHJDUGLQJUHVSRQVHVWRUHTXHVWVIRUDGPLVVLRQDQGVSHFLDOLQWHUURJDWRULHV  UHYLHZHGDQG

      DQDO\]HG%DUU\%HLWOHUDQG%HWV\%R\G¶VUHVSRQVHVWRUHTXHVWVIRUSURGXFWLRQ  UHYLHZHGDQG

      DQDO\]HGDSULYLOHJHORJLQ:HVWFOLIIDUELWUDWLRQ  UHYLHZHGDQGDQDO\]HGUHVMXGLFDWDLVVXHV

             UHYLHZHGDQGDQDO\]HG5REHUW6DUJHQW¶VREMHFWLRQVWRUHTXHVWIRUGRFXPHQWSURGXFWLRQ

      UHODWLQJWRGHSRVLWLRQ  UHYLHZHGDQGDQDO\]HGDVXPPDU\RIGRFXPHQWVSURGXFHGE\5REHUW

      6DUJHQW  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJZDLYHURIDUELWUDWLRQULJKWVDUJXPHQWV  

      UHYLHZHGDQGDQDO\]HGDQDQVZHUDQGFURVVFRPSODLQWILOHGE\%HLWOHULQWKH0LVVLRQOLWLJDWLRQ

             UHYLHZHGDQGDQDO\]HGOLHQLVVXHV  SHUIRUPHGZRUNUHJDUGLQJVFKHGXOLQJLVVXHV  

      SHUIRUPHGZRUNUHJDUGLQJDMRLQWVWDWHPHQWUHODWLQJWRGLVFRYHU\GLVSXWHLQWKH:HVWFOLII

      DUELWUDWLRQ  UHYLHZHGDQGDQDO\]HGFRPDQDJHULDOLVVXHVUHODWLQJWR:HVWFOLII  UHYLHZHG

      DQGDQDO\]HGDQDUELWUDWRU¶VRUGHUUHODWLQJWRMRLQWGLVFRYHU\VWLSXODWLRQ  SHUIRUPHGZRUN

      UHJDUGLQJPRWLRQWRVWULNHGHFODUDWLRQRI7RP/DOODVDQGHYLGHQWLDU\REMHFWLRQV  GUDIWHGWKH

      'HEWRU¶VSRUWLRQRIMRLQWVWLSXODWLRQUHODWLQJWR%HLWOHU¶VUHIXVDOWRSURGXFHGRFXPHQWVDQGHYDVLYH





                                                             
    Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13             Desc
                                   Main Document    Page 33 of 389
          
          

       GLVFRYHU\UHVSRQVHV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJ6HUJHQWVXSSOHPHQWDO

       SURGXFWLRQRIGRFXPHQWV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJGRFXPHQWVSURGXFHGE\

       /HY\6PDOODQG/DOODV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJ/HYHQH1HDOHDQG%&56

       GRFXPHQWSURGXFWLRQ  UHYLHZHGDQGDQDO\]HGLQGH[HVRIGRFXPHQWVSURGXFHGE\%HWV\%R\G

       DQG6HUJHQW  SHUIRUPHGZRUNUHJDUGLQJDMRLQWGLVFRYHU\GLVSXWHVWLSXODWLRQUHJDUGLQJ

       %&56¶VIDLOXUHWRSURGXFHDQ\GRFXPHQWVUHODWLQJWRPRWLRQWRVWULNHVXESRHQD  SHUIRUPHG

       ZRUNUHJDUGLQJVFKHGXOLQJRUGHUV  SHUIRUPHGZRUNUHJDUGLQJDQDUELWUDWLRQVWDWXVUHSRUWIRU

       WKH/RV$QJHOHV6XSHULRU&RXUW  SHUIRUPHGZRUNUHJDUGLQJDMRLQWVWDWHPHQWUHODWLQJWR

       GLVFRYHU\GLVSXWHDULVLQJIURP%HLWOHU $VVRFLDWHVIDLOXUHWRSURGXFHGRFXPHQWVLQUHVSRQVHWR

      VXESRHQD  SHUIRUPHGZRUNUHJDUGLQJSRWHQWLDOVHWWOHPHQWLVVXHV  SHUIRUPHGZRUN

      UHJDUGLQJH[KLELWVWRSURSRVHGMRLQWGLVFRYHU\VWLSXODWLRQ  DWWHQGHGWRLVVXHVUHJDUGLQJ

      LQDGYHUWHQWO\SURGXFHGSULYLOHJHGGRFXPHQWV  UHYLHZHGDQGDQDO\]HGDUJXPHQWVWREHPDGH

      UHJDUGLQJDOWHUHG2SHUDWLQJ$JUHHPHQWV  SUHSDUHGIRUDQGDSSHDUHGDWDVWDWXVFRQIHUHQFHRQ

      0DUFKLQWKH/RV$QJHOHV6XSHULRU&RXUWUHODWLQJWR:HVWFOLII  UHYLHZHGDQG

      DQDO\]HGJXDUDQWHHFODLPVDJDLQVW%UDOLQ0LVVLRQDQG:HVWFOLII  UHYLHZHGDQGDQDO\]HG

      LVVXHVUHJDUGLQJWKHGHSRVLWLRQDQGWHVWLPRQ\RI5REHUW6DUJHQW  UHYLHZHGDQGDQDO\]HG

      LVVXHVUHODWLQJWR%HLWOHUSHUVSHFWLYHRQSHQGLQJLVVXHVDQGSRWHQWLDOVHWWOHPHQWSURSRVDOV  

      UHYLHZHGDQGDQDO\]HGOHDVHVIRU%DNHUVILHOGDQG:HVWFOLIISURSHUWLHV  UHYLHZHGDQGDQDO\]HG

      DQDSSUDLVDORIWKH:HVWFOLIISURSHUW\  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJDZULWRI

      DWWDFKPHQWUHODWHGWRWKH6DQGSLSHUSURSHUW\  SHUIRUPHGZRUNUHJDUGLQJDVHWWOHPHQWOHWWHU

             UHYLHZHGDQGDQDO\]HGDFRPSODLQWILOHGE\&DQQDHLQFRQQHFWLRQZLWK0LQHUDO.LQJ

      SURSHUW\  UHYLHZHGDQGDQDO\]HGVSUHDGVKHHWDQGGRFXPHQWDU\HYLGHQFHUHODWHGWRFDSLWDO

      DFFRXQWFODLPVFRQFHUQLQJ:HVWFOLIIDQG0LVVLRQ//&V  UHYLHZHGDQGDQDO\]HGDQRUGHU

      UHJDUGLQJZLWKGUDZDORI%REE\6DPLQLDVFRXQVHO  IRUPXODWHGVWUDWHJ\UHODWLQJWRDUELWUDWLRQ

      DQGWLPLQJLVVXHV  UHYLHZHGDQGDQDO\]HGVWDWXVRI*URVVPDWWHU  UHYLHZHGDQGDQDO\]HG

      WKH7RP/DOODVUHVSRQVHUHJDUGLQJVWD\RIDUELWUDWLRQ  UHYLHZHGDQGDQDO\]HGDQRWLFHRIFDVH

      PDQDJHPHQWFRQIHUHQFHLQWKH:HVWFOLIIPDWWHU  SHUIRUPHGZRUNUHJDUGLQJDVWDWXVUHSRUWLQ

      WKH:HVWFOLIIPDWWHU  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJQRWLFHRIZLWKGUDZDORISRUWLRQV





                                                           
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                    Main Document    Page 34 of 389
          
          

       RIUHSO\EULHI  UHYLHZHGDQGDQDO\]HGDPRWLRQWRVWULNHGHFODUDWLRQRI$ODQ)ULHGPDQDQG

       HYLGHQWLDU\REMHFWLRQV  UHYLHZHGDQGDQDO\]HGUHVSRQVHVWRLQWHUURJDWRULHVLQWKH0LVVLRQ

       OLWLJDWLRQ  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJVDQFWLRQVUHODWHGWRQRQGLVFKDUJHDELOLW\

       FRPSODLQW  DQDO\]HGDOWHUQDWLYHVDYDLODEOHUHOHYDQWWRVWDWHFRXUWOLWLJDWLRQDQGDUELWUDWLRQ

              SUHSDUHGIRUDQGDWWHQGHGDVWDWXVFRQIHUHQFHRQ2FWREHULQWKH:HVWFOLIIPDWWHU

              SHUIRUPHGZRUNUHJDUGLQJDQRWLFHRIFRQWLQXHGVWDWXVFRQIHUHQFH  SHUIRUPHGZRUN

       UHJDUGLQJDFRQWHPSWPRWLRQ  SHUIRUPHGZRUNUHJDUGLQJDQREMHFWLRQWRWKHQRWLFHRI

       GHSRVLWLRQRI-%UDO  UHYLHZHGDQGDQDO\]HGSRVVLEOHVHWWOHPHQWRIVDQFWLRQVLVVXH  

       UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJDFURVVFRPSODLQWLQWKH0LVVLRQPDWWHUDQGDWWHQGHGWR

      LVVXHVUHJDUGLQJZLWKGUDZDORIFURVVFRPSODLQW  UHYLHZHGDQGDQDO\]HGVWD\YLRODWLRQLVVXHV

             UHYLHZHGDQGDQDO\]HGWKH%HLWOHURSSRVLWLRQWRPRWLRQIRUFRQWHPSW  SHUIRUPHGZRUN

      UHJDUGLQJDUHSO\WRUHVSRQVHWRPRWLRQUHODWLQJWRYLRODWLRQRIWKHDXWRPDWLFVWD\  SUHSDUHG

      IRUDQGDWWHQGHGDVWDWXVFRQIHUHQFHRQ0D\LQWKH:HVWFOLIIPDWWHU  UHYLHZHGDQG

      DQDO\]HGLVVXHVUHJDUGLQJKHDULQJVVHWIRU$XJXVWDQG  FRUUHVSRQGHGDQGFRQIHUUHG

      UHJDUGLQJOLWLJDWLRQLVVXHV

                  'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\

      7KHDPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV

                      3ODQDQG'LVFORVXUH6WDWHPHQW
                           
                  7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRDPRQJRWKHUWKLQJV L IRUPXODWLQJFDVHVWUDWHJLHV

      UHJDUGLQJDSODQRIUHRUJDQL]DWLRQ LL SUHSDULQJDPRWLRQWRH[WHQGWKH'HEWRU¶VH[FOXVLYHULJKWWR

      ILOHDSODQDQG LLL GUDIWLQJDSODQRIUHRUJDQL]DWLRQDQGGLVFORVXUHVWDWHPHQWLQVXSSRUWWKHUHRI

      $VGLVFXVVHGDERYHRQ-XO\WKH&RXUWHQWHUHGWKHRUGHUFRQILUPLQJWKH'HEWRU¶V)RXUWK

      $PHQGHG3ODQ

                  'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWDPRQJRWKHUWKLQJV  UHYLHZHGDQG

      DQDO\]HGH[FOXVLYLW\DQGWLPLQJLVVXHV  UHYLHZHGDQGDQDO\]HGUHVWUXFWXULQJRSWLRQV  

      SHUIRUPHGZRUNUHJDUGLQJDVFKHGXOLQJRUGHUUHODWLQJWR3ODQDQG'LVFORVXUH6WDWHPHQW  

      SHUIRUPHGZRUNUHJDUGLQJQHJRWLDWLRQV  DWWHQGHGWR3ODQDQG'LVFORVXUH6WDWHPHQWGHDGOLQH

      LVVXHV  UHYLHZHGDQGDQDO\]HGSRWHQWLDOLVVXHVWREHGHDOWZLWKLQD3ODQDQG'LVFORVXUH





                                                              
    Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13              Desc
                                   Main Document    Page 35 of 389
          
          

       6WDWHPHQW  UHYLHZHGDQGDQDO\]HG&RXUWVFKHGXOLQJRUGHUDQGHYLGHQWLDU\UHTXLUHPHQWVIRUD

       3ODQDQG'LVFORVXUH6WDWHPHQW  SHUIRUPHGZRUNUHJDUGLQJDQDPHQGHG3ODQDQG'LVFORVXUH

       6WDWHPHQW  UHYLHZHGDQGDQDO\]HGDWUDQVFULSWRIKHDULQJDQG&RXUW¶VVWDWHPHQWVUHJDUGLQJ

       XSGDWHGLQIRUPDWLRQQHHGHGIRU'LVFORVXUH6WDWHPHQW  GUDIWHGD'LVFORVXUH6WDWHPHQW  

       UHYLHZHGDQGDQDO\]HGWD[LVVXHVUHODWHGWRDQDPHQGHG'LVFORVXUH6WDWHPHQW  UHYLHZHGDQG

       DQDO\]HGSRWHQWLDOWUHDWPHQWRIFODLPVLQWKH3ODQDQGHIIHFWRIGLVDOORZDQFHRIFHUWDLQ%HLWOHU

       SDUW\FODLPV  UHYLHZHGDQGDQDO\]HGWLPHOLQHLVVXHV  SHUIRUPHGZRUNUHJDUGLQJWKH

       GHFODUDWLRQRI$GDP0HLVOLNLQVXSSRUWRIDSSURYDORIILUVWDPHQGHG'LVFORVXUH6WDWHPHQW  

       UHYLHZHGDQGDQDO\]HGYDOXDWLRQDQGDVVHWGLVSRVLWLRQLVVXHV  UHYLHZHGDQGDQDO\]HG

      SURIHVVLRQDOIHHVLVVXHV  UHYLHZHGDQGDQDO\]HGDGPLQLVWUDWLYHFODLPVLVVXHV  GUDIWHGD

      3ODQ  SHUIRUPHGZRUNUHJDUGLQJHYLGHQWLDU\VXSSRUWIRUDPHQGHG'LVFORVXUH6WDWHPHQW  

      UHYLHZHGDQGDQDO\]HG3ODQVWUXFWXUHLVVXHV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJ

      SRWHQWLDOVHSDUDWHFODVVLILFDWLRQRIFODLPV  SHUIRUPHGZRUNUHJDUGLQJDILUVWDPHQGHG3ODQ

      DQG'LVFORVXUH6WDWHPHQW  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKHEHVWLQWHUHVWVRI

      FUHGLWRUVWHVW  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJWKHDSSUDLVDORI(\H6WUHHWSURSHUW\

             SHUIRUPHGZRUNUHJDUGLQJH[KLELWVLQVXSSRUWRI3ODQDQG'LVFORVXUH6WDWHPHQW  

      SHUIRUPHGUHVHDUFK  SHUIRUPHGZRUNUHJDUGLQJWKHGHFODUDWLRQRI6FRWW3\OIRI%%*LQ

      VXSSRUWRI:HVWFOLII0LVVLRQDQG-DYDKHUYDOXDWLRQV  SHUIRUPHGZRUNUHJDUGLQJWKH

      GHFODUDWLRQRI$GDP0HLVOLN  SHUIRUPHGZRUNUHJDUGLQJWKHGHFODUDWLRQRI-3\VWHURI$FFHVV

      $SSUDLVHUVLQVXSSRUWRI6DQGSLSHUYDOXDWLRQ  SHUIRUPHGZRUNUHJDUGLQJDUHSO\WRRSSRVLWLRQ

      WRDSSURYDORI'LVFORVXUH6WDWHPHQW  UHYLHZHGDQGDQDO\]HGSRWHQWLDOFRQILUPDWLRQLVVXHVDQG

      DOWHUQDWLYHFRXUVHVRIDFWLRQ  UHYLHZHGDQGDQDO\]HGWKH&RXUW¶VFRPPHQWVUHJDUGLQJD

      VXSSOHPHQWWR'LVFORVXUH6WDWHPHQW  SHUIRUPHGZRUNUHJDUGLQJDVFKHGXOHRIDVVHWVDQG

      YDOXDWLRQ  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJH[FOXVLYLW\GHDGOLQHLVVXHV  UHYLHZHG

      DQGDQDO\]HGDFKDUWRIDVVHWVWREHUHWDLQHGRUVROGXQGHUWKH3ODQ  UHYLHZHGDQGDQDO\]HG

      LVVXHVUHJDUGLQJD&RXUWRUGHUHGVXSSOHPHQWWRDPHQGHG'LVFORVXUH6WDWHPHQW  SHUIRUPHG

      ZRUNUHJDUGLQJD6XSSOHPHQWWR$PHQGHG'LVFORVXUH6WDWHPHQW  UHYLHZHGDQGDQDO\]HG

      %HLWOHU¶VRSSRVLWLRQWR'LVFORVXUH6WDWHPHQW  SHUIRUPHGZRUNUHJDUGLQJUHSO\WR'LVFORVXUH





                                                            
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13              Desc
                                    Main Document    Page 36 of 389
          
          

       6WDWHPHQWREMHFWLRQ  SHUIRUPHGZRUNUHJDUGLQJWKHGHFODUDWLRQRI$0HLVOLNLQVXSSRUWRI

       UHSO\WRREMHFWLRQVWR'LVFORVXUH6WDWHPHQW  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJ3ODQ

       (IIHFWLYH'DWH  UHYLHZHGDQGDQDO\]HGVHFXULW\LQWHUHVWLQIDYRURI0LFKHOOH(DVWRQ  

       UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJFODLPVDQGDGGLWLRQDOREMHFWLRQVWRFODLPVDQGSRWHQWLDO

       REMHFWLRQVWRFRQILUPDWLRQ  SUHSDUHGIRUDQGDWWHQGHGDKHDULQJRQ0D\UHJDUGLQJ

       DGHTXDF\RI'LVFORVXUH6WDWHPHQW  SHUIRUPHGZRUNUHJDUGLQJD6HFRQG$PHQGHG'LVFORVXUH

       6WDWHPHQW  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJGLVDOORZDQFHRIFODLPVDQGULJKWWRYRWH

              SHUIRUPHGZRUNUHJDUGLQJSUHSDUDWLRQRIUHVSRQVHVWRSRWHQWLDOREMHFWLRQVWRFRQILUPDWLRQ

              SHUIRUPHGZRUNUHJDUGLQJDVFKHGXOLQJRUGHUUHODWLQJWR3ODQDQG'LVFORVXUH6WDWHPHQW  

      SHUIRUPHGUHVHDUFKUHJDUGLQJFRQILUPDWLRQLVVXHVDQGUHYLHZHGDQGUHYLVHGDVHFRQGDPHQGHG

      3ODQDQG'LVFORVXUH6WDWHPHQW  SHUIRUPHGZRUNUHJDUGLQJDQRWLFHRIPRGLILFDWLRQVUHJDUGLQJ

      VHFRQGDPHQGHGGLVFORVXUHVWDWHPHQW  UHYLHZHGDQGDQDO\]HGFRQILUPDWLRQUHTXLUHPHQWV

             UHYLHZHGDQGDQDO\]HGDUJXPHQWVLQRSSRVLWLRQWRFRQILUPDWLRQRI3ODQ  SHUIRUPHGZRUN

      UHJDUGLQJDUHSO\WRREMHFWLRQVWRVHFRQGDPHQGHG'LVFORVXUH6WDWHPHQW  UHYLHZHGDQG

      DQDO\]HGLVVXHVUHJDUGLQJSRVVLEOHFRQYHUVLRQRIFDVH  UHYLHZHGDQGDQDO\]HGOHJDOSUHFHGHQW

      UHJDUGLQJFRQILUPDWLRQLVVXHV  SHUIRUPHGZRUNUHJDUGLQJDQDSSHQGL[RIXQSXEOLVKHGFDVHVLQ

      VXSSRUWRIUHSO\WRREMHFWLRQWRVHFRQGDPHQGHGGLVFORVXUHVWDWHPHQW  UHYLHZHGDQGDQDO\]HG

      HYLGHQWLDU\LVVXHVDQGEXUGHQVUHJDUGLQJ3ODQFRQILUPDWLRQ  UHYLHZHGDQGDQDO\]HGQRWLFH

      UHJDUGLQJKHDULQJRQ3ODQFRQILUPDWLRQ  SHUIRUPHGZRUNUHJDUGLQJDVHWWOHPHQWSURSRVDO

             SHUIRUPHGZRUNUHJDUGLQJEDOORWV  SHUIRUPHGZRUNUHJDUGLQJDQRWLFHRIFRQILUPDWLRQ

      KHDULQJ  SHUIRUPHGZRUNUHJDUGLQJDVWLSXODWLRQDQGRUGHUUHODWLQJWRGHDGOLQHVLQ3ODQ

      FRQILUPDWLRQSURFHVV  SHUIRUPHGZRUNUHJDUGLQJDQRUGHUDSSURYLQJVHFRQGDPHQGHG

      'LVFORVXUH6WDWHPHQW  UHYLHZHGDQGDQDO\]HGDWUDQVFULSWRIKHDULQJRQDSSURYDORI

      'LVFORVXUH6WDWHPHQW  UHYLHZHGDQGDQDO\]HGDWWRUQH\V¶OLHQJUDQWHGXQGHU3ODQ  

      SHUIRUPHGZRUNUHJDUGLQJ3ODQVROLFLWDWLRQSDFNDJH  SHUIRUPHGZRUNUHJDUGLQJDQRWLFHRI

      ILOLQJRIGLVVHPLQDWLRQYHUVLRQVRI3ODQDQG'LVFORVXUH6WDWHPHQW  UHYLHZHGDQGDQDO\]HGD

      SURSRVHGVHWWOHPHQWSURSRVDO  SHUIRUPHGZRUNUHJDUGLQJDPHGLDWLRQOHWWHU  UHYLHZHG

      DQGDQDO\]HGPHGLDWLRQLVVXHVDQGSHUIRUPHGZRUNUHJDUGLQJDUHYLVHGOHWWHUWRPHGLDWRU  





                                                             
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                    Main Document    Page 37 of 389
          
          

       UHYLHZHGDQGDQDO\]HGPHGLDWLRQLVVXHV  UHYLHZHGDQGDQDO\]HGGLVWULEXWLRQVIURP:HVWFOLII

       DQG0LVVLRQGXULQJ&KDSWHUSURFHHGLQJV  UHYLHZHGDQGDQDO\]HGWD[LVVXHVXQGHUWKH3ODQ

              UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJDVXESRHQDIRU:LOOLDP/REHOGHSRVLWLRQ  

       SHUIRUPHGZRUNUHJDUGLQJDSURWHFWLYHRUGHU  DWWHQGHGWRLVVXHVUHJDUGLQJWKHGHSRVLWLRQRI

       0(DVWRQ  SHUIRUPHGZRUNUHJDUGLQJDFRQILUPDWLRQEULHI  UHYLHZHGDQGDQDO\]HG

       DGYHUVDU\GRFNHWVIRUIRXUDGYHUVDU\SURFHHGLQJVLQSUHSDUDWLRQIRUFRQILUPDWLRQKHDULQJ  

       DWWHQGHGWRLVVXHVUHJDUGLQJQRQDSSHDUDQFHRI0(DVWRQDWKHUGHSRVLWLRQ  UHYLHZHGDQG

       DQDO\]HG%HLWOHUSDUWLHVREMHFWLRQWR3ODQFRQILUPDWLRQ  UHYLHZHGDQGDQDO\]HGWKH%HLWOHU

       PRWLRQWRHVWLPDWHFODLPVIRUYRWLQJSXUSRVHV  UHYLHZHGDQGDQDO\]HGYRWLQJUHVXOWV  

      UHYLHZHGDQGDQDO\]HGWKHWUDQVFULSWRIH[FOXVLYLW\KHDULQJ  SHUIRUPHGZRUNUHJDUGLQJWKH

      GHFODUDWLRQVRI$GDP0HLVOLNDQG-RKQ%UDOLQVXSSRUWRIFRQILUPDWLRQ  UHYLHZHGDQG

      DQDO\]HGFRPPHQWVUHJDUGLQJFRQILUPDWLRQEULHI  SHUIRUPHGZRUNUHJDUGLQJFRQILUPDWLRQ

      EULHIVXSSRUWLQJGRFXPHQWVDQGVXSSRUWLQJHYLGHQFH  SHUIRUPHGZRUNUHJDUGLQJDPRWLRQDQG

      RUGHUWRH[FHHGSDJHOLPLWVRQFRQILUPDWLRQEULHI  SHUIRUPHGZRUNUHJDUGLQJDQRWLFHRI

      HUUDWDUHODWLQJWR3ODQFRQILUPDWLRQKHDULQJ  SHUIRUPHGZRUNUHJDUGLQJDQRWLFHRIYDFDWHG

      KHDULQJRQ3ODQFRQILUPDWLRQ  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJ%HLWOHU¶VDWWHPSWWR

      GHSRVH-RKQ%UDODVHFRQGWLPH  UHYLHZHGDQGDQDO\]HGHYLGHQWLDU\REMHFWLRQVWRGHFODUDWLRQ

      RI$GDP0HLVOLN  UHYLHZHGDQGDQDO\]HGFRXUWGHFLVLRQVUHJDUGLQJ3ODQDQG'LVFORVXUH

      6WDWHPHQWLVVXHV  SHUIRUPHGUHVHDUFKUHJDUGLQJDUHSO\WRREMHFWLRQVWR3ODQFRQILUPDWLRQ

             GUDIWHGDUHSO\WRREMHFWLRQVWR3ODQFRQILUPDWLRQ  SHUIRUPHGZRUNUHJDUGLQJDUHTXHVW

      IRUMXGLFLDOQRWLFHUHJDUGLQJUHSO\WRRSSRVLWLRQWRFRQILUPDWLRQEULHI  SHUIRUPHGZRUN

      UHJDUGLQJDUHVSRQVHWRHYLGHQWLDU\REMHFWLRQVWR$GDP0HLVOLNGHFODUDWLRQ  UHYLHZHGDQG

      DQDO\]HGLVVXHVUHJDUGLQJDQHVWLPDWLRQRSSRVLWLRQ  SHUIRUPHGZRUNUHJDUGLQJDQRSSRVLWLRQ

      WR%HLWOHUSDUWLHV¶PRWLRQIRURUGHUWHPSRUDULO\DOORZLQJFODLPVIRUYRWLQJSXUSRVHV  UHYLHZHG

      DQGDQDO\]HGDGHSRVLWLRQQRWLFHWR%UDODQGUHTXHVWIURP%HLWOHUSDUWLHVIRUSURGXFWLRQRI

      GRFXPHQWV  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJUHVSRQVHWRLPSURSHUGLVFRYHU\

      SURSRXQGHGE\%HLWOHUSDUWLHV  UHYLHZHGDQGDQDO\]HGDQRUGHURQWKHPRWLRQWRWHPSRUDULO\

      DOORZFODLPVIRUYRWLQJSXUSRVHV  SHUIRUPHGZRUNUHJDUGLQJREMHFWLRQVWRVHFRQGGHSRVLWLRQ





                                                             
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                    Main Document    Page 38 of 389
          
          

       RI-RKQ%UDODQGWRUHTXHVWIRUSURGXFWLRQRIGRFXPHQWVVHUYHGE\%HLWOHUSDUWLHV  UHYLHZHG

       DQGDQDO\]HGLVVXHVUHJDUGLQJDEXVLYHWDFWLFVLQDGHSRVLWLRQDVJURXQGVIRUSURWHFWLYHRUGHU  

       SHUIRUPHGZRUNUHJDUGLQJDPRWLRQIRUSURWHFWLYHRUGHU  UHYLHZHGDQGDQDO\]HGWKH%HLWOHU

       SDUWLHVUHVSRQVHWRPRWLRQIRUSURWHFWLYHRUGHU  SHUIRUPHGZRUNUHJDUGLQJDPHPRUDQGXP

       UHODWLQJWR3ODQFRQILUPDWLRQSUHSDUDWLRQ  SHUIRUPHGZRUNUHJDUGLQJDQHPHUJHQF\KHDULQJ

       RQPRWLRQIRUSURWHFWLYHRUGHUUHODWLQJWRGHSRVLWLRQ  UHYLHZHGDQGDQDO\]HGLVVXHV

       UHJDUGLQJUHOHDVHRIFODLPVSURYLVLRQV  UHYLHZHGDQGDQDO\]HG%HLWOHUFUHGLWRUVRSSRVLWLRQ

       WRWKH'HEWRU¶VPRWLRQIRUSURWHFWLYHRUGHU  SUHSDUHGIRUDQGDWWHQGHGDKHDULQJRQ

       1RYHPEHURQPRWLRQIRUSURWHFWLYHRUGHU  GUDIWHGDQRXWOLQHUHYLHZHGDQG

      DQDO\]HGHYLGHQWLDU\LVVXHVDQGSHUIRUPHGUHVHDUFKLQSUHSDUDWLRQIRUFRQILUPDWLRQKHDULQJ  

      SHUIRUPHGZRUNUHJDUGLQJSUHSDUDWLRQRI-RKQ%UDOIRUKLVWHVWLPRQ\DWWKHFRQILUPDWLRQKHDULQJ

             UHYLHZHGDQGDQDO\]HGEXOOHWSRLQWVRISRWHQWLDOVHWWOHPHQWZLWK%HLWOHU  UHYLHZHGDQG

      DQDO\]HGVWDWXVRIVHWWOHPHQWQHJRWLDWLRQV  UHYLHZHGDQGDQDO\]HGWLPLQJDQGVHWWOHPHQW

      LVVXHV  UHYLHZHGDQGDQDO\]HGVHWWOHPHQWSURSRVDOV  UHYLHZHGDQGDQDO\]HGVHWWOHPHQW

      RSWLRQVDQGVWUDWHJ\  SHUIRUPHGZRUNUHJDUGLQJDVWLSXODWLRQDQGRUGHUUHODWLQJWRD

      FRQWLQXDQFHRIFRQILUPDWLRQKHDULQJ  SHUIRUPHGZRUNUHJDUGLQJDVHWWOHPHQWDJUHHPHQW

             UHYLHZHGDQGDQDO\]HGJRRGIDLWKLVVXHV  UHYLHZHGDQGDQDO\]HGGLVFORVXUHRI

      ILQDQFLDOLVVXHV  GUDIWHGDEULHIUHJDUGLQJVHFWLRQ D  LVVXHV  SUHSDUHGIRUDQG

      DWWHQGHGDFRQILUPDWLRQKHDULQJDQGVHWWOHPHQWFRQIHUHQFHRQ$SULO  UHYLHZHGDQG

      DQDO\]HGLVVXHVUHJDUGLQJPRGLILFDWLRQRI3ODQSHUVHWWOHPHQW  SHUIRUPHGZRUNUHJDUGLQJD

      7KLUG$PHQGHG3ODQ  SHUIRUPHGZRUNUHJDUGLQJUHYLVLRQVWR7KLUG$PHQGHG3ODQ  

      SHUIRUPHGZRUNUHJDUGLQJDPRWLRQIRUQRQPDWHULDOPRGLILFDWLRQVRI3ODQ  SHUIRUPHGZRUN

      UHJDUGLQJDVWLSXODWLRQWRFRQWLQXH3ODQGHDGOLQHV  UHYLHZHGDQGDQDO\]HGRSSRVLWLRQWR

      DPHQGHG&KDSWHU3ODQ  SHUIRUPHGZRUNUHJDUGLQJDUHSO\WR%HLWOHU¶VRSSRVLWLRQWR

      PRWLRQIRUGHWHUPLQDWLRQUHJDUGLQJPRGLILHG3ODQ  SUHSDUHGIRUDQGDWWHQGHGDILQDO

      FRQILUPDWLRQKHDULQJRQ-XQH  GUDIWHGDFRQILUPDWLRQRUGHUDQGSHUIRUPHGZRUN

      UHJDUGLQJD)RXUWK$PHQGHG3ODQDQG  FRUUHVSRQGHGDQGFRQIHUUHGUHJDUGLQJ3ODQDQG

      'LVFORVXUH6WDWHPHQWLVVXHV





                                                             
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                    Main Document    Page 39 of 389
          
          

                   'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\

       7KHDPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV

                      6WD\/LWLJDWLRQ FRPELQHGZLWK5HOLHIIURP6WD\ 
                           
                   7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRZRUNUHJDUGLQJWKHDXWRPDWLFVWD\DQGUHOLHIIURP

       VWD\PRWLRQV'XULQJWKH$SSOLFDWLRQ3HULRGWKH)LUPDPRQJRWKHUWKLQJV  UHYLHZHGDQG

       DQDO\]HGLVVXHVUHJDUGLQJDVWLSXODWLRQWRPRGLI\VWD\UHODWLQJWRDUELWUDWLRQV  UHYLHZHGDQG

       DQDO\]HGVWD\UHOLHIDQGDSSHOODWHLVVXHV  UHYLHZHGDQGDQDO\]HGDPRWLRQIRUUHOLHIIURPVWD\

       WRSURFHHGZLWKDSSHDOILOHGE\-%UDO  UHYLHZHGDQGDQDO\]HG%HLWOHU¶VUHVSRQVHWRPRWLRQWR

       PRGLI\VWD\  UHYLHZHGDQGDQDO\]HGWKHUHOLHIIURPVWD\RUGHUUHJDUGLQJWKH%HLWOHUVWDWHFRXUW

      DFWLRQ  UHYLHZHGDQGDQDO\]HGWKH%HLWOHU%R\GPRWLRQVIRUUHOLHIIURPVWD\DQGSHUIRUPHG

      ZRUNUHJDUGLQJDUHVSRQVH  SHUIRUPHGZRUNUHJDUGLQJH[KLELWVGHFODUDWLRQVDQGDQDSSHQGL[

      RIXQSXEOLVKHGRSLQLRQVLQVXSSRUWRIUHVSRQVHWR%HLWOHU%R\GPRWLRQVIRUUHOLHIIURPVWD\  

      UHYLHZHGDQGDQDO\]HGDQRUGHUPRGLI\LQJVWD\WRDOORZDSSHDOWRSURFHHG  UHYLHZHGDQG

      DQDO\]HGVWUDWHJ\DQGVFRSHRILVVXHVWREHGHFLGHGLQDUELWUDWLRQV  UHYLHZHGDQGDQDO\]HG

      PRWLRQVIRUUHOLHIIURPVWD\UHJDUGLQJDUELWUDWLRQVDQGSHUIRUPHGZRUNUHJDUGLQJDUHVSRQVH  

      SHUIRUPHGZRUNUHJDUGLQJDVXSSOHPHQWDOVWDWXVUHSRUW  SHUIRUPHGUHVHDUFKUHJDUGLQJVWD\

      LVVXHV  UHYLHZHGDQGDQDO\]HGWKH%HLWOHUUHSO\WRRSSRVLWLRQWRPRWLRQVIRUUHOLHIIURPVWD\

             UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJPRWLRQWRVWULNHGHFODUDWLRQDQGHYLGHQFHDQG

      SHUIRUPHGZRUNUHJDUGLQJHYLGHQWLDU\REMHFWLRQVDQGPRWLRQWRVWULNHGHFODUDWLRQILOHGLQVXSSRUW

      RIUHSO\WRRSSRVLWLRQWRUHOLHIIURPVWD\PRWLRQV  UHYLHZHGDQGDQDO\]HGRSSRVLWLRQWR

      PRWLRQWRVWULNH  SUHSDUHGIRUDQGDWWHQGHGDKHDULQJRQ0DUFKUHJDUGLQJPRWLRQVIRU

      UHOLHIIURPVWD\  UHYLHZHGDQGDQDO\]HGWUDQVFULSWVIURPKHDULQJRQPRWLRQVIRUUHOLHIIURP

      VWD\DQGDQDO\]HG&RXUW¶VSHUVSHFWLYHRQZKDWZDVWREHGHFLGHGLQDUELWUDWLRQV  UHYLHZHG

      DQGDQDO\]HGDVFKHGXOLQJRUGHU  UHYLHZHGDQGDQDO\]HGSURSRVHGUHOLHIIURPVWD\RUGHUV

      UHODWHGWRDUELWUDWLRQGUDIWHGREMHFWLRQWRIRUPRIRUGHUVDQGSHUIRUPHGZRUNUHJDUGLQJ

      DOWHUQDWLYHIRUPRIRUGHUV  UHYLHZHGDQGDQDO\]HGDQRUGHUGHQ\LQJPRWLRQWRVWULNH/DOODV

      
        
      7LPHELOOHGWRWKLVFDWHJRU\LQFOXGHVDVPDOODPRXQWRIXQFDWHJRUL]HGWLPHLQFXUUHGLQ'HFHPEHU

        


                                                             
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                  Desc
                                    Main Document    Page 40 of 389
          
          

       GHFODUDWLRQ  SHUIRUPHGZRUNUHJDUGLQJDUHOLHIIURPVWD\VWLSXODWLRQLQWKH&DQQDHPDWWHU

              UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJYLRODWLRQRIDXWRPDWLFVWD\DQG%HLWOHUUHIXVDOWR

       GLVPLVVFURVVFRPSODLQW  SHUIRUPHGZRUNUHJDUGLQJDPRWLRQIRUFRQWHPSWUHODWLQJWRSHQGLQJ

       FURVVFRPSODLQW  SHUIRUPHGZRUNUHJDUGLQJSRLQWVDQGDXWKRULWLHVDQGGHFODUDWLRQVLQVXSSRUW

       RIFRQWHPSWPRWLRQUHJDUGLQJYLRODWLRQRIDXWRPDWLFVWD\  SHUIRUPHGZRUNUHJDUGLQJD

       UHTXHVWIRUMXGLFLDOQRWLFHLQVXSSRUWRIFRQWHPSWPRWLRQUHJDUGLQJYLRODWLRQRIDXWRPDWLFVWD\

              SHUIRUPHGUHVHDUFKUHODWLQJWRXQSXEOLVKHGFDVHVUHJDUGLQJFRQWHPSWPRWLRQFRQFHUQLQJ

       YLRODWLRQRIDXWRPDWLFVWD\DQGSUHSDUHGDQDSSHQGL[RIXQSXEOLVKHGFDVHVLQVXSSRUWRIPRWLRQ

              UHYLHZHGDQGDQDO\]HG%HLWOHU¶VRSSRVLWLRQWRVWD\YLRODWLRQPRWLRQDQGSHUIRUPHGZRUN

      UHJDUGLQJDUHSO\  UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJSURIHVVLRQDOIHHVLQFXUUHGLQ

      FRQQHFWLRQZLWKFRQWHPSWPRWLRQDQGSHUIRUPHGZRUNUHJDUGLQJDGHFODUDWLRQLQVXSSRUWRIIHHV

             UHYLHZHGDQGDQDO\]HG%HLWOHUUHVSRQVHWRPRWLRQIRUVDQFWLRQVDQGSHUIRUPHGZRUN

      UHJDUGLQJDUHSO\DQG  FRUUHVSRQGHGDQGFRQIHUUHGUHJDUGLQJVWD\OLWLJDWLRQLVVXHV

                   'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\

      7KHDPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV

                      7D[,VVXHV
                            
                   7LPHELOOHGWRWKLVFDWHJRU\UHODWHVWRWD[LVVXHV'XULQJWKH$SSOLFDWLRQ3HULRGWKH)LUP

      DPRQJRWKHUWKLQJV  UHYLHZHGDQGDQDO\]HGWD[HIIHFWRIORVVRILQWHUHVWVLQSURSHUWLHV  

      UHYLHZHGDQGDQDO\]HGLVVXHVUHJDUGLQJXQSDLGSRVWSHWLWLRQWD[HV  UHYLHZHGDQGDQDO\]HGWD[

      HIIHFWRIVDOHRISURSHUWLHV  UHYLHZHGDQGDQDO\]HGFDSLWDOJDLQVLVVXHVDQG  UHYLHZHGDQG

      DQDO\]HGWD[LVVXHVUHJDUGLQJDPHQGHG3ODQ

                   'XULQJWKH$SSOLFDWLRQ3HULRGWKH$SSOLFDQWH[SHQGHGKRXUVRQWKLVFDWHJRU\7KH

      DPRXQWRIIHHVDWWULEXWDEOHWRWKLVPDWWHULV

                   

                   

                   

                   

     





                                                              
    Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                  Desc
                                  Main Document    Page 41 of 389
          
          

                 $ 'HWDLOHG/LVWLQJRIDOO7LPH6SHQWE\WKH3URIHVVLRQDORQWKH
                      0DWWHUVIRU:KLFK&RPSHQVDWLRQLV6RXJKW
                     
                  ([KLELW³$´FRQWDLQVWKH)LUP¶VGHWDLOHGWLPHUHFRUGVGXULQJWKH$SSOLFDWLRQ3HULRG>/%5
      
           D  ( @([KLELW³%´FRQWDLQVDVXPPDU\E\FDWHJRU\RIWKH)LUP¶VVHUYLFHVDQG
      
          H[SHQVHVLQWKLVFDVHWKDWZHUHLQFXUUHGGXULQJWKH$SSOLFDWLRQ)HH3HULRG6XFKVXPPDU\
      
          LQFOXGHVWKHWLPHVSHQWUDWHDQGELOOLQJDWWULEXWDEOHWRHDFKSHUVRQZKRSHUIRUPHGFRPSHQVDEOH
      
          VHUYLFHVIRUWKH'HEWRU>/%5 D  * @
      
                  % /LVWRI([SHQVHVE\&DWHJRU\
      
                  7KHFRVWVLQFXUUHGDUHVXPPDUL]HGLQ([KLELW³&´DWWDFKHGKHUHWRZKLFKSURYLGHVD
      
          PRQWKO\EUHDNGRZQIRUWKH$SSOLFDWLRQ3HULRG>/%5 D  ) @7KH)LUPKDVQRWFKDUJHG
     
          WKH'HEWRUIRUDQ\RXWJRLQJID[HV7KH)LUPKDVDOVRFKDUJHGIRUXQXVXDOH[SHQVHVVXFKDV
     
          WUDYHOFRXUWFRVWVDQGVSHFLDOPHVVHQJHUVHUYLFHVLQFOXGLQJ)HGHUDO([SUHVV
     
                  & +RXUO\5DWHV
                    
                  7KHKRXUO\UDWHVRIDOOSURIHVVLRQDOVDQGSDUDSURIHVVLRQDOVUHQGHULQJVHUYLFHVLQWKLVFDVH
     
          GXULQJWKH$SSOLFDWLRQ3HULRGDUHVHWIRUWKRQ([KLELW³'´DWWDFKHGKHUHWR>/%5 D  * 
     
          DQG , @
     
                  ' 3URIHVVLRQDO(GXFDWLRQDQG([SHULHQFH
                    
                  'HVFULSWLRQVRIWKHSURIHVVLRQDOHGXFDWLRQDQGH[SHULHQFHRIHDFKRIWKHSURIHVVLRQDOV¶
     
          UHQGHULQJVHUYLFHLQWKLVFDVHGXULQJWKH$SSOLFDWLRQ3HULRGDUHVHWIRUWKRQ([KLELW³(´DWWDFKHG
     
          KHUHWR>/%5 D  + @
     
                  ( 6HSDUDWHO\)LOHG'HFODUDWLRQRIWKH&OLHQW
                    
                  $SSOLFDQWZLOOVHSDUDWHO\ILOHDGHFODUDWLRQIURPWKHFOLHQWLQGLFDWLQJWKDWWKHFOLHQWKDV
     
          UHYLHZHGWKHIHHDSSOLFDWLRQDQGKDVQRREMHFWLRQWRLW>/%5 D  - @
     
                  ) 6WDWHPHQWRIWKH$SSOLFDQW5HJDUGLQJ&RPSOLDQFHZLWK/%5
                    
                  7KHDWWDFKHGGHFODUDWLRQRI:LOOLDP1/REHOVHWVIRUWKWKDWWKH$SSOLFDQWKDVUHYLHZHG
     
          /%5DQGWKDWWKLV$SSOLFDWLRQLVLQFRPSOLDQFHZLWKVXFKUXOH>/%5 D  . @
     
                  
     
                  
     





                                                            
    Case 8:17-bk-10706-ES        Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                Desc
                                 Main Document    Page 42 of 389
          
          

                * 1R)HH6KDULQJ
                     
                1RDJUHHPHQWKDVEHHQPDGHE\DQ\PHPEHURIWKH)LUPRUE\DQ\HPSOR\HHWKHUHRI
       GLUHFWO\RULQGLUHFWO\DQGQRXQGHUVWDQGLQJH[LVWVIRUDGLYLVLRQRIIHHVSUD\HGIRUKHUHLQZLWKDQ\

       RWKHUSHUVRQH[FHSWWKDWWKH)LUPPD\DJUHHWRVKDUHDSRUWLRQRIWKHIHHVLWLVXOWLPDWHO\SDLGZLWK

       WKH'HEWRUVROHO\DVDJLIWWRWKH'HEWRU,IDQGZKHQVXFKDGHFLVLRQLVPDGHDQGSULRUWR

       DFWXDOO\GLVEXUVLQJDQ\IXQGVWRWKH'HEWRUWKH)LUPZLOOILOHDQRWLFHRIVXFKSURSRVHG

       GLVEXUVHPHQWZLWKWKH&RXUW

      
                 9   7+()((6$1'(;3(16(65(48(67('6+28/'%($:$5'('
                                 %$6('8321$33/,&$%/(/$:
               7KHIHHVDQGH[SHQVHVUHTXHVWHGE\WKLV$SSOLFDWLRQDUHDQDSSURSULDWHDZDUGIRUWKH
      $SSOLFDQW¶VVHUYLFHVLQDFWLQJDVJHQHUDOEDQNUXSWF\FRXQVHOWRWKH'HEWRU

               $ )DFWRUVLQ(YDOXDWLQJ5HTXHVWVIRU&RPSHQVDWLRQ
                     
               3XUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGHWKH&RXUWPD\DZDUGWRDSURIHVVLRQDO
      SHUVRQUHDVRQDEOHFRPSHQVDWLRQIRUDFWXDOQHFHVVDU\VHUYLFHVUHQGHUHGDQGUHLPEXUVHPHQWIRU

      DFWXDOQHFHVVDU\H[SHQVHVLQFXUUHG$VVHWIRUWKDERYHWKHIHHVIRUZKLFKWKH$SSOLFDQWUHTXHVWV

      FRPSHQVDWLRQDQGWKHFRVWVLQFXUUHGIRUZKLFKWKH$SSOLFDQWUHTXHVWVUHLPEXUVHPHQWDUHIRU

      DFWXDODQGQHFHVVDU\VHUYLFHVUHQGHUHGDQGFRVWVLQFXUUHGLQWKHFDVH

               'XULQJWKH$SSOLFDWLRQSHULRGKRXUVKDYHEHHQUHFRUGHGE\PHPEHUVRIWKH
      $SSOLFDQWDQGPRUHWLPHZDVDFWXDOO\H[SHQGHGEXWHLWKHUZDVQRWUHFRUGHGRUZDVZULWWHQRII

      7KH$SSOLFDQW¶VEOHQGHGKRXUO\UDWHLQWKHFDVHIRUWKH$SSOLFDWLRQ3HULRGLQFOXGLQJ

      SDUDSURIHVVLRQDOVLV

               0RUHRYHUWLPHDQGODERUGHYRWHGLVRQO\RQHRIPDQ\SHUWLQHQWIDFWRUVLQGHWHUPLQLQJDQ
      DZDUGRIIHHVDQGFRVWV%DVHGRQWKHVNLOOVEURXJKWWREHDULQWKHFDVHE\WKH$SSOLFDQWDQGWKH

      UHVXOWVREWDLQHGDQGLQOLJKWRIWKHDFFHSWHGORGHVWDUDSSURDFKWKH$SSOLFDQWVXEPLWVWKDWWKH

      FRPSHQVDWLRQUHTXHVWHGKHUHLQLVUHDVRQDEOHDQGDSSURSULDWH

               
               
     





                                                          
    Case 8:17-bk-10706-ES              Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                       Main Document    Page 43 of 389
          
          

                    % 7KH/RGHVWDU$ZDUG6KRXOGEH&DOFXODWHGE\0XOWLSO\LQJ
                         D5HDVRQDEOH+RXUO\5DWHE\WKH+RXUV([SHQGHG
                        
                     ,QGHWHUPLQLQJWKHDPRXQWRIDOORZDEOHIHHVXQGHUVHFWLRQ D RIWKH%DQNUXSWF\&RGH
      
          FRXUWVDUHWREHJXLGHGE\WKHVDPH³JHQHUDOSULQFLSOHV´DVDUHWREHDSSOLHGLQGHWHUPLQLQJDZDUGV
      
          XQGHUWKHIHGHUDOIHHVKLIWLQJVWDWXWHVZLWK³VRPHDFFRPPRGDWLRQWRWKHSHFXOLDULWLHVRI
      
          EDQNUXSWF\PDWWHUV´In re Manoa Finance Co., Inc.)G WK&LU see
      
          Meronk v. Arter & Hadden, LLP (In re Meronk),%5 %$3WK&LU 
      
              UHLWHUDWLQJWKDWManoa FinanceLVWKHFRQWUROOLQJDXWKRULW\DQGFKDUDFWHUL]LQJWKHIDFWRUWHVW
      
          LGHQWLILHGLQJohnson v. Georgia Highway Express, Inc.)G WK&LU DQGKerr v.
      
          Screen Extras Guild, Inc.)G WK&LU cert. denied86  DVDQ
     
          ³REVROHWHODXQGU\OLVW´QRZVXEVXPHGZLWKLQPRUHUHILQHGDQDO\VHV 
     
                     7KH8QLWHG6WDWHV6XSUHPH&RXUWKDVHYDOXDWHGWKHORGHVWDUDSSURDFKDQGHQGRUVHVLWV
     
          XVDJH,QHensley v. Eckerhart86  DFLYLOULJKWVFDVHWKH6XSUHPH&RXUWKHOG
     
          WKDWZKLOHWKHJohnsonIDFWRUVPLJKWEHFRQVLGHUHGLQVHWWLQJIHHVWKHORGHVWDUDPRXQWVXEVXPHG
     
          PDQ\RIWKRVHIDFWRUVHensleyDWQ7KHIROORZLQJ\HDUDQRWKHUFLYLOULJKWVFDVHBlum
     
          vs. Stenson86  SURYLGHGWKHVRFDOOHGORGHVWDUFDOFXODWLRQ
     

                           7KH LQLWLDO HVWLPDWH RI D UHDVRQDEOH DWWRUQH\¶V IHH LV SURSHUO\
                             FDOFXODWHGE\PXOWLSO\LQJWKHQXPEHURIKRXUVUHDVRQDEO\H[SHQGHG
                           RQWKHOLWLJDWLRQWLPHVDUHDVRQDEOHKRXUO\UDWH$GMXVWPHQWVWR
                             WKDWIHHWKHQPD\EHPDGHDVQHFHVVDU\LQWKHSDUWLFXODUFDVH
     
          
        
             7KH RULJLQDO WZHOYH -RKQVRQ.HUU IDFWRUV ZHUH   WLPH DQG ODERU UHTXLUHG   QRYHOW\ DQG
            GLIILFXOW\RIWKHTXHVWLRQVLQYROYHG  VNLOOUHTXLVLWHWRSHUIRUPWKHOHJDOVHUYLFHVSURSHUO\  
              WKH SUHFOXVLRQ RI RWKHU HPSOR\PHQW E\ WKH DWWRUQH\ GXH WR DFFHSWDQFH RI WKH FDVH   WKH
            FXVWRPDU\IHH  ZKHWKHUWKHIHHLVIL[HGRUFRQWLQJHQW  WLPHOLPLWDWLRQVLPSRVHGE\WKHFOLHQW
              RUWKHFLUFXPVWDQFHV  DPRXQWLQYROYHGDQGUHVXOWVREWDLQHG  H[SHULHQFHUHSXWDWLRQDQG
     
              DELOLW\ RI WKH DWWRUQH\V   WKH ³XQGHVLUDELOLW\´ RI WKH FDVH   QDWXUH DQG OHQJWK RI WKH
            SURIHVVLRQDOUHODWLRQVKLSZLWKFOLHQWDQG  DZDUGVLQVLPLODUFDVHV
          
              )RUGLVFXVVLRQRIWKH-RKQVRQ.HUUVXEVXPHGIDFWRUVVHHMorales v. City of San Rafael)G
     
                Q WK&LU  ³DPRQJWKHVXEVXPHGIDFWRUV«DUH  WKHQRYHOW\DQGFRPSOH[LW\
              RIWKHLVVXHV  WKHVSHFLDOVNLOODQGH[SHULHQFHRIFRXQVHO  WKHTXDOLW\RIUHSUHVHQWDWLRQDQG
                  WKHUHVXOWVREWDLQHG´ Davis v. City & County of San Francisco)G WK&LU
               vacated in part on other grounds, )G WK&LU  H[WHQGLQJCity of Burlington
                v. Dague  86     ZKLFK KHOG WKDW VL[WK IDFWRU ³ZKHWKHU WKH IHH LV IL[HG RU
              FRQWLQJHQWPD\QRWEHFRQVLGHUHGLQWKHORGHVWDUFDOFXODWLRQ´ 





                                                                   
    Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                    Desc
                                  Main Document    Page 44 of 389
          
          

       BlumDW

                7KHQLQWKH6XSUHPH&RXUWPRUHH[SOLFLWO\LQGLFDWHGWKDWWKHIDFWRUVUHOHYDQWWR

       GHWHUPLQLQJIHHVVKRXOGEHDSSOLHGXVLQJWKHORGHVWDUDSSURDFKUDWKHUWKDQDQDGKRFDSSURDFK

       :KLOHKROGLQJWKDWWKHDWWRUQH\¶VIHHSURYLVLRQRIWKH&OHDQ$LU$FW86&HWVHT

       VKRXOGEHLQWHUSUHWHGOLNHWKDWRIWKH&LYLO5LJKWV$FWWKH6XSUHPH&RXUWH[SUHVVO\UHMHFWHGWKHDG

       KRFDSSOLFDWLRQRIWKHIDFWRUVVHWIRUWKLQJohnsonDQGWKXVKerrVWDWLQJWKDW³WKHORGHVWDUILJXUH

       LQFOXGHVPRVWLIQRWDOORIWKHUHOHYDQWIDFWRUVFRQVWLWXWLQJDµUHDVRQDEOH¶DWWRUQH\¶VIHH´

       Pennsylvania v. Del. Valley Citizens’ Council for Clean Air86  see

       alsoBlanchard v. Bergeron86   ³ZHKDYHVDLGUHSHDWHGO\WKDWWKHLQLWLDO

      HVWLPDWHRIDUHDVRQDEOHDWWRUQH\¶VIHHLVSURSHUO\FDOFXODWHGE\PXOWLSO\LQJWKHQXPEHURIKRXUV

      UHDVRQDEO\H[SHQGHGRQWKHOLWLJDWLRQWLPHVDUHDVRQDEOHKRXUO\UDWH´ 

               :KLOHWKHORGHVWDUDSSURDFKLVWKHSULPDU\EDVLVIRUGHWHUPLQLQJIHHDZDUGVXQGHUWKH

      IHGHUDOIHHVKLIWLQJVWDWXWHVDQG%DQNUXSWF\&RGHVRPHRIWKHJohnson/KerrIDFWRUVSUHYLRXVO\

      DSSOLHGLQDQDGKRFIDVKLRQFDQVWLOODSSO\LQFDOFXODWLQJWKHDSSURSULDWHKRXUO\UDWHWRXVHXQGHU

      WKHORGHVWDUDSSURDFKBuckridge, %5 &'&DO  ³DFRXUWLVSHUPLWWHGWR

      DGMXVWWKHORGHVWDUXSRUGRZQXVLQJDPXOWLSOLHUEDVHGRQWKHFULWHULDOLVWHGLQDQGLWV

      FRQVLGHUDWLRQRIWKH.HUUIDFWRUVQRWVXEVXPHGZLWKLQWKHLQLWLDOFDOFXODWLRQVRIWKHORGHVWDU´ 

      Dang v. Cross)G WK&LU  FRXUWPD\³DGMXVWWKHORGHVWDUDPRXQWDIWHU

      FRQVLGHULQJRWKHUIDFWRUVWKDWEHDURQWKHUHDVRQDEOHQHVVRIWKHIHH´ Unsecured Creditors’

      Comm. v. Puget Sound Plywood, Inc., )G WK&LU  ³$OWKRXJKManoa

      VXJJHVWVWKDWVWDUWLQJZLWKWKHµORGHVWDU¶LVFXVWRPDU\LWGRHVQRWPDQGDWHVXFKDQDSSURDFKLQDOO

      FDVHV«)HHVKLIWLQJFDVHVDUHSHUVXDVLYHEXWGXHWRWKHXQLTXHQHVVRIEDQNUXSWF\SURFHHGLQJV

      WKH\DUHQRWFRQWUROOLQJ´ 

               $WWDFKHGKHUHWRDV([KLELW³$´LVDFRS\RIWKH$SSOLFDQW¶VWLPHUHSRUWVDQGUHFRUGVNHSW
      LQWKHUHJXODUFRXUVHRIEXVLQHVVUHIOHFWLQJWKHVHUYLFHVUHQGHUHGDQGWKHH[SHQVHVLQFXUUHGE\WKH

      $SSOLFDQWGXULQJWKH$SSOLFDWLRQ3HULRG7KH$SSOLFDQW¶VWLPHUHSRUWVDUHLQLWLDOO\KDQGZULWWHQRU

      UHFRUGHGYLDFRPSXWHUE\WKHDWWRUQH\RUSDUDOHJDOSHUIRUPLQJWKHGHVFULEHGVHUYLFHV7KHWLPH

      UHSRUWVDUHRUJDQL]HGRQDGDLO\EDVLV7KH$SSOLFDQWLVVHQVLWLYHWRLVVXHVRI³OXPSLQJ´DQG





                                                             
    Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                Desc
                                    Main Document    Page 45 of 389
          
          

       XQOHVVWLPHZDVVSHQWLQRQHWLPHIUDPHRQDYDULHW\RIGLIIHUHQWPDWWHUVVHSDUDWHWLPHHQWULHVDUH

       VHWIRUWKLQWKHWLPHUHSRUWV7KH$SSOLFDQW¶VFKDUJHVIRULWVSURIHVVLRQDOVHUYLFHVDUHEDVHGXSRQ

       WKHWLPHQDWXUHH[WHQWDQGYDOXHRIVXFKVHUYLFHVDQGWKHFRVWRIFRPSDUDEOHVHUYLFHVLQWKH

       6RXWKHUQ&DOLIRUQLDUHJLRQRWKHUWKDQLQDFDVHXQGHUWKH%DQNUXSWF\&RGH

                   7KH'HEWRUKDVHIILFLHQWO\DGPLQLVWHUHGWKHFDVHSHQGLQJUHVROXWLRQRIWKH$GYHUVDU\

       0DWWHUVDQG6WDWH&RXUW$FWLRQ7KLVLVGXHLQVLJQLILFDQWSDUWWRWKH$SSOLFDQW¶VUROHDVFRXQVHOWR

       WKH'HEWRUDQGWKHLUMRLQWHIIRUWVWRDFKLHYHWKHEHVWSRVVLEOHUHVXOWVXQGHUWKHFLUFXPVWDQFHV

       
                                                               9,
      
                                                      &21&/86,21
     
                    7KLVLVWKH$SSOLFDQW¶VILUVWUHTXHVWDQGILQDOUHTXHVWIRUFRPSHQVDWLRQ7KH$SSOLFDQW
     
          EHOLHYHVWKDWWKHVHUYLFHVUHQGHUHGIRUZKLFKFRPSHQVDWLRQLVVRXJKWLQWKLV$SSOLFDWLRQKDYHEHHQ
     
          EHQHILFLDOWRWKHHVWDWHWKDWWKHFRVWVLQFXUUHGKDYHEHHQQHFHVVDU\DQGSURSHUDQGWKDWWKHVXPV
     
          UHTXHVWHGIRUWKHVHUYLFHVUHQGHUHGDQGWKHFRVWVLQFXUUHGDUHIDLUDQGUHDVRQDEOH
     
                    :+(5()25(3DFKXOVNL6WDQJ=LHKO -RQHV//3UHVSHFWIXOO\UHTXHVWVWKDWWKLV&RXUW
     
               DOORZRQDILQDOEDVLVIHHVLQWKHWRWDODPRXQWRIDQGUHLPEXUVHPHQWRIFRVWVLQ
     
          WKHWRWDODPRXQWRIIRUWKHSHULRG-DQXDU\WKURXJKDQGLQFOXGLQJ-XO\
     
          IRUDWRWDODZDUGRIDQG  DXWKRUL]HSD\PHQWWRWKH$SSOLFDQWLQWKHDPRXQWRI
     
          
     
                                                          
            'DWHG 6HSWHPEHU                     3$&+8/6.,67$1*=,(+/ -21(6//3
     
                                                             %\     /s/ William N. Lobel
                                                                  :LOOLDP1/REHO
                                                                      6SHFLDO5HRUJDQL]DWLRQ&RXQVHOWR'HEWRUDQG
                                                                    'HEWRULQ3RVVHVVLRQ-RKQ-%UDO
                                                                      
      

     

     

     

     





                                                               
Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                 Main Document    Page 46 of 389



                                  '(&/$5$7,212):,//,$01/2%(/
             ,:LOOLDP1/REHOGHFODUHDVIROORZV
                      ,DPDQDWWRUQH\DWODZGXO\DXWKRUL]HGWRSUDFWLFHLQWKH6WDWHRI&DOLIRUQLDDQG
   EHIRUHWKLV&RXUW,DPD3DUWQHULQWKHODZILUPRI3DFKXOVNL6WDQJ=LHKO -RQHV//3JHQHUDO

   EDQNUXSWF\FRXQVHOWRWKH'HEWRU

                      ,KDYHSHUVRQDONQRZOHGJHRIWKHIDFWVVHWIRUWKLQWKHIRUHJRLQJ$SSOLFDWLRQDQGLI

   FDOOHGXSRQDVDZLWQHVV,FRXOGDQGZRXOGFRPSHWHQWO\WHVWLI\DVWRDOORIWKHPDWWHUVVWDWHG

   WKHUHLQ

                      ,KDYHSHUVRQDOO\UHYLHZHGWKHLQIRUPDWLRQFRQWDLQHGLQWKH$SSOLFDWLRQDQG

  EHOLHYHLWVFRQWHQWVWREHWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJHLQIRUPDWLRQDQGEHOLHI

                     7KH)LUPFXVWRPDULO\FKDUJHVSHUSDJHIRUSKRWRFRS\LQJH[SHQVHV7KH
  )LUP¶VSKRWRFRS\LQJPDFKLQHVDXWRPDWLFDOO\UHFRUGWKHQXPEHURIFRSLHVPDGHZKHQWKHSHUVRQ

  WKDWLVGRLQJWKHFRS\LQJHQWHUVWKHFOLHQW¶VDFFRXQWQXPEHULQWRDGHYLFHDWWDFKHGWRWKH

  SKRWRFRSLHU7KH)LUPVXPPDUL]HVHDFKFOLHQW¶VSKRWRFRS\LQJFKDUJHVRQDGDLO\EDVLV

  :KHQHYHUIHDVLEOHWKH)LUPVHQGVODUJHFRS\LQJSURMHFWVWRDQRXWVLGHFRS\VHUYLFHWKDWFKDUJHVD

  UHGXFHGUDWHIRUSKRWRFRS\LQJ

                     7KH)LUPFXVWRPDULO\FKDUJHVIRUVFDQQHGFRSLHV7KH)LUP¶VSKRWRFRS\LQJ
  PDFKLQHVDXWRPDWLFDOO\UHFRUGWKHQXPEHURIVFDQQHGFRSLHVPDGHZKHQWKHSHUVRQWKDWLVGRLQJ

  WKHFRS\LQJHQWHUVWKHFOLHQW¶VDFFRXQWQXPEHULQWRDGHYLFHDWWDFKHGWRWKHSKRWRFRSLHU7KH

  )LUPVXPPDUL]HVHDFKFOLHQW¶VVFDQQHGFKDUJHVRQDGDLO\EDVLV

                     7KH)LUPRUGLQDULO\FKDUJHVSHUSDJHIRURXWJRLQJIDFVLPLOHWUDQVPLVVLRQV

                     5HJDUGLQJSURYLGHUVRIRQOLQHOHJDOUHVHDUFK HJ/(;,6DQG:(67/$: WKH

  )LUPFKDUJHVWKHVWDQGDUGXVDJHUDWHVWKHVHSURYLGHUVFKDUJHIRUFRPSXWHUL]HGOHJDOUHVHDUFK7KH

  )LUPELOOVLWVFOLHQWVWKHDFWXDOFDVKFKDUJHGE\VXFKVHUYLFHVZLWKQRSUHPLXP$Q\YROXPH

  GLVFRXQWUHFHLYHGE\WKH)LUPLVSDVVHGRQWRWKHFOLHQW

                     7KH)LUPGRHVQRWFKDUJHIRUORFDORUORQJGLVWDQFHFDOOVSODFHGE\DWWRUQH\VIURP

  WKHLURIILFHV7KH)LUPRQO\ELOOVLWVFOLHQWVIRUWKHDFWXDOFRVWVFKDUJHGWKH)LUPE\

  WHOHFRQIHUHQFLQJVHUYLFHVLQWKHHYHQWWKDWDPXOWLSOHSDUW\WHOHFRQIHUHQFHLVLQLWLDWHGWKURXJKWKH


      '2&6B/$                                   43
Case 8:17-bk-10706-ES        Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                  Desc
                             Main Document    Page 47 of 389



   )LUP

                  7KH)LUPEHOLHYHVWKHIRUHJRLQJUDWHVDUHWKHPDUNHWUDWHVWKDWWKHPDMRULW\RIODZ

   ILUPVFKDUJHFOLHQWVIRUVXFKVHUYLFHV,QDGGLWLRQWKH)LUPEHOLHYHVWKDWVXFKFKDUJHVDUHLQ

   DFFRUGDQFHZLWKWKH$PHULFDQ%DU$VVRFLDWLRQ¶V ³$%$´ JXLGHOLQHVDVVHWIRUWKLQWKH$%$¶V

   6WDWHPHQWRI3ULQFLSOHVGDWHG-DQXDU\

                 ,KDYHSHUVRQDOO\UHYLHZHGWKHELOOVLQWKLVPDWWHUDQGWKHELOOVUHSUHVHQWWUXHDQG

   FRUUHFWFKDUJHVWRWKHEHVWRIP\NQRZOHGJHLQIRUPDWLRQDQGEHOLHI

                 /RFDO%DQNUXSWF\5XOH D  . &RPSOLDQFH,KDYHUHYLHZHG/RFDO

   %DQNUXSWF\5XOHDQGWKH$SSOLFDWLRQFRPSOLHVZLWK/RFDO%DQNUXSWF\5XOH

                1RDJUHHPHQWKDVEHHQPDGHE\DQ\PHPEHURIWKH)LUPRUE\DQ\HPSOR\HH

  WKHUHRIGLUHFWO\RULQGLUHFWO\DQGQRXQGHUVWDQGLQJH[LVWVIRUDGLYLVLRQRIIHHVSUD\HGIRUKHUHLQ

  ZLWKDQ\RWKHUSHUVRQH[FHSWWKDWWKH)LUPPD\DJUHHWRVKDUHDSRUWLRQRIWKHIHHVLWLVXOWLPDWHO\

  SDLGZLWKWKH'HEWRUVROHO\DVDJLIWWRWKH'HEWRU,IDQGZKHQVXFKDGHFLVLRQLVPDGHDQG

  SULRUWRDFWXDOO\GLVEXUVLQJDQ\IXQGVWRWKH'HEWRUWKH)LUPZLOOILOHDQRWLFHRIVXFKSURSRVHG

  GLVEXUVHPHQWZLWKWKH&RXUW

           ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVRI$PHULFDWKDWWKH

  IRUHJRLQJLVWUXHDQGFRUUHFW

           ([HFXWHGWKLVWKGD\RI6HSWHPEHUDW&RVWD0HVD&DOLIRUQLD

 

                                                                 /s/ William N. Lobel
                                                                   :LOOLDP1/REHO
 

 

 

 

 

 

 

 


                                                        44
Case 8:17-bk-10706-ES   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13   Desc
                        Main Document    Page 48 of 389




                                 EXHIBIT “A”
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13       Desc
                               Main Document    Page 49 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               January 31, 2018
John J. Bral                                                   Invoice 118521
2601 Main Street ste. 9601                                     Client   10601
Irvine, CA 92614                                               Matter   00001
                                                                        WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 01/31/2018
                 FEES                                           $64,977.50
                 EXPENSES                                            $1.40
                 TOTAL CURRENT CHARGES                          $64,978.90

                 TOTAL BALANCE DUE                              $64,978.90




                                                                                  EXHIBIT "A"
                                                                                     Page 45
        Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                         Main Document    Page 50 of 389

Pachulski Stang Ziehl & Jones LLP                                                     Page:     2
Bral, John Jean                                                                       Invoice 118521
10601     00001                                                                       January 31, 2018




 Summary of Services by Task Code
 Task Code            Description                                             Hours                        Amount

 0100                 General Case Administration                              0.40                        $150.00

 AA                   Asset Analysis/Recovery[B120]                            1.80                       $1,530.00
 AD                   Asset Disposition [B130]                                 3.70                       $3,145.00
 BL                   Bankruptcy Litigation [L430]                             9.00                       $7,650.00
 CA                   Case Administration [B110]                               1.40                        $762.50
 CO                   Claims Admin/Objections[B310]                            7.50                       $5,567.50
 F                    Fees of Professionals                                    0.30                        $112.50

 LN                   Litigation (Non-Bankruptcy)                             49.40                      $41,262.50
 PD                   Plan & Disclosure Stmt. [B320]                           1.20                       $1,020.00

 SL                   Stay Litigation [B140]                                   4.50                       $3,777.50
                                                                              88.80                      $64,977.50

 Summary of Services by Professional
 ID           Name                                     Title          Rate             Hours               Amount

 NPL          Lockwood, Nancy P. F.                    Paralegal       0.00             7.50                 $0.00
 NPL          Lockwood, Nancy P. F.                    Paralegal     375.00             3.50             $1,312.50
 TCF          Flanagan, Tavi C.                        Counsel         0.00             2.10                 $0.00
 TCF          Flanagan, Tavi C.                        Counsel       650.00             3.40             $2,210.00
 WNL          Lobel, William N.                        Partner       850.00            72.30         $61,455.00
                                                                                      88.80              $64,977.50




 Summary of Expenses
Description                                                                                                Amount

Pacer - Court Research                                                                                       $1.40



                                                                                                              $1.40




                                                                                               EXHIBIT "A"
                                                                                                  Page 46
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 51 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     3
Bral, John Jean                                                                                 Invoice 118521
10601     00001                                                                                 January 31, 2018


                                                                                        Hours           Rate       Amount
01/05/2018    NPL               Confer with W. Lobel regarding application to            0.20          0.00            $0.00
                                employ Pachulski Stang Ziehl & Jones as special
                                counsel to the debtor; confer with L. Gauthier
                                regarding same. (NO CHARGE)
01/11/2018    NPL               Prepare application to employ Pachulski Stang Ziehl      3.60          0.00            $0.00
                                & Jones as special reorganization counsel to the
                                Debtor; draft email to T. Flanagan regarding same.
                                (NO CHARGE)
01/12/2018    NPL               Review and Reply to email from T. Flanagan               0.10          0.00            $0.00
                                regarding application to employ Pachulski Stang
                                Ziehl & Jones as special reorganization counsel.
                                (NO CHARGE)
01/16/2018    NPL               Review multiple emails from T. Flanagan regarding        0.10          0.00            $0.00
                                updates and revisions to application to employ
                                Pachulski Stang Ziehl & Jones as special
                                reorganization counsel. (NO CHARGE)
01/16/2018    NPL               Update and revise application to employ Pachulski        0.30          0.00            $0.00
                                Stang Ziehl & Jones as special reorganization
                                counsel. (NO CHARGE)
01/29/2018    NPL               Confer with L. Gauthier and A. Friedman regarding        0.30          0.00            $0.00
                                status of application. (NO CHARGE)
01/30/2018    NPL               Prepare notice of application to employ Pachulski        0.30          0.00            $0.00
                                Stang Ziehl & Jones as special insolvency counsel
                                for the Debtor. (NO CHARGE)
01/31/2018    NPL               Draft email to W. Lobel regarding updated and            0.10          0.00            $0.00
                                revised application to employ Pachulski Stang Ziehl
                                & Jones as special reorganization counsel. (NO
                                CHARGE)
01/31/2018    NPL               Draft email to J. Bral regarding application to          0.10          0.00            $0.00
                                employ Pachulski Stang Ziehl & Jones as special
                                reorganization counsel. (NO CHARGE)
01/31/2018    NPL               Telephone call with J. Bral regarding application to     0.10          0.00            $0.00
                                employ Pachulski Stang Ziehl & Jones as special
                                counsel to the debtor; review and reply to email
                                from J. Bral regarding same. (NO CHARGE)
01/31/2018    NPL               Revise and finalize notice of application to employ      0.40          0.00            $0.00
                                Pachulski Stang Ziehl & Jones as special counsel;
                                prepare service list to same. (NO CHARGE)
01/31/2018    NPL               Review and reply to multiple emails from W. Lobel        1.70          0.00            $0.00
                                regarding multiple revisions to application to
                                employ Pachulski Stang Ziehl & Jones as special
                                counsel; update, revise and finalize same. (NO
                                CHARGE)
01/31/2018    NPL               Prepare firm biographies for inclusion of application    0.20          0.00            $0.00
                                to employ Pachulski Stang Ziehl & Jones as special
                                counsel. (NO CHARGE)



                                                                                                         EXHIBIT "A"
                                                                                                            Page 47
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document    Page 52 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     4
Bral, John Jean                                                                                Invoice 118521
10601     00001                                                                                January 31, 2018


                                                                                       Hours           Rate        Amount
  General Case Administration
01/17/2018    NPL     0100      Review critical date and deadline memorandum;           0.40       375.00          $150.00
                                attention to dates and deadlines regarding same.
                                                                                        0.40                       $150.00

  Asset Analysis/Recovery[B120]
01/31/2018    WNL     AA        Review and analyze B. Beitler's statement of            0.10       850.00             $85.00
                                genuine issues in opposition to avoidance complaint.
01/31/2018    WNL     AA        Review and respond to correspondence regarding          0.30       850.00          $255.00
                                effect of Hilde case on motion to avoid liens based
                                on charging orders.
01/31/2018    WNL     AA        Review and analyze arguments made in response to        0.40       850.00          $340.00
                                motion to avoid charging liens.
01/31/2018    WNL     AA        Review and analyze Beitler's statements of disputed     0.40       850.00          $340.00
                                and undisputed facts regarding motion for summary
                                judgment avoiding charging liens.
01/31/2018    WNL     AA        Review and respond to correspondence regarding          0.10       850.00             $85.00
                                response to motion for summary judgment filed by
                                Beitler.
01/31/2018    WNL     AA        Review and analyze in re: Jaffe regarding perfection    0.40       850.00          $340.00
                                of charging lien.
01/31/2018    WNL     AA        Review correspondence regarding legal issues            0.10       850.00             $85.00
                                concerning timing of perfection of a charging lien.
                                                                                        1.80                      $1,530.00

  Asset Disposition [B130]
01/02/2018    WNL     AD        Review and analyze correspondence and issues            0.20       850.00          $170.00
                                regarding potential sale of Westcliff.
01/03/2018    WNL     AD        Review offer to purchase Westcliff.                     0.10       850.00             $85.00
01/03/2018    WNL     AD        Review correspondence regarding offer to purchase       0.20       850.00          $170.00
                                Westcliff.
01/03/2018    WNL     AD        Review correspondence regarding discovery               0.40       850.00          $340.00
                                requests and issues.
01/03/2018    WNL     AD        Analyze legal and factual issues concerning             0.40       850.00          $340.00
                                potential sales of various properties.
01/04/2018    WNL     AD        Review proposed response to D. Rezak re: offer to       0.10       850.00             $85.00
                                purchase Westcliff.
01/04/2018    WNL     AD        Review proposed response regarding offer to             0.10       850.00             $85.00
                                purchase Westcliff.
01/05/2018    WNL     AD        Review proposed terms of offer to purchase              0.10       850.00             $85.00
                                Westcliff.




                                                                                                        EXHIBIT "A"
                                                                                                           Page 48
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document    Page 53 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     5
Bral, John Jean                                                                                  Invoice 118521
10601     00001                                                                                  January 31, 2018


                                                                                         Hours           Rate        Amount
01/05/2018    WNL     AD        Review revised response to D. Rezak regarding offer       0.10       850.00             $85.00
                                to purchase Westcliff.
01/05/2018    WNL     AD        Review correspondence regarding offers to purchase        0.10       850.00             $85.00
                                Westcliff.
01/11/2018    WNL     AD        Review correspondence regarding offer to purchase         0.20       850.00          $170.00
                                Westcliff.
01/11/2018    WNL     AD        Review additional correspondence regarding offer to       0.10       850.00             $85.00
                                purchase Westcliff.
01/18/2018    WNL     AD        Analyze issues and consider action to be taken with       0.20       850.00          $170.00
                                respect to proposed sales of various assets.
01/19/2018    WNL     AD        Review correspondence re sale of Westcliff                0.10       850.00             $85.00
01/19/2018    WNL     AD        Review additional correspondence re: disposition          0.10       850.00             $85.00
                                and Westcliff arbitration.
01/19/2018    WNL     AD        Review draft of e-mail to G. Klausner re: lack of         0.10       850.00             $85.00
                                response by B. Beitler re:potential sale of Westcliff.
01/19/2018    WNL     AD        Comment on draft e-mail to G. Klausner                    0.10       850.00             $85.00
01/19/2018    WNL     AD        Review additional correspondence re: offer to             0.20       850.00          $170.00
                                purchase Westcliff property
01/19/2018    WNL     AD        Analyze issues concerning sale of various properties.     0.50       850.00          $425.00
01/19/2018    WNL     AD        Review correspondence regarding potential sale of         0.10       850.00             $85.00
                                Westcliff.
01/22/2018    WNL     AD        Review correspondence regarding response to offers        0.10       850.00             $85.00
                                to buy Westcliff.
01/23/2018    WNL     AD        Review correspondence regarding proposed sale of          0.10       850.00             $85.00
                                Westcliff.
                                                                                          3.70                      $3,145.00

  Bankruptcy Litigation [L430]
01/02/2018    WNL     BL        Review and analyze issues concerning scope of             0.80       850.00          $680.00
                                discovery involved in pending arbitrations.
01/02/2018    WNL     BL        Analyze issues concerning Westcliff arbitration           0.40       850.00          $340.00
01/18/2018    WNL     BL        Analyze issues and review correspondence regarding        0.50       850.00          $425.00
                                pending discovery disputes.
01/22/2018    WNL     BL        Review and analyze issues regarding discovery             0.60       850.00          $510.00
                                disputes regarding discovery in pending arbitrations.
01/22/2018    WNL     BL        Analyze potential discovery to be propounded on           0.70       850.00          $595.00
                                Beitler parties.
01/23/2018    WNL     BL        Analyze issues and consider alternative courses of        0.60       850.00          $510.00
                                action regarding motion to strike evidence.
01/25/2018    WNL     BL        Analyze additional discovery issues and consider          0.80       850.00          $680.00
                                bases for objecting to discovery requests.




                                                                                                          EXHIBIT "A"
                                                                                                             Page 49
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 54 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     6
Bral, John Jean                                                                               Invoice 118521
10601     00001                                                                               January 31, 2018


                                                                                      Hours           Rate        Amount
01/25/2018    WNL     BL        Review correspondence and analyze issues               0.70       850.00          $595.00
                                regarding equity contributions of J. Bral.
01/25/2018    WNL     BL        Analyze additional discovery issues.                   0.40       850.00          $340.00
01/25/2018    WNL     BL        Consider alternative courses of action regarding       0.60       850.00          $510.00
                                discovery in pending arbitrations.
01/26/2018    WNL     BL        Consider discovery to be propounded to Beitler         0.80       850.00          $680.00
                                parties.
01/29/2018    WNL     BL        Review documents to be produced to Beitler parties.    0.70       850.00          $595.00
01/30/2018    WNL     BL        Review additional correspondence and proposed          0.60       850.00          $510.00
                                discovery requests.
01/30/2018    WNL     BL        Review and analyze drafts of responses to requests     0.80       850.00          $680.00
                                for discovery.
                                                                                       9.00                      $7,650.00

  Case Administration [B110]
01/03/2018    NPL     CA        Review multiple emails from L. Gauthier regarding      0.60       375.00          $225.00
                                critical date and deadline memorandum; review
                                same; attention to outstanding dates and deadlines
                                regarding same.
01/10/2018    WNL     CA        Review updated critical dates summary.                 0.10       850.00             $85.00
01/10/2018    NPL     CA        Review case file; prepare case summary regarding       0.30       375.00          $112.50
                                same; draft email to W. Lobel regarding same.
01/12/2018    WNL     CA        Review monthly operating statement for December        0.10       850.00             $85.00
                                2017.
01/17/2018    WNL     CA        Review updated critical dates summary.                 0.10       850.00             $85.00
01/19/2018    WNL     CA        Review revised critical dates summary                  0.10       850.00             $85.00
01/26/2018    WNL     CA        Review revised critical date summary.                  0.10       850.00             $85.00
                                                                                       1.40                       $762.50

  Claims Admin/Objections[B310]
01/02/2018    NPL     CO        Draft email to S. O'Keefe regarding notice of          0.10       375.00             $37.50
                                subpoenas to Beitler & Co., T. Lallas, and G.
                                Klausner regarding objections to claim nos. 14 and
                                16.
01/02/2018    NPL     CO        Confer with L. Gauthier regarding status of            0.10       375.00             $37.50
                                outstanding discovery regarding Bral objection to
                                Claim Nos. 14 and 16.
01/03/2018    WNL     CO        Review correspondence regarding third party            0.10       850.00             $85.00
                                discovery regarding motion to strike.
01/03/2018    WNL     CO        Review correspondence regarding subpoenas to be        0.10       850.00             $85.00
                                issued in connection with objections to claims.




                                                                                                       EXHIBIT "A"
                                                                                                          Page 50
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 55 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Bral, John Jean                                                                                 Invoice 118521
10601     00001                                                                                 January 31, 2018


                                                                                        Hours           Rate       Amount
01/04/2018    WNL     CO        Review and analysis of correspondence re: issuance       0.10       850.00             $85.00
                                of subpoenas.
01/11/2018    WNL     CO        Review correspondence regarding extension of             0.10       850.00             $85.00
                                deadline for B. Samini to respond to objection to his
                                claim.
01/12/2018    WNL     CO        Review and analysis of order continuing hearing on       0.10       850.00             $85.00
                                objection to Samini claim.
01/12/2018    WNL     CO        Review requests for production in support of             0.20       850.00         $170.00
                                objections to claims.
01/12/2018    NPL     CO        Telephone conference with J. Bral regarding              1.20       375.00         $450.00
                                discovery for objection to claim nos. 14 and 16.
01/12/2018    NPL     CO        Review email from L. Gauthier regarding discovery        0.10       375.00             $37.50
                                requests.
01/15/2018    WNL     CO        Review and analysis of correspondence regarding          0.10       850.00             $85.00
                                motion for summary judgment.
01/15/2018    WNL     CO        Review and analysis of correspondence regarding          0.10       850.00             $85.00
                                responses and other pleadings regarding motion for
                                summary judgment.
01/15/2018    WNL     CO        Office conference with A. Friedman and S. O'Keefe        1.10       850.00         $935.00
                                regarding various issues and action to be taken.
01/22/2018    NPL     CO        Review emails regarding discovery dispute                0.10       375.00             $37.50
                                regarding objections to claim nos. 14 and 16.
01/28/2018    WNL     CO        Analyze discovery and strategy regarding fraud           0.50       850.00         $425.00
                                allegations and claim objections.
01/29/2018    NPL     CO        Review objection of Levene Neale to subpoena;            0.10       375.00             $37.50
                                office conference with A. Friedman regarding same.
01/30/2018    WNL     CO        Review correspondence regarding declarations             0.10       850.00             $85.00
                                needed to support claims objections.
01/30/2018    WNL     CO        Confer with A. Friedman regarding issues                 0.20       850.00         $170.00
                                concerning objections to claims.
01/30/2018    WNL     CO        Conferences with A. Friedman regarding issues            0.40       850.00         $340.00
                                concerning claims objections and action to be taken.
01/31/2018    WNL     CO        Review and analyze compendium of evidence                0.30       850.00         $255.00
                                regarding discovery dispute.
01/31/2018    WNL     CO        Review and analyze Boyd response to motion to            0.20       850.00         $170.00
                                strike her claim.
01/31/2018    WNL     CO        Review declaration of M. Hurwitz to motion to            0.10       850.00             $85.00
                                strike his claim.
01/31/2018    WNL     CO        Review declarations filed by T. Lallas and B. Beitler    0.20       850.00         $170.00
                                in opposition to motion to strike claim.
01/31/2018    WNL     CO        Review J. Bral's statement in joint statement            0.20       850.00         $170.00
                                regarding Westcliff arbitration
01/31/2018    WNL     CO        Review correspondence regarding changes to motion        0.10       850.00             $85.00



                                                                                                         EXHIBIT "A"
                                                                                                            Page 51
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 56 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Bral, John Jean                                                                                 Invoice 118521
10601     00001                                                                                 January 31, 2018


                                                                                        Hours           Rate        Amount
                                attached to Lobel declaration.
01/31/2018    WNL     CO        Review correspondence regarding signature page for       0.10       850.00             $85.00
                                declaration.
01/31/2018    WNL     CO        Review correspondence regarding documents                0.10       850.00             $85.00
                                produced by B. Beitler.
01/31/2018    WNL     CO        Review changes to declaration of B. Gaschen and          0.10       850.00             $85.00
                                related correspondence.
01/31/2018    WNL     CO        Review correspondence regarding changes to               0.10       850.00             $85.00
                                declaration of W. Lobel.
01/31/2018    WNL     CO        Review additional correspondence regarding               0.10       850.00             $85.00
                                changes to declaration of W. Lobel.
01/31/2018    WNL     CO        Review correspondence regarding compendium of            0.10       850.00             $85.00
                                evidence.
01/31/2018    WNL     CO        Review correspondence regarding claims being             0.10       850.00             $85.00
                                objected to.
01/31/2018    WNL     CO        Review declaration of S. O'Keefe in support of           0.10       850.00             $85.00
                                statements in joint statement regarding objections to
                                discovery requests.
01/31/2018    WNL     CO        Review correspondence regarding lack of evidence         0.10       850.00             $85.00
                                claims.
01/31/2018    WNL     CO        Review correspondence regarding documents                0.10       850.00             $85.00
                                produced to B. Beitler
01/31/2018    WNL     CO        Confer with A. Friedman regarding document               0.10       850.00             $85.00
                                production issues.
01/31/2018    WNL     CO        Review draft declaration of W. Lobel in support of       0.10       850.00             $85.00
                                objections to claims.
01/31/2018    WNL     CO        Review and execute declaration of W. Lobel               0.10       850.00             $85.00
                                regarding claims objections.
01/31/2018    WNL     CO        Review correspondence regarding discovery issues.        0.20       850.00          $170.00
                                                                                         7.50                      $5,567.50

  Fees of Professionals
01/31/2018    NPL     F         Attention to the review and analysis of professional     0.30       375.00          $112.50
                                fees for W. Lobel.
                                                                                         0.30                       $112.50

01/16/2018    TCF     FE        Draft employment application and address related         1.80          0.00             $0.00
                                matters. (No Charge)
01/16/2018    TCF     FE        Draft declaration in support of employment               0.30          0.00             $0.00
                                application. (No Charge)




                                                                                                         EXHIBIT "A"
                                                                                                            Page 52
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document    Page 57 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Bral, John Jean                                                                                Invoice 118521
10601     00001                                                                                January 31, 2018


                                                                                       Hours           Rate        Amount
  Litigation (Non-Bankruptcy)
01/02/2018    WNL     LN        Review correspondence regarding discovery to be         0.10       850.00             $85.00
                                propounded
01/02/2018    WNL     LN        Review and execute subpoenas.                           0.10       850.00             $85.00
01/02/2018    WNL     LN        Review and analyze correspondence regarding             0.40       850.00          $340.00
                                discovery issues.
01/02/2018    WNL     LN        Review proposed discovery to be propounded/             0.40       850.00          $340.00
01/03/2018    WNL     LN        Review and comment on proposed discovery.               0.60       850.00          $510.00
01/03/2018    WNL     LN        Review correspondence regarding Westcliff               0.20       850.00          $170.00
                                Arbitration.
01/03/2018    WNL     LN        Review correspondence regarding discovery to be         0.10       850.00             $85.00
                                propounded.
01/03/2018    WNL     LN        Review correspondence regarding Westfield               0.10       850.00             $85.00
                                arbitration.
01/03/2018    WNL     LN        Review notices of subpoena.                             0.10       850.00             $85.00
01/03/2018    WNL     LN        Telephone call with T. Flanagan regarding action to     0.10       850.00             $85.00
                                be taken.
01/03/2018    WNL     LN        Review correspondence from AAA regarding                0.10       850.00             $85.00
                                pending arbitration.
01/03/2018    WNL     LN        Review additional correspondence regarding              0.10       850.00             $85.00
                                subpoenas.
01/03/2018    WNL     LN        Confer with A. Friedman regarding discovery and         0.20       850.00          $170.00
                                related issues.
01/03/2018    WNL     LN        Review additional correspondence regarding              0.10       850.00             $85.00
                                Westcliff arbitration.
01/03/2018    TCF     LN        Review and analysis of issues related to Westcliff      0.10       650.00             $65.00
                                arbitration and discovery matters.
01/03/2018    TCF     LN        Review and analysis of discovery related issues.        0.10       650.00             $65.00
01/04/2018    WNL     LN        Review Westcliff arbitration issues.                    0.40       850.00          $340.00
01/04/2018    WNL     LN        Review correspondence regarding discovery issues.       0.20       850.00          $170.00
01/04/2018    WNL     LN        Review proposed discovery to be propounded on           1.30       850.00         $1,105.00
                                Beitler parties.
01/04/2018    WNL     LN        Review correspondence regarding subpoenas.              0.10       850.00             $85.00
01/05/2018    WNL     LN        Review and comment on proposed discovery.               0.80       850.00          $680.00
01/05/2018    WNL     LN        Review information regarding Westcliff arbirtration.    0.20       850.00          $170.00
01/05/2018    WNL     LN        Confer with A. Friedman regarding discovery issues.     0.40       850.00          $340.00
01/05/2018    WNL     LN        Review requests for exchange of information.            0.10       850.00             $85.00
01/05/2018    WNL     LN        Review correspondence regarding violation of stay       0.20       850.00          $170.00
                                and response thereto.




                                                                                                        EXHIBIT "A"
                                                                                                           Page 53
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document    Page 58 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page: 10
Bral, John Jean                                                                              Invoice 118521
10601     00001                                                                              January 31, 2018


                                                                                     Hours           Rate        Amount
01/05/2018    WNL     LN        Confer with A. Friedman regarding appeal issues.      0.10       850.00             $85.00
01/05/2018    WNL     LN        Telephone conference with A. Friedman regarding       0.20       850.00          $170.00
                                discovery issues for arbitration.
01/05/2018    WNL     LN        Review correspondence regarding scope of              0.10       850.00             $85.00
                                discovery allowed in arbitration.
01/05/2018    WNL     LN        Review and analyze discovery propounded by            1.10       850.00          $935.00
                                Beitler.
01/05/2018    WNL     LN        Review subpoenas for bank records.                    0.10       850.00             $85.00
01/05/2018    WNL     LN        Review and comment on proposed discovery.             0.80       850.00          $680.00
01/05/2018    WNL     LN        Review correspondence regarding scope of              0.20       850.00          $170.00
                                discovery in arbitration.
01/05/2018    WNL     LN        Review discovery propounded on Beitler.               0.80       850.00          $680.00
01/05/2018    WNL     LN        Review revised letter to T. Lallas regarding          0.10       850.00             $85.00
                                unauthorized discovery.
01/05/2018    TCF     LN        Correspondence with A. Friedman regarding             0.10       650.00             $65.00
                                discovery issues.
01/07/2018    TCF     LN        Correspondence with A. Friedman and S. O'Keefe        0.10       650.00             $65.00
                                regarding discovery matters.
01/07/2018    TCF     LN        Review and analysis of discovery matters.             0.30       650.00          $195.00
01/08/2018    WNL     LN        Review summary of deadlines regarding Westcliff       0.10       850.00             $85.00
                                arbitrations.
01/08/2018    WNL     LN        Review discovery propounded by Beitler in             0.80       850.00          $680.00
                                Westcliff arbitration.
01/08/2018    WNL     LN        Review correspondence regarding Beitler discovery.    0.10       850.00             $85.00
01/08/2018    WNL     LN        Review answering statement in Mission arbitration.    0.10       850.00             $85.00
01/08/2018    WNL     LN        Review summary of pending deadlines in Westcliff      0.10       850.00             $85.00
                                arbitration.
01/08/2018    WNL     LN        review correspondence regarding discovery             0.10       850.00             $85.00
                                propounded in Westcliff arbitration.
01/08/2018    WNL     LN        Review discovery propounded by B. Beitler in          0.90       850.00          $765.00
                                Westcliff arbitration.
01/09/2018    WNL     LN        Review correspondence and answering statement in      0.20       850.00          $170.00
                                Mission arbitration.
01/10/2018    WNL     LN        Review correspondence regarding responses to          0.10       850.00             $85.00
                                discovery propounded by Beitler.
01/10/2018    TCF     LN        Review and analysis of discovery issues and           0.10       650.00             $65.00
                                correspondence with respect thereto.
01/11/2018    WNL     LN        Review and analyze discovery requests propounded      1.40       850.00         $1,190.00
                                by Beitler.
01/11/2018    TCF     LN        Correspondence with A. Friedman regarding             0.10       650.00             $65.00
                                discovery and arbitration issues.




                                                                                                      EXHIBIT "A"
                                                                                                         Page 54
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document    Page 59 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 11
Bral, John Jean                                                                               Invoice 118521
10601     00001                                                                               January 31, 2018


                                                                                      Hours          Rate         Amount
01/11/2018    TCF     LN        Review and analysis of discovery and arbitration       0.20       650.00          $130.00
                                issues.
01/12/2018    WNL     LN        Review correspondence regarding arbitration issues.    0.20       850.00          $170.00
01/12/2018    WNL     LN        Confer with A. Friedman and S. O'Keefe regarding       0.80       850.00          $680.00
                                discovery issues.
01/12/2018    WNL     LN        Review answering statement of Beitler parties in       0.20       850.00          $170.00
                                arbitration.
01/12/2018    WNL     LN        Review correspondence regarding scope of               0.10       850.00             $85.00
                                representation in arbitration.
01/12/2018    WNL     LN        Review correspondence and analyze discovery            0.90       850.00          $765.00
                                issues.
01/12/2018    WNL     LN        Review and analysis of correspondence regarding        0.10       850.00             $85.00
                                need to amend Mission arbitration statement.
01/12/2018    WNL     LN        Conference call regarding responses to pending         1.20       850.00         $1,020.00
                                discovery.
01/12/2018    WNL     LN        Telephone conference with G. Klausner regarding        0.50       850.00          $425.00
                                various pending issues.
01/12/2018    WNL     LN        Confer with A. Friedman regarding various pending      0.40       850.00          $340.00
                                issues.
01/12/2018    NPL     LN        Review arbitration statement filed by B. Beitler in    0.10       375.00             $37.50
                                Bral v. Westcliff civil matter.
01/15/2018    WNL     LN        Confer with A. Friedman and S. O'Keefe regarding       0.60       850.00          $510.00
                                discovery issues and litigation strategies.
01/15/2018    WNL     LN        Analyze issues and potential discovery regarding       0.80       850.00          $680.00
                                fraud claim.
01/15/2018    WNL     LN        Review and analysis of correspondence regarding        0.10       850.00             $85.00
                                suggested depositions.
01/15/2018    WNL     LN        Review and analysis of correspondence regarding        0.10       850.00             $85.00
                                issues raised by proposed stipulation regarding
                                scope of arbitration.
01/15/2018    TCF     LN        Correspondence to A. Friedman regarding motion         0.10       650.00             $65.00
                                for summary judgment on 544 issues.
01/15/2018    TCF     LN        Review and analysis of issues regarding motion for     0.10       650.00             $65.00
                                summary judgment on 544 issues.
01/15/2018    TCF     LN        Correspondence with A. Friedman regarding motion       0.10       650.00             $65.00
                                for summary judgment on 544 issues.
01/16/2018    WNL     LN        Review correspondence regarding discovery issues.      0.20       850.00          $170.00
01/16/2018    WNL     LN        Analyze issues regarding arbitration discovery.        0.60       850.00          $510.00
01/16/2018    WNL     LN        Review and analysis of documents to be given to        0.30       850.00          $255.00
                                Beitler in response to discovery requests.
01/16/2018    WNL     LN        Review and analysis of correspondence regarding        0.10       850.00             $85.00
                                production of check register.




                                                                                                       EXHIBIT "A"
                                                                                                          Page 55
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 60 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 12
Bral, John Jean                                                                               Invoice 118521
10601     00001                                                                               January 31, 2018


                                                                                      Hours           Rate        Amount
01/16/2018    WNL     LN        Review and analysis of additional correspondence       0.10       850.00             $85.00
                                regarding arbitration issues.
01/16/2018    WNL     LN        Review and analysis of correspondence regarding        0.10       850.00             $85.00
                                plan of action for discovery and related issues.
01/16/2018    WNL     LN        Review and analysis of correspondence regarding        0.10       850.00             $85.00
                                scope of representation of parties in arbitration.
01/16/2018    WNL     LN        Review and analysis of correspondence regarding        0.10       850.00             $85.00
                                scope of issues in arbitration.
01/16/2018    TCF     LN        Review and analysis of discovery matter.               1.20       650.00          $780.00
01/16/2018    TCF     LN        Correspond with A. Friedman regarding 544 motion       0.10       650.00             $65.00
                                for summary judgment.
01/16/2018    TCF     LN        Review and analysis regarding 544 motion for           0.20       650.00          $130.00
                                summary judgment.
01/17/2018    WNL     LN        Review proposed discovery issues and consider          1.80       850.00         $1,530.00
                                possible discovery requests.
01/17/2018    WNL     LN        Review additional correspondence regarding check       0.10       850.00             $85.00
                                register.
01/17/2018    WNL     LN        Confer with A. Friedman regarding discovery and        0.40       850.00          $340.00
                                litigation issues.
01/17/2018    WNL     LN        Review report of preliminary hearing and scheduling    0.10       850.00             $85.00
                                order.
01/17/2018    WNL     LN        Confer with A. Friedman regarding discovery and        0.30       850.00          $255.00
                                related issues.
01/17/2018    WNL     LN        Confer with A. Friedman, J. Bral and S. O'Keefe        1.50       850.00         $1,275.00
                                (telephonically) regarding discovery and related
                                issues.
01/18/2018    WNL     LN        Confer with A. Friedman regarding various pending      0.30       850.00          $255.00
                                issues.
01/19/2018    WNL     LN        Review correspondence regarding representation in      0.10       850.00             $85.00
                                arbitrations.
01/19/2018    WNL     LN        Review B. Beitler objections to request for            0.20       850.00          $170.00
                                production.
01/21/2018    WNL     LN        Review stipulation vacating response deadline and      0.10       850.00             $85.00
                                scheduling status conference.
01/22/2018    WNL     LN        Review and analyze motion to strike discovery.         0.90       850.00          $765.00
01/22/2018    WNL     LN        Review correspondence regarding withdrawal of          0.10       850.00             $85.00
                                state court counsel.
01/22/2018    WNL     LN        Analyze issues regarding discovery in connection       0.40       850.00          $340.00
                                with arbitration.
01/22/2018    WNL     LN        Confer with A. Friedman regarding strategy             0.50       850.00          $425.00
                                concerning discovery and arbitrations.
01/22/2018    WNL     LN        Review correspondence regarding response to            0.20       850.00          $170.00




                                                                                                       EXHIBIT "A"
                                                                                                          Page 56
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 61 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 13
Bral, John Jean                                                                                 Invoice 118521
10601     00001                                                                                 January 31, 2018


                                                                                        Hours           Rate        Amount
                                discovery request and motion to strike Beitler's
                                discovery in arbitration.
01/22/2018    WNL     LN        Review and analyze draft joint statement regarding       0.20       850.00          $170.00
                                motion to strike Beitler discovery and related
                                correspondence.
01/22/2018    WNL     LN        Confer with A. Friedman regarding arbitration            0.30       850.00          $255.00
                                issues.
01/23/2018    WNL     LN        Analyze issues and potential responses regarding         1.20       850.00         $1,020.00
                                motion to strike discovery.
01/23/2018    WNL     LN        Confer with A. Friedman regarding arbitration            0.40       850.00          $340.00
                                issues.
01/23/2018    WNL     LN        Analyze global issues regarding resolution of Beitler    1.30       850.00         $1,105.00
                                litigation and related issues.
01/23/2018    WNL     LN        Review correspondence regarding readiness                0.10       850.00             $85.00
                                conference in Westcliff arbitration.
01/23/2018    WNL     LN        Review and analyze changes to language of dispute        0.20       850.00          $170.00
                                form.
01/23/2018    WNL     LN        Review and analyze issues concerning appellate           0.40       850.00          $340.00
                                court issues and consider action to be taken.
01/24/2018    WNL     LN        Review correspondence regarding litigation issues.       0.20       850.00          $170.00
01/24/2018    WNL     LN        Participate in conference call regarding discovery       1.50       850.00         $1,275.00
                                issues and action to be taken.
01/24/2018    WNL     LN        Conference with A. Friedman regarding litigation         0.40       850.00          $340.00
                                strategy and issues.
01/24/2018    WNL     LN        Confer with A. Friedman regarding arbitration            0.40       850.00          $340.00
                                strategies.
01/24/2018    WNL     LN        Review and analyze Westcliff and Mission equity          0.10       850.00             $85.00
                                accounts.
01/24/2018    WNL     LN        Review correspondence regarding arbitration.             0.20       850.00          $170.00
01/25/2018    WNL     LN        Review case management statement in Cannae               0.10       850.00             $85.00
                                litigation.
01/25/2018    WNL     LN        Review orders continuing various hearings.               0.10       850.00             $85.00
01/25/2018    WNL     LN        Analyze discovery issues and conference with A.          1.30       850.00         $1,105.00
                                Friedman regarding same.
01/25/2018    WNL     LN        Review correspondence regarding Westcliff equity         0.10       850.00             $85.00
                                contributions.
01/25/2018    WNL     LN        Review correspondence regarding document                 0.10       850.00             $85.00
                                production.
01/25/2018    WNL     LN        Review correspondence regarding discovery                0.10       850.00             $85.00
                                propounded against B. Sargent.
01/25/2018    WNL     LN        Review and analyze objections to discovery               0.40       850.00          $340.00
                                propounded on Levy Small and Lallas and Beitler.




                                                                                                         EXHIBIT "A"
                                                                                                            Page 57
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document    Page 62 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page: 14
Bral, John Jean                                                                              Invoice 118521
10601     00001                                                                              January 31, 2018


                                                                                     Hours           Rate        Amount
01/25/2018    WNL     LN        Review additional correspondence regarding            0.10       850.00             $85.00
                                discovery to be propounded against B. Sargent.
01/25/2018    WNL     LN        Review correspondence regarding timing of             0.10       850.00             $85.00
                                discovery responses.
01/25/2018    WNL     LN        Review correspondence regarding litigation issues.    0.10       850.00             $85.00
01/25/2018    WNL     LN        Review correspondence regarding equity                0.20       850.00          $170.00
                                contributions action to various partnerships.
01/26/2018    WNL     LN        Review joint statement regarding Beitler motion to    0.20       850.00          $170.00
                                strike discovery.
01/26/2018    WNL     LN        Review correspondence and analyze issues              1.40       850.00         $1,190.00
                                regarding additional discovery and potential
                                objections.
01/26/2018    WNL     LN        Review correspondence regarding discovery issues      0.10       850.00             $85.00
                                in Westcliff arbitration.
01/29/2018    WNL     LN        Analyze global discovery and litigation issues.       0.60       850.00          $510.00
01/29/2018    WNL     LN        Confer with A. Friedman regarding discovery and       0.40       850.00          $340.00
                                arbitration issues.
01/29/2018    WNL     LN        Review additional documents to be produced.           0.30       850.00          $255.00
01/29/2018    WNL     LN        Review and analyze documents to be produced.          1.10       850.00          $935.00
01/29/2018    WNL     LN        Review correspondence regarding documents to be       0.10       850.00             $85.00
                                produced.
01/29/2018    WNL     LN        Review additional documents to be propounded.         0.50       850.00          $425.00
01/29/2018    WNL     LN        Confer with A. Friedman regarding overall strategy    0.30       850.00          $255.00
                                and action to be taken.
01/29/2018    WNL     LN        Review and analyze S. O'Keefe's comments to draft     0.20       850.00          $170.00
                                letter to Judge West.
01/29/2018    WNL     LN        Review correspondence regarding production of         0.20       850.00          $170.00
                                documents.
01/29/2018    WNL     LN        Review correspondence regarding responses to          0.10       850.00             $85.00
                                requests for production.
01/29/2018    WNL     LN        Confer with A. Friedman regarding latest T. Lallas    0.10       850.00             $85.00
                                letter brief.
01/29/2018    WNL     LN        Second conference with A. Friedman regarding          0.10       850.00             $85.00
                                response to T. Lallas letter to Judge West.
01/29/2018    WNL     LN        Review and revise letter to Judge West.               0.20       850.00          $170.00
01/30/2018    WNL     LN        Review opposition of Levene Neale firm to request     0.30       850.00          $255.00
                                for production of documents.
01/30/2018    WNL     LN        Review additional documents produced by J. Bral in    0.20       850.00          $170.00
                                Westcliff Arbitration.
01/30/2018    WNL     LN        Review correspondence regarding draft joint           0.10       850.00             $85.00
                                statement regarding discovery disputes.




                                                                                                      EXHIBIT "A"
                                                                                                         Page 58
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document    Page 63 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 15
Bral, John Jean                                                                                  Invoice 118521
10601     00001                                                                                  January 31, 2018


                                                                                         Hours           Rate         Amount
01/30/2018    WNL     LN        Conference with A. Friedman regarding discovery           0.20       850.00           $170.00
                                issues.
01/30/2018    WNL     LN        Review additional documents to be produced by J.          0.10       850.00             $85.00
                                Bral.
01/31/2018    WNL     LN        Review joint statement regarding discovery requests.      0.30       850.00           $255.00
01/31/2018    WNL     LN        Analyze courses of action regarding arbitration.          0.40       850.00           $340.00
01/31/2018    WNL     LN        Analyze pending issues regarding production of            0.40       850.00           $340.00
                                documents and objections to production.
01/31/2018    TCF     LN        Review and analysis of 544 motion for summary             0.50       650.00           $325.00
                                judgment response; research and correspondence
                                regarding same.
                                                                                         49.40                      $41,262.50

  Plan & Disclosure Stmt. [B320]
01/04/2018    WNL     PD        Office conference with A. Friedman re: exclusivity        0.20       850.00           $170.00
                                and timing issues.
01/09/2018    WNL     PD        Confer with A. Friedman regarding restructuring           1.00       850.00           $850.00
                                options.
                                                                                          1.20                       $1,020.00

  Stay Litigation [B140]
01/12/2018    WNL     SL        Review correspondence regarding stipulation to            0.10       850.00             $85.00
                                modify stay regarding arbitrations.
01/12/2018    WNL     SL        Review and analysis of stipulation regarding relief       0.20       850.00           $170.00
                                from stay and related correspondence.
01/12/2018    WNL     SL        Draft comments to draft stipulation for relief from       0.10       850.00             $85.00
                                stay.
01/13/2018    WNL     SL        Telephone conference with A. Friedman regarding           0.10       850.00             $85.00
                                response to draft of stipulation for relief from stay.
01/17/2018    WNL     SL        Review additional correspondence regarding                0.10       850.00             $85.00
                                stipulation regarding relief from stay.
01/18/2018    WNL     SL        Analyze issues regarding stay relief concerning           0.30       850.00           $255.00
                                pending appeal.
01/18/2018    WNL     SL        Confer with A. Friedman regarding stay relief and         0.50       850.00           $425.00
                                appellate issues.
01/18/2018    WNL     SL        Review correspondence regarding relief from stay          0.30       850.00           $255.00
                                issues and alternatives.
01/18/2018    WNL     SL        Review motion for relief from stay and supporting         0.60       850.00           $510.00
                                declarations.
01/18/2018    WNL     SL        Review correspondence and draft correspondence in         0.40       850.00           $340.00
                                response to proposed stipulation.




                                                                                                          EXHIBIT "A"
                                                                                                             Page 59
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document    Page 64 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 16
Bral, John Jean                                                                                Invoice 118521
10601     00001                                                                                January 31, 2018


                                                                                       Hours           Rate        Amount
01/19/2018    NPL     SL        Review motion for relief from stay to proceed with      0.10       375.00             $37.50
                                appeal filed by J. Bral; attention to dates and
                                deadlines regarding same.
01/19/2018    WNL     SL        Review and comment on draft e-mail to G. Klausner       0.20       850.00          $170.00
                                regarding scope of relief from stay in pending
                                arbitrations.
01/19/2018    WNL     SL        Review, revise and send e-mail regarding stipulation    0.10       850.00             $85.00
                                to modify stay regarding pending arbitrations
01/19/2018    WNL     SL        Review additional correspondence regarding              0.10       850.00             $85.00
                                stipulation to modify stay in Westcliff matter.
01/19/2018    WNL     SL        Review comments on correspondence to G.                 0.10       850.00             $85.00
                                Klausner regarding stipulation to modify stay.
01/19/2018    WNL     SL        Review motion for relief from stay and supporting       0.30       850.00          $255.00
                                memorandum.
01/23/2018    WNL     SL        Review correspondence regarding modification of         0.10       850.00             $85.00
                                stay by state court.
01/24/2018    WNL     SL        Review order lifting stay and confer with A.            0.40       850.00          $340.00
                                Friedman regarding response to same.
01/25/2018    WNL     SL        Review and analyze Beitler's response to motion to      0.20       850.00          $170.00
                                modify stay.
01/29/2018    WNL     SL        Review correspondence regarding violation of stay       0.10       850.00             $85.00
                                in prosecuting appeal.
01/31/2018    WNL     SL        Review reply to Beitler's response to motion for        0.10       850.00             $85.00
                                relief to allow appeal to proceed.
                                                                                        4.50                      $3,777.50

 TOTAL SERVICES FOR THIS MATTER:                                                                              $64,977.50




                                                                                                        EXHIBIT "A"
                                                                                                           Page 60
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13       Desc
                                      Main Document    Page 65 of 389

Pachulski Stang Ziehl & Jones LLP                                             Page: 17
Bral, John Jean                                                               Invoice 118521
10601     00001                                                               January 31, 2018



Expenses
 01/31/2018   PAC       Pacer - Court Research                                    1.40

   Total Expenses for this Matter                                              $1.40




                                                                                         EXHIBIT "A"
                                                                                            Page 61
      Case 8:17-bk-10706-ES                    Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                               Main Document    Page 66 of 389

Pachulski Stang Ziehl & Jones LLP                                                                       Page: 18
Bral, John Jean                                                                                         Invoice 118521
10601     00001                                                                                         January 31, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 01/31/2018

Total Fees                                                                                                                 $64,977.50
Chargeable costs and disbursements                                                                                              $1.40
Total Due on Current Invoice.....................                                                                          $64,978.90


Outstanding Balance from prior Invoices as of 01/31/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed          Balance Due




Total Amount Due on Current and Prior Invoices                                                                             $64,978.90




                                                                                                                 EXHIBIT "A"
                                                                                                                    Page 62
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13        Desc
                               Main Document    Page 67 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               February 28, 2018
John J. Bral                                                   Invoice 118768
2601 Main Street ste. 9601                                     Client   10601
Irvine, CA 92614                                               Matter   00001
                                                                        WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 02/28/2018
                 FEES                                           $89,105.00
                 EXPENSES                                         $6,717.72
                 TOTAL CURRENT CHARGES                          $95,822.72

                 BALANCE FORWARD                                $64,978.90
                 TOTAL BALANCE DUE                             $160,801.62




                                                                                   EXHIBIT "A"
                                                                                      Page 63
       Case 8:17-bk-10706-ES              Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                          Main Document    Page 68 of 389

Pachulski Stang Ziehl & Jones LLP                                                       Page:     2
Bral, John Jean                                                                         Invoice 118768
10601     00001                                                                         February 28, 2018




 Summary of Services by Task Code
 Task Code            Description                                              Hours                         Amount

 AA                   Asset Analysis/Recovery[B120]                             11.30                       $9,557.50
 ADA                  Adversary Actions                                          1.10                        $412.50
 BL                   Bankruptcy Litigation [L430]                               3.80                       $3,210.00
 BO                   Business Operations                                        0.10                          $85.00
 CA                   Case Administration [B110]                                 3.90                       $2,515.00
 CO                   Claims Admin/Objections[B310]                             22.80                   $16,665.00
 FE                   Fee/Employment Application                                 1.90                       $1,092.50
 LN                   Litigation (Non-Bankruptcy)                               25.00                   $20,920.00
 PD                   Plan & Disclosure Stmt. [B320]                             0.20                        $170.00
 RFS                  Relief from Stay                                           8.30                       $3,112.50
 SL                   Stay Litigation [B140]                                    36.90                   $31,365.00
                                                                               115.30                   $89,105.00

 Summary of Services by Professional
 ID           Name                                     Title           Rate             Hours                Amount

 HDH          Hochman, Harry D.                        Counsel        850.00            28.60          $24,310.00
 NPL          Lockwood, Nancy P. F.                    Paralegal      375.00            12.80           $4,800.00
 TCF          Flanagan, Tavi C.                        Counsel        650.00            14.10           $9,165.00
 WNL          Lobel, William N.                        Partner        850.00            59.80          $50,830.00
                                                                                    115.30              $89,105.00




 Summary of Expenses
Description                                                                                                  Amount

Working Meals [E111]                                                                                           $30.80



Lexis/Nexis- Legal Research [E                                                                                 $82.52




                                                                                                 EXHIBIT "A"
                                                                                                    Page 64
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document    Page 69 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 118768
10601     00001                                                             February 28, 2018


 Summary of Expenses
Description                                                                                      Amount
Outside Services                                                                            $6,525.00



Pacer - Court Research                                                                             $10.20



Reproduction/ Scan Copy                                                                             $2.00



Transcript [E116]                                                                                  $67.20



                                                                                                $6,717.72




                                                                                     EXHIBIT "A"
                                                                                        Page 65
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document    Page 70 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     4
Bral, John Jean                                                                                Invoice 118768
10601     00001                                                                                February 28, 2018


                                                                                       Hours           Rate         Amount
  Asset Analysis/Recovery[B120]
02/01/2018    WNL     AA        Confer with A. Friedman regarding perfection of a       0.20       850.00           $170.00
                                charging order and further research and analysis
                                needed.
02/01/2018    WNL     AA        Confer with A. Friedman regarding legal arguments       0.40       850.00           $340.00
                                and precedent concerning perfection of lien based on
                                charging lien notice with no hearing.
02/01/2018    WNL     AA        Confer with A. Friedman regarding issues                0.40       850.00           $340.00
                                concerning perfection of charging lien.
02/01/2018    WNL     AA        Review correspondence regarding service of              0.10       850.00             $85.00
                                subpoena on R. Sargent.
02/03/2018    WNL     AA        Review correspondence and analysis of issues            0.20       850.00           $170.00
                                concerning perfection of attachment lien.
02/03/2018    WNL     AA        Review correspondence re: Motion for Summary            0.20       850.00           $170.00
                                Judgment re: avoidance of attachment liens.
02/03/2018    WNL     AA        Review and analyze proposed language to be added        0.20       850.00           $170.00
                                to Reply re> Motion for Summary Judgment.
02/03/2018    WNL     AA        Review relevant cases involving perfection of           0.70       850.00           $595.00
                                attachment liens.
02/03/2018    WNL     AA        Analyze Hilde decision re: perfection of attachment     0.80       850.00           $680.00
                                lien.
02/03/2018    WNL     AA        Review and analyze additional cases relevant to         0.10       850.00             $85.00
                                perfection of attachment liens.
02/03/2018    WNL     AA        Review revisions to Opposition re: Motion for           0.20       850.00           $170.00
                                Summary judgment.
02/05/2018    WNL     AA        Review correspondence regarding arguments to            0.10       850.00             $85.00
                                avoid charging liens.
02/05/2018    WNL     AA        Review and analyze results of research regarding        0.20       850.00           $170.00
                                perfection of charging lien.
02/05/2018    WNL     AA        Confer with A. Friedman regarding legal issues          0.40       850.00           $340.00
                                concerning avoidance of charging liens.
02/06/2018    WNL     AA        Analyze issues and relevant case law re: Summary        1.40       850.00          $1,190.00
                                Judgment issues and potential defenses.
02/06/2018    WNL     AA        Review additional revisions to Reply re: avoidance      0.20       850.00           $170.00
                                actions.
02/07/2018    WNL     AA        Review, analyze and comment on draft or reply           0.80       850.00           $680.00
                                regarding motion to expunge charging liens.
02/07/2018    WNL     AA        Conferences with A. Friedman regarding reply            0.70       850.00           $595.00
                                concerning motion to expunge charging liens.
02/07/2018    WNL     AA        Review and analyze relevant cases concerning            0.80       850.00           $680.00
                                perfection of a charging lien.
02/07/2018    WNL     AA        Review and analyze draft Reply to opposition to         0.70       850.00           $595.00



                                                                                                        EXHIBIT "A"
                                                                                                           Page 66
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                            Desc
                                      Main Document    Page 71 of 389

Pachulski Stang Ziehl & Jones LLP                                                                  Page:     5
Bral, John Jean                                                                                    Invoice 118768
10601     00001                                                                                    February 28, 2018


                                                                                           Hours           Rate         Amount
                                debtor's Motion for Summary Judgment on
                                Complaint for Avoidance of Liens.
02/07/2018    WNL     AA        Review and analyze revisions to Reply to Beitler            0.60       850.00           $510.00
                                Opposition to Motion for Summary Judgment re:
                                avoidance of liens.
02/07/2018    WNL     AA        Review and analyze further revised Reply re Motion          0.30       850.00           $255.00
                                for Summary Judgment.
02/07/2018    WNL     AA        Review and analyze further revised Reply in lien            0.20       850.00           $170.00
                                avoidance actions.
02/08/2018    WNL     AA        Confer with A. Friedman regarding issues                    0.30       850.00           $255.00
                                concerning enforceability of charging liens.
02/08/2018    WNL     AA        Review correspondence re: use of secondary cites in         0.10       850.00             $85.00
                                Reply re: avoidance actions.
02/15/2018    WNL     AA        Review and analysis of pleadings regarding motion           0.80       850.00           $680.00
                                to avoid charging liens.
02/20/2018    NPL     AA        Review tentative ruling regarding motion for                0.10       375.00             $37.50
                                summary judgment; confer with W. Lobel regarding
                                same.
02/21/2018    WNL     AA        Review correspondence re: hearing on Motion for             0.10       850.00             $85.00
                                Summary Judgment.
                                                                                           11.30                       $9,557.50

  Adversary Actions
02/07/2018    NPL     ADA       Review and reply to email from L. Gauthier                  0.60       375.00           $225.00
                                regarding joint status reports for three Beitler v. Bral
                                adversary complaints and confer with W. Lobel
                                regarding same; review joint status reports regarding
                                same.
02/07/2018    NPL     ADA       Confer with L. Gauthier regarding reply to Beitler's        0.30       375.00           $112.50
                                opposition to motion for summary judgment
                                regarding first amended complaint; review same.
02/23/2018    NPL     ADA       Review notices of continued status conferences in           0.20       375.00             $75.00
                                the three Beitler adversary matters and to dates and
                                deadlines regarding same.
                                                                                            1.10                        $412.50

  Bankruptcy Litigation [L430]
02/05/2018    WNL     BL        Review additional production made by J. Bral.               0.20       850.00           $170.00
02/07/2018    WNL     BL        Review draft Joint Status Reports prepared by               0.20       850.00           $170.00
                                Beitler and related correspondence.
02/08/2018    WNL     BL        Review evidence re: contributions to Westcliff.             0.10       850.00             $85.00
02/08/2018    WNL     BL        Review correspondence re: Beiler failure to produce         0.10       850.00             $85.00
                                documents in response to discovery demands.



                                                                                                            EXHIBIT "A"
                                                                                                               Page 67
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 72 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     6
Bral, John Jean                                                                               Invoice 118768
10601     00001                                                                               February 28, 2018


                                                                                      Hours           Rate         Amount
02/13/2018    WNL     BL        Review meet and confer request concerning latest       0.10       850.00             $85.00
                                discover request.
02/13/2018    WNL     BL        Review correspondence regarding motion to compel       0.10       850.00             $85.00
                                discovery.
02/13/2018    WNL     BL        Confer with A. Friedman regarding discovery issues.    0.20       850.00           $170.00
02/15/2018    WNL     BL        Review and analyze supplemental status report.         0.20       850.00           $170.00
02/15/2018    WNL     BL        Confer with A. Friedman re: discovery issues and       0.40       850.00           $340.00
                                strategy.
02/21/2018    WNL     BL        Attendance at hearings on various matters              1.80       850.00          $1,530.00
02/22/2018    TCF     BL        Correspond with L. Gauthier regarding hearing on       0.10       650.00             $65.00
                                motion for summary judgment on lien avoidance
                                adversary.
02/27/2018    WNL     BL        Review correspondence re: pending discovery issues     0.30       850.00           $255.00
                                and timing consequences.
                                                                                       3.80                       $3,210.00

  Business Operations
02/20/2018    WNL     BO        Review correspondence re: lack of distributions        0.10       850.00             $85.00
                                from Mission and Westcliff.
                                                                                       0.10                          $85.00

  Case Administration [B110]
02/05/2018    NPL     CA        Review critical dates and deadlines and updating       0.20       375.00             $75.00
                                same.
02/05/2018    WNL     CA        Review and analyze analysis of arguments               0.20       850.00           $170.00
                                supporting revocation of the charging liens.
02/05/2018    WNL     CA        Review comments regarding argument in favor of         0.10       850.00             $85.00
                                revoke charging liens.
02/07/2018    NPL     CA        Attention to multiple dates and deadlines regarding    0.20       375.00             $75.00
                                Bral v. Westcliff arbitration; confer with W. Lobel
                                regarding same.
02/07/2018    NPL     CA        Review and reply to email from L. Gauthier             0.20       375.00             $75.00
                                regarding chapter 11 status report; review same.
02/09/2018    WNL     CA        Review updated critical dates summary.                 0.10       850.00             $85.00
02/09/2018    NPL     CA        Review critical date memorandum; attention to dates    0.20       375.00             $75.00
                                and deadlines regarding same.
02/14/2018    WNL     CA        Review and analyze initial draft of Supplemental       0.20       850.00           $170.00
                                Status Report.
02/15/2018    WNL     CA        Review monthly operating report for January, 2017.     0.10       850.00             $85.00
02/15/2018    WNL     CA        Review and analyze monthly operating report for        0.10       850.00             $85.00
                                January.



                                                                                                       EXHIBIT "A"
                                                                                                          Page 68
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document    Page 73 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page:     7
Bral, John Jean                                                                              Invoice 118768
10601     00001                                                                              February 28, 2018


                                                                                     Hours           Rate         Amount
02/15/2018    WNL     CA        Review revised version of Supplemental Status         0.20       850.00           $170.00
                                report.
02/20/2018    WNL     CA        Review Supplemental Chapter 11 Status Conference      0.20       850.00           $170.00
                                Report and related correspondence.
02/21/2018    WNL     CA        Prepare for hearings on status conferences and        0.70       850.00           $595.00
                                possible argument on motion to strike
02/22/2018    NPL     CA        Review email from L. Gauthier regarding critical      0.60       375.00           $225.00
                                date and deadline memorandum and dates and
                                deadlines regarding same.
02/22/2018    WNL     CA        Review updated critical dates summary.                0.10       850.00             $85.00
02/22/2018    WNL     CA        Review status report and continuance of status        0.10       850.00             $85.00
                                conference.
02/22/2018    TCF     CA        Review and analysis of critical date memo and         0.20       650.00           $130.00
                                upcoming issues to be addressed.
02/23/2018    NPL     CA        Review notice of continued chapter 11 status          0.20       375.00             $75.00
                                conference and attention to dates and deadlines
                                regarding same.
                                                                                      3.90                       $2,515.00

  Claims Admin/Objections[B310]
02/01/2018    WNL     CO        Review correspondence re: objection to claim of       0.10       850.00             $85.00
                                Bobby Samini.
02/07/2018    WNL     CO        Review tentative rulings re: objection to claim of    0.20       850.00           $170.00
                                Bobby Samini.
02/08/2018    WNL     CO        Confer with A. Friedman and review order regarding    0.10       850.00             $85.00
                                denial of Samini claim.
02/12/2018    WNL     CO        Review order sustaining objection to claim of B.      0.10       850.00             $85.00
                                Samini.
02/13/2018    WNL     CO        Analyze issues and develop strategy re: timing        0.60       850.00           $510.00
                                issues concerning claims objections and pending
                                arbitrations.
02/19/2018    WNL     CO        Review pleadings involving AFG and Beitler            0.40       850.00           $340.00
                                improper actions in connection therewith.
02/19/2018    WNL     CO        Review issues and relevant pleadings re: claims       1.80       850.00          $1,530.00
                                objections and related issues.
02/20/2018    WNL     CO        Review and analyze legal issues re: objections to     0.60       850.00           $510.00
                                claims.
02/22/2018    WNL     CO        Review order continuing hearing on claims             0.10       850.00             $85.00
                                objections.
02/22/2018    TCF     CO        Review and analysis of outstanding claims,            0.30       650.00           $195.00
                                objections and related litigation matters.
02/23/2018    WNL     CO        Review and analyze applicability of Halvorson         0.40       850.00           $340.00




                                                                                                      EXHIBIT "A"
                                                                                                         Page 69
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 74 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Bral, John Jean                                                                               Invoice 118768
10601     00001                                                                               February 28, 2018


                                                                                      Hours           Rate        Amount
                                decision in regard to claims objections.
02/23/2018    WNL     CO        Review and analyze transcript of hearing held on       0.70       850.00          $595.00
                                February 21, 2018.
02/23/2018    WNL     CO        Review correspondence re: relevance of Halvorson       0.10       850.00             $85.00
                                decision.
02/23/2018    WNL     CO        Review draft scheduling order re: Motion Seeking       0.10       850.00             $85.00
                                Disallowance of Claims 14 and16.
02/23/2018    WNL     CO        Review Joint Discovery Stipulation Regarding           0.90       850.00          $765.00
                                Discovery Propounded in connection with Motion
                                Seeking Disallowance of Claims.
02/23/2018    TCF     CO        Correspondence regarding transcript of hearing         0.10       650.00             $65.00
                                regarding motion to strike claims.
02/26/2018    WNL     CO        Confer with A. Friedman re: strategy concerning        0.20       850.00          $170.00
                                objections to claims
02/26/2018    WNL     CO        Review draft scheduling stipulation.                   0.10       850.00             $85.00
02/26/2018    WNL     CO        Review correspondence re: draft Scheduling Order.      0.10       850.00             $85.00
02/26/2018    WNL     CO        Review additional correspondence re: Scheduling        0.10       850.00             $85.00
                                Order.
02/26/2018    WNL     CO        Review Beitler's comments to Joint Scheduling          0.10       850.00             $85.00
                                Order.
02/26/2018    WNL     CO        Review additional correspondence re: Beitler           0.10       850.00             $85.00
                                comments to draft Scheduling Order.
02/26/2018    WNL     CO        Analyze potential defenses to claims objections.       0.70       850.00          $595.00
02/26/2018    TCF     CO        Various communications regarding motion to strike      0.30       650.00          $195.00
                                proofs of claim and related non-dischargeability
                                actions and additional matters to be addressed in
                                connection with evidentiary hearing thereon.
02/26/2018    TCF     CO        Review and analysis of issues related to motion to     1.20       650.00          $780.00
                                strike proofs of claim and related
                                non-dischargeability actions and additional matters
                                to be addressed.
02/27/2018    WNL     CO        Review correspondence re: discovery issues             0.20       850.00          $170.00
02/27/2018    WNL     CO        Review correspondence re: amendment of Motion to       0.10       850.00             $85.00
                                Strike Claims.
02/27/2018    WNL     CO        Review correspondence re: comments on additional       0.10       850.00             $85.00
                                arguments to be added to Motion to Strike.
02/27/2018    WNL     CO        Review additional correspondence re: amendment of      0.10       850.00             $85.00
                                Motion to Strike Claims.
02/27/2018    TCF     CO        Review and analysis of scheduling order regarding      0.10       650.00             $65.00
                                motion to strike Beitler proofs of claim.
02/27/2018    TCF     CO        Various communications with team regarding             0.30       650.00          $195.00
                                motion to strike proofs of claim and related
                                non-dischargeability actions and additional matters



                                                                                                       EXHIBIT "A"
                                                                                                          Page 70
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document    Page 75 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Bral, John Jean                                                                                  Invoice 118768
10601     00001                                                                                  February 28, 2018


                                                                                         Hours           Rate         Amount
                                to be addressed in connection with evidentiary
                                hearing thereon.
02/27/2018    TCF     CO        Review and analysis of issues and legal research in       5.40       650.00          $3,510.00
                                connection with motion to strike proofs of claim and
                                related non-dischargeability actions and
                                supplemental briefing in connection therewith.
02/27/2018    TCF     CO        Telephone conference with A. Friedman regarding           0.20       650.00           $130.00
                                supplemental briefing on motion to strike claims.
02/27/2018    TCF     CO        Correspondence with L. Gauthier regarding motion          0.10       650.00             $65.00
                                to strike claims.
02/28/2018    NPL     CO        Review scheduling order regarding scheduling order        0.20       375.00             $75.00
                                regarding claim objections; attention to dates and
                                deadlines regarding same.
02/28/2018    WNL     CO        Confer with A. Friedman re: amended motions to            0.20       850.00           $170.00
                                strike
02/28/2018    WNL     CO        Review correspondence re: basis for amended               0.10       850.00             $85.00
                                motions to strike claims.
02/28/2018    WNL     CO        Conferences with A. Friedman re: pending issues,          0.90       850.00           $765.00
                                action to be taken and strategy.
02/28/2018    WNL     CO        Review correspondence re: strategy in dealing with        0.20       850.00           $170.00
                                non-responses to our discovery.
02/28/2018    TCF     CO        Commence drafting supplemental brief in                   4.80       650.00          $3,120.00
                                connection with motion to strike Beitler Parties'
                                claims and non-dischargeability actions; review and
                                analysis of pleadings and documents in connection
                                therewith.
02/28/2018    TCF     CO        Various communications regarding motion to strike         0.30       650.00           $195.00
                                proofs of claim and related non-dischargeability
                                actions and additional matters to be addressed in
                                connection with evidentiary hearing thereon.
                                                                                         22.80                   $16,665.00

  Fee/Employment Application
02/20/2018    NPL     FE        Review Debtor docket regarding objections to              0.30       375.00           $112.50
                                Pachulaki Stang Ziehl & Jones employment
                                application and prepare declaration that no party
                                requested a hearing regarding same.
02/20/2018    NPL     FE        Prepare order approving Pachulski Stang Ziehl &           0.30       375.00           $112.50
                                Jones employment application and forward same to
                                W. Lobel for review.
02/21/2018    NPL     FE        Finalize declaration that no party requested a hearing    0.50       375.00           $187.50
                                regarding Pachulski Stang Ziehl & Jones
                                employment application and finalize order regarding
                                same and confer with W. Lobel regarding same.




                                                                                                          EXHIBIT "A"
                                                                                                             Page 71
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 76 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 10
Bral, John Jean                                                                               Invoice 118768
10601     00001                                                                               February 28, 2018


                                                                                      Hours           Rate         Amount
02/21/2018    WNL     FE        Review and revise January pre-bill                     0.80       850.00           $680.00
                                                                                       1.90                       $1,092.50

  Litigation (Non-Bankruptcy)
02/02/2018    WNL     LN        Review B. Beitler's responses to discovery             0.90       850.00           $765.00
                                propounded on him.
02/02/2018    WNL     LN        Review Report on Status of Bankruptcy Stay.            0.10       850.00             $85.00
02/02/2018    WNL     LN        Review pleadings and correspondence re:                0.10       850.00             $85.00
                                withdrawal of Bobby Samini as counsel in state
                                court litigation.
02/06/2018    NPL     LN        Review Beitler v. Bral notice regarding denying        0.10       375.00             $37.50
                                motion regarding related cases.
02/07/2018    WNL     LN        Review Court orders and correspondence related to      0.20       850.00           $170.00
                                withdrawal of Bobby Samini as counsel.
02/08/2018    NPL     LN        Review notice of change of hearing date regarding      0.10       375.00             $37.50
                                Samini's motion to withdraw as counsel.
02/08/2018    NPL     LN        Review notice of continued bankruptcy status           0.20       375.00             $75.00
                                hearing; attention to dates and deadlines regarding
                                same.
02/08/2018    WNL     LN        Review correspondence regarding responses to           0.20       850.00           $170.00
                                discovery requests.
02/08/2018    WNL     LN        Review documents produced re: capital                  0.40       850.00           $340.00
                                contributions.
02/08/2018    WNL     LN        Review summary of draws taken by members of            0.10       850.00             $85.00
                                various entities.
02/08/2018    WNL     LN        Review general ledger of Westcliff.                    0.20       850.00           $170.00
02/08/2018    WNL     LN        Review additional correspondence re: responses to      0.10       850.00             $85.00
                                discovery requests.
02/08/2018    WNL     LN        Review joint status reports in various pending         0.10       850.00             $85.00
                                litigation.
02/08/2018    WNL     LN        Review correspondence re: failure to respond to        0.10       850.00             $85.00
                                pending discovery requests.
02/08/2018    WNL     LN        Review correspondence re: tasks in connection with     0.10       850.00             $85.00
                                pending appeal.
02/09/2018    WNL     LN        Confer with A. Friedman, B. Gaschen and S.             1.10       850.00           $935.00
                                O'keefe regarding discovery issues and responses to
                                discovery requests.
02/09/2018    WNL     LN        Review correspondence regarding responses to           0.10       850.00             $85.00
                                discovery requests.
02/09/2018    WNL     LN        Review correspondence regarding mission                0.10       850.00             $85.00
                                arbitration.
02/09/2018    WNL     LN        Review relevant pleadings in pending appeal.           0.30       850.00           $255.00



                                                                                                       EXHIBIT "A"
                                                                                                          Page 72
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 77 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 11
Bral, John Jean                                                                               Invoice 118768
10601     00001                                                                               February 28, 2018


                                                                                      Hours           Rate         Amount
02/09/2018    WNL     LN        Analyze discovery issues and develop strategy re:      1.80       850.00          $1,530.00
                                non-bankruptcy litigation.
02/11/2018    TCF     LN        Review and analysis of appeal issues.                  0.10       650.00             $65.00
02/12/2018    WNL     LN        Review correspondence and analyze issues re:           1.30       850.00          $1,105.00
                                pending discovery concerning arbitrations.
02/12/2018    TCF     LN        Review and analysis of appeal issues and               0.10       650.00             $65.00
                                correspondence regarding same.
02/12/2018    TCF     LN        Review and analysis of correspondence regarding        0.10       650.00             $65.00
                                Westcliff arbitration.
02/13/2018    WNL     LN        Review correspondence re: discovery dispputes and      0.20       850.00           $170.00
                                related issues.
02/14/2018    WNL     LN        Review court order regarding Beitler objection to      0.20       850.00           $170.00
                                discovery requests and correspondence regarding
                                same.
02/14/2018    WNL     LN        Confer with A. Friedman regarding discovery and        0.30       850.00           $255.00
                                related issues.
02/14/2018    WNL     LN        Review and analyze correspondence regarding            0.20       850.00           $170.00
                                discovery issues and strategy.
02/14/2018    WNL     LN        Review correspondence regarding continuance of         0.10       850.00             $85.00
                                appeal as a violation of stay.
02/14/2018    WNL     LN        Review additional correspondence regarding             0.10       850.00             $85.00
                                discovery issues.
02/14/2018    WNL     LN        Review correspondence regarding meet and confer        0.10       850.00             $85.00
                                concerning discovery disputes.
02/14/2018    WNL     LN        Review correspondence regarding discovery issues.      0.20       850.00           $170.00
02/14/2018    WNL     LN        Review correspondence re: discovery issues.            0.20       850.00           $170.00
02/14/2018    WNL     LN        Conferences with A. Friedman re: discovery issues.     0.30       850.00           $255.00
02/14/2018    WNL     LN        Review and analyze applicable law concerning           0.60       850.00           $510.00
                                scope of arbitrations.
02/15/2018    WNL     LN        Review correspondence regarding dismissal of           0.10       850.00             $85.00
                                appeal from award of attorneys' fee.
02/15/2018    WNL     LN        Additional conference with A. Friedman regarding       0.50       850.00           $425.00
                                discovery, scope of relief from stay and strategy
                                issues.
02/15/2018    WNL     LN        Review correspondence regarding further production     0.20       850.00           $170.00
                                of documents in response to discovery requests.
02/15/2018    WNL     LN        Review correspondence regarding discovery issues.      0.20       850.00           $170.00
02/15/2018    WNL     LN        Review correspondence regarding arbitration issues.    0.10       850.00             $85.00
02/15/2018    WNL     LN        Review discovery directed to R. Sargent.               0.10       850.00             $85.00
02/15/2018    TCF     LN        Review and analysis of appeal issues and               0.10       650.00             $65.00
                                correspondence with respect thereto.




                                                                                                       EXHIBIT "A"
                                                                                                          Page 73
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 78 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 12
Bral, John Jean                                                                                 Invoice 118768
10601     00001                                                                                 February 28, 2018


                                                                                        Hours           Rate         Amount
02/16/2018    WNL     LN        Confer with A. friedman re: strategy and legal issues    0.40       850.00           $340.00
                                concerning motion to avoid charging liens.
02/16/2018    WNL     LN        Review and analyze Joint Statement Re; Discovery.        0.40       850.00           $340.00
02/16/2018    WNL     LN        Review additional correspondence re: discovery           0.20       850.00           $170.00
                                issues.
02/16/2018    WNL     LN        Review correspondence re: responses to requests for      0.10       850.00             $85.00
                                admission and special interrogatories.
02/16/2018    WNL     LN        Review Barry beitler and Betsy boyd's responses to       0.30       850.00           $255.00
                                requests for production.
02/16/2018    WNL     LN        Review correspondence re: claim numbers 9 and 14.        0.10       850.00             $85.00
02/16/2018    WNL     LN        Review privilege log in westcliff arbitration.           0.10       850.00             $85.00
02/16/2018    WNL     LN        Review correspondence re: res judicata issues.           0.10       850.00             $85.00
02/16/2018    WNL     LN        Review Beitler responses to discovery requests and       0.20       850.00           $170.00
                                related correspondence.
02/16/2018    WNL     LN        Review correspondence re: responses to special           0.10       850.00             $85.00
                                interrogatories.
02/16/2018    WNL     LN        Conferences with A. Friedman re: overall strategy        0.50       850.00           $425.00
                                and course of action to pursue.
02/20/2018    WNL     LN        Conferences with A. Friedman re: strategy and            0.40       850.00           $340.00
                                preparation for pending hearing.
02/20/2018    WNL     LN        Telephone conference with A. Friedman and S.             0.70       850.00           $595.00
                                O'Keefe re: preparation for hearing on Motion for
                                Summary Judgment
02/20/2018    WNL     LN        Review Robert Sargent's objections to documents          0.20       850.00           $170.00
                                demanded to be produced at his deposition
02/20/2018    WNL     LN        Review summary of documents produced by Bob              0.10       850.00             $85.00
                                Sargent.
02/20/2018    WNL     LN        Review relevant pleadings and analyze issues             1.60       850.00          $1,360.00
                                concerning discovery disputes.
02/21/2018    WNL     LN        Conferences with A. Friedman re: pending hearings:       1.50       850.00          $1,275.00
02/21/2018    WNL     LN        Analyze action to be taken re: discovery disputes        0.80       850.00           $680.00
                                and strategy to prepare for April 18 hearing
02/21/2018    WNL     LN        Confer with A. Friedman and B. Gaschen re:               0.90       850.00           $765.00
                                strategy concerning discovery and action to be taken
02/21/2018    WNL     LN        Review correspondence re: basis for waiver of            0.20       850.00           $170.00
                                arbitration rights arguments.
02/21/2018    WNL     LN        Review and analyze answer and cross complaint            0.40       850.00           $340.00
                                filed by Beitler in Mission litigation.
02/21/2018    WNL     LN        Review pleadings in Mission state court litigation.      0.20       850.00           $170.00
02/21/2018    WNL     LN        Review correspondence from AAA re: pending               0.20       850.00           $170.00
                                arbitrations.




                                                                                                         EXHIBIT "A"
                                                                                                            Page 74
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 79 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 13
Bral, John Jean                                                                                 Invoice 118768
10601     00001                                                                                 February 28, 2018


                                                                                        Hours           Rate        Amount
02/22/2018    WNL     LN        Review correspondence re: Mission and Westcliff          0.20       850.00          $170.00
                                arbitrations.
02/22/2018    WNL     LN        Review correspondence re: evidence of waiver of          0.20       850.00          $170.00
                                the right to arbitrate.
02/22/2018    WNL     LN        Review correspondence re: arbitration issues.            0.10       850.00             $85.00
02/22/2018    WNL     LN        Review list of potential arbiters from AAA.              0.10       850.00             $85.00
02/22/2018    WNL     LN        Review correspondence re pending arbitrations.           0.10       850.00             $85.00
02/22/2018    TCF     LN        Review and analysis of lien related issues.              0.20       650.00          $130.00
02/22/2018    TCF     LN        Correspond with L. Gauthier regarding lien issues.       0.10       650.00             $65.00
02/26/2018    WNL     LN        Review correspondence from AAA.                          0.10       850.00             $85.00
02/26/2018    WNL     LN        Analyze discovery issues and create strategy to deal     0.80       850.00          $680.00
                                with timing issues.
02/26/2018    WNL     LN        Analyze timing and related issues.                       0.40       850.00          $340.00
02/28/2018    WNL     LN        Confer with A. Friedman re: discovery issues and         0.20       850.00          $170.00
                                strategy re: same
02/28/2018    WNL     LN        Review final form of Scheduling order.                   0.20       850.00          $170.00
02/28/2018    WNL     LN        Review correspondence re: arbitration issues.            0.10       850.00             $85.00
02/28/2018    WNL     LN        Review correspondence re: documents to be                0.10       850.00             $85.00
                                produced pursuant to discovery requests.
02/28/2018    WNL     LN        Review and analyze documents produced by R.              0.30       850.00          $255.00
                                Sargent.
02/28/2018    WNL     LN        Review and respond to correspondence re: arbitrator      0.20       850.00          $170.00
                                for Mission arbitration.
02/28/2018    WNL     LN        Review additional correspondence re:: Mission            0.10       850.00             $85.00
                                arbitration
                                                                                        25.00                   $20,920.00

  Plan & Disclosure Stmt. [B320]
02/14/2018    WNL     PD        Telephone call with T. Flanagan re> Plan and             0.20       850.00          $170.00
                                Disclosure Statement preparation.
                                                                                         0.20                       $170.00

  Relief from Stay
02/08/2018    NPL     RFS       Review order granting relief from stay in                0.20       375.00             $75.00
                                non-bankruptcy action in state court action regarding
                                Beitler v. Bral; review emails regarding same.
02/21/2018    NPL     RFS       Confer with A. Friedman regarding responses due to       0.10       375.00             $37.50
                                Beitler/Boyd motions for relief from stay.
02/22/2018    NPL     RFS       Confer with L. Gauthier and A. Friedman regarding        0.10       375.00             $37.50
                                responses to Beitler/Boyd motions for relief from



                                                                                                         EXHIBIT "A"
                                                                                                            Page 75
     Case 8:17-bk-10706-ES              Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                        Main Document    Page 80 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 14
Bral, John Jean                                                                                  Invoice 118768
10601     00001                                                                                  February 28, 2018


                                                                                         Hours           Rate        Amount
                                stay.
02/22/2018    NPL     RFS       Confer with H. Hochman regarding responses to             0.20       375.00             $75.00
                                Beitler/Boyd motions for relief from stay; draft
                                email to H. Hochman regarding same.
02/22/2018    NPL     RFS       Review memorandum of points and authorities               1.60       375.00          $600.00
                                regarding unpublished opinions regarding responses
                                to Beitler/Boyd motions for relief from stay;
                                research Lexis regarding same.
02/22/2018    NPL     RFS       Confer with B. Gaschen regarding appendix of              0.10       375.00             $37.50
                                unpublished opinions regarding responses to
                                Beitler/Boyd motions for relief from stay.
02/22/2018    NPL     RFS       Prepare appendix of unpublished opinions regarding        0.80       375.00          $300.00
                                responses to Beitler/Boyd motions for relief from
                                stay; forward same to A. Friedman for review.
02/22/2018    NPL     RFS       Revise and finalize response to Beitler/Boyd              1.80       375.00          $675.00
                                motions for relief from stay; confer with A.
                                Friedman regarding same; multiple emails with A.
                                Friedman regarding same; confer with B. Gaschen
                                regarding same.
02/22/2018    NPL     RFS       Revise and finalize declaration of J. Alpert regarding    1.20       375.00          $450.00
                                response to Beitler/Boyd motions for relief from
                                stay; review and compile exhibits regarding same;
                                confer with A. Friedman regarding same; confer
                                with J. Alpert regarding same, multiple emails to J.
                                Alpert regarding same.
02/22/2018    NPL     RFS       Revise and finalize declaration of B. Gaschen             0.50       375.00          $187.50
                                regarding response to Beitler/Boyd motions for
                                relief from stay; confer with B. Gaschen regarding
                                same.
02/22/2018    NPL     RFS       Revise and finalize appendix of unpublished               0.80       375.00          $300.00
                                opinions regarding response to Beitler/Boyd motions
                                for relief from stay; confer with B. Gaschen
                                regarding same.
02/22/2018    NPL     RFS       Draft email to A. Friedman, H. Hochman, W. Lobel          0.10       375.00             $37.50
                                and B. Gaschen regarding response to Beitler/Boyd
                                motions for relief from stay.
02/22/2018    NPL     RFS       Review and reply to email from S. O'Keefe                 0.10       375.00             $37.50
                                regarding response to Beitler/Boyd motions for
                                relief from stay.
02/23/2018    NPL     RFS       Confer with J. O'Keefe regarding transcript for           0.20       375.00             $75.00
                                hearing on motions for relief from stay; review
                                debtor docket regarding same.
02/23/2018    NPL     RFS       Review transcript from hearing on motions for relief      0.30       375.00          $112.50
                                from stay.
02/23/2018    NPL     RFS       Confer with L. Gauthier regarding opposition to           0.20       375.00             $75.00
                                motions for relief from stay.




                                                                                                          EXHIBIT "A"
                                                                                                             Page 76
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                     Desc
                                      Main Document    Page 81 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 15
Bral, John Jean                                                                               Invoice 118768
10601     00001                                                                               February 28, 2018


                                                                                       8.30                       $3,112.50

  Stay Litigation [B140]
02/07/2018    WNL     SL        Review tentative ruling and related correspondence     0.20       850.00           $170.00
                                re:relief from stay to allow appeal to proceed.
02/08/2018    WNL     SL        Review order modifying stay to allow appeal to         0.10       850.00             $85.00
                                proceed.
02/08/2018    WNL     SL        Review order modifying stay to allow appeal to         0.10       850.00             $85.00
                                proceed.
02/12/2018    WNL     SL        Analyze legal issues concerning scope of relief from   0.80       850.00           $680.00
                                stay and responses to various positions being taken
                                by Beitler parties
02/13/2018    WNL     SL        Analyze issues and alternatives courses of actuin      0.80       850.00           $680.00
                                concerning pending arbitartions.
02/15/2018    WNL     SL        Confer with A. Friedman regarding strategy and         0.40       850.00           $340.00
                                issues regarding scope of issues to be decided in
                                arbitrations.
02/15/2018    WNL     SL        Confer with A. Friedman regarding responses to         0.40       850.00           $340.00
                                relief from stay motions filed by Beitler.
02/15/2018    WNL     SL        Review and analyze motions for relief from stay        0.30       850.00           $255.00
                                regarding arbitrations.
02/15/2018    WNL     SL        Review final version of supplemental status report.    0.30       850.00           $255.00
02/16/2018    HDH     SL        Conference with Ira D. Kharasch re stay motion         0.20       850.00           $170.00
02/16/2018    HDH     SL        Review and analyze motion for Relief from Stay and     2.70       850.00          $2,295.00
                                background documents
02/16/2018    HDH     SL        Conference call with Lobel and Friedman re motion      0.50       850.00           $425.00
                                for stay relief
02/16/2018    WNL     SL        Review additional correspondence re: documents to      0.20       850.00           $170.00
                                be reviewed in responding to motions for relief from
                                stay.
02/16/2018    WNL     SL        Confer with A. friedman re: responses to motions for   0.30       850.00           $255.00
                                relief from stay re: arbitration matters.
02/16/2018    WNL     SL        Review additional correspondence re: responses to      0.10       850.00             $85.00
                                motions to stay.
02/16/2018    WNL     SL        Telephone conference with H.Hochman re:                0.20       850.00           $170.00
                                responses to motions for Relief from Stay.
02/16/2018    WNL     SL        Review correspondence re: documents to be              0.10       850.00             $85.00
                                delivered to H. Hochman.
02/16/2018    WNL     SL        Conferences with A. friedman and B. Gaschen re:        0.60       850.00           $510.00
                                discovery issues and course of action to pursue.
02/19/2018    HDH     SL        Research stay relief issues                            2.20       850.00          $1,870.00
02/19/2018    WNL     SL        Review correspondence and pleadings filed by           0.90       850.00           $765.00
                                Beitler re: Motion for Relief from Stay.




                                                                                                       EXHIBIT "A"
                                                                                                          Page 77
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 82 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 16
Bral, John Jean                                                                                 Invoice 118768
10601     00001                                                                                 February 28, 2018


                                                                                        Hours           Rate         Amount
02/20/2018    HDH     SL        Begin drafting opposition to motion for relief from      5.80       850.00          $4,930.00
                                stay motion
02/21/2018    HDH     SL        Research and drafting of opposition to stay relief       9.40       850.00          $7,990.00
                                motion
02/21/2018    HDH     SL        Review documents re litigation and stay motion           0.70       850.00           $595.00
02/22/2018    HDH     SL        Research and drafting of opposition to stay relief       5.70       850.00          $4,845.00
                                motion
02/22/2018    HDH     SL        Telephone conference with N. Lockwood re                 0.20       850.00           $170.00
                                opposition
02/22/2018    HDH     SL        Correspond with A. Friedman re stay motion               0.30       850.00           $255.00
                                opposition
02/22/2018    HDH     SL        Review and revise opposition                             0.50       850.00           $425.00
02/22/2018    HDH     SL        Complete and revise draft of opposition                  0.40       850.00           $340.00
02/22/2018    WNL     SL        Review and analyze and comment on draft                  0.80       850.00           $680.00
                                opposition to Motions for Relief from Stay.
02/22/2018    WNL     SL        Review initial draft of Declaration of Jeffrey Alpert    0.10       850.00             $85.00
                                in support of Opposition to Motions for Relief from
                                Stay.
02/22/2018    WNL     SL        Review correspondence re> draft of Opposition to         0.10       850.00             $85.00
                                Motions for Relief from Stay.
02/22/2018    WNL     SL        Review revised Opposition to Motions for Relief          0.20       850.00           $170.00
                                from Stay.
02/22/2018    WNL     SL        Review correspondence re: additional evidence to         0.20       850.00           $170.00
                                support Opposition.
02/22/2018    WNL     SL        Review correspondence re: Boyd's Petition To             0.10       850.00             $85.00
                                Compel Arbitration.
02/22/2018    WNL     SL        Review draft of Declaration of Beth Gaschen.             0.10       850.00             $85.00
02/27/2018    WNL     SL        Review final version of Opposition to Motions for        0.60       850.00           $510.00
                                Stay Relief.
02/27/2018    WNL     SL        Review Declarations in support of Opposition.            0.30       850.00           $255.00
                                                                                        36.90                   $31,365.00

 TOTAL SERVICES FOR THIS MATTER:                                                                               $89,105.00




                                                                                                         EXHIBIT "A"
                                                                                                            Page 78
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                      Main Document    Page 83 of 389

Pachulski Stang Ziehl & Jones LLP                                                      Page: 17
Bral, John Jean                                                                        Invoice 118768
10601     00001                                                                        February 28, 2018



Expenses
 02/14/2018   OS        American Arbitration Association, Mission Arbitration for       4,750.00
                        John Jean Bral, WNL

 02/21/2018   BM        Business Meal [E111] Grubhub, The Main Course, Working             30.80
                        Meal, HDH

 02/22/2018   LN        10601.00001 Lexis Charges for 02-22-18                             82.52

 02/22/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                        2.00

 02/26/2018   TR        Transcript [E116] Briggs Reporting Company, Inc., Inv.             67.20
                        19067, WNL

 02/27/2018   OS        American Arbitration- AAA Additional Party Fees for filing      1,275.00
                        and Proceeed in Bral Westcliff Arbitration, WNL

 02/27/2018   OS        American Arbitration- AAA Bral's share of the Arbitrator's        500.00
                        Compensation Deposit for Preliminary Matters in Bral
                        Arbitration.

 02/28/2018   PAC       Pacer - Court Research                                             10.20

   Total Expenses for this Matter                                                    $6,717.72




                                                                                                   EXHIBIT "A"
                                                                                                      Page 79
      Case 8:17-bk-10706-ES                    Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                               Main Document    Page 84 of 389

Pachulski Stang Ziehl & Jones LLP                                                                       Page: 18
Bral, John Jean                                                                                         Invoice 118768
10601     00001                                                                                         February 28, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 02/28/2018

Total Fees                                                                                                              $89,105.00
Chargeable costs and disbursements                                                                                          $6,717.72
Total Due on Current Invoice.....................                                                                       $95,822.72


Outstanding Balance from prior Invoices as of 02/28/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed          Balance Due


     118521                        01/31/2018                  $64,977.50                             $1.40             $64,978.90


Total Amount Due on Current and Prior Invoices                                                                        $160,801.62




                                                                                                                 EXHIBIT "A"
                                                                                                                    Page 80
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                               Main Document    Page 85 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               March 31, 2018
John J. Bral                                                   Invoice 119267
2601 Main Street ste. 9601                                     Client   10601
Irvine, CA 92614                                               Matter   00001
                                                                        WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 03/31/2018
                 FEES                                          $170,795.00
                 EXPENSES                                         $818.42
                 TOTAL CURRENT CHARGES                         $171,613.42

                 BALANCE FORWARD                               $160,801.62
                 TOTAL BALANCE DUE                             $332,415.04




                                                                                EXHIBIT "A"
                                                                                   Page 81
       Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                        Main Document    Page 86 of 389

Pachulski Stang Ziehl & Jones LLP                                                     Page:     2
Bral, John Jean                                                                       Invoice 119267
10601     00001                                                                       March 31, 2018




 Summary of Services by Task Code
 Task Code            Description                                            Hours                        Amount

 AA                   Asset Analysis/Recovery[B120]                            0.50                       $425.00
 BL                   Bankruptcy Litigation [L430]                             4.80                      $4,080.00
 CA                   Case Administration [B110]                               3.20                      $1,675.00
 CO                   Claims Admin/Objections[B310]                          114.90                     $85,845.00
 LN                   Litigation (Non-Bankruptcy)                             32.80                     $25,335.00
 PD                   Plan & Disclosure Stmt. [B320]                           3.70                      $2,155.00
 SL                   Stay Litigation [B140]                                  72.20                     $51,280.00
                                                                             232.10                    $170,795.00

 Summary of Services by Professional
 ID           Name                                     Title         Rate              Hours              Amount

 HDH          Hochman, Harry D.                        Counsel      850.00              2.00            $1,870.00
 NPL          Lockwood, Nancy P. F.                    Paralegal    375.00             26.40            $9,900.00
 SAOS         O'Keefe, Sean A                          Counsel      750.00             60.80           $45,600.00
 TCF          Flanagan, Tavi C.                        Counsel      650.00             40.20           $26,130.00
 WNL          Lobel, William N.                        Partner      850.00            102.70           $87,295.00
                                                                                  232.10               $170,795.00




 Summary of Expenses
Description                                                                                               Amount

Outside Services                                                                                             $47.33



Pacer - Court Research                                                                                       $25.40



Reproduction/ Scan Copy                                                                                      $81.60



Overtime                                                                                                     $89.29




                                                                                               EXHIBIT "A"
                                                                                                  Page 82
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document    Page 87 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 119267
10601     00001                                                             March 31, 2018


 Summary of Expenses
Description                                                                                   Amount



Travel Expense [E110]                                                                              $14.00



Transcript [E116]                                                                             $560.80



                                                                                               $818.42




                                                                                     EXHIBIT "A"
                                                                                        Page 83
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 88 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     4
Bral, John Jean                                                                                  Invoice 119267
10601     00001                                                                                  March 31, 2018


                                                                                         Hours          Rate        Amount
  Asset Analysis/Recovery[B120]
03/01/2018    WNL     AA        Review Notice of Sale and related correspondence.         0.10       850.00             $85.00
03/30/2018    WNL     AA        Review and analyze correspondence re: potential           0.20       850.00         $170.00
                                value of, and debt against, Mission property amd
                                related issues.
03/30/2018    WNL     AA        Review correspondence re: information needed to           0.10       850.00             $85.00
                                value various pieces of real property.
03/30/2018    WNL     AA        Review correspondence regarding engagement of             0.10       850.00             $85.00
                                appraisers.
                                                                                          0.50                      $425.00

  Bankruptcy Litigation [L430]
03/07/2018    WNL     BL        Review and analyze final version of Joint Discovery       0.80       850.00         $680.00
                                Stipulation.
03/08/2018    WNL     BL        Confer with G. Klausner and D. Resnick re:                0.60       850.00         $510.00
                                potential global settlement .
03/08/2018    WNL     BL        Telephone conference with A. Friedman re: results         0.20       850.00         $170.00
                                of hearing and action to be taken.
03/22/2018    WNL     BL        Review and analyze Beitler parties draft of Joint         1.40       850.00       $1,190.00
                                Discovery Stipulation.
03/23/2018    WNL     BL        Request for information re: Westcliff and Mission         0.10       850.00             $85.00
                                properties.
03/26/2018    WNL     BL        Review final versions of Joint Discovery                  0.80       850.00         $680.00
                                Stipulations.
03/26/2018    WNL     BL        Review correspondence re: service of Joint                0.10       850.00             $85.00
                                Discovery Stipulation.
03/26/2018    WNL     BL        Review additional correspondence re: Joint                0.10       850.00             $85.00
                                Discovery Stipulations.
03/27/2018    WNL     BL        Review correspondence re: compliance with                 0.10       850.00             $85.00
                                discovery requests.
03/27/2018    WNL     BL        Review correspondence re: inadvertantly included          0.10       850.00             $85.00
                                items on privileged document list.
03/27/2018    WNL     BL        Review correspondence re: Joint Discovery                 0.20       850.00         $170.00
                                Stipulation.
03/28/2018    WNL     BL        Draft e-mail to J. Bral re: need to respond to request    0.20       850.00         $170.00
                                for iinformation re: Mission property.
03/29/2018    WNL     BL        Review correspondence re: final versions of Joint         0.10       850.00             $85.00
                                Discovery Stipulations.
                                                                                          4.80                    $4,080.00




                                                                                                          EXHIBIT "A"
                                                                                                             Page 84
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 89 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Bral, John Jean                                                                                Invoice 119267
10601     00001                                                                                March 31, 2018


                                                                                       Hours          Rate        Amount
  Case Administration [B110]
03/12/2018    NPL     CA        Attention to multiple outstanding matters; dates and    0.40       375.00         $150.00
                                deadlines regarding same.
03/15/2018    WNL     CA        Review monthly operating report for February,           0.10       850.00             $85.00
                                2018.
03/15/2018    NPL     CA        Review monthly operating report for month ending        0.10       375.00             $37.50
                                February 28, 2018.
03/16/2018    WNL     CA        Review correspondence regarding pending                 0.20       850.00         $170.00
                                deadlines.
03/16/2018    WNL     CA        Review updated critical dates summary.                  0.10       850.00             $85.00
03/19/2018    NPL     CA        Review and reply to email from L. Gauthier              0.10       375.00             $37.50
                                regarding firm name change for main case and
                                adversaries.
03/19/2018    NPL     CA        Prepare notices of change of firm for main case and     0.70       375.00         $262.50
                                four adversary matters; forward same to W. Lobel
                                for review.
03/19/2018    NPL     CA        Finalize firm address changes for main case and four    0.30       375.00         $112.50
                                adversary matters.
03/19/2018    NPL     CA        Review and reply to email from J. O'Keefe               0.10       375.00             $37.50
                                regarding firm address changes.
03/26/2018    NPL     CA        Attention to dates and deadlines regarding              0.10       375.00             $37.50
                                supplement to motion to strike and special fraud
                                brief.
03/27/2018    NPL     CA        Review debtor docket regarding outstanding matters;     0.20       375.00             $75.00
                                attention to dates and deadlines regarding same.
03/28/2018    WNL     CA        Telephone call with A. Friedman re: action to be        0.30       850.00         $255.00
                                taken.
03/28/2018    NPL     CA        Review email from L. Gauthier regarding critical        0.20       375.00             $75.00
                                dates and deadlines memorandum; review and
                                attention to same.
03/28/2018    WNL     CA        Review revised critical date summary.                   0.10       850.00             $85.00
03/29/2018    WNL     CA        Review correspondence re: continued status              0.10       850.00             $85.00
                                conference.
03/30/2018    WNL     CA        Review updated critical dates sunmmary.                 0.10       850.00             $85.00
                                                                                        3.20                    $1,675.00

  Claims Admin/Objections[B310]
03/01/2018    TCF     CO        Review and analysis of motion to strike and issues      0.60       650.00         $390.00
                                related thereto.
03/02/2018    WNL     CO        Telephone call with A. Friedman re: Beitler's Reply     0.20       850.00         $170.00
                                to motions to strike




                                                                                                        EXHIBIT "A"
                                                                                                           Page 85
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 90 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Bral, John Jean                                                                                  Invoice 119267
10601     00001                                                                                  March 31, 2018


                                                                                         Hours          Rate        Amount
03/02/2018    WNL     CO        Review correspondence re: bank resolutions                0.60       850.00         $510.00
                                allegedly signed by Joohn Bral and analyze issues
                                raised thereby and relevant arguments.
03/02/2018    WNL     CO        Review relevant documents and related                     0.40       850.00         $340.00
                                correspondence re: Bral and beitler as co-managing
                                partners of Westcliff.
03/02/2018    WNL     CO        Review and analyze correspondence re: arguments           0.20       850.00         $170.00
                                to be raised at pending hearing.
03/05/2018    SAO     CO        Conference call with A. Friedman re joint statement       0.20       750.00         $150.00
                                for discovery dispute with Beitler re motion to strike
                                claims.
03/05/2018    SAO     CO        Continue preparing special brief on crime fraud           1.10       750.00         $825.00
                                exception as applied to motion to strike claims.
03/05/2018    SAO     CO        Draft insert to Joint Statement re discovery dispute      2.90       750.00       $2,175.00
                                with Beitler re Motion to Strike Claims.
03/05/2018    WNL     CO        Review correspondence re: revision of Evidentiary         0.10       850.00             $85.00
                                Objections and Motion to Strike.
03/05/2018    WNL     CO        Review and analyze correspondence and possible            0.20       850.00         $170.00
                                additional discovery to be propounded.
03/05/2018    WNL     CO        Review correspondence re: signatures by John Bral         0.20       850.00         $170.00
                                on Westcliff bank forms.
03/05/2018    WNL     CO        Review final version of Joint Stipulation re:             0.60       850.00         $510.00
                                Discovery Disputes.
03/06/2018    WNL     CO        Review correspondence re: issues concerning bank          0.20       850.00         $170.00
                                documents allegedly signed by John Bral.
03/06/2018    WNL     CO        Review and analyze Beitler Opposition to Motion to        0.20       850.00         $170.00
                                Strike Lallas Declaration.
03/06/2018    WNL     CO        Review bank instruction signed by John Bral and           0.10       850.00             $85.00
                                respond to same.
03/06/2018    WNL     CO        Telephone call with A. Friedman re: Beitler divorce       0.10       850.00             $85.00
                                proceedings.
03/06/2018    WNL     CO        Review correspondence re: inquiry                         0.10       850.00             $85.00
03/06/2018    WNL     CO        Correspondence re: forgery issues and action to be        0.10       850.00             $85.00
                                taken.
03/06/2018    WNL     CO        Review additional correspondence re: bank records.        0.10       850.00             $85.00
03/06/2018    WNL     CO        Review additional correspondence re: Motion to            0.10       850.00             $85.00
                                Strike.
03/06/2018    WNL     CO        Review correspondence re: Pacific Western                 0.10       850.00             $85.00
                                documents.
03/06/2018    WNL     CO        Review correspondence re: production of documents         0.10       850.00             $85.00
                                by the Beitler parties.
03/07/2018    SAO     CO        Continue preparing brief re crime fraud exception to      1.30       750.00         $975.00
                                attorney client privilege for presentation at hearing



                                                                                                          EXHIBIT "A"
                                                                                                             Page 86
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document    Page 91 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Bral, John Jean                                                                                 Invoice 119267
10601     00001                                                                                 March 31, 2018


                                                                                        Hours          Rate        Amount
                                on motion to strike claims.
03/07/2018    TCF     CO        Correspondence with A. Friedman regarding                0.10       650.00             $65.00
                                response amended/supplemental to motion toStrike
                                proofs of claim.
03/08/2018    TCF     CO        Research and drafting regarding the doctrine of          5.80       650.00       $3,770.00
                                unclean hands and supplementalto motion to Strike
                                proofs of claims.
03/09/2018    WNL     CO        Review and analyze issues and arguments re:              1.60       850.00       $1,360.00
                                pending discovery, proposed discovery and related
                                issues.
03/11/2018    TCF     CO        Drafting of supplemental to motion to Strike proofs      2.60       650.00       $1,690.00
                                of claim.
03/11/2018    TCF     CO        Research and preparation of supplemental to motion       1.20       650.00         $780.00
                                to Strike proofs of claim.
03/12/2018    NPL     CO        Review and reply to email from A. Friedman               0.40       375.00         $150.00
                                regarding transcript for hearing on motion to strike
                                fraudulent claims review adversary docket regarding
                                same; review debtor docket regarding same; draft
                                email to Briggs Court Reporting regarding same.
03/12/2018    NPL     CO        Telephone call with H. Martens regarding transcript      0.10       375.00             $37.50
                                on hearing on motion to strike fraudulent claims.
03/12/2018    NPL     CO        Draft email to A. Friedman regarding transcript          0.10       375.00             $37.50
                                status regarding hearing on motion to strike
                                fraudulent claims.
03/12/2018    WNL     CO        Review correspondence re: handwriting expert.            0.10       850.00             $85.00
03/12/2018    WNL     CO        Review correspondence re: transcripts of hearings.       0.10       850.00             $85.00
03/12/2018    WNL     CO        Analyze issues and potential action to be taken in       1.40       850.00       $1,190.00
                                connection with objections to claims.
03/12/2018    WNL     CO        Review and analyze documents produced by Levy,           0.80       850.00         $680.00
                                Small and Lallas and consider ramifications of
                                documents produced.
03/12/2018    WNL     CO        Review query and response re: Westcliff Operating        0.10       850.00             $85.00
                                Agreement.
03/12/2018    TCF     CO        Drafting and research regarding supplemental             4.80       650.00       $3,120.00
                                motion to strike proofs of claim, doctrine of unclean
                                hands and remedies.
03/13/2018    NPL     CO        Review email from L. Gauthier regarding document         0.10       375.00             $37.50
                                production from Lallas; draft email to B. Anavam
                                regardng same.
03/13/2018    NPL     CO        Review and reply to email from H. Martens                0.20       375.00             $75.00
                                regarding transcript for hearing on motion to strike
                                claims as fraudulent.
03/13/2018    NPL     CO        Draft email to A. Friedman regarding transcript of       0.30       375.00         $112.50
                                hearing on motion to strike claim as fraudulent;




                                                                                                         EXHIBIT "A"
                                                                                                            Page 87
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 92 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Bral, John Jean                                                                                  Invoice 119267
10601     00001                                                                                  March 31, 2018


                                                                                         Hours          Rate        Amount
                                review transcript regarding same.
03/13/2018    SAO     CO        Review supplement to motion to strike prepared by         1.00       750.00         $750.00
                                T. Flanagan and begin revisions.
03/13/2018    SAO     CO        Revise crime fraud brief re hearing on motion to          1.20       750.00         $900.00
                                strike claims.
03/13/2018    WNL     CO        Review and analyze documents produced by Levy,            0.70       850.00         $595.00
                                Small and Lallas, privilege log and index of
                                documents produced.
03/13/2018    WNL     CO        Review correspondence re: documents on Westcliff          0.10       850.00             $85.00
                                at Fidelity National Title.
03/13/2018    WNL     CO        Telephone conference with A. Friedman re:                 0.50       850.00         $425.00
                                economics of potential settlement versus continued
                                litigation.
03/13/2018    WNL     CO        Review and respond to correspondence re:                  0.10       850.00             $85.00
                                documents produced by Levy, Small and Lallas.
03/13/2018    WNL     CO        Review correspondence re: identity of arbiter for         0.10       850.00             $85.00
                                Mission arbitration.
03/13/2018    WNL     CO        Analyze legal and factual issues concerning doctrine      0.90       850.00         $765.00
                                of unclean hands and objections to claims.
03/13/2018    WNL     CO        Review correspondence and analyze issues re: legal        0.20       850.00         $170.00
                                theories concerning objections to claims.
03/13/2018    WNL     CO        Review correspondence re: documents produced by           0.20       850.00         $170.00
                                Levy, Small and Lallas
03/13/2018    WNL     CO        Review and analyze documents produced by Betsy            1.50       850.00       $1,275.00
                                Boyd and consider issues raised thereby.
03/13/2018    WNL     CO        Review additional correspondence regarding                0.10       850.00             $85.00
                                Westcliff Operating Agreement.
03/13/2018    TCF     CO        Correspondence with A. Friedman regarding claims          0.10       650.00             $65.00
                                and case strategy.
03/14/2018    WNL     CO        Confer with A. Friedman re: settlement issues and         0.70       850.00         $595.00
                                related topics.
03/14/2018    WNL     CO        Review and analyze analysis of projected outcome          0.10       850.00             $85.00
                                of case.
03/14/2018    WNL     CO        Conferences with A. Friedman re: various aspects          0.90       850.00         $765.00
                                of case and settlement issues
03/14/2018    WNL     CO        Confer with J. Bral, A. Friedman et al re: financial      2.30       850.00       $1,955.00
                                analysis of case and action to be taken re: discovery
                                and timing issues.
03/14/2018    WNL     CO        Review and analyze Joint Discovery Stipulation            0.70       850.00         $595.00
                                Regarding Discovery Propounded to Beitler and
                                Associates.
03/14/2018    TCF     CO        Review and analysis of transcript of motion to strike.    0.50       650.00         $325.00
03/15/2018    SAO     CO        Complete draft of crime fraud brief re motion to          1.90       750.00       $1,425.00




                                                                                                          EXHIBIT "A"
                                                                                                             Page 88
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 93 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Bral, John Jean                                                                                Invoice 119267
10601     00001                                                                                March 31, 2018


                                                                                       Hours          Rate        Amount
                                                                                                                  ,
                                strike claims.
03/15/2018    SAO     CO        Draft inserts to supplemental brief re motion to        1.30       750.00         $975.00
                                strike claims.
03/15/2018    WNL     CO        Review engagement documents regarding hiring            0.20       850.00         $170.00
                                handwriting expert.
03/15/2018    WNL     CO        Review and analyze draft brief on crime/fraud           0.80       850.00         $680.00
                                exception.
03/15/2018    WNL     CO        Review correspondence regarding document                0.20       850.00         $170.00
                                production issues.
03/15/2018    WNL     CO        Review and analyze documents and deposition             0.40       850.00         $340.00
                                transcript regarding Westcliff issues.
03/15/2018    WNL     CO        Review correspondence regarding Westcliff Issues.       0.10       850.00             $85.00
03/15/2018    WNL     CO        Review additional correspondence regarding Barry        0.20       850.00         $170.00
                                Beitler document production.
03/15/2018    WNL     CO        Review revised brief regarding crime fraud              0.60       850.00         $510.00
                                exception.
03/15/2018    WNL     CO        Review additional correspondence regarding Beitler      0.10       850.00             $85.00
                                document production.
03/15/2018    WNL     CO        Review correspondence regarding deposition              0.20       850.00         $170.00
                                questions by Tom Lallas.
03/15/2018    WNL     CO        Review correspondence regarding production of           0.10       850.00             $85.00
                                documents by Barry Beitler.
03/15/2018    WNL     CO        Analyze relevant documents produced by Barry            2.60       850.00       $2,210.00
                                Beitler.
03/16/2018    SAO     CO        Review modification to brief re crime fraud             0.50       750.00         $375.00
                                exception relating to motion to strike claims.
03/16/2018    SAO     CO        Prepare revisions to supplement in support of motion    1.10       750.00         $825.00
                                to strike claims.
03/16/2018    WNL     CO        Analyze Issues concerning pending legal and factual     1.40       850.00       $1,190.00
                                issues.
03/19/2018    SAO     CO        Review supplement re motion to strike claims.           1.20       750.00         $900.00
03/19/2018    WNL     CO        Review and analyze additional production by B.          0.60       850.00         $510.00
                                Beitler.
03/19/2018    WNL     CO        Review correspondence regarding statements by T.        0.20       850.00         $170.00
                                Lallas regarding source of altered documents.
03/19/2018    WNL     CO        Review Correspondence regarding engagement of           0.10       850.00             $85.00
                                handwritting expect.
03/20/2018    SAO     CO        Revise supplement to motion to strike claims.           1.90       750.00       $1,425.00
03/20/2018    WNL     CO        Review correspondence re: Court ruling on motions       0.20       850.00         $170.00
                                for relief from stay.
03/20/2018    WNL     CO        Review correspondence on Supplemental Motion to         0.10       850.00             $85.00
                                Strike Claims.




                                                                                                        EXHIBIT "A"
                                                                                                           Page 89
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 94 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 10
Bral, John Jean                                                                                Invoice 119267
10601     00001                                                                                March 31, 2018


                                                                                       Hours          Rate        Amount
03/20/2018    WNL     CO        Review correspondence re: proposed new language         0.10       850.00             $85.00
                                to add to order om Relief from Stay Motion.
03/20/2018    WNL     CO        Review correspondence regarding exemplars of            0.40       850.00         $340.00
                                signatures of B. Beitler and J. Bral and analyze
                                signatures.
03/20/2018    WNL     CO        Review additional correspondence regarding altered      0.20       850.00         $170.00
                                operating agreements.
03/20/2018    WNL     CO        Review additional correspondence regarding              0.10       850.00             $85.00
                                signatures of J. Bral.
03/20/2018    WNL     CO        Analyze overall strategy and relevant legal and         1.20       850.00       $1,020.00
                                factual issues.
03/20/2018    TCF     CO        Correspondence with A. Friedman regarding motion        0.10       650.00             $65.00
                                to strike.
03/20/2018    TCF     CO        Review and analysis of issues regarding motion to       0.20       650.00         $130.00
                                strike.
03/21/2018    SAO     CO        Revise supplemental brief in support of motion to       7.80       750.00       $5,850.00
                                strike claims.
03/21/2018    SAO     CO        Review hearing transcripts to understand defensive      1.20       750.00         $900.00
                                arguments made by Beitler re motion to strike
                                claims.
03/21/2018    WNL     CO        Review correspondence re: 2016 deposition of John       0.10       850.00             $85.00
                                Bral.
03/21/2018    WNL     CO        Review and analyze proposed joint discovery             1.90       850.00       $1,615.00
                                stipulation with revisions by B. Beitler.
03/21/2018    WNL     CO        Review correspondence regarding subpoenas for           0.20       850.00         $170.00
                                hearing on 4/18/18.
03/21/2018    WNL     CO        Review correspondence regarding timing issues           0.10       850.00             $85.00
                                concerning 4/18/18 hearing.
03/22/2018    NPL     CO        Review emails regarding document production;            0.20       375.00             $75.00
                                privileged documents; and production regarding
                                same.
03/22/2018    SAO     CO        Review and revise supplement to motion to strike        6.80       750.00       $5,100.00
                                claims 14 and 16.
03/22/2018    WNL     CO        Review and analyze revised version of Supplement        1.40       850.00       $1,190.00
                                to Motion to Strike.
03/22/2018    WNL     CO        Review correspondence re: strategy concerning           0.20       850.00         $170.00
                                fraud committed by Beitler parties and objections to
                                claims.
03/23/2018    SAO     CO        Conference call with A. Friedman re Supplement to       0.30       750.00         $225.00
                                motion to strike claims and issues relating to a
                                possible resolution of case.
03/23/2018    WNL     CO        Confer with T. Flanagan re: changes to Supplement       0.30       850.00         $255.00
                                to Motion to Strike.




                                                                                                        EXHIBIT "A"
                                                                                                           Page 90
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document    Page 95 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 11
Bral, John Jean                                                                               Invoice 119267
10601     00001                                                                               March 31, 2018


                                                                                      Hours          Rate        Amount
03/23/2018    WNL     CO        Review correspondence re: changes to Supplement        0.20       850.00         $170.00
                                to Motion to Strike.
03/23/2018    WNL     CO        Review correspondence re: possible forgery of Betsy    0.10       850.00             $85.00
                                Boyd's initials.
03/23/2018    WNL     CO        Review redlined version of Supplement to Motion        0.30       850.00         $255.00
                                to Strike.
03/23/2018    WNL     CO        Review correspondence re: information allegedly        0.10       850.00             $85.00
                                needed to begin settlement negotiations.
03/23/2018    WNL     CO        Review and analyze discovery documents produced        1.30       850.00       $1,105.00
                                bt Barry Beitler
03/24/2018    SAO     CO        Review and revised last draft of supplement in         0.50       750.00         $375.00
                                support of motion to strike.
03/24/2018    SAO     CO        Prepare declaration of Lori Gauthier in support of     0.40       750.00         $300.00
                                supplement to motion to strike claims.
03/24/2018    SAO     CO        Review and assemble evidence in support of             0.30       750.00         $225.00
                                supplement in motion to support claims.
03/24/2018    WNL     CO        Review and analyze draft Supplement to Motion to       0.90       850.00         $765.00
                                Strike.
03/24/2018    WNL     CO        Review correspondence re: Supplement to Motion to      0.30       850.00         $255.00
                                Strike Claims.
03/24/2018    WNL     CO        Telephone call with A. Friedman re: issues             0.20       850.00         $170.00
                                concerning content of Supplement to Motion to
                                Strike.
03/24/2018    TCF     CO        Review and revise Supplemental to Motion to Strike     1.60       650.00       $1,040.00
                                Proofs of Claim.
03/24/2018    TCF     CO        Confer with W. Lobel regarding Supplemental to         0.10       650.00             $65.00
                                Motion to Strike Proofs of Claim.
03/25/2018    SAO     CO        Begin additional revisions to supplement to motion     1.10       750.00         $825.00
                                to strike claims.
03/25/2018    SAO     CO        Revise draft of brief on crime-fraud exception to      2.10       750.00       $1,575.00
                                privilege as part of supplement to motion to strike
                                claims.
03/25/2018    SAO     CO        Revise declarations in support of Supplement to        0.50       750.00         $375.00
                                Motion to Strike Claims.
03/25/2018    TCF     CO        Research and review Supplemental to Motion to          1.40       650.00         $910.00
                                Strike Proofs of Claim, claim issues and drafting
                                correspondence with respect thereto.
03/26/2018    NPL     CO        Review and reply to email from A. Friedman             0.10       375.00             $37.50
                                regarding fraud brief.
03/26/2018    NPL     CO        Review and reply to email from L. Gauthier             0.20       375.00             $75.00
                                regarding fraud brief, service, and filing.
03/26/2018    NPL     CO        Prepare service list for fraud brief; supplemental     0.30       375.00         $112.50
                                motion to strike; declarations of B. Gaschen and L.




                                                                                                       EXHIBIT "A"
                                                                                                          Page 91
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 96 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 12
Bral, John Jean                                                                                  Invoice 119267
10601     00001                                                                                  March 31, 2018


                                                                                         Hours          Rate        Amount
                                Gauthier.
03/26/2018    NPL     CO        Confer with W. Lobel regarding fraud brief.               0.10       375.00             $37.50
03/26/2018    NPL     CO        Review and reply to email from L. Gauthier                0.10       375.00             $37.50
                                regarding service list
03/26/2018    NPL     CO        Review and reply to email from L. Gauthier                0.10       375.00             $37.50
                                regarding Joint Discovery Stipulations.
03/26/2018    NPL     CO        Confer with W. Lobel regarding Joint Discovery            0.20       375.00             $75.00
                                Stipulations.
03/26/2018    NPL     CO        Revise and finalize Supplement to Motion Seeking          1.40       375.00         $525.00
                                (1) Dissallowance of Claims 14 and 16 and Motion
                                to Strike.
03/26/2018    NPL     CO        Finalize declaration of B. Gaschen regarding              0.40       375.00         $150.00
                                supplement to motion to strike regarding claims nos
                                14 and 16.
03/26/2018    NPL     CO        Finalize declaration of L. Gauthier regarding             0.90       375.00         $337.50
                                supplement to motion to strike.
03/26/2018    NPL     CO        Lexis research regarding unpublished cases.               0.60       375.00         $225.00
03/26/2018    NPL     CO        Prepare appendix of unpublished cases regarding           0.40       375.00         $150.00
                                supplement to motion to strike; forward same to A.
                                Friedman for review.
03/26/2018    NPL     CO        Revise and finalize appendix of unpublished cases         0.30       375.00         $112.50
                                regarding supplement to motion to strike.
03/26/2018    NPL     CO        Revise and finalize special fraud brief relating to       0.80       375.00         $300.00
                                proofs of claim 9, 11, 14 and 16.
03/26/2018    NPL     CO        Review and reply to emails from A. Friedman               0.20       375.00             $75.00
                                regarding special fraud brief and supplement to
                                motion to strike.
03/26/2018    NPL     CO        Telephone conference with L. Gauthier regarding           0.20       375.00             $75.00
                                supplement to motion to strike and special fraud
                                brief.
03/26/2018    NPL     CO        Draft email to A. Friedman, W. Lobel, B. Gaschen          0.20       375.00             $75.00
                                and L. Gauthier regarding status of filing of special
                                fraud brief, declarations, supplement to motion to
                                strike and appendix of unpublished cases.
03/26/2018    NPL     CO        Draft email to T. Lallas regarding supplement to          0.10       375.00             $37.50
                                motion to strike, special fraud brief, declarations of
                                B. Gaschen and L. Gautier; and appendix of
                                unpublished cases.
03/26/2018    SAO     CO        Final revise and to crime-fraud exception brief to        0.50       750.00         $375.00
                                accompany motion to strike claims.
03/26/2018    SAO     CO        Final revisions to supplement to motion to strike         2.50       750.00       $1,875.00
                                claims.
03/26/2018    WNL     CO        Review, analyze and comment on draft brief on             0.80       850.00         $680.00
                                application of the crime fraud exception to the



                                                                                                          EXHIBIT "A"
                                                                                                             Page 92
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document    Page 97 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 13
Bral, John Jean                                                                               Invoice 119267
10601     00001                                                                               March 31, 2018


                                                                                      Hours          Rate        Amount
                                attorney client privilege.
03/26/2018    WNL     CO        Review correspondence re: filing of various            0.20       850.00         $170.00
                                pleadings.
03/26/2018    WNL     CO        Review ans comment on Revised Supplement To            0.90       850.00         $765.00
                                Motion To Strike Claims.
03/26/2018    WNL     CO        Review correspondence re: Request to Dismiss           0.10       850.00             $85.00
                                Appeal and need to make changes in Motion to
                                Strike.
03/26/2018    WNL     CO        Review correspondence re: exhibits to Supplement       0.10       850.00             $85.00
                                To Motion to Strike
03/26/2018    WNL     CO        Review additional correspondence re:Supplement         0.10       850.00             $85.00
                                To Motion To Strike Claims.
03/26/2018    WNL     CO        Review latest iteration of Supplement to Motion to     0.60       850.00         $510.00
                                Strike Claims.
03/26/2018    WNL     CO        Review additional correspondence re: revisions to      0.20       850.00         $170.00
                                Supplement to Motion to Strike.
03/26/2018    WNL     CO        Review correspondence re: service of brief on crime    0.10       850.00             $85.00
                                fraud exception to attorney cleint privilege.
03/26/2018    WNL     CO        Review and revise latest version of brief of crime/    0.60       850.00         $510.00
                                fraud exception to attorney client privilege.
03/26/2018    WNL     CO        Review correspondence re: service of various           0.10       850.00             $85.00
                                pleadings.
03/26/2018    WNL     CO        Review correspondence re: most recent version of       0.10       850.00             $85.00
                                brief on crime/ fraud exception to attorney client
                                privilege.
03/26/2018    WNL     CO        Review additional correspondence re: changes to        0.50       850.00         $425.00
                                brief re: crime/ fraud exception.
03/26/2018    WNL     CO        Additional review of brief on crime fraud exception    0.30       850.00         $255.00
                                to attorney client privilege.
03/26/2018    WNL     CO        Review latest changes to brief on crime fraud          0.10       850.00             $85.00
                                exception.
03/26/2018    WNL     CO        Draft correspondence re: latest changes to brief on    0.10       850.00             $85.00
                                crime/ fraud exception.
03/26/2018    WNL     CO        Review and comment on change of language of            0.10       850.00             $85.00
                                conclusion to brief on crime fraud exception.
03/26/2018    WNL     CO        Review and consider correspondence re: bad acts        0.10       850.00             $85.00
                                and remedies therefor.
03/26/2018    TCF     CO        Attend to matters regarding supplemental to motion     0.60       650.00         $390.00
                                to strike Proofs of Claim.
03/26/2018    TCF     CO        Telephone conference with A. Friedman regarding        0.20       650.00         $130.00
                                supplemental to motion to strike Proofs of Claim.
03/26/2018    TCF     CO        Review and analysis of issues regarding                0.20       650.00         $130.00
                                supplemental to motion to Strike Proofs of Claim.




                                                                                                       EXHIBIT "A"
                                                                                                          Page 93
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document    Page 98 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 14
Bral, John Jean                                                                                Invoice 119267
10601     00001                                                                                March 31, 2018


                                                                                       Hours          Rate        Amount
03/26/2018    TCF     CO        Correspond with team regarding supplemental to          0.20       650.00         $130.00
                                motion to Strike Proofs of Claim.
03/26/2018    WNL     CO        Review correspondence re: unpublished opinions          0.10       850.00             $85.00
                                cited in brief re: crime/ fraud exception.
03/27/2018    WNL     CO        Review correspondence re: issues concerning             0.10       850.00             $85.00
                                unpublished cases in support of crime/fraud brief.
03/27/2018    WNL     CO        Review correspondence re: settlement negotiations.      0.10       850.00             $85.00
03/27/2018    WNL     CO        Review Declaration of Beth Gaschen in support of        0.10       850.00             $85.00
                                Motion to Strike.
03/27/2018    WNL     CO        Review correspondence re: non-published cases           0.10       850.00             $85.00
                                cited in the brief.
03/28/2018    WNL     CO        Review correspondence re: action needed to prepare      0.10       850.00             $85.00
                                for hearing on April 18.
03/28/2018    WNL     CO        Review correspondence re: lack of good faith            0.10       850.00             $85.00
                                responses to electronic discovery requests
03/28/2018    WNL     CO        Review and respond to correspondence re:                0.10       850.00             $85.00
                                additional handwriting expert.
03/28/2018    WNL     CO        Telephone call with J. Bral re: various issues,         0.40       850.00         $340.00
                                including information requested concerning
                                Mission,and possible settlement issues and strategy.
03/28/2018    WNL     CO        Telephone call with A. Friedman re: settlement and      0.20       850.00         $170.00
                                related issues.
03/28/2018    WNL     CO        Telephone call with Tom Lallas re: various issues       0.30       850.00         $255.00
                                including global setlement.
03/29/2018    WNL     CO        Review additional correspondence re: objections to      0.20       850.00         $170.00
                                claims.
03/29/2018    WNL     CO        Review proposed engagement letter with appraiser.       0.10       850.00             $85.00
03/29/2018    WNL     CO        Review correspondence re: responses to brief on         0.20       850.00         $170.00
                                crime/ fraud exception.
03/29/2018    WNL     CO        Review additional correspondence re: preparation        0.10       850.00             $85.00
                                for April 18 hearing.
03/29/2018    WNL     CO        Telephone conference with G. Klausner and A.            0.50       850.00         $425.00
                                Friedman re: pending arbitrations, April 18 hearing
                                and settlement issues.
03/29/2018    WNL     CO        Review additional correspondence re: preparation        0.10       850.00             $85.00
                                for April 18 hearing.
03/29/2018    WNL     CO        Review and analyze legal and factual issues to be       1.70       850.00       $1,445.00
                                argued at 4/18/18 hearing.
03/30/2018    WNL     CO        Review pleadings to be filed for April 18 hearing.      0.10       850.00             $85.00
03/30/2018    WNL     CO        Review correspondence re: guarantees by J. Bral of      0.10       850.00             $85.00
                                Mission and Westcliff indebtedness.
03/30/2018    WNL     CO        Review additional correspondence re: timing issues      0.10       850.00             $85.00




                                                                                                        EXHIBIT "A"
                                                                                                           Page 94
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document    Page 99 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 15
Bral, John Jean                                                                                  Invoice 119267
10601     00001                                                                                  March 31, 2018


                                                                                        Hours           Rate        Amount
                                regarding April 18 hearing.
03/30/2018    WNL     CO        Review correspondence re: issues raised by                0.20       850.00         $170.00
                                guarantee claims and alternative means of dealing
                                with them.
03/30/2018    WNL     CO        Review additional correspondence re: isues and            0.10       850.00             $85.00
                                alternatives in dealing with guarantee claims on
                                Mission and Westcliff property loans.
03/30/2018    WNL     CO        Telephone call with A. Friedman re: issues                0.20       850.00         $170.00
                                concerning testimony of T. Lallas.
03/30/2018    WNL     CO        Review correspondence re: subpoenas for April 18          0.10       850.00             $85.00
                                hearing.
03/30/2018    WNL     CO        Review and sign subpoenas and review related              0.10       850.00             $85.00
                                correspondence.
03/30/2018    WNL     CO        Confer with N. Lockwood re: service of subpoenas          0.10       850.00             $85.00
                                for April 18 hearing.
03/30/2018    WNL     CO        Telephone call with handwriting expert.                   0.20       850.00         $170.00
03/30/2018    WNL     CO        Review correspondence re: notice of evidentiary           0.10       850.00             $85.00
                                hearing.
03/30/2018    WNL     CO        Review additional correspondence re: subpoenas on         0.10       850.00             $85.00
                                B. Beitler and D. Rezak.
03/30/2018    WNL     CO        Review correspondence re: subpoena to B. Boyd and         0.20       850.00         $170.00
                                related correspondence.
03/30/2018    WNL     CO        Review correspondence re: use of handwriting              0.10       850.00             $85.00
                                expert.
03/30/2018    WNL     CO        Review correspondence re: service on B. Boyd.             0.10       850.00             $85.00
03/30/2018    WNL     CO        Review correspondence re: issues concerning April         0.20       850.00         $170.00
                                18 hearing.
03/30/2018    WNL     CO        Review correspondence re: use of handwriting              0.10       850.00             $85.00
                                expert testimony.
03/30/2018    WNL     CO        Review additional correspondence re: preparation          0.10       850.00             $85.00
                                for April 18 hearing.
03/30/2018    WNL     CO        Review engagement documents from handwriting              0.20       850.00         $170.00
                                expert.
03/30/2018    WNL     CO        Draft correspondence re: engagement of handwriting        0.10       850.00             $85.00
                                expert.
03/30/2018    WNL     CO        Review order denying Motion to Strike T. Lallas           0.10       850.00             $85.00
                                declaration.
                                                                                        114.90                    $85,845.00

  Litigation (Non-Bankruptcy)
03/01/2018    NPL     LN        Confer with L. Gauthier regarding joint statement         0.60       375.00         $225.00
                                regarding Bral v. Westcliff arbitration; revisions to




                                                                                                          EXHIBIT "A"
                                                                                                             Page 95
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 100 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 16
Bral, John Jean                                                                               Invoice 119267
10601     00001                                                                               March 31, 2018


                                                                                      Hours          Rate        Amount
                                same; draft email to L. Gauthier regarding same.
03/01/2018    SAO     LN        Conference call with A. Friedman re comments on        0.30       750.00         $225.00
                                joint statement re discovery dispute in arbitration
                                case.
03/01/2018    SAO     LN        Review response to Joint Statement re discovery        0.40       750.00         $300.00
                                dispute in arbitration.
03/01/2018    WNL     LN        Review and analyze draft joint statement of            0.20       850.00         $170.00
                                discovery disputes.
03/01/2018    WNL     LN        Review correspondence re: changes needed to draft      0.10       850.00             $85.00
                                statement of discovery disputes.
03/01/2018    WNL     LN        Review additional correspondence re: joint             0.10       850.00             $85.00
                                statement re: discovery disputes.
03/02/2018    SAO     LN        Access filings with O.C. Recorder to ascertain         1.00       750.00         $750.00
                                whether or not co-managerial status is confirmed re
                                Westcliff Investors.
03/02/2018    SAO     LN        Draft final insert to Joint Statement re discovery     2.20       750.00       $1,650.00
                                dispute pending before arbitration.
03/02/2018    SAO     LN        Conference call with A. Friedman re declaration by     0.20       750.00         $150.00
                                T. Lallas attempting to file two unauthenticated
                                documents.
03/02/2018    WNL     LN        Review and comment on Joint Statement Re;              0.50       850.00         $425.00
                                Discovery Disputes, including the Reply.
03/02/2018    WNL     LN        Review and respond to latest Beitler pleadings.        0.20       850.00         $170.00
03/02/2018    WNL     LN        Telephone cal with A. Friedman re: filings by          0.30       850.00         $255.00
                                Beitler and additional forged documents.
03/02/2018    WNL     LN        Review and analyze language of Joint Statement re:     0.20       850.00         $170.00
                                Arbitration.
03/02/2018    WNL     LN        Review comments to draft Joint Statement re:           0.10       850.00             $85.00
                                arbitration.
03/02/2018    WNL     LN        Review Arbitrator's Order re: Joint Discovery          0.20       850.00         $170.00
                                Stipulation.
03/02/2018    WNL     LN        Draft comments to Evidentiary Objection and            0.10       850.00             $85.00
                                Motion to Strike.
03/05/2018    NPL     LN        Review and rely to email from L. Gauthier regarding    0.20       375.00             $75.00
                                order on joint statement; review same.
03/05/2018    WNL     LN        Review, analyze and comment on Motion to Strike        0.40       850.00         $340.00
                                Declaration of Tom Lallas and Evidentiary
                                Objections.
03/05/2018    WNL     LN        Telephone call with A. Friedman re: Motion to          0.20       850.00         $170.00
                                Strike.
03/05/2018    WNL     LN        Review correspondence re: Motion to Strike.            0.10       850.00             $85.00
03/05/2018    WNL     LN        Review correspondence re: exhibits to Lallas           0.10       850.00             $85.00
                                declaration.




                                                                                                       EXHIBIT "A"
                                                                                                          Page 96
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 101 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 17
Bral, John Jean                                                                                 Invoice 119267
10601     00001                                                                                 March 31, 2018


                                                                                        Hours          Rate        Amount
03/05/2018    WNL     LN        Review additional correspondence re: pending             0.10       850.00          $85.00
                                arbitrations.
03/05/2018    WNL     LN        Review correspondence re: JAMS mediation.                0.10       850.00             $85.00
03/06/2018    SAO     LN        Draft debtor's part of joint stipulation re discovery    5.90       750.00       $4,425.00
                                dispute arising from Beitler's refusal to produce
                                documents and evasive discovery responses.
03/06/2018    WNL     LN        Telephone calls with A. Friedman re: strategy and        0.60       850.00         $510.00
                                action to be taken.
03/06/2018    WNL     LN        Review and analyze draft Joint Discovery                 1.80       850.00       $1,530.00
                                Stipulation.
03/06/2018    WNL     LN        Telephone call with A. Friedman re:comments on           0.20       850.00         $170.00
                                draft Joint Discovery Stipulation.
03/06/2018    WNL     LN        Review various correspondence re: Joint Discovery        0.20       850.00         $170.00
                                Stipulation.
03/06/2018    WNL     LN        Review Declaration of B. Beitler in support of           0.10       850.00             $85.00
                                Opposition to Motion to Strike.
03/06/2018    WNL     LN        Telephone call with A. Friedman re: significance of      0.10       850.00             $85.00
                                bank records.
03/06/2018    WNL     LN        Review correspondence re: bank records.                  0.10       850.00             $85.00
03/06/2018    WNL     LN        Telephone conference with H. Hochman re: pending         0.10       850.00             $85.00
                                issues.
03/06/2018    WNL     LN        Review correspondence re: discovery issues.              0.10       850.00             $85.00
03/06/2018    WNL     LN        Review additional bank records.                          0.10       850.00             $85.00
03/06/2018    WNL     LN        Review and analyze comments re: preparation for          0.20       850.00         $170.00
                                pending hearing.
03/07/2018    SAO     LN        Revise joint stipulation re discovery disputes           1.50       750.00       $1,125.00
                                relating to motion to strike claims.
03/07/2018    WNL     LN        Review final version of Motion to Strike.                0.10       850.00             $85.00
03/07/2018    WNL     LN        Review correspondence re: identity of potential          0.10       850.00             $85.00
                                arbiters.
03/07/2018    WNL     LN        Review correspondence re: discovery issues.              0.10       850.00             $85.00
03/08/2018    WNL     LN        Review and respond to correspondence re:                 0.10       850.00             $85.00
                                handwriting expert.
03/08/2018    WNL     LN        Review correspondence re: changes to Joint               0.60       850.00         $510.00
                                Discovery Stipulation.
03/08/2018    WNL     LN        Review index of Sargent Supplemental Production.         0.30       850.00         $255.00
03/08/2018    WNL     LN        Review correspondence re: documents that would           0.10       850.00             $85.00
                                have been responsive to prior discovery requests.
03/09/2018    NPL     LN        Review and Rely to email from B. Anavim                  0.10       375.00             $37.50
                                regarding Joint Statement regarding Bral v.
                                Westcliff arbitration.




                                                                                                         EXHIBIT "A"
                                                                                                            Page 97
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 102 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 18
Bral, John Jean                                                                                 Invoice 119267
10601     00001                                                                                 March 31, 2018


                                                                                        Hours          Rate        Amount
03/09/2018    WNL     LN        Review correspondence re: pending arbitration.           0.10       850.00             $85.00
03/09/2018    WNL     LN        Review correspondence re: documents delivered            0.10       850.00             $85.00
                                from Levy, Small and Lallas.
03/09/2018    WNL     LN        Review correspondence re: Joint Discovery                0.10       850.00             $85.00
                                Stipulation.
03/09/2018    WNL     LN        Review additional re: responses for Joint Discovery      0.10       850.00             $85.00
                                Stipulation.
03/09/2018    WNL     LN        Review additional correspondence re: Joint               0.10       850.00             $85.00
                                Discovery Stipulation.
03/12/2018    WNL     LN        Review correspondence re: issues raised by               0.10       850.00             $85.00
                                production from Levene, Neale and BCRS in
                                response to discovery requests.
03/12/2018    WNL     LN        Review index of documents produced by Betsy              0.20       850.00         $170.00
                                Boyd.
03/12/2018    WNL     LN        Review correspondence from AAA re: pending               0.10       850.00             $85.00
                                arbitration.
03/13/2018    SAO     LN        Begin preparation of another joint discovery dispute     1.50       750.00       $1,125.00
                                stipulation re BCRS's failure to produce any
                                documents in connection with motion to strike
                                subpoena.
03/13/2018    WNL     LN        Review correspondence re: final form of Scheduling       0.10       850.00             $85.00
                                Order.
03/14/2018    NPL     LN        Review and reply to email from L. Gauthier               0.10       375.00             $37.50
                                regarding Bral v. Westcliff joint statement.
03/14/2018    NPL     LN        Confer with A. Friedman regarding Bral v. Westcliff      0.10       375.00             $37.50
                                joint statement.
03/14/2018    SAO     LN        Draft status report re arbitration to Los Angeles        0.40       750.00         $300.00
                                Superior Court.
03/14/2018    SAO     LN        Review letter from Lallas to AAA re arbitration of       0.10       750.00             $75.00
                                Mission Investors dissolution.
03/14/2018    SAO     LN        Prepare joint statement re discovery dispute arising     3.90       750.00       $2,925.00
                                from Beitler & Associates failure to produce
                                documents in response to subpoena.
03/15/2018    WNL     LN        Review and Respond to Correspondence regarding           0.10       850.00             $85.00
                                arbitration issues.
03/15/2018    WNL     LN        Review status report regarding Westcliff arbitration.    0.10       850.00             $85.00
03/15/2018    WNL     LN        Review revisions to status report for Westcliff          0.10       850.00             $85.00
                                arbitration.
03/15/2018    WNL     LN        Review correspondence regarding arbitration              0.20       850.00         $170.00
                                procedures for dealing with discovery issues.
03/16/2018    NPL     LN        Review multiple emails regarding document                0.30       375.00         $112.50
                                production; brief review of same.




                                                                                                         EXHIBIT "A"
                                                                                                            Page 98
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                     Main Document   Page 103 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 19
Bral, John Jean                                                                                Invoice 119267
10601     00001                                                                                March 31, 2018


                                                                                       Hours          Rate        Amount
03/16/2018    WNL     LN        Review additional correspondence regarding              0.20       850.00         $170.00
                                Westcliff production by Beitler.
03/19/2018    WNL     LN        Telephone call with Alan Friedman re: settlement        0.20       850.00         $170.00
                                and related issues
03/19/2018    WNL     LN        Review correspondence re: potential settlement..        0.10       850.00             $85.00
03/20/2018    WNL     LN        Telephone call with A. Friedman re: litigation          0.50       850.00         $425.00
                                strategy and related issues.
03/21/2018    WNL     LN        Telephone conference with A. Friedman re:               0.30       850.00         $255.00
                                settlement issues and alternatives.
03/21/2018    WNL     LN        Review correspondence regarding communication           0.10       850.00             $85.00
                                with AAA regarding arbitrations.
03/21/2018    WNL     LN        Review and analyze exhibits to proposed joint           0.70       850.00         $595.00
                                discovery stipulation.
03/22/2018    WNL     LN        Review correspondence re: inadvertantly produced        0.10       850.00             $85.00
                                privileged documents.
03/22/2018    WNL     LN        Review correspondence re: arguments to be made re:      0.20       850.00         $170.00
                                altered Operating Agreement.
03/25/2018    WNL     LN        Draft correspondence re: modification of Amended        0.10       850.00             $85.00
                                to Motion to Strike.
03/26/2018    WNL     LN        Review correspondence re: Beitler Parties               0.10       850.00             $85.00
                                non-responsiveness re: Joint Discovery Stipulations.
03/27/2018    WNL     LN        Review correspondence re: substitution of counsel in    0.10       850.00             $85.00
                                pending state court litigation.
03/28/2018    SAO     LN        Review and respond to issue re securing a 2nd           0.20       750.00         $150.00
                                handwriting expert to address forgeries in Altered
                                Operating Agreement.
03/29/2018    SAO     LN        Appear at hearing on status conference in LASC re       1.20       750.00         $900.00
                                Bral v. Westcliff.
03/30/2018    WNL     LN        Telephone call with A. Friedman re: guarantee           0.40       850.00         $340.00
                                claims against J. Bral in Mission and Westcliff and
                                treatment of same in plan.
                                                                                       32.80                    $25,335.00

  Plan & Disclosure Stmt. [B320]
03/08/2018    NPL     PD        Attention to dates and deadlines related to amended     0.20       375.00             $75.00
                                plan and disclosure statement.
03/08/2018    WNL     PD        Confer with N. Lockwood re: scheduling order for        0.10       850.00             $85.00
                                plan process.
03/08/2018    WNL     PD        Review and revise draft scheduling order.               0.20       850.00         $170.00
03/08/2018    WNL     PD        Confer with N. Lockwood re: preparation of              0.10       850.00             $85.00
                                scheduling order.
03/08/2018    NPL     PD        Prepare scheduling order regarding plan and             1.10       375.00         $412.50



                                                                                                        EXHIBIT "A"
                                                                                                           Page 99
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 104 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 20
Bral, John Jean                                                                                 Invoice 119267
10601     00001                                                                                 March 31, 2018


                                                                                        Hours          Rate        Amount
                                disclosure statement; forward same to W. Lobel for
                                review.
03/09/2018    TCF     PD        Telephone conference with A. Friedman regarding          0.20       650.00         $130.00
                                plan and disclosure statement, litigation strategy
                                and go-forward plan.
03/09/2018    WNL     PD        Review correspondence and scheduling order.              0.10       850.00             $85.00
03/09/2018    WNL     PD        Review revisions to Scheduling Order.                    0.10       850.00             $85.00
03/09/2018    NPL     PD        Review and reply to multiple emails from L.              0.20       375.00             $75.00
                                Gauthier and A. Friedman regarding scheduling
                                order regarding plan and disclosure statement.
03/09/2018    NPL     PD        Revisions to scheduling order regarding plan and         0.40       375.00         $150.00
                                disclosure statement; forward same to A. Friedman
                                for review.
03/09/2018    NPL     PD        Confer with W. Lobel regarding scheduling order          0.10       375.00             $37.50
                                regarding plan and disclosure statement.
03/14/2018    WNL     PD        Telephone conference with T. Flanagan re: status of      0.40       850.00         $340.00
                                negotiations and chapter 11 issues.
03/14/2018    WNL     PD        Review Scheduling Order re: plan and disclosure          0.10       850.00             $85.00
                                statement deadlines.
03/15/2018    WNL     PD        Review final version of scheduling order regarding       0.10       850.00             $85.00
                                Plan & Disclosure statement.
03/22/2018    WNL     PD        Review Court Order Re; Mandatory Information to          0.20       850.00         $170.00
                                be Included in Disclosure Statement.
03/30/2018    WNL     PD        Review correspondence re: potential issues to be         0.10       850.00             $85.00
                                dealt with in plan and disclosure statement.
                                                                                         3.70                    $2,155.00

  Stay Litigation [B140]
03/01/2018    WNL     SL        Review reply and issues concerning scope of relief       0.40       850.00         $340.00
                                from stay.
03/01/2018    WNL     SL        Review and analyze declaration of Tom Lallas in          0.20       850.00         $170.00
                                support of Opposition re: motions for relief from
                                stay.
03/01/2018    WNL     SL        Review and analyze declaration of M. Hurwetz re:         0.10       850.00             $85.00
                                motions for relief from stay.
03/01/2018    WNL     SL        Review and analyze Beitler Reply to Opposition to        1.20       850.00       $1,020.00
                                Motions for Relief from Stay and arguments raised
                                in the Reply.
03/02/2018    WNL     SL        Review Reply To Motions For Relief and related           0.30       850.00         $255.00
                                correspondence.
03/02/2018    TCF     SL        Telephone conference with A. Friedman regarding          0.20       650.00         $130.00
                                reply to relief from stay Opposition and objection to
                                evidence filed in support.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 100
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 105 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 21
Bral, John Jean                                                                                   Invoice 119267
10601     00001                                                                                   March 31, 2018


                                                                                          Hours          Rate        Amount
03/02/2018    TCF     SL        Review and analysis of reply to relief from stay           1.00       650.00         $650.00
                                Opposition and evidentiary issues.
03/02/2018    TCF     SL        Various correspondence with counsel regarding              0.20       650.00         $130.00
                                motion to strike declaration in support of relief from
                                stay.
03/02/2018    TCF     SL        Telephone conferences with A. Friedman regarding           0.30       650.00         $195.00
                                motion to strike declaration filed in support of relief
                                from stay.
03/02/2018    TCF     SL        Research regarding motion to strike declaration filed      0.90       650.00         $585.00
                                in support of relief from stay; evidentiary objections
                                thereto.
03/02/2018    TCF     SL        Review and analysis of issues regarding motion to          0.30       650.00         $195.00
                                strike declaration; evidentiary objections with
                                respect thereto.
03/02/2018    HDH     SL        Review and analyze of reply papers re stay motion          0.60       850.00         $510.00
03/02/2018    WNL     SL        Review and analyze arguments and relevant                  1.70       850.00       $1,445.00
                                documents re: pending hearing.
03/02/2018    WNL     SL        Review correspondence re: response of Beitler to           0.20       850.00         $170.00
                                Opposition to Motions for Relief.
03/03/2018    TCF     SL        Research relating to issues regarding motion to            1.80       650.00       $1,170.00
                                strike declaration and evidence filed in support
                                thereof.
03/03/2018    TCF     SL        Draft evidentiary objections and motion to strike          3.20       650.00       $2,080.00
                                declaration filed in support of relief from stay reply.
03/03/2018    TCF     SL        Correspondence with A. Friedman regarding                  0.10       650.00             $65.00
                                evidentiary objections and motion to strike
                                declaration filed in support of relief from stay reply.
03/03/2018    TCF     SL        Research and analysis regarding motion to strike           0.20       650.00         $130.00
                                declaration filed in support of relief from stay reply.
03/04/2018    TCF     SL        Correspondence with A. Friedman regarding                  0.10       650.00             $65.00
                                evidentiary issues in connection with relief from stay
                                proceedings.
03/04/2018    TCF     SL        Correspondence with L. Gauthier regarding motion           0.10       650.00             $65.00
                                to strike and evidentiary objections.
03/05/2018    TCF     SL        Attend to issues regarding motion to strike and            0.10       650.00             $65.00
                                evidentiary issues.
03/05/2018    TCF     SL        Review and revise motion to strike evidence and            0.20       650.00         $130.00
                                declaration.
03/05/2018    TCF     SL        Correspondence with team regaridng motion to               0.20       650.00         $130.00
                                strike evidence and declaration.
03/05/2018    NPL     SL        Review multiple emails from A. Friedman and T.             0.20       375.00             $75.00
                                Flanagan regarding Motion to Strike Declaration of
                                T. Lallas filed in support of Reply to Opposition to
                                Motions for Relief from Stay




                                                                                                           EXHIBIT "A"
                                                                                                             Page 101
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 106 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 22
Bral, John Jean                                                                                 Invoice 119267
10601     00001                                                                                 March 31, 2018


                                                                                        Hours          Rate        Amount
03/05/2018    NPL     SL        Telephone conference with L. Gauthier regarding          0.10       375.00             $37.50
                                Motion to Strike Declaration of T. Lallas filed in
                                support of Reply to Opposition to Motions for Relief
                                from Stay
03/05/2018    NPL     SL        Revise and finalize Motion to Strike Declaration of      0.70       375.00         $262.50
                                T. Lallas filed in support of Reply to Opposition to
                                Motions for Relief from Stay; confer with W. Lobel
                                regarding same.
03/05/2018    NPL     SL        Draft email to T. Lallas regarding Motion to Strike      0.10       375.00             $37.50
                                Declaration of T. Lallas filed in support of Reply to
                                Opposition to Motions for Relief from Stay.
03/05/2018    NPL     SL        Review and reply to email from L. Gauthier               0.20       375.00             $75.00
                                regarding Motion to Strike Declaration of T. Lallas
                                filed in support of Reply to Opposition to Motions
                                for Relief from Stay; confer with L. Gauthier
                                regarding same.
03/05/2018    NPL     SL        Prepare counsel for hearing on motions for relief        0.60       375.00         $225.00
                                from stay; confer with L. Gauthier regarding same;
                                review and reply to email from L. Gauthier
                                regarding same.
03/05/2018    WNL     SL        Review final version of Debtor's Response to             0.10       850.00             $85.00
                                opposition to Motion to Strike.
03/05/2018    WNL     SL        Review draft of Evidentiary Objections and Motion        0.40       850.00         $340.00
                                to Strike paragraph 2 of Tom Lallas Declaration.
03/05/2018    WNL     SL        Review correspondence re: preparation for hearing        0.10       850.00             $85.00
                                on 4/18.
03/05/2018    WNL     SL        Review additional correspondence re: changes to          0.20       850.00         $170.00
                                Evidentiary Objections and Motion to Strike.
03/05/2018    WNL     SL        Review revised Evidentiary Objections and Motions        0.30       850.00         $255.00
                                to Strike.
03/05/2018    WNL     SL        Review and analyze documents and pleadings               0.80       850.00         $680.00
                                relevant to issues at 4/18 hearing.
03/05/2018    WNL     SL        Review additional change to Evidentiary Objections       0.10       850.00             $85.00
                                and Motion to Strike.
03/05/2018    WNL     SL        Review additional correspondence re: additional          0.10       850.00             $85.00
                                changes to Evidentiary Objections and Motion to
                                Strike.
03/06/2018    HDH     SL        Draft analysis of arguments and responses in             0.50       850.00         $425.00
                                preparation for hearing
03/06/2018    WNL     SL        Review and analyze correspondence re: opposition         0.10       850.00             $85.00
                                to Motion to Strike Declaration of Tom Lallas.
03/06/2018    WNL     SL        Review and analyze Opposition to Motion to Strike.       0.40       850.00         $340.00
03/06/2018    WNL     SL        Review and analyze comments re: Beitler pleadings        0.10       850.00             $85.00
                                in stay relief matter




                                                                                                         EXHIBIT "A"
                                                                                                           Page 102
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 107 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 23
Bral, John Jean                                                                                Invoice 119267
10601     00001                                                                                March 31, 2018


                                                                                       Hours          Rate        Amount
03/06/2018    WNL     SL        Review correspondence re: preparation for pending       0.10       850.00             $85.00
                                hearing.
03/06/2018    WNL     SL        Review transcript of hearing on Motions for Relief      1.30       850.00       $1,105.00
                                held on 3/8.
03/07/2018    TCF     SL        Draft response to evidentiary issues in connection      3.20       650.00       $2,080.00
                                with motion for relief from stay.
03/07/2018    TCF     SL        Various correspondence with counsel regarding           0.20       650.00         $130.00
                                response to evidentiary issues in connection with
                                motion for relief from stay, and discovery-related
                                matters.
03/07/2018    TCF     SL        Telephone conference with A. Friedman regarding         0.20       650.00         $130.00
                                response to evidentiary issues in connection with
                                motion for relief from stay, and discovery-related
                                matters.
03/07/2018    NPL     SL        Multiple telephone conferences with B. Anavim           0.50       375.00         $187.50
                                regading response to opposition to motion to strike
                                declaration of T. Lallas.
03/07/2018    HDH     SL        Review reply (.2).                                      0.20       850.00         $170.00
03/07/2018    HDH     SL        Review and analyze of opposition to motion to strike    0.70       850.00         $765.00
                                (.7).
03/07/2018    WNL     SL        Review and analyze all relevant pleadings and begin     5.90       850.00       $5,015.00
                                preparation for hearing on Motions for relief from
                                Stay.
03/07/2018    WNL     SL        Conferences with A. Friedman re: issues and             2.40       850.00       $2,040.00
                                arguments to be made at hearing on Motions for
                                Relief from Stay.
03/07/2018    WNL     SL        Review declaration of J. Bral in support of Response    0.10       850.00             $85.00
                                to Opposition to Debtor's Motion to Strike
                                Declaration of Tom Lallas.
03/07/2018    WNL     SL        Review and analyze proposed Rep[ly re: Motion to        0.30       850.00         $255.00
                                Strike Declaration of Tom Lallas.
03/07/2018    WNL     SL        Review and analyze draft Opposition to Motion to        0.30       850.00         $255.00
                                Strike Lallas Declaration.
03/07/2018    WNL     SL        Review correspondence re: newly discovered              0.20       850.00         $170.00
                                evidence.
03/07/2018    WNL     SL        Review additional correspondence re: discovery          0.20       850.00         $170.00
                                issues and new evidence.
03/08/2018    WNL     SL        Prepare for hearing on motions for relief from stay,    2.80       850.00       $2,380.00
                                including conferences with A. Friedman.
03/08/2018    WNL     SL        Attendance at hearing on Motions for Relief from        2.40       850.00       $2,040.00
                                Stay.
03/08/2018    NPL     SL        Confer with W. Lobel regarding status of hearing on     0.10       375.00             $37.50
                                motions for relief from stay.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 103
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 108 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 24
Bral, John Jean                                                                                  Invoice 119267
10601     00001                                                                                  March 31, 2018


                                                                                         Hours          Rate        Amount
03/08/2018    NPL     SL        Review tentative rulings regarding motions for relief     0.10       375.00             $37.50
                                from stay.
03/08/2018    NPL     SL        Attention to attorney service order regarding             0.40       375.00         $150.00
                                response to reply to objection to declaration of T.
                                Lallas; review and reply to multiple emails regarding
                                same; confer with attorney service regarding same;
                                confer with T. Gauthier regarding same.
03/08/2018    NPL     SL        Confer with W. Lobel regarding hearing on motions         0.10       375.00             $37.50
                                for relief from stay.
03/08/2018    WNL     SL        Draft summary of results of hearing on Motions for        0.10       850.00             $85.00
                                Relief from Stay.
03/08/2018    WNL     SL        Review correspondence re: results of hearing on           0.10       850.00             $85.00
                                Motions for Relief from Stay.
03/09/2018    NPL     SL        Review and reply to email from L. Gauthier                0.40       375.00         $150.00
                                regarding transcript for hearing on motions for relief
                                from stay; prepare and finalize transcript request
                                form regarding same.
03/09/2018    NPL     SL        Telephone call with H. Martens regarding transcript       0.30       375.00         $112.50
                                request; review and reply to email from H. Martens
                                regarding same.
03/09/2018    WNL     SL        Telephone call with A. Friedman re: results of            0.70       850.00         $595.00
                                hearing and course of action to pursue given the
                                Court's ruling.
03/09/2018    WNL     SL        Review correspondence re: final form of Scheduling        0.10       850.00             $85.00
                                Order.
03/09/2018    WNL     SL        Review correspondence re: documents from Pacific          0.10       850.00             $85.00
                                Western Bank.
03/09/2018    WNL     SL        Review correspondence re: stay relief issues.             0.10       850.00             $85.00
03/12/2018    NPL     SL        Review and reply to email from H. Martens                 0.20       375.00             $75.00
                                regarding transcript on motions for relief from same;
                                attention to specifics of same.
03/12/2018    NPL     SL        Draft email to A. Friedman regarding transcript on        0.10       375.00             $37.50
                                motions for relief stay.
03/12/2018    NPL     SL        Review transcript of hearing on motions for relief        0.30       375.00         $112.50
                                from stay.
03/12/2018    SAO     SL        Conference call with A. Friedman re prospective           0.70       750.00         $525.00
                                strategy based upon recent relief from stay hearing
                                and preparation of additional joint statement re
                                discovery issues with Levy Small & Lallas Firm,
                                BCRS and Levene Firm.
03/13/2018    WNL     SL        Review correspondence re: transcript of hearing on        0.10       850.00             $85.00
                                Motions for Relief from Stay.
03/13/2018    WNL     SL        Review and analyze transcript of hearing on Motions       1.20       850.00       $1,020.00
                                for Relief from Stay.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 104
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 109 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 25
Bral, John Jean                                                                                  Invoice 119267
10601     00001                                                                                  March 31, 2018


                                                                                         Hours          Rate        Amount
03/13/2018    WNL     SL        Review and approve language of scheduling order.          0.10       850.00             $85.00
03/15/2018    WNL     SL        Review correspondence regarding arbitration and           0.10       850.00             $85.00
                                effect of automatic stay.
03/19/2018    WNL     SL        Review and analyze transcript of hearing on motions       0.90       850.00         $765.00
                                for relief from stay.
03/19/2018    WNL     SL        Telephone call with A. Friedman re: scope of relief       0.40       850.00         $340.00
                                from stay issues.
03/19/2018    SAO     SL        Review relief from stay order and prepare alternative     0.60       750.00         $450.00
                                insert describing relief granted.
03/19/2018    SAO     SL        Review transcript of relief from stay hearing to          0.40       750.00         $300.00
                                ascertain court's perspective on what was to be
                                decided in arbitrations.
03/19/2018    WNL     SL        Telephone call with A. Friedman re: hearing on            0.20       850.00         $170.00
                                motion for relief from stay and scope of arbitrations.
03/19/2018    WNL     SL        Review correspondence re: Court's ruling at relief        0.10       850.00             $85.00
                                from stay hearing.
03/19/2018    WNL     SL        Review correspondence regarding meaning of                0.30       850.00         $255.00
                                court's language in ruling on stay relief motions.
03/19/2018    WNL     SL        Review and analyze language of court in granting          0.50       850.00         $425.00
                                motions for relief from stay.
03/19/2018    WNL     SL        Review correspondence regarding language of court         0.20       850.00         $170.00
                                in making ruling.
03/20/2018    WNL     SL        Draft comments to proposed new language to be             0.10       850.00             $85.00
                                inserted into the relief from stay orders.
03/20/2018    SAO     SL        Revise relief from stay orders.                           0.50       750.00         $375.00
03/20/2018    WNL     SL        Telephone call with G. Klausner and A. Friedman           0.90       850.00         $765.00
                                re: scope of relief from stay orders
03/20/2018    WNL     SL        Telephone call with A. Friedman re: pending               0.20       850.00         $170.00
                                telephone call with G. Klausner e: scope of relief
                                from stay matters.
03/20/2018    WNL     SL        Review and analyze proposed language to include in        0.20       850.00         $170.00
                                order granting relief from stay.
03/20/2018    WNL     SL        Review comments to proposed order granting relief         0.10       850.00             $85.00
                                from stay.
03/20/2018    WNL     SL        Review correspondence regarding need for separate         0.10       850.00             $85.00
                                orders for relief from stay.
03/20/2018    WNL     SL        Review additional correspondence regarding                0.20       850.00         $170.00
                                language of relief from stay orders.
03/20/2018    WNL     SL        Review correspondence regarding proposed changes          0.10       850.00             $85.00
                                in orders granting relief from stay.
03/26/2018    TCF     SL        Correspond with team regarding Beitler's proposed         0.10       650.00             $65.00
                                orders on relief from stay (arbitration).




                                                                                                          EXHIBIT "A"
                                                                                                            Page 105
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 110 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 26
Bral, John Jean                                                                                 Invoice 119267
10601     00001                                                                                 March 31, 2018


                                                                                        Hours          Rate        Amount
03/26/2018    TCF     SL        Review and analysis of transcript of hearing on          1.00       650.00         $650.00
                                relief from stay (arbitration).
03/26/2018    NPL     SL        Confer with T. Flanagan regarding transcript for         0.20       375.00             $75.00
                                relief from stay hearing; draft email to T. Flanagan
                                regarding same.
03/26/2018    WNL     SL        Telephone call with A. Friedman re: order filed by       0.20       850.00         $170.00
                                G. Klausner re: order for relief from stay.
03/26/2018    WNL     SL        Review correspondence re: response to form of            0.10       850.00             $85.00
                                order we filed.
03/26/2018    WNL     SL        Telephone call with A. Friedman re: responses to         0.20       850.00         $170.00
                                orders filed by Beitler re: relief from stay.
03/26/2018    WNL     SL        Review and reply to correspondence re: proposed          0.20       850.00         $170.00
                                orders granting relief from stay.
03/26/2018    WNL     SL        Confer with T. Flanagan re: objection to proposed        0.10       850.00             $85.00
                                orders granting relief from stay.
03/27/2018    TCF     SL        Draft objection to form of orders on relief from stay    5.40       650.00       $3,510.00
                                (arbitration).
03/27/2018    TCF     SL        Revisions to objection to form of orders on relief       0.30       650.00         $195.00
                                from stay (arbitration).
03/27/2018    NPL     SL        Confer with T. Flanagan regarding objections to          0.20       375.00             $75.00
                                RFS orders.
03/27/2018    NPL     SL        Review email from T. Flanagan regarding objections       0.10       375.00             $37.50
                                to relief from stay orders.
03/27/2018    WNL     SL        Review and analyze draft objection to proposed           0.90       850.00         $765.00
                                form of orders granting relief from stay.
03/27/2018    WNL     SL        Review final form of pleadings before filing.            0.30       850.00         $255.00
03/28/2018    TCF     SL        Draft alternative forms of orders on relief from stay    0.20       650.00         $130.00
                                (arbitration).
03/28/2018    TCF     SL        Various correspondence with team regarding               0.20       650.00         $130.00
                                objection to form of orders on relief from stay
                                (arbitration).
03/28/2018    NPL     SL        Draft email to A. Friedman regarding form of orders      0.10       375.00             $37.50
                                regarding objection to form orders regarding Beitler
                                parties motions for relief from stay.
03/28/2018    NPL     SL        Continued revisions to objection to form of orders       0.70       375.00         $262.50
                                regarding Beitler parties motions for relief from
                                stay.
03/28/2018    NPL     SL        Assist T. Flanagan regarding objection to form of        2.10       375.00         $787.50
                                orders regarding Beitler parties motions for relief
                                from stay.
03/28/2018    NPL     SL        Confer with W. Lobel regarding objection to form of      0.10       375.00             $37.50
                                orders regarding Beitler parties motions for relief
                                from stay.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 106
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 111 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 27
Bral, John Jean                                                                                 Invoice 119267
10601     00001                                                                                 March 31, 2018


                                                                                        Hours          Rate        Amount
03/28/2018    NPL     SL        Assist J. O'Keefe regarding revisions to objection to    0.70       375.00         $262.50
                                form of orders regarding Beitler parties motions for
                                relief from stay.
03/28/2018    NPL     SL        Review multiple emails from S. O'Keefe, T.               0.20       375.00             $75.00
                                Flanagan and A. Friedman regarding objection to
                                form orders regarding Beitler parties motions for
                                relief from stay.
03/28/2018    NPL     SL        Draft email to L. Gauthier regarding objection to        0.10       375.00             $37.50
                                form oforders regarding Beitler parties motions for
                                relief from stay; review and reply to email from L.
                                Gauthier regarding same.
03/28/2018    SAO     SL        Review and provide comments on form of relief            0.20       750.00         $150.00
                                from stay orders.
03/28/2018    WNL     SL        Review correspondence re: orders on Motions for          0.10       850.00             $85.00
                                Relief from Stay.
03/28/2018    WNL     SL        Review correspondence re: objections to form of          0.10       850.00             $85.00
                                orders.
03/28/2018    WNL     SL        Review correspondence re: preparation of alternative     0.10       850.00             $85.00
                                orders.
03/28/2018    WNL     SL        Review additional correspondence re: objections to       0.10       850.00             $85.00
                                proposed orders granting relief from stay.
03/28/2018    WNL     SL        Review and comment on revised objection to form          0.40       850.00         $340.00
                                of proposed orders granting relief.
03/28/2018    WNL     SL        Review and analyze draft alternative orders granting     0.30       850.00         $255.00
                                relief from stay.
03/28/2018    WNL     SL        Review correspondence re: one additional change to       0.10       850.00             $85.00
                                language of alternative forms of order modifying
                                stay.
03/28/2018    WNL     SL        Review final version of objection to form of relief      0.20       850.00         $170.00
                                from stay order.
03/28/2018    WNL     SL        Review revised alternative orders granting relief        0.10       850.00             $85.00
                                from stay.
03/28/2018    WNL     SL        Review and analyze proposed language for                 0.20       850.00         $170.00
                                alternative orders.
03/28/2018    WNL     SL        Review additional language re: language of               0.10       850.00             $85.00
                                proposed alternative orders.
03/29/2018    NPL     SL        Revise form orders regarding objection to Beitler        0.40       375.00         $150.00
                                parties motions for relief from stay.
03/29/2018    NPL     SL        Telephone call with L. Gauthier regarding objection      0.10       375.00             $37.50
                                to form of orders regarding Beitler parties motions
                                for relief from stay.
03/29/2018    NPL     SL        Continued revisions to objection to form of orders       1.30       375.00         $487.50
                                regarding Beitler parties motions for relief from
                                stay.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 107
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 112 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 28
Bral, John Jean                                                                                  Invoice 119267
10601     00001                                                                                  March 31, 2018


                                                                                         Hours          Rate        Amount
03/29/2018    WNL     SL        `Review correspondence re: Opposition to proposed         0.10       850.00             $85.00
                                Orders granting Relief From Stay.
03/29/2018    WNL     SL        Review correspondence re: filing issues.                  0.20       850.00         $170.00
03/29/2018    WNL     SL        Review additional correspondence re: additional           0.10       850.00             $85.00
                                changes in Objection to forms of Orders Granting
                                Relief from Stay.
03/29/2018    WNL     SL        Review order denying Motion to Strike Declaration         0.10       850.00             $85.00
                                of Tom Lallas in Support of Reply to Oppositrion to
                                Motions for Relief from Stay.
03/29/2018    WNL     SL        Review additional correspondence re: pleadings to         0.10       850.00             $85.00
                                be filed.
03/30/2018    NPL     SL        Draft email to A. Friedman regarding form of orders       0.10       375.00             $37.50
                                regarding Beitler parties motions for relief from
                                stay.
03/30/2018    NPL     SL        Review entered order denying motion to strike             0.10       375.00             $37.50
                                Lallas declaration.
03/30/2018    NPL     SL        Telephone call with L. Gauthier regarding Order           0.10       375.00             $37.50
                                denying motion to strike Lallas declaration.
03/30/2018    NPL     SL        Review and reply to email from L. Gauthier                0.10       375.00             $37.50
                                regarding objection to form relief from stay orders.
03/30/2018    NPL     SL        Telephone call with L. Gauthier regarding objection       0.10       375.00             $37.50
                                to form of orders regarding Beitler parties motions
                                for relief from stay.
03/30/2018    NPL     SL        Draft email to T. Lallas regarding objection to form      0.10       375.00             $37.50
                                orders regarding Beitler parties motions for relief
                                from stay.
03/30/2018    NPL     SL        Finalize form order exhibits regarding objection to       0.60       375.00         $225.00
                                form orders regarding Beitler parties motions for
                                relief from stay.
03/30/2018    NPL     SL        Revise and finalize objection to form orders              0.90       375.00         $337.50
                                regarding Beitler parties motions for relief from stay
03/30/2018    WNL     SL        Review and analyze Beitler objection to form of           0.50       850.00         $425.00
                                order granting relief from stay.
03/30/2018    WNL     SL        Review Debtor's objection to forms of orders              0.40       850.00         $340.00
                                submitted by B. Beitler.
                                                                                         72.20                    $51,280.00

 TOTAL SERVICES FOR THIS MATTER:                                                                               $170,795.00




                                                                                                          EXHIBIT "A"
                                                                                                            Page 108
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                     Main Document   Page 113 of 389

Pachulski Stang Ziehl & Jones LLP                                                    Page: 29
Bral, John Jean                                                                      Invoice 119267
10601     00001                                                                      March 31, 2018



Expenses
 03/05/2018   OS        Courtesy Copy to Judges chambers of Mtn. to Strike Dec. of      15.25
                        T. Lallas filed and support of reply to Motions for RFS.

 03/07/2018   TE        Travel Expense [E110] - Parking (WNL)                           14.00

 03/20/2018   TR        Transcript [E116] Briggs Reporting Company                      76.80

 03/20/2018   TR        Transcript [E116] Briggs Reporting Company.                    484.00

 03/26/2018   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                     1.40

 03/26/2018   RE2       SCAN/COPY ( 165 @0.10 PER PG)                                   16.50

 03/26/2018   RE2       SCAN/COPY ( 165 @0.10 PER PG)                                   16.50

 03/26/2018   RE2       SCAN/COPY ( 80 @0.10 PER PG)                                     8.00

 03/26/2018   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                     1.40

 03/26/2018   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                     1.40

 03/26/2018   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                     2.90

 03/26/2018   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                     2.90

 03/26/2018   RE2       SCAN/COPY ( 64 @0.10 PER PG)                                     6.40

 03/26/2018   RE2       SCAN/COPY ( 35 @0.10 PER PG)                                     3.50

 03/26/2018   RE2       SCAN/COPY ( 81 @0.10 PER PG)                                     8.10

 03/26/2018   SO        Secretarial Overtime Jennfer O'Keefe                            89.29



 03/27/2018   OS        GSO, Inv. 3597631, Ronald Reagan Fed. Building                   9.61



 03/28/2018   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                     1.10



 03/28/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                     1.20



 03/30/2018   OS        GSO, Inv. 3597631, Ronald Reagan Fed. Building                  22.47




                                                                                                EXHIBIT "A"
                                                                                                  Page 109
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13       Desc
                                     Main Document   Page 114 of 389

Pachulski Stang Ziehl & Jones LLP                                            Page: 30
Bral, John Jean                                                              Invoice 119267
10601     00001                                                              March 31, 2018


 03/30/2018   RE2       SCAN/COPY ( 103 @0.10 PER PG)                           10.30

 03/31/2018   PAC       Pacer - Court Research                                  25.40

   Total Expenses for this Matter                                           $818.42




                                                                                        EXHIBIT "A"
                                                                                          Page 110
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                              Main Document   Page 115 of 389

Pachulski Stang Ziehl & Jones LLP                                                                       Page: 31
Bral, John Jean                                                                                         Invoice 119267
10601     00001                                                                                         March 31, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 03/31/2018

Total Fees                                                                                                               $170,795.00
Chargeable costs and disbursements                                                                                          $818.42
Total Due on Current Invoice.....................                                                                        $171,613.42


Outstanding Balance from prior Invoices as of 03/31/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed          Balance Due


     118521                        01/31/2018                  $64,977.50                             $1.40               $64,978.90
     118768                        02/28/2018                  $89,105.00                          $6,717.72              $95,822.72


Total Amount Due on Current and Prior Invoices                                                                           $332,415.04




                                                                                                                 EXHIBIT "A"
                                                                                                                   Page 111
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13      Desc
                               Main Document   Page 116 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               April 30, 2018
John J. Bral                                                   Invoice 119338
2601 Main Street ste. 9601                                     Client    10601
Irvine, CA 92614                                               Matter    00001
                                                                         WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 04/30/2018
                 FEES                                          $241,285.00
                 EXPENSES                                       $12,901.06
                 TOTAL CURRENT CHARGES                         $254,186.06

                 BALANCE FORWARD                               $332,415.04
                 TOTAL BALANCE DUE                             $586,601.10




                                                                                 EXHIBIT "A"
                                                                                   Page 112
       Case 8:17-bk-10706-ES              Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                          Main Document   Page 117 of 389

Pachulski Stang Ziehl & Jones LLP                                                       Page:     2
Bral, John Jean                                                                         Invoice 119338
10601     00001                                                                         April 30, 2018




 Summary of Services by Task Code
 Task Code            Description                                              Hours                        Amount

 AA                   Asset Analysis/Recovery[B120]                             11.60                      $9,600.00
 AC                   Avoidance Actions                                          0.20                       $130.00
 AD                   Asset Disposition [B130]                                   1.20                      $1,020.00
 BL                   Bankruptcy Litigation [L430]                               6.10                      $4,865.00
 CA                   Case Administration [B110]                                 7.10                      $5,195.00
 CO                   Claims Admin/Objections[B310]                            174.10                    $125,035.00
 EMP                  Employment of Professionals                                1.60                       $880.00
 FP                   Fees of Professionals                                      0.40                       $100.00
 LN                   Litigation (Non-Bankruptcy)                                9.00                      $7,480.00
 PD                   Plan & Disclosure Stmt. [B320]                           121.50                     $83,975.00
 RFS                  Relief from Stay                                           2.40                      $1,560.00
 TI                   Tax Issues [B240]                                          1.70                      $1,445.00
                                                                               336.90                    $241,285.00

 Summary of Services by Professional
 ID           Name                                     Title            Rate             Hours              Amount

 NPL          Lockwood, Nancy P. F.                    Paralegal      250.00             26.90            $6,725.00
 SAOS         O'Keefe, Sean A                          Counsel        750.00             75.40           $56,550.00
 TCF          Flanagan, Tavi C.                        Counsel        650.00            105.30           $68,445.00
 WNL          Lobel, William N.                        Partner          0.00              0.40                 $0.00
 WNL          Lobel, William N.                        Partner        850.00            128.90       $109,565.00
                                                                                    336.90               $241,285.00




 Summary of Expenses
Description                                                                                                 Amount

CourtLink                                                                                                      $19.78



Guest Parking [E124]                                                                                            $2.75




                                                                                                 EXHIBIT "A"
                                                                                                   Page 113
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 118 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 119338
10601     00001                                                             April 30, 2018


 Summary of Expenses
Description                                                                                    Amount


Outside Services                                                                             $12,469.17



Pacer - Court Research                                                                             $38.10



Postage [E108]                                                                                     $56.83



Reproduction/ Scan Copy                                                                        $176.20



Overtime                                                                                       $135.48



Travel Expense [E110]                                                                               $2.75



                                                                                             $12,901.06




                                                                                     EXHIBIT "A"
                                                                                       Page 114
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 119 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     4
Bral, John Jean                                                                                  Invoice 119338
10601     00001                                                                                  April 30, 2018


                                                                                         Hours           Rate       Amount
  Asset Analysis/Recovery[B120]
04/05/2018    WNL     AA        Review and analyze issues concerning valuation of         0.70       850.00         $595.00
                                partnership interests owned by John Bral and
                                valuation of same for buyout purposes.
04/05/2018    WNL     AA        Review correspondence re: retention of appraiser.         0.10       850.00             $85.00
04/05/2018    WNL     AA        Review additional correspondence re: retention of         0.10       850.00             $85.00
                                appraiser.
04/05/2018    WNL     AA        Review correspondence re: retention of appraisers.        0.10       850.00             $85.00
04/16/2018    WNL     AA        Review correspondence re: engagement of appraiser         0.10       850.00             $85.00
                                for Sandpiper house.
04/18/2018    WNL     AA        Review correspondence and confer with John Bral           0.20       850.00         $170.00
                                re: appraisal of Sandpiper property.
04/19/2018    WNL     AA        Review correspondence re: appraisal of Sandpiper          0.10       850.00             $85.00
                                property.
04/19/2018    WNL     AA        Review correspondence re: appraisal issues.               0.10       850.00             $85.00
04/20/2018    WNL     AA        review correspondence and analyze issues                  0.40       850.00         $340.00
                                concerning valuation of J. Bral's interests in various
                                entities.
04/23/2018    WNL     AA        Review correspondence re: J. Bral's percentage            0.10       850.00             $85.00
                                interests in Mission and Westcliff.
04/24/2018    WNL     AA        Review appraisal of 664 Sandpiper property and            0.20       850.00         $170.00
                                related correspondence.
04/24/2018    WNL     AA        Review correspondence re: tax return signed by            0.10       850.00             $85.00
                                Barry Beitler for Mission entity.
04/25/2018    WNL     AA        Review correspondence and relevant cases re:              1.70       850.00       $1,445.00
                                calculation of payment amount if dissolution suit is
                                brought.
04/25/2018    WNL     AA        Review and analyze appraisal of Sandppiper                0.20       850.00         $170.00
                                property.
04/25/2018    WNL     AA        Review memo and related correspondence re: rights         0.50       850.00         $425.00
                                of parties re: disposition of John Bral's interest in
                                LLC.
04/25/2018    WNL     AA        Review results of research re: right to sell Debtor's     0.90       850.00         $765.00
                                interest in LLC.
04/25/2018    WNL     AA        Review and analyze correspondence and issues re:          0.20       850.00         $170.00
                                sale of Debtor's interests in LLCs.
04/27/2018    WNL     AA        Review correspondence re: terms of Mission                0.10       850.00             $85.00
                                Medical operating Agreement.
04/27/2018    WNL     AA        Review appraisal of Mission project and related           0.80       850.00         $680.00
                                correspondence.
04/27/2018    WNL     AA        Review appraisal of Westcliff property and related        0.60       850.00         $510.00
                                correspondence.



                                                                                                          EXHIBIT "A"
                                                                                                            Page 115
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 120 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Bral, John Jean                                                                                Invoice 119338
10601     00001                                                                                April 30, 2018


                                                                                       Hours           Rate       Amount
04/28/2018    TCF     AA        Review and analysis of correspondence regarding         0.10       650.00             $65.00
                                dissolution and sale issues.
04/28/2018    TCF     AA        Review and analysis of documents regarding              1.00       650.00         $650.00
                                dissolution and sale issues; draft correspondence
                                same.
04/28/2018    TCF     AA        Various communications with team regarding              0.20       650.00         $130.00
                                dissolution and sale issues.
04/28/2018    WNL     AA        Review correspondence re: appraisals.                   0.10       850.00             $85.00
04/28/2018    WNL     AA        Review Mission Operating Agreement re: sale of          0.60       850.00         $510.00
                                property without a dissolution action.
04/28/2018    WNL     AA        Review and analyze issues re: sale of Mission           0.20       850.00         $170.00
                                property without a dissolution action.
04/28/2018    WNL     AA        Review correspondence re: sale of Mission property      0.10       850.00             $85.00
                                without a dissolution action.
04/28/2018    WNL     AA        Review correspondence re: claims against LA             0.10       850.00             $85.00
                                condo.
04/30/2018    WNL     AA        Review and comment of declaration of appraiser of       0.10       850.00             $85.00
                                Sandpiper property.
04/30/2018    WNL     AA        Review appraisals and draft correspondence to John      0.50       850.00         $425.00
                                Bral re: same.
04/30/2018    WNL     AA        Review correspondence re: declarations in support       0.10       850.00             $85.00
                                of appraisals.
04/30/2018    WNL     AA        Review additional correspondence re: declarations in    0.10       850.00             $85.00
                                support of appraisals.
04/30/2018    WNL     AA        Review additional correspondence re: declaration of     0.10       850.00             $85.00
                                J. Pyster.
04/30/2018    WNL     AA        Review and respond to correspondence re:                0.10       850.00             $85.00
                                appraisals.
04/30/2018    WNL     AA        Review additional correspondence re: appraisal          0.10       850.00             $85.00
                                declarations.
04/30/2018    WNL     AA        Review additional correspondence re: declaration of     0.10       850.00             $85.00
                                appraiser.
04/30/2018    WNL     AA        Review appraisal of Coffee Road Plaza project and       0.20       850.00         $170.00
                                related correspondence.
04/30/2018    WNL     AA        Review signed declaration of John Pyster and related    0.10       850.00             $85.00
                                correspondence.
04/30/2018    WNL     AA        Review comments to the declaration of John Pfyl.        0.10       850.00             $85.00
04/30/2018    WNL     AA        Review correspondence re: ownership of B. Beitler       0.10       850.00             $85.00
                                and J. Bral in Westcliff.
04/30/2018    WNL     AA        Review Scott Pfyl's comments to his declaration.        0.10       850.00             $85.00
04/30/2018    WNL     AA        Review correspondence re: value of debtor's interest    0.10       850.00             $85.00
                                in VFG.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 116
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 121 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Bral, John Jean                                                                                Invoice 119338
10601     00001                                                                                April 30, 2018

                                                                                       11.60                    $9,600.00

  Avoidance Actions
04/05/2018    TCF     AC        Review and analysis of avoidance action issues.         0.20       650.00         $130.00
                                                                                        0.20                      $130.00

  Asset Disposition [B130]
04/28/2018    WNL     AD        Review and analyze Operating Agreement of               0.60       850.00         $510.00
                                Mission re: right to sell property.
04/28/2018    WNL     AD        Review and analyze correspondence re: right to sell     0.20       850.00         $170.00
                                Mission.
04/28/2018    WNL     AD        Draft correspondence re: potential sale of Mission.     0.10       850.00             $85.00
04/28/2018    WNL     AD        Review and respond to correspondence re: potential      0.10       850.00             $85.00
                                sale of Mission property.
04/28/2018    WNL     AD        Review correspondence re: security documents on         0.10       850.00             $85.00
                                various properties.
04/28/2018    WNL     AD        Review correspondence re: management of Mission.        0.10       850.00             $85.00
                                                                                        1.20                    $1,020.00

  Bankruptcy Litigation [L430]
04/02/2018    TCF     BL        Review and analysis of correspondence from A.           0.10       650.00             $65.00
                                Friedman regarding arbitration proceedings.
04/04/2018    NPL     BL        Review joint status reports filed in 3 adversary        0.20       250.00             $50.00
                                matters.
04/05/2018    WNL     BL        Analyze settlement issues and strategy.                 0.80       850.00         $680.00
04/06/2018    WNL     BL        Analyze issues concerning potential settlement          0.80       850.00         $680.00
                                structures, taxes and related issues.
04/13/2018    WNL     BL        Confer with A. Friedman re: Court's order on            0.50       850.00         $425.00
                                summary judgment motion and related matters.
04/13/2018    WNL     BL        Review and analyze Order Granting Summary               0.80       850.00         $680.00
                                Judgment avoiding lien based on Section 544
04/13/2018    WNL     BL        Review additional correspondence re: Court's order      0.20       850.00         $170.00
                                on Motions for Summary Judgment.
04/13/2018    WNL     BL        Review and analyze the language of Court's Order        0.20       850.00         $170.00
                                on Motions for Summary Judgment.
04/13/2018    WNL     BL        Telephone call with A. Friedman re: issues raised by    0.30       850.00         $255.00
                                Court's Order Granting Motions for Summary
                                judgment.
04/13/2018    WNL     BL        Review correspondence re: settlement issues and         0.20       850.00         $170.00
                                strategy
04/13/2018    WNL     BL        Analyze possible settlement scenarios and timing        0.40       850.00         $340.00
                                issues.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 117
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 122 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Bral, John Jean                                                                                Invoice 119338
10601     00001                                                                                April 30, 2018


                                                                                       Hours          Rate        Amount
04/17/2018    WNL     BL        Review and analyze correspondence re: issues            0.10       850.00          $85.00
                                concerning Court order Granting Motion For
                                Summary Judgment.
04/17/2018    NPL     BL        Prepare counsel for status conference regarding         0.10       250.00             $25.00
                                Beitler v. Bral adversary matter.
04/17/2018    NPL     BL        Prepare counsel for status conference regarding         0.10       250.00             $25.00
                                Steward Financial v. Bral adversary matter.
04/17/2018    NPL     BL        Prepare counsel for status conference regarding         0.10       250.00             $25.00
                                Beitler Real Estate Company v. Bral adversary
                                matter.
04/19/2018    WNL     BL        Review draft stipulation re: Court Order granting       0.10       850.00             $85.00
                                Motion for Summary Judgment.
04/23/2018    WNL     BL        Review correspondence re: draft order on preference     0.10       850.00             $85.00
                                stipulation.
04/23/2018    WNL     BL        Review and analyze correspondence re: settlement        0.20       850.00         $170.00
                                issues.
04/23/2018    WNL     BL        Review correspondence and tax returns re: facts         0.40       850.00         $340.00
                                needed for settlement negotiations.
04/23/2018    WNL     BL        Review J. Bral's comments re: settlement strategy.      0.10       850.00             $85.00
04/23/2018    WNL     BL        Review additional correspondence re: settlement         0.20       850.00         $170.00
                                strategy and timing.
04/26/2018    WNL     BL        Review settlement proposal to G. Klausner.              0.10       850.00             $85.00
                                                                                        6.10                    $4,865.00

  Case Administration [B110]
04/03/2018    NPL     CA        Review and reply to email from L. Gauthier              0.10       250.00             $25.00
                                regarding chapter 11 status report.
04/03/2018    NPL     CA        Review chapter 11 status report; create redlined        0.60       250.00         $150.00
                                revisions regarding same.
04/04/2018    NPL     CA        Review and reply to email from L. Gauthier              0.10       250.00             $25.00
                                regarding chapter 11 status report.
04/04/2018    NPL     CA        Confer with W. Lobel regarding chapter 11 status        0.10       250.00             $25.00
                                report.
04/04/2018    WNL     CA        Review, revise and ultimately sign chapter 11 status    0.30       850.00         $255.00
                                report and confer with N. Lockwood re: revisions.
04/04/2018    WNL     CA        Review lated case status report and related             0.10       850.00             $85.00
                                correspondence.
04/04/2018    WNL     CA        Conference with A. Friedman and S. O'Keefe re:          2.50       850.00       $2,125.00
                                various pending matters, strategy and action to be
                                taken.
04/06/2018    NPL     CA        Review and reply to email from L. Gauthier              0.40       250.00         $100.00
                                regarding critical date and deadline memorandum;
                                attention to review of same.



                                                                                                        EXHIBIT "A"
                                                                                                          Page 118
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 123 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Bral, John Jean                                                                               Invoice 119338
10601     00001                                                                               April 30, 2018


                                                                                      Hours           Rate       Amount
04/12/2018    WNL     CA        Review and revise pre-bill for March, 2018.            2.60       850.00       $2,210.00
04/13/2018    WNL     CA        Review summary of pending deadlines and hearings.      0.10       850.00             $85.00
04/16/2018    WNL     CA        Review Monthly Operating Report for March, 2018.       0.10       850.00             $85.00
04/17/2018    NPL     CA        Prepare counsel for chapter 11 status conference.      0.10       250.00             $25.00
                                                                                       7.10                    $5,195.00

  Claims Admin/Objections[B310]
04/02/2018    TCF     CO        Research and review of issues regarding motion to      0.30       650.00         $195.00
                                dismiss Steward action and claims.
04/02/2018    TCF     CO        Correspondence with A. Friedman regarding motion       0.10       650.00             $65.00
                                to dismiss Steward action and claims.
04/03/2018    WNL     CO        Consider evidence relevant to alleged forgery of       0.90       850.00         $765.00
                                initials and related issues.
04/03/2018    WNL     CO        Review and analyze pending issues, strategies and      1.70       850.00       $1,445.00
                                alternatives re: objections to claims.
04/03/2018    TCF     CO        Telephone conference with A. Friedman regarding        0.10       650.00             $65.00
                                motion to dismiss Steward action and claims.
04/04/2018    SAO     CO        Attend conference with W. Lobel and A. Friedman        2.00       750.00       $1,500.00
                                re case strategy issues relating to two pending
                                arbitrations and upcoming hearing on motion strike
                                claims.
04/04/2018    SAO     CO        Review documents in file and begin preparation of      1.30       750.00         $975.00
                                cross examination script for Betsy Boyd re hearing
                                on motion to strike claims.
04/04/2018    WNL     CO        Review correspondence re: action to be taken in        0.20       850.00         $170.00
                                preparation for April 18 hearing.
04/04/2018    WNL     CO        Review Statement of Beitler creditors re pending       0.10       850.00             $85.00
                                hearing on Objections to Claims.
04/04/2018    WNL     CO        Review correspondence re: information requested        0.20       850.00         $170.00
                                for settlement purposes.
04/05/2018    NPL     CO        Review and reply to email from L. Gauthier             0.30       250.00             $75.00
                                regarding Beitler Parties responses to crime fraud
                                brief; review same.
04/05/2018    NPL     CO        Review and reply to email from W. Lobel regarding      0.10       250.00             $25.00
                                responses to crime fraud brief.
04/05/2018    NPL     CO        Review email from A. Friedman regarding discovery      0.10       250.00             $25.00
                                disputes regarding claim objections Beitler Parties
                                claims.
04/05/2018    NPL     CO        Review multiple emails between S. O'Keefe and A.       0.20       250.00             $50.00
                                Friedman regarding discovery disputes regarding
                                claim objections to Beitler Parties claims.
04/05/2018    NPL     CO        Review and reply to email from A. Friedman             0.20       250.00             $50.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 119
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 124 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Bral, John Jean                                                                                  Invoice 119338
10601     00001                                                                                  April 30, 2018


                                                                                         Hours           Rate       Amount
                                regarding transcript to motion to strike; attention to
                                same.
04/05/2018    NPL     CO        Review and reply to email from A. Friedman                0.10       250.00             $25.00
                                regarding issuance of subpoenas for trial on
                                objection to the Beitler Parties claims
04/05/2018    NPL     CO        Prepare draft subpoena for Beitler Parties claim          0.30       250.00             $75.00
                                objections trial.
04/05/2018    NPL     CO        Draft email to A. Friedman, S. O'Keefe, W. Lobel          0.10       250.00             $25.00
                                and T. Flanagan regarding trial subpoenas.
04/05/2018    NPL     CO        Review email from W. Lobel regarding issuance of          0.10       250.00             $25.00
                                subpoenas; draft email to A. Friedman, S. O'Keefe
                                and T. Flanagan regarding same.
04/05/2018    NPL     CO        Draft email to. A. Friedman regarding issuance of         0.10       250.00             $25.00
                                subpoenas; review email from A. Friedman
                                regarding same.
04/05/2018    NPL     CO        Prepare trial subpoenas for T. Lallas, G. Klausner,       0.60       250.00         $150.00
                                M. Hurwitz and D. Rezak.
04/05/2018    NPL     CO        Telephone call with L. Gauthier regarding trial           0.10       250.00             $25.00
                                subpoenas.
04/05/2018    NPL     CO        Draft email to W. Lobel regarding deposition              0.10       250.00             $25.00
                                subpoenas.
04/05/2018    NPL     CO        Review email from S. O'Keefe regarding trial              0.10       250.00             $25.00
                                subpoenas.
04/05/2018    SAO     CO        Review response to crime-fraud brief relating to          1.50       750.00       $1,125.00
                                attorney-client privilege dispute (motion to strike
                                claims).
04/05/2018    SAO     CO        Respond to emails from A. Friedman re response to         0.30       750.00         $225.00
                                Beitler's recent filings.
04/05/2018    WNL     CO        Review and analyze Beitler pleadings filed in             1.60       850.00       $1,360.00
                                opposition to brief on crime/ fraud brief.
04/05/2018    WNL     CO        Telephone call with A. Friedman re: Beitler               0.60       850.00         $510.00
                                responses to brief on crime/fraud exception and
                                action to be taken.
04/05/2018    WNL     CO        Review correspondence re: witnesses at April 18           0.10       850.00             $85.00
                                hearing.
04/05/2018    WNL     CO        Telephone call with G. Klausner and A. Friedman           0.30       850.00         $255.00
                                re: notice of required appearances for hearing on
                                April 18.
04/05/2018    WNL     CO        Review correspondence and analyze language of             0.60       850.00         $510.00
                                Order re: attendance and testimony at April 18
                                hearing.
04/05/2018    WNL     CO        Analyze issues to be decided at April 18 hearing and      0.60       850.00         $510.00
                                action to be taken to prepare for hearing.
04/05/2018    WNL     CO        Review correspondence re: discovery issues and            0.10       850.00             $85.00



                                                                                                          EXHIBIT "A"
                                                                                                            Page 120
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 125 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 10
Bral, John Jean                                                                                 Invoice 119338
10601     00001                                                                                 April 30, 2018


                                                                                        Hours           Rate       Amount
                                arguments.
04/05/2018    WNL     CO        Review correspondence re: need for motion to             0.20       850.00         $170.00
                                compel to tee up discovery disputes.
04/05/2018    WNL     CO        Review correspondence re: February 21 hearing.           0.20       850.00         $170.00
04/05/2018    WNL     CO        Review additional correspondence re: technical           0.20       850.00         $170.00
                                arguments concerning discovery disputes.
04/05/2018    WNL     CO        Review additional correspondence re: discovery           0.10       850.00             $85.00
                                disputes.
04/05/2018    WNL     CO        Review pleadings filed by B. Beitler and related         0.50       850.00         $425.00
                                correspondence re crime/fraud issues and attendance
                                at April 18 hearing.
04/05/2018    WNL     CO        Review additional correspondence re: discovery           0.10       850.00             $85.00
                                issues.
04/05/2018    WNL     CO        Review and analyze brief filed by Barry Beitler re:      0.50       850.00         $425.00
                                crime fraud issues.
04/05/2018    TCF     CO        Review and analysis of claims issues and                 0.40       650.00         $260.00
                                calculations.
04/06/2018    NPL     CO        Review and reply to email from A. Friedman               0.10       250.00             $25.00
                                regarding dates and deadline regarding crime fraud
                                brief.
04/06/2018    NPL     CO        Review and reply to email from S. O'Keefe                0.10       250.00             $25.00
                                regarding Boyd subpoena and notice.
04/06/2018    NPL     CO        Revise and finalize B. Boyd subpoena and notice of       0.40       250.00         $100.00
                                subpoena; forward same to S. O'Keefe and A.
                                Friedman for review.
04/06/2018    NPL     CO        Confer with L. Gauthier regarding service details for    0.10       250.00             $25.00
                                trial subpoenas.
04/06/2018    NPL     CO        Confer with W. Lobel regarding final review of           0.20       250.00             $50.00
                                subpoenas and notice of subpoenas for T. Lallas, B.
                                Beitler, B. Boyd, M. Hurwitz, D. Rezak and G.
                                Klausner.
04/06/2018    NPL     CO        Prepare notices of subpoena for T. Lallas, M.            0.90       250.00         $225.00
                                Hurwitz, G. Klausner. Beitler and D. Rezak; forward
                                same to S. O'Keefe and A Friedman for review.
04/06/2018    NPL     CO        Revise and finalize subpoenas for T. Lallas, M.          0.70       250.00         $175.00
                                Hurwitz, D. Rezak, B. Beitler and G. Klausner.
04/06/2018    NPL     CO        Interface with attorney service regarding service of     0.40       250.00         $100.00
                                B. Boyd subpoena and notice; review multiple
                                emails regarding same.
04/06/2018    NPL     CO        Draft email to A. Friedman, S. O'Keefe and W.            0.10       250.00             $25.00
                                Lobel regarding status of service of Boyd subpoena
                                and notice; reply to email regarding same.
04/06/2018    NPL     CO        Revise and finalize notices of subpoena for T.           0.70       250.00         $175.00
                                Lallas, M. Hurwitz, G. Klausner. Beitler and D.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 121
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 126 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 11
Bral, John Jean                                                                                  Invoice 119338
10601     00001                                                                                  April 30, 2018


                                                                                         Hours           Rate       Amount
                                Rezak.
04/06/2018    NPL     CO        Compile subpoenas and notices regarding trial on          0.30       250.00             $75.00
                                objections to Beitler Parties claims; prepare same for
                                trial.
04/06/2018    SAO     CO        Conference call with A. Friedman re issues relating       0.20       750.00         $150.00
                                to hearing on April 18, 2018, and service of
                                subpoenas to compel appearances.
04/06/2018    SAO     CO        Prepare reply to opposition to crime fraud brief filed    4.30       750.00       $3,225.00
                                by Beitler Parties.
04/06/2018    WNL     CO        Review correspondence re: guarantee claims.               0.10       850.00             $85.00
04/06/2018    WNL     CO        Review correspondence and analyze issues re:              0.20       850.00         $170.00
                                payment of guarantee claims.
04/06/2018    WNL     CO        Review additional correspondence re: issues               0.20       850.00         $170.00
                                concerning claims involved with the properties.
04/06/2018    WNL     CO        Review correspondence re: witnesses to be called at       0.20       850.00         $170.00
                                the April 18 hearing
04/06/2018    WNL     CO        Review correspondence re: compelled attendance at         0.10       850.00             $85.00
                                April 18 hearing.
04/06/2018    WNL     CO        Review correspondence re: attendance of witnesses         0.10       850.00             $85.00
                                at April 18 hrearing.
04/06/2018    WNL     CO        Review proposed communication re: attendance at           0.10       850.00             $85.00
                                April 18 hearing.
04/06/2018    WNL     CO        Analyze cases cited re: crime/fraud exception.            0.90       850.00         $765.00
04/06/2018    WNL     CO        Review and analyze pleadings and arguments re:            0.70       850.00         $595.00
                                applicability of the crime/fraud exception.
04/06/2018    WNL     CO        Analyze issues and begin preparation for hearing on       1.70       850.00       $1,445.00
                                April 18.
04/06/2018    TCF     CO        Various correspondence with team regarding                0.20       650.00         $130.00
                                guaranty claims and related issues.
04/06/2018    TCF     CO        Review and analysis of claims and valuation issues.       0.50       650.00         $325.00
04/06/2018    TCF     CO        Telephone conference with A. Friedman regarding           0.20       650.00         $130.00
                                contingent guaranty claim issues and issues
                                regarding amendment to disclosure statement.
04/06/2018    TCF     CO        Review and analysis of contingent guaranty claim          0.80       650.00         $520.00
                                issues.
04/07/2018    SAO     CO        Continue drafting reply to opposition to crimefraud       4.40       750.00       $3,300.00
                                brief.
04/08/2018    SAO     CO        Continue preparation of Reply to opposition to            3.20       750.00       $2,400.00
                                Crime-Fraud brief.
04/09/2018    NPL     CO        Review email from N. Sun regarding proof of               0.20       250.00             $50.00
                                service of Boyd subpoena; review same.
04/09/2018    NPL     CO        Telephone call with attorney service regarding            0.20       250.00             $50.00




                                                                                                          EXHIBIT "A"
                                                                                                            Page 122
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 127 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 12
Bral, John Jean                                                                               Invoice 119338
10601     00001                                                                               April 30, 2018


                                                                                      Hours           Rate       Amount
                                updated status of service of subpoenas.
04/09/2018    SAO     CO        Continue preparation of Reply to opposition to         3.90       750.00       $2,925.00
                                Crime-Fraud brief.
04/09/2018    WNL     CO        Review additional correspondence re: questions         0.10       850.00             $85.00
                                concerning fraudulent OPA.
04/09/2018    WNL     CO        Review correspondence re: various versions of          0.20       850.00         $170.00
                                OPA's.
04/09/2018    WNL     CO        Review exemplars of Betsy Boyd's signature and         0.20       850.00         $170.00
                                related correspondence.
04/09/2018    WNL     CO        Review correspondence re: service of process issues    0.10       850.00             $85.00
04/09/2018    WNL     CO        Review additional correspondence e: Betsy Boyd's       0.10       850.00             $85.00
                                signature.
04/09/2018    WNL     CO        Review correspondence re: notice to John Bral to       0.10       850.00             $85.00
                                appear at the April 18 hearing.
04/09/2018    WNL     CO        Review correspondence re: service of various           0.20       850.00         $170.00
                                subpoenas and related correspondence.
04/09/2018    WNL     CO        Review correspondence re: scheduling of John Bral's    0.10       850.00             $85.00
                                guarantees of Mission and Westcliff debt.
04/09/2018    WNL     CO        Review correspondence re: retention of handwriting     0.20       850.00         $170.00
                                expert.
04/09/2018    WNL     CO        Review and respond to correspondence re: retention     0.10       850.00             $85.00
                                of handwriting expert.
04/09/2018    WNL     CO        Review correspondence re: retention of                 0.10       850.00             $85.00
                                porfessionals.
04/09/2018    WNL     CO        Analyze legal and factual issues relevant to           1.60       850.00       $1,360.00
                                objections to claims and defenses thereto.
04/09/2018    WNL     CO        Review and analyze pleadings and legal and factual     1.80       850.00       $1,530.00
                                issues re: crime/ fraud exception and basis for
                                striking claims.
04/09/2018    WNL     CO        Review and analyze correspondence re: settlement       0.20       850.00         $170.00
                                strategy timing issues.
04/09/2018    WNL     CO        Review and analyze issues concerning striking of       0.40       850.00         $340.00
                                claims based on fraudulent documents
04/09/2018    WNL     CO        Review correspondence re: retention of handwriting     0.10       850.00             $85.00
                                expert.
04/10/2018    NPL     CO        Review email from A. Friedman regarding statement      0.10       250.00             $25.00
                                of Beitler credtiors regarding disallowance of
                                claims.
04/10/2018    NPL     CO        Review and reply to email from L. Gauthier             0.10       250.00             $25.00
                                regarding status of service of subpoenas.
04/10/2018    NPL     CO        Review emails from DDS Legal regarding status of       0.30       250.00             $75.00
                                service of subpoenas; draft email to DDS Legal
                                regarding same.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 123
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 128 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 13
Bral, John Jean                                                                                Invoice 119338
10601     00001                                                                                April 30, 2018


                                                                                       Hours           Rate       Amount
04/10/2018    NPL     CO        Review status of service of subpoenas; interface        0.30       250.00             $75.00
                                with attorney service regarding same.
04/10/2018    NPL     CO        Review and reply to email from A. Friedman              0.10       250.00             $25.00
                                regarding declaration of W. Lobel.
04/10/2018    NPL     CO        Review and reply to email from L. Gauthier              0.10       250.00             $25.00
                                regarding notice of intent to call witness for oral
                                testimony.
04/10/2018    NPL     CO        Revise notice of intent to call witnesses for oral      0.20       250.00             $50.00
                                testimony.
04/10/2018    NPL     CO        Begin preparation of declaration of W. Lobel            0.30       250.00             $75.00
                                regarding service of subpoenas.
04/10/2018    NPL     CO        Review email from G. Pemberton regarding reply to       0.10       250.00             $25.00
                                Beitler statement.
04/10/2018    NPL     CO        Review email from A. Friedman regarding exhibit to      0.20       250.00             $50.00
                                reply to Beitler statement; review exhibit regarding
                                same.
04/10/2018    NPL     CO        Review emails from attorney service regarding           0.20       250.00             $50.00
                                updated status of service of subpoenas.
04/10/2018    SAO     CO        Revise and finalize draft of Reply to Opposition to     5.50       750.00       $4,125.00
                                Crime-Fraud brief.
04/10/2018    WNL     CO        Review correspondence re:service of subpoenas.          0.10       850.00             $85.00
04/10/2018    WNL     CO        Telephone call with A. Friedman re: pending             0.40       850.00         $340.00
                                hearing on 4/18 and related issues.
04/10/2018    WNL     CO        review, analyze and comment on draft Reply to           1.10       850.00         $935.00
                                opposition to Crime/Fraud Brief.
04/10/2018    WNL     CO        Review and respond to comments to the draft Reply.      0.20       850.00         $170.00
04/10/2018    WNL     CO        Review and analyze draft Reply to Beitler Parties       0.40       850.00         $340.00
                                Statement re: hearing scheduled for April 18.
04/10/2018    WNL     CO        Review correspondence and comments on draft of          0.30       850.00         $255.00
                                Reply to Beitler Statement re: April 18 hearing.
04/10/2018    WNL     CO        Review correspondence re: logistics of responding       0.10       850.00             $85.00
                                to pending pleadings.
04/10/2018    WNL     CO        Review correspondence re: pending April 18              0.10       850.00             $85.00
                                hearing.
04/10/2018    WNL     CO        Review correspondence re: service of subpoenas.         0.10       850.00             $85.00
04/10/2018    WNL     CO        Review correspondence re: alleged need for motion       0.20       850.00         $170.00
                                to compel at the April 18 hearing and analyze issue.
04/10/2018    WNL     CO        Review and analyze issues to be the subject of the      0.80       850.00         $680.00
                                April 18 hearing
04/10/2018    WNL     CO        Review correspondence re: relevant legal issues.        0.40       850.00         $340.00
04/10/2018    TCF     CO        Correspondence L. Gauthier regarding open claim         0.10       650.00             $65.00
                                issues.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 124
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 129 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 14
Bral, John Jean                                                                                 Invoice 119338
10601     00001                                                                                 April 30, 2018


                                                                                        Hours           Rate       Amount
04/10/2018    TCF     CO        Correspondence L. Gauthier regarding security            0.10       650.00             $65.00
                                documents.
04/10/2018    TCF     CO        Correspondence L. Gauthier regarding bar date.           0.10       650.00             $65.00
04/11/2018    WNL     CO        Confer with N. Lockwood and review                       0.20       850.00         $170.00
                                correspondence re: contents of W. Lobel
                                Declaration.
04/11/2018    NPL     CO        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding request for judicial notice regarding
                                debtor's reply to statement of Beitler Creditors
                                regarding disallowance of claims 14 and 16.
04/11/2018    NPL     CO        Telephone call with L. Gauthier regarding request        0.10       250.00             $25.00
                                for judicial regarding debtor's reply to statement of
                                Beitler Creditors regarding disallowance of claims
                                14 and 16.
04/11/2018    NPL     CO        Review emails from S. O'Keefe, G. Pemberton and          0.20       250.00             $50.00
                                A. Friedman regarding debtor's reply to statement
                                of Beitler Creditors regarding disallowance of
                                claims 14 and 16 and reply statement to crime-fraud
                                brief.
04/11/2018    NPL     CO        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding pleadings regarding debtor's reply to
                                statement of Beitler Creditors regarding
                                disallowance of claims 14 and 16 and reply to
                                response to crime-fraud brief.
04/11/2018    NPL     CO        Review emails from DDS Legal regarding service of        0.40       250.00         $100.00
                                notice of subpoenas and subpoenas on Klausner,
                                Hurwitz and Lallas.
04/11/2018    NPL     CO        Draft email to A. Friedman regarding service of          0.20       250.00             $50.00
                                notice of subpoenas and subpoenas on Klausner,
                                Lallas ad Hurwitz; review and reply to email from
                                A. Friedman regarding same.
04/11/2018    NPL     CO        Confer with W. Lobel regarding email                     0.10       250.00             $25.00
                                communications with G. Klausner and T. Lallas
                                regarding debtor's reply to statement of Beitler
                                Creditors regarding disallowance of claims 14 and
                                16.
04/11/2018    NPL     CO        Draft emails to DDS Legal regarding proofs of            0.10       250.00             $25.00
                                service for Beitler and Ruzak.
04/11/2018    NPL     CO        Review and reply to email from A. Friedman               0.10       250.00             $25.00
                                regarding notice of intent to call witnesses.
04/11/2018    NPL     CO        Revise notice of intent to call witnesses at hearing     0.50       250.00         $125.00
                                on claim objections to Beitler's claim 14 and 16.
04/11/2018    NPL     CO        Draft declaration of W. Lobel regarding service of       0.80       250.00         $200.00
                                subpoenas on Lallas, Klausner, Beitler, Ruzak, Boyd
                                and Hurwitz.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 125
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                      Main Document   Page 130 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 15
Bral, John Jean                                                                                   Invoice 119338
10601     00001                                                                                   April 30, 2018


                                                                                          Hours           Rate       Amount
04/11/2018    NPL     CO        Draft email to A. Friedman, S. O'Keefe, G.                 0.10       250.00             $25.00
                                Pemberton and W. Lobel regarding declaration of
                                W. Lobel.
04/11/2018    NPL     CO        Review and reply to email from L. Gauthier                 0.10       250.00             $25.00
                                regarding exhibit to reply to Beitler statement.
04/11/2018    NPL     CO        Review and reply to email from L. Gauthier                 0.20       250.00             $50.00
                                regarding updated pleadings and exhibits to reply to
                                Beitler statement and reply to Beitler's response to
                                crime-fraud brief.
04/11/2018    NPL     CO        Draft email to A. Friedman regarding exhibits to           0.10       250.00             $25.00
                                declaration of W. Lobel.
04/11/2018    NPL     CO        Review and reply to email from attorney service            0.10       250.00             $25.00
                                regarding proofs of service for Beitler and Ruzek.
04/11/2018    NPL     CO        Revise and finalize declaration of W. Lobel                0.70       250.00         $175.00
                                regarding notice of intent to call witnesses for oral
                                testimony.
04/11/2018    NPL     CO        Revise and finalize reply to Beitler Statement.            1.10       250.00         $275.00
04/11/2018    NPL     CO        Finalize request for judicial notice regarding reply to    0.40       250.00         $100.00
                                Beitler statement
04/11/2018    NPL     CO        Finalize notice of intent to take oral testimony at        0.50       250.00         $125.00
                                April 18, 2018 hearing.
04/11/2018    NPL     CO        Revise and finalize reply to response to crime-fraud       0.90       250.00         $225.00
                                brief.
04/11/2018    NPL     CO        Telephone call with L. Gauthier regarding Beitler          0.20       250.00             $50.00
                                statement and reply to response to crime fraud brief.
04/11/2018    SAO     CO        Additional revisions to reply re opposition of Beitler     1.20       750.00         $900.00
                                Parties to brief re application of crime-fraud
                                exception to privileges claimed by Beitler Parties.
04/11/2018    SAO     CO        Review and revise draft reply to opposition to             3.90       750.00       $2,925.00
                                crime-fraud brief.
04/11/2018    WNL     CO        Review correspondence re: revision of Brief on             0.20       850.00         $170.00
                                Crime/Fraud exception.
04/11/2018    WNL     CO        Review and analyze revised version of Brief on             0.60       850.00         $510.00
                                Crime/Fraud exception.
04/11/2018    WNL     CO        Review correspondence re: revisions to Brief on            0.10       850.00             $85.00
                                Crime/Fraud ezception.
04/11/2018    WNL     CO        Review and analyze additional correspondence re:           0.20       850.00         $170.00
                                arguments in the Brief on Crime/Fraud exception.
04/11/2018    WNL     CO        Review latest iteration of Reply to Opposition to          0.40       850.00         $340.00
                                Motion to Strike Claims.
04/11/2018    WNL     CO        Review additional correspondence re: changes to            0.10       850.00             $85.00
                                Reply re: Crime/Fraud Broef.
04/11/2018    WNL     CO        Telephone conference with A. Friedman re:                  0.30       850.00         $255.00




                                                                                                           EXHIBIT "A"
                                                                                                             Page 126
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 131 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 16
Bral, John Jean                                                                               Invoice 119338
10601     00001                                                                               April 30, 2018


                                                                                      Hours           Rate       Amount
                                comments on final version of Reply re: Brief on
                                Crime/Fraud exception.
04/11/2018    WNL     CO        Review final version of Reply re: Crime/fraud          0.50       850.00         $425.00
                                exception.
04/11/2018    WNL     CO        Review correspondence re: exhibits to Reply.           0.10       850.00             $85.00
04/11/2018    WNL     CO        Review additional correspondence re: changes to        0.20       850.00         $170.00
                                reply.
04/11/2018    WNL     CO        Review draft Notice of Intent to Call Witnesses.       0.10       850.00             $85.00
04/11/2018    WNL     CO        Review Notice of Request to Call Witnesses at April    0.10       850.00             $85.00
                                18 hearing.
04/11/2018    WNL     CO        Review and add language to Declaration of W.           0.20       850.00         $170.00
                                Lobel in Support of Reply.
04/11/2018    WNL     CO        Review final version of Reply re: Beitler Parties      0.40       850.00         $340.00
                                Statement re: April 18 hearing.
04/11/2018    WNL     CO        Review correspondence re: additional information to    0.10       850.00             $85.00
                                be included in the Declaration of W. Lobel.
04/11/2018    WNL     CO        Confer with N' Lockwood and review                     0.20       850.00         $170.00
                                correspondence re: pleadings and documents to be
                                filed with the Court.
04/11/2018    WNL     CO        Review correspondence re: language to be included      0.10       850.00             $85.00
                                in W. lobel Declaration.
04/11/2018    WNL     CO        Review Notice re: status of service and service        0.10       850.00             $85.00
                                attempts re witnesses to appear on April 18.
04/11/2018    WNL     CO        Review final version of Reply, ready to be filed.      0.40       850.00         $340.00
04/11/2018    WNL     CO        Review ready to be filed version of Reply to           0.10       850.00             $85.00
                                response to Brief on Crime/Fraud exception.
04/11/2018    WNL     CO        Review correspondence re: pleadings to be filed in     0.10       850.00             $85.00
                                connection with hearing on April 18.
04/11/2018    WNL     CO        Review exhibits to Declaration of W. Lobel.            0.30       850.00         $255.00
04/11/2018    WNL     CO        Review and analyze arguments re: use of altered        0.20       850.00         $170.00
                                OPA and related correspondence.
04/11/2018    WNL     CO        Review correspondence re: language of W. Lobel         0.10       850.00             $85.00
                                declaration.
04/11/2018    WNL     CO        Review correspondence re: final review of Reply.       0.10       850.00             $85.00
04/11/2018    WNL     CO        Review correspondence re: issues with exhibits to      0.10       850.00             $85.00
                                Reply re: Beitler Statement re: Discovery.
04/11/2018    WNL     CO        Review draft Reply to Beitler's Opposition to          0.20       850.00         $170.00
                                Motion to Strike Claims.
04/11/2018    WNL     CO        Review correspondence re: managing director            0.10       850.00             $85.00
                                arguments.
04/11/2018    WNL     CO        Review A. Friedman's changes to Reply re:              0.40       850.00         $340.00
                                Crime/Fraud exception.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 127
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 132 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 17
Bral, John Jean                                                                                Invoice 119338
10601     00001                                                                                April 30, 2018


                                                                                       Hours           Rate       Amount
04/11/2018    WNL     CO        Review comments to Reply to Beitler's Statement re:     0.20       850.00         $170.00
                                Discovery.
04/11/2018    WNL     CO        Review correspondence re: arguments made in             0.20       850.00         $170.00
                                Reply re: Brief on Crime/Fraud exception.
04/11/2018    WNL     CO        Review correspondence re: conduct of hearing on         0.30       850.00         $255.00
                                April 18
04/11/2018    WNL     CO        Review request for judicial notice and related          0.10       850.00             $85.00
                                correspondence.
04/11/2018    WNL     CO        Review correspondence re: pleadings to be filed.        0.10       850.00             $85.00
04/11/2018    WNL     CO        Review correspondence re: preparation for hearing       0.20       850.00         $170.00
                                on April 18.
04/11/2018    WNL     CO        Review correspondence re: revision of various           0.20       850.00         $170.00
                                pleadings.
04/11/2018    WNL     CO        Review correspondence re: service of subpoenas on       0.10       850.00             $85.00
                                potential witnesses for the April 18 hearing.
04/11/2018    WNL     CO        Review correspondence re: request for judicial          0.10       850.00             $85.00
                                notice.
04/12/2018    WNL     CO        Analyze various facts concerning alleged fraud and      0.40       850.00         $340.00
                                related issues.
04/12/2018    SAO     CO        Prepare cross examination scripts for 4/18/2018         2.10       750.00       $1,575.00
                                hearing.
04/12/2018    WNL     CO        Review correspondence re: service on individuals to     0.30       850.00         $255.00
                                compel attendance at April 18 hearing.
04/12/2018    WNL     CO        Review and analyze order re: motion for summary         0.20       850.00         $170.00
                                judgment.
04/12/2018    WNL     CO        Review correspondence re: service on potential          0.20       850.00         $170.00
                                witnesses for April 18.
04/12/2018    WNL     CO        Review correspondence re: preparation for April 18      0.40       850.00         $340.00
                                hearing.
04/12/2018    WNL     CO        Review correspondence re: retention of experts for      0.20       850.00         $170.00
                                pending litigation.
04/13/2018    WNL     CO        Review legal issues and arguments re: crime/fraud       0.70       850.00         $595.00
                                argument.
04/13/2018    SAO     CO        Draft cross-examination scripts for examination of      4.20       750.00       $3,150.00
                                Boyd and Beitler at hearing set for 4/18/2018.
04/13/2018    SAO     CO        Prepare visual exhibits for use in cross examination    1.20       750.00         $900.00
                                of Beitler and Boyd in upcoming 4/18/2018 hearing.
04/13/2018    WNL     CO        Review and analyze pleadings and documents in           1.40       850.00       $1,190.00
                                preparation for April 18 hearing.
04/13/2018    WNL     CO        Analyze settlement possibilities and develop            0.30       850.00         $255.00
                                strategy.
04/14/2018    SAO     CO        Review and revise cross examination script re Betsy     0.50       750.00         $375.00




                                                                                                        EXHIBIT "A"
                                                                                                          Page 128
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                      Main Document   Page 133 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 18
Bral, John Jean                                                                                   Invoice 119338
10601     00001                                                                                   April 30, 2018


                                                                                          Hours           Rate       Amount
                                Boyd for 4/18 hearing on motion to strike claims.
04/16/2018    NPL     CO        Review and reply to email from L. Gauthier                 0.10       250.00             $25.00
                                regarding hearing on motion to disallow Beitler
                                Parties claims.
04/16/2018    SAO     CO        Attending meeting with A. Friedman and W. Lobel            2.30       750.00       $1,725.00
                                re preparation for hearing on 4/18/2018 re
                                application of crime-fraud exception to privilege.
04/16/2018    SAO     CO        Finalize Betsy Boyds cross examination script re           1.00       750.00         $750.00
                                4/18/2018 hearing.
04/16/2018    NPL     CO        Prepare A. Friedman and W. Lobel for meeting with          0.40       250.00         $100.00
                                J. Bral regarding hearing on disallowance of Beitler
                                Parties claims.
04/16/2018    WNL     CO        Review and analyze draft examination of Betsy              0.40       850.00         $340.00
                                Boyd.and suggest additional questions.
04/16/2018    WNL     CO        Prepare for and meet with A. Friedman, S. O'Keefe          2.70       850.00       $2,295.00
                                and J. Bral re: pending hearing on April 18, and
                                related issues.
04/16/2018    WNL     CO        Review and analyze results of research Re;                 0.20       850.00         $170.00
                                exclusion of witnesses at trial.
04/16/2018    WNL     CO        Review additional correspondence re: exclusion of          0.10       850.00             $85.00
                                potential witnesses.
04/16/2018    WNL     CO        review correspondence re: preparation for April 18         0.10       850.00             $85.00
                                hearing.
04/16/2018    WNL     CO        Review and analyze draft examination of Betsy              0.20       850.00         $170.00
                                Boyd.
04/17/2018    NPL     CO        Prepare counsel for hearing on motion to disallow          2.60       250.00         $650.00
                                claims of the Beitler Parties.
04/17/2018    NPL     CO        Review order requiring appearances of T. Lallas, G.        0.10       250.00             $25.00
                                Klausner and M. Hurwitz.
04/17/2018    SAO     CO        Draft Barry Beitler's cross examination script re          4.40       750.00       $3,300.00
                                hearing on motion strike claims.
04/17/2018    SAO     CO        Review documents in file and prepare witness               3.50       750.00       $2,625.00
                                exhibits and potential rebuttal exhibits in preparation
                                for hearing on application of crime fraud exception
                                within context of motion to strike proofs of claim 14
                                and 16.
04/17/2018    WNL     CO        Review Court Order on live testimony at April 18           0.10       850.00             $85.00
                                hearing.
04/17/2018    WNL     CO        Review and respond to correspondence re:                   0.10       850.00             $85.00
                                attendance at April 18 hearing.
04/17/2018    WNL     CO        Review additional correspondence re: attendance at         0.10       850.00             $85.00
                                April 18 hearing.
04/17/2018    WNL     CO        Telephone call with A. Friedman re: discovery and          0.30       850.00         $255.00
                                related issues.




                                                                                                           EXHIBIT "A"
                                                                                                             Page 129
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 134 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 19
Bral, John Jean                                                                                 Invoice 119338
10601     00001                                                                                 April 30, 2018


                                                                                        Hours          Rate        Amount
04/17/2018    WNL     CO        Review pleadings and prepare arguments for April         1.90       850.00       $1,615.00
                                18 hearing.
04/17/2018    TCF     CO        Correspond with A. Friedman regarding Steward            0.30       650.00         $195.00
                                claim issues; review and analysis of same.
04/17/2018    TCF     CO        Telephone conference with A. Friedman regarding          0.20       650.00         $130.00
                                Steward claim issues.
04/18/2018    NPL     CO        Review and reply to emails from attorney service         0.20       250.00             $50.00
                                regarding updated service of subpoenas for
                                Klausner, Lallas and Hurwitz.
04/18/2018    NPL     CO        Draft email to A. Friedman, W. Lobel and S.              0.10       250.00             $25.00
                                O'Keefe regarding updated service for Klausner,
                                Lallas and Hurwitz.
04/18/2018    NPL     CO        Prepare W. Lobel for hearing on disallowance of          0.40       250.00         $100.00
                                Beitler Parties proofs of claim.
04/18/2018    NPL     CO        Confer with L. Gauthier regarding hearing on crime       0.10       250.00             $25.00
                                fraud brief.
04/18/2018    NPL     CO        Confer with W. Lobel regarding hearing on                0.10       250.00             $25.00
                                crime-fraud brief.
04/18/2018    SAO     CO        Attend hearing on issues relating to application of      6.50       750.00       $4,875.00
                                crime-fraud exception to attorney client privilege
                                within context of motion to strike proofs of claim 14
                                and 16.
04/18/2018    SAO     CO        Prepare for hearing on whether or not crime fraud        3.90       750.00       $2,925.00
                                exception applies set for 4/18/2018.
04/18/2018    WNL     CO        Review and analyze relevant documents and                2.80       850.00       $2,380.00
                                pleadings in preparation for hearing on discovery
                                disputes.
04/18/2018    WNL     CO        Attendance at hearing on discovery disputes.             6.30       850.00       $5,355.00
04/18/2018    WNL     CO        Review correspondence re: discovery issues.              0.10       850.00             $85.00
04/18/2018    WNL     CO        Review correspondence re:additional discovery            0.10       850.00             $85.00
                                issues.
04/19/2018    NPL     CO        Confer with W. Lobel regarding status of hearing on      0.10       250.00             $25.00
                                disallowance of Beitler Creditors proofs of claim.
04/19/2018    NPL     CO        Confer with L. Gauthier regarding dates and              0.10       250.00             $25.00
                                deadlines associated with the hearing on
                                disallowance of Beitler Parties proofs of claim.
04/19/2018    NPL     CO        Review and reply to email from A. Friedman               0.10       250.00             $25.00
                                regarding transcript for hearing on motion for
                                disallowance of Beitler Parties proofs of claim.
04/19/2018    NPL     CO        Draft email to H. Martens of Briggs reporting            0.20       250.00             $50.00
                                regarding transcript for hearing on motion for
                                disallowance of Beitler Parties proofs of claim;
                                review and reply to multiple emails from H. Martens
                                regarding same.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 130
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 135 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 20
Bral, John Jean                                                                                Invoice 119338
10601     00001                                                                                April 30, 2018


                                                                                       Hours           Rate       Amount
04/19/2018    NPL     CO        Confer with J. O'Keefe regarding handwriting            0.10       250.00             $25.00
                                expert; review multiple emails regarding same.
04/19/2018    SAO     CO        Conference call with A. Friedman re strategy for        0.40       750.00         $300.00
                                resolving privilege issues in connection with motion
                                to strike.
04/19/2018    WNL     CO        Review correspondence re: transcript of April 18        0.10       850.00             $85.00
                                hearing.
04/19/2018    WNL     CO        Telephone call with A. Friedman re: strategy and        0.30       850.00         $255.00
                                issues concerning claims objections.
04/19/2018    WNL     CO        Review correspondence re: retention of handwriting      0.10       850.00             $85.00
                                expert.
04/19/2018    WNL     CO        Review correspondence re: engagement of                 0.10       850.00             $85.00
                                handwriting expert.
04/19/2018    WNL     CO        Review and respond to draft of e-mail to Tom Lallas     0.30       850.00         $255.00
                                re: discovery issues.
04/19/2018    WNL     CO        Review correspondence re: handwriting expert and        0.10       850.00             $85.00
                                related issues.
04/19/2018    WNL     CO        Review correspondence re issues with Beitler parties    0.10       850.00             $85.00
                                privilege logs.
04/19/2018    WNL     CO        Analyze possible settlement scenarios and pros and      0.70       850.00         $595.00
                                cons of each.
04/19/2018    WNL     CO        Review documents relevant to fraud issues.              0.50       850.00         $425.00
04/19/2018    WNL     CO        review correspondence re: handwriting and fraud         0.30       850.00         $255.00
                                issues.
04/19/2018    WNL     CO        Analyze issues re: identity of prepetrator of fraud.    0.40       850.00         $340.00
04/20/2018    SAO     CO        Conference call with A. Friedman re employment of       0.40       750.00         $300.00
                                second handwriting expert to address issues relating
                                to motion to strike claims.
04/20/2018    WNL     CO        Review supplement to schedules to add creditors.        0.10       850.00             $85.00
04/20/2018    WNL     CO        Review and analyze correspondence re: failure to        0.10       850.00             $85.00
                                comply with discovery rules.
04/20/2018    WNL     CO        Telephone call with A. Friedman re: discovery and       0.40       850.00         $340.00
                                overall strategy issues.
04/20/2018    WNL     CO        Telephone call with A. Friedman and S. O'Keefe re:      1.40       850.00       $1,190.00
                                discovery and trial strategy issues.
04/20/2018    WNL     CO        Review, analyze and respond to summary of               0.30       850.00         $255.00
                                settlement issues and analysis.
04/20/2018    WNL     CO        Analyze legal and factual issues re: potential          0.60       850.00         $510.00
                                settlement proposal.
04/20/2018    WNL     CO        Review issues and evidence re: evidentiary issues.      0.70       850.00         $595.00
04/20/2018    WNL     CO        Review correspondence re: strategy and settlement       0.30       850.00         $255.00
                                issues.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 131
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 136 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 21
Bral, John Jean                                                                                 Invoice 119338
10601     00001                                                                                 April 30, 2018


                                                                                        Hours           Rate       Amount
04/23/2018    SAO     CO        Review discovery dispute issues in meet and confer       0.30       750.00         $225.00
                                letter with A.Friedman.
04/23/2018    WNL     CO        Review and anlyze corresponde3nce and issues re:         0.50       850.00         $425.00
                                global settlement proposal.
04/23/2018    WNL     CO        Review and respond to correspondence re:                 0.10       850.00             $85.00
                                settlement negotiations and timing issues.
04/23/2018    WNL     CO        Review Motion to Set Supplemental Bar Date.              0.10       850.00             $85.00
04/23/2018    WNL     CO        Review recitation of pending discovery disputes.         0.20       850.00         $170.00
04/23/2018    WNL     CO        Review correspondence re: e-mail to Betsy Boyd.          0.10       850.00             $85.00
04/23/2018    WNL     CO        Review comments to recitation of pending discovery       0.10       850.00             $85.00
                                disputes.
04/24/2018    NPL     CO        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding transcript from hearing on motion to
                                disallow claims.
04/24/2018    NPL     CO        Draft email to Brigg Reporting regarding transcript      0.10       250.00             $25.00
                                request on hearing on motion for disallowance of
                                Beitler Parites claims.
04/24/2018    SAO     CO        Conference call with W. Lobel and A. Friedman re         0.60       750.00         $450.00
                                handwriting expert's testimony and preparation of
                                summation on application of crime-fraud exception
                                within context of motion to strike claims.
04/24/2018    WNL     CO        Confer with A. Friedman re: action to be taken and       0.80       850.00         $680.00
                                strategy concerning falsified documents.
04/24/2018    WNL     CO        Review Declaration of A. Friedman re: submission         0.10       850.00             $85.00
                                of privilege logs.
04/24/2018    WNL     CO        Review final version of Stipulation Regarding Order      0.10       850.00             $85.00
                                Granting Debtor's Motion For Summary Judgment.
04/24/2018    WNL     CO        Review correspondence re: re: analysis of                0.10       850.00             $85.00
                                handwriting initials.
04/24/2018    WNL     CO        Review correspondence re: remaining discovery            0.20       850.00         $170.00
                                issues.
04/24/2018    WNL     CO        Review correspondence and initials re: forgery of        0.20       850.00         $170.00
                                initials on falsified Operating Agreement.
04/24/2018    WNL     CO        Telephone conference with A. Friedman and S.             0.80       850.00         $680.00
                                O'Keefe re: strategy in dealing with forged initials.
04/24/2018    WNL     CO        Review correspondence re: results of hearing on          0.20       850.00         $170.00
                                Motion to Strike Proofs of Claim.
04/24/2018    WNL     CO        Review correspondence re: perjury committed by           0.10       850.00             $85.00
                                Bary Beitler at hearing.
04/24/2018    WNL     CO        Review correspondence re: Court's tentative and          0.10       850.00             $85.00
                                closing arguments.
04/24/2018    WNL     CO        Review correspondence re: Court's tentative and          0.20       850.00         $170.00
                                results of hearing on crime fraud exception.



                                                                                                         EXHIBIT "A"
                                                                                                           Page 132
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                     Main Document   Page 137 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 22
Bral, John Jean                                                                                 Invoice 119338
10601     00001                                                                                 April 30, 2018


                                                                                        Hours           Rate       Amount
04/24/2018    WNL     CO        Review correspondence re: handwriting expert.            0.10       850.00             $85.00
04/24/2018    TCF     CO        Research and analysis regarding claim issues and         3.60       650.00       $2,340.00
                                estimation.
04/24/2018    TCF     CO        Drafting regarding claims issues and estimation.         3.20       650.00       $2,080.00
04/25/2018    SAO     CO        Prepare letter and exhibits to handwriting expert        1.60       750.00       $1,200.00
                                explaining assignment re motion to strike claims.
04/25/2018    WNL     CO        Review correspondence re: language of e-mail to G.       0.20       850.00         $170.00
                                Klausner re: settlement proposal.
04/25/2018    WNL     CO        Review proposed letter to handwriting expert re:         0.10       850.00             $85.00
                                scope of opinion requested.
04/25/2018    WNL     CO        Review additional correspondence re: settlement          0.10       850.00             $85.00
                                proposal.
04/25/2018    WNL     CO        Review correspondence re: meet and confer re:            0.10       850.00             $85.00
                                pending discovery dispute.
04/25/2018    WNL     CO        Telephone call with A. Friedman re: various pending      0.30       850.00         $255.00
                                issues.
04/25/2018    WNL     CO        Review correspondence re: Betsy Boyd's knowledge         0.10       850.00             $85.00
                                of claim for improper capital account.
04/25/2018    WNL     CO        Review correspondence re: review of initials by          0.20       850.00         $170.00
                                handwriting expert.
04/25/2018    WNL     CO        Review filed versions of objections to various Betler    0.80       850.00         $680.00
                                related Claims.
04/25/2018    WNL     CO        Review additional correspondence re: claims              0.10       850.00             $85.00
                                objections.
04/25/2018    TCF     CO        Telephone conference with P. Lacy of Force 10            0.40       650.00         $260.00
                                Partners regarding claims issues.
04/26/2018    SAO     CO        Review transcript and evidence and begin                 4.60       750.00       $3,450.00
                                preparation of closing statement on application of
                                crime-fraud exception.
04/26/2018    WNL     CO        Review correspondence re: retention of handwriting       0.10       850.00             $85.00
                                expert.
04/26/2018    TCF     CO        Research and analysis regarding lien issues.             0.20       650.00         $130.00
04/26/2018    TCF     CO        Research and analysis regarding claim related issues.    0.60       650.00         $390.00
04/27/2018    SAO     CO        Continue reviewing evidence and preparing draft of       4.70       750.00       $3,525.00
                                closing statement re crime-fraud privilege issues.
04/27/2018    WNL     CO        Review Order setting supplemental bar date.              0.10       850.00             $85.00
04/27/2018    WNL     CO        Review draft of closing argument and analyze issues      0.80       850.00         $680.00
                                and arguments.
04/27/2018    WNL     CO        Review additional correspondence re: claims              0.20       850.00         $170.00
                                objections.
04/27/2018    WNL     CO        Review correspondence re: objection to claim #18.        0.20       850.00         $170.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 133
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                     Main Document   Page 138 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 23
Bral, John Jean                                                                                  Invoice 119338
10601     00001                                                                                  April 30, 2018


                                                                                        Hours            Rate        Amount
04/27/2018    WNL     CO        Review correspondence re: objections to Steward           0.10       850.00             $85.00
                                claims.
04/27/2018    TCF     CO        Review and analysis of Steward claim and objection        0.30       650.00          $195.00
                                issues.
04/28/2018    TCF     CO        Review and analysis of claims analysis;                   0.40       650.00          $260.00
                                communications with financial advisor regarding
                                same.
04/28/2018    TCF     CO        Review and analysis of guaranty and contingent            0.80       650.00          $520.00
                                claim related issues, set-off; correspondence
                                regarding same..
04/30/2018    SAO     CO        Conference call with A. Friedman and G. Pemberton         0.50       750.00          $375.00
                                re additional ESI discovery requests needed in
                                context of motion to strike claims and discussion of
                                what else is needed to prepare for hearing on motion
                                to strike claims.
04/30/2018    SAO     CO        Conference call with counsel for Beitler re discovery     0.50       750.00          $375.00
                                disputes relating to motion to strike claims.
04/30/2018    WNL     CO        Telephone call with A. Friedman re: closing               0.10       850.00             $85.00
                                argument and related issues.
04/30/2018    WNL     CO        Telephone call with Frank Hicks and draft                 0.10       850.00             $85.00
                                correspondence to A. Friedman re: handwriting
                                analysis.
04/30/2018    WNL     CO        Conference call re: discovery disputes ( meet and         0.40         0.00              $0.00
                                confer).(NO CHARGE)
                                                                                        174.10                    $125,035.00

  Employment of Professionals
04/05/2018    NPL     EMP       Review emails from S. Pfyl of BBG Appraisal               0.10       250.00             $25.00
                                regarding engagement agreement.
04/05/2018    NPL     EMP       Review email from J. Bral regarding employment of         0.10       250.00             $25.00
                                BBG as appraiser.
04/05/2018    NPL     EMP       Draft email to A. Friedman regarding employment           0.10       250.00             $25.00
                                of BBG as appraser.
04/10/2018    NPL     EMP       Review email from A. Friedman regarding retention         0.10       250.00             $25.00
                                of appraiser.
04/10/2018    NPL     EMP       Confer with W. Lobel regarding retention of               0.10       250.00             $25.00
                                appraiser.
04/11/2018    NPL     EMP       Review entered order employing Shulman Hodges             0.10       250.00             $25.00
                                & Bastian as debtor's insolvency counsel.
04/11/2018    NPL     EMP       Review and reply to email from L. Gauthier                0.10       250.00             $25.00
                                regarding order granting Shulman Hodges &
                                Bastian's employment application.
04/11/2018    WNL     EMP       Review correspondence re: engagement of                   0.10       850.00             $85.00




                                                                                                          EXHIBIT "A"
                                                                                                            Page 134
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 139 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 24
Bral, John Jean                                                                                Invoice 119338
10601     00001                                                                                April 30, 2018


                                                                                       Hours           Rate       Amount
                                appraisers.
04/24/2018    NPL     EMP       Review application to employ Force Ten; attention       0.10       250.00             $25.00
                                to dates and deadlines regarding same.
04/24/2018    WNL     EMP       Review application to employ Force 10 Partners as       0.40       850.00         $340.00
                                financial advisor and expert witness for the Debtor.
04/24/2018    WNL     EMP       Review correspondence re: draft declaration of          0.10       850.00             $85.00
                                Adam Meislik.
04/24/2018    WNL     EMP       Review application to employ Force 10 as financial      0.20       850.00         $170.00
                                advisor.
                                                                                        1.60                      $880.00

  Fees of Professionals
04/26/2018    NPL     FP        Review and reply to email from L. Gauthier              0.30       250.00             $75.00
                                regarding professional fees; attention to same.
04/26/2018    NPL     FP        Confer with W. Lobel regarding professional fees.       0.10       250.00             $25.00
                                                                                        0.40                      $100.00

  Litigation (Non-Bankruptcy)
04/02/2018    NPL     LN        Review email from A. Friedman regarding pending         0.10       250.00             $25.00
                                arbitration.
04/02/2018    WNL     LN        Review and analyze correspondence re: strategy          0.40       850.00         $340.00
                                concerning pending arbitrations.
04/04/2018    WNL     LN        Review correspondence re: deposition of Sargent.        0.10       850.00             $85.00
04/04/2018    WNL     LN        Review status reports re: pending state court           0.10       850.00             $85.00
                                litigation.
04/04/2018    WNL     LN        Review correspondence re:deposition and testimony       0.40       850.00         $340.00
                                of Bob Sargeant.
04/04/2018    WNL     LN        Review status report in Stewart Financial.              0.10       850.00             $85.00
04/04/2018    WNL     LN        Review status report filed by Barry Beitler.            0.10       850.00             $85.00
04/04/2018    WNL     LN        Review correspondence re: communicated to Judge         0.20       850.00         $170.00
                                in Westcliff arbitration.
04/04/2018    WNL     LN        Review additional correspondence re: Mission            0.10       850.00             $85.00
                                arbitration.
04/04/2018    WNL     LN        Review correspondence with JAMS.                        0.10       850.00             $85.00
04/05/2018    WNL     LN        Review and analyze issues concerning Beitler            1.90       850.00       $1,615.00
                                perspective on pending issues and potential
                                settlement proposals.
04/05/2018    WNL     LN        Review correspondence re: pending arbitrations.         0.10       850.00             $85.00
04/05/2018    WNL     LN        Review correspondence from arbitrator in Westcliff      0.10       850.00             $85.00
                                arbitration.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 135
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 140 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 25
Bral, John Jean                                                                                Invoice 119338
10601     00001                                                                                April 30, 2018


                                                                                       Hours           Rate       Amount
04/06/2018    WNL     LN        Review correspondence re: need for new appraisals.      0.10       850.00             $85.00
04/06/2018    WNL     LN        Review proposed engagement letter with appraisers.      0.10       850.00             $85.00
04/06/2018    WNL     LN        Review correspondence and analyze issues re:            0.70       850.00         $595.00
                                discovery disputes.
04/10/2018    WNL     LN        Review correspondence re: leases and appraisals for     0.10       850.00             $85.00
                                various properties.
04/10/2018    WNL     LN        Review additional documents being forwarded in          0.20       850.00         $170.00
                                response to discovery requests.
04/10/2018    WNL     LN        Review additional leases being produced.                0.50       850.00         $425.00
04/10/2018    WNL     LN        Review exhibit to Reply to Beitler Statement on         0.20       850.00         $170.00
                                Discovery.
04/10/2018    WNL     LN        review correspondence re: appraisal of Bakersfield      0.10       850.00             $85.00
                                properties.
04/10/2018    WNL     LN        Review additional correspondence re: appraisal of       0.10       850.00             $85.00
                                Bakersfield properties.
04/10/2018    WNL     LN        Review and analyze amended leases for Bakersfield       0.20       850.00         $170.00
                                and Westcliff properties.
04/10/2018    WNL     LN        Review correspondence re: additional information        0.20       850.00         $170.00
                                concerning Westcliff property.
04/10/2018    WNL     LN        Review correspondence re: engagement of                 0.10       850.00             $85.00
                                appraisers.
04/10/2018    WNL     LN        Review appraisal of Westcliff property.                 0.40       850.00         $340.00
04/10/2018    WNL     LN        Review information re: valuation of Eye Street          0.40       850.00         $340.00
                                property.
04/10/2018    WNL     LN        Review additional correspondence re: information        0.10       850.00             $85.00
                                concerning value of Eye Street and Westcliff
                                properties.
04/10/2018    WNL     LN        Review additional correspondence re: retention of       0.10       850.00             $85.00
                                appraisers
04/11/2018    NPL     LN        Review electronic notice regarding telephone            0.10       250.00             $25.00
                                conference regarding Bral v. Westcliff arbitration;
                                attention to dates and deadlines regarding same.
04/11/2018    WNL     LN        Review correspondence re: Westcliff arbitration.        0.10       850.00             $85.00
04/17/2018    WNL     LN        Review correspondence re: status of writ in favor of    0.10       850.00             $85.00
                                Steward.
04/17/2018    WNL     LN        Review correspondence re: writ of attachment on         0.10       850.00             $85.00
                                Sandpiper property.
04/19/2018    WNL     LN        Review correspondence and related pleadings re:         0.40       850.00         $340.00
                                writ issues in favor of Steward Financial.
04/25/2018    SAO     LN        Review draft settlement letter and provide              0.10       750.00             $75.00
                                comments.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 136
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 141 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 26
Bral, John Jean                                                                               Invoice 119338
10601     00001                                                                               April 30, 2018


                                                                                      Hours           Rate       Amount
04/27/2018    WNL     LN        `Review Complaint filed by Cannae in connection        0.20       850.00         $170.00
                                with Mineral King property.
04/30/2018    SAO     LN        Draft memo to J. Bral re spreadsheet and               0.40       750.00         $300.00
                                documentary evidence needed to support capital
                                account claims re Westcliff and Mission LLCs.
04/30/2018    WNL     LN        Review appellant's status report on appeal.            0.10       850.00             $85.00
                                                                                       9.00                    $7,480.00

  Plan & Disclosure Stmt. [B320]
04/02/2018    WNL     PD        Analyze issues re: structure of plan.                  0.30       850.00         $255.00
04/02/2018    WNL     PD        Review and analyze additional plan issues.             0.30       850.00         $255.00
04/03/2018    WNL     PD        Review and analyze plan issues and structures and      1.40       850.00       $1,190.00
                                alternative structures to resolve issues.
04/03/2018    TCF     PD        Telephone conference with A. Friedman regarding        0.10       650.00             $65.00
                                amended plan and disclosure statement..
04/03/2018    TCF     PD        Review and analysis of Court's scheduling order        0.10       650.00             $65.00
                                regarding plan and disclosure, evidentiary
                                requirements and related matters.
04/03/2018    TCF     PD        Correspondence with A. Friedman regarding Court's      0.10       650.00             $65.00
                                scheduling order regarding plan and disclosure,
                                evidentiary requirements and related matters.
04/03/2018    TCF     PD        Correspondence with L. Gauthier regarding Court's      0.10       650.00             $65.00
                                scheduling order regarding plan and disclosure, and
                                information needed.
04/03/2018    TCF     PD        Review and analysis of plan and disclosure,            0.60       650.00         $390.00
                                information needed in connection with preparation
                                of amended plan and disclosure statement.
04/03/2018    NPL     PD        Review notice of clarification regarding filing of     0.10       250.00             $25.00
                                debtor's amended disclosure statement and plan.
04/04/2018    WNL     PD        Review correspondence and Request for                  0.20       850.00         $170.00
                                Clarification of Order.
04/04/2018    WNL     PD        Review correspondence re: supplemental                 0.10       850.00             $85.00
                                information to be included in Disclosure Statement.
04/04/2018    WNL     PD        Review and analyze issues re: appraisals and           0.20       850.00         $170.00
                                Disclosure Statement.
04/04/2018    TCF     PD        Review and analysis of transcript of hearing and       3.40       650.00       $2,210.00
                                Court's statements regarding updated information
                                needed for disclosure statement; draft and revise
                                disclosure statement.
04/04/2018    TCF     PD        Conference call with A. Friedman regarding             1.00       650.00         $650.00
                                amendments to disclosure statement and related
                                issues.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 137
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 142 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 27
Bral, John Jean                                                                               Invoice 119338
10601     00001                                                                               April 30, 2018


                                                                                      Hours           Rate       Amount
04/04/2018    TCF     PD        Telephone call with L. Gauthier regarding              0.20       650.00         $130.00
                                amendments to disclosure statement and scheduling
                                issues.
04/04/2018    TCF     PD        Correspond with L. Gauthier regarding amended          0.10       650.00             $65.00
                                disclosure statement information.
04/04/2018    TCF     PD        Review and analysis of correspondence with tax         0.10       650.00             $65.00
                                expert regarding information for amended disclosure
                                statement.
04/05/2018    TCF     PD        Preparation of first amended disclosure statement.     2.80       650.00       $1,820.00
04/06/2018    WNL     PD        Analyze potential treatments of various claims in      1.40       850.00       $1,190.00
                                plan and effect of disallowance of certain Beitler
                                Party claims.
04/06/2018    TCF     PD        Review and analysis of pending claims objections       5.20       650.00       $3,380.00
                                and litigation; review and revise disclosure
                                statement regarding same.
04/08/2018    TCF     PD        Draft amended disclosure statement.                    5.20       650.00       $3,380.00
04/09/2018    TCF     PD        Review and analysis of documents, evidence and         6.40       650.00       $4,160.00
                                calculations; draft and revise amended disclosure
                                statement.
04/09/2018    TCF     PD        Continued review and analysis of documents,            3.00       650.00       $1,950.00
                                evidence and calculations; draft and revise amended
                                disclosure statement, evidentiary support.
04/10/2018    TCF     PD        Correspondence with L. Gauthier regarding              0.10       650.00             $65.00
                                amended disclosure statement preparation.
04/11/2018    TCF     PD        Preparation of first amended disclosure statement.     8.80       650.00       $5,720.00
04/11/2018    TCF     PD        Correspond with team regarding first amended           0.10       650.00             $65.00
                                disclosure statement.
04/12/2018    WNL     PD        Review and analyze revised disclosure statement.       2.20       850.00       $1,870.00
04/16/2018    WNL     PD        Review and comment on amended disclosure               1.40       850.00       $1,190.00
                                statement.
04/16/2018    TCF     PD        Correspondence with A. Friedman regarding              0.10       650.00             $65.00
                                disclosure statement.
04/17/2018    NPL     PD        Review email from A. Friedman regarding revised        0.10       250.00             $25.00
                                disclosure statement.
04/17/2018    WNL     PD        Review correspondence re: draft disclosure             0.10       850.00             $85.00
                                statement.
04/17/2018    WNL     PD        Review correspondence re: review of revised plan       0.10       850.00             $85.00
                                and disclosure statement.
04/17/2018    TCF     PD        Review and revise first amended disclosure             3.20       650.00       $2,080.00
                                statement.
04/17/2018    TCF     PD        Correspond with team regarding first amended           0.10       650.00             $65.00
                                disclosure statement.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 138
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 143 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 28
Bral, John Jean                                                                                 Invoice 119338
10601     00001                                                                                 April 30, 2018


                                                                                        Hours           Rate       Amount
04/17/2018    TCF     PD        Review and revise disclosure statement; circulate        1.20       650.00         $780.00
                                same.
04/19/2018    WNL     PD        Review revised disclosure statement.                     1.30       850.00       $1,105.00
04/19/2018    WNL     PD        Review correspondence re: information needed to          0.30       850.00         $255.00
                                complete the disclosure statement.
04/19/2018    TCF     PD        Review and analysis of plan and disclosure               0.40       650.00         $260.00
                                statement issues and preparation; timeline.
04/19/2018    TCF     PD        Correspondence with team regarding plan and              0.10       650.00             $65.00
                                disclosure statement issues and preparation;
                                timeline.
04/20/2018    TCF     PD        Correspondence A. Friedman regarding plan and            0.20       650.00         $130.00
                                disclosure statement issues and preparation.
04/20/2018    TCF     PD        Review and analysis of plan and disclosure               0.30       650.00         $195.00
                                statement issues and preparation; evidentiary support
                                and declarations.
04/23/2018    WNL     PD        Review questions to be answered in connection with       0.10       850.00             $85.00
                                the disclosure statement.
04/23/2018    WNL     PD        Review correspondence re:.tax effect of disposal of      0.20       850.00         $170.00
                                assets and related issues.
04/23/2018    WNL     PD        Review and analyze draft declaration of Adam             0.40       850.00         $340.00
                                Meislik in support of approval of First Amended
                                Disclosure Statement.
04/23/2018    TCF     PD        Draft declaration of financial advisor in support of     4.50       650.00       $2,925.00
                                disclosure statement approval and confirmation of
                                plan; review and analysis of issues related thereto.
04/23/2018    TCF     PD        Attend to matters needed to be addressed in support      1.60       650.00       $1,040.00
                                of disclosure statement approval and confirmation of
                                plan.
04/23/2018    TCF     PD        Drafting of declaration in support of valuation.         0.50       650.00         $325.00
04/23/2018    TCF     PD        Review and analysis of issues regarding valuation        0.40       650.00         $260.00
                                and asset disposition.
04/23/2018    TCF     PD        Draft correspondence to team regarding open issues       0.20       650.00         $130.00
                                and information required.
04/23/2018    TCF     PD        Various communications with team regarding               0.40       650.00         $260.00
                                information required for amended disclosure
                                statement.
04/24/2018    NPL     PD        Review and reply to email from T. Flanagan               0.20       250.00             $50.00
                                regarding professional fees; review same.
04/24/2018    NPL     PD        Draft email to L. Gauthier regarding professional        0.10       250.00             $25.00
                                fees.
04/24/2018    NPL     PD        Review notice of claims bar date.                        0.10       250.00             $25.00
04/24/2018    NPL     PD        Review multiple emails from T. Flanagan, A.              0.20       250.00             $50.00
                                Friedman and S. O'Keefe regarding amended




                                                                                                         EXHIBIT "A"
                                                                                                           Page 139
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 144 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 29
Bral, John Jean                                                                                Invoice 119338
10601     00001                                                                                April 30, 2018


                                                                                       Hours           Rate       Amount
                                disclosure statement.
04/24/2018    NPL     PD        Review and reply to email from L. Gauthier              0.10       250.00             $25.00
                                regarding professional fees for Lobel Weiland
                                Golden Friedman.
04/24/2018    WNL     PD        Review correspondence re: supplemental bar date         0.10       850.00             $85.00
                                order.
04/24/2018    WNL     PD        Review correspondence re: first amended disclosure      0.10       850.00             $85.00
                                statement.
04/24/2018    WNL     PD        Review correspondence re:amount of administrative       0.10       850.00             $85.00
                                claims.
04/24/2018    WNL     PD        Review correspondence re: draft declaration on          0.10       850.00             $85.00
                                Adam Meislik in Support of Approval of Amended
                                Disclosure Statement.
04/24/2018    WNL     PD        Review correspondence re: amount of administrative      0.10       850.00             $85.00
                                claims.
04/24/2018    WNL     PD        Review correspondence re: unpaid post petition          0.10       850.00             $85.00
                                taxes.
04/24/2018    WNL     PD        Review correspondence re: amount of administrative      0.10       850.00             $85.00
                                claims
04/24/2018    TCF     PD        Attend to plan and disclosure statement drafting and    1.40       650.00         $910.00
                                preparation.
04/24/2018    TCF     PD        Communications with team regarding plan and             0.20       650.00         $130.00
                                disclosure statement preparation; evidence and
                                declarations in support.
04/25/2018    WNL     PD        Review correspondence re: tax returns.                  0.10       850.00             $85.00
04/25/2018    WNL     PD        Review correspondence re: valuation testimony.          0.20       850.00         $170.00
04/25/2018    TCF     PD        Correspondence A. Meislik regarding plan and            0.10       650.00             $65.00
                                disclosure statement preparation; evidence and
                                declaration in support.
04/25/2018    TCF     PD        Correspondence with team regarding open                 0.10       650.00             $65.00
                                disclosure statement and plan issues.
04/25/2018    TCF     PD        Drafting of amended disclosure statement and            5.60       650.00       $3,640.00
                                preparation of evidentiary support.
04/25/2018    TCF     PD        Telephone conference with A. Friedman regarding         0.50       650.00         $325.00
                                plan structure issues.
04/25/2018    TCF     PD        Conference call with client and financial advisors      1.00       650.00         $650.00
                                regarding plan and claim issues.
04/25/2018    TCF     PD        Correspond with team regarding valuation and plan       0.20       650.00         $130.00
                                issues.
04/26/2018    WNL     PD        Review correspondence re: estimated professional        0.10       850.00             $85.00
                                fees.
04/26/2018    WNL     PD        Review correspondence re: additional information        0.10       850.00             $85.00
                                needed to complete Disclosure Statement.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 140
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                     Desc
                                     Main Document   Page 145 of 389

Pachulski Stang Ziehl & Jones LLP                                                           Page: 30
Bral, John Jean                                                                             Invoice 119338
10601     00001                                                                             April 30, 2018


                                                                                    Hours          Rate        Amount
04/26/2018    TCF     PD        Review and revisions to disclosure statement and     2.20       650.00       $1,430.00
                                declarations.
04/27/2018    NPL     PD        Review emails regarding amended disclosure           0.10       250.00             $25.00
                                statement.
04/27/2018    WNL     PD        Review revised report re: Coffee Road Plaza.         0.20       850.00         $170.00
04/27/2018    WNL     PD        Review correspondence re potential separate          0.10       850.00             $85.00
                                classification of claims.
04/27/2018    WNL     PD        Review correspondence re: possible use of "piut"     0.20       850.00         $170.00
                                option as a part of the Amended Plan.
04/27/2018    WNL     PD        Review correspondence and analyze issues re:         0.20       850.00         $170.00
                                classification of claims issues.
04/27/2018    TCF     PD        Preparation of first amended disclosure statement    1.40       650.00         $910.00
                                and plan.
04/27/2018    TCF     PD        Telephone conference with A. Friedman regarding      0.40       650.00         $260.00
                                plan issues.
04/27/2018    TCF     PD        Correspondence with client regarding claims and      0.10       650.00             $65.00
                                disclosure statement issues.
04/27/2018    TCF     PD        Review and analysis of open issues regarding         0.40       650.00         $260.00
                                disclosure statement.
04/27/2018    TCF     PD        Correspondence with financial advisors regarding     0.10       650.00             $65.00
                                information and claim issues.
04/27/2018    TCF     PD        Correspondence with team regarding valuation         0.10       650.00             $65.00
                                issues.
04/27/2018    TCF     PD        Review and analysis of issues regarding valuation    0.40       650.00         $260.00
                                and claims for disclosure statement.
04/28/2018    WNL     PD        Review correspondence re: plan isues.                0.10       850.00             $85.00
04/28/2018    TCF     PD        Draft and revise disclosure statement and plan       1.60       650.00       $1,040.00
                                documents.
04/28/2018    TCF     PD        Review and analysis of support and evidence in       0.80       650.00         $520.00
                                support of plan and disclosure statement.
04/29/2018    WNL     PD        Review and analyze revised disclosure statement      1.80       850.00       $1,530.00
04/29/2018    WNL     PD        Review correspondence re: latest iteration of        0.10       850.00             $85.00
                                disclosure statement.
04/29/2018    WNL     PD        Review correspondence re: revisions to disclosure    0.40       850.00         $340.00
                                statement.
04/29/2018    WNL     PD        Review correspondnece re: proposed schedules.        0.10       850.00             $85.00
04/29/2018    WNL     PD        Review and analyze J. Bral's comments to Amended     0.40       850.00         $340.00
                                Disclosure Statement.
04/29/2018    WNL     PD        Review and analyze questions raised by Adam          0.20       850.00         $170.00
                                Meislik and answers thereto.
04/29/2018    WNL     PD        Review comments re: estimated amounts of claims      0.20       850.00         $170.00
                                in Amended Disclosure Statement.




                                                                                                     EXHIBIT "A"
                                                                                                       Page 141
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                     Main Document   Page 146 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 31
Bral, John Jean                                                                                 Invoice 119338
10601     00001                                                                                 April 30, 2018


                                                                                        Hours          Rate        Amount
04/29/2018    WNL     PD        Review additional correspondence re: proposed            0.20       850.00         $170.00
                                schedules.
04/29/2018    WNL     PD        Review John Bral's comments re: proposed                 0.20       850.00         $170.00
                                schedules.
04/29/2018    WNL     PD        Review correspondence re: potential offsets to           0.10       850.00             $85.00
                                claims.
04/29/2018    WNL     PD        Review additional correspondence re: claims issues.      0.20       850.00         $170.00
04/29/2018    WNL     PD        Review and analyze issues re: plan issues.               0.20       850.00         $170.00
04/29/2018    WNL     PD        Review additional correspondence re: plan issues.        0.30       850.00         $255.00
04/29/2018    WNL     PD        Review and analyze draft declaration of Adam             0.50       850.00         $425.00
                                meislik in support of Amended Plan.
04/29/2018    WNL     PD        Review redlined Amended Disclosure Statement.            0.80       850.00         $680.00
04/29/2018    WNL     PD        Review correspondence re: ownership of truck.            0.10       850.00             $85.00
04/29/2018    WNL     PD        Review and analyze calculations relevant to best         0.40       850.00         $340.00
                                interests test.
04/29/2018    WNL     PD        Review correspondence re: value of Eye Street            0.10       850.00             $85.00
                                project.
04/29/2018    WNL     PD        Review revised Disclosure Statement.                     0.80       850.00         $680.00
04/29/2018    WNL     PD        Review correspondence re: declarations of                0.10       850.00             $85.00
                                appraisers.
04/29/2018    WNL     PD        Review correspondence re: action needed to               0.20       850.00         $170.00
                                complete Disclosure Statement.
04/29/2018    WNL     PD        Review correspondence re: appraisal of Eye Street        0.10       850.00             $85.00
                                property.
04/29/2018    WNL     PD        Review correspondence re: documentation                  0.10       850.00             $85.00
                                supporting various claims.
04/29/2018    TCF     PD        Drafting and revisions to first amended disclosure       6.80       650.00       $4,420.00
                                statement and evidence in support; review of
                                documents and preparation of analysis and exhibits
                                in support of plan and disclosure statement approval;
                                communications with team and preparation for filing
                                of first amended plan and disclosure statement.
04/29/2018    TCF     PD        Continued drafting and revisions to first amended        3.30       650.00       $2,145.00
                                disclosure statement and evidence in support; review
                                of documents and preparation of analysis and
                                exhibits in support of plan and disclosure statement
                                approval; communications with team and
                                preparation for filing of first amended plan and
                                disclosure statement.
04/30/2018    NPL     PD        Review emails between T. Flanagan and J. Bral            0.20       250.00             $50.00
                                regarding updates to amended disclosure statement.
04/30/2018    NPL     PD        Draft email to L. Gauthier regarding amended             0.10       250.00             $25.00
                                disclosure statement; review and reply to email from




                                                                                                         EXHIBIT "A"
                                                                                                           Page 142
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 147 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 32
Bral, John Jean                                                                                 Invoice 119338
10601     00001                                                                                 April 30, 2018


                                                                                        Hours           Rate       Amount
                                L. Gauthier regarding same.
04/30/2018    NPL     PD        Review multiple emails regarding status of amended       0.20       250.00             $50.00
                                disclosure statement; declarations and redlined
                                documents.
04/30/2018    NPL     PD        Draft email to L. Gauthier regarding status of           0.10       250.00             $25.00
                                amended disclosure statement.
04/30/2018    NPL     PD        Telephone call with W. Lobel regarding updated           0.10       250.00             $25.00
                                amended disclosure statement.
04/30/2018    NPL     PD        Telephone call with L. Gauthier regarding updated        0.10       250.00             $25.00
                                amended disclosure statement.
04/30/2018    NPL     PD        Telephone call to N. Brown regarding amended             0.10       250.00             $25.00
                                disclosure statement; signature request and
                                assistance.
04/30/2018    NPL     PD        Draft email to L. Gauthier regarding finalized           0.10       250.00             $25.00
                                amended disclosure statement.
04/30/2018    WNL     PD        Review additional correspondence re: revised             0.20       850.00         $170.00
                                disclosure statement.
04/30/2018    WNL     PD        Review and analyze best interests of creditors           0.20       850.00         $170.00
                                calculation.
04/30/2018    WNL     PD        Review correspondence re: professional fees.             0.10       850.00             $85.00
04/30/2018    WNL     PD        Review latest version of revised disclosure              0.70       850.00         $595.00
                                statement.
04/30/2018    WNL     PD        Review additional correspondence re: estimates of        0.10       850.00             $85.00
                                professional fees for disclosure statement.
04/30/2018    WNL     PD        Review aditional correspondence re: disclosure           0.20       850.00         $170.00
                                statement.
04/30/2018    WNL     PD        Review correspondence re: further revision of            0.20       850.00         $170.00
                                disclosure statement.
04/30/2018    WNL     PD        Review and analyze draft plan.                           1.30       850.00       $1,105.00
04/30/2018    WNL     PD        Review and analyze latest iteration of disclosure        0.80       850.00         $680.00
                                statement.
04/30/2018    WNL     PD        Review comments and correspondence re: final             0.30       850.00         $255.00
                                versions of plan, disclosure statement and A. Meislik
                                declaration.
04/30/2018    WNL     PD        Review final version of A. Meislik declaration and       0.40       850.00         $340.00
                                related correspondence.
04/30/2018    WNL     PD        Review correspondence and telephone call with N.         0.10       850.00             $85.00
                                Lockwood re: execution of disclosure statement.
04/30/2018    WNL     PD        Review correspondence re: classes in plan.               0.10       850.00             $85.00
04/30/2018    WNL     PD        Review additional comments to draft plan.                0.10       850.00             $85.00
04/30/2018    WNL     PD        Review correspondence re: declaration of John            0.10       850.00             $85.00
                                Pyster.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 143
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                      Main Document   Page 148 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 33
Bral, John Jean                                                                                   Invoice 119338
10601     00001                                                                                   April 30, 2018


                                                                                          Hours           Rate       Amount
04/30/2018    WNL     PD        Review correspondence re: amended plan and                 0.10       850.00             $85.00
                                disclosure statement.
04/30/2018    WNL     PD        Review declatation of Scott Pyfl and attached              0.50       850.00         $425.00
                                appraisals.
04/30/2018    WNL     PD        Review and analyze final form of declaration of            0.40       850.00         $340.00
                                Adam Meislik in support of approval of disclosure
                                statement.
04/30/2018    WNL     PD        Review final version of amended plan.                      0.60       850.00         $510.00
04/30/2018    WNL     PD        Review final version of First Amended Disclosure           1.20       850.00       $1,020.00
                                Statement.
04/30/2018    WNL     PD        Review correspondence re: filing of Amended Plan           0.10       850.00             $85.00
                                and related documents.
04/30/2018    WNL     PD        Review correspondence re: declaration of Scott Pfyl.       0.10       850.00             $85.00
04/30/2018    WNL     PD        Review additional correspondence re: financial             0.10       850.00             $85.00
                                underpinnings of Plan.
04/30/2018    WNL     PD        Review comments to provisions of Amended Plan.             0.10       850.00             $85.00
04/30/2018    WNL     PD        Review correspondence re: revisions to Amended             0.10       850.00             $85.00
                                Plan.
04/30/2018    WNL     PD        Review correspondence re: additional changes to            0.10       850.00             $85.00
                                Amended Plan.
04/30/2018    WNL     PD        Review additional correspondence re: numbers               0.20       850.00         $170.00
                                included in Amended Plan.
04/30/2018    WNL     PD        Review additional correspondence re: changes to            0.30       850.00         $255.00
                                Amended Plan and Disclosure Statement.
04/30/2018    WNL     PD        Review comments to declaration of Adam Meislik.            0.20       850.00         $170.00
04/30/2018    WNL     PD        Review correspondence re: issues concerning                0.20       850.00         $170.00
                                exemptions in Amended Plan.
04/30/2018    WNL     PD        Review correspondence re: value of non-real estate         0.20       850.00         $170.00
                                assets.
04/30/2018    TCF     PD        Review and revise first amended disclosure                 2.20       650.00       $1,430.00
                                statement and evidence in support.
04/30/2018    TCF     PD        Draft first amended plan.                                  1.80       650.00       $1,170.00
04/30/2018    TCF     PD        Draft Declaration of J. Pyster of Access Appraisers        0.80       650.00         $520.00
                                in support of Sandpiper valuation.
04/30/2018    TCF     PD        Draft Declaration of S. Pfyl of BBG, Inc. in support       1.20       650.00         $780.00
                                of Westcliff, Mission and Javaher valuation.
04/30/2018    TCF     PD        Drafting and revisions to plan, disclosure statement,      5.80       650.00       $3,770.00
                                financial advisor declaration, appraisers' declarations
                                and related documents; preparation for filing.
04/30/2018    TCF     PD        Finalize plan, disclosure statement, financial advisor     1.40       650.00         $910.00
                                declaration and exhibits for filing; coordination
                                regarding same.




                                                                                                           EXHIBIT "A"
                                                                                                             Page 144
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                      Main Document   Page 149 of 389

Pachulski Stang Ziehl & Jones LLP                                                                   Page: 34
Bral, John Jean                                                                                     Invoice 119338
10601     00001                                                                                     April 30, 2018


                                                                                           121.50                    $83,975.00

  Relief from Stay
04/02/2018    TCF     RFS       Review and analysis of orders regarding relief from          0.10       650.00             $65.00
                                stay to proceed with arbitration; issues with respect
                                thereto.
04/02/2018    TCF     RFS       Review and analysis of issues regarding relief from          0.10       650.00             $65.00
                                stay orders; impact and strategy with respect thereto.
04/02/2018    TCF     RFS       Communications with team regarding relief from               0.10       650.00             $65.00
                                stay orders (arbitrations) and issues related.
04/02/2018    NPL     RFS       Review entered order regarding objections to form            0.10       250.00             $25.00
                                orders regarding Beitler parties form orders to
                                motions for relief from stay.
04/02/2018    NPL     RFS       Telephone call with L. Gauthier regarding lodging            0.10       250.00             $25.00
                                orders regarding Beitler parties form orders to
                                motions for relief from stay.
04/02/2018    NPL     RFS       Finalize orders regarding Beitler parties form orders        0.40       250.00         $100.00
                                to motions for relief from stay.
04/02/2018    NPL     RFS       Draft email to A. Friedman, W. Lobel, T. Flanagan,           0.10       250.00             $25.00
                                and S. O'Keefe regarding lodging of orders
                                regarding Beitler parties form orders to motions for
                                relief from stay.
04/02/2018    WNL     RFS       Review order re: scope of relief from stay and               0.30       850.00         $255.00
                                related correspondence.
04/02/2018    WNL     RFS       Review entered orders granting relief from stay and          0.20       850.00         $170.00
                                related correspondence.
04/02/2018    WNL     RFS       Review and analyze orders granting relief from               0.20       850.00         $170.00
04/03/2018    WNL     RFS       Review orders entered in Relief from Stay issuesand          0.20       850.00         $170.00
                                consider strategy considering Court's Order.
04/04/2018    WNL     RFS       Review and analyze issues and arguments re: scope            0.30       850.00         $255.00
                                of relief from stay orders.
04/04/2018    WNL     RFS       Review and analyze Order ranting Relief from Stay.           0.10       850.00             $85.00
04/23/2018    WNL     RFS       Review and execute stipulation re: order granting            0.10       850.00             $85.00
                                Motion to Grant Relief from Stay
                                                                                             2.40                     $1,560.00

  Tax Issues [B240]
04/23/2018    WNL     TI        Review correspondence re: tax effect of loss of              0.10       850.00             $85.00
                                interests in properties.
04/24/2018    WNL     TI        review correspondence re: unpaid post petition               0.10       850.00             $85.00
                                taxes.
04/25/2018    WNL     TI        Review correspondence re: tax returns.                       0.10       850.00             $85.00
04/26/2018    WNL     TI        Participate in conference call re: tax effect of sale of     0.40       850.00         $340.00



                                                                                                             EXHIBIT "A"
                                                                                                               Page 145
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 150 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 35
Bral, John Jean                                                                               Invoice 119338
10601     00001                                                                               April 30, 2018


                                                                                      Hours           Rate        Amount
                                properties.
04/26/2018    WNL     TI        Review correspondence re: tax issues involving sale    0.10       850.00             $85.00
                                of properties.
04/27/2018    WNL     TI        Review correspondence re: tax issues and related       0.20       850.00          $170.00
                                issues.
04/27/2018    WNL     TI        Review correspondence and related documents re:        0.10       850.00             $85.00
                                capital gains analysis.
04/27/2018    WNL     TI        Review additional correspondence re: capital gains     0.10       850.00             $85.00
                                analysis.
04/27/2018    WNL     TI        Review correspondence re: capital gains analysis.      0.10       850.00             $85.00
04/27/2018    WNL     TI        Review additional correspondence re: tax issues        0.20       850.00          $170.00
                                raised by the Amended Plan.
04/27/2018    WNL     TI        Review additional correspondence re: tax               0.10       850.00             $85.00
                                implications of Amended Plan.
04/29/2018    WNL     TI        Review correspondence re: tax consequences of          0.10       850.00             $85.00
                                liquidation of assets.
                                                                                       1.70                     $1,445.00

 TOTAL SERVICES FOR THIS MATTER:                                                                             $241,285.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 146
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13            Desc
                                     Main Document   Page 151 of 389

Pachulski Stang Ziehl & Jones LLP                                                Page: 36
Bral, John Jean                                                                  Invoice 119338
10601     00001                                                                  April 30, 2018



Expenses
 03/21/2018   PO        Postage [E108] Bral- courtesy copies to chambers, WNL         9.61

 03/30/2018   PO        Postage [E108] Bral- courtesy copies to chambers, WNL       22.47

 04/05/2018   OS        BBG, Inv., WNL                                           12,400.00

 04/05/2018   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                  1.10

 04/05/2018   RE2       SCAN/COPY ( 21 @0.10 PER PG)                                  2.10

 04/05/2018   RE2       SCAN/COPY ( 21 @0.10 PER PG)                                  2.10

 04/05/2018   RE2       SCAN/COPY ( 24 @0.10 PER PG)                                  2.40

 04/10/2018   CL        Courtlink charges                                           18.12

 04/10/2018   CL        Courtlink charges                                             0.00

 04/10/2018   CL        Courtlink charges                                             0.54

 04/10/2018   CL        Courtlink charges                                             0.56

 04/10/2018   CL        Courtlink charges                                             0.56

 04/10/2018   OS        GSO, Delivery of signed engagement letter and check to      25.22
                        appraisal firm: BBG, Inc. WNL

 04/10/2018   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                  1.50

 04/11/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                  1.20

 04/11/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                  1.20



 04/11/2018   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                  1.60



 04/11/2018   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                  1.60



 04/11/2018   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                  1.80



 04/11/2018   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                  1.80




                                                                                             EXHIBIT "A"
                                                                                               Page 147
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                     Main Document   Page 152 of 389

Pachulski Stang Ziehl & Jones LLP                                                      Page: 37
Bral, John Jean                                                                        Invoice 119338
10601     00001                                                                        April 30, 2018


 04/11/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                       2.00

 04/11/2018   RE2       SCAN/COPY ( 22 @0.10 PER PG)                                       2.20

 04/11/2018   RE2       SCAN/COPY ( 61 @0.10 PER PG)                                       6.10

 04/11/2018   SO        Secretarial Overtime - Jennifer O'Keefe                          135.48

 04/12/2018   OS        GSO, Inv. 3607670, copies                                         24.75

 04/12/2018   PO        Postage [E108] Bral-courtesy copies to judges chambers,           24.75
                        WNL

 04/16/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                       1.20

 04/16/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                       1.20

 04/16/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                       1.20

 04/16/2018   RE2       SCAN/COPY ( 38 @0.10 PER PG)                                       3.80

 04/16/2018   RE2       SCAN/COPY ( 38 @0.10 PER PG)                                       3.80

 04/16/2018   RE2       SCAN/COPY ( 56 @0.10 PER PG)                                       5.60

 04/16/2018   RE2       SCAN/COPY ( 106 @0.10 PER PG)                                     10.60

 04/16/2018   RE2       SCAN/COPY ( 226 @0.10 PER PG)                                     22.60

 04/17/2018   OS        Case Anywhere access fee for Bral vs. Westcliff Arbittration      19.20
                        matter, WNL

 04/17/2018   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                       1.10



 04/17/2018   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                       1.10



 04/17/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                       1.20



 04/17/2018   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                       1.30



 04/17/2018   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                       1.50



 04/17/2018   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                       1.60



                                                                                                  EXHIBIT "A"
                                                                                                    Page 148
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13          Desc
                                     Main Document   Page 153 of 389

Pachulski Stang Ziehl & Jones LLP                                               Page: 38
Bral, John Jean                                                                 Invoice 119338
10601     00001                                                                 April 30, 2018



 04/17/2018   RE2       SCAN/COPY ( 17 @0.10 PER PG)                                1.70

 04/17/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                2.00

 04/17/2018   RE2       SCAN/COPY ( 21 @0.10 PER PG)                                2.10

 04/17/2018   RE2       SCAN/COPY ( 22 @0.10 PER PG)                                2.20

 04/17/2018   RE2       SCAN/COPY ( 24 @0.10 PER PG)                                2.40

 04/17/2018   RE2       SCAN/COPY ( 35 @0.10 PER PG)                                3.50

 04/17/2018   RE2       SCAN/COPY ( 38 @0.10 PER PG)                                3.80

 04/17/2018   RE2       SCAN/COPY ( 46 @0.10 PER PG)                                4.60

 04/17/2018   RE2       SCAN/COPY ( 69 @0.10 PER PG)                                6.90

 04/17/2018   RE2       SCAN/COPY ( 81 @0.10 PER PG)                                8.10

 04/17/2018   RE2       SCAN/COPY ( 108 @0.10 PER PG)                              10.80

 04/18/2018   GP        Guest Parking [E124] Parking for court hearing on           2.75
                        Continued Status Conference, WNL

 04/18/2018   TE        Travel Expense [E110] Parking                               2.75

 04/23/2018   RE2       SCAN/COPY ( 22 @0.10 PER PG)                                2.20

 04/25/2018   RE2       SCAN/COPY ( 31 @0.10 PER PG)                                3.10

 04/25/2018   RE2       SCAN/COPY ( 243 @0.10 PER PG)                              24.30



 04/26/2018   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                1.10



 04/30/2018   PAC       Pacer - Court Research                                     38.10



 04/30/2018   RE2       SCAN/COPY ( 109 @0.10 PER PG)                              10.90



   Total Expenses for this Matter                                           $12,901.06




                                                                                           EXHIBIT "A"
                                                                                             Page 149
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                              Main Document   Page 154 of 389

Pachulski Stang Ziehl & Jones LLP                                                                       Page: 39
Bral, John Jean                                                                                         Invoice 119338
10601     00001                                                                                         April 30, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 04/30/2018

Total Fees                                                                                                               $241,285.00
Chargeable costs and disbursements                                                                                        $12,901.06
Total Due on Current Invoice.....................                                                                        $254,186.06


Outstanding Balance from prior Invoices as of 04/30/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed             Balance Due


     118521                        01/31/2018                  $64,977.50                             $1.40               $64,978.90
     118768                        02/28/2018                  $89,105.00                          $6,717.72              $95,822.72
     119267                        03/31/2018                 $170,795.00                           $818.42              $171,613.42


Total Amount Due on Current and Prior Invoices                                                                           $586,601.10




                                                                                                                 EXHIBIT "A"
                                                                                                                   Page 150
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13      Desc
                               Main Document   Page 155 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               June 13, 2018
John J. Bral                                                   Invoice 119732
2601 Main Street ste. 9601                                     Client    10601
Irvine, CA 92614                                               Matter    00001
                                                                         WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 05/31/2018
                 FEES                                          $165,330.00
                 EXPENSES                                         $2,241.54
                 TOTAL CURRENT CHARGES                         $167,571.54

                 BALANCE FORWARD                               $586,601.10
                 TOTAL BALANCE DUE                             $754,172.64




                                                                                 EXHIBIT "A"
                                                                                   Page 151
       Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                       Main Document   Page 156 of 389

Pachulski Stang Ziehl & Jones LLP                                                    Page:     2
Bral, John Jean                                                                      Invoice 119732
10601     00001                                                                      June 13, 2018




 Summary of Services by Task Code
 Task Code            Description                                           Hours                        Amount

 AA                   Asset Analysis/Recovery[B120]                           1.40                      $1,170.00
 BL                   Bankruptcy Litigation [L430]                            4.80                      $3,530.00
 CA                   Case Administration [B110]                              3.70                      $2,605.00
 CO                   Claims Admin/Objections[B310]                         110.50                     $73,555.00
 FE                   Fee/Employment Application                              0.50                       $425.00
 FP                   Fees of Professionals                                   4.00                      $1,000.00
 LN                   Litigation (Non-Bankruptcy)                             1.30                      $1,105.00
 PD                   Plan & Disclosure Stmt. [B320]                        110.50                     $81,485.00
 V                    Venue                                                   0.70                       $455.00
                                                                            237.40                    $165,330.00

 Summary of Services by Professional
 ID           Name                                     Title         Rate            Hours               Amount

 NPL          Lockwood, Nancy P. F.                    Paralegal   250.00            28.70             $7,175.00
 SAOS         O'Keefe, Sean A                          Counsel     750.00            28.60            $21,450.00
 TCF          Flanagan, Tavi C.                        Counsel     650.00            81.90            $53,235.00
 WNL          Lobel, William N.                        Partner     850.00            98.20            $83,470.00
                                                                                 237.40               $165,330.00




 Summary of Expenses
Description                                                                                              Amount

Outside Services                                                                                       $2,000.00



Pacer - Court Research                                                                                      $23.70



Postage [E108]                                                                                              $43.54




                                                                                              EXHIBIT "A"
                                                                                                Page 152
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 157 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 119732
10601     00001                                                             June 13, 2018


 Summary of Expenses
Description                                                                                   Amount

Reproduction/ Scan Copy                                                                             $7.90



Travel Expense [E110]                                                                              $14.00



Transcript [E116]                                                                             $152.40



                                                                                             $2,241.54




                                                                                     EXHIBIT "A"
                                                                                       Page 153
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 158 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     4
Bral, John Jean                                                                                Invoice 119732
10601     00001                                                                                June 13, 2018


                                                                                       Hours           Rate       Amount
  Asset Analysis/Recovery[B120]
05/01/2018    WNL     AA        Review declaration of appraiser of Sandpiper            0.10       850.00             $85.00
                                property.
05/01/2018    WNL     AA        Review correspondence re: value of non real estate      0.10       850.00             $85.00
                                assets.
05/01/2018    TCF     AA        Review and analysis of litigation claims and rights     0.10       650.00             $65.00
                                against third parties.
05/02/2018    WNL     AA        Review correspondence re: analysis of assets.           0.10       850.00             $85.00
05/04/2018    WNL     AA        Review correspondence re: malpractice claims            0.10       850.00             $85.00
                                against former counsel.
05/07/2018    WNL     AA        Review correspondence re: basis for claims against      0.10       850.00             $85.00
                                B. Beitler.
05/08/2018    WNL     AA        Review list of personal exemptions and related          0.10       850.00             $85.00
                                correspondence.
05/14/2018    WNL     AA        Review deed of trust re: Mineral King Investor          0.10       850.00             $85.00
                                project.
05/14/2018    WNL     AA        Review correspondence re: malpractice insurance         0.10       850.00             $85.00
                                for Bobby Samini.
05/14/2018    WNL     AA        Review and analyze evidence and action to be taken      0.30       850.00         $255.00
                                in connection with issues concerning capital
                                accounts in various entities.
05/17/2018    WNL     AA        Review correspondence re: section 544 and 547           0.10       850.00             $85.00
                                issues.
05/18/2018    WNL     AA        Review and analyze correspondence re: strategy in       0.10       850.00             $85.00
                                determining course of action re: 544 and 547 actions
                                and appeal of default judgment.
                                                                                        1.40                    $1,170.00

  Bankruptcy Litigation [L430]
05/15/2018    TCF     BL        Review and analysis of Steward motion to dismiss        0.30       650.00         $195.00
                                and related issues.
05/15/2018    TCF     BL        Correspondence L. Gauthier regarding Steward            0.30       650.00         $195.00
                                motion to dismiss and related issues.
05/15/2018    TCF     BL        Correspondence S. O'Keefe regarding Steward             0.30       650.00         $195.00
                                motion to dismiss.
05/15/2018    WNL     BL        Review initial draft of Motion to Dismiss Adversary     0.50       850.00         $425.00
                                Complaint.
05/15/2018    WNL     BL        Review correspondence re: Motion to Dismiss             0.10       850.00             $85.00
                                Adversary.
05/15/2018    WNL     BL        Review correspondence re: non-dischargeability          0.10       850.00             $85.00
                                actions.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 154
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 159 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Bral, John Jean                                                                                Invoice 119732
10601     00001                                                                                June 13, 2018


                                                                                       Hours           Rate       Amount
05/15/2018    NPL     BL        Review multiple emails regarding Beitler adversary      0.20       250.00             $50.00
                                actions.
05/15/2018    SAO     BL        Review and update motion to dismiss Steward             0.40       750.00         $300.00
                                nondischargeability complaint
05/29/2018    TCF     BL        Correspondence with team regarding motion to            0.10       650.00             $65.00
                                dismiss Steward first amended complaint.
05/29/2018    TCF     BL        Correspondence with L. Gauthier regarding exhibits      0.10       650.00             $65.00
                                and declaration in support of motion to dismiss
                                Steward first amended complaint.
05/29/2018    TCF     BL        Review correspondence from A. Friedman regarding        0.10       650.00             $65.00
                                motion to dismiss Steward first amended complaint.
05/29/2018    WNL     BL        Review and analyze Motion To Dismiss Adversary          0.80       850.00         $680.00
                                and Supporting Declaration.
05/29/2018    SAO     BL        Review and revise motion to dismiss                     1.00       750.00         $750.00
                                dischargeability action filed by Steward Financial.
05/30/2018    SAO     BL        Revise motion to dismiss adversary filed by Steward     0.50       750.00         $375.00
                                Financial.
                                                                                        4.80                    $3,530.00

  Case Administration [B110]
05/01/2018    TCF     CA        Review and analysis of schedule amendments and          0.10       650.00             $65.00
                                claim issues.
05/01/2018    TCF     CA        Review and revise schedule amendment and                0.20       650.00         $130.00
                                reservation of rights regarding litigation claims.
05/01/2018    TCF     CA        Correspond with L. Gauthier regarding schedule          0.10       650.00             $65.00
                                amendments.
05/02/2018    WNL     CA        Review and analyze amended schedule A/B.                0.20       850.00         $170.00
05/07/2018    WNL     CA        Review updated summary of critical dates.               0.10       850.00             $85.00
05/11/2018    NPL     CA        Review critical date memorandum; attention to dates     0.20       250.00             $50.00
                                and deadlines regarding same.
05/15/2018    WNL     CA        Review monthly operating report for April, 2018.        0.10       850.00             $85.00
05/16/2018    WNL     CA        Review revised schedules and related                    0.10       850.00             $85.00
                                correspondnece.
05/16/2018    WNL     CA        Review revised critical dates summary.                  0.10       850.00             $85.00
05/16/2018    NPL     CA        Review and reply to email from L. Gauthier              0.30       250.00             $75.00
                                regarding critical dates and deadlines; attention to
                                same.
05/16/2018    NPL     CA        Review amended schedules A/B and schedule C.            0.10       250.00             $25.00
05/18/2018    WNL     CA        Review latest Joint Status Report.                      0.10       850.00             $85.00
05/31/2018    WNL     CA        Review and analyze analysis of Motion to Convert        0.10       850.00             $85.00
                                case filed by Beitler parties.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 155
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 160 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Bral, John Jean                                                                                  Invoice 119732
10601     00001                                                                                  June 13, 2018


                                                                                         Hours           Rate       Amount
05/31/2018    WNL     CA        Review revised critical date summary.                     0.10       850.00             $85.00
05/31/2018    WNL     CA        Review and analyze Beitler Motion to Convert              1.30       850.00       $1,105.00
                                chapter 11 to chapter 7 and attached Exhibits.
05/31/2018    TCF     CA        Review and analysis of motion to convert.                 0.40       650.00         $260.00
05/31/2018    TCF     CA        Communications with team regarding motion to              0.10       650.00             $65.00
                                convert.
                                                                                          3.70                    $2,605.00

  Claims Admin/Objections[B310]
05/01/2018    TCF     CO        Review and analysis of reservation of rights against      0.10       650.00             $65.00
                                third parties.
05/01/2018    NPL     CO        Review and reply to email from A. Friedman                0.10       250.00             $25.00
                                regarding reply to objection of the Beitler parties
                                regarding claim objections.
05/01/2018    SAO     CO        Meeting with W. Lobel and A. Friedman re review           2.00       750.00       $1,500.00
                                and comments re closing arguments on crime-fraud
                                argument set for May 3, 2018.
05/02/2018    TCF     CO        Correspondence with A. Friedman regarding writ of         0.10       650.00             $65.00
                                attachment and release of lien matters.
05/02/2018    TCF     CO        Review and analysis of amended schedules.                 0.10       650.00             $65.00
05/02/2018    SAO     CO        Prepare closing statement for arguments on                4.20       750.00       $3,150.00
                                application of crime-fraud exception to discovery
                                produced by Beitler Parties re Motion to Strike
                                Claims.
05/03/2018    WNL     CO        Prepare for and attend closing arguments on crime         4.80       850.00       $4,080.00
                                fraud issues.
05/03/2018    WNL     CO        Review comments of handwriting expert re: initials        0.10       850.00             $85.00
                                on altered pages.
05/03/2018    WNL     CO        Review correspondence re:handwriting analysis of          0.10       850.00             $85.00
                                forged initials.
05/03/2018    WNL     CO        Review additional correspondence re: handwriting          0.10       850.00             $85.00
                                analysis.
05/03/2018    WNL     CO        Review and analyze Beitler brief re: privilege issues.    0.50       850.00         $425.00
05/03/2018    NPL     CO        Prepare counsel for hearing on application for            0.30       250.00             $75.00
                                Crime-Fraud.
05/03/2018    SAO     CO        Attend hearing closing argument re whether crime          3.50       750.00       $2,625.00
                                fraud exception applies to privilege logs and
                                documents re motion to strike claims.
05/03/2018    SAO     CO        Prepare draft order re crime-fraud exception to           0.50       750.00         $375.00
                                privileges asserted by Beitler Parties.
05/03/2018    SAO     CO        Review revise and practice closing arguments re           4.10       750.00       $3,075.00
                                whether crime-fraud exception to the attorney-client




                                                                                                          EXHIBIT "A"
                                                                                                            Page 156
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 161 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Bral, John Jean                                                                                Invoice 119732
10601     00001                                                                                June 13, 2018


                                                                                       Hours           Rate       Amount
                                privilege applies within context of motion to strike
                                claims.
05/04/2018    WNL     CO        Review and comment on draft of order containing         0.20       850.00         $170.00
                                Court's ruling on in camera inspection of privileged
                                documents.
05/04/2018    WNL     CO        Review correspondence re: entry of order on crime       0.40       850.00         $340.00
                                fraud exception.
05/04/2018    WNL     CO        Telephone calls with A. Friedman and G. Klausner        0.60       850.00         $510.00
                                re: possible settlement of issues re: crime fraud
                                exception.
05/04/2018    WNL     CO        Review correspondence re: supplemental brief on         0.20       850.00         $170.00
                                'unclean hands".
05/04/2018    WNL     CO        Review revised Order re: crime fraud exception and      0.20       850.00         $170.00
                                related correspondence.
05/04/2018    WNL     CO        Review initial draft of Order re: crime fraud           0.10       850.00             $85.00
                                exception.
05/04/2018    WNL     CO        Review correspondence re: analysis of forged            0.10       850.00             $85.00
                                initials.
05/04/2018    WNL     CO        Analyze courses of action available re: crime fraud     0.40       850.00         $340.00
                                exception issues.
05/04/2018    NPL     CO        Office conference with W. Lobel regarding status of     0.10       250.00             $25.00
                                hearing on application for crime-brief.
05/04/2018    NPL     CO        Review and reply to email from A. Friedman              0.10       250.00             $25.00
                                regarding order on crime-brief application; review
                                same.
05/04/2018    NPL     CO        Revise order regarding crime-brief application;         0.20       250.00             $50.00
                                forward same to W. Lobel for review.
05/04/2018    NPL     CO        Review transcript request for hearing on crime-brief    0.20       250.00             $50.00
                                application; draft email to Briggs Reporting
                                regarding same.
05/04/2018    NPL     CO        Draft email to A. Friedman regarding transcript of      0.10       250.00             $25.00
                                hearing for crime-brief application.
05/04/2018    NPL     CO        Prepare notice of lodgment regarding order on           0.30       250.00             $75.00
                                crime-brief application.
05/04/2018    NPL     CO        Review and reply to email from A. Friedman              0.10       250.00             $25.00
                                regarding order on crime fraud application.
05/04/2018    NPL     CO        Confer with W. Lobel regarding order on                 0.10       250.00             $25.00
                                crime-fraud application.
05/04/2018    NPL     CO        Revise and finalize order regarding crime-fraud         0.40       250.00         $100.00
                                application.
05/04/2018    NPL     CO        Revise and finalize notice of lodgment regarding        0.30       250.00             $75.00
                                crime fraud application.
05/04/2018    NPL     CO        Final review of order regarding crime fraud             0.10       250.00             $25.00
                                exception with W. Lobel.



                                                                                                        EXHIBIT "A"
                                                                                                          Page 157
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 162 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Bral, John Jean                                                                                 Invoice 119732
10601     00001                                                                                 June 13, 2018


                                                                                        Hours           Rate       Amount
05/04/2018    SAO     CO        Conference call with W. Lobel and A. Friedman re         0.30       750.00         $225.00
                                settlement discussions with Beitler Parties counsel.
05/05/2018    WNL     CO        Review and respond to correspondence re:                 0.30       850.00         $255.00
                                settlement structure and strategy.
05/07/2018    WNL     CO        Review correspondence re: discovery issues.              0.10       850.00             $85.00
05/07/2018    WNL     CO        Review additional correspondence re: discovery           0.20       850.00         $170.00
                                issues.
05/07/2018    WNL     CO        Telephone call with A. Friedman re: settlement           0.40       850.00         $340.00
                                discussions with G. Klausner.
05/07/2018    WNL     CO        Second telephone call with A. Friedman re:               0.40       850.00         $340.00
                                settlement and related issues.
05/07/2018    WNL     CO        Review correspondence re: strategy re: forged            0.20       850.00         $170.00
                                initials.
05/07/2018    WNL     CO        Review factual and evidentiary objections to claims      0.70       850.00         $595.00
                                objections.
05/07/2018    SAO     CO        Prepare request for electronically stored information    2.20       750.00       $1,650.00
                                (ESI) from Barry Beitler and Beitler Commercial
                                Real Estate Services.
05/08/2018    WNL     CO        Review correspondence re: judgment based on              0.10       850.00             $85.00
                                foreclosure of Federal Unit.
05/08/2018    WNL     CO        Review correspondence re: Mineral King claim.            0.10       850.00             $85.00
05/08/2018    SAO     CO        Conference call with Gary Pemberton re search            0.20       750.00         $150.00
                                words for ESI discovery being propounded to be
                                Beitler and BCRS.
05/08/2018    SAO     CO        Prepare search words re BCRS and Beitler computer        0.40       750.00         $300.00
                                inquiries re ESI requests.
05/08/2018    SAO     CO        Review drafts of requests for production of              0.30       750.00         $225.00
                                documents seeking ESI.
05/09/2018    WNL     CO        Review and analyze transcript of hearing on Motion       1.60       850.00       $1,360.00
                                to Disallow Claims.
05/09/2018    WNL     CO        Analyze issues and consider action to be taken re:       0.60       850.00         $510.00
                                Disallowance of Beitler claims.
05/10/2018    WNL     CO        Review financial analysis of potential global            0.30       850.00         $255.00
                                settlement and correspondence re: same.
05/10/2018    WNL     CO        Analyze and consider potential settlement structures     0.70       850.00         $595.00
                                and amounts and issues raised thereby.
05/10/2018    WNL     CO        Review correspondence re: transcripts of hearings.       0.10       850.00             $85.00
05/11/2018    TCF     CO        Telephone conference with A. Friedman regarding          0.20       650.00         $130.00
                                supplement to motion to strike proofs of claim.
05/11/2018    WNL     CO        Review correspondence re: motion for attorney's          0.10       850.00             $85.00
                                fees in connection with motion to strike claims.
05/11/2018    WNL     CO        Review draft order re: in camera review of               0.20       850.00         $170.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 158
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 163 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Bral, John Jean                                                                                  Invoice 119732
10601     00001                                                                                  June 13, 2018


                                                                                         Hours           Rate       Amount
                                privileged documents and related corrrespondence.
05/11/2018    WNL     CO        Review correspondence re: potential settlement            0.10       850.00             $85.00
                                issues.
05/11/2018    WNL     CO        Review and analyze factual and evidentiary issues         0.90       850.00         $765.00
                                concerning claims objections.
05/11/2018    NPL     CO        Review and reply to email from A. Friedman                0.10       250.00             $25.00
                                regarding order on crime-brief application.
05/11/2018    NPL     CO        Draft email to A. Friedman regarding order on             0.10       250.00             $25.00
                                crime-fraud application.
05/11/2018    NPL     CO        Revise and finalize order on crime-fraud exception.       0.30       250.00             $75.00
05/11/2018    NPL     CO        Telephone call with L. Gauthier regarding order on        0.10       250.00             $25.00
                                crime-fraud exception.
05/11/2018    NPL     CO        Review and reply to email from T. Flanagan                0.10       250.00             $25.00
                                regarding professional fees relating to motion to
                                strike.
05/11/2018    NPL     CO        Attention to analysis of professional fees related to     1.10       250.00         $275.00
                                motion to strike.
05/14/2018    NPL     CO        Review and reply to email from A. Friedman                0.10       250.00             $25.00
                                regarding professional fees associated with motion
                                to strike.
05/14/2018    NPL     CO        Telephone call with L. Gauthier regarding                 0.10       250.00             $25.00
                                professional fees related to motion to strike claims.
05/14/2018    NPL     CO        Attention to analysis and preparation of exhibit to       4.30       250.00       $1,075.00
                                professional fees regarding motion to strike Beitler
                                Parties claims.
05/14/2018    NPL     CO        Review entered order regarding crime-fraud                0.10       250.00             $25.00
                                application.
05/14/2018    NPL     CO        Draft email to S. O'Keefe, W. Lobel and T. Flanagan       0.10       250.00             $25.00
                                regarding professional fees related to motion to
                                strike.
05/14/2018    NPL     CO        Confer with W. Lobel regarding professional fees          0.10       250.00             $25.00
                                related to motion to strike Beitler Parties claims.
05/14/2018    NPL     CO        Review and reply to email from S. O'Keefe                 0.10       250.00             $25.00
                                regarding professional fees relating to motion to
                                strike Beitler parties claims.
05/14/2018    NPL     CO        Review and reply to email from W. Lobel regarding         0.10       250.00             $25.00
                                professional fees relating to motion to strike Beitler
                                parties claims.
05/14/2018    WNL     CO        Telephone call with Alan Friedman re: settlement          0.40       850.00         $340.00
                                and related issues.
05/14/2018    WNL     CO        Review Court's Order on crime/fraud exception.            0.10       850.00             $85.00
05/14/2018    WNL     CO        Telephone call with Ron Williams re: report on            0.20       850.00         $170.00
                                initials on altered Operating Agreement.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 159
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 164 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 10
Bral, John Jean                                                                                Invoice 119732
10601     00001                                                                                June 13, 2018


                                                                                       Hours           Rate       Amount
05/14/2018    WNL     CO        Review correspondence and confer with N.                0.10       850.00             $85.00
                                Lockwood re: attorneys fees component to Motion
                                for Sanctions.
05/14/2018    WNL     CO        Review additional correspondence re: forgery and        0.10       850.00             $85.00
                                related issues.
05/14/2018    WNL     CO        Telephone call with John Bral re: settlement and        0.20       850.00         $170.00
                                related issues.
05/14/2018    WNL     CO        Telephone call with A. Friedmnan re: Court's Order      0.20       850.00         $170.00
                                re: crime fraud exception.
05/14/2018    WNL     CO        Review potential defenses to claims objections and      0.60       850.00         $510.00
                                related issues.
05/14/2018    TCF     CO        Review and analysis of documents and transcripts        3.50       650.00       $2,275.00
                                regarding crime-fraud / perjury issues and
                                supplemental evidence.
05/14/2018    TCF     CO        Draft pleading regarding supplemental evidence re       4.20       650.00       $2,730.00
                                perjury and in support of Motion to Strike.
05/14/2018    TCF     CO        Review and analysis of Order re: crime-fraud issues.    0.10       650.00             $65.00
05/14/2018    TCF     CO        Telephone conference with A. Friedman re:               0.10       650.00             $65.00
                                crime-fraud Order and issues related thereto.
05/14/2018    SAO     CO        Conference call re claims based upon Mineral King       0.20       750.00         $150.00
                                property (Cannae filed) and review of prospective
                                actions re objections to claims.
05/15/2018    WNL     CO        Telephone call with Alan Friedman re: handwriting       0.40       850.00         $340.00
                                analysis and related issues.
05/15/2018    WNL     CO        Review and analyze report of handwriting expert.        0.20       850.00         $170.00
05/15/2018    WNL     CO        Review correspondence re: Supplemental Brief.           0.20       850.00         $170.00
05/15/2018    WNL     CO        Review and analyze draft Supplemental Brief re:         1.10       850.00         $935.00
                                Further Evidence in Support of Motion to Strike
                                Claims.
05/15/2018    WNL     CO        Review Declarations in Support of Supplemental          0.30       850.00         $255.00
                                Brief.
05/15/2018    WNL     CO        Review comments to draft Supplemental Brief.            0.20       850.00         $170.00
05/15/2018    WNL     CO        Review additional correspondence and comments re:       0.20       850.00         $170.00
                                draft Supplemental Brief.
05/15/2018    WNL     CO        Review additional comments re: Steward action.          0.10       850.00             $85.00
05/15/2018    WNL     CO        Review additional correspondence re: timing and         0.20       850.00         $170.00
                                related issues and related issues concerning
                                Supplemental Brief.
05/15/2018    WNL     CO        Review additional correspondence re: Supplemental       0.20       850.00         $170.00
                                Brief.
05/15/2018    TCF     CO        Draft supplement in support of Motion to Strike.        6.80       650.00       $4,420.00
05/15/2018    TCF     CO        Review and revise supplement in support of Motion       0.90       650.00         $585.00



                                                                                                        EXHIBIT "A"
                                                                                                          Page 160
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 165 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 11
Bral, John Jean                                                                                  Invoice 119732
10601     00001                                                                                  June 13, 2018


                                                                                         Hours           Rate       Amount
                                to Strike.
05/15/2018    TCF     CO        Correspondence with team regarding supplement in          0.10       650.00             $65.00
                                support of Motion to Strike.
05/15/2018    NPL     CO        Review and analysis of professional fees associated       4.20       250.00       $1,050.00
                                with supplement to Motion to Strike Beitler Parties
                                proofs of claim.
05/16/2018    WNL     CO        Review and analyze comments to Supplemental               0.50       850.00         $425.00
                                Brief.
05/16/2018    NPL     CO        Attention to the analysis of professional fees related    3.60       250.00         $900.00
                                to supplement to Motion to Strike Beitler Parties
                                proofs of claim.
05/17/2018    WNL     CO        Review and analyze revised Report of handwriting          0.40       850.00         $340.00
                                Expert.
05/17/2018    WNL     CO        Draft correspondence re: revised Report of                0.10       850.00             $85.00
                                Handwriting Expert.
05/17/2018    WNL     CO        Review correspondence re: Declaration of Ron              0.10       850.00             $85.00
                                Wiilliams re: Handwriting Report.
05/17/2018    WNL     CO        Review draft declaration of Ron Willams in support        0.10       850.00             $85.00
                                of Motion to Strike Claims.
05/17/2018    WNL     CO        Review correspondenece re: professional fees as a         0.10       850.00             $85.00
                                part of sanctions.
05/17/2018    WNL     CO        Review draft declaration of A. Friedmani in support       0.10       850.00             $85.00
                                of Supplemental Brief.
05/17/2018    WNL     CO        Review comments on draft of Report of Handwriting         0.10       850.00             $85.00
                                Expert
05/17/2018    WNL     CO        Review and analyze revised draft of Brief Regarding       0.70       850.00         $595.00
                                Further Evidence Re; Motion To Disallow claims.
05/17/2018    WNL     CO        Review correspondence re: Supplemental Brief.             0.10       850.00             $85.00
05/17/2018    WNL     CO        Review revised Report of Handwriting Expert.              0.10       850.00             $85.00
05/17/2018    WNL     CO        Further review and analysis of revised draft of           0.40       850.00         $340.00
                                Report of Handwriting Expert.
05/17/2018    TCF     CO        Research regarding Motion to Strike.                      2.20       650.00       $1,430.00
05/17/2018    TCF     CO        Review and revise supplement to Motion to Strike.         1.20       650.00         $780.00
05/17/2018    TCF     CO        Draft declarations in support of supplement to            1.80       650.00       $1,170.00
                                Motion to Strike.
05/17/2018    TCF     CO        Telephone conference with A. Friedman regarding           0.20       650.00         $130.00
                                supplement to Motion to Strike.
05/17/2018    TCF     CO        Preparation and revisions to Williams Declaration in      1.00       650.00         $650.00
                                support of supplement to Motion to Strike.
05/17/2018    NPL     CO        Telephone call with L. Gauthier regarding                 0.10       250.00             $25.00
                                supplement to Motion to Strike Beitler Parties proofs
                                of claim.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 161
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 166 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 12
Bral, John Jean                                                                                  Invoice 119732
10601     00001                                                                                  June 13, 2018


                                                                                         Hours           Rate       Amount
05/17/2018    NPL     CO        Draft email to W. Lobel regarding professional fees       0.10       250.00             $25.00
                                associated with supplement to Motion to Strike
                                Beitler Parties proofs of claim.
05/17/2018    NPL     CO        Review Williams letter regarding handwriting              0.10       250.00             $25.00
                                analysis in support of Supplement to Motion to
                                Strike Beitler Parties proofs of claim.
05/17/2018    NPL     CO        Review draft declaration of W. Lobel regarding            0.10       250.00             $25.00
                                professional fees associated with Supplement to
                                Motion to Strike Beitler Parties proofs of claim.
05/17/2018    NPL     CO        Attention to the analysis of professional fees related    1.30       250.00         $325.00
                                to Supplement to Motion to Strike Beitler Parties
                                proofs of claim.
05/17/2018    NPL     CO        Telephone call with W. Lobel regarding professional       0.30       250.00             $75.00
                                fee associated with Supplement to Motion to Strike
                                Beitler Partes claims.
05/17/2018    NPL     CO        Draft email to A. Friedman regarding professional         0.10       250.00             $25.00
                                fees associated with Supplement to Motion to Strike
                                Beitler Parties claims.
05/17/2018    NPL     CO        Draft email to T. Flanagan regarding time-entries for     0.40       250.00         $100.00
                                professional fees to Supplement to Motion to Strike
                                claims; revise same.
05/17/2018    NPL     CO        Revise declaration of W. Lobel regarding                  0.20       250.00             $50.00
                                Supplement to Motion to Strike Beitler Parties
                                proofs of claim.
05/17/2018    NPL     CO        Review emails regarding Williams declaration              0.10       250.00             $25.00
                                regarding Supplement to Motion to Strike Beitler
                                Parties proofs of claim.
05/18/2018    WNL     CO        Conference call with A. Friedman, s. O'Keefe, T.          0.80       850.00         $680.00
                                Flanangan and A. Meislik re: issues and strategy re:
                                forgery and discovery issues.
05/18/2018    WNL     CO        Review and analyze report of handwriting expert           0.30       850.00         $255.00
                                and comments thereto.
05/18/2018    WNL     CO        Review and analyze draft Brief re: Supplemental           0.90       850.00         $765.00
                                Evidence.
05/18/2018    WNL     CO        Review and analyze draft of Report of Handwriting         0.30       850.00         $255.00
                                Expert.
05/18/2018    WNL     CO        Telephone call with A. Friedman re: Reply to              0.20       850.00         $170.00
                                Objections to Disclosure Statement.
05/18/2018    WNL     CO        Telephone call with R. Williams re: handwriting           0.30       850.00         $255.00
                                analysis.
05/18/2018    WNL     CO        Review correspondence re: draft Report of                 0.20       850.00         $170.00
                                Handwriting Expert.
05/18/2018    WNL     CO        Review latest draft of Brief in Support of Further        0.70       850.00         $595.00
                                Evidence.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 162
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 167 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 13
Bral, John Jean                                                                                  Invoice 119732
10601     00001                                                                                  June 13, 2018


                                                                                         Hours           Rate       Amount
05/18/2018    WNL     CO        Review draft version of Brief re: Supplemental            0.70       850.00         $595.00
                                Evidence.
05/18/2018    WNL     CO        Review draft of Declaration of W. Lobel re: amount        0.20       850.00         $170.00
                                of PSZJ's fees in connection with Motion to Strike
                                Claims.
05/18/2018    WNL     CO        Review billings and segregate fees applicable to          1.60       850.00       $1,360.00
                                Motion to Strike.
05/18/2018    TCF     CO        Review and revise expert declaration in support of        0.20       650.00         $130.00
                                Motion to Strike.
05/18/2018    TCF     CO        Correspondence G. Pemberton regarding expert              0.10       650.00             $65.00
                                declaration in support of Motion to Strike.
05/18/2018    NPL     CO        Continued analysis of professional fees related to        1.40       250.00         $350.00
                                Motion to Strike.
05/18/2018    NPL     CO        Revise declaration of W. Lobel regarding                  0.30       250.00             $75.00
                                Supplement to Motion to Strike claims; forward
                                same to W. Lobel for review.
05/18/2018    NPL     CO        Draft email to L. Gauthier regarding Supplement to        0.10       250.00             $25.00
                                Motion to Strike claims.
05/18/2018    NPL     CO        Review and reply to email from L. Gauthier                0.10       250.00             $25.00
                                regarding status of Supplement to Motion to Strike
                                claims.
05/18/2018    SAO     CO        Review and revise Supplement to Motion to Strike          1.50       750.00       $1,125.00
                                claims to address court's power to review initials and
                                reach its own conclusion re forgeries.
05/21/2018    WNL     CO        Review correspondence re: request for attorney's          0.20       850.00         $170.00
                                fees in connection with the Motion to Strike claims.
05/21/2018    WNL     CO        Review final version of report from handwriting           0.20       850.00         $170.00
                                expert.
05/21/2018    WNL     CO        Review additional correspondence re: Document             0.10       850.00             $85.00
                                Examination Report.
05/21/2018    WNL     CO        Review additional correspondnece re: handwriting          0.10       850.00             $85.00
                                expert's report.
05/21/2018    WNL     CO        Telephone call with A. Friedman re: discovery and         0.20       850.00         $170.00
                                related issues.
05/21/2018    WNL     CO        Review Requests for Production of Documents.              0.20       850.00         $170.00
05/21/2018    WNL     CO        Review and analyze Motion to Compel                       0.60       850.00         $510.00
                                Supplemental Responses tp Discovery and
                                supporting Declarations and Exhibits.
05/21/2018    WNL     CO        Review correspondence re: Report of Handwriting           0.20       850.00         $170.00
                                Expert.
05/21/2018    WNL     CO        Analyze issues and strategy concerning discovery          0.80       850.00         $680.00
                                and evidentiary issues.
05/22/2018    WNL     CO        Telephone call with A. Friedman re: handwriting           0.20       850.00         $170.00




                                                                                                          EXHIBIT "A"
                                                                                                            Page 163
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 168 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 14
Bral, John Jean                                                                                Invoice 119732
10601     00001                                                                                June 13, 2018


                                                                                       Hours           Rate       Amount
                                analysis issues.
05/22/2018    WNL     CO        Review correspondence re: communication with            0.10       850.00             $85.00
                                handwriting expert.
05/22/2018    WNL     CO        Review additional correspondence re: Report of          0.30       850.00         $255.00
                                Handwriting Expert.
05/22/2018    WNL     CO        Telephone call with Ron Williams re: handwriting        0.20       850.00         $170.00
                                expert and report.
05/22/2018    WNL     CO        Review additional correspondence re: handwriting        0.20       850.00         $170.00
                                analysis.
05/22/2018    WNL     CO        Review correspondence re: Report of Handwriting         0.10       850.00             $85.00
                                Expert.
05/22/2018    WNL     CO        Review additional correspondence re: Handwriting        0.10       850.00             $85.00
                                report.
05/22/2018    WNL     CO        Review Declaration of R. Williams.                      0.10       850.00             $85.00
05/22/2018    WNL     CO        Review revised requests for production of               0.40       850.00         $340.00
                                documents.
05/22/2018    WNL     CO        Review initial draft of R. Williams Declaration.        0.10       850.00             $85.00
05/22/2018    WNL     CO        Review comments to draft Report of Handwriting          0.10       850.00             $85.00
                                Expert.
05/22/2018    WNL     CO        Review request for extension of time to respond to      0.10       850.00             $85.00
                                propounded discovery.
05/22/2018    WNL     CO        Review and analyze draft Reoprt of Handwriting          0.20       850.00         $170.00
                                Expert.
05/22/2018    WNL     CO        Review and comment on Motion to Compel                  0.60       850.00         $510.00
                                Supplemental Responses to Discovery.
05/23/2018    WNL     CO        Telephone calls with A. Friedman re: forgery and        0.30       850.00         $255.00
                                perjury issues
05/23/2018    WNL     CO        Review final version of report of handwriting expert    0.20       850.00         $170.00
                                and supporting declaration.
05/23/2018    WNL     CO        Review correspondence re: objection to claim 7.         0.10       850.00             $85.00
05/23/2018    WNL     CO        Review final version of Brief Regarding Further         0.80       850.00         $680.00
                                Evidence Seeking Disallowance of Claims.
05/23/2018    WNL     CO        Review correspondence re: handwriting report            0.10       850.00             $85.00
                                issues.
05/23/2018    WNL     CO        Review and respond to correspondence re:                0.10       850.00             $85.00
                                finalization of Report of Handwriting Expert.
05/23/2018    WNL     CO        Review additional correspondence re: basis for          0.10       850.00             $85.00
                                claim objection.
05/23/2018    WNL     CO        Review correspondence re: Supplemental Brief.           0.10       850.00             $85.00
05/23/2018    WNL     CO        Review correspondence re: revisions to                  0.10       850.00             $85.00
                                Supplemental Brief.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 164
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                      Main Document   Page 169 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 15
Bral, John Jean                                                                                   Invoice 119732
10601     00001                                                                                   June 13, 2018


                                                                                          Hours           Rate       Amount
05/23/2018    SAO     CO        Revise Supplement to Motion to Strike claims               1.10       750.00         $825.00
                                incorporating evidence re Beitler's forging of initials
                                on Altered OPA.
05/24/2018    WNL     CO        Review and revise Declaration of W. Lobel in               0.20       850.00         $170.00
                                support of Brief in Support of Supplemental
                                Evidence.
05/24/2018    WNL     CO        Review correspondence re: finalization of Brief.           0.20       850.00         $170.00
05/24/2018    WNL     CO        Review final version of Brief re: Further Evidence in      0.40       850.00         $340.00
                                Support of Motion to Disallow Claims.
05/24/2018    WNL     CO        Review additional correspondence re: Brief in              0.10       850.00             $85.00
                                Support of Motion.
05/24/2018    WNL     CO        Review draft Stipulation Continuing Hearing and            0.10       850.00             $85.00
                                Response Date re: Motion to Compel Supplemental
                                Responses to Discovery.
05/24/2018    WNL     CO        Review additional correspondence re: finalization of       0.10       850.00             $85.00
                                Brief.
05/24/2018    WNL     CO        Review correspondence re: final changes to                 0.10       850.00             $85.00
                                Supplemental Brief.
05/24/2018    WNL     CO        Review additional correspondence re: Brief.                0.10       850.00             $85.00
05/24/2018    WNL     CO        Review Declaration of L. Gauthier in Support of            0.10       850.00             $85.00
                                Brief.
05/24/2018    WNL     CO        Review additional correspondence re: Declaration of        0.10       850.00             $85.00
                                W. Lobel.
05/24/2018    WNL     CO        Review correspondence re: Stipulation continuin            0.10       850.00             $85.00
                                hearing and response date re: Motion to Compel
                                Responses to Discovery.
05/24/2018    WNL     CO        Review correspondence re: Declaration of Ron               0.10       850.00             $85.00
                                Williams and related documents.
05/24/2018    WNL     CO        Review additional correspondence re: Supplemental          0.10       850.00             $85.00
                                Brief.
05/24/2018    WNL     CO        Review and respond to correspondence re:                   0.10       850.00             $85.00
                                Stioulation continuing hearing.
05/24/2018    WNL     CO        Review and execute revised Stipulation re:                 0.10       850.00             $85.00
                                continuance of hearing.
05/24/2018    WNL     CO        Review Further Responses to Requests for                   0.30       850.00         $255.00
                                Admission.
05/24/2018    WNL     CO        Review three new claims just filed.                        0.10       850.00             $85.00
05/24/2018    WNL     CO        Review and analyze updated privilege logs.                 0.20       850.00         $170.00
05/24/2018    TCF     CO        Review and analysis of issues regarding                    0.20       650.00         $130.00
                                Supplemental Motion to Strike.
05/25/2018    WNL     CO        Review correspondence re: claims not filed by              0.10       850.00             $85.00
                                extended deadline.




                                                                                                           EXHIBIT "A"
                                                                                                             Page 165
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                     Main Document   Page 170 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 16
Bral, John Jean                                                                                Invoice 119732
10601     00001                                                                                June 13, 2018


                                                                                      Hours            Rate       Amount
05/25/2018    WNL     CO        Review correspondence re: stipulation requesting        0.10       850.00             $85.00
                                continuance of hearing on Motion to Compel.
05/25/2018    WNL     CO        Review correspondence re: Supplemental bar date         0.10       850.00             $85.00
                                and new claims being filed.
05/25/2018    WNL     CO        Review correspondence and analyze issues re:            0.40       850.00         $340.00
                                claims objections.
05/25/2018    WNL     CO        Review and analyze issues and potential defenses to     0.70       850.00         $595.00
                                objections to Beitler claims.
05/25/2018    TCF     CO        Review and analysis of issues regarding                 0.10       650.00             $65.00
                                Supplemental bar date and contingent claims.
05/25/2018    TCF     CO        Review and analysis of new and amended claims           0.10       650.00             $65.00
                                filed by Beitler Parties.
05/29/2018    WNL     CO        Review and analyze Beitler Reply re: Brief in           0.40       850.00         $340.00
                                Support on Motion to Disallow Claims.
05/30/2018    WNL     CO        Review subpoena to be served on Don Rezak.              0.10       850.00             $85.00
05/30/2018    WNL     CO        Review Beitler's Further Responses to Requests for      0.20       850.00         $170.00
                                Admission.
05/30/2018    WNL     CO        Review Order re: Motion to Compel Supplemental          0.10       850.00             $85.00
                                Responses to Discovery.
05/30/2018    WNL     CO        Review Beitler Reply to Brief Re: Further Evidence      0.10       850.00             $85.00
                                in Support of Motion to Disallow Claims.
05/30/2018    SAO     CO        Conference call with A. Friedman and W. Lobel re        0.40       750.00         $300.00
                                timing of hearing on Motion to Strike claims and
                                discovery required to be completed before hearing.
05/31/2018    WNL     CO        Review and analyze correspondence re: possible          0.30       850.00         $255.00
                                subordination of claims.
05/31/2018    WNL     CO        Review correspondence re: possible equitable            0.20       850.00         $170.00
                                subordination ofBeitler claims.
05/31/2018    TCF     CO        Telephone conferences with A. Friedman regarding        0.10       650.00             $65.00
                                claim issues and research.
05/31/2018    TCF     CO        Legal research regarding claim and grounds for          2.00       650.00        $1,300.00
                                disallowance.
05/31/2018    TCF     CO        All-hands conference call regarding 5/31 disclosure     0.80       650.00         $520.00
                                statement hearing, amended plan and disclosure
                                statement; Motion to Strike and Supplemental
                                briefing; go-forward issues and plan.
05/31/2018    TCF     CO        Correspondence with A. Friedman regarding               0.10       650.00             $65.00
                                disclosure statement hearing.
                                                                                      110.50                    $73,555.00

  Fee/Employment Application
05/03/2018    WNL     FE        Review engagement letter and related                    0.10       850.00             $85.00




                                                                                                        EXHIBIT "A"
                                                                                                          Page 166
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                     Desc
                                      Main Document   Page 171 of 389

Pachulski Stang Ziehl & Jones LLP                                                           Page: 17
Bral, John Jean                                                                             Invoice 119732
10601     00001                                                                             June 13, 2018


                                                                                    Hours           Rate       Amount
                                correspondence re: handwriting expert.
05/08/2018    WNL     FE        Review limited objection to the employment of        0.10       850.00             $85.00
                                Force 10.
05/14/2018    WNL     FE        Review order approving employment of Force 10        0.10       850.00             $85.00
                                and telephone call re: same.
05/14/2018    WNL     FE        Telephone call with and draft correspondence to      0.20       850.00         $170.00
                                John Bral.
                                                                                     0.50                      $425.00

  Fees of Professionals
05/17/2018    NPL     FP        Review and revise April 2018 pre-bill.               1.30       250.00         $325.00
05/18/2018    NPL     FP        Analysis of Professional Fees                        2.70       250.00         $675.00
                                                                                     4.00                    $1,000.00

  Litigation (Non-Bankruptcy)
05/02/2018    WNL     LN        Review correspondence re: capital account issues.    0.20       850.00         $170.00
05/02/2018    WNL     LN        Review additional correspondence re: capital         0.20       850.00         $170.00
                                account analysis.
05/02/2018    WNL     LN        Review draft memo to John Bral.                      0.20       850.00         $170.00
05/08/2018    WNL     LN        Review correspondence re: Westcliff arbitration.     0.20       850.00         $170.00
05/17/2018    WNL     LN        Review correspondence re: state court litigation     0.10       850.00             $85.00
                                issues.
05/18/2018    WNL     LN        Review minute order in state court litigation.       0.10       850.00             $85.00
05/21/2018    WNL     LN        Review and analyze arbitration issues and related    0.30       850.00         $255.00
                                timing and strategy.
                                                                                     1.30                    $1,105.00

  Plan & Disclosure Stmt. [B320]
04/30/2018    NPL     PD        Review and reply to email from L. Gauthier           0.10       250.00             $25.00
                                regarding amended disclosure statement.
04/30/2018    NPL     PD        Review multiple emails from A. Friedman, A.          0.30       250.00             $75.00
                                Meislik, W. Lobel and L. Gauthier regarding
                                updated and revised amended disclosure statement.
05/01/2018    WNL     PD        Review and analyze language of revised Disclosure    2.60       850.00       $2,210.00
                                Statement and issues raised thereby.
05/01/2018    WNL     PD        Review correspondence re: revised Disclosure         0.10       850.00             $85.00
                                Statement.
05/01/2018    WNL     PD        Review comments to revised Disclosure                0.30       850.00         $255.00
                                Statement.and consider issues raised thereby.
05/01/2018    WNL     PD        Review Declaration Pof S. Ptyl in Support of         0.10       850.00             $85.00



                                                                                                     EXHIBIT "A"
                                                                                                       Page 167
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 172 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 18
Bral, John Jean                                                                                 Invoice 119732
10601     00001                                                                                 June 13, 2018


                                                                                        Hours           Rate       Amount
                                Disclosure Statement.
05/01/2018    WNL     PD        Review and analyze draft Declaration of Adam             2.10       850.00       $1,785.00
                                Meislik in Support of Disclosure Statement and
                                attached Exhibits.
05/01/2018    WNL     PD        Review draft First Amended Chapter 11 Plan.              1.70       850.00       $1,445.00
05/01/2018    TCF     PD        Correspond with A. Friedman regarding reply to           0.10       650.00             $65.00
                                Opposition to Approval of Disclosure Statement.
05/01/2018    TCF     PD        Correspond with S. O'Keefe regarding disclosure          0.10       650.00             $65.00
                                statement and class matters.
05/01/2018    NPL     PD        Review multiple emails regarding amended                 0.20       250.00             $50.00
                                Disclosure Statement; attention to dates and
                                deadlines regarding same.
05/02/2018    WNL     PD        Analyze potential confirmation issues and                1.40       850.00       $1,190.00
                                altternative courses of action.
05/04/2018    WNL     PD        Conference call with A. Friedman, S. O'Keefe and         1.20       850.00       $1,020.00
                                T. Flanagan re: Court's comments re: Supplement to
                                Disclosure Statement and related issues.
05/04/2018    WNL     PD        Review correspondence re: continued deposition           0.10       850.00             $85.00
                                date for John Bral.
05/04/2018    WNL     PD        Review relevant documents and related                    0.30       850.00         $255.00
                                correspondence re: Bral claims against Barry Beitler.
05/04/2018    TCF     PD        Telephone conference with A. Friedman regarding          0.40       650.00         $260.00
                                Disclosure Statement and Plan issues and Court's
                                Order regarding additional information regarding
                                assets, valuation in support of Disclosure Statement.
05/04/2018    TCF     PD        Conference call with team regarding plan structure       1.30       650.00         $845.00
                                and Disclosure Statement issues.
05/04/2018    SAO     PD        Conference call with A. Friedman, T. Flanagan, and       1.10       750.00         $825.00
                                W. Lobel re Plan of reorganization revisions and
                                confirmation issues; discovery issues re Motion to
                                Strike; draft of order re crime fraud exception; and
                                related case issues.
05/05/2018    WNL     PD        Review revised chart of assets to be retained or         0.20       850.00         $170.00
                                liquidated.
05/05/2018    TCF     PD        Draft schedule of assets and valuation; issues and       2.90       650.00       $1,885.00
                                claims.
05/05/2018    TCF     PD        Correspondence with team regarding schedule of           0.10       650.00             $65.00
                                assets and valuations.
05/07/2018    WNL     PD        Review correspondence re: exclusivity deadline to        0.10       850.00             $85.00
                                solicit votes.
05/07/2018    WNL     PD        Review correspondence and chart re: assets to be         0.20       850.00         $170.00
                                retained and assets to be sold under the plan.
05/07/2018    WNL     PD        Review initial draft of summary of assets to be sold,    0.20       850.00         $170.00
                                and to be retained.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 168
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 173 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 19
Bral, John Jean                                                                                  Invoice 119732
10601     00001                                                                                  June 13, 2018


                                                                                         Hours           Rate       Amount
05/07/2018    WNL     PD        Review and analyze confirmation and claims issues.        0.60       850.00         $510.00
05/07/2018    TCF     PD        Review and analysis of Disclosure Statement and           0.40       650.00         $260.00
                                asset valuation issues.
05/07/2018    TCF     PD        Review and revise asset chart.                            0.20       650.00         $130.00
05/07/2018    TCF     PD        Correspondence regarding asset chart.                     0.10       650.00             $65.00
05/08/2018    WNL     PD        Telephone call with A. Friedman re: issues                0.20       850.00         $170.00
                                concerning Amended Plan and court ordered
                                Supplement to Amended Disclosure Statement.
05/08/2018    WNL     PD        Review and revise schedule of assets to be                0.50       850.00         $425.00
                                liquidated and assets to be retained by the Debtor
                                under the Amended Plan.
05/08/2018    WNL     PD        Telephone call with A. Friedman and add language          0.20       850.00         $170.00
                                to Schedule of assets to be liquidated/retained by the
                                Debtor.
05/08/2018    WNL     PD        Review preliminary chart of assets to be retained         0.30       850.00         $255.00
                                and assets to be sold and related correspondence.
05/08/2018    WNL     PD        Review revised chart of assets to be sold and/or          0.20       850.00         $170.00
                                retained and related correspondence.
05/08/2018    WNL     PD        Analyze potential objections to Disclosure                0.80       850.00         $680.00
                                Statement.
05/09/2018    WNL     PD        Review revised chart of claims to be attached to          0.40       850.00         $340.00
                                Disclosure Statement.
05/09/2018    TCF     PD        Revise asset and valuation schedule.                      0.20       650.00         $130.00
05/09/2018    TCF     PD        Correspondence regarding Disclosure Statement and         0.10       650.00             $65.00
                                Plan issues.
05/09/2018    NPL     PD        Review and reply to email from L. Gauthier                0.10       250.00             $25.00
                                regarding Supplement to Amended Disclosure
                                Statement.
05/09/2018    NPL     PD        Telephone call with L. Gauthier regarding                 0.10       250.00             $25.00
                                Supplement to amended disclosure statement.
05/09/2018    NPL     PD        Telephone call with W. Lobel regarding Supplement         0.10       250.00             $25.00
                                to Amended Disclosure Statement.
05/09/2018    NPL     PD        Prepare Supplement to Amended Disclosure                  0.80       250.00         $200.00
                                Statement incorporating in T. Flanagan's revisions;
                                draft email to L. Gauthier regarding same.
05/09/2018    NPL     PD        Finalize Supplement to Amended Disclosure                 0.40       250.00         $100.00
                                Statement.
05/09/2018    NPL     PD        Draft email to T. Lallas regarding Supplement to          0.10       250.00             $25.00
                                amended disclosure statement.
05/10/2018    WNL     PD        Review and analyze revised chart for Disclosure           0.40       850.00         $340.00
                                Statement and related correspondence.
05/10/2018    WNL     PD        Review and analyze confirmation issues and                0.90       850.00         $765.00




                                                                                                          EXHIBIT "A"
                                                                                                            Page 169
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                      Main Document   Page 174 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 20
Bral, John Jean                                                                                   Invoice 119732
10601     00001                                                                                   June 13, 2018


                                                                                          Hours           Rate       Amount
                                potential responses to objections to confirmation.
05/11/2018    WNL     PD        Review final version of Supplement to Disclosure           0.10       850.00             $85.00
                                Statement.
05/13/2018    TCF     PD        Review and analysis of issues, and research                1.20       650.00         $780.00
                                regarding, plan confirmation issues.
05/16/2018    WNL     PD        Review and analyze issues and possible structures of       0.60       850.00         $510.00
                                Plan and treatment of creditors.
05/17/2018    WNL     PD        Review and analyze Beitlker's Objectionsto                 1.40       850.00       $1,190.00
                                Disclosure Statement.
05/17/2018    WNL     PD        Review and analyze issues re: timing and substance         1.40       850.00       $1,190.00
                                of Plan and Disclosure Statement issues.
05/17/2018    TCF     PD        Telephone conference with A. Friedman regarding            0.20       650.00         $130.00
                                disclosure statement issues.
05/18/2018    WNL     PD        Conference call with A. Friedman, S.O'Keefe, T.            0.90       850.00         $765.00
                                Flanagan and A. Meislik re: objections to Disclosure
                                Statement and Plan structure issues.
05/18/2018    WNL     PD        Review correspondence re: Beitler's Objection to           0.10       850.00             $85.00
                                Disclosure Statement.
05/18/2018    TCF     PD        All-hands call regarding Beitler Parties' objections to    1.90       650.00       $1,235.00
                                Disclosure Statement and response thereto.
05/18/2018    TCF     PD        Review and analysis of Beitler Parties' objections to      0.40       650.00         $260.00
                                Disclosure Statement.
05/18/2018    SAO     PD        Conference call re objections to Disclosure and            1.00       750.00         $750.00
                                resolving possible 1129 issues raised in objections.
05/19/2018    TCF     PD        Draft reply to Disclosure Statement objections.            8.20       650.00       $5,330.00
05/20/2018    TCF     PD        Research and drafting of reply to Disclosure              10.40       650.00       $6,760.00
                                Statement objections.
05/21/2018    WNL     PD        Review and comment on draft Reply to Objections            1.70       850.00       $1,445.00
                                to Disclosure Statement.
05/21/2018    WNL     PD        Analyze issues concerning current structure and of         1.60       850.00       $1,360.00
                                Plan and language of Disclosure Statement.
05/21/2018    TCF     PD        Research and drafting of reply to Disclosure              12.20       650.00       $7,930.00
                                Statement Objections.
05/21/2018    SAO     PD        Revise response to Ojection to Disclosure Statement.       1.90       750.00       $1,425.00
05/22/2018    WNL     PD        Review correspondence re: In re: Hanna.and issues          0.10       850.00             $85.00
                                concerning retention of property.
05/22/2018    WNL     PD        Review BAP decision in In re: Hanna.                       0.30       850.00         $255.00
05/22/2018    WNL     PD        Review and analyze comments to latest draft of             0.20       850.00         $170.00
                                Plan.
05/22/2018    WNL     PD        Review correspondence re: Declaration of A.                0.10       850.00             $85.00
                                Meislik Re; Response to Opposition to Disclosure
                                Statement.




                                                                                                           EXHIBIT "A"
                                                                                                             Page 170
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 175 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 21
Bral, John Jean                                                                                 Invoice 119732
10601     00001                                                                                 June 13, 2018


                                                                                        Hours           Rate       Amount
05/22/2018    WNL     PD        Review correspondnece re: best interest test in          0.10       850.00             $85.00
                                Disclosure Statement.
05/22/2018    WNL     PD        Review correspondence re: pleadings and supporting       0.10       850.00             $85.00
                                documents to be filed today.
05/22/2018    WNL     PD        Telephone call with A. Friedman re: Response to          0.30       850.00         $255.00
                                Objections to Disclosure Statement.
05/22/2018    WNL     PD        Review correspondence re: Declaration of A.              0.10       850.00             $85.00
                                Meislik in support of Reply to Objections to
                                disclosure Statement.
05/22/2018    WNL     PD        Review correspondence re: information to be              0.20       850.00         $170.00
                                included in revised Disclosure Statement.
05/22/2018    WNL     PD        Review correspondence re: additional information         0.20       850.00         $170.00
                                needed for Declaration of A. Meislik.
05/22/2018    WNL     PD        Review correspondence re: Supplemental Brief.            0.10       850.00             $85.00
05/22/2018    WNL     PD        Review correspondence re: Declaration of A.              0.20       850.00         $170.00
                                Meislik.
05/22/2018    WNL     PD        Review correspondence re: order of sales of assets in    0.10       850.00             $85.00
                                the Plan.
05/22/2018    WNL     PD        Review comments to draft Reply to Objections to          0.20       850.00         $170.00
                                Disclosure Statement.
05/22/2018    WNL     PD        Review correspondence re: statements in Disclosure       0.10       850.00             $85.00
                                Statement.
05/22/2018    WNL     PD        Review comments to draft Reply to Objections to          0.10       850.00             $85.00
                                Disclosure Statement.
05/22/2018    WNL     PD        Review additional correspondence re: changes to          0.10       850.00             $85.00
                                Declaration of A. Meislik.
05/22/2018    WNL     PD        Review and analyze Plan and Disclosure Statement         1.60       850.00       $1,360.00
                                in view of Objections to Disclosure Statement filed
                                by Beitler.
05/22/2018    TCF     PD        Draft Disclosure Statement reply; legal research         4.20       650.00       $2,730.00
                                regarding plan issues.
05/22/2018    TCF     PD        Telephone conference with A. Friedman regarding          0.20       650.00         $130.00
                                Plan issues, Disclosure Statement reply.
05/23/2018    WNL     PD        Review and analyze revised Declaration of Adam           0.40       850.00         $340.00
                                Meislik and Exhibits thereto.
05/23/2018    WNL     PD        Review additional correspondence re: Adam Meislik        0.10       850.00             $85.00
                                Declaration.
05/23/2018    WNL     PD        Review additional correspondence re: changes             0.20       850.00         $170.00
                                needed to Declaration of Adam Meislik.
05/23/2018    WNL     PD        Review correspondence re: disposable income              0.20       850.00         $170.00
                                issues.
05/23/2018    WNL     PD        Review various correspondence re: Reply to               0.40       850.00         $340.00
                                Objections to Disclosure Statement.



                                                                                                         EXHIBIT "A"
                                                                                                           Page 171
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                            Desc
                                      Main Document   Page 176 of 389

Pachulski Stang Ziehl & Jones LLP                                                                  Page: 22
Bral, John Jean                                                                                    Invoice 119732
10601     00001                                                                                    June 13, 2018


                                                                                           Hours           Rate       Amount
05/23/2018    WNL     PD        Telephone call with A. Friedman and S. O'Keefe re:          0.80       850.00         $680.00
                                Reply to objections to Disclosure Statement and
                                issues concerning Effective Date of the Plan.
05/23/2018    WNL     PD        Review and analyze proposed new language re:                0.20       850.00         $170.00
                                definition of Effective Date and related provisions.
05/23/2018    WNL     PD        Review comments to proposed new language                    0.10       850.00             $85.00
                                defined Effective Date.
05/23/2018    WNL     PD        Review correspondence re: timing of arbitrations            0.10       850.00             $85.00
                                versus Effective Date or Confirmation Date.
05/23/2018    WNL     PD        Telephone call with A. Friedman re: timing of               0.10       850.00             $85.00
                                arbitrations under Plan.
05/23/2018    WNL     PD        Review correspondence re: disposable income                 0.10       850.00             $85.00
                                issues.
05/23/2018    WNL     PD        Review correspondence re: timing issues.                    0.10       850.00             $85.00
05/23/2018    WNL     PD        Review revised Reply to Objections to Disclosure            0.40       850.00         $340.00
                                Statement.
05/23/2018    WNL     PD        Review additional correspondence re: timing issues.         0.10       850.00             $85.00
05/23/2018    WNL     PD        Review draft of A. Meislik Declaration.                     0.10       850.00             $85.00
05/23/2018    TCF     PD        Research and drafting of Disclosure Statement               3.60       650.00       $2,340.00
                                Reply and declarations in support thereof.
05/23/2018    TCF     PD        Communications with financial advisor regarding             0.20       650.00         $130.00
                                Plan issues, Disclosure Statement reply and
                                Declaration in support thereof.
05/23/2018    TCF     PD        Correspond with W. Lobel regarding plan issues,             0.10       650.00             $65.00
                                disclosure statement reply.
05/23/2018    SAO     PD        Review plan provisions prior to call with W. Lobel          0.30       750.00         $225.00
                                and A. Friedman re effective date issues.
05/23/2018    SAO     PD        Review Plan provisions and draft revisions to               1.00       750.00         $750.00
                                Effective Date definitions; add Motion to Strike
                                definitions; revise provision re timing of arbitrations.
05/24/2018    WNL     PD        Review correspondence re: revised Declaration of A.         0.20       850.00         $170.00
                                Meislik.
05/24/2018    WNL     PD        Review correspondence re: timing of resumption of           0.10       850.00             $85.00
                                arbitrations.
05/24/2018    WNL     PD        Review additiponal correspondence re: finalization          0.10       850.00             $85.00
                                of Declaration of A. Meislik Declaration.
05/24/2018    WNL     PD        Review correspondence re: Reply to Objections to            0.10       850.00             $85.00
                                Disclosure Statemen.
05/24/2018    WNL     PD        Review promissory note re: money owed to                    0.10       850.00             $85.00
                                Michelle Easton.
05/24/2018    WNL     PD        Review correspondence re: security interest in favor        0.10       850.00             $85.00
                                of Michelle Easton.




                                                                                                            EXHIBIT "A"
                                                                                                              Page 172
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                     Main Document   Page 177 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 23
Bral, John Jean                                                                                Invoice 119732
10601     00001                                                                                June 13, 2018


                                                                                       Hours           Rate       Amount
05/24/2018    WNL     PD        Review correspondence re: security interest in favor    0.10       850.00             $85.00
                                of Michelle Easton.
05/24/2018    WNL     PD        Review additional correspondence re: Reply to           0.20       850.00         $170.00
                                Objections to Disclosure Statement and related
                                issues.
05/24/2018    WNL     PD        Review correspondence re: filing of several             0.20       850.00         $170.00
                                pleadings and supporting documents.
05/24/2018    WNL     PD        Review curriculum vitae of Ron Williams.                0.10       850.00             $85.00
05/24/2018    TCF     PD        Review and revise reply to disclosure statement         2.60       650.00       $1,690.00
                                objections and declarations, finalize same.
05/24/2018    TCF     PD        Telephone conference with A. Friedman regarding         0.20       650.00         $130.00
                                reply to disclosure statement objections.
05/25/2018    WNL     PD        Review correspondence re: timing issues and             0.10       850.00             $85.00
                                preparation for pending hearing on Disclosure
                                Statement.
05/25/2018    WNL     PD        Review and analyze issues re: claims issues and         0.80       850.00         $680.00
                                additional objections to claims.
05/25/2018    WNL     PD        Review and analyze confirmation issues.                 0.70       850.00         $595.00
05/28/2018    WNL     PD        Review latest iteration of Disclosure Statement and     2.60       850.00       $2,210.00
                                analyze confirmation and related issue, including
                                potential objections to confirmation.
05/28/2018    TCF     PD        Review and analysis of preparation for hearing on       0.40       650.00         $260.00
                                approval of disclosure statement and Motion to
                                Strike; correspond with W. Lobel and A. Friedman
                                regarding same.
05/29/2018    WNL     PD        Telephone call with A. Friedman re: pending             0.10       850.00             $85.00
                                hearing on Disclosure Statement.
05/29/2018    WNL     PD        Review and analyze Plan, Disclosure Statement,          2.60       850.00       $2,210.00
                                Objections to Disclosure Statement, Reply and
                                suporting Declarations.
05/30/2018    WNL     PD        Begin preparation for hearing on approval of            1.80       850.00       $1,530.00
                                Amended Discosure Statement.
05/30/2018    WNL     PD        Confer with A. Friedman re: preparation for hearing     2.60       850.00       $2,210.00
                                on Amended Disclosure Statement.
05/30/2018    TCF     PD        Attend to Disclosure Statement hearing preparation.     0.40       650.00         $260.00
05/30/2018    TCF     PD        Correspond with A. Friedman regarding Disclosure        0.10       650.00             $65.00
                                Statement hearing.
05/31/2018    WNL     PD        Review additional documents and prepare argument        2.80       850.00       $2,380.00
                                for pending hearing.
05/31/2018    WNL     PD        Attendance at hearing on adequacy of Disclosure         2.90       850.00       $2,465.00
                                Statement.
05/31/2018    WNL     PD        Confer with A. Friedman re: Plan, Disclosure            0.40       850.00         $340.00
                                Statement and related issues.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 173
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                     Main Document   Page 178 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page: 24
Bral, John Jean                                                                              Invoice 119732
10601     00001                                                                              June 13, 2018


                                                                                    Hours           Rate        Amount
05/31/2018    WNL     PD        Conference call with A. Friedman, S. O'Keefe and     0.50        850.00         $425.00
                                T. Flanagan re:results of hearing on Disclosure
                                Statement and action to be taken.
05/31/2018    WNL     PD        Review correspondence re: action to be taken.         0.10       850.00             $85.00
05/31/2018    TCF     PD        Telephone conference with A. Friedman regarding       0.20       650.00         $130.00
                                disclosure statement issues.
05/31/2018    TCF     PD        Correspond with team regarding Disclosure             0.10       650.00             $65.00
                                Statement and hearing.
05/31/2018    SAO     PD        Conference call with A. Friedman, W. Lobel and T.     0.50       750.00         $375.00
                                Flanagan re results of hearing and going forward
                                assignments required to complete case.
                                                                                    110.50                    $81,485.00

  Venue
05/29/2018    TCF     V         Revisions to motion to dismiss Steward first          0.70       650.00         $455.00
                                amended complaint.
                                                                                      0.70                      $455.00

 TOTAL SERVICES FOR THIS MATTER:                                                                           $165,330.00




                                                                                                      EXHIBIT "A"
                                                                                                        Page 174
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                Desc
                                     Main Document   Page 179 of 389

Pachulski Stang Ziehl & Jones LLP                                                    Page: 25
Bral, John Jean                                                                      Invoice 119732
10601     00001                                                                      June 13, 2018



Expenses
 05/03/2018   TE        Travel Expense [E110] Santa Ana Central Court, Parking           14.00
                        Fee, WNL

 05/04/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                      1.20

 05/07/2018   OS        Secure Strategies International LLC, handwriting expert,      2,000.00
                        WNL

 05/09/2018   TR        Transcript [E116] Briggs Reporting Company, Inc. Inv.           152.40
                        19223, N. Lockwood

 05/10/2018   PO        Postage [E108] Copy to Judge Chambers of Suppl to First          21.77
                        Amended Disc. Statement, WNL

 05/11/2018   PO        Postage [E108] Courtesy copy to Judges Chambers of Order         21.77
                        Re Crime Fraud Brief, WNL

 05/11/2018   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                      1.80

 05/11/2018   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                      1.80

 05/11/2018   RE2       SCAN/COPY ( 31 @0.10 PER PG)                                      3.10

 05/31/2018   PAC       Pacer - Court Research                                           23.70

   Total Expenses for this Matter                                                  $2,241.54




                                                                                                 EXHIBIT "A"
                                                                                                   Page 175
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                              Main Document   Page 180 of 389

Pachulski Stang Ziehl & Jones LLP                                                                        Page: 26
Bral, John Jean                                                                                          Invoice 119732
10601     00001                                                                                          June 13, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 06/13/2018

Total Fees                                                                                                                $165,330.00
Chargeable costs and disbursements                                                                                          $2,241.54
Total Due on Current Invoice.....................                                                                         $167,571.54


Outstanding Balance from prior Invoices as of 05/31/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed              Balance Due


     118521                        01/31/2018                  $64,977.50                               $1.40              $64,978.90
     118768                        02/28/2018                  $89,105.00                           $6,717.72              $95,822.72
     119267                        03/31/2018                 $170,795.00                            $818.42              $171,613.42
     119338                        04/30/2018                 $241,285.00                          $12,901.06             $254,186.06


Total Amount Due on Current and Prior Invoices                                                                            $754,172.64




                                                                                                                  EXHIBIT "A"
                                                                                                                    Page 176
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13      Desc
                               Main Document   Page 181 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               June 30, 2018
John J. Bral                                                   Invoice 119915
2601 Main Street ste. 9601                                     Client    10601
Irvine, CA 92614                                               Matter    00001
                                                                         WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 06/30/2018
                 FEES                                          $127,527.50
                 EXPENSES                                         $476.66
                 TOTAL CURRENT CHARGES                         $128,004.16

                 BALANCE FORWARD                               $754,172.64
                 TOTAL BALANCE DUE                             $882,176.80




                                                                                 EXHIBIT "A"
                                                                                   Page 177
       Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                        Main Document   Page 182 of 389

Pachulski Stang Ziehl & Jones LLP                                                     Page:     2
Bral, John Jean                                                                       Invoice 119915
10601     00001                                                                       June 30, 2018




 Summary of Services by Task Code
 Task Code             Description                                           Hours                        Amount

 BL                    Bankruptcy Litigation [L430]                            0.90                       $765.00
 BO                    Business Operations                                     1.20                      $1,020.00
 CA                    Case Administration [B110]                             80.10                     $53,425.00
 CO                    Claims Admin/Objections[B310]                          42.10                     $31,857.50
 FE                    Fee/Employment Application                              0.10                          $85.00
 FP                    Fees of Professionals                                   0.40                       $100.00
 LN                    Litigation (Non-Bankruptcy)                             6.90                      $4,725.00
 PD                    Plan & Disclosure Stmt. [B320]                         50.20                     $35,550.00
                                                                             181.90                    $127,527.50

 Summary of Services by Professional
 ID           Name                                      Title         Rate            Hours               Amount

 LAF          Forrester, Leslie A.                      Other       395.00             0.50              $197.50
 NPL          Lockwood, Nancy P. F.                     Paralegal   250.00            18.00             $4,500.00
 SAOS         O'Keefe, Sean A                           Counsel     750.00            18.60            $13,950.00
 TCF          Flanagan, Tavi C.                         Counsel     650.00            71.00            $46,150.00
 WNL          Lobel, William N.                         Partner     850.00            73.80            $62,730.00
                                                                                  181.90               $127,527.50




 Summary of Expenses
Description                                                                                               Amount

Auto Travel Expense [E109]                                                                                   $14.00



Conference Call [E105]                                                                                        $5.24



Filing Fee [E112]                                                                                             $8.25




                                                                                               EXHIBIT "A"
                                                                                                 Page 178
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 183 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 119915
10601     00001                                                             June 30, 2018


 Summary of Expenses
Description                                                                                   Amount

Lexis/Nexis- Legal Research [E                                                                $278.53



Outside Services                                                                              $145.04



Pacer - Court Research                                                                             $25.60



                                                                                               $476.66




                                                                                     EXHIBIT "A"
                                                                                       Page 179
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 184 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     4
Bral, John Jean                                                                                Invoice 119915
10601     00001                                                                                June 30, 2018


                                                                                       Hours           Rate       Amount
  Bankruptcy Litigation [L430]
06/19/2018    WNL     BL        Review correspondence re: Court's tentative ruling.     0.10       850.00             $85.00
06/20/2018    WNL     BL        Review additional correspondence re potential           0.10       850.00             $85.00
                                dismissal of 547 claim re: secured judgment.
06/21/2018    WNL     BL        Review and analyze BCRS and B. Beitler's                0.40       850.00         $340.00
                                Responses to Requests for Production of
                                Documents.
06/21/2018    WNL     BL        Review correspondence re: draft Stipulation re:         0.10       850.00             $85.00
                                Bral's Motion to Compel responses to Discovery.
06/26/2018    WNL     BL        Review complaint and correspondence re: ADA             0.20       850.00         $170.00
                                lawsuit.
                                                                                        0.90                      $765.00

  Business Operations
06/01/2018    WNL     BO        Review correspondence re: distributions from            0.10       850.00             $85.00
                                Westcliff.
06/05/2018    WNL     BO        Review correspondence re: distributions due to John     0.10       850.00             $85.00
                                Bral from Westcliff.
06/06/2018    WNL     BO        Review documentation supplied by John Bral to           0.20       850.00         $170.00
                                document his investment in Westcliff.
06/13/2018    WNL     BO        Review correspondence re: distributions from            0.20       850.00         $170.00
                                Westclifff.
06/14/2018    WNL     BO        Review correspondence re: distribution from             0.10       850.00             $85.00
                                Westcliff.
06/25/2018    WNL     BO        Review correspondence re: payment to Cannae on          0.10       850.00             $85.00
                                its judgment.
06/25/2018    WNL     BO        Review correspondnece re: issues raised by              0.10       850.00             $85.00
                                distribution to Cannae.
06/25/2018    WNL     BO        Review correspondence re: distribution from             0.20       850.00         $170.00
                                Westcliff.
06/25/2018    WNL     BO        Review correspondence re: draft of letter to            0.10       850.00             $85.00
                                accompany distribution.
                                                                                        1.20                    $1,020.00

  Case Administration [B110]
06/01/2018    TCF     CA        Correspond with A. Friedman regarding motion to         0.10       650.00             $65.00
                                convert chapter 11 case filed by Beitler Parties.
06/04/2018    NPL     CA        Review critical date and deadline memorandum;           0.30       250.00             $75.00
                                attention to dates and deadlines regarding same.
06/04/2018    NPL     CA        Review motion to dismiss or convert case to one         0.20       250.00             $50.00
                                under chapter 7 filed by Beitler; attention to dates



                                                                                                        EXHIBIT "A"
                                                                                                          Page 180
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 185 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     5
Bral, John Jean                                                                                 Invoice 119915
10601     00001                                                                                 June 30, 2018


                                                                                        Hours           Rate       Amount
                                and deadlines regarding same.
06/05/2018    NPL     CA        Confer with W. Lobel regarding status of filing and      0.70       250.00         $175.00
                                projected timeline; attention to dates and deadlines
                                regarding same.
06/05/2018    TCF     CA        Research regarding motion to convert.                    3.60       650.00       $2,340.00
06/05/2018    TCF     CA        Telephone conference with A. Friedman regarding          0.20       650.00         $130.00
                                motion to convert.
06/06/2018    WNL     CA        Consider arguments relevant to Motion to Convert         0.60       850.00         $510.00
                                Chapter 11.
06/06/2018    NPL     CA        Review outstanding dates and deadlines for               0.30       250.00             $75.00
                                outstanding matters.
06/07/2018    WNL     CA        Review correspondence re: response to Motion to          0.10       850.00             $85.00
                                Convert..
06/07/2018    WNL     CA        Review correspondence re: hearing on Motion To           0.10       850.00             $85.00
                                Convert.
06/07/2018    NPL     CA        Review notice of motion to convert case; review          0.20       250.00             $50.00
                                dates and deadlines regarding same.
06/11/2018    TCF     CA        Research regarding motion to convert.                    4.60       650.00       $2,990.00
06/11/2018    TCF     CA        Correspondence with team regarding motion to             0.10       650.00             $65.00
                                convert.
06/11/2018    SAO     CA        Review motion to convert case to a Chapter 7 prior       0.30       750.00         $225.00
                                to conference call with A. Friedman and Tavi
                                Flanagan.
06/11/2018    SAO     CA        Conference call with A. Friedman and T. Flanagan         0.30       750.00         $225.00
                                re preparation of response to motion to convert case.
06/12/2018    TCF     CA        Telephone conference with A. Friedman regarding          0.80       650.00         $520.00
                                motion to covert and response thereto.
06/12/2018    WNL     CA        Review updated summary of ctitical dates.                0.10       850.00             $85.00
06/12/2018    WNL     CA        Analyze issues and potential response to Motion To       0.60       850.00         $510.00
                                Convert Chapter 11 To Chapter 7.
06/12/2018    WNL     CA        Analyze issues raised by Motion to Convert Case to       0.30       850.00         $255.00
                                Chapter 7.
06/12/2018    WNL     CA        Review correspondence re: administration of case.        0.20       850.00         $170.00
06/12/2018    NPL     CA        Review critical date memorandum; attention to            0.60       250.00         $150.00
                                same.
06/13/2018    TCF     CA        Legal research and analysis regarding motion to          4.80       650.00       $3,120.00
                                convert.
06/13/2018    TCF     CA        Commence drafting points and authorities in support      2.60       650.00       $1,690.00
                                of opposition to motion to convert.
06/13/2018    WNL     CA        Review and analyze Motion to Convert Chapter 11          1.70       850.00       $1,445.00
                                and consider responses thereto.
06/14/2018    TCF     CA        Draft opposition to motion to convert.                   8.60       650.00       $5,590.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 181
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                     Main Document   Page 186 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Bral, John Jean                                                                                 Invoice 119915
10601     00001                                                                                 June 30, 2018


                                                                                        Hours           Rate       Amount
06/14/2018    WNL     CA        Formulate arguments against Motion to Convert            0.90       850.00         $765.00
                                Case to chapter 7.
06/14/2018    WNL     CA        Review and analyze cases relevant to Motion to           1.60       850.00       $1,360.00
                                Convert chapter 11.
06/15/2018    TCF     CA        Drafting of opposition to motion to convert.             6.80       650.00       $4,420.00
06/15/2018    WNL     CA        Review monthly operating report for May, 2018.           0.10       850.00             $85.00
06/18/2018    TCF     CA        Research and drafting of response to motion to           6.80       650.00       $4,420.00
                                convert case.
06/18/2018    TCF     CA        Communications with team regarding response to           0.20       650.00         $130.00
                                motion to convert case.
06/18/2018    WNL     CA        Review and comment on draft Opposition to Motion         0.60       850.00         $510.00
                                to Convert.
06/18/2018    WNL     CA        Telephone call with A. Friedman re: opposition to        0.20       850.00         $170.00
                                motion to convert.
06/18/2018    WNL     CA        Review additional correspondence re: draft               0.20       850.00         $170.00
                                opposition to Motion to Convert.
06/18/2018    WNL     CA        Review updated critical dates summary.                   0.10       850.00             $85.00
06/18/2018    WNL     CA        Review and analyze issues and possible additional        0.60       850.00         $510.00
                                arguments re: potential conversion of case to chapter
                                7.
06/18/2018    NPL     CA        Review and reply to email from L. Gauthier               0.30       250.00             $75.00
                                regarding critical date memorandum; attention to
                                same.
06/18/2018    SAO     CA        Review and provide comments to opposition to             1.00       750.00         $750.00
                                motion to convert case to Chapter 7.
06/19/2018    TCF     CA        Review and analysis of issues relating to motion to      0.40       650.00         $260.00
                                convert case; correspondence with team regarding
                                same.
06/19/2018    WNL     CA        Analyze issues and defenses re: conversion of case       0.40       850.00         $340.00
06/19/2018    WNL     CA        Review correspondence re: issues involving possible      0.30       850.00         $255.00
                                conversion of chapter 11.
06/19/2018    WNL     CA        Telephone conference with A. Friedman re: legal          0.20       850.00         $170.00
                                test for conversion of a chapter 11 case.
06/19/2018    WNL     CA        Review and analyze issues argued in red-lined draft      0.90       850.00         $765.00
                                of Bral's Opposition to Motion to Convert.
06/19/2018    WNL     CA        Review and analyze arguments made in additional          0.80       850.00         $680.00
                                correspondence re: responses to Motion to Convert.
06/19/2018    WNL     CA        Review additional arguments re: defenses to              0.20       850.00         $170.00
                                conversion to chapter 7.
06/19/2018    WNL     CA        Analyze defenses to Motion to Convert and relevant       0.40       850.00         $340.00
                                legal issues.
06/19/2018    SAO     CA        Review emails and respond re issues and concerns         0.10       750.00             $75.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 182
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 187 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Bral, John Jean                                                                                 Invoice 119915
10601     00001                                                                                 June 30, 2018


                                                                                        Hours           Rate       Amount
                                relating to motion to convert case.
06/20/2018    TCF     CA        Telephone conference with N. Lockwood regarding          0.10       650.00             $65.00
                                opposition to motion to convert case.
06/20/2018    TCF     CA        Telephone conference with A. Friedman regarding          0.40       650.00         $260.00
                                opposition to motion to convert case.
06/20/2018    NPL     CA        Telephone call with T. Flanagan regarding                0.10       250.00             $25.00
                                evidentiary objections to declaration of G. Klausner.
06/21/2018    TCF     CA        Draft and revise opposition to conversion motion.        1.80       650.00       $1,170.00
06/21/2018    TCF     CA        Research regarding opposition to conversion motion.      2.60       650.00       $1,690.00
06/21/2018    WNL     CA        Review and comment on revised Opposition to              0.80       850.00         $680.00
                                Motion To Convert to Chapter 7.
06/22/2018    TCF     CA        Research and analysis regarding conversion issues.       0.60       650.00         $390.00
06/22/2018    NPL     CA        Research TMT Procumement Corp. regarding                 0.20       250.00             $50.00
                                outstanding issues in the Beitler parties motion to
                                convert.
06/22/2018    NPL     CA        Prepare evidientiary objections to declaration of G.     2.10       250.00         $525.00
                                Klausner in support of Beitler parties motion to
                                convert.
06/22/2018    NPL     CA        Draft email to T. Flanagan regarding evidentiary         0.10       250.00             $25.00
                                objections to G. Klausner's declaration in support of
                                Beitler parties motion to convert.
06/23/2018    TCF     CA        Research and drafting of response to conversion          0.60       650.00         $390.00
                                motion.
06/25/2018    WNL     CA        Telephone call with A. Friedman re; responses to         0.60       850.00         $510.00
                                Motion to Convert chapter 11 and related issues.
06/25/2018    WNL     CA        Review correspondence re: response to Motion to          0.10       850.00             $85.00
                                Convert.
06/25/2018    WNL     CA        Telephone call with A. Friedman re: issues and           0.40       850.00         $340.00
                                strategy in responding to Motion to Convert.
06/25/2018    WNL     CA        Review and respond to correspondence re: timing of       0.10       850.00             $85.00
                                filing Response to Motion to Convert.
06/25/2018    WNL     CA        Review and analyze holding in the TMT                    0.50       850.00         $425.00
                                Procurement case and related correspondence.
06/25/2018    WNL     CA        Review case and correspondence related thereto.          0.40       850.00         $340.00
06/25/2018    NPL     CA        Review and reply to email from L. Gauthier               0.20       250.00             $50.00
                                regarding opposition to motion to convert case.
06/25/2018    NPL     CA        Review emails from A. Friedman and W. Lobel              0.10       250.00             $25.00
                                regarding filing documents for opposition to convert
                                case.
06/26/2018    TCF     CA        Draft and revise response to motion to convert;          3.80       650.00       $2,470.00
                                research and analysis with respect thereto.
06/26/2018    TCF     CA        Draft and revise declarations in support of response     2.80       650.00       $1,820.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 183
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 188 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Bral, John Jean                                                                               Invoice 119915
10601     00001                                                                               June 30, 2018


                                                                                      Hours           Rate       Amount
                                                                                                                 ,
                                to motion to convert.
06/26/2018    TCF     CA        Conference call with A. Friedman and W. Lobel          0.40       650.00         $260.00
                                regarding response to motion to convert.
06/26/2018    TCF     CA        Preparation and coordination with team regarding       1.20       650.00         $780.00
                                opposition to motion to convert and evidence in
                                support.
06/26/2018    WNL     CA        Review and analyze latest draft of Opposition to       0.50       850.00         $425.00
                                Motion to Convert case.
06/26/2018    WNL     CA        Review correspondence re: Opposition to Motion to      0.20       850.00         $170.00
                                Convert.
06/26/2018    WNL     CA        Review additional changes to Reply to Motion to        0.20       850.00         $170.00
                                Convert.
06/26/2018    WNL     CA        Review declarations in support of Opposition to        0.30       850.00         $255.00
                                Motion to Convert.
06/26/2018    WNL     CA        Review Request For Judicial Notice in Support of       0.10       850.00             $85.00
                                Opposition to Motion to Convert.
06/26/2018    WNL     CA        Review revised declaration of Adam Meislik in          0.10       850.00             $85.00
                                Support of Opposition to Motion to Convert.
06/26/2018    WNL     CA        Review correspondence re: Exhibit A revisions.         0.10       850.00             $85.00
06/26/2018    WNL     CA        Review additional correspondence re: language of       0.20       850.00         $170.00
                                A. Meislik declaration.
06/26/2018    WNL     CA        Review revised draft Declaration of Adam Meislik       0.30       850.00         $255.00
                                in support of opposition to Motion to Convert case.
06/26/2018    WNL     CA        Review draft of John Bral in support of Debtor's       0.10       850.00             $85.00
                                Opposition to Motion to Convert case.
06/26/2018    NPL     CA        Review and reply to email from L. Gauthier             0.10       250.00             $25.00
                                regarding request for judicial notice in support of
                                opposition to motion to convert case.
06/27/2018    WNL     CA        Review evidentiary objections to Declaration of G.     0.40       850.00         $340.00
                                Klausner in Support of Motion to Convert.
06/27/2018    WNL     CA        Review correspondence re: timing of filing of          0.10       850.00             $85.00
                                Motion to Convert chapter 11.
06/27/2018    WNL     CA        Analyze arguments and legal precedent re: response     0.80       850.00         $680.00
                                to Motion to Convert.
06/28/2018    SAO     CA        Plan of action re final brief in motion to strike      0.10       750.00             $75.00
                                contested matter.
06/28/2018    WNL     CA        Review correspondence re: possible estoppel            0.10       850.00             $85.00
                                argument.
06/28/2018    TCF     CA        Review and analysis of motion to convert opposition    0.40       650.00         $260.00
                                issues and evidence in support.
06/28/2018    NPL     CA        Review and reply to email from L. Gauthier             0.30       250.00             $75.00
                                regarding opposition to motion to convert case;
                                review pending pleading list regarding same.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 184
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 189 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Bral, John Jean                                                                                Invoice 119915
10601     00001                                                                                June 30, 2018


                                                                                       Hours           Rate       Amount
06/28/2018    WNL     CA        Review correspondence re: Opposition to Motion to       0.10       850.00             $85.00
                                Convert.
06/28/2018    SAO     CA        Conference call with A. Friedman re issues relating     0.20       750.00         $150.00
                                to motion to convert case.
06/29/2018    WNL     CA        Review additional correspondence re: evidentiary        0.10       850.00             $85.00
                                issues.
06/29/2018    NPL     CA        Review email from A. Friedman regarding motion to       0.10       250.00             $25.00
                                strike banker's declaration regarding motion to
                                convert case.
06/29/2018    NPL     CA        Review email from S. O'Keefe regarding opposition       0.10       250.00             $25.00
                                to motion to convert case.
                                                                                       80.10                    $53,425.00

  Claims Admin/Objections[B310]
05/23/2018    SAO     CO        Confrence call with A. Friedman re strategy issues      0.40       750.00         $300.00
                                re supplement to motion to strike claims.
05/23/2018    SAO     CO        Conference call with A. Friedman and W. Lobel re        0.40       750.00         $300.00
                                required changes to plan, strategy issues re
                                supplement to motion to strike claims.
06/01/2018    WNL     CO        Analyze issues and formulate strategy re: objections    0.60       850.00         $510.00
                                to claims.
06/03/2018    WNL     CO        Review and reply to correspondence re: claim            0.10       850.00             $85.00
                                objections
06/03/2018    WNL     CO        Telephone call with A. Friedman re: allegations of      0.30       850.00         $255.00
                                Beitler parties.
06/04/2018    NPL     CO        Review emails regarding objection to Beitler parties    0.40       250.00         $100.00
                                proofs of claim.
06/04/2018    NPL     CO        Review amended claim numbers 9 and 11 filed by          0.20       250.00             $50.00
                                Beitler.
06/04/2018    NPL     CO        Review claim number 23 filed by Beitler Associates.     0.10       250.00             $25.00
06/04/2018    WNL     CO        Review amended and new proofs of claim.                 0.30       850.00         $255.00
06/04/2018    WNL     CO        Review and analyze Beitler Opposition to Motion to      1.40       850.00        $1,190.00
                                Compel Responses to Discovery.
06/04/2018    WNL     CO        Analyze factual and legal issues re: claims             1.60       850.00        $1,360.00
                                objections and consider countering evidence and
                                arguments.
06/04/2018    NPL     CO        Review motion compelling supplemental discovery         0.20       250.00             $50.00
                                responses regarding B. Beitler and B. Boyd
                                regarding claim objections.
06/04/2018    SAO     CO        Begin preparation of final brief re motion to strike    0.30       750.00         $225.00
                                proofs of claim.
06/04/2018    SAO     CO        Review and provide comments to opposition to            0.50       750.00         $375.00




                                                                                                        EXHIBIT "A"
                                                                                                          Page 185
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 190 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 10
Bral, John Jean                                                                                  Invoice 119915
10601     00001                                                                                  June 30, 2018


                                                                                         Hours           Rate       Amount
                                motion to convert case to Chapter 7.
06/05/2018    WNL     CO        Review correspondence and telephone call with A.          0.20       850.00         $170.00
                                Friedman re: Beitler Parties query about
                                communication with the Court.
06/05/2018    WNL     CO        Review language to be added to scheduling order re:       0.10       850.00             $85.00
                                motion to strike.
06/05/2018    NPL     CO        Review amended claims filed by the Beitler parties.       0.30       250.00             $75.00
06/06/2018    WNL     CO        Telephone call with A. Friedman re: response to           0.10       850.00             $85.00
                                inquiry from G. Klausner.
06/06/2018    WNL     CO        Review and comment on proposed response to G.             0.30       850.00         $255.00
                                Klausner.
06/06/2018    WNL     CO        Review final version of response to G. Klausner.          0.10       850.00             $85.00
06/07/2018    WNL     CO        Analyze issues and defenses re: objections to claims.     0.80       850.00         $680.00
06/07/2018    NPL     CO        Review and revise declaration of W. Lobel                 0.20       250.00             $50.00
                                regarding reply to crime fraud motion.
06/07/2018    NPL     CO        Review and reply to email from L. Gauthier                0.10       250.00             $25.00
                                regarding reply to crime-fraud brief.
06/07/2018    NPL     CO        Confer with W. Lobel regarding reply to crime-fraud       0.10       250.00             $25.00
                                brief.
06/08/2018    WNL     CO        Review entered Scheduling Order re: Motion to             0.10       850.00             $85.00
                                Strike Claims.
06/08/2018    WNL     CO        Analyze issues and defects in defenses raised by          0.80       850.00         $680.00
                                Beitler Parties re: Motion to Strike Claims.
06/08/2018    NPL     CO        Review entered scheduling order regarding claim           0.20       250.00             $50.00
                                objection to Beitler and Boyd; attention to dates and
                                deadlines regarding same.
06/11/2018    SAO     CO        Preparation of final brief re motion to strike claims.    0.20       750.00         $150.00
06/11/2018    WNL     CO        Review Debtor's Reply Brief Re; Motion For Order          0.50       850.00         $425.00
                                Compelling Responses To First Set Of requests For
                                Admission and Request For Sanctions and
                                Supporting Declaration.
06/11/2018    WNL     CO        Review evidentary objections to Declaration of M.         0.10       850.00             $85.00
                                Hurwitz.
06/11/2018    WNL     CO        Analyze issues re: evidentiary objections.                0.20       850.00         $170.00
06/11/2018    NPL     CO        Review and reply to email from L. Gauthier                0.40       250.00         $100.00
                                regarding reply brief and evidentiary objections in
                                support of motion to compel; confer with W. Lobel
                                regarding same.
06/11/2018    SAO     CO        Begin preparation of closing brief re motion to strike    1.10       750.00         $825.00
                                claims; summarization of all evidence.
06/12/2018    WNL     CO        Review and analyze potential arguments concerning         0.70       850.00         $595.00
                                Motion to Strike Claims.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 186
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 191 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 11
Bral, John Jean                                                                                  Invoice 119915
10601     00001                                                                                  June 30, 2018


                                                                                         Hours           Rate       Amount
06/12/2018    WNL     CO        Anlyze claims issues.                                     0.40       850.00         $340.00
06/12/2018    WNL     CO        Analyze arguments made by Beitler Parties.                0.70       850.00         $595.00
06/12/2018    NPL     CO        Review transcript of hearing to motion to strike          0.40       250.00         $100.00
                                claims.
06/12/2018    SAO     CO        Review 5/18/2018 hearing transcript to ascertain          0.40       750.00         $300.00
                                court's perspective on issues prior to preparing final
                                brief re motion to strike.
06/12/2018    SAO     CO        Prepare draft of reply re motion to strike in             1.50       750.00       $1,125.00
                                anticipation of opposition points that Beitler Parties
                                will make.
06/13/2018    WNL     CO        Review Final Order re: Crime Fraud exception.             0.10       850.00             $85.00
06/13/2018    WNL     CO        Review comments re: Order on Crime Fraud                  0.10       850.00             $85.00
                                Exception.
06/13/2018    WNL     CO        Analyze issues concerning claims objections and           1.40       850.00       $1,190.00
                                related issues.
06/13/2018    WNL     CO        Analyze and consider evidentiary issues.                  0.40       850.00         $340.00
06/14/2018    WNL     CO        Analyze arguments being made in opposition to             0.70       850.00         $595.00
                                Bral's Motion to Strike Claims.
06/15/2018    WNL     CO        Telephone call re:A. Friedman re: mistake in Reply        0.10       850.00             $85.00
                                Brief.
06/15/2018    WNL     CO        Review and revise pleading in connection with             0.20       850.00         $170.00
                                mistake in prior pleading.
06/15/2018    WNL     CO        Second phone call with A.Friedman re: response to         0.20       850.00         $170.00
                                mistake in prior pleading.
06/15/2018    WNL     CO        Review additional comments on withdraw of                 0.10       850.00             $85.00
                                argument in prior pleading
06/15/2018    WNL     CO        Review and respond to various correspondence re:          0.20       850.00         $170.00
                                Motion to Withdraw Argument.
06/15/2018    NPL     CO        Review and reply to email from L. Gauthier                0.10       250.00             $25.00
                                regarding withdrawal of portions of reply brief in
                                support of motion compelling supplemental
                                responses.
06/15/2018    NPL     CO        Coordinate comments and revisions of W. Lobel to          0.30       250.00             $75.00
                                withdrawal of portions of reply brief in support of
                                motion compelling supplemental responses with L.
                                Gauthier.
06/15/2018    NPL     CO        Review withdrawal of certain portions of reply to         0.20       250.00             $50.00
                                objection to motion to compel.
06/18/2018    WNL     CO        Review and analyze issues concerning potential            0.80       850.00         $680.00
                                defenses to objections to claims.
06/19/2018    SAO     CO        Continue preparation of final reply to Beitler's          0.50       750.00         $375.00
                                anticipated objections to motion to strike claims.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 187
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                      Main Document   Page 192 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 12
Bral, John Jean                                                                                   Invoice 119915
10601     00001                                                                                   June 30, 2018


                                                                                          Hours           Rate       Amount
06/20/2018    WNL     CO        Analyze appellate issues concerning 544 and 547            0.30       850.00         $255.00
                                attacks on Beitler's secured claim.
06/20/2018    WNL     CO        Analyze issues and legal arguments re: basis for and       0.70       850.00         $595.00
                                defenses to our objections to claims.
06/20/2018    WNL     CO        Review correspondence and analyze evidentiary              0.40       850.00         $340.00
                                issues and objections.
06/21/2018    WNL     CO        Review Order Denying Motion To Compel                      0.10       850.00             $85.00
                                Production of Documents.
06/21/2018    SAO     CO        Continue preparing findings of fact in support of          2.90       750.00       $2,175.00
                                final brief re motion to strike claims.
06/22/2018    LAF     CO        Legal resarch re: 1112(b) legislative history.             0.50       395.00         $197.50
06/22/2018    WNL     CO        Review correspondence re: Stipulation re: Bral's           0.10       850.00             $85.00
                                Motion to Compel Discovery.
06/22/2018    SAO     CO        Continue preparing table of facts for final reply brief    0.40       750.00         $300.00
                                re motion to strike.
06/23/2018    SAO     CO        Draft proposed findings of fact and conclusion of          6.00       750.00       $4,500.00
                                law in support of motion to strike claims.
06/25/2018    WNL     CO        Review draft of Proposed Findings of Fact re;              0.30       850.00         $255.00
                                hearing on Motion to Strike and application of crime
                                fraud exception.
06/25/2018    WNL     CO        Review Beitler's Responses to Document Requests.           0.30       850.00         $255.00
06/25/2018    SAO     CO        Continue preparing statement of undisputed facts           0.50       750.00         $375.00
                                and conclusions of law in support of motion to strike
                                claims.
06/26/2018    WNL     CO        Review Stipulation Compelling Responses to                 0.20       850.00         $170.00
                                Discovery.
06/26/2018    NPL     CO        Review email from L. Gauthier regarding joint              0.10       250.00             $25.00
                                stipulation regarding motion for order compelling
                                supplemental discovery responses.
06/26/2018    NPL     CO        Review stipulation regarding parties' resolution of        0.10       250.00             $25.00
                                Bral's motion for order compelling supplemental
                                discovery responses.
06/26/2018    SAO     CO        Continue preparing statement of facts and                  1.50       750.00       $1,125.00
                                conclusions of law in support of final brief re motion
                                to strike claims.
06/27/2018    WNL     CO        Analyze arguments re: opposition to Motion to              0.70       850.00         $595.00
                                Strike Claims.
06/27/2018    WNL     CO        Review correspondence and analyze issues re:               0.40       850.00         $340.00
                                objections to claims.
06/28/2018    WNL     CO        Review correspondence re: evidentiary objections.          0.20       850.00         $170.00
06/28/2018    WNL     CO        Review and analyze issues and arguments re:                0.80       850.00         $680.00
                                Opposition to Motion to Strike Claims.




                                                                                                           EXHIBIT "A"
                                                                                                             Page 188
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 193 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 13
Bral, John Jean                                                                                  Invoice 119915
10601     00001                                                                                  June 30, 2018


                                                                                         Hours           Rate       Amount
06/29/2018    WNL     CO        Review comments to Supplement to opposition to            0.20       850.00         $170.00
                                Motion to Strike.
06/29/2018    WNL     CO        Review additional correspondence re: comments on          0.10       850.00             $85.00
                                Supplemental Opposition to Motion to Strike
                                Claims.
06/29/2018    WNL     CO        Review correspondence and analyze issues re:              0.20       850.00         $170.00
                                arguments raoised by Beitler in pleadinds involving
                                Motion to Strike claims.
06/29/2018    WNL     CO        Review correspondence and comments re:                    0.20       850.00         $170.00
                                declarations filed by the Beitler parties.
06/29/2018    WNL     CO        Review and analyze additional correspondence re:          0.20       850.00         $170.00
                                facts alleged in Beitler pleadings.
06/29/2018    WNL     CO        Review correspondence re: Reply concerning                0.10       850.00             $85.00
                                Motion to Strike Claims.
06/29/2018    WNL     CO        Review correspondence re: evidentiary issues.             0.10       850.00             $85.00
06/29/2018    WNL     CO        Review and analyze correspondence re:                     0.40       850.00         $340.00
                                inconsistencies in testimony by B. Beitler.
06/29/2018    WNL     CO        Review comments to evidence proposed by Beitler           0.10       850.00             $85.00
                                parties.
06/29/2018    WNL     CO        Review and analyze Supplemental Opposition to             1.80       850.00        $1,530.00
                                Motion to Strike Claims.
                                                                                         42.10                    $31,857.50

  Fee/Employment Application
06/05/2018    WNL     FE        Review correspondence re: employment of Force 10.         0.10       850.00             $85.00
                                                                                          0.10                          $85.00

  Fees of Professionals
06/04/2018    NPL     FP        Review and analysis of professional fees incurred by      0.40       250.00         $100.00
                                Pachulski Stang Ziehl & Jones.
                                                                                          0.40                      $100.00

  Litigation (Non-Bankruptcy)
06/01/2018    WNL     LN        Review Order allowing withdrawal of Bobby Samini          0.10       850.00             $85.00
                                as counsel.
06/01/2018    WNL     LN        Formulate strategy re: arbitrations and timing issues.    0.60       850.00         $510.00
06/04/2018    WNL     LN        Review correspondence re: pending arbitrations.           0.10       850.00             $85.00
06/04/2018    NPL     LN        Review notice of ruling regarding Samini motion to        0.10       250.00             $25.00
                                withdraw as counsel regarding Beitler v. Bral state
                                litigation case number, BC532523.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 189
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                      Main Document   Page 194 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 14
Bral, John Jean                                                                                   Invoice 119915
10601     00001                                                                                   June 30, 2018


                                                                                          Hours           Rate       Amount
06/05/2018    NPL     LN        Review correspondence from AAA regarding status            0.10       250.00             $25.00
                                of Bral v. Gross, et al.
06/05/2018    NPL     LN        Review correspondence from T. Lallas to AAA                0.10       250.00             $25.00
                                regarding status of Bral v. Beitler.
06/05/2018    NPL     LN        Review JAMS invoice regarding Bral v. Westcliff;           0.30       250.00             $75.00
                                draft email to A. Friedman regarding same.
06/05/2018    WNL     LN        Review Tom Lallas' response re:Stay of arbitration         0.10       850.00             $85.00
06/05/2018    WNL     LN        Review Report Re; Status of Bankruptcy Stay.               0.10       850.00             $85.00
06/05/2018    WNL     LN        Review correspondence re: status report in pending         0.10       850.00             $85.00
                                arbitration.
06/07/2018    NPL     LN        Review notice of case management conference                0.10       250.00             $25.00
                                regarding Bral v. Westcliff; attention to dates and
                                deadlines regarding same.
06/07/2018    WNL     LN        Review correspondence re: re: Westcliff arbitration.       0.10       850.00             $85.00
06/08/2018    NPL     LN        Review and reply to email from L. Gauthier                 0.20       250.00             $50.00
                                regarding status report for Bral v. Westcliff; finalize
                                same.
06/08/2018    WNL     LN        Review draft scheduling order re: Westcliff                0.10       850.00             $85.00
                                arbitration.
06/08/2018    WNL     LN        Review and execute Status Report in Westcliff              0.10       850.00             $85.00
                                arbitration; confer with N. Lockwood re: same.
06/11/2018    NPL     LN        Review and reply to email from L. Gauthier                 0.10       250.00             $25.00
                                regarding Bral v. Westcliff status report.
06/11/2018    NPL     LN        Confer with W. Lobel regarding Bral v. Westcliff           0.10       250.00             $25.00
                                status report.
06/11/2018    NPL     LN        Draft email to L. Gauthier regarding service list for      0.10       250.00             $25.00
                                Bral v. Westcliff status report.
06/11/2018    NPL     LN        Prepare service list regarding Bral v. Westcliff status    0.20       250.00             $50.00
                                report.
06/11/2018    NPL     LN        Finalize Bral v. Westcliff status report.                  0.30       250.00             $75.00
06/12/2018    NPL     LN        Review and reply to email from L. Gauthier                 0.20       250.00             $50.00
                                regarding Bral v. Westcliff status conference.
06/15/2018    WNL     LN        Review demand for withdrawal of cross complaint.           0.10       850.00             $85.00
06/15/2018    WNL     LN        Review correspondence re: pending hearing on               0.10       850.00             $85.00
                                Motion to Compel Responses to discovery.
06/15/2018    WNL     LN        Review Court's tentative ruling on Motion to               0.10       850.00             $85.00
                                Compel Supplemental Responses to Discovery.
06/15/2018    WNL     LN        Review Notice of Withdrawal of Certain Portions of         0.10       850.00             $85.00
                                Reply Brief .
06/15/2018    WNL     LN        Review comments to draft Notice of Withdrawal of           0.20       850.00         $170.00
                                Portions of Reply Brief.




                                                                                                           EXHIBIT "A"
                                                                                                             Page 190
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                     Main Document   Page 195 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 15
Bral, John Jean                                                                               Invoice 119915
10601     00001                                                                               June 30, 2018


                                                                                      Hours           Rate       Amount
06/15/2018    WNL     LN        Review and comment on draft Notice of Withdrawal       0.40       850.00         $340.00
                                of Reply.
06/15/2018    WNL     LN        Review correspondence re: timing of filing             0.20       850.00         $170.00
                                withdrawal of portions of Reply.and related issues.
06/15/2018    WNL     LN        Review correspondence re: reaction to Court's          0.10       850.00             $85.00
                                tentative ruling on discovery motion.
06/15/2018    WNL     LN        Review correspondence re: timing and related issues    0.20       850.00         $170.00
                                concerning response to Court's tentative ruling.
06/15/2018    WNL     LN        Review and analyze Motion to Strike Declaration of     0.20       850.00         $170.00
                                Alan Friedman and evidentiary objections.
06/15/2018    WNL     LN        Review correspondence re: Motion to Strike             0.30       850.00         $255.00
                                Declaration of Alan Friedman.
06/18/2018    WNL     LN        Review draft responses to form interrogatories in      0.20       850.00         $170.00
                                Mission litigation.
06/18/2018    WNL     LN        Review correspondence re: Motion to Compel             0.10       850.00             $85.00
                                Discovery.
06/18/2018    WNL     LN        Review Order relieving Bobby Samini as counsel in      0.10       850.00             $85.00
                                the Steward Financial litigation and related
                                correspondence.
06/20/2018    WNL     LN        Review and respond to correspondence re:Joint          0.10       850.00             $85.00
                                Stipulation re: Remaining Discovery issues.
06/20/2018    WNL     LN        Analyze appellate and timing issues.                   0.50       850.00         $425.00
06/21/2018    WNL     LN        Review Stipulation Resolving Discovery Disputes.       0.10       850.00             $85.00
06/22/2018    WNL     LN        Review correspondence re: applicability of FRBP        0.10       850.00             $85.00
                                7068.
06/27/2018    WNL     LN        Review correspondence re: pending state court          0.20       850.00         $170.00
                                litigation.
06/27/2018    WNL     LN        Review correspondence and consider timing issues       0.20       850.00         $170.00
                                re: pending arbitrations.
                                                                                       6.90                    $4,725.00

  Plan & Disclosure Stmt. [B320]
06/01/2018    WNL     PD        Review and comment on revised Disclosure               1.80       850.00       $1,530.00
                                Statement.
06/01/2018    WNL     PD        Review correspondence re: action to be taken.          0.10       850.00             $85.00
06/01/2018    WNL     PD        Review and analyze disclosure statement and plan       0.90       850.00         $765.00
                                confirmation issues.
06/01/2018    WNL     PD        Address timing and exclusivity issues.                 0.30       850.00         $255.00
06/01/2018    TCF     PD        Review and revise second amended disclosure            2.80       650.00       $1,820.00
                                statement.
06/01/2018    TCF     PD        Research and analysis regarding plan and               2.20       650.00       $1,430.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 191
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 196 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 16
Bral, John Jean                                                                                 Invoice 119915
10601     00001                                                                                 June 30, 2018


                                                                                        Hours           Rate       Amount
                                                                                                                   ,
                                confirmation issues.
06/01/2018    TCF     PD        Correspond with W. Lobel regarding plan and              0.10       650.00             $65.00
                                confirmation issues.
06/01/2018    TCF     PD        Correspondence with team regarding amendments to         0.10       650.00             $65.00
                                disclosure statement.
06/04/2018    WNL     PD        Review and analyze correspondence re:                    0.10       850.00             $85.00
                                disallowance of claims and right to vote.
06/04/2018    WNL     PD        Analyze potential objections to confirmation.            0.50       850.00         $425.00
06/04/2018    WNL     PD        Analyze and formulate responses to potential             0.40       850.00         $340.00
                                objections to confirmation.
06/04/2018    NPL     PD        Confer with W. Lobel regarding status of hearing on      0.10       250.00             $25.00
                                approval of amended disclosure statement.
06/05/2018    WNL     PD        Review latest revised disclosure statement.              1.40       850.00       $1,190.00
06/05/2018    WNL     PD        Review and respond to correspondence re: latest          0.80       850.00         $680.00
                                version of Disclosure Statement.
06/05/2018    WNL     PD        Telephone cal with A. Friedman re: changes to            0.30       850.00         $255.00
                                Disclosure Statement and remainung issues.
06/05/2018    WNL     PD        Review Scheduling Order re: Plan and Disclosure          0.10       850.00             $85.00
                                Statement.
06/05/2018    WNL     PD        Review and analyze A. Friedman's changes to draft        0.50       850.00         $425.00
                                Disclosure Statement.
06/05/2018    WNL     PD        Review and analyze revised Disclosure Statement.         0.80       850.00         $680.00
06/05/2018    TCF     PD        Review and revise second amended disclosure              1.40       650.00         $910.00
                                statement.
06/05/2018    TCF     PD        Research regarding plan issues.                          0.80       650.00         $520.00
06/05/2018    NPL     PD        Review scheduling order regarding first amended          0.40       250.00         $100.00
                                disclosure statement and plan; attention to dates and
                                deadlines regarding same.
06/06/2018    WNL     PD        Review further revision of Disclosure Statement.         0.60       850.00         $510.00
06/06/2018    WNL     PD        Review correspondence re: additional change to           0.10       850.00             $85.00
                                Disclosure Statement.
06/06/2018    WNL     PD        Review and analyze additional comments to                0.40       850.00         $340.00
                                Disclosure Statement.
06/06/2018    WNL     PD        Review and analyze pending plan and confirmation         0.70       850.00         $595.00
                                issues.
06/06/2018    TCF     PD        Research regarding confirmation issues.                  1.60       650.00       $1,040.00
06/06/2018    TCF     PD        Address plan and disclosure statement amendments         1.30       650.00         $845.00
                                and issues.
06/07/2018    WNL     PD        Review additional comments on Disclosure                 0.10       850.00             $85.00
                                Statement.
06/07/2018    WNL     PD        Review and analyze latest iteration of Disclosure        0.70       850.00         $595.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 192
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 197 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 17
Bral, John Jean                                                                               Invoice 119915
10601     00001                                                                               June 30, 2018


                                                                                      Hours           Rate       Amount
                                Statement.
06/07/2018    WNL     PD        Review and analyze comments to revised Disclosure      0.20       850.00         $170.00
                                Statement.
06/07/2018    WNL     PD        Review correspondence re: comments on Amended          0.20       850.00         $170.00
                                Plan and Disclosure Statement.
06/07/2018    WNL     PD        Review correspondence re: revision of numbers in       0.30       850.00         $255.00
                                Disclosure Statement.
06/07/2018    WNL     PD        Review changes to Disclosure Statement.                0.70       850.00         $595.00
06/07/2018    WNL     PD        Review additional correspondence ire: changes to       0.10       850.00             $85.00
                                Disclosure Statement.
06/07/2018    WNL     PD        Analyze creditor classification and treatment          0.60       850.00         $510.00
                                alternatives under plan.
06/07/2018    TCF     PD        Review and revise second amended disclosure            1.20       650.00         $780.00
                                statement.
06/07/2018    TCF     PD        Review and revise second amended plan.                 1.00       650.00         $650.00
06/07/2018    TCF     PD        Research regarding plan matters; revisions to plan     2.80       650.00       $1,820.00
                                and disclosure statement.
06/07/2018    NPL     PD        Assist J. O'Keefe with revisions to 2nd amended        1.10       250.00         $275.00
                                disclosure statement and plan.
06/08/2018    WNL     PD        Review and analyze final version of Disclosure         1.40       850.00       $1,190.00
                                Statement, including the latest sets of revisions.
06/08/2018    WNL     PD        Review correspondence re: pleadings to be filed        0.30       850.00         $255.00
                                today.
06/08/2018    WNL     PD        Review and analyze final version of Second             0.70       850.00         $595.00
                                Amended Plan.
06/08/2018    WNL     PD        Review correspondence re: documents being filed.       0.10       850.00             $85.00
06/08/2018    WNL     PD        Review and analyze latest versions of financial        0.20       850.00         $170.00
                                projections to be attached to Disclosure Statement.
06/08/2018    WNL     PD        Review correspondence and pleadings being filed in     0.20       850.00         $170.00
                                connection with the Plan and Disclosure Statement.
06/08/2018    NPL     PD        Telephone call with L. Gauthier regarding second       0.10       250.00             $25.00
                                amended disclosure statement and second amended
                                plan of reorganization.
06/08/2018    NPL     PD        Review and reply to email from L. Gauthier             0.10       250.00             $25.00
                                regarding second amended disclosure statement and
                                second amended plan of reorganization.
06/08/2018    NPL     PD        Revise and finalize second amended plan of             1.40       250.00         $350.00
                                reorganization.
06/08/2018    NPL     PD        Revise and finalize second amended disclosure          1.80       250.00         $450.00
                                statement.
06/08/2018    NPL     PD        Finalize notice of redline regarding second amended    0.30       250.00             $75.00
                                plan.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 193
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 198 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 18
Bral, John Jean                                                                                 Invoice 119915
10601     00001                                                                                 June 30, 2018


                                                                                        Hours           Rate       Amount
06/08/2018    NPL     PD        Finalize notice of redline regarding second amended      0.40       250.00         $100.00
                                disclosure statement.
06/08/2018    NPL     PD        Draft email to T. Lallas regarding second amended        0.10       250.00             $25.00
                                disclosure statement and second amended plan of
                                reorganization.
06/08/2018    NPL     PD        Draft email to L. Gauthier regarding service list for    0.10       250.00             $25.00
                                second amended disclosure statement and second
                                amended plan of reorganization.
06/08/2018    NPL     PD        Prepare service list for second amended disclosure       0.30       250.00             $75.00
                                statement and second amended plan of
                                reorganization.
06/08/2018    NPL     PD        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding service list for second amended disclosure
                                statement and second amended plan of
                                reorganization.
06/11/2018    WNL     PD        Review redlined Plan and Disclosure Statement.           1.60       850.00       $1,360.00
06/11/2018    WNL     PD        Analyze objections to Disclosure Statement and           0.80       850.00         $680.00
                                confirmation issues.
06/12/2018    WNL     PD        Analyze and consider issues and alternatives re: plan    1.40       850.00       $1,190.00
                                structure.
06/12/2018    WNL     PD        Analyze objections to Disclosure Statement and           0.80       850.00         $680.00
                                responses thereto.
06/13/2018    WNL     PD        Formulate responses to potential objections to Plan      0.70       850.00         $595.00
                                confirmation.
06/14/2018    WNL     PD        Review confirmation requirements and issues raised       0.90       850.00         $765.00
                                thereby.
06/18/2018    WNL     PD        Analyze issues concerning potential objections to        0.70       850.00         $595.00
                                plan plan confirmation.
06/20/2018    WNL     PD        Review draft pleadings re: Objections to Disclosure      0.80       850.00         $680.00
                                Statement.
06/20/2018    WNL     PD        Review correspondence and analyze issues re: plan        0.40       850.00         $340.00
                                structure and objections.
06/22/2018    WNL     PD        Review and analyze pleadings and arguments.              1.80       850.00       $1,530.00
06/22/2018    TCF     PD        Telephone conference with A. Friedman regarding          0.20       650.00         $130.00
                                disclosure statement and plan issues.
06/26/2018    WNL     PD        Review and analyze comments to draft Plan Support        0.30       850.00         $255.00
                                Agreement.
06/27/2018    WNL     PD        Analyze arguments in opposition to confirmation of       0.60       850.00         $510.00
                                Plan.
06/28/2018    WNL     PD        Review and analyze issues concerning confirmation        0.60       850.00         $510.00
                                of Plan.
06/29/2018    WNL     PD        Confer with A. Friedman re: latest pleadings by B.       0.20       850.00         $170.00
                                Beitler.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 194
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                     Main Document   Page 199 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page: 19
Bral, John Jean                                                                              Invoice 119915
10601     00001                                                                              June 30, 2018


                                                                                     Hours           Rate        Amount
06/29/2018    TCF     PD        Review and analysis of disclosure statement issues    0.60       650.00          $390.00
                                and objection.
06/29/2018    TCF     PD        Review and analysis of disclosure statement           0.30       650.00          $195.00
                                objection and issues; correspondence with respect
                                thereto.
06/30/2018    TCF     PD        Telephone conference with A. Friedman regarding       0.30       650.00          $195.00
                                reply to disclosure statement objection.
                                                                                     50.20                    $35,550.00

 TOTAL SERVICES FOR THIS MATTER:                                                                            $127,527.50




                                                                                                      EXHIBIT "A"
                                                                                                        Page 195
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13         Desc
                                     Main Document   Page 200 of 389

Pachulski Stang Ziehl & Jones LLP                                              Page: 20
Bral, John Jean                                                                Invoice 119915
10601     00001                                                                June 30, 2018



Expenses
 05/31/2018   AT        Auto Travel Expense [E109] Count Of Orange Parking,       14.00
                        WNL

 05/31/2018   CC        Conference Call [E105] AT&T Conference Call, WBL           5.24

 06/03/2018   LN        10601.00001 Lexis Charges for 06-03-18                    12.12

 06/04/2018   LN        10601.00001 Lexis Charges for 06-04-18                   116.54

 06/07/2018   FF        Filing Fee [E112] Los Angeles Superior Court, WNL          8.25

 06/08/2018   OS        Case Anywhere, Inv. 132903, WNL                          120.00

 06/08/2018   OS        GSO, Inv. 3662006, WNL                                    25.04

 06/10/2018   LN        10601.00001 Lexis Charges for 06-10-18                    10.60

 06/12/2018   LN        10601.00001 Lexis Charges for 06-12-18                     0.77

 06/17/2018   LN        10601.00001 Lexis Charges for 06-17-18                    34.86

 06/20/2018   LN        10601.00001 Lexis Charges for 06-20-18                    21.95

 06/21/2018   LN        10601.00001 Lexis Charges for 06-21-18                    81.69

 06/30/2018   PAC       Pacer - Court Research                                    25.60

   Total Expenses for this Matter                                             $476.66




                                                                                          EXHIBIT "A"
                                                                                            Page 196
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                              Main Document   Page 201 of 389

Pachulski Stang Ziehl & Jones LLP                                                                        Page: 21
Bral, John Jean                                                                                          Invoice 119915
10601     00001                                                                                          June 30, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 06/30/2018

Total Fees                                                                                                                $127,527.50
Chargeable costs and disbursements                                                                                            $476.66
Total Due on Current Invoice.....................                                                                         $128,004.16


Outstanding Balance from prior Invoices as of 06/30/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed              Balance Due


     118521                        01/31/2018                  $64,977.50                               $1.40              $64,978.90
     118768                        02/28/2018                  $89,105.00                           $6,717.72              $95,822.72
     119267                        03/31/2018                 $170,795.00                            $818.42              $171,613.42
     119338                        04/30/2018                 $241,285.00                          $12,901.06             $254,186.06
     119732                        06/13/2018                 $165,330.00                           $2,241.54             $167,571.54


Total Amount Due on Current and Prior Invoices                                                                            $882,176.80




                                                                                                                  EXHIBIT "A"
                                                                                                                    Page 197
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13      Desc
                               Main Document   Page 202 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               July 31, 2018
John J. Bral                                                   Invoice 120454
2601 Main Street ste. 9601                                     Client    10601
Irvine, CA 92614                                               Matter    00001
                                                                         WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 07/31/2018
                 FEES                                          $120,280.00
                 EXPENSES                                         $2,092.83
                 TOTAL CURRENT CHARGES                         $122,372.83

                 BALANCE FORWARD                               $882,176.80
                 TOTAL BALANCE DUE                            $1,004,549.63




                                                                                 EXHIBIT "A"
                                                                                   Page 198
       Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                        Main Document   Page 203 of 389

Pachulski Stang Ziehl & Jones LLP                                                     Page:     2
Bral, John Jean                                                                       Invoice 120454
10601     00001                                                                       July 31, 2018




 Summary of Services by Task Code
 Task Code            Description                                            Hours                        Amount

 AA                   Asset Analysis/Recovery[B120]                            0.50                       $425.00
 BL                   Bankruptcy Litigation [L430]                            11.90                      $7,065.00
 BO                   Business Operations                                      1.00                       $850.00
 CA                   Case Administration [B110]                              28.50                     $17,265.00
 CO                   Claims Admin/Objections[B310]                           79.30                     $49,595.00
 F                    Fees of Professionals                                    1.40                       $350.00
 FE                   Fee/Employment Application                               0.60                       $510.00
 L                    Litigation                                               0.20                          $50.00
 LN                   Litigation (Non-Bankruptcy)                              0.40                       $340.00
 PD                   Plan & Disclosure Stmt. [B320]                          61.40                     $43,830.00
                                                                             185.20                    $120,280.00

 Summary of Services by Professional
 ID           Name                                     Title          Rate            Hours               Amount

 NPL          Lockwood, Nancy P. F.                    Paralegal    250.00            48.80            $12,200.00
 SAOS         O'Keefe, Sean A                          Counsel      750.00            29.40            $22,050.00
 TCF          Flanagan, Tavi C.                        Counsel      650.00            24.60            $15,990.00
 WNL          Lobel, William N.                        Partner      850.00            82.40            $70,040.00
                                                                                  185.20               $120,280.00




 Summary of Expenses
Description                                                                                               Amount

Working Meals [E111]                                                                                      $209.57



Outside Services                                                                                        $1,251.95



Pacer - Court Research                                                                                    $120.80




                                                                                               EXHIBIT "A"
                                                                                                 Page 199
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 204 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 120454
10601     00001                                                             July 31, 2018


 Summary of Expenses
Description                                                                                   Amount


Postage [E108]                                                                                $122.84



Reproduction/ Scan Copy                                                                            $49.80



Overtime                                                                                      $247.37



Transcript [E116]                                                                                  $90.50



                                                                                             $2,092.83




                                                                                     EXHIBIT "A"
                                                                                       Page 200
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 205 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     4
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
  Asset Analysis/Recovery[B120]
07/05/2018    WNL     AA        Review proposed status report for Bral v. Beitler        0.20       850.00         $170.00
                                adversary.
07/17/2018    WNL     AA        Review correspondence re: payment of appraisal fee       0.10       850.00             $85.00
                                for Sandpiper appraisal.
07/17/2018    WNL     AA        Review and respond to additional correspondence          0.10       850.00             $85.00
                                re: payment for appraisal of Sandpiper property.
07/23/2018    WNL     AA        Review correspondence re: section 544 actions and        0.10       850.00             $85.00
                                action needed.
                                                                                         0.50                      $425.00

  Bankruptcy Litigation [L430]
07/03/2018    WNL     BL        Review draft status reports and related                  0.20       850.00         $170.00
                                correspondence.
07/03/2018    WNL     BL        Review draft status reports in non-dischargeability      0.20       850.00         $170.00
                                litigation.
07/05/2018    WNL     BL        Review and execute status reports in                     0.20       850.00         $170.00
                                non-dischargeability actions.
07/05/2018    WNL     BL        Review annd respond to correspondence re" status         0.10       850.00             $85.00
                                reports on non-dischargeability litigation.
07/05/2018    WNL     BL        Review status reports on pending cases in                0.10       850.00             $85.00
                                bankruptcy court.
07/05/2018    NPL     BL        Review and reply to email from A. Friedman               0.10       250.00             $25.00
                                regarding status reports for adversary cases.
07/05/2018    NPL     BL        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding status reports for adversary cases.
07/05/2018    NPL     BL        Office conference with W. Lobel regarding status         0.10       250.00             $25.00
                                reports for adversary cases.
07/05/2018    NPL     BL        Telephone call with L. Gauthier regarding status         0.10       250.00             $25.00
                                reports for adversary cases.
07/05/2018    NPL     BL        Revise and finalize joint status report for adversary    0.20       250.00             $50.00
                                case Beitler & Associates v. Bral.
07/05/2018    NPL     BL        Revise and finalize joint status report for adversary    0.20       250.00             $50.00
                                case Beitler v. Bral.
07/05/2018    NPL     BL        Revise and finalize joint status report for adversary    0.20       250.00             $50.00
                                case Steward Financial v. Bral.
07/05/2018    NPL     BL        Draft email to K. Meshefejian regarding joint status     0.10       250.00             $25.00
                                reports for adversary cases.
07/13/2018    NPL     BL        Prepare counsel for hearing on motion for summary        0.60       250.00         $150.00
                                judgment regarding Bral v. Beitler.
07/13/2018    NPL     BL        Prepare counsel for status conference regarding          0.20       250.00             $50.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 201
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 206 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Bral, John Jean                                                                               Invoice 120454
10601     00001                                                                               July 31, 2018


                                                                                      Hours           Rate       Amount
                                Beitler v. Bral.
07/13/2018    NPL     BL        Prepare counsel for status conference regarding        0.20       250.00             $50.00
                                Beitler & Co. v. Bral.
07/13/2018    NPL     BL        Prepare counsel for status conference regarding        0.20       250.00             $50.00
                                Steward Financial v. Bral.
07/20/2018    NPL     BL        Review electronic notice regarding motion striking     0.10       250.00             $25.00
                                claims in adversary matters.
07/20/2018    NPL     BL        Review electronic notice continuing hearing on         0.10       250.00             $25.00
                                motion for summary judgment and claim avoidance
                                regarding Bral v. Beitler; attention to dates and
                                deadlines regarding same.
07/20/2018    NPL     BL        Review electronic notices regarding Beitler            0.20       250.00             $50.00
                                Creditors' adversary matters continuing status
                                conference; attention to dates and deadlines
                                regarding same.
07/22/2018    SAO     BL        Review and revise motion to dismiss                    2.30       750.00       $1,725.00
                                dischargeability complaint filed by Steward
                                Financial.
07/23/2018    WNL     BL        Review and respond to correspondence re: pending       0.10       850.00             $85.00
                                adversaries and confer wit N' Lockwood re: same.
07/23/2018    WNL     BL        Review and analyze first amended complaint in          0.40       850.00         $340.00
                                Steward Financial non-dischargeability complaint.
07/23/2018    WNL     BL        Review comments to response to Steward First           0.20       850.00         $170.00
                                Amended Complaint.
07/23/2018    WNL     BL        Review correspondence re: 523 actions.                 0.10       850.00             $85.00
07/23/2018    WNL     BL        Review comments to Steward non-dischargeability.       0.20       850.00         $170.00
07/23/2018    WNL     BL        Review and analyze comments to Motion To               0.90       850.00         $765.00
                                Dismiss Amended Complaint for
                                Non-Dischargeabilitry.
07/23/2018    WNL     BL        Review additional correspondence re: Motion To         0.20       850.00         $170.00
                                Dismiss.
07/23/2018    WNL     BL        Review and analyze additional comments to Motion       0.60       850.00         $510.00
                                To Dismiss Steward Complaint.
07/23/2018    NPL     BL        Review email from S. O'Keefe regarding motion to       0.10       250.00             $25.00
                                dismiss Steward v. Bral complaint.
07/23/2018    NPL     BL        Review and reply to email from A. Friedman             0.10       250.00             $25.00
                                regarding orders relieving the stay for adversary
                                matters.
07/23/2018    NPL     BL        Review and reply to email from L. Gauthier             0.10       250.00             $25.00
                                regarding motion to dismiss Steward v. Bral
                                complaint.
07/23/2018    NPL     BL        Revise motion to dismiss Steward v. Bral complaint;    0.30       250.00             $75.00
                                forward same to T. Flanagan for review.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 202
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                     Main Document   Page 207 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Bral, John Jean                                                                                Invoice 120454
10601     00001                                                                                July 31, 2018


                                                                                       Hours           Rate       Amount
07/23/2018    NPL     BL        Draft email to A. Friedman regarding motion to          0.10       250.00             $25.00
                                dismiss Steward v. Bral complaint; review and reply
                                to email from A. Friedman regarding same.
07/24/2018    WNL     BL        Analyze issues and applicable law re: Steward           0.70       850.00         $595.00
                                non-dischargeability claim.
07/24/2018    WNL     BL        Review correspondnece re: Steward                       0.20       850.00         $170.00
                                non-dischargeability claim.
07/31/2018    WNL     BL        Review correspondence and transcript of October         0.50       850.00         $425.00
                                19, 2017 hearing on stays and related issues.
07/31/2018    NPL     BL        Prepare order lifting stay regarding Beitler parties    0.40       250.00         $100.00
                                adversary matters; forward same to A. Friedman for
                                review.
07/31/2018    NPL     BL        Draft email to A. Friedman regarding order lifting      0.20       250.00             $50.00
                                stay of adversary matters.
07/31/2018    NPL     BL        Review relevant transcripts and pleadings applicable    0.70       250.00         $175.00
                                to the preparation of the order lifting stay of the
                                adversary matters.
                                                                                       11.90                    $7,065.00

  Business Operations
07/12/2018    WNL     BO        Review correspondence re: payment of distribution       0.10       850.00             $85.00
                                from Westcliff to Cannae.
07/12/2018    WNL     BO        Review correspondence re: payment of J. Bral's          0.10       850.00             $85.00
                                expenses by Bral Realty.
07/12/2018    WNL     BO        Review correspondence re: distributions from            0.10       850.00             $85.00
                                LLC's.
07/12/2018    WNL     BO        Review correspondence re: logistics of making           0.10       850.00             $85.00
                                distributions from Westcliff.
07/12/2018    WNL     BO        Review additional correspondence re: distributions      0.10       850.00             $85.00
                                from Westcliff.
07/12/2018    WNL     BO        Review correspondence re: distribution from             0.10       850.00             $85.00
                                Westcliff.
07/13/2018    WNL     BO        Review correspondence re: distributions from Bral       0.10       850.00             $85.00
                                Realty.
07/13/2018    WNL     BO        Review suggested additional language for status         0.10       850.00             $85.00
                                report re distribution to Cannae.
07/13/2018    WNL     BO        Review correspondence re: reimbursement of              0.10       850.00             $85.00
                                expenses by Bral Realty.
07/13/2018    WNL     BO        Confer with A. Friedman re: payment of expenses         0.10       850.00             $85.00
                                by Bral Realty..
                                                                                        1.00                      $850.00




                                                                                                        EXHIBIT "A"
                                                                                                          Page 203
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 208 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
  Case Administration [B110]
07/02/2018    NPL     CA        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding opposition to motion to convert.
07/02/2018    NPL     CA        Prepare service lists for opposition to motion to        0.30       250.00             $75.00
                                convert case, declarations and request for judicial
                                notice regarding same.
07/03/2018    NPL     CA        Review, compile and organize exhibits to request for     1.60       250.00         $400.00
                                judicial notice in support of opposition to motion to
                                convert case.
07/03/2018    NPL     CA        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding opposition to motion to convert case.
07/03/2018    NPL     CA        Telephone call with L. Gauthier regarding                0.10       250.00             $25.00
                                opposition to motion to convert case.
07/03/2018    NPL     CA        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding declaration of A. Meislik in support of
                                opposition to motion to convert case.
07/03/2018    NPL     CA        Revise declaration of A. Meislik in support of           0.80       250.00         $200.00
                                opposition to motion to convert case.
07/05/2018    WNL     CA        Review final version of Debtor's opposition To           0.40       850.00         $340.00
                                Beitler Creditors' Motion To Convert Case.
07/05/2018    WNL     CA        =Review Declarations to be filed in support of           0.30       850.00         $255.00
                                Debtor's Oppositoion the Motion To Convert Case.
07/05/2018    WNL     CA        Review final draft of Evidentiary Objections to          0.10       850.00             $85.00
                                Declaration of Gary Klausner in Support of Motion
                                to Convert Case.
07/05/2018    WNL     CA        Review correspondence re: Opposition to Motion to        0.10       850.00             $85.00
                                Convert.
07/05/2018    WNL     CA        Review additional correspondence re: finalization of     0.20       850.00         $170.00
                                Opposition to Motion to Convert.
07/05/2018    WNL     CA        Analyze issues and arguments re: Beitler attempt to      1.60       850.00       $1,360.00
                                convert case to chapter 7.
07/05/2018    WNL     CA        Review final form of Debtor's Opposittion to Motion      0.60       850.00         $510.00
                                to Convert Case to Chapter 7 and supporting
                                declarations.
07/05/2018    WNL     CA        Review correspondence and comments re: Motion to         0.20       850.00         $170.00
                                Convert Case.
07/05/2018    NPL     CA        Review and reply to email from L Gauthier                0.10       250.00             $25.00
                                regarding opposition to motion to convert case.
07/05/2018    NPL     CA        Telephone call with L. Gauthier regarding                0.10       250.00             $25.00
                                opposition to motion to convert case.
07/05/2018    NPL     CA        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding declaration of J. Bral in support of
                                opposition to motion to convert case.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 204
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 209 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Bral, John Jean                                                                                Invoice 120454
10601     00001                                                                                July 31, 2018


                                                                                       Hours          Rate        Amount
07/05/2018    NPL     CA        Draft email to A. Friedman regarding appendix of        0.10       250.00          $25.00
                                unpublished cases regarding opposition to motion to
                                convert case.
07/05/2018    NPL     CA        Review and reply to email from A. Friedman              0.10       250.00             $25.00
                                regarding appendix of unpublished cases regarding
                                opposition to motion to convert case
07/05/2018    NPL     CA        Research and review LEXIS unpublished cases             0.80       250.00         $200.00
                                regarding opposition to motion to convert case.
07/05/2018    NPL     CA        Prepare appendix of unpublished cases regarding         0.60       250.00         $150.00
                                opposition to motion to convert case; forward same
                                to A. Friedman for review.
07/05/2018    NPL     CA        Revise and finalize opposition to motion to convert     1.20       250.00         $300.00
                                case.
07/05/2018    NPL     CA        Revise and finalize request for judicial notice         1.60       250.00         $400.00
                                regarding opposition to motion to convert case.
07/05/2018    NPL     CA        Finalize declaration of A. Meislik in support of        0.30       250.00             $75.00
                                opposition to motion to convert case.
07/05/2018    NPL     CA        Finalize declaration of J. Bral in support of           0.40       250.00         $100.00
                                opposition to motion to convert case.
07/05/2018    NPL     CA        Finalize evidentiary objections to declaration of G.    0.30       250.00             $75.00
                                Klausner in support of motion to convert case.
07/05/2018    NPL     CA        Revise and finalize appendix of unpublished cases in    0.50       250.00         $125.00
                                support of opposition to motion to convert case.
07/10/2018    WNL     CA        Analyze relevant cases and arguments re ppotential      1.90       850.00       $1,615.00
                                conversion of case to chapter 7.
07/11/2018    WNL     CA        Analyze arguments re: rehabilitation versus             0.70       850.00         $595.00
                                reorganization.
07/12/2018    NPL     CA        Review email from A. Friedman regarding revisions       0.10       250.00             $25.00
                                to June operating report.
07/13/2018    WNL     CA        Review and analyze arguments and controlling law        1.80       850.00       $1,530.00
                                re: Motion to Convert Chapter 11.
07/13/2018    NPL     CA        Prepare counsel for chapter 11 status conference.       0.20       250.00             $50.00
07/13/2018    NPL     CA        Prepare counsel for hearing on motion to convert        0.60       250.00         $150.00
                                case to chapter 7.
07/15/2018    WNL     CA        Review and analyze pleadings and cases and prepare      3.90       850.00       $3,315.00
                                arguments re: Motion to Convert chapter 11.
07/16/2018    WNL     CA        Review Monthly Operating Report for June, 2018.         0.10       850.00             $85.00
07/16/2018    WNL     CA        Analyze cases relavant to Motion to Convert.            1.90       850.00       $1,615.00
07/17/2018    WNL     CA        Review pleadings and modify arguments in                1.30       850.00       $1,105.00
                                opposition to Motion to Convert chapter 11.
07/17/2018    WNL     CA        Analyze issues and arguments relevant to Motion to      1.60       850.00       $1,360.00
                                Convert.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 205
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 210 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Bral, John Jean                                                                                  Invoice 120454
10601     00001                                                                                  July 31, 2018


                                                                                         Hours           Rate       Amount
07/18/2018    WNL     CA        Review and analyze Court's Order Denying Without          0.20       850.00         $170.00
                                Prejudice Motion to Convert Chapter 11.
07/18/2018    NPL     CA        Review entered order denying motion to convert            0.10       250.00             $25.00
                                case.
07/18/2018    NPL     CA        Prepare W. Lobe for hearing on motion to convert.         1.10       250.00         $275.00
07/20/2018    NPL     CA        Review and reply to email from L. Gauthier                0.20       250.00             $50.00
                                regarding hearing transcript; attention to same.
                                                                                         28.50                    $17,265.00

  Claims Admin/Objections[B310]
07/04/2018    SAO     CO        Review declarations filed by Beitler Parties in           1.10       750.00         $825.00
                                support of supplemental brief in opposition to
                                motion to strike claims.
07/05/2018    WNL     CO        Analyze issues and evidentiary issues concerning          1.60       850.00        $1,360.00
                                objections to claims.
07/05/2018    SAO     CO        Begin preparation of response to Beitler's last           1.50       750.00        $1,125.00
                                supplemental brief re motion to strike.
07/06/2018    SAO     CO        Continue preparation of reply to Beitler Parties final    1.90       750.00        $1,425.00
                                brief.
07/07/2018    SAO     CO        Continue drafting final brief in support of motion to     5.90       750.00        $4,425.00
                                strike Beitler Parties claims and in response to
                                Beitler Parties final opposition brief.
07/08/2018    SAO     CO        Continue preparing final brief in support of motion       3.90       750.00        $2,925.00
                                to strike and in opposition to final brief filed by
                                Beitler Parties.
07/09/2018    WNL     CO        Review and comment on draft of final brief and            1.60       850.00        $1,360.00
                                proposed statement of undisputed facts.
07/09/2018    WNL     CO        Review and comment on draft Reply to Beitler's            0.70       850.00         $595.00
                                Supplemental Brief.
07/09/2018    WNL     CO        Analyze pending issues and responses re: claims           0.70       850.00         $595.00
                                objections.
07/10/2018    WNL     CO        Analyze issues re: Motion to Strike Claims and            1.80       850.00        $1,530.00
                                related issues and effect on plan and confirmation.
07/11/2018    NPL     CO        Review and reply to email from L. Gauthier                0.10       250.00             $25.00
                                regarding motion to strike declarations of Lallas and
                                Hurwitz.
07/11/2018    NPL     CO        Draft email to L. Gauthier regarding appendix of          0.10       250.00             $25.00
                                unpublished cases regarding motion to strike
                                declarations of Lallas and Hurwitz.
07/11/2018    NPL     CO        Research and review unpublished cases regarding           0.40       250.00         $100.00
                                motion to strike declarations of Lallas and Hurwitz.
07/11/2018    NPL     CO        Prepare appendix of unpublished cases in regarding        0.60       250.00         $150.00
                                motion to strike declarations of Lallas and Hurwitz.



                                                                                                          EXHIBIT "A"
                                                                                                            Page 206
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 211 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 10
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
07/11/2018    NPL     CO        Review and reply to email from J. O'Keefe                0.10       250.00             $25.00
                                regarding motion to strike declarations of Lallas and
                                Hurwitz.
07/11/2018    NPL     CO        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding status of pleadings regarding motion to
                                strike declarations of Lallas and Hurwitz, etc.
07/11/2018    NPL     CO        Draft email to J. OKeefe regarding motion to strike      0.10       250.00             $25.00
                                declarations of Lallas and Hurwitz and supplemental
                                reply to objection to motion to strike
07/11/2018    NPL     CO        Revise request for judicial notice in support of         0.30       250.00             $75.00
                                motion to strike declarations.
07/11/2018    NPL     CO        Revise evidintiary objection to declaration of T.        0.20       250.00             $50.00
                                Lallas regarding motion to strike.
07/11/2018    NPL     CO        Revise evidentiary objections to Hamilton                0.30       250.00             $75.00
                                declaration regarding motion to strike.
07/11/2018    NPL     CO        Revise declaration of A. Friedman in support of          0.20       250.00             $50.00
                                order shortening time regarding motion to strike.
07/11/2018    NPL     CO        Revise application for an order shortening time          0.20       250.00             $50.00
                                regarding motion to strike.
07/11/2018    NPL     CO        Draft email to L. Gauthier regarding status of           0.20       250.00             $50.00
                                pleadings; review and reply to email from L.
                                Gauthier regarding same.
07/11/2018    NPL     CO        Review pleadings in support of motion to strike and      0.30       250.00             $75.00
                                supplemental reply to motion to strike.
07/12/2018    WNL     CO        Review final version of Supplemental Brief in            0.90       850.00         $765.00
                                Support of Motion to Strike Claims.
07/12/2018    WNL     CO        Review correspondence and Declaration of A.              0.10       850.00             $85.00
                                Friedman re: Motion to Strike Declarations.
07/12/2018    WNL     CO        Review additional pleadings re: Motion to Strike         0.20       850.00         $170.00
                                Declarations.
07/12/2018    WNL     CO        Review and analyze Proposed Findings of Fact and         1.40       850.00       $1,190.00
                                Conclusions of Law re: Motion to Strike Claims.
07/12/2018    WNL     CO        Review Evidentiary Objections to Declarations of T.      0.20       850.00         $170.00
                                Hamilton and T. Lallas.
07/12/2018    WNL     CO        Review additional correspondence re: late submitted      0.20       850.00         $170.00
                                Declarations.
07/12/2018    WNL     CO        Review Reply to Objections to Declaration of Gary        0.20       850.00         $170.00
                                Klausner.
07/12/2018    WNL     CO        Review final version of Reply Brief re: Motion to        0.90       850.00         $765.00
                                Strike Claims.
07/12/2018    WNL     CO        Review revised Motion to Strike declarations.            0.20       850.00         $170.00
07/12/2018    NPL     CO        Review and reply to email from A. Friedman               0.10       250.00             $25.00
                                regarding motion to strike declarations.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 207
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 212 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 11
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
07/12/2018    NPL     CO        Review email from G. Pemberton regarding revised         0.10       250.00             $25.00
                                supplemental brief in support of motion to strike
                                declarations and request for judicial regarding same.
07/12/2018    NPL     CO        Telephone call with L. Gauthier regarding reply to       0.20       250.00             $50.00
                                motion to strike declarations and supplemental brief
                                in support of motion seeking disallowance of Beitler
                                parties claims.
07/12/2018    NPL     CO        Telephone call with L. Gauthier regarding findings       0.10       250.00             $25.00
                                of facts and conclusion of law in support of
                                supplemental brief in support of motion seeking
                                disallowance of Beitler parties claims.
07/12/2018    NPL     CO        Revise and finalize supplemental brief in support of     1.10       250.00         $275.00
                                motion seeking disallowance of Beitler parties
                                claims.
07/12/2018    NPL     CO        Finalize evidentiary objection to declaration of T.      0.30       250.00             $75.00
                                Hamilton regarding supplemental opposition to
                                motion to strike.
07/12/2018    NPL     CO        Finalize proposed finding of facts and conclusions of    0.40       250.00         $100.00
                                law regarding motion to strike Beitler parties'
                                claims.
07/12/2018    NPL     CO        Prepare appendix of unpublished cases in support of      0.60       250.00         $150.00
                                supplemental brief regarding disallowance of Beitler
                                parties' claims and motion to strike; forward same to
                                A. Friedman for review.
07/12/2018    NPL     CO        Lexis research regarding unpublished cases               0.60       250.00         $150.00
                                regarding supplemental brief regarding disallowance
                                of Beitler parties' claims and motion to strike.
07/12/2018    NPL     CO        Revise and finalize appendix of unpublished cases        0.40       250.00         $100.00
                                regarding supplemental brief regarding disallowance
                                of Beitler parties' claims and motion to strike.
07/12/2018    NPL     CO        Revise and finalize motion to strike declarations.       0.60       250.00         $150.00
07/12/2018    NPL     CO        Revise and finalize request for judicial notice          0.60       250.00         $150.00
                                regarding motion to strike declarations.
07/12/2018    NPL     CO        Revise and finalize appendix of unpublished cases        0.30       250.00             $75.00
                                regarding motion to strike declarations.
07/12/2018    NPL     CO        Revise and finalize application for an order             0.40       250.00         $100.00
                                shortening time regarding motion to strike
                                declarations.
07/12/2018    NPL     CO        Finalize declaration of A. Friedman in support of        0.30       250.00             $75.00
                                application for order shortening time regarding
                                motion to strike declarations.
07/12/2018    NPL     CO        Revise order shortening time regarding application       0.40       250.00         $100.00
                                for order shortening time regarding motion to strike
                                declarations.
07/12/2018    NPL     CO        Draft email to L. Gauthier regarding order               0.10       250.00             $25.00



                                                                                                         EXHIBIT "A"
                                                                                                           Page 208
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 213 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 12
Bral, John Jean                                                                                Invoice 120454
10601     00001                                                                                July 31, 2018


                                                                                       Hours           Rate       Amount
                                shortening time regarding application for order
                                shortening time regarding motion to strike
                                declarations; review email from L. Gauthier
                                regarding same.
07/13/2018    WNL     CO        Telephone conversation with A. Friedman re:             0.40       850.00         $340.00
                                various pending issues.
07/13/2018    WNL     CO        Review Supplemental Notice of Hearing On                0.10       850.00             $85.00
                                Shortened Time on Motion to Strike Beitler
                                Creditors Declarations and Portions of their
                                Supplemental Opposition
07/13/2018    WNL     CO        Receipt of telephonic notice from Court re: service     0.10       850.00             $85.00
                                of Order Shortening Time re: Motion to Strike
                                Declarations.
07/13/2018    WNL     CO        Review pleadings re: Motion to Strike Claims and        0.50       850.00         $425.00
                                Response thereto.
07/13/2018    NPL     CO        Revise and finalize order shortening time regarding     0.60       250.00         $150.00
                                application for an order shortening time regarding
                                motion to strike declarations.
07/13/2018    NPL     CO        Review and reply to email from L. Gauthier              0.10       250.00             $25.00
                                regarding order shortening time regarding motion to
                                strike declarations.
07/13/2018    NPL     CO        Review docket regarding objection to Beitler            1.40       250.00         $350.00
                                Parties's claims; prepare counsel for hearing on
                                same.
07/13/2018    NPL     CO        Prepare counsel for hearing on motion to compel         0.60       250.00         $150.00
                                additional responses from Beitler parties.
07/13/2018    NPL     CO        Telephone call with J. O'Keefe regarding entered        0.40       250.00         $100.00
                                order on application for an order shortening time on
                                motion to strike declarations.
07/13/2018    NPL     CO        Telephone call with A. Friedman regarding entered       0.20       250.00             $50.00
                                order on application for an order shortening time on
                                motion to strike declarations.
07/13/2018    NPL     CO        Review entered order on application for an order        0.30       250.00             $75.00
                                shortening time on motion to strike declarations.
07/13/2018    NPL     CO        Telephone call with J. O'Keefe regarding written        0.30       250.00             $75.00
                                notice of hearing on motion to strike declarations.
07/13/2018    NPL     CO        Review email from J. O'Keefe regarding written          0.10       250.00             $25.00
                                notice of hearing on motion to strike declarations.
07/13/2018    NPL     CO        Prepare supplemental notice of hearing on shortened     1.30       250.00         $325.00
                                notice regarding motion to strike claims; forward
                                same to A. Friedman for review.
07/13/2018    NPL     CO        Multiple revisions made with A. Friedman to             0.70       250.00         $175.00
                                supplemental notice of hearing on shortened notice
                                regarding motion to strike declarations.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 209
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                     Main Document   Page 214 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 13
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
07/13/2018    NPL     CO        Finalize supplemental notice of hearing on shortened     0.50       250.00         $125.00
                                time regarding motion to strike declarations.
07/13/2018    NPL     CO        Draft email to interested parties regarding              0.20       250.00             $50.00
                                supplemental notice on shortened time regarding
                                motion to strike declarations.
07/13/2018    SAO     CO        Conference call with A. Friedman re preparations         0.40       750.00         $300.00
                                for hearing on motion to strike claims.
07/14/2018    WNL     CO        Review correspondence re: issues concerning              0.10       850.00             $85.00
                                Findings of Fact and Conclusions of Law.
07/14/2018    WNL     CO        Review all documents served pursuant to Court            0.60       850.00         $510.00
                                Order Shortening Time re: Evidentiary Objections.
07/14/2018    WNL     CO        Review corrspondence re: potential Reply to              0.10       850.00             $85.00
                                Opposition to Motion to Strike Declarations.
07/14/2018    WNL     CO        Review additional correspondence re: Reply to            0.10       850.00             $85.00
                                Opposition to Motion to Strike Declarations.
07/14/2018    WNL     CO        Review additional correspondence re: Findings of         0.20       850.00         $170.00
                                Fact and Conclusions of Law.
07/14/2018    WNL     CO        Confer with A. Friedman re: inconsistencies in           0.30       850.00         $255.00
                                testimony of Beitler representatives.
07/14/2018    WNL     CO        Review correspondence re: service of papers on the       0.10       850.00             $85.00
                                Court.
07/14/2018    WNL     CO        Review Motion to Strike Declarations of Tom Lallas       0.40       850.00         $340.00
                                and Timothy Hamilton.
07/14/2018    WNL     CO        Review unpublished opinions in support of Motion         0.80       850.00         $680.00
                                to Strike Declarations.
07/16/2018    WNL     CO        Review draft declaration of N. Lockwood and              0.50       850.00         $425.00
                                telephone call with A. Friedman re: declaration and
                                associated service issues.
07/16/2018    WNL     CO        Review additional correspondence re: service issues.     0.10       850.00             $85.00
07/16/2018    WNL     CO        Review declaration of Jennifer O'Keefe re: Service       0.10       850.00             $85.00
                                of Notice if Hearing.
07/16/2018    NPL     CO        Conference with A. Friedman regarding motion to          0.20       250.00             $50.00
                                strike declarations; review docket regarding same.
07/16/2018    NPL     CO        Prepare declaration of J. O'Keefe regarding notice of    0.70       250.00         $175.00
                                hearing on shortened time regarding motion to strike
                                declarations; confer with A. Friedman regarding
                                revisions to same.
07/16/2018    NPL     CO        Review and reply to email from J. O'Keefe                0.10       250.00             $25.00
                                regarding declaration of J. O'Keefe regarding notice
                                of hearing on shortened time regarding motion to
                                strike declarations.
07/16/2018    NPL     CO        Revise and finalize declaration of J. O'Keefe            0.60       250.00         $150.00
                                regarding notice of hearing on shortened time
                                regarding motion to strike declarations.



                                                                                                         EXHIBIT "A"
                                                                                                           Page 210
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 215 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 14
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
07/16/2018    NPL     CO        Review and reply to email from A. Friedman               0.40       250.00         $100.00
                                regarding chambers request for pleadings.
07/16/2018    NPL     CO        Draft declaration of N. Lockwood regarding service       1.20       250.00         $300.00
                                of pleadings related to notice of hearing on
                                shortened time regarding motion to strike
                                declarations; forward same to A. Friedman for
                                review.
07/16/2018    NPL     CO        Review and reply to email from A. Friedman               0.20       250.00             $50.00
                                regarding revised declaration of N. Lockwood
                                regarding notice of hearing on shortened time
                                regarding motion to strike declarations.
07/16/2018    NPL     CO        Prepare corrected appendix of unpublished cases          0.30       250.00             $75.00
                                regarding motion to strike declarations.
07/16/2018    NPL     CO        Confer with W. Lobel regarding pleadings related to      0.10       250.00             $25.00
                                motion to strike declarations.
07/16/2018    SAO     CO        Review statement of undisputed facts and reply re        1.20       750.00         $900.00
                                motion to strike in preparation for strategy meeting
                                re hearing on July 19, 2018.
07/16/2018    SAO     CO        Attend meeting A. Friedman and W. Lobel re               1.90       750.00       $1,425.00
                                preparations for hearing on motion to strike claims;
                                motion to convert case; disclosure statement hearing.
07/17/2018    WNL     CO        Review and analyze Beitler Parties Objection to          0.10       850.00             $85.00
                                Application to ex parte Motion to Strike
                                Declarations on Shortened Notice.
07/17/2018    WNL     CO        review correspondence re: new filing by Beitler          0.10       850.00             $85.00
                                Parties.
07/17/2018    WNL     CO        Review and analyze correspondence re: documents          0.10       850.00             $85.00
                                requested by the Court.
07/17/2018    WNL     CO        Review and respond to correspondence re: Beitler         0.10       850.00             $85.00
                                responses to Court's request for documents.
07/17/2018    WNL     CO        Review additional correspondence re: documents           0.10       850.00             $85.00
                                requested by the Court.
07/17/2018    WNL     CO        Review correspondence re: service issues.                0.10       850.00             $85.00
07/17/2018    WNL     CO        Review correspondence and confer with N.                 0.10       850.00             $85.00
                                Lockwood re: service issues.
07/17/2018    WNL     CO        Review amended declaration of N. Lockwood and            0.10       850.00             $85.00
                                related correspondence.
07/17/2018    WNL     CO        Analyze arguments re: Motion to Strike Claims.           0.80       850.00         $680.00
07/17/2018    NPL     CO        Revisions to declaration of N. Lockwood regarding        0.60       250.00         $150.00
                                notice of hearing on shortened notice regarding
                                motion to strike declarations.
07/17/2018    NPL     CO        Prepare corrected appendix of unpublished cases;         0.40       250.00         $100.00
                                forward same to A. Friedman for review.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 211
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 216 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 15
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
07/17/2018    NPL     CO        Revise and finalize Declaration of Nancy Lockwood        0.70       250.00         $175.00
                                regarding notice of hearing on shortened time
                                regarding motion to strike declarations.
07/17/2018    NPL     CO        Revise and file corrected appendix of unpublished        0.60       250.00         $150.00
                                cases regarding motion to strike declarations.
07/17/2018    NPL     CO        Review and reply to multiple emails from A.              0.20       250.00             $50.00
                                Friedman regarding corrected appendix of cases and
                                declaration of N. Lockwood.
07/17/2018    NPL     CO        Telephone call with L. Gauthier regarding                0.10       250.00             $25.00
                                declaration of N. Lockwood regarding motion to
                                strike declarations.
07/17/2018    NPL     CO        Telephone call with chambers regarding courtesy          0.20       250.00             $50.00
                                copies of motion and supporting pleadings regarding
                                motion to strike declarations.
07/17/2018    NPL     CO        Draft email to A. Friedman and W. Lobel regarding        0.10       250.00             $25.00
                                courtesy copies of motion to strike declarations to
                                chambers.
07/17/2018    SAO     CO        Review record re motion to strike claims and make        2.50       750.00       $1,875.00
                                notes for closing argument.
07/18/2018    WNL     CO        Review and consider arguments in Reply to Motion         0.40       850.00         $340.00
                                to Strike Declarations.
07/18/2018    WNL     CO        Telephone call with John Bral re: pending hearing        0.20       850.00         $170.00
                                on Motion to Strike Claims.
07/18/2018    WNL     CO        Review and analyze commments to Beitler Parties          0.80       850.00         $680.00
                                Opposition to Bral's Motion to Strike Declarations.
07/18/2018    WNL     CO        Analyze arguments and legal cases re: Objections to      1.60       850.00       $1,360.00
                                Claims.
07/18/2018    NPL     CO        Review for tentative rulings on claim objection,         0.20       250.00             $50.00
                                motion to convert case, and approval of second
                                amended disclosure statement.
07/18/2018    NPL     CO        Review opposition to motion to strike declarations.      0.20       250.00             $50.00
07/18/2018    SAO     CO        Draft oral argument with evidentiary citations for       2.40       750.00       $1,800.00
                                closing argument on motion to strike claims
07/18/2018    SAO     CO        Conference call with A. Friedman re preparations         0.30       750.00         $225.00
                                for and strategy re hearing on 7/18/2018 re motion to
                                strike claims.
07/18/2018    SAO     CO        Review pleadings of record as part of preparation of     4.10       750.00       $3,075.00
                                closing argument presentation on motion to strike
                                claims.
07/19/2018    WNL     CO        Review correspondence re: Order Denying Motion           0.10       850.00             $85.00
                                to Strike Declarations.
07/19/2018    NPL     CO        Review entered order denying motion to strike            0.20       250.00             $50.00
                                declarations.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 212
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 217 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 16
Bral, John Jean                                                                                  Invoice 120454
10601     00001                                                                                  July 31, 2018


                                                                                         Hours           Rate       Amount
07/20/2018    WNL     CO        Review correspondence re: financial issues and            0.10       850.00             $85.00
                                alternatives.
07/20/2018    WNL     CO        Telephone call with J. Bral re: settlement and related    0.30       850.00         $255.00
                                issues.
07/20/2018    WNL     CO        Telephone call with A. Friedamn re: settlement and        0.20       850.00         $170.00
                                related issues.
07/20/2018    WNL     CO        Review correspondence re: scheduling issues and           0.10       850.00             $85.00
                                mediation issues.
07/20/2018    WNL     CO        Review correspondence re: Scheduling Order.               0.10       850.00             $85.00
07/20/2018    WNL     CO        Review additional correspondence re: Scheduling           0.10       850.00             $85.00
                                Order and mediation.
07/20/2018    WNL     CO        Review Javaher Operating Agreement re: relevant           0.20       850.00         $170.00
                                issues.
07/20/2018    NPL     CO        Review entered order requiring mandatory                  0.20       250.00             $50.00
                                mediation; attention to dates and deadlines regarding
                                same.
07/22/2018    TCF     CO        Review and analysis of issues regarding Steward           0.10       650.00             $65.00
                                motion to dismiss non-dischargeability action.
07/22/2018    TCF     CO        Review and revise Steward motion to dismiss               0.30       650.00         $195.00
                                non-dischargeability action.
07/22/2018    TCF     CO        Correspond with team regarding Steward motion to          0.10       650.00             $65.00
                                dismiss.
07/23/2018    TCF     CO        Review and analysis regarding Steward motion to           0.60       650.00         $390.00
                                dismiss; correspond with team regarding same.
07/23/2018    TCF     CO        Telephone conference with A. Friedman regarding           0.10       650.00             $65.00
                                Steward motion to dismiss and related issues.
07/23/2018    NPL     CO        Review email from H. Martens of Briggs reporting          0.10       250.00             $25.00
                                regarding status of transcript of hearing on claim
                                objections; draft email to L. Gauthier regarding
                                same.
07/23/2018    NPL     CO        Review email from A. Friedman regarding issues            0.10       250.00             $25.00
                                related to hearings on claim objections and second
                                amended disclosure statement.
07/24/2018    WNL     CO        Review correspondence re: Judge Bluebond as a             0.10       850.00             $85.00
                                mediator.
07/24/2018    WNL     CO        Telephone call with A. Friedman re: mediation and         0.20       850.00         $170.00
                                settlement issues.
07/24/2018    WNL     CO        Review correspondence re: mediation issues.               0.10       850.00             $85.00
07/24/2018    WNL     CO        Review and respond to correspondence re: potential        0.10       850.00             $85.00
                                mediation.
07/24/2018    WNL     CO        Review additional correspondence re: mediation            0.10       850.00             $85.00
                                issues.
07/24/2018    WNL     CO        Review correspondence re: claim estimation issues.        0.20       850.00         $170.00



                                                                                                          EXHIBIT "A"
                                                                                                            Page 213
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                     Main Document   Page 218 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 17
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
07/24/2018    WNL     CO        Review and analyze Motion To Dismiss                     0.90       850.00         $765.00
                                Non-Dischargeability Claim
07/25/2018    WNL     CO        Review draft revised settlement proposal to Gary         0.10       850.00             $85.00
                                Klausner.
07/25/2018    WNL     CO        Telephone call with A. Friedman re: revised              0.10       850.00             $85.00
                                settlement proposal.
07/25/2018    WNL     CO        Review correspondence re: changed to order made          0.10       850.00             $85.00
                                by the Court.
07/25/2018    WNL     CO        Review and respond to correspondence re:                 0.10       850.00             $85.00
                                settlement terms and issues.
07/25/2018    WNL     CO        Review and analyze transcript of July 19 hearings.       0.90       850.00         $765.00
07/25/2018    WNL     CO        Review correspondence re: telephone call with            0.10       850.00             $85.00
                                Judge Jury.
07/25/2018    WNL     CO        Review and respond to correspondence re: potential       0.10       850.00             $85.00
                                mediation.
07/25/2018    WNL     CO        Review additional correspondence re: settlement and      0.20       850.00         $170.00
                                mediation issues.
07/25/2018    WNL     CO        Review correspondence and analyze issues                 0.20       850.00         $170.00
                                re:revised settlement proposal to Beitler.
07/25/2018    WNL     CO        Review additional correspondence re: revised             0.10       850.00             $85.00
                                settlement proposal.
07/25/2018    NPL     CO        Review and reply to email from H. Martens                0.10       250.00             $25.00
                                regarding transcript for hearing on multiple motions,
                                including motion to strike; forward same to A.
                                Friedman and W. Lobel for review.
07/26/2018    TCF     CO        Review and analysis of issues regarding motion to        0.20       650.00         $130.00
                                strike claims.
07/26/2018    TCF     CO        Review and analysis of issues regarding Steward          0.10       650.00             $65.00
                                motion to dismiss.
07/26/2018    WNL     CO        Telephone call with A. Friedman re: settlement and       0.30       850.00         $255.00
                                mediation issues.
07/26/2018    WNL     CO        Review correspondence re: mediation issues.              0.20       850.00         $170.00
07/26/2018    NPL     CO        Draft email to Judge Jury regarding mediation for        0.20       250.00             $50.00
                                motion for disallowance of claims.
07/27/2018    WNL     CO        Review correspondence re: pending mediation.             0.10       850.00             $85.00
07/30/2018    WNL     CO        Telephone call with Alan Friedman re: stipulation to     0.20       850.00         $170.00
                                estimate claims for voting purposes.
07/30/2018    WNL     CO        Review and analyze documents given to the                0.20       850.00         $170.00
                                mediator .
07/31/2018    TCF     CO        Correspondence with team regarding motion to             0.10       650.00             $65.00
                                dismiss re: Steward claim.
07/31/2018    TCF     CO        Attend to plan confirmation issues.                      0.40       650.00         $260.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 214
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                     Main Document   Page 219 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 18
Bral, John Jean                                                                               Invoice 120454
10601     00001                                                                               July 31, 2018


                                                                                      79.30                    $49,595.00

  Fees of Professionals
07/02/2018     NPL    F         Review and analysis of professional fees.              0.30       250.00             $75.00
07/17/2018     NPL    F         Review and analysis of professional fees of            0.80       250.00         $200.00
                                Pachulski Stang Ziehl & Jones for July 2018.
07/23/2018     NPL    F         Review email from A. Friedman regarding                0.30       250.00             $75.00
                                professional fees of Pachulski Stang Ziehl & Jones;
                                attention to same.
                                                                                       1.40                      $350.00

  Fee/Employment Application
07/20/2018     WNL    FE        Review correspondnece re> pending unpaid               0.10       850.00             $85.00
                                professional fees.
07/20/2018     WNL    FE        Review additional correspondence re; payment of        0.10       850.00             $85.00
                                professional fees.
07/20/2018     WNL    FE        Review correspondence re: Glass Ratner                 0.10       850.00             $85.00
                                retention,agreement.
07/23/2018     WNL    FE        Review correspondence and telephone call with A.       0.20       850.00         $170.00
                                Friedman re: amounts owed to professionals.
07/26/2018     WNL    FE        Review correspondence re: validity of post             0.10       850.00             $85.00
                                confirmation lien for attorneys' fees.
                                                                                       0.60                      $510.00

  Litigation
07/12/2018     NPL    L         Review emails regarding Westcliff distribution.        0.10       250.00             $25.00
07/13/2018     NPL    L         Review emails regarding Westcliff distributions.       0.10       250.00             $25.00
                                                                                       0.20                          $50.00

  Litigation (Non-Bankruptcy)
07/03/2018     WNL    LN        review correspondence re: status report in             0.10       850.00             $85.00
                                non-bankruptcy litigation.
07/24/2018     WNL    LN        Review correspondence re: stay issues.                 0.20       850.00         $170.00
07/31/2018     WNL    LN        Review correspondence re: sanctions for                0.10       850.00             $85.00
                                non-dischargeability complaint.
                                                                                       0.40                      $340.00

  Plan & Disclosure Stmt. [B320]
07/04/2018     TCF    PD        Research regarding disclosure statement objections.    0.60       650.00         $390.00
07/05/2018     TCF    PD        Research and analysis and drafting of reply to         4.80       650.00        $3,120.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 215
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 220 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 19
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
                                                                                                                   ,
                                disclosure statement objections.
07/05/2018    TCF     PD        Drafting of reply to disclosure statement objections.    4.20       650.00       $2,730.00
07/06/2018    WNL     PD        Analyze confirmation issues and possible conversion      0.90       850.00         $765.00
                                of case.
07/06/2018    WNL     PD        Review correspondence re: Reply to Objection to          0.10       850.00             $85.00
                                Disclosure Statement.
07/06/2018    WNL     PD        Review correspondence re: Reply to Objection to          0.10       850.00             $85.00
                                Disclosure Statement.
07/06/2018    WNL     PD        Analyze alternative settlement alternatives and          0.80       850.00         $680.00
                                potential strategy.
07/06/2018    TCF     PD        Draft disclosure statement reply; research with          6.80       650.00       $4,420.00
                                respect thereto
07/06/2018    TCF     PD        Correspondence with A. Friedman regarding reply to       0.10       650.00             $65.00
                                disclosure statement objection.
07/06/2018    TCF     PD        Correspondence with w. Lobel regarding reply to          0.10       650.00             $65.00
                                disclosure statement objection.
07/06/2018    TCF     PD        Research regarding disclosure statement objections.      1.20       650.00         $780.00
07/07/2018    WNL     PD        Review and analyze first draft of Reply to Objection     1.40       850.00       $1,190.00
                                to Second Amended Disclosure Statement.
07/07/2018    WNL     PD        Review comments and correspondence on draft of           0.20       850.00         $170.00
                                Reply to objection to Disclosure Statement.
07/09/2018    WNL     PD        Telephone call with A. Friedman re: Response to          0.20       850.00         $170.00
                                Objections to Disclosure Statement.
07/09/2018    WNL     PD        Review draft Reply to Beitler Objections to              1.30       850.00       $1,105.00
                                Disclosure Statement.
07/09/2018    WNL     PD        Review arguments and analyze legal precedents re:        0.60       850.00         $510.00
                                confirmation issues.
07/10/2018    WNL     PD        Analyze arguments and facts and legal precedent re:      1.80       850.00       $1,530.00
                                Disclosure Statement and confirmation issues.
07/11/2018    WNL     PD        review correspondence re: Disclosure Statement           0.30       850.00         $255.00
                                issues.
07/11/2018    WNL     PD        Telephone calls with A. Friedman re: Objections to       0.30       850.00         $255.00
                                Disclosure Statement.
07/11/2018    WNL     PD        Review Plan and Disclosure Statement in                  1.90       850.00       $1,615.00
                                consideration of objections to Disclosure Statement
                                and plan confirmation.
07/11/2018    WNL     PD        Analyze plan confirmation and potential objection        1.70       850.00       $1,445.00
                                issues.
07/11/2018    NPL     PD        Draft email to L. Gauthier regarding reply to            0.10       250.00             $25.00
                                objection to second amended disclosure statement.
07/11/2018    NPL     PD        Research and review unpublished cases regarding          0.30       250.00             $75.00
                                reply to objection to second amended disclosure
                                statement.



                                                                                                         EXHIBIT "A"
                                                                                                           Page 216
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 221 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 20
Bral, John Jean                                                                                 Invoice 120454
10601     00001                                                                                 July 31, 2018


                                                                                        Hours           Rate       Amount
07/11/2018    NPL     PD        Prepare appendix of unpublished cases in support of      0.40       250.00         $100.00
                                reply to objection to second amended disclosure
                                statement.
07/11/2018    NPL     PD        Draft email to A. Friedman regarding appendix of         0.10       250.00             $25.00
                                unpublished cases regarding reply to objection to
                                second amended disclosure statement and motion to
                                strike declarations of Lallas and Hurwitz.
07/11/2018    NPL     PD        Review reply to objection to second amended              0.20       250.00             $50.00
                                disclosure statement and appendix in support of
                                same for filing.
07/12/2018    NPL     PD        Draft email to L. Gauthier regarding reply to            0.10       250.00             $25.00
                                objection to second amended disclosure statement;
                                review and reply to email from L. Gauthier
                                regarding same.
07/12/2018    NPL     PD        Draft email to L. Gauthier regarding revised reply to    0.20       250.00             $50.00
                                objection to second amended disclosure statement;
                                review and reply to email from L. Gauthier
                                regarding same.
07/12/2018    NPL     PD        Review and reply to email from A. Friedman               0.10       250.00             $25.00
                                regarding reply to objection to second amended
                                disclosure statement.
07/12/2018    NPL     PD        Review and reply to email from A. Friedman               0.10       250.00             $25.00
                                regarding reply to objection to second amended
                                disclosure statement.
07/12/2018    NPL     PD        Revise and finalize reply to objection to second         0.60       250.00         $150.00
                                amended disclosure statement.
07/12/2018    NPL     PD        Revise and finalize appendix of unpublished cases in     0.40       250.00         $100.00
                                support of reply to objection to second amended
                                disclosure statement.
07/13/2018    WNL     PD        Review cases relavant to Opposition to Disclosure        1.70       850.00       $1,445.00
                                Statement and consider ramifications on pending
                                issues.
07/13/2018    NPL     PD        Prepare counsel for hearing on second amended            0.80       250.00         $200.00
                                disclosure statement.
07/14/2018    WNL     PD        Revierw Plan, Disclosure Statement and pleadings         3.60       850.00       $3,060.00
                                re: objection to Approval of Disclosure Statement.
07/16/2018    WNL     PD        Confer with A. Friedman and S. O'Keefe re:               2.00       850.00       $1,700.00
                                preparation for hearing on Objections to Second
                                Amended Disclosure Statement.
07/17/2018    WNL     PD        Review pleadings and revise arguments for pending        0.90       850.00         $765.00
                                hearing on approval of Disclosure Statement.
07/17/2018    WNL     PD        Analyze arguments re> Objection to Disclosure            0.70       850.00         $595.00
                                Statement.
07/18/2018    WNL     PD        Telephone call with A. Friedman re: Court's              0.10       850.00             $85.00
                                tentative rulings.



                                                                                                         EXHIBIT "A"
                                                                                                           Page 217
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                     Main Document   Page 222 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 21
Bral, John Jean                                                                               Invoice 120454
10601     00001                                                                               July 31, 2018


                                                                                      Hours           Rate       Amount
07/19/2018    WNL     PD        Finalize preparation for hearing and attendance at     4.60       850.00       $3,910.00
                                hearing on Objection to Disclosure Statement and
                                relateed matters.
07/19/2018    WNL     PD        Review and consider implications of Order requiring    0.10       850.00             $85.00
                                mediation.
07/19/2018    TCF     PD        Review and analysis of issues regarding approval of    0.60       650.00         $390.00
                                disclosure statement and objections thereto.
07/19/2018    NPL     PD        Assist W. Lobel in preparation of hearing on second    0.60       250.00         $150.00
                                amended disclosure statement; review multiple
                                pleadings regarding same.
07/20/2018    WNL     PD        Review correspondence re: creditor and employee        0.10       850.00             $85.00
                                isues.
07/20/2018    WNL     PD        Review correspondence re: plan scheduling order.       0.10       850.00             $85.00
07/20/2018    WNL     PD        Review additional correspondence re: schedule for      0.20       850.00         $170.00
                                plan confirmation.
07/20/2018    WNL     PD        Review correspondence re: telephone conversation       0.10       850.00             $85.00
                                with G. Klausner and related settlement issues.
07/20/2018    WNL     PD        Review correspondence re: potential mediators.         0.10       850.00             $85.00
07/20/2018    WNL     PD        Review additional correspondence re: pending           0.10       850.00             $85.00
                                mediation.
07/20/2018    WNL     PD        Analyze evidentiary issues and burdens re:             0.90       850.00         $765.00
                                confirmation of plan.
07/20/2018    TCF     PD        Telephone conference with A. Friedman regarding        0.40       650.00         $260.00
                                motion to strike, plan and disclosure statement
                                hearing and issues.
07/20/2018    TCF     PD        Telephone conference with W. Lobel regarding plan      0.20       650.00         $130.00
                                and disclosure statement hearing and issues.
07/20/2018    NPL     PD        Review electronic notice regarding hearing on plan     0.20       250.00             $50.00
                                confirmation; attention to dates and deadlines
                                regarding same.
07/20/2018    NPL     PD        Review email from A. Friedman to G. Kalusner           0.10       250.00             $25.00
                                regarding scheduling order.
07/23/2018    WNL     PD        Review correspondence re: revised dates for plan       0.10       850.00             $85.00
                                scheduling order.
07/23/2018    WNL     PD        Review correspondence re: scheduling issues.           0.20       850.00         $170.00
07/23/2018    WNL     PD        Review additional correspondence re: Steward           0.10       850.00             $85.00
                                non-dischargeabiity complaint.
07/23/2018    WNL     PD        Review correspondence re: settlement issues.           0.10       850.00             $85.00
07/23/2018    WNL     PD        Review correspondence re: mediation issues.            0.20       850.00         $170.00
07/23/2018    WNL     PD        Review correspondence re: plan and disclosure          0.20       850.00         $170.00
                                statement issues.
07/23/2018    WNL     PD        Review correspondence re: scheduling issues.           0.10       850.00             $85.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 218
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                     Desc
                                     Main Document   Page 223 of 389

Pachulski Stang Ziehl & Jones LLP                                                           Page: 22
Bral, John Jean                                                                             Invoice 120454
10601     00001                                                                             July 31, 2018


                                                                                    Hours          Rate        Amount
07/23/2018    WNL     PD        Review additional correspondence re: scheduling      0.20       850.00         $170.00
                                issues.
07/23/2018    WNL     PD        Review correspondence re: plan issues.               0.20       850.00         $170.00
07/23/2018    WNL     PD        Review additional correspondence re: disclosure      0.20       850.00         $170.00
                                statement issues.
07/23/2018    WNL     PD        Review additional correspondence re: plan numbers    0.20       850.00         $170.00
                                and related issues.
07/23/2018    WNL     PD        Review correspondence re: settlement proposal to     0.20       850.00         $170.00
                                Barry Beitler.
07/23/2018    WNL     PD        Review additional correspondence re: settlement      0.10       850.00             $85.00
                                proposal.
07/23/2018    WNL     PD        Review correspondence re: specifics of settlement    0.20       850.00         $170.00
                                proposal to Barry Beitler.
07/23/2018    WNL     PD        Review and analyze draft settlement proposal.        0.30       850.00         $255.00
07/23/2018    TCF     PD        Telephone conference with A. Friedman regarding      0.10       650.00             $65.00
                                plan and related issues.
07/23/2018    NPL     PD        Review email from A. Friedman regarding plan         0.20       250.00             $50.00
                                confirmation packets; review and reply to email
                                from L. Gauthier regarding same.
07/23/2018    NPL     PD        Telephone call with L. Gauthier regarding plan       0.10       250.00             $25.00
                                confirmation packets.
07/23/2018    NPL     PD        Review email from A. Friedman regarding proposed     0.10       250.00             $25.00
                                dates for plan confirmation process.
07/23/2018    NPL     PD        Review multiple emails between A. Friedman and       0.20       250.00             $50.00
                                G. Klausner regarding plan scheduling order.
07/24/2018    NPL     PD        Review and reply to email from L. Gauthier           0.10       250.00             $25.00
                                regarding plan ballots.
07/24/2018    WNL     PD        Review final version of sStipulation Regarding       0.10       850.00             $85.00
                                Deadlines to Confirmation.
07/24/2018    WNL     PD        Review correspondence re: settlement proposals.      0.20       850.00         $170.00
07/24/2018    TCF     PD        Review and revise plan and ballots.                  0.40       650.00         $260.00
07/24/2018    TCF     PD        Correspondence with L. Gauthier regarding plan       0.10       650.00             $65.00
                                confirmation issues and ballots.
07/24/2018    TCF     PD        Correspondence with A. Friedman regarding plan       0.10       650.00             $65.00
                                confirmation issues.
07/24/2018    TCF     PD        Review and revise notice of confirmation hearing.    0.10       650.00             $65.00
07/24/2018    TCF     PD        Communication with L. Gauthier regarding             0.10       650.00             $65.00
                                confirmation hearing and related matters.
07/24/2018    TCF     PD        Review and analysis of confirmation hearing          0.20       650.00         $130.00
                                schedule and related matters.
07/24/2018    NPL     PD        Review and reply to email from L. Gauthier           0.10       250.00             $25.00
                                regarding scheduling order for plan confirmation.




                                                                                                     EXHIBIT "A"
                                                                                                       Page 219
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                     Main Document   Page 224 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 23
Bral, John Jean                                                                                Invoice 120454
10601     00001                                                                                July 31, 2018


                                                                                       Hours           Rate       Amount
07/24/2018    NPL     PD        Review stipulation regarding confirmation               0.20       250.00             $50.00
                                deadlines; attention to same.
07/25/2018    WNL     PD        Review stipulation and order re: deadlines in plan      0.10       850.00             $85.00
                                confirmation process.
07/25/2018    WNL     PD        Review correspondence re: order on disclosure           0.10       850.00             $85.00
                                statement order.
07/25/2018    TCF     PD        Review and analysis of plan confirmation issues,        0.40       650.00         $260.00
                                claim estimation and related matters.
07/25/2018    TCF     PD        Telephone conference with A. Friedman regarding         0.40       650.00         $260.00
                                plan confirmation issues, claim estimation and
                                related matters.
07/25/2018    TCF     PD        Review and analysis of various correspondence           0.10       650.00             $65.00
                                regarding mediation and settlement proposal.
07/25/2018    NPL     PD        Review and reply to email from L. Gauthier              0.10       250.00             $25.00
                                regarding order approving disclosure statement.
07/25/2018    NPL     PD        Review entered order approving plan confirmation        0.10       250.00             $25.00
                                stipulation.
07/25/2018    NPL     PD        Draft email to A. Friedman regarding order              0.10       250.00             $25.00
                                approving disclosure statement.
07/25/2018    NPL     PD        Review and revise order approving disclosure            0.20       250.00             $50.00
                                statement; draft email to A. Friedman regarding
                                same
07/25/2018    NPL     PD        Review and reply to email from A. Friedman              0.10       250.00             $25.00
                                regarding order approving disclosure statement.
07/25/2018    NPL     PD        Finalize order approving second amended disclosure      0.20       250.00             $50.00
                                statement.
07/25/2018    NPL     PD        Draft email to L. Gauthier confirming lodging of        0.10       250.00             $25.00
                                order approving second amended disclosure
                                statement.
07/26/2018    WNL     PD        Conference call with Judge Jury, G. Klausner and T.     0.50       850.00         $425.00
                                Lallas re: mediation issues.
07/26/2018    WNL     PD        Review correspondence re: documents to be sent to       0.10       850.00             $85.00
                                Judge Jury.
07/26/2018    WNL     PD        Second call with A. Friedman re: settlement and         0.20       850.00         $170.00
                                mediation issues.
07/26/2018    WNL     PD        Review and respond to correspondence re:                0.10       850.00             $85.00
                                documents to be delivered to mediator.
07/26/2018    TCF     PD        Review and analysis of transcript of hearing on         0.30       650.00         $195.00
                                approval of disclosure statement.
07/26/2018    TCF     PD        Correspond with team regarding counsel on issue of      0.10       650.00             $65.00
                                attorneys' lien granted under plan.
07/26/2018    TCF     PD        Review and analysis of issues regarding approval of     0.20       650.00         $130.00
                                disclosure statement; plan solicitation packages and




                                                                                                        EXHIBIT "A"
                                                                                                          Page 220
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 225 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 24
Bral, John Jean                                                                                Invoice 120454
10601     00001                                                                                July 31, 2018


                                                                                       Hours           Rate        Amount
                                related issues.
07/26/2018    TCF     PD        Attend to plan confirmation matters.                    0.20       650.00          $130.00
07/26/2018    TCF     PD        Review and analysis of order approving stipulation      0.10       650.00             $65.00
                                re: plan dates and deadlines.
07/26/2018    TCF     PD        Review and analysis of confirmation related matters.    0.20       650.00          $130.00
07/26/2018    NPL     PD        Review email from T. Flanagan regarding                 0.10       250.00             $25.00
                                professional fees related to plan confirmation.
07/27/2018    TCF     PD        Review and analysis of order approving disclosure       0.10       650.00             $65.00
                                statement.
07/30/2018    WNL     PD        Review proposed stipulation to estimate claims for      0.10       850.00             $85.00
                                voting purposes.
07/30/2018    WNL     PD        Review and respond to correspondence re:                0.10       850.00             $85.00
                                stipulation to estimate claims.
07/31/2018    NPL     PD        Review and reply to email from L. Gauthier              0.10       250.00             $25.00
                                regarding plan packets.
07/31/2018    WNL     PD        review correspondence re: request for allowance of      0.10       850.00             $85.00
                                claims for voting purposes.
07/31/2018    WNL     PD        review correspondence re: rule 11 issues.               0.20       850.00          $170.00
07/31/2018    WNL     PD        Review correspondence re: status of stipulation re:     0.10       850.00             $85.00
                                temporarily allowing claims for voting purposes.
07/31/2018    WNL     PD        Review correspondence re: specific terms of plan.       0.20       850.00          $170.00
07/31/2018    WNL     PD        Analyze and consider alternatives re: plan structure    0.70       850.00          $595.00
                                and claims issues.
07/31/2018    TCF     PD        Review and analysis of plan solicitation issues and     0.30       650.00          $195.00
                                packages.
07/31/2018    TCF     PD        Correspondence with team regarding plan issues and      0.10       650.00             $65.00
                                attorney lien.
                                                                                       61.40                    $43,830.00

 TOTAL SERVICES FOR THIS MATTER:                                                                              $120,280.00




                                                                                                        EXHIBIT "A"
                                                                                                          Page 221
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                      Main Document   Page 226 of 389

Pachulski Stang Ziehl & Jones LLP                                                 Page: 25
Bral, John Jean                                                                   Invoice 120454
10601     00001                                                                   July 31, 2018



Expenses
 12/29/2017   OS        JAMS, Inv. 12200531162, WNL                                 114.16

 01/31/2018   OS        JAMS, Inv. 12200531162, WNL                                 428.40

 04/30/2018   OS        JAMS, Inv. 12200531162, WNL                                 124.43

 06/08/2018   SO        Secretarial Overtime- G. Downing                            185.79

 07/05/2018   PO        Postage [E108] Courtsey Copies to Santa Ana BK of            44.75
                        Opposition to Motion, WNL

 07/12/2018   PO        Postage [E108] Courtsey Copies to Chambers of multiple       28.17
                        filings done that day, WNL

 07/13/2018   PO        Postage [E108] Courtesy Copies to Chambers of multiple       15.43
                        filings done that day, WNL

 07/13/2018   SO        Secretarial Overtime - J. O'Keefe                            61.58

 07/13/2018   TR        Transcript [E116] Briggs Reporting Company (copies),         28.10
                        WNL

 07/16/2018   BM        Business Meal [E111] Maggianos Restaurant, working meal     101.90
                        (+3ppl) WNL

 07/16/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                   0.40

 07/16/2018   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                  1.90

 07/16/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                   0.40

 07/16/2018   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                  1.90

 07/16/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                   0.40



 07/16/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                   0.40



 07/16/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                   0.40



 07/16/2018   RE2       SCAN/COPY ( 84 @0.10 PER PG)                                  8.40




                                                                                             EXHIBIT "A"
                                                                                               Page 222
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                      Main Document   Page 227 of 389

Pachulski Stang Ziehl & Jones LLP                                                       Page: 26
Bral, John Jean                                                                         Invoice 120454
10601     00001                                                                         July 31, 2018


 07/16/2018   RE2       SCAN/COPY ( 27 @0.10 PER PG)                                        2.70

 07/16/2018   RE2       SCAN/COPY ( 84 @0.10 PER PG)                                        8.40

 07/16/2018   RE2       SCAN/COPY ( 43 @0.10 PER PG)                                        4.30

 07/16/2018   RE2       SCAN/COPY ( 40 @0.10 PER PG)                                        4.00

 07/16/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                         0.40

 07/16/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                         0.20

 07/17/2018   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                        1.80

 07/17/2018   RE2       SCAN/COPY ( 43 @0.10 PER PG)                                        4.30

 07/18/2018   OS        Access Appraisals, Inv. 0418Brai, (Orig. Date 4/20/18), J.        450.00
                        O'Keefe

 07/18/2018   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                        1.60

 07/19/2018   BM        Business Meal [E111] Fleenors on 4th, working conference          107.67
                        lunch with A. Friedman, S. O'Keefe and A. Meislike after
                        Bral hearings, WNL

 07/19/2018   PO        Postage [E108]                                                     18.17

 07/19/2018   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                        3.40

 07/19/2018   RE2       SCAN/COPY ( 45 @0.10 PER PG)                                        4.50

 07/20/2018   PO        Postage [E108] JMO                                                  0.89

 07/23/2018   OS        Drop Off Inc., Inv. F36CWV16MT deliver same day                   134.96
                        courtesy copies of: Motion to Strike Declarations on 7/16/18,
                        WNL



 07/25/2018   PO        Postage [E108] Courtsey Copies to Chambers of Order                15.43
                        Granting Stip Re Deadlines Relating to Confirmation. WNL



 07/26/2018   TR        Transcript [E116] Briggs Reporting Company, Inc., Inv.             62.40
                        19451, N. Lockwood



 07/31/2018   PAC       Pacer - Court Research                                            120.80




                                                                                                   EXHIBIT "A"
                                                                                                     Page 223
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 228 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page: 27
Bral, John Jean                                                             Invoice 120454
10601     00001                                                             July 31, 2018


   Total Expenses for this Matter                                        $2,092.83




                                                                                     EXHIBIT "A"
                                                                                       Page 224
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                              Main Document   Page 229 of 389

Pachulski Stang Ziehl & Jones LLP                                                                        Page: 28
Bral, John Jean                                                                                          Invoice 120454
10601     00001                                                                                          July 31, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 07/31/2018

Total Fees                                                                                                                $120,280.00
Chargeable costs and disbursements                                                                                          $2,092.83
Total Due on Current Invoice.....................                                                                         $122,372.83


Outstanding Balance from prior Invoices as of 07/31/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed              Balance Due


     118521                        01/31/2018                  $64,977.50                               $1.40              $64,978.90
     118768                        02/28/2018                  $89,105.00                           $6,717.72              $95,822.72
     119267                        03/31/2018                 $170,795.00                            $818.42              $171,613.42
     119338                        04/30/2018                 $241,285.00                          $12,901.06             $254,186.06
     119732                        06/13/2018                 $165,330.00                           $2,241.54             $167,571.54
     119915                        06/30/2018                 $127,527.50                            $476.66              $128,004.16


Total Amount Due on Current and Prior Invoices                                                                        $1,004,549.63




                                                                                                                  EXHIBIT "A"
                                                                                                                    Page 225
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13      Desc
                               Main Document   Page 230 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               August 31, 2018
John J. Bral                                                   Invoice 120456
2601 Main Street ste. 9601                                     Client   10601
Irvine, CA 92614                                               Matter   00001
                                                                        WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 08/31/2018
                 FEES                                           $83,337.00
                 EXPENSES                                         $1,155.30
                 TOTAL CURRENT CHARGES                          $84,492.30

                 BALANCE FORWARD                              $1,004,549.63
                 TOTAL BALANCE DUE                            $1,089,041.93




                                                                                 EXHIBIT "A"
                                                                                   Page 226
       Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13            Desc
                                         Main Document   Page 231 of 389

Pachulski Stang Ziehl & Jones LLP                                                       Page:     2
Bral, John Jean                                                                         Invoice 120456
10601     00001                                                                         August 31, 2018




 Summary of Services by Task Code
 Task Code             Description                                             Hours                        Amount

 AA                    Asset Analysis/Recovery[B120]                             0.30                       $255.00
 BL                    Bankruptcy Litigation [L430]                             18.80                     $15,380.00
 BO                    Business Operations                                       0.30                       $255.00
 CA                    Case Administration [B110]                                1.50                      $1,275.00
 CO                    Claims Admin/Objections[B310]                            25.40                     $20,582.00
 LN                    Litigation (Non-Bankruptcy)                               4.40                      $3,740.00
 PD                    Plan & Disclosure Stmt. [B320]                           58.20                     $41,510.00
 SL                    Stay Litigation [B140]                                    0.40                       $340.00
                                                                               109.30                     $83,337.00

 Summary of Services by Professional
 ID           Name                                      Title          Rate             Hours               Amount

 DAZ          Ziehl, Dean A.                            Partner      1095.00             8.80             $9,636.00
 HDH          Hochman, Harry D.                         Counsel       850.00            19.60         $16,660.00
 LAF          Forrester, Leslie A.                      Other         395.00             0.80              $316.00
 NPL          Lockwood, Nancy P. F.                     Paralegal     250.00            15.00             $3,750.00
 TCF          Flanagan, Tavi C.                         Counsel       650.00            11.80             $7,670.00
 WNL          Lobel, William N.                         Partner       850.00            53.30         $45,305.00
                                                                                    109.30                $83,337.00




 Summary of Expenses
Description                                                                                                 Amount

Conference Call [E105]                                                                                      $127.50



Federal Express [E108]                                                                                      $267.78



Lexis/Nexis- Legal Research [E                                                                              $196.91




                                                                                                 EXHIBIT "A"
                                                                                                   Page 227
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 232 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 120456
10601     00001                                                             August 31, 2018


 Summary of Expenses
Description                                                                                    Amount


Outside Services                                                                                    $2.52



Pacer - Court Research                                                                         $245.70



Postage [E108]                                                                                     $15.39



Reproduction/ Scan Copy                                                                        $299.50



                                                                                              $1,155.30




                                                                                     EXHIBIT "A"
                                                                                       Page 228
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 233 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     4
Bral, John Jean                                                                                Invoice 120456
10601     00001                                                                                August 31, 2018


                                                                                       Hours           Rate       Amount
  Asset Analysis/Recovery[B120]
08/22/2018    WNL     AA        Review correspondence re: amended section 544           0.10       850.00             $85.00
                                order.
08/22/2018    WNL     AA        Review amended section 544 order.                       0.10       850.00             $85.00
08/22/2018    WNL     AA        Review final form of judgment re: section 547 and       0.10       850.00             $85.00
                                544 claims.
                                                                                        0.30                      $255.00

  Bankruptcy Litigation [L430]
08/01/2018    NPL     BL        Prepare compendium of exhibits regarding motion to      0.30       250.00             $75.00
                                dismiss first amended complaint regarding Steward
                                v. Bral.
08/01/2018    NPL     BL        Prepare declaration of L. Gauthier in support of        0.60       250.00         $150.00
                                motion to dismiss first amended complaint of
                                Steward v. Bral.
08/07/2018    NPL     BL        Draft email to A. Friedman regarding orders lifting     0.10       250.00             $25.00
                                stay on adversary matters; review and reply to email
                                from A. Friedman regarding same.
08/20/2018    HDH     BL        Conference with Dean A. Ziehl re subpoena               0.30       850.00         $255.00
08/20/2018    HDH     BL        Research re protective order                            2.20       850.00        $1,870.00
08/20/2018    HDH     BL        Begin drafting letter re subpoena                       1.30       850.00        $1,105.00
08/20/2018    HDH     BL        Review transcript                                       0.30       850.00         $255.00
08/21/2018    HDH     BL        Research and drafting of pleading re subpoena /         0.90       850.00         $765.00
                                protective order
08/21/2018    HDH     BL        Conference with Dean A. Ziehl re meet and confer        0.20       850.00         $170.00
                                letter
08/23/2018    HDH     BL        Research and drafting of motion for protective order    1.50       850.00        $1,275.00
08/23/2018    HDH     BL        Continue research and drafting of emergency motion      4.20       850.00        $3,570.00
08/24/2018    HDH     BL        Revise motion for protective order                      2.80       850.00        $2,380.00
08/24/2018    HDH     BL        Correspondence and telephone conferences with           0.70       850.00         $595.00
                                William N. Lobel and Dean A. Ziehl re motion and
                                revise same
08/24/2018    HDH     BL        Draft objection to production of documents              1.00       850.00         $850.00
08/24/2018    HDH     BL        Coordinate filing of motion and notice thereof          0.60       850.00         $510.00
08/24/2018    HDH     BL        Telephone conferences with William N. Lobel and         0.50       850.00         $425.00
                                Dean A. Ziehl re motion and hearing
08/24/2018    HDH     BL        Telephonic hearing re emergency motion                  0.60       850.00         $510.00
08/24/2018    HDH     BL        Follow up Telephone conference with Dean A. Ziehl       0.30       850.00         $255.00
                                re hearing and order




                                                                                                        EXHIBIT "A"
                                                                                                          Page 229
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                     Main Document   Page 234 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Bral, John Jean                                                                               Invoice 120456
10601     00001                                                                               August 31, 2018


                                                                                      Hours           Rate        Amount
08/24/2018    HDH     BL        Draft order on motion                                  0.40       850.00          $340.00
                                                                                      18.80                     $15,380.00

  Business Operations
08/15/2018    WNL     BO        Review additional correspondence re: distributions     0.20       850.00          $170.00
                                from Westcliff or Mission.
08/27/2018    WNL     BO        Review stipulation to modify stay to allow             0.10       850.00             $85.00
                                distributions from WestCliff.
                                                                                       0.30                       $255.00

  Case Administration [B110]
08/06/2018    WNL     CA        Review summary of pending deadlines.                   0.10       850.00             $85.00
08/07/2018    WNL     CA        Review revised critical date summary.                  0.10       850.00             $85.00
08/07/2018    WNL     CA        Review additional correspondence re: orders from       0.20       850.00          $170.00
                                hearing.
08/08/2018    WNL     CA        Review and respond to correspondence re:               0.40       850.00          $340.00
                                administrative issues.
08/13/2018    WNL     CA        Review correspondence case issues and alternatives.    0.30       850.00          $255.00
08/14/2018    WNL     CA        Review monthly operating report for July, 2018.        0.10       850.00             $85.00
08/16/2018    WNL     CA        Review updated summary of critical dates.              0.10       850.00             $85.00
08/31/2018    WNL     CA        Review orders setting hearings on various matters      0.20       850.00          $170.00
                                and related correspondence.
                                                                                       1.50                      $1,275.00

  Claims Admin/Objections[B310]
08/01/2018    TCF     CO        Review and analysis of BCRS claim no. 23 and           0.20       650.00          $130.00
                                objection thereto; correspondence with A. Friedman
                                regarding same.
08/01/2018    WNL     CO        Review correspondence re: estimation of claims for     0.20       850.00          $170.00
                                voting purposes.
08/01/2018    WNL     CO        Analyze issues concerning claims issues and            0.70       850.00          $595.00
                                treatment in plan.
08/01/2018    WNL     CO        Analyze strategy and course of action to pursue re:    0.80       850.00          $680.00
                                objections to claims.
08/02/2018    WNL     CO        Review correspondence re:amount of management          0.10       850.00             $85.00
                                fees paid to John Bral and related iissues.
08/07/2018    WNL     CO        Consider strategy with respect to pending issues.      0.60       850.00          $510.00
08/08/2018    TCF     CO        Review and analysis of claim issues and objections.    0.20       650.00          $130.00
08/08/2018    WNL     CO        Review correspondence re: claims issues.               0.30       850.00          $255.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 230
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                     Main Document   Page 235 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Bral, John Jean                                                                                Invoice 120456
10601     00001                                                                                August 31, 2018


                                                                                       Hours           Rate       Amount
08/13/2018    WNL     CO        `Review prior pleadings and transcripts and             1.60       850.00        $1,360.00
                                formulate strategy and arguments re: objections to
                                claims.
08/13/2018    WNL     CO        Review correspondence re: claims issues.                0.10       850.00             $85.00
08/15/2018    WNL     CO        Review correspondence re: proof of claim filed by       0.10       850.00             $85.00
                                Orange County Tax Collector.
08/15/2018    WNL     CO        Review proof of claim filed by the Orange County        0.10       850.00             $85.00
                                Tax Collector.
08/15/2018    WNL     CO        Review correspondence re: claim of Orange County.       0.10       850.00             $85.00
08/16/2018    LAF     CO        Research re: Halvorson appeal.                          0.80       395.00         $316.00
08/16/2018    NPL     CO        Review and reply to email from A. Friedman              0.10       250.00             $25.00
                                regarding research of Halvorson case.
08/16/2018    NPL     CO        Telephone call with T. Flanagan regarding               0.20       250.00             $50.00
                                Halvorson case.
08/16/2018    NPL     CO        Research Halvorson case and status of appeal.           0.60       250.00         $150.00
08/16/2018    NPL     CO        Draft email to A. Friedman regarding research on        0.20       250.00             $50.00
                                Halvorson case.
08/16/2018    NPL     CO        Draft email to L. Forrester regarding researching       0.10       250.00             $25.00
                                Halvorson appeal.
08/16/2018    NPL     CO        Telephone call to L. Forrester regarding researching    0.20       250.00             $50.00
                                Halvorson appeal; draft email to L. Forrester
                                regarding same.
08/16/2018    NPL     CO        Review and reply to email from L. Forrester             0.20       250.00             $50.00
                                regarding Halvorson appeal.
08/17/2018    DAZ     CO        Telephone call from W. Lobel re subpoena (.30);         0.50      1095.00         $547.50
                                Review same (.20).
08/17/2018    WNL     CO        Review correspondence re: enforcement of attorneys      0.10       850.00             $85.00
                                fees award
08/19/2018    DAZ     CO        Telephone conference with W. Lobel re Bral              0.50      1095.00         $547.50
                                discovery and background re case and discovery
                                issues.
08/20/2018    DAZ     CO        Review subpoena, transcript of hearing and              3.00      1095.00        $3,285.00
                                authorities (2.0); Office conferences with W. Lobel
                                and H. Hochman re background and strategy re
                                motion to quash (1.0).
08/20/2018    NPL     CO        Office conference with W. Lobel regarding               0.20       250.00             $50.00
                                deposition subpoena of W. Lobel.
08/20/2018    NPL     CO        Draft email to T. Flanagan regarding deposition         0.10       250.00             $25.00
                                subpoena of W. Lobel; review email from A.
                                Friedman regarding same.
08/21/2018    DAZ     CO        Office conference with W. Lobel re background           1.80      1095.00        $1,971.00
                                facts and circumstances re subpoena (1.0); Review
                                and revise letter to Lallas and conference with H.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 231
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                     Main Document   Page 236 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Bral, John Jean                                                                                 Invoice 120456
10601     00001                                                                                 August 31, 2018


                                                                                        Hours           Rate       Amount
                                Hochman re same (.30); Review authorities re
                                privilege (.50).
08/22/2018    HDH     CO        Research and drafting of motion for protective order     1.80       850.00        $1,530.00
08/22/2018    WNL     CO        Review correspondence re: Orange County tax              0.10       850.00             $85.00
                                claim.
08/23/2018    DAZ     CO        Review draft motion for protective order and             0.50      1095.00         $547.50
                                conference with H. Hochman re same.
08/23/2018    NPL     CO        Attention to document production regarding               0.60       250.00         $150.00
                                subpoena of W. Lobel.
08/24/2018    DAZ     CO        Review and revise ex parte motion for protective         2.50      1095.00        $2,737.50
                                order; Conference with W. Lobel and H. Hochman
                                re same (.70); Prepare for and participate on
                                telephonic hearing with Judge Clarkson (1.50);
                                Review objection to production and correspondence
                                (.30).
08/24/2018    WNL     CO        Analyze issues and review revised Motion For             1.40       850.00        $1,190.00
                                Protective Order.
08/24/2018    TCF     CO        Communications with A. Friedman regarding claim          0.10       650.00             $65.00
                                objections.
08/24/2018    WNL     CO        Review correspondence and draft stipulations re:         0.20       850.00         $170.00
                                temporary allowance of claims.
08/24/2018    WNL     CO        Review correspondence re: basis for objection to         0.10       850.00             $85.00
                                claim 23.
08/24/2018    WNL     CO        rEVIEW CORRESPONDENCE RE:                                0.10       850.00             $85.00
                                STIPULATOION CONCERNING OBJECTIONS
                                TO CLAIMS 13 AND 17.
08/24/2018    NPL     CO        Review production request to W. Lobel regarding          1.10       250.00         $275.00
                                subpoena of W. Lobel; attention to same.
08/24/2018    NPL     CO        Review motion to quash subpoena of W. Lobel.             0.20       250.00             $50.00
08/24/2018    NPL     CO        Prepare W. Lobel for emergency hearing on motion         0.20       250.00             $50.00
                                to quash.
08/24/2018    NPL     CO        Review declaration of M. Hurwitz regarding               0.10       250.00             $25.00
                                deposition of W. Lobel.
08/27/2018    WNL     CO        Review correspondence re: interest on claim of           0.10       850.00             $85.00
                                Orange County.
08/27/2018    WNL     CO        Analyze claims issues and alternative treatments in      0.30       850.00         $255.00
                                plan.
08/27/2018    WNL     CO        Review correspondence re: stipulations concerning        0.10       850.00             $85.00
                                claims 13 and 17.
08/27/2018    WNL     CO        Review additional correspondence re: stipulations        0.20       850.00         $170.00
                                concerning pending claims and drafts of stipulations.
08/27/2018    WNL     CO        Analyze issues and strategy concerning objections        0.50       850.00         $425.00
                                to, and treatment of, claims in plan.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 232
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 237 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Bral, John Jean                                                                                 Invoice 120456
10601     00001                                                                                 August 31, 2018


                                                                                        Hours           Rate        Amount
08/27/2018    NPL     CO        Review entered order regarding Judge Clarkson's          0.10       250.00             $25.00
                                recusal.
08/27/2018    NPL     CO        Office conference with W. Lobel regarding Judge          0.10       250.00             $25.00
                                Clarkson's recusal.
08/27/2018    NPL     CO        Review and reply to email from L. Gauthier               0.10       250.00             $25.00
                                regarding transcript on ex parte motion to quash
                                subpoena.
08/27/2018    NPL     CO        Review transcript order form regarding emergency         0.10       250.00             $25.00
                                hearing to quash subpoena; draft email to L.
                                Gauthier regarding same.
08/28/2018    WNL     CO        Review further correspondence re: stipulation            0.10       850.00             $85.00
                                considering claims 13 and 17.
08/28/2018    WNL     CO        Review correspondence re: stipulations concerning        0.10       850.00             $85.00
                                claims 13 and 17.
08/29/2018    WNL     CO        Review revised stipulations and related                  0.20       850.00          $170.00
                                correspondence re: claims 13 and 17.
08/29/2018    WNL     CO        Review additional correspondence re: claims 13 and       0.10       850.00             $85.00
                                17.
08/30/2018    WNL     CO        Review additional correspondence re: claims 13 and       0.20       850.00          $170.00
                                17.
08/30/2018    WNL     CO        Review correspondence re: revisions to stipulations      0.10       850.00             $85.00
                                re: claims and future distributions.
08/30/2018    WNL     CO        Review additional correspondence re: claims 13 and       0.10       850.00             $85.00
                                17.
08/31/2018    WNL     CO        Review revised stiulation and related                    0.10       850.00             $85.00
                                correspondence re: Westcliff distributions being paid
                                to Cannae Financial.
08/31/2018    WNL     CO        Review and execute stipulation re: claims 13 and 17.     0.10       850.00             $85.00
                                                                                        25.40                     $20,582.00

  Litigation (Non-Bankruptcy)
08/06/2018    WNL     LN        Analyze issues and develop strategy re: pending          0.70       850.00          $595.00
                                mediation.
08/07/2018    WNL     LN        Review correspondence re:mediation brief.                0.10       850.00             $85.00
08/07/2018    WNL     LN        review correspondence and analyze issues                 0.80       850.00          $680.00
                                concerning pending abitrations.
08/08/2018    WNL     LN        Review correspondence re: pending arbitrations.          0.20       850.00          $170.00
08/09/2018    WNL     LN        Review correspondence re: pending arbitration.           0.10       850.00             $85.00
08/09/2018    WNL     LN        Review corresppondence and analyze issues action         0.70       850.00          $595.00
                                taken by Beitler parties.
08/09/2018    WNL     LN        Consider strategies and courses of action available      0.80       850.00          $680.00
                                re: arbitrations.



                                                                                                         EXHIBIT "A"
                                                                                                           Page 233
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 238 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Bral, John Jean                                                                                  Invoice 120456
10601     00001                                                                                  August 31, 2018


                                                                                         Hours           Rate       Amount
08/13/2018    WNL     LN        Analyze alternatives available relevant to state court    0.90       850.00         $765.00
                                litigation and arbitration.
08/27/2018    WNL     LN        Review and respond to correspondence re:                  0.10       850.00             $85.00
                                arbitration in WestCliff.
                                                                                          4.40                     $3,740.00

  Plan & Disclosure Stmt. [B320]
08/01/2018    WNL     PD        Telephone call with A. Friedman re: stipulation to        0.20       850.00         $170.00
                                estimate claims for votig purposes and related
                                issues.
08/01/2018    WNL     PD        Review and execute Notice of Filing Dissemination         0.10       850.00             $85.00
                                Versions off Second Amended Plan and
                                Disclosuretatement.
08/01/2018    WNL     PD        Analyze issues and potential objections to                0.80       850.00         $680.00
                                confirmation.
08/01/2018    TCF     PD        Draft and revise plan solicitation materials, plan and    2.20       650.00        $1,430.00
                                disclosure statement, notice, ballots and attend
                                related matters.
08/01/2018    TCF     PD        Review and analysis of plan confirmation issues,          0.80       650.00         $520.00
                                research regarding same.
08/01/2018    NPL     PD        Review and reply to email from L. Gauthier                0.10       250.00             $25.00
                                regarding notice of confirmation hearing; review
                                same.
08/01/2018    NPL     PD        Review and reply to email from L. Gauthier                0.10       250.00             $25.00
                                regarding notice of dissemination of second
                                amended disclosure statement and plan.
08/01/2018    NPL     PD        Finalize dissemination of second amended                  0.30       250.00             $75.00
                                disclosure statement and plan; draft email to L.
                                Gauthier regarding same.
08/02/2018    WNL     PD        Telephone conversation with A. Friedman re: claims        0.20       850.00         $170.00
                                estimation issues and pending mediation.
08/02/2018    WNL     PD        Review notice of confirmation hearing and notice of       0.10       850.00             $85.00
                                filking dissemination versions of plan and disclosure
                                statement.
08/02/2018    TCF     PD        Attend to plan solicitation issues.                       0.20       650.00         $130.00
08/03/2018    WNL     PD        Review and analyze proposed settlement proposal to        0.30       850.00         $255.00
                                Barry Beitler.
08/03/2018    WNL     PD        Review comments re: settlement proposal.                  0.10       850.00             $85.00
08/03/2018    WNL     PD        Review additional correspondence re: settlement           0.10       850.00             $85.00
                                proposal.
08/03/2018    NPL     PD        Draft email to. E. Lohayza regarding notice of            0.10       250.00             $25.00
                                hearing on confirmation of plan; review and reply to
                                email from E. Lohayza regarding same.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 234
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 239 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 10
Bral, John Jean                                                                                Invoice 120456
10601     00001                                                                                August 31, 2018


                                                                                       Hours           Rate       Amount
08/03/2018    NPL     PD        Finalize notice of hearing on confirmation of second    0.30       250.00             $75.00
                                amended plan of reorganization.
08/06/2018    WNL     PD        Review time line for plan confirmation.                 0.10       850.00             $85.00
08/06/2018    WNL     PD        Review and begin revision of letter to mediator.        0.60       850.00         $510.00
08/07/2018    WNL     PD        Confer with A. Friedman re: settlement and              0.30       850.00         $255.00
                                mediation issues.
08/07/2018    WNL     PD        Review comments to letter to mediator.                  0.10       850.00             $85.00
08/07/2018    WNL     PD        Review correspondence re: pending mediation.            0.10       850.00             $85.00
08/07/2018    WNL     PD        Review and respond to correspondence re: plan           0.20       850.00         $170.00
                                confirmation issues.
08/08/2018    WNL     PD        Review and revise revised mediation letter to           0.50       850.00         $425.00
                                mediator.
08/08/2018    WNL     PD        Review correspondence re: comments on draft             0.10       850.00             $85.00
                                mediation letter.
08/08/2018    WNL     PD        Review correspondence and analyze issues re: plan       0.90       850.00         $765.00
                                confirmation issues.
08/08/2018    WNL     PD        Review correspondence re: plan issues.                  0.20       850.00         $170.00
08/08/2018    TCF     PD        Review and analysis of confirmation dates and           0.20       650.00         $130.00
                                deadlines; correspondence with team regarding
                                same.
08/08/2018    TCF     PD        Review and analysis of mediation statement and          0.40       650.00         $260.00
                                issues.
08/08/2018    TCF     PD        Correspondence with team regarding mediation            0.10       650.00             $65.00
                                statement and issues.
08/09/2018    WNL     PD        Review correspondence and analyze issues                0.50       850.00         $425.00
                                re:ultimate liquidation of assets of the estate.
08/09/2018    WNL     PD        telephone call with a. Friedman re: mediation issues    0.20       850.00         $170.00
                                and revised letter to the mediator.
08/09/2018    WNL     PD        Review and analyze transcripts of various hearings      0.70       850.00         $595.00
                                being sent to the mediator.
08/09/2018    WNL     PD        Review final version of letter to mediator.             0.20       850.00         $170.00
08/10/2018    WNL     PD        Telephone conversation with A. Friedman re:             0.30       850.00         $255.00
                                pending mediation and related confirmation and
                                other plan issues.
08/10/2018    TCF     PD        Correspondence with team regarding mediation.           0.10       650.00             $65.00
08/10/2018    NPL     PD        Attention to dates and deadlines associated with        0.30       250.00             $75.00
                                confirmation of plan of reorganization.
08/14/2018    NPL     PD        Attention to multiple dates and deadlines associated    0.30       250.00             $75.00
                                with mediation and plan confirmation.
08/14/2018    WNL     PD        Telephone call with A. Friedman re: strategy for        0.10       850.00             $85.00
                                upcoming mediation.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 235
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                     Main Document   Page 240 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 11
Bral, John Jean                                                                               Invoice 120456
10601     00001                                                                               August 31, 2018


                                                                                      Hours           Rate       Amount
08/14/2018    WNL     PD        Review correspondence re: distributions from           0.10       850.00             $85.00
                                Westcliff and Mission during the Chapter 11.
08/14/2018    WNL     PD        Review and revise draft of communication to G.         0.30       850.00         $255.00
                                Klausner re: need for independent counsel for
                                Beitler at mediation.
08/14/2018    WNL     PD        Review correspondence re: distributions from West      0.10       850.00             $85.00
                                Cliff and Mission to John Bral.
08/14/2018    WNL     PD        Review additional correspondence re: distributions     0.10       850.00             $85.00
                                to John Bral.
08/14/2018    TCF     PD        Review and analysis of plan confirmation issues.       0.50       650.00         $325.00
08/15/2018    WNL     PD        Review correspondence re: comments to                  0.10       850.00             $85.00
                                communication to Gary Klausner re: attendance at
                                mediation.
08/15/2018    WNL     PD        Review additional correspondence re: distributions     0.10       850.00             $85.00
                                from West Cliff and Mission.
08/15/2018    WNL     PD        Telephone call with A. Friedman re: information        0.20       850.00         $170.00
                                requested for mediation and related issues.
08/15/2018    WNL     PD        `Review correspondence re: information requested       0.10       850.00             $85.00
                                by Gary Klausner.
08/15/2018    WNL     PD        Review additional correspondence re: mediation         0.10       850.00             $85.00
                                issues.
08/15/2018    WNL     PD        Confer with A. Friedman re: mediation issues.          0.40       850.00         $340.00
08/15/2018    WNL     PD        Review correspondnece re: mediatiopn issues.           0.10       850.00             $85.00
08/15/2018    WNL     PD        Telephone call with A. Friedman re: mediation          0.10       850.00             $85.00
                                issues.
08/15/2018    WNL     PD        Review correspondence re: correspondence to G.         0.10       850.00             $85.00
                                Klausner.
08/15/2018    WNL     PD        Review and analyze West Cliff and Mission              0.60       850.00         $510.00
                                Operating Agreements re: payment of leasing
                                commissions and management fees.
08/15/2018    WNL     PD        Telephone conferences with A. Friedman re< West        0.40       850.00         $340.00
                                Cliff, Mission and mediation issues.
08/15/2018    WNL     PD        Review and comment on correspondence re:               0.10       850.00             $85.00
                                attendance of independent counsel at the mediation.
08/15/2018    WNL     PD        Review correspondence re: interest on claim of         0.10       850.00             $85.00
                                Orange County Tax Collector.
08/15/2018    TCF     PD        Review and analysis of treatment of tax claims         0.20       650.00         $130.00
                                under plan; correspondence with respect thereto.
08/15/2018    TCF     PD        Review and analysis of plan and confirmation           0.20       650.00         $130.00
                                issues.
08/15/2018    NPL     PD        Draft email to A. Friedman regarding Beitler           0.10       250.00             $25.00
                                mediation.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 236
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 241 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 12
Bral, John Jean                                                                                Invoice 120456
10601     00001                                                                                August 31, 2018


                                                                                       Hours           Rate       Amount
08/16/2018    WNL     PD        Attendance at mediation with Barry Beitler and his      8.90       850.00        $7,565.00
                                counsel.
08/16/2018    WNL     PD        Review and analyze prior pleading in preparation for    3.70       850.00        $3,145.00
                                mediation.
08/16/2018    TCF     PD        Attend to mediation related issues, communications      0.50       650.00         $325.00
                                with team regarding same.
08/17/2018    WNL     PD        Review draft mediation report: telephone call with      0.10       850.00             $85.00
                                A. Friedman re:same.
08/17/2018    WNL     PD        Review additional correspondence re: mediation and      0.10       850.00             $85.00
                                attorney's fee issues.
08/17/2018    WNL     PD        Review correspondence re: use of enforcement            0.10       850.00             $85.00
                                rights to collect sanctions.
08/17/2018    WNL     PD        Review summary of results of mediation.                 0.10       850.00             $85.00
08/17/2018    WNL     PD        Review correspondence re: distributions from            0.10       850.00             $85.00
                                Westcliff or Mission.
08/17/2018    WNL     PD        Telephone conversation with A. Friedman re:             0.30       850.00         $255.00
                                subpoena of W. Lobel.
08/17/2018    WNL     PD        Review expense reports re: expenditures for dinner      0.20       850.00         $170.00
                                with Judge Clarkson.
08/17/2018    WNL     PD        Review additional correspondence re: distributions      0.20       850.00         $170.00
                                from Westcliff and/ or Mission.
08/17/2018    WNL     PD        Review summary of distributions to John Bral from       0.10       850.00             $85.00
                                Westcliff and Mission.
08/20/2018    WNL     PD        Telephone call with John Bral re: results of            0.20       850.00         $170.00
                                mediation.
08/20/2018    WNL     PD        Telephone call with m. Weilalnd re: expense reports.    0.10       850.00             $85.00
08/20/2018    WNL     PD        Telephone call with A. Friedman and R. Hodges re:       0.30       850.00         $255.00
                                response to subpoena for W. Lobel deposition.
08/20/2018    WNL     PD        Review letter re: motion for protective order.          0.10       850.00             $85.00
08/20/2018    WNL     PD        Review and analyze memorandum re: similar               0.40       850.00         $340.00
                                protective order issues in another case.
08/20/2018    WNL     PD        Review correspondence re: plan confirmation issues.     0.10       850.00             $85.00
08/20/2018    WNL     PD        Review correspondence re: deposition of Michelle        0.10       850.00             $85.00
                                Easton.
08/20/2018    NPL     PD        Review debtor docket; prepare counsel for               4.10       250.00        $1,025.00
                                confirmation hearing.
08/21/2018    WNL     PD        Review correspondence re: issues concerning             0.10       850.00             $85.00
                                subpoenas issues against W. Lobel and A. Friedman.
08/21/2018    WNL     PD        Telephone calls with D. Ziehl re: response to           0.30       850.00         $255.00
                                Subpoena issues against W. Lobel.
08/21/2018    WNL     PD        Review additional correspondence re: subpoena           0.10       850.00             $85.00
                                issues.



                                                                                                        EXHIBIT "A"
                                                                                                          Page 237
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 242 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page: 13
Bral, John Jean                                                                              Invoice 120456
10601     00001                                                                              August 31, 2018


                                                                                     Hours           Rate       Amount
08/21/2018    WNL     PD        Review correspondence re: subpoena issues.            0.20       850.00         $170.00
08/21/2018    WNL     PD        Confer with A. Friedman re: case strategy and         0.50       850.00         $425.00
                                related issues.
08/21/2018    WNL     PD        Review and analyze correspondence re:                 0.10       850.00             $85.00
                                classification of judgment claim in class 5.
08/22/2018    WNL     PD        Review and analyze stipulation and related            0.20       850.00         $170.00
                                correspondence re: issues concerning section 544
                                order.
08/22/2018    TCF     PD        Review and analysis of plan issues.                   0.40       650.00         $260.00
08/22/2018    TCF     PD        Review and analysis of claim objections.              0.30       650.00         $195.00
08/23/2018    WNL     PD        Telephone call with A. Friedman re: classification    0.30       850.00         $255.00
                                issues.
08/23/2018    WNL     PD        Review correspondnece re: lien to be given in plan    0.10       850.00             $85.00
                                for attorneys fees.
08/23/2018    TCF     PD        Communication with team regarding plan                0.10       650.00             $65.00
                                confirmation issues.
08/23/2018    TCF     PD        Attend to plan confirmation issues and outstanding    1.80       650.00        $1,170.00
                                matters to be addressed.
08/23/2018    NPL     PD        Review and reply to email from T. Flanagan            0.10       250.00             $25.00
                                regarding plan confirmation.
08/24/2018    WNL     PD        Confer with A. friedman re: issuea concerning         0.30       850.00         $255.00
                                subpoena of W. Lobel
08/24/2018    WNL     PD        Telephone conferences with A. Friedman re Motion      0.50       850.00         $425.00
                                For Protective Order.
08/24/2018    WNL     PD        Review and respond to correspondence re: Court        0.10       850.00             $85.00
                                Ruling on Motion for Protective Order.
08/24/2018    WNL     PD        Review correspondnece re: pending deposition of M.    0.10       850.00             $85.00
                                Easton.
08/24/2018    WNL     PD        Review draft of Order Granting Motion For             0.10       850.00             $85.00
                                Protective Order.
08/24/2018    WNL     PD        Review pleadings and declaration of T. Lallas re:     0.20       850.00         $170.00
                                request for continuance of hearing on Motion For
                                Protective Order.
08/24/2018    WNL     PD        Telephone calls with Dean Ziehl re> Motion For        0.40       850.00         $340.00
                                Protective Order.
08/24/2018    WNL     PD        Telephone conversation with H. Hochman re:            0.20       850.00         $170.00
                                Motion For Protective Order.
08/24/2018    WNL     PD        Review correspondence re: pending deposition of M.    0.10       850.00             $85.00
                                Easton.
08/24/2018    TCF     PD        Review and analysis of plan confirmation              0.20       650.00         $130.00
                                preparation and brief in support of confirmation.
08/24/2018    TCF     PD        Communications with L. Gauthier regarding plan        0.10       650.00             $65.00




                                                                                                      EXHIBIT "A"
                                                                                                        Page 238
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                     Main Document   Page 243 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page: 14
Bral, John Jean                                                                              Invoice 120456
10601     00001                                                                              August 31, 2018


                                                                                     Hours           Rate       Amount
                                confirmation preparation and brief in support of
                                confirmation.
08/24/2018    NPL     PD        Review adversary dockets for four adversaries;        3.60       250.00         $900.00
                                prepare counsel for confirmation hearing regarding
                                same.
08/24/2018    NPL     PD        Review and reply to email from T. Flanagan            0.10       250.00             $25.00
                                regarding plan confirmation brief.
08/25/2018    WNL     PD        Telephone call with A. Friedman re: Motion to         0.30       850.00         $255.00
                                Strike and effect of plan confirmation.
08/25/2018    WNL     PD        Review and analyze correspondence re: strategy        0.20       850.00         $170.00
                                concerning 547 claims.
08/25/2018    WNL     PD        Review and respond to correspondence re: need for     0.10       850.00             $85.00
                                independent counsel for John Bral re: lien for
                                attorneys fees in plan.
08/26/2018    WNL     PD        Analyze ramifications of Judge Clarkson's recusal     0.40       850.00         $340.00
                                and available courses of action.
08/27/2018    WNL     PD        Review Order Approving Motion To Quash                0.10       850.00             $85.00
                                Subpoena.
08/27/2018    WNL     PD        Review correspondence re: transcript of hearing on    0.10       850.00             $85.00
                                Motion To Quash Subpoena.
08/27/2018    WNL     PD        Analyze plan confirmation issues considering          0.60       850.00         $510.00
                                current state of the chapter 11.
08/27/2018    WNL     PD        Telephone call with A. Friedman re: plan              0.30       850.00         $255.00
                                confirmation issues.
08/27/2018    WNL     PD        Second telephone call with A. Friedman re: plan       0.30       850.00         $255.00
                                confirmation issues.
08/27/2018    WNL     PD        Consider and analyze plan confirmation issues.        0.70       850.00         $595.00
08/27/2018    WNL     PD        Review and respond to correspondence re:              0.10       850.00             $85.00
                                mediation.
08/27/2018    WNL     PD        Review correspondence re: non-appearance of M.        0.10       850.00             $85.00
                                Easton at her deposition.
08/27/2018    WNL     PD        Telephone call with A. Friedman re: plan              0.20       850.00         $170.00
                                confirmation issues.
08/27/2018    WNL     PD        Telephone call with A. Friedman re: M. Easton         0.20       850.00         $170.00
                                issues.
08/27/2018    WNL     PD        Review additional correspondence re: deposition of    0.10       850.00             $85.00
                                M. Easton.
08/27/2018    TCF     PD        Telephone conference with A. Friedman regarding       0.40       650.00         $260.00
                                case and confirmation related issues; go-forward
                                strategy.
08/27/2018    TCF     PD        Review and analysis of plan confirmation issues.      1.20       650.00         $780.00
08/28/2018    WNL     PD        Review vote of M. Easton for the plan and related     0.10       850.00             $85.00
                                correspondence.




                                                                                                      EXHIBIT "A"
                                                                                                        Page 239
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                     Main Document   Page 244 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 15
Bral, John Jean                                                                                Invoice 120456
10601     00001                                                                                August 31, 2018


                                                                                       Hours          Rate         Amount
08/28/2018    WNL     PD        Review correspondence re: potential violations of       0.10       850.00           $85.00
                                bankruptcy law re: plan voting.
08/28/2018    WNL     PD        Telephone call with A. Friedman re: plan                0.40       850.00          $340.00
                                confirmation and voting issues.
08/29/2018    WNL     PD        Telephone call with A. Friedman re: plan                0.20       850.00          $170.00
                                confirmation issues.
08/29/2018    WNL     PD        Review correspondence re: Beitler's Objectioon to       0.10       850.00             $85.00
                                Plan Confirmation.
08/29/2018    WNL     PD        Review and analyze Beitler perties objection to plan    0.50       850.00          $425.00
                                confirmation.
08/29/2018    WNL     PD        Review and analyze Beitler Motion to estimate           0.50       850.00          $425.00
                                Claims for Votinh Purposes.
08/29/2018    WNL     PD        Review declaration of B. Beitler re: Motion fo Order    0.10       850.00             $85.00
                                Temporarily Estimating Claims.
08/30/2018    WNL     PD        Review correspondence re: Plan Support                  0.20       850.00          $170.00
                                Agreement.
08/30/2018    WNL     PD        Review and analyze transcript of hearing of August      1.20       850.00         $1,020.00
                                24 hearing
08/31/2018    WNL     PD        Conference call with A. Friedman, T. Flanagan and       0.60       850.00          $510.00
                                A. Meislik re: responses to objections to plan
                                confirmation.
08/31/2018    WNL     PD        Telephone call with A. Friedman re:issues to be         0.40       850.00          $340.00
                                addressed and strategy re: plan confirmation.
08/31/2018    TCF     PD        Review and analysis of objections to plan filed by      0.50       650.00          $325.00
                                Beitler Parties.
08/31/2018    TCF     PD        Telephone conference with team regarding plan           0.90       650.00          $585.00
                                objections and case strategy.
                                                                                       58.20                     $41,510.00

  Stay Litigation [B140]
08/07/2018    WNL     SL        Review correspondence re: stay issues.                  0.20       850.00          $170.00
08/27/2018    WNL     SL        Review Stipulation and related correspondence re:       0.20       850.00          $170.00
                                Cannae-Relief From Stay Stipulation.
                                                                                        0.40                       $340.00

 TOTAL SERVICES FOR THIS MATTER:                                                                             $83,337.00




                                                                                                        EXHIBIT "A"
                                                                                                          Page 240
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13         Desc
                                     Main Document   Page 245 of 389

Pachulski Stang Ziehl & Jones LLP                                              Page: 16
Bral, John Jean                                                                Invoice 120456
10601     00001                                                                August 31, 2018



Expenses
 08/01/2018   PO        Postage [E108] Courtesy Copies to Chambers of Second      15.39
                        Amended Plan and Disclosure Stmt. WNL

 08/02/2018   OS        JAMS, Inv. 12200531162, WNL                                2.52

 08/08/2018   RE2       SCAN/COPY ( 17 @0.10 PER PG)                               1.70

 08/16/2018   LN        10601.00001 Lexis Charges for 08-16-18                    13.04

 08/20/2018   FE        Federal Express [E108] 773020423351                       99.94

 08/20/2018   LN        10601.00001 Lexis Charges for 08-20-18                   183.87

 08/20/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                               2.00

 08/20/2018   RE2       SCAN/COPY ( 13 @0.10 PER PG)                               1.30

 08/20/2018   RE2       SCAN/COPY ( 118 @0.10 PER PG)                             11.80

 08/20/2018   RE2       SCAN/COPY ( 21 @0.10 PER PG)                               2.10

 08/20/2018   RE2       SCAN/COPY ( 25 @0.10 PER PG)                               2.50

 08/20/2018   RE2       SCAN/COPY ( 48 @0.10 PER PG)                               4.80

 08/20/2018   RE2       SCAN/COPY ( 46 @0.10 PER PG)                               4.60

 08/20/2018   RE2       SCAN/COPY ( 58 @0.10 PER PG)                               5.80

 08/20/2018   RE2       SCAN/COPY ( 52 @0.10 PER PG)                               5.20

 08/20/2018   RE2       SCAN/COPY ( 24 @0.10 PER PG)                               2.40



 08/20/2018   RE2       SCAN/COPY ( 39 @0.10 PER PG)                               3.90



 08/20/2018   RE2       SCAN/COPY ( 378 @0.10 PER PG)                             37.80



 08/20/2018   RE2       SCAN/COPY ( 24 @0.10 PER PG)                               2.40



 08/20/2018   RE2       SCAN/COPY ( 84 @0.10 PER PG)                               8.40




                                                                                          EXHIBIT "A"
                                                                                            Page 241
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13       Desc
                                    Main Document   Page 246 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page: 17
Bral, John Jean                                                             Invoice 120456
10601     00001                                                             August 31, 2018


 08/20/2018   RE2       SCAN/COPY ( 48 @0.10 PER PG)                            4.80

 08/20/2018   RE2       SCAN/COPY ( 118 @0.10 PER PG)                          11.80

 08/20/2018   RE2       SCAN/COPY ( 27 @0.10 PER PG)                            2.70

 08/20/2018   RE2       SCAN/COPY ( 65 @0.10 PER PG)                            6.50

 08/20/2018   RE2       SCAN/COPY ( 19 @0.10 PER PG)                            1.90

 08/20/2018   RE2       SCAN/COPY ( 42 @0.10 PER PG)                            4.20

 08/20/2018   RE2       SCAN/COPY ( 84 @0.10 PER PG)                            8.40

 08/20/2018   RE2       SCAN/COPY ( 26 @0.10 PER PG)                            2.60

 08/20/2018   RE2       SCAN/COPY ( 64 @0.10 PER PG)                            6.40

 08/24/2018   FE        10601.00001 FedEx Charges for 08-24-18                  9.42

 08/24/2018   FE        Federal Express [E108] 773062656539                   158.42

 08/24/2018   RE2       SCAN/COPY ( 121 @0.10 PER PG)                          12.10

 08/24/2018   RE2       SCAN/COPY ( 366 @0.10 PER PG)                          36.60

 08/24/2018   RE2       SCAN/COPY ( 56 @0.10 PER PG)                            5.60

 08/24/2018   RE2       SCAN/COPY ( 72 @0.10 PER PG)                            7.20

 08/24/2018   RE2       SCAN/COPY ( 24 @0.10 PER PG)                            2.40

 08/24/2018   RE2       SCAN/COPY ( 29 @0.10 PER PG)                            2.90



 08/24/2018   RE2       SCAN/COPY ( 59 @0.10 PER PG)                            5.90



 08/24/2018   RE2       SCAN/COPY ( 47 @0.10 PER PG)                            4.70



 08/24/2018   RE2       SCAN/COPY ( 23 @0.10 PER PG)                            2.30



 08/24/2018   RE2       SCAN/COPY ( 44 @0.10 PER PG)                            4.40



 08/24/2018   RE2       SCAN/COPY ( 127 @0.10 PER PG)                          12.70



                                                                                       EXHIBIT "A"
                                                                                         Page 242
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                  Desc
                                     Main Document   Page 247 of 389

Pachulski Stang Ziehl & Jones LLP                                                      Page: 18
Bral, John Jean                                                                        Invoice 120456
10601     00001                                                                        August 31, 2018



 08/24/2018   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                        1.10

 08/24/2018   RE2       SCAN/COPY ( 61 @0.10 PER PG)                                        6.10

 08/24/2018   RE2       SCAN/COPY ( 58 @0.10 PER PG)                                        5.80

 08/24/2018   RE2       SCAN/COPY ( 90 @0.10 PER PG)                                        9.00

 08/24/2018   RE2       SCAN/COPY ( 80 @0.10 PER PG)                                        8.00

 08/24/2018   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                        1.60

 08/27/2018   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                        1.10

 08/28/2018   CC        Conference Call [E105] CourtCall for 8/1/2018 - 8/31/2018,         42.50
                        DAZ

 08/28/2018   CC        Conference Call [E105] CourtCall for 8/1/2018 - 8/31/2018,         42.50
                        WNL

 08/28/2018   CC        Conference Call [E105] CourtCall for 8/1/2018 - 8/31/2018,         42.50
                        HDH

 08/30/2018   RE2       SCAN/COPY ( 25 @0.10 PER PG)                                        2.50

 08/30/2018   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                        1.60

 08/30/2018   RE2       SCAN/COPY ( 104 @0.10 PER PG)                                      10.40

 08/30/2018   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                        1.80

 08/30/2018   RE2       SCAN/COPY ( 77 @0.10 PER PG)                                        7.70



 08/31/2018   PAC       Pacer - Court Research                                            245.70



   Total Expenses for this Matter                                                    $1,155.30




                                                                                                   EXHIBIT "A"
                                                                                                     Page 243
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                              Main Document   Page 248 of 389

Pachulski Stang Ziehl & Jones LLP                                                                        Page: 19
Bral, John Jean                                                                                          Invoice 120456
10601     00001                                                                                          August 31, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 08/31/2018

Total Fees                                                                                                                 $83,337.00
Chargeable costs and disbursements                                                                                          $1,155.30
Total Due on Current Invoice.....................                                                                          $84,492.30


Outstanding Balance from prior Invoices as of 08/31/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed           Balance Due


     118521                        01/31/2018                  $64,977.50                               $1.40              $64,978.90
     118768                        02/28/2018                  $89,105.00                           $6,717.72              $95,822.72
     119267                        03/31/2018                 $170,795.00                            $818.42           $171,613.42
     119338                        04/30/2018                 $241,285.00                          $12,901.06          $254,186.06
     119732                        06/13/2018                 $165,330.00                           $2,241.54          $167,571.54
     119915                        06/30/2018                 $127,527.50                            $476.66           $128,004.16
     120454                        07/31/2018                 $120,280.00                           $2,092.83          $122,372.83


Total Amount Due on Current and Prior Invoices                                                                       $1,089,041.93




                                                                                                                  EXHIBIT "A"
                                                                                                                    Page 244
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13        Desc
                               Main Document   Page 249 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               November 30, 2018
John J. Bral                                                   Invoice 120968
2601 Main Street ste. 9601                                     Client  10601
Irvine, CA 92614                                               Matter  00001
                                                                       WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 11/30/2018
                 FEES                                          $201,480.00
                 EXPENSES                                         $2,218.98
                 TOTAL CURRENT CHARGES                         $203,698.98

                 BALANCE FORWARD                              $1,089,041.93
                 TOTAL BALANCE DUE                            $1,292,740.91




                                                                                   EXHIBIT "A"
                                                                                     Page 245
       Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                         Main Document   Page 250 of 389

Pachulski Stang Ziehl & Jones LLP                                                      Page:     2
Bral, John Jean                                                                        Invoice 120968
10601     00001                                                                        November 30, 2018




 Summary of Services by Task Code
 Task Code            Description                                             Hours                      Amount

 AA                   Asset Analysis/Recovery[B120]                             0.40                       $340.00
 BL                   Bankruptcy Litigation [L430]                              3.40                    $1,810.00
 BO                   Business Operations                                       1.00                       $850.00
 CA                   Case Administration [B110]                               13.70                   $10,915.00
 CO                   Claims Admin/Objections[B310]                             4.50                    $3,125.00
 FN                   Financing [B230]                                          0.10                          $85.00
 LN                   Litigation (Non-Bankruptcy)                               8.20                    $5,350.00
 PD                   Plan & Disclosure Stmt. [B320]                          241.20                 $160,630.00
 SL                   Stay Litigation [B140]                                   28.30                   $18,375.00
                                                                              300.80                 $201,480.00

 Summary of Services by Professional
 ID           Name                                     Title           Rate             Hours              Amount

 NPL          Lockwood, Nancy P. F.                    Paralegal     250.00             27.20          $6,800.00
 SAOS         O'Keefe, Sean A                          Counsel       750.00             19.00        $14,250.00
 TCF          Flanagan, Tavi C.                        Counsel       650.00            179.90       $116,935.00
 WNL          Lobel, William N.                        Partner       850.00             74.70        $63,495.00
                                                                                   300.80            $201,480.00




 Summary of Expenses
Description                                                                                                Amount

Attorney Service [E107]                                                                                    $244.09



Conference Call [E105]                                                                                        $12.62



Federal Express [E108]                                                                                     $115.85




                                                                                                EXHIBIT "A"
                                                                                                  Page 246
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13    Desc
                                    Main Document   Page 251 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 120968
10601     00001                                                             November 30, 2018


 Summary of Expenses
Description                                                                                     Amount

Filing Fee [E112]                                                                                 $17.25



Lexis/Nexis- Legal Research [E                                                             $1,113.14



Outside Services                                                                                $120.00



Pacer - Court Research                                                                          $121.80



Postage [E108]                                                                                    $48.27



Reproduction/ Scan Copy                                                                         $248.90



Overtime                                                                                        $146.42



Travel Expense [E110]                                                                             $15.25



Transcript [E116]                                                                                 $15.39



                                                                                            $2,218.98




                                                                                    EXHIBIT "A"
                                                                                      Page 247
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 252 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     4
Bral, John Jean                                                                                  Invoice 120968
10601     00001                                                                                  November 30, 2018


                                                                                         Hours          Rate         Amount
  Asset Analysis/Recovery[B120]
09/05/2018    WNL     AA        Review correspondence re: pending actions to              0.10       850.00            $85.00
                                invalidate liens.
09/10/2018    WNL     AA        Review and analyze issues and alternatives re:            0.30       850.00          $255.00
                                avoidance of liens.
                                                                                          0.40                       $340.00

  Bankruptcy Litigation [L430]
09/07/2018    WNL     BL        Review , analyze and comment on proposed insert           0.20       850.00          $170.00
                                into Status Report.
09/11/2018    WNL     BL        Review and analyze revised Status Report.                 0.30       850.00          $255.00
09/11/2018    WNL     BL        Review correspondence re: pleadings to be filed           0.10       850.00            $85.00
                                today.
09/11/2018    WNL     BL        Review additional correspondence re: various              0.20       850.00          $170.00
                                pleadings to be filed.
09/11/2018    WNL     BL        Review and revise initial draft of Status Report.         0.20       850.00          $170.00
09/11/2018    WNL     BL        Review additional correspondence re: changes to           0.20       850.00          $170.00
                                declarations.
09/12/2018    WNL     BL        Review correspondence re: Steward                         0.20       850.00          $170.00
                                non-dischargeability action and response thereto.
09/13/2018    WNL     BL        Review final versions of status reports in pending        0.10       850.00            $85.00
                                non-dischargeability lawsuits.
09/13/2018    NPL     BL        Review and reply to email from L. Gauthier                0.20       250.00            $50.00
                                regarding Beitler parties joint status reports.
09/13/2018    NPL     BL        Attention to preparation of defendant's portion of        1.30       250.00          $325.00
                                joint status reports for the Beitler parties adversary
                                proceedings.
09/13/2018    NPL     BL        Review and reply to email from A. Friedman                0.10       250.00            $25.00
                                regarding joint status reports for the Beitler parties
                                adversary proceedings.
09/13/2018    NPL     BL        Draft email to G. Klausner regarding joint status         0.10       250.00            $25.00
                                reports for the Beitler parties adversary proceedings.
09/13/2018    NPL     BL        Office conference with W. Lobel regarding joint           0.10       250.00            $25.00
                                status reports for the Beitler parties adversary
                                proceedings.
09/14/2018    WNL     BL        Review draft Joint Status Reports and related             0.10       850.00            $85.00
                                correspondence.
                                                                                          3.40                   $1,810.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 248
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 253 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Bral, John Jean                                                                               Invoice 120968
10601     00001                                                                               November 30, 2018


                                                                                      Hours          Rate         Amount
  Business Operations
09/14/2018    WNL     BO        Review Stipulation with Cannae Financial re:           0.10       850.00            $85.00
                                distributions from Westcliff.
09/17/2018    WNL     BO        Review Motion to Approve Stipulation to Allow          0.10       850.00            $85.00
                                Distributions from Westclill.
09/26/2018    WNL     BO        Review correspondence re: distributions from           0.10       850.00            $85.00
                                Westcliff and Javier
09/26/2018    WNL     BO        Review additional correspondence re: breakdown for     0.10       850.00            $85.00
                                distribution checks.
10/15/2018    WNL     BO        Review Monthly Operating Report for month ending       0.10       850.00            $85.00
                                September 30, 2018.
10/20/2018    WNL     BO        Review correspondence re: distribution to Cannae       0.10       850.00            $85.00
                                from Westcliff.
10/24/2018    WNL     BO        Review correspondence re: distributions from           0.10       850.00            $85.00
                                Westcliff.
10/24/2018    WNL     BO        Review correspondence re: distributions from           0.10       850.00            $85.00
                                Westcliff.
10/25/2018    WNL     BO        Review correspondence and schedule of                  0.10       850.00            $85.00
                                distributions from Westcliff.
10/26/2018    WNL     BO        Review correspondence re: Westcliff distributions.     0.10       850.00            $85.00
                                                                                       1.00                       $850.00

  Case Administration [B110]
09/06/2018    WNL     CA        Telephone call with A. Friedman re: strategy and       0.20       850.00          $170.00
                                pending Status report.
09/07/2018    NPL     CA        Attention to dates and deadlines associated with       0.20       250.00            $50.00
                                outstanding matters.
09/10/2018    WNL     CA        Comment on insert to Status Report.                    0.10       850.00            $85.00
09/11/2018    WNL     CA        Review and revise draft addition to status report.     0.40       850.00          $340.00
09/11/2018    WNL     CA        Review additional correspondence re: changes to        0.20       850.00          $170.00
                                draft status report.
09/11/2018    WNL     CA        Review correspondence re: changes to draft Status      0.20       850.00          $170.00
                                Report.
09/11/2018    WNL     CA        Review and comment on draft Status Report.             0.20       850.00          $170.00
09/11/2018    SAO     CA        Review proposed insert to status conference report.    0.50       750.00          $375.00
09/12/2018    WNL     CA        Telephone call with A. Friedman re: status report      0.40       850.00          $340.00
                                and related iussues and strategy.
09/12/2018    WNL     CA        Review and comment on draft of status report.          0.80       850.00          $680.00
09/12/2018    WNL     CA        Review correspondence re: filing status report as a    0.10       850.00            $85.00
                                unilateral report.




                                                                                                      EXHIBIT "A"
                                                                                                        Page 249
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 254 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Bral, John Jean                                                                                  Invoice 120968
10601     00001                                                                                  November 30, 2018


                                                                                         Hours          Rate         Amount
09/12/2018    WNL     CA        Review changes to status report.                          0.10       850.00           $85.00
09/12/2018    WNL     CA        Review correspondence re: Joint Status Report.            0.10       850.00            $85.00
09/12/2018    SAO     CA        Conference call with A. Friedman re questions about       0.20       750.00          $150.00
                                revised version of insert to status conference report.
09/13/2018    WNL     CA        Telephone call with A. Friedman re: Joint Status          0.30       850.00          $255.00
                                Report and related issues.
09/13/2018    WNL     CA        Review and execute final versions of all status           0.20       850.00          $170.00
                                reports being filed.
09/13/2018    WNL     CA        Review updated critical dates summary.                    0.10       850.00            $85.00
09/13/2018    WNL     CA        Review additional correspondence re: joint status         0.10       850.00            $85.00
                                reports.
09/13/2018    WNL     CA        Review correspondence re: status report issues.           0.10       850.00            $85.00
09/13/2018    WNL     CA        Review additional correspondence re: comments to          0.10       850.00            $85.00
                                draft status report.
09/17/2018    WNL     CA        Review correspondence re: pending deadlines and           0.20       850.00          $170.00
                                hearings.
09/18/2018    WNL     CA        Review Monthly Operating report for August.               0.10       850.00            $85.00
09/20/2018    WNL     CA        Prepare for status conference including review of         1.80       850.00      $1,530.00
                                prior pleadings.
09/20/2018    WNL     CA        Telephone call with A. Friedman re: arguments for         0.50       850.00          $425.00
                                pending status conference.
09/20/2018    WNL     CA        Review pleadings and prepare arguments for                1.60       850.00      $1,360.00
                                pending status conference.
09/20/2018    WNL     CA        Attendance at status conference and related matters.      2.80       850.00      $2,380.00
09/21/2018    WNL     CA        Review revised summary of pending deadlines.              0.10       850.00            $85.00
10/01/2018    NPL     CA        Review critical dates and deadlines memorandum;           0.50       250.00          $125.00
                                attention to same.
10/10/2018    WNL     CA        Review updated critical date memo.                        0.10       850.00            $85.00
11/01/2018    NPL     CA        Review and reply to email from L. Gauthier                0.10       250.00            $25.00
                                regarding critical date and deadline memorandum.
11/08/2018    NPL     CA        Attention to outstanding matters; dates and deadlines     0.30       250.00            $75.00
                                regarding same.
11/15/2018    WNL     CA        Review monthly operational report for October,            0.10       850.00            $85.00
                                2018.
11/19/2018    WNL     CA        Review updated critical dates memo.                       0.10       850.00            $85.00
11/24/2018    WNL     CA        Review and revise prebill for October, 2018.              0.80       850.00          $680.00
                                                                                         13.70                  $10,915.00

  Claims Admin/Objections[B310]
09/01/2018    WNL     CO        Telephone call with A. Friedman re: strategy in           0.10       850.00            $85.00



                                                                                                         EXHIBIT "A"
                                                                                                           Page 250
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 255 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Bral, John Jean                                                                                Invoice 120968
10601     00001                                                                                November 30, 2018


                                                                                       Hours          Rate         Amount
                                dealing with Beitler's bad acts.
09/05/2018    WNL     CO        Review correspondence re: claim 23.                     0.10       850.00            $85.00
09/05/2018    WNL     CO        Review correspondence re: withdrawal of claim #23       0.10       850.00            $85.00
                                and related issues.
09/05/2018    TCF     CO        Review and analysis of Beitler party claim issues.      1.40       650.00          $910.00
09/06/2018    NPL     CO        Draft email to A. Friedman regarding Bral               0.10       250.00            $25.00
                                pleadings.
09/12/2018    TCF     CO        Review and analysis of Steward motion to dismiss;       0.20       650.00          $130.00
                                correspondence regarding same.
09/21/2018    WNL     CO        Review correspondence re: closing argument on           0.10       850.00            $85.00
                                Motion to Strike Claims.
09/25/2018    WNL     CO        Review correspondence re: Joint Statement Re:           0.10       850.00            $85.00
                                Scheduling of Closing Arguments on Motion To
                                Strike.
09/25/2018    WNL     CO        Review correspondence re: Closing Arguments on          0.10       850.00            $85.00
                                Motion To Strike Claims.
09/26/2018    WNL     CO        Review correspondence re: stipulation re: scheduling    0.10       850.00            $85.00
                                final arguments on Motion to Strike.
10/04/2018    WNL     CO        Review correspondence re: Reply Brief re: Motion        0.20       850.00          $170.00
                                to Strike Claims.
10/09/2018    WNL     CO        Review correspondence re: treatment of claim of         0.10       850.00            $85.00
                                Orange County.
10/09/2018    WNL     CO        Review correspondence re: interest on claim of          0.10       850.00            $85.00
                                County of Orange.
10/20/2018    WNL     CO        Review Declaration of Non-opposition to Motion for      0.10       850.00            $85.00
                                Order Approving Stipulation with Cannae Financial.
11/26/2018    TCF     CO        Review and analysis of claim issues.                    0.80       650.00          $520.00
11/26/2018    TCF     CO        Communications with A. Friedman regarding claim         0.20       650.00          $130.00
                                issues.
11/26/2018    TCF     CO        Review and analysis regarding claim issues.             0.60       650.00          $390.00
                                                                                        4.50                   $3,125.00

  Financing [B230]
09/26/2018    WNL     FN        Review correspondence re: Ous request for financial     0.10       850.00            $85.00
                                information.
                                                                                        0.10                         $85.00

  Litigation (Non-Bankruptcy)
09/24/2018    WNL     LN        Review correspondence re: status report for Bral V.     0.10       850.00            $85.00
                                Westcliff matter.
09/24/2018    NPL     LN        Review and reply to email from L. Gauthier              0.10       250.00            $25.00



                                                                                                       EXHIBIT "A"
                                                                                                         Page 251
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 256 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Bral, John Jean                                                                                Invoice 120968
10601     00001                                                                                November 30, 2018


                                                                                       Hours          Rate         Amount
                                regarding status report for Bral v. Westcliff.
09/25/2018    NPL     LN        Finalize status report regarding Bral v. Westcliff      0.30       250.00            $75.00
                                arbitration; draft email to L. Gauthier regarding
                                same.
10/02/2018    NPL     LN        Draft email to L. Gauthier regarding Bral v.            0.20       250.00            $50.00
                                Westcliff status report; draft email to B. Anavim
                                regarding same.
10/04/2018    SAO     LN        Conference call with A. Friedman re status              0.20       750.00          $150.00
                                conference in LASC and case status.
10/10/2018    WNL     LN        Telephone call with John Mittelbach and confer with     0.20       850.00          $170.00
                                Nancy Lockwood re: status conference in state court
                                litigation; review correspondence re: same.
10/10/2018    SAO     LN        Status conference in Los Angeles Superior in Bral v.    0.40       750.00          $300.00
                                Westcliff.
10/17/2018    NPL     LN        Review and reply to email from L. Gautheir              0.10       250.00            $25.00
                                regarding Bral v. Westcliff notice of continued
                                status conference.
10/17/2018    NPL     LN        Finalize notice of continued status conference          0.30       250.00            $75.00
                                regarding Bral v. Westcliff.
10/22/2018    TCF     LN        Telephone conference with A. Friedman regarding         0.20       650.00          $130.00
                                motion regarding stay violation.
10/22/2018    TCF     LN        Review and analysis of issues regarding motion          0.20       650.00          $130.00
                                regarding stay violation.
10/26/2018    WNL     LN        Review correspondence re: status of dismissal of        0.10       850.00            $85.00
                                cross-complaint.
10/29/2018    WNL     LN        Review and analyze final version of Motion for          0.60       850.00          $510.00
                                Contempt.
11/05/2018    WNL     LN        Review correspondence regarding objection to            0.10       850.00            $85.00
                                notice of deposition of J. Bral.
11/19/2018    WNL     LN        Review, analyze and respond to correspondence           0.20       850.00          $170.00
                                regarding possible settlement of sanctions issue.
11/28/2018    WNL     LN        Review correspondence regarding withdrawal of           0.10       850.00            $85.00
                                cross-complaint.
11/28/2018    WNL     LN        Review, analyze and respond to correspondence           0.30       850.00          $255.00
                                regarding cross-complaint in Mission state court
                                litigation.
11/28/2018    TCF     LN        Review and analysis of pending litigation and           4.20       650.00      $2,730.00
                                related issues.
11/28/2018    TCF     LN        Review and analysis of stay violation issues.           0.20       650.00          $130.00
11/29/2018    WNL     LN        Review correspondence regarding withdrawal of           0.10       850.00            $85.00
                                cross complaint.
                                                                                        8.20                   $5,350.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 252
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                     Main Document   Page 257 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Bral, John Jean                                                                                 Invoice 120968
10601     00001                                                                                 November 30, 2018


                                                                                        Hours          Rate         Amount
  Plan & Disclosure Stmt. [B320]
08/29/2018    WNL     PD        Review declaration of M. Hurwitz re: Motion To           0.10       850.00            $85.00
                                estimate Claims For Voting Purposes.
09/01/2018    WNL     PD        Telephone call with A. Friedman re: objections to        0.30       850.00          $255.00
                                plan confirmation and responses thereto.
09/04/2018    WNL     PD        Analyze issues and responses re: potential objections    0.70       850.00          $595.00
                                to plan confirmation.
09/04/2018    WNL     PD        Review correspondence re: plan confirmation issues.      0.20       850.00          $170.00
09/04/2018    TCF     PD        Review and analysis of plan confirmation issues to       0.50       650.00          $325.00
                                be addressed.
09/04/2018    TCF     PD        Telephone conference with A. Friedman regarding          0.10       650.00            $65.00
                                plan confirmation issues to be addressed.
09/04/2018    TCF     PD        Telephone conference with L. Gauthier regarding          0.10       650.00            $65.00
                                voting and balloting issues.
09/04/2018    TCF     PD        Review and analysis of voting results on plan.           0.10       650.00            $65.00
09/04/2018    TCF     PD        Correspondence with team regarding voting.               0.10       650.00            $65.00
09/05/2018    TCF     PD        Correspondence with A. Friedman regarding plan           0.10       650.00            $65.00
                                and voting matters.
09/05/2018    TCF     PD        Draft and revisions to confirmation documents.           0.80       650.00          $520.00
09/05/2018    TCF     PD        Correspondence with L. Gauthier regarding                0.10       650.00            $65.00
                                confirmation documents.
09/06/2018    TCF     PD        Research regarding confirmation issues.                  4.20       650.00      $2,730.00
09/06/2018    WNL     PD        Review correspondence and analyze issues                 0.20       850.00          $170.00
                                concerning exclusivity and dissolution of LLC's.
09/06/2018    WNL     PD        Review and analyze various objections of the Beitler     0.60       850.00          $510.00
                                parties to confirmation of plan.
09/06/2018    TCF     PD        Review and analysis of plan objections, research.        1.80       650.00      $1,170.00
09/06/2018    TCF     PD        Research and review and revise confirmation brief.       3.20       650.00      $2,080.00
09/07/2018    WNL     PD        Review correspondence re: hearing on motion to           0.10       850.00            $85.00
                                estimate claims.
09/07/2018    WNL     PD        Review correspondence re: Motion To Designate            0.10       850.00            $85.00
                                Claims.
09/07/2018    WNL     PD        Confer with A. Friedman re: plan confirmation            0.30       850.00          $255.00
                                objections and related issues.
09/07/2018    WNL     PD        Review plan and confer with E. fromme re:                0.60       850.00          $510.00
                                attorney's lien.
09/07/2018    WNL     PD        Review correspondence re: Beitler request for            0.10       850.00            $85.00
                                estimation of claims for voting purposes.
09/07/2018    WNL     PD        Review correspondence and analyze the issue re:          0.20       850.00          $170.00
                                attorneys lien for fees in the plan..




                                                                                                        EXHIBIT "A"
                                                                                                          Page 253
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 258 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 10
Bral, John Jean                                                                                Invoice 120968
10601     00001                                                                                November 30, 2018


                                                                                       Hours          Rate         Amount
09/07/2018    WNL     PD        Review correspondence re: various aspects of            0.20       850.00          $170.00
                                attorneys fee lien and independent representation of
                                John Bral re: same.
09/07/2018    TCF     PD        Research and drafting of confirmation brief.            6.80       650.00      $4,420.00
09/07/2018    TCF     PD        Draft and revise confirmation brief.                    5.60       650.00      $3,640.00
09/07/2018    TCF     PD        Various correspondence with team regarding              0.20       650.00          $130.00
                                confirmation issues, objections and brief.
09/08/2018    WNL     PD        Review draft of confirmation brief and related          1.80       850.00      $1,530.00
                                correspondence.
09/08/2018    TCF     PD        Various correspondence with A. Meislik regarding        0.20       650.00          $130.00
                                evidence / declaration in support of confirmation.
09/08/2018    TCF     PD        Correspondence with A. Friedman regarding               0.10       650.00            $65.00
                                confirmation issues.
09/08/2018    TCF     PD        Review and analysis of confirmation issues.             0.30       650.00          $195.00
09/08/2018    SAO     PD        Review and comment on confirmation brief.               0.50       750.00          $375.00
09/09/2018    WNL     PD        Review Adam Meislik's comments re: confirmation         0.10       850.00            $85.00
                                issues.
09/09/2018    WNL     PD        Review redlined confirmation brief.                     0.40       850.00          $340.00
09/09/2018    WNL     PD        Review transcript of exclusivety hraeing and other      1.20       850.00      $1,020.00
                                pleadings and transcripts re: comments of Judge
                                Clarkson and Beitler parties re: pending issues.
09/09/2018    WNL     PD        Review correspondence re: plan issues                   0.20       850.00          $170.00
09/09/2018    WNL     PD        Review correspondence and analyze issues raised by      0.20       850.00          $170.00
                                specific language in confirmation brief.
09/09/2018    TCF     PD        Research and drafting of confirmation brief.            3.20       650.00      $2,080.00
09/09/2018    TCF     PD        Research and draft confirmation brief.                  1.80       650.00      $1,170.00
09/10/2018    WNL     PD        Conference call with A. Friedman, T. Flanagan and       1.20       850.00      $1,020.00
                                S. o'Keefe re changes to confirmation brief.
09/10/2018    WNL     PD        Review and comment on revised declaration of            0.30       850.00          $255.00
                                Adam Meislik.
09/10/2018    WNL     PD        Review and comment on initial draft of Declaration      0.30       850.00          $255.00
                                of Adam Meislik.
09/10/2018    WNL     PD        Review and revise draft of confirmation brief.          1.20       850.00      $1,020.00
09/10/2018    WNL     PD        Review additional correspondence re: confirmation       0.20       850.00          $170.00
                                brief.
09/10/2018    WNL     PD        Review A. Friedman's comments to draft                  0.40       850.00          $340.00
                                Confirmation Brief.
09/10/2018    WNL     PD        Review correspondence re: Adam Meislik's                0.20       850.00          $170.00
                                Declaration.
09/10/2018    WNL     PD        Review transcript of hearing on exclusivity and         0.20       850.00          $170.00
                                correspondence re: its use.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 254
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 259 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 11
Bral, John Jean                                                                                Invoice 120968
10601     00001                                                                                November 30, 2018


                                                                                       Hours          Rate         Amount
09/10/2018    WNL     PD        Review and revise latest version of the confirmation    0.80       850.00          $680.00
                                brief.
09/10/2018    WNL     PD        Review and comment on initial draft of declaration      0.20       850.00          $170.00
                                of Adam Meislik in support of confirmation.
09/10/2018    WNL     PD        Review and comment on initial draft of declaration      0.20       850.00          $170.00
                                of John Bral in support of confirmation.
09/10/2018    WNL     PD        Conference call re: confirmation issues and             0.90       850.00          $765.00
                                pleadings.
09/10/2018    TCF     PD        Correspondence A. Friedman regarding                    0.10       650.00            $65.00
                                confirmation issues.
09/10/2018    TCF     PD        Research and drafting of confirmation brief and         5.60       650.00      $3,640.00
                                supporting documents.
09/10/2018    TCF     PD        Continued research and drafting of confirmation         5.20       650.00      $3,380.00
                                brief and supporting documents; evidence,
                                declarations in support.
09/10/2018    TCF     PD        Conference call with team regarding confirmation        1.20       650.00          $780.00
                                preparation.
09/10/2018    NPL     PD        Review and reply to email from T. Flanagan              0.10       250.00            $25.00
                                regarding confirmation brief.
09/10/2018    NPL     PD        Telephone call with L. Gauthier regarding plan          0.10       250.00            $25.00
                                confirmation brief.
09/10/2018    NPL     PD        Review debtor docket for plan confirmation              0.10       250.00            $25.00
                                deadlines; telephone call to L. Gauthier regarding
                                same.
09/10/2018    SAO     PD        Participate in conference call with all counsel re      0.70       750.00          $525.00
                                confirmation issues and revisions and additions to
                                plan confirmation brief.
09/11/2018    WNL     PD        Review and revise draft confirmation brief.             2.60       850.00      $2,210.00
09/11/2018    WNL     PD        Review and revise draft declaration of A. Meislik in    0.90       850.00          $765.00
                                support of confirmation brief.
09/11/2018    WNL     PD        Review revised declaration of J. Bral.                  0.40       850.00          $340.00
09/11/2018    WNL     PD        Review additional correspondence re: plan               0.10       850.00            $85.00
                                confirmation issues.
09/11/2018    WNL     PD        Telephone call with A. Friedman re: changes to          0.20       850.00          $170.00
                                pleadings and declarations being filed.
09/11/2018    WNL     PD        Review revised exhibit to Adam Meislik Declaration      0.20       850.00          $170.00
                                and related correspondence.
09/11/2018    WNL     PD        Review correspondence re: declaration of John Bral      0.10       850.00            $85.00
                                in support of confirmation of the plan.
09/11/2018    WNL     PD        Review declaration of Adam Meislik and attached         0.20       850.00          $170.00
                                exhibits in support of plan confirmation.
09/11/2018    WNL     PD        Review correspondence re: plan confirmation issues.     0.20       850.00          $170.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 255
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 260 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 12
Bral, John Jean                                                                                 Invoice 120968
10601     00001                                                                                 November 30, 2018


                                                                                        Hours          Rate         Amount
09/11/2018    WNL     PD        Review additional correspondence re: Adam Meislik        0.20       850.00          $170.00
                                Declaration in support of Plan Confirmation.
09/11/2018    WNL     PD        Review correspondence re: issues concerning the          0.20       850.00          $170.00
                                Sandpiper property.
09/11/2018    WNL     PD        Review correspondence re: declaration of John Bral       0.10       850.00            $85.00
                                in support of Plan Confirmation.
09/11/2018    WNL     PD        Review additional correspondence re: John Bral           0.20       850.00          $170.00
                                Declaration.
09/11/2018    WNL     PD        Review correspondence re: changes to Declaration         0.10       850.00            $85.00
                                of John Bral.
09/11/2018    WNL     PD        Review additional correspondence re: John Bral's         0.20       850.00          $170.00
                                declaration.
09/11/2018    WNL     PD        Review additional changes to Aam Meislik                 0.20       850.00          $170.00
                                Declaration in support of Plan Confirmation.
09/11/2018    WNL     PD        Review correspondence re: Declaration of John Bral       0.20       850.00          $170.00
                                in support of Plan Confirmation.
09/11/2018    WNL     PD        Review latest draft of Confirmation Brief.               0.90       850.00          $765.00
09/11/2018    TCF     PD        Drafting and revisions to confirmation documents,        6.20       650.00      $4,030.00
                                brief, declarations.
09/11/2018    TCF     PD        Finalize confirmation documents, brief, declarations,    3.60       650.00      $2,340.00
                                evidence and motion to exceed page limit.
09/11/2018    NPL     PD        Draft email to A. Friedman regarding appendix of         0.10       250.00            $25.00
                                unpublished opinions.
09/11/2018    NPL     PD        Prepare appendix of unpublished opinions regarding       0.60       250.00          $150.00
                                confirmation brief; forward same to A. Friedman for
                                review.
09/11/2018    NPL     PD        Review and reply to email from L. Gauthier               0.10       250.00            $25.00
                                regarding confirmation brief.
09/11/2018    NPL     PD        Review and reply to email from T. Flanagan               0.10       250.00            $25.00
                                regarding confirmation brief and supporting
                                pleadings.
09/11/2018    NPL     PD        Lexis research of unpublished opinions regarding         0.40       250.00          $100.00
                                confirmation brief.
09/11/2018    NPL     PD        Finalize declaration of A. Meislik regarding             0.70       250.00          $175.00
                                confirmation brief.
09/11/2018    NPL     PD        Finalize declaration of John Bral in support of          0.80       250.00          $200.00
                                confirmation brief.
09/11/2018    NPL     PD        Finalize declaration of L. Gauthier regarding            0.50       250.00          $125.00
                                confirmation brief.
09/11/2018    NPL     PD        Revise and finalize motion to exceed page limits on      0.70       250.00          $175.00
                                confirmation brief.
09/11/2018    NPL     PD        Finalize order granting motion to exceed page limit      0.40       250.00          $100.00
                                on confirmation brief.



                                                                                                        EXHIBIT "A"
                                                                                                          Page 256
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                     Main Document   Page 261 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 13
Bral, John Jean                                                                               Invoice 120968
10601     00001                                                                               November 30, 2018


                                                                                      Hours          Rate         Amount
09/11/2018    NPL     PD        Finalize appendix of unpublished opinions in           0.40       250.00          $100.00
                                support of confirmation brief.
09/11/2018    NPL     PD        Review and reply to email from L. Gauthier             0.10       250.00            $25.00
                                regarding plan confirmation pleadings.
09/12/2018    TCF     PD        Review and analysis of issues regarding continued      0.10       650.00            $65.00
                                confirmation proceedings.
09/12/2018    TCF     PD        Telephone conference with A. Friedman regarding        0.10       650.00            $65.00
                                continued confirmation proceedings.
09/12/2018    WNL     PD        Review and approve Notice of Continuance of            0.10       850.00            $85.00
                                Confirmation Hearing; confer with N. Lockwood re:
                                same.
09/12/2018    WNL     PD        Review correspondence re: confirmation hearing.        0.10       850.00            $85.00
09/12/2018    WNL     PD        Review correspondence re: objections to treatment      0.10       850.00            $85.00
                                of claim of Michelle Easton.
09/12/2018    WNL     PD        Review correspondence re: pending deposition of        0.10       850.00            $85.00
                                Michelle Easton.
09/12/2018    WNL     PD        Review correspondence re: Appendix of                  0.10       850.00            $85.00
                                Unpublished Opinions.
09/12/2018    WNL     PD        Review correspondence re: exhibits to Ballot           0.10       850.00            $85.00
                                Declaration.
09/12/2018    WNL     PD        Review changes to draft Declaration of John Bral.      0.20       850.00          $170.00
09/12/2018    WNL     PD        Review and comment on various pleadings to be          0.30       850.00          $255.00
                                filed today.
09/12/2018    WNL     PD        Review latest draft of the Confirmation Brief.         0.80       850.00          $680.00
09/12/2018    TCF     PD        Attend to confirmation issues.                         0.60       650.00          $390.00
09/12/2018    TCF     PD        Review and revise notice of confirmation hearing.      0.10       650.00            $65.00
09/12/2018    TCF     PD        Review and analysis of issues regarding continuance    0.10       650.00            $65.00
                                of confirmation hearing.
09/12/2018    TCF     PD        Review and analysis of issues regarding                0.40       650.00          $260.00
                                confirmation; attend to same.
09/12/2018    TCF     PD        Correspondence to team regarding confirmation          0.10       650.00            $65.00
                                hearing and related issues.
09/12/2018    TCF     PD        Correspondence N. Lockwood regarding                   0.10       650.00            $65.00
                                confirmation documents.
09/12/2018    NPL     PD        Telephone call with chambers regarding hearing on      0.10       250.00            $25.00
                                confirmation of plan.
09/12/2018    NPL     PD        Telephone call with T. Flanagan regarding hearing      0.30       250.00            $75.00
                                on confirmation of plan; conferenced in A. Friedman
                                regarding same.
09/12/2018    NPL     PD        Office conference with W. Lobel regarding vacating     0.10       250.00            $25.00
                                plan confirmation hearing.




                                                                                                      EXHIBIT "A"
                                                                                                        Page 257
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 262 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 14
Bral, John Jean                                                                                Invoice 120968
10601     00001                                                                                November 30, 2018


                                                                                       Hours          Rate         Amount
09/12/2018    NPL     PD        Draft notice of errata regarding plan confirmation      0.40       250.00          $100.00
                                hearing; forward same to T. Flanagan for review.
09/12/2018    NPL     PD        Draft email to A. Friedman regarding errata             0.10       250.00            $25.00
                                regarding plan confirmation hearing.
09/12/2018    NPL     PD        Finalize notice of vacated hearing on plan              0.30       250.00            $75.00
                                confirmation.
09/13/2018    WNL     PD        Review and analyze correspondence re: strategy          0.10       850.00            $85.00
                                concerning attempts by Beitler to reargue Motion to
                                Strike.
09/13/2018    WNL     PD        Review notice of errata regarding plan confirmation.    0.10       850.00            $85.00
09/13/2018    WNL     PD        Review correspondence re: proposed deposition of J.     0.10       850.00            $85.00
                                Bral re: plan confirmation issues.
09/13/2018    TCF     PD        Review and analysis of status report and issues.        0.30       650.00          $195.00
09/13/2018    NPL     PD        Review and reply to email from A. Friedman              0.10       250.00            $25.00
                                regarding declaration of J. Bral in support of plan
                                confirmation.
09/15/2018    WNL     PD        Review and analyze memorandum in support of plan        2.30       850.00      $1,955.00
                                confirmation and related documents.
09/17/2018    SAO     PD        Conference call with A. Friedman re Beitler's           0.20       750.00          $150.00
                                attempt to depose John Bral a second time.
09/17/2018    WNL     PD        Review and analyze plan confirmation issues and         0.70       850.00          $595.00
                                arguments.
09/17/2018    TCF     PD        Correspond with A. Friedman regarding case and          0.10       650.00            $65.00
                                confirmation issues.
09/18/2018    WNL     PD        Confer with A. Friedman re: confirmation objections     0.90       850.00          $765.00
                                and related issues.
09/19/2018    WNL     PD        Review correspondence re: confirmation hearing and      0.10       850.00            $85.00
                                related scheduling issues.
09/19/2018    WNL     PD        Review Declaration of Tom Lallas and exhibits           0.50       850.00          $425.00
                                thereto, including transcript of Michelle Easton
                                deposition and exhibits thereto.
09/19/2018    WNL     PD        Review and analyze Beitler objections to                1.30       850.00      $1,105.00
                                confirmation brief.
09/19/2018    WNL     PD        Review evidentiary objections to Declaration of         0.80       850.00          $680.00
                                Adam Meislik.
09/19/2018    NPL     PD        Prepare counsel for hearings on plan confirmation,      0.30       250.00            $75.00
                                adversary status conferences and chapter 11 status
                                conference.
09/20/2018    WNL     PD        Review Loop 76 decision re: plan confirmation           0.30       850.00          $255.00
                                issues.
09/20/2018    WNL     PD        Review and analyze Weiss-Wolf decision re: plan         0.20       850.00          $170.00
                                and disclosure statement issues.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 258
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 263 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 15
Bral, John Jean                                                                                 Invoice 120968
10601     00001                                                                                 November 30, 2018


                                                                                        Hours          Rate         Amount
09/20/2018    WNL     PD        Review and analyze decision imn VIII Green I re:         0.20       850.00          $170.00
                                creditor classification and treatment issues.
09/20/2018    WNL     PD        Review and analyze Tucson Self Storage decision          0.30       850.00          $255.00
                                and arguments re: plan confirmation.
09/20/2018    WNL     PD        Review and analyze decision in Rexford Properties        0.20       850.00          $170.00
                                re: plan issues.
09/20/2018    WNL     PD        Review and analyze Paolini decision re: plan             0.20       850.00          $170.00
                                confirmation issues.
09/20/2018    WNL     PD        Review and analyze decision in NNN Parkway case          0.20       850.00          $170.00
                                re: plan confirmation issues.
09/20/2018    WNL     PD        Review and analyze additional cases re: plan             1.60       850.00      $1,360.00
                                confirmation issues and applicable law.
09/20/2018    NPL     PD        Westlaw research regarding case law cited in Beitler     0.60       250.00          $150.00
                                objection to plan confirmation brief.
09/20/2018    NPL     PD        Draft email to L. Gauthier regarding Weslaw              0.10       250.00            $25.00
                                research for Beitler objection to confirmation brief.
09/20/2018    NPL     PD        Review and reply to email from T. Flanagan               0.10       250.00            $25.00
                                regarding case law research regarding Beitler
                                objection to confirmation brief.
09/20/2018    NPL     PD        Review and reply to email from L. Gauthier               0.10       250.00            $25.00
                                regarding order granting motion to exceed page limit
                                on confirmation brief.
09/21/2018    WNL     PD        Review correspondence re: Beitler Objections to          0.10       850.00            $85.00
                                Plan Confirmation.
09/21/2018    TCF     PD        Attend to confirmation issues and research regarding     3.20       650.00      $2,080.00
                                same.
09/24/2018    TCF     PD        Research and analysis regarding confirmation issues.     5.60       650.00      $3,640.00
09/24/2018    TCF     PD        Continued research and analysis regarding                3.00       650.00      $1,950.00
                                confirmation issues.
09/25/2018    WNL     PD        Telephone call with A. Friedman re: plan and timing      0.20       850.00          $170.00
                                issues.
09/25/2018    TCF     PD        Research and analysis regarding confirmation issues      4.80       650.00      $3,120.00
                                and objections.
09/25/2018    TCF     PD        Research and analysis regarding confirmation             4.60       650.00      $2,990.00
                                support and objections.
09/26/2018    TCF     PD        Drafting reply to confirmation brief and objections.     6.80       650.00      $4,420.00
09/26/2018    TCF     PD        Preparation and drafting of reply to confirmation        7.20       650.00      $4,680.00
                                brief and objections.
09/27/2018    TCF     PD        Research regarding claims estimation.                    0.50       650.00          $325.00
09/27/2018    TCF     PD        Review and revisions to claims estimation pleading.      1.20       650.00          $780.00
09/27/2018    SAO     PD        Review Reply to Objections to Plan Confirmation          0.30       750.00          $225.00
                                and provide comments.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 259
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 264 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 16
Bral, John Jean                                                                                   Invoice 120968
10601     00001                                                                                   November 30, 2018


                                                                                          Hours          Rate         Amount
09/27/2018    WNL     PD        Review correspondence and comfer with T.                   0.10       850.00            $85.00
                                Flanagan re: draft confirmation brief.
09/27/2018    WNL     PD        Review correspondence re: confirmation brief..             0.20       850.00          $170.00
09/27/2018    WNL     PD        Review and comment on draft of Reply to                    0.70       850.00          $595.00
                                Objections to Plan Coinfirmation.
09/27/2018    TCF     PD        Review and revise confirmation reply.                      2.60       650.00      $1,690.00
09/27/2018    TCF     PD        Various communications regarding confirmation              0.40       650.00          $260.00
                                reply.
09/27/2018    TCF     PD        Research regarding confirmation reply.                     0.60       650.00          $390.00
09/28/2018    NPL     PD        Finalize request for judicial notice regarding reply to    0.60       250.00          $150.00
                                opposition to confirmation brief.
09/28/2018    WNL     PD        Review and execute Appendix of Unreported                  0.10       850.00            $85.00
                                Authorities in Support of John Bral's Response to
                                Evidentiary Objections to the Declaration of Adam
                                Meislik.
09/28/2018    WNL     PD        Review and execute Bral's Response to Evidentiary          0.20       850.00          $170.00
                                Objections to Declaration of Adam Meislik.
09/28/2018    WNL     PD        Review draft Reply re: Objection to Plan                   0.90       850.00          $765.00
                                Confirmation.
09/28/2018    WNL     PD        Review request for judicial notice in support of           0.20       850.00          $170.00
                                Debtor's Reply to Objection s to Plan Confirmation.
09/28/2018    TCF     PD        Draft and revise confirmation reply; draft request for     2.80       650.00      $1,820.00
                                judicial notice; finalize same for filing.
09/28/2018    NPL     PD        Finalize reply to opposition to confirmation brief.        0.40       250.00          $100.00
09/29/2018    WNL     PD        Review Response to Evidentiary Objections to               0.20       850.00          $170.00
                                Adam Meislik Declaration.
09/30/2018    TCF     PD        Draft and revise estimation opposition brief;              1.40       650.00          $910.00
                                communications with A. Friedman regarding same.
10/01/2018    TCF     PD        Review and revise estimation opposition.                   2.80       650.00      $1,820.00
10/01/2018    WNL     PD        Confer with A. Friedman re: Beitler Motion to              0.20       850.00          $170.00
                                Estimate Claims.
10/01/2018    NPL     PD        Review and reply to email from L. Gauthier                 0.10       250.00            $25.00
                                regarding errata to reply to opposition to
                                confirmation brief.
10/03/2018    TCF     PD        Review and revise estimation opposition.                   2.00       650.00      $1,300.00
10/03/2018    TCF     PD        Correspondence with A. Friedman regarding                  0.10       650.00            $65.00
                                estimation opposition.
10/05/2018    WNL     PD        Review and analyze Opposition to Motion for Order          0.50       850.00          $425.00
                                Temporarily Allowing Claims for Voting purposes.
10/05/2018    WNL     PD        Review and analyze Opposition to Motion to                 0.80       850.00          $680.00
                                Temporarily Allow Claims for Voting Purposes.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 260
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 265 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 17
Bral, John Jean                                                                                 Invoice 120968
10601     00001                                                                                 November 30, 2018


                                                                                        Hours          Rate         Amount
10/05/2018    WNL     PD        Review and analyze Request For Judicial Notice in        0.30       850.00          $255.00
                                support of Opposition to Motion to Temporarily
                                Allow Claims.
10/05/2018    NPL     PD        Review and reply to email from L. Gauthier               0.20       250.00            $50.00
                                regarding opposition motion to allow claim for
                                purpose of voting; draft email to W. Lobel regarding
                                same.
10/05/2018    NPL     PD        Telephone call with W. Lobel regarding opposition        0.10       250.00            $25.00
                                to motion to allow claim for purpose of voting.
10/05/2018    NPL     PD        Finalize opposition to Beitler Parties' motion to        0.90       250.00          $225.00
                                allow claim for voting purposes.
10/05/2018    NPL     PD        Finalize request for judicial notice regarding           1.80       250.00          $450.00
                                opposition to Beitler parties' motion to allow claim
                                for purposes of voting.
10/10/2018    WNL     PD        Review correspondence re: confirmation hearing.          0.10       850.00            $85.00
10/20/2018    WNL     PD        Review Declaration of Tom Lallas in Support of           0.10       850.00            $85.00
                                Reply re: Motion to Estimate Claims.
10/20/2018    WNL     PD        Review and comment on analysis of Beitler position       0.10       850.00            $85.00
                                concerning Default Judgment not being a secured
                                claim.
10/20/2018    WNL     PD        Review Beitler Reply re: Motion to Estimate              1.60       850.00      $1,360.00
                                Claims.
10/24/2018    SAO     PD        Conference call with A. Friedman re issues raised in     0.20       750.00          $150.00
                                opposition to estimation motion that bear upon
                                claims objections.
11/02/2018    WNL     PD        Review summary of results of hearing on Motion to        0.10       850.00            $85.00
                                Estimate Claims.
11/05/2018    NPL     PD        Review electronic notice regarding Court granting        0.10       250.00            $25.00
                                motion to allow claim for purposes of voting.
11/05/2018    WNL     PD        Analyze claim classification issues in plan and          0.70       850.00          $595.00
                                responses to potential objections.
11/06/2018    WNL     PD        Review correspondence re: noticed deposition of          0.10       850.00            $85.00
                                John Bral and related discovery.
11/06/2018    WNL     PD        Telephone conversation with A. Friedman re: newly        0.10       850.00            $85.00
                                propounded discovery.
11/06/2018    WNL     PD        Review additional correspondence re: scheduled           0.10       850.00            $85.00
                                deposition of John Bral and related discovery issues.
11/06/2018    WNL     PD        Review analysis of validity of newest discovery          0.10       850.00            $85.00
                                requests.
11/06/2018    TCF     PD        Review and analysis of issues regarding plan             0.40       650.00          $260.00
                                confirmation.
11/06/2018    TCF     PD        Review and analysis of correspondence regarding          0.20       650.00          $130.00
                                plan issues.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 261
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 266 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 18
Bral, John Jean                                                                                Invoice 120968
10601     00001                                                                                November 30, 2018


                                                                                       Hours          Rate         Amount
11/06/2018    TCF     PD        Communications with A. Friedman regarding plan          0.10       650.00            $65.00
                                issues.
11/06/2018    TCF     PD        Communications with W. Lobel regarding case and         0.20       650.00          $130.00
                                plan issues.
11/06/2018    SAO     PD        Conference call with A. Friedman and G. Pemberton       0.40       750.00          $300.00
                                re response to improper discovery propounded by
                                Beitler Parties.
11/06/2018    SAO     PD        Review deposition notice to Bral and request for        0.40       750.00          $300.00
                                production of document from Beitler Parties prior to
                                conference call with A. Friedman on response.
11/07/2018    WNL     PD        Review correspondence re: arguments to be made at       0.30       850.00          $255.00
                                confirmation hearing.
11/08/2018    WNL     PD        Review and respond to correspondence re: order          0.20       850.00          $170.00
                                lodged by Beitler parties on Motion to Temporarily
                                Allow Claims For Voting Purposes.
11/08/2018    WNL     PD        Review final lodged order re: temporary Allowance       0.10       850.00            $85.00
                                of Claim to Vote.
11/08/2018    NPL     PD        Review lodged order regarding motion to                 0.10       250.00            $25.00
                                temporarily allow claims for voting purposes.
11/09/2018    WNL     PD        Review objection to Second Deposition of John           0.10       850.00            $85.00
                                Bral.
11/09/2018    WNL     PD        Review correspondence re: objection to notice of        0.10       850.00            $85.00
                                deposition of John Bral.
11/12/2018    SAO     PD        Prepare objection to request for production of          1.10       750.00          $825.00
                                documents.
11/13/2018    TCF     PD        Review and analysis of plan related issues and          2.20       650.00      $1,430.00
                                confirmation.
11/13/2018    SAO     PD        Draft Objection to request for production of            2.40       750.00      $1,800.00
                                documents served by Beitler Parties re confirmation
                                hearing.
11/14/2018    WNL     PD        Telephone conversation with Alan Friedman re:           0.10       850.00            $85.00
                                latest discovery issues.
11/14/2018    WNL     PD        Review correspondence to G. Klausner regarding          0.10       850.00            $85.00
                                issues concerning the deposition of J. Bral.
11/14/2018    WNL     PD        Review and analyze changes to Second Amended            0.20       850.00          $170.00
                                Plan.
11/14/2018    WNL     PD        Review correspondence regarding Motion for              0.10       850.00            $85.00
                                Protective Order.
11/14/2018    TCF     PD        Review and analysis of plan related issues and          3.60       650.00      $2,340.00
                                confirmation issues; research and review.
11/14/2018    NPL     PD        Review email from A. Friedman regarding                 0.10       250.00            $25.00
                                emergency motion for protective order.
11/14/2018    SAO     PD        Research cases addressing abusive tactics in a          0.50       750.00          $375.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 262
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 267 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page: 19
Bral, John Jean                                                                                  Invoice 120968
10601     00001                                                                                  November 30, 2018


                                                                                         Hours          Rate         Amount
                                deposition as grounds for protective order.
11/14/2018    SAO     PD        Begin preparation of motion for protective order          0.50       750.00          $375.00
                                barring second deposition of debtor.
11/14/2018    SAO     PD        Review documents and stipulations relating to             0.40       750.00          $300.00
                                dispute over Beitler Parties attempt to take a second
                                deposition of debtor.
11/14/2018    SAO     PD        Conference call with A. Friedman re issues relating       0.40       750.00          $300.00
                                to Beitler Parties attempt to take a second deposition
                                of debtor.
11/14/2018    SAO     PD        Second conference call with A. Friedman re Beitler        0.10       750.00            $75.00
                                Parties refusal to cooperate and need to prepare
                                motion for protective order.
11/15/2018    WNL     PD        Review and analyze draft of Motion for Protective         0.70       850.00          $595.00
                                Order.
11/15/2018    WNL     PD        Review correspondence regarding Motion for                0.20       850.00          $170.00
                                Protective order.
11/15/2018    WNL     PD        Review correspondence re: need for emergency              0.20       850.00          $170.00
                                hearing on protective order.
11/15/2018    WNL     PD        Review stipulation re: deadlines relating to              0.10       850.00            $85.00
                                confirmation.
11/15/2018    WNL     PD        Review correspondence re: notice of emergency             0.10       850.00            $85.00
                                hearing.
11/15/2018    WNL     PD        Review correspondence re: pleadings to be filed           0.10       850.00            $85.00
                                today.      `
11/15/2018    WNL     PD        Review additional correspondence re: timing of            0.10       850.00            $85.00
                                filing various pleadings.
11/15/2018    WNL     PD        Review Beitler's response to Motion for Protective        0.10       850.00            $85.00
                                order.
11/15/2018    WNL     PD        Telephone conversation with Alan Friedman                 0.20       850.00          $170.00
                                re:discovery and confirmation issues.
11/15/2018    WNL     PD        Review and revise Motion for Protective Order.            0.60       850.00          $510.00
11/15/2018    WNL     PD        Telephone calls with Alan Friedman re: Motion For         0.20       850.00          $170.00
                                Protective Order.
11/15/2018    WNL     PD        Review additional correspondence re: Motion For           0.20       850.00          $170.00
                                Protective Order.
11/15/2018    WNL     PD        Review and analyze Beitler parties' Opposition to         0.80       850.00          $680.00
                                Motion for Protective Order.
11/15/2018    WNL     PD        Review letter from G. Klausner in response to             0.20       850.00          $170.00
                                Motion for Protective Order.
11/15/2018    WNL     PD        Review and analyze all relevant pleadings regarding       1.20       850.00      $1,020.00
                                Motion for Protective Order to find arguments.
11/15/2018    WNL     PD        Review correspondence regarding changes to                0.20       850.00          $170.00
                                Motion for Protective Order.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 263
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 268 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 20
Bral, John Jean                                                                                 Invoice 120968
10601     00001                                                                                 November 30, 2018


                                                                                        Hours          Rate         Amount
11/15/2018    TCF     PD        Review and analysis of plan related issues and           3.20       650.00      $2,080.00
                                confirmation issues; research and review;
                                preparation for confirmation.
11/15/2018    TCF     PD        Plan confirmation related preparation and drafting of    4.80       650.00      $3,120.00
                                memorandum regarding same.
11/15/2018    NPL     PD        Review and reply to email from L. Gauthier               0.10       250.00            $25.00
                                regarding motion for protective order regarding
                                deposition.
11/15/2018    NPL     PD        Prepare counsel for confirmation hearing on plan of      2.60       250.00          $650.00
                                reorganization.
11/15/2018    NPL     PD        Telephone call to chambers regarding emergency           0.20       250.00            $50.00
                                hearing on motion for protective order regarding
                                deposition.
11/15/2018    NPL     PD        Draft email to L. Gauthier regarding motion for          0.10       250.00            $25.00
                                protective order regarding deposition; review and
                                reply to email from L. Gauthier regarding same.
11/15/2018    NPL     PD        Review email from T. Flanagan regarding                  0.10       250.00            $25.00
                                preparation for hearing on plan confirmation.
11/15/2018    NPL     PD        Telephone call with chambers regarding emergency         0.10       250.00            $25.00
                                hearing on motion for protective order regarding
                                deposition.
11/15/2018    NPL     PD        Draft email to A. Friedman regarding emergency           0.10       250.00            $25.00
                                hearing on motion for protective order regarding
                                deposition.
11/15/2018    NPL     PD        Telephonic notice to parties regarding emergency         0.40       250.00          $100.00
                                hearing on motion for protective order regarding
                                deposition.
11/15/2018    NPL     PD        Prepare notice of hearing on emergency motion for        0.60       250.00          $150.00
                                protective order regarding deposition; forward to W.
                                Lobel for review.
11/15/2018    NPL     PD        Prepare declaration of telephonic service regarding      0.50       250.00          $125.00
                                hearing on emergency motion for protective order
                                regarding deposition.
11/15/2018    NPL     PD        Revisions to pleadings associated with emergency         3.20       250.00          $800.00
                                motion for protective order.
11/15/2018    NPL     PD        Draft email to G. Klausner and T. Lallas regarding       0.20       250.00            $50.00
                                emergency motion for protective order.
11/15/2018    NPL     PD        Telephone call with L. Gauthier regarding                0.20       250.00            $50.00
                                emergency motion for protective order.
11/15/2018    NPL     PD        Telephone call with T. Duarte regarding status of        0.10       250.00            $25.00
                                filing of emergency motion for protective order.
11/15/2018    SAO     PD        Conference call with A. Friedman re hearing              0.20       750.00          $150.00
                                strategy re motion for protective order.
11/15/2018    SAO     PD        Draft motion for protective order to bar deposition      4.90       750.00      $3,675.00




                                                                                                        EXHIBIT "A"
                                                                                                          Page 264
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 269 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page: 21
Bral, John Jean                                                                                Invoice 120968
10601     00001                                                                                November 30, 2018


                                                                                       Hours          Rate         Amount
                                                                                                                   ,
                                of John Bral
11/15/2018    SAO     PD        Draft declarations in support of motion for             1.50       750.00      $1,125.00
                                protective order re depositions of John Bral.
11/16/2018    WNL     PD        Review order on allowance of claims for voting          0.10       850.00            $85.00
                                purposes.
11/16/2018    WNL     PD        Review entered order allowing claims for voting         0.10       850.00            $85.00
                                purposes.
11/16/2018    WNL     PD        Telephone call with Alan Friedman re: results of        0.30       850.00          $255.00
                                hearing on Motion For Protective Order.
11/16/2018    WNL     PD        Review correspondence re: preparation for               0.10       850.00            $85.00
                                Confirmation Hearing.
11/16/2018    WNL     PD        Review issues re: objections to plan confirmation       0.60       850.00          $510.00
                                and responses thereto.
11/16/2018    WNL     PD        Review and analyze Beitler creditors Opposition to      0.80       850.00          $680.00
                                debtors Motion for Protective Order and related
                                pleadings.
11/16/2018    TCF     PD        Research and review regarding confirmation related      1.40       650.00          $910.00
                                issues.
11/16/2018    NPL     PD        Prepare counsel for hearing on emergency motion         0.30       250.00            $75.00
                                for protective order.
11/16/2018    SAO     PD        Attend hearing on motion for protective order.          1.50       750.00      $1,125.00
11/16/2018    SAO     PD        Review pleadings in preparation for hearing on          1.50       750.00      $1,125.00
                                motion for protective order.
11/17/2018    WNL     PD        Review and analyze proposed email to Gary               0.20       850.00          $170.00
                                Klausner re: 1129 (a) (5) issues.
11/17/2018    WNL     PD        Telephone conference with Alan Friedman re:             0.20       850.00          $170.00
                                various pending issues.
11/19/2018    WNL     PD        Review correspondence re: fees incurred in              0.10       850.00            $85.00
                                connection with the Motion for Protective Order.
11/19/2018    WNL     PD        Review correspondence re: recovery of attorney's        0.10       850.00            $85.00
                                fees in connection with Motion for Protective Order.
11/19/2018    WNL     PD        Review correspondence regarding preparation for         0.10       850.00            $85.00
                                confirmation hearing.
11/19/2018    WNL     PD        Review correspondence regarding recovery of fees        0.10       850.00            $85.00
                                and costs expended in prosecuting Motion for
                                Protective Order.
11/21/2018    TCF     PD        Research and review regarding confirmation related      4.60       650.00      $2,990.00
                                issues; plan confirmation hearing preparation.
11/22/2018    TCF     PD        Plan confirmation hearing preparation.                  3.50       650.00      $2,275.00
11/23/2018    TCF     PD        Plan confirmation hearing preparation; research and     2.00       650.00      $1,300.00
                                review regarding same.
11/26/2018    WNL     PD        Review correspondence regarding plan issues.            0.10       850.00            $85.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 265
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 270 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page: 22
Bral, John Jean                                                                                 Invoice 120968
10601     00001                                                                                 November 30, 2018


                                                                                       Hours           Rate         Amount
11/26/2018    WNL     PD        Review and analyze transcript of hearing on motion       1.60       850.00      $1,360.00
                                for protective order regarding noticed deposition of
                                J. Bral.
11/26/2018    TCF     PD        Preparation for confirmation hearing; briefing           3.40       650.00      $2,210.00
                                related thereto.
11/26/2018    TCF     PD        Review and analysis of issues regarding 1129(a)(5)       0.40       650.00          $260.00
                                issues; transcript of hearing on protective order.
11/27/2018    TCF     PD        Review and analysis of plan confirmation issues.         2.80       650.00      $1,820.00
11/27/2018    TCF     PD        Research regarding confirmation issues.                  1.80       650.00      $1,170.00
11/28/2018    WNL     PD        Analyze issues regarding objections to plan              0.70       850.00          $595.00
                                confirmation and related issues.
11/29/2018    TCF     PD        Preparation for confirmation hearing; drafting of        5.60       650.00      $3,640.00
                                outline for hearing.
11/30/2018    TCF     PD        Confirmation preparation.                                2.60       650.00      $1,690.00
11/30/2018    TCF     PD        Confirmation preparation / outline / research            4.50       650.00      $2,925.00
                                regarding same.
                                                                                       241.20                 $160,630.00

  Stay Litigation [B140]
09/04/2018    WNL     SL        Review correspondence and stipulation re: relief         0.10       850.00            $85.00
                                from stay to allow distributions from WestCliff.
09/26/2018    WNL     SL        Review correspondence re: failure to dismiss             0.10       850.00            $85.00
                                cross-complaint.
09/26/2018    WNL     SL        Review correspondence re: alleged stay violation.        0.10       850.00            $85.00
09/26/2018    WNL     SL        Review additional correspondence re: alleged             0.10       850.00            $85.00
                                violation of stay.
10/24/2018    TCF     SL        Drafting and revisions to 362(k) stay violation          3.40       650.00      $2,210.00
                                motion.
10/25/2018    TCF     SL        Review and revise 362(k) stay violation motion.          7.20       650.00      $4,680.00
10/26/2018    TCF     SL        Review and attend to issues regarding 362(k) stay        0.30       650.00          $195.00
                                violation motion; communications with A. Friedman
                                regarding same.
10/29/2018    WNL     SL        Telephone call with A. Friedman re: Motion for           0.20       850.00          $170.00
                                Order for Violation of Stay and Contempt of Court.
10/29/2018    WNL     SL        Review and revise draft Motion For Contempt Re;          1.20       850.00      $1,020.00
                                Pending CrossComplaint regarding violation of
                                automatic stay.
10/29/2018    WNL     SL        Review correspondence re: Motion For Contempt            0.10       850.00            $85.00
                                regarding violation of the automatic stay.
10/29/2018    WNL     SL        Review and revised Motion for Contempt and               0.60       850.00          $510.00
                                supporting Declarations regarding violation of the
                                automatic stay.



                                                                                                        EXHIBIT "A"
                                                                                                          Page 266
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 271 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page: 23
Bral, John Jean                                                                                   Invoice 120968
10601     00001                                                                                   November 30, 2018


                                                                                          Hours          Rate         Amount
10/29/2018    WNL     SL        Review draft declaration of A. Friedman in support         0.20       850.00          $170.00
                                of Motion for Contempt regarding violation of
                                automatic stay.
10/29/2018    WNL     SL        Review correspondence re: declaration of A.                0.10       850.00            $85.00
                                Friedman regarding violation of automatic stay.
10/29/2018    WNL     SL        Review revise Motion for Contempt regarding                0.70       850.00          $595.00
                                violation of automatic stay.
10/29/2018    TCF     SL        Review and revisions to 362(k) stay violation              2.80       650.00      $1,820.00
                                motion.
10/29/2018    TCF     SL        Draft and revise, research regarding 362(k) stay           3.60       650.00      $2,340.00
                                violation motion; points and authorities; declarations
                                and support; various communications and revisions
                                to same.
10/29/2018    TCF     SL        Finalize stay violation motion and declarations.           0.60       650.00          $390.00
10/29/2018    TCF     SL        Review and analysis of stay violation issues;              2.00       650.00      $1,300.00
                                numerous correspondence and communications in
                                connection with finalization of stay violation
                                motion; review and revise motion and supporting
                                declarations.
10/29/2018    NPL     SL        Review and reply to multiple emails from T.                0.60       250.00          $150.00
                                Flanagan regarding information needed from motion
                                for violation of automatic stay; attention to review of
                                same.
10/30/2018    WNL     SL        Review correspondence re: finalization of Motion           0.10       850.00            $85.00
                                for Contempt.
10/30/2018    WNL     SL        Review Appendix of Unpublished Opinions and                0.10       850.00            $85.00
                                execute Notice re: same.
10/30/2018    WNL     SL        Review Request for Judicial Notice in support of           0.10       850.00            $85.00
                                Motion for Contempt.
10/30/2018    WNL     SL        Review correspondence re: hearing date for Motion          0.10       850.00            $85.00
                                for Contempt.
10/30/2018    TCF     SL        Review and revise declarations and motion in               1.60       650.00      $1,040.00
                                support of stay violation motion; finalize for filing.
10/30/2018    TCF     SL        Communications with A. Friedman regarding                  0.20       650.00          $130.00
                                motion in support of stay violation motion and
                                support.
10/30/2018    NPL     SL        Review multiple emails from L. Gauthier, A.                0.30       250.00            $75.00
                                Friedman and T. Flanagan regarding motion for
                                violation of automatic stay.
10/30/2018    NPL     SL        Westlaw research regarding unpublished cases sited         0.30       250.00            $75.00
                                in contempt motion regarding violation of automatic
                                stay.
10/30/2018    NPL     SL        Prepare appendix of unpublished cases regarding            0.30       250.00            $75.00
                                contempt motion regarding violation of automatic




                                                                                                          EXHIBIT "A"
                                                                                                            Page 267
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 272 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page: 24
Bral, John Jean                                                                               Invoice 120968
10601     00001                                                                               November 30, 2018


                                                                                      Hours          Rate         Amount
                                stay; forward same to W. Lobel for review.
10/30/2018    NPL     SL        Review and reply to email from L. Gauthier             0.10       250.00            $25.00
                                regarding contempt motion regarding violation of
                                automatic stay.
10/30/2018    NPL     SL        Draft email to L. Gauthier regarding appendix of       0.10       250.00            $25.00
                                unpublished cases regarding contempt motion
                                regarding violation of automatic stay.
10/30/2018    NPL     SL        Review notice of hearing regarding contempt motion     0.20       250.00            $50.00
                                regarding violation of automatic stay; attention to
                                dates and deadlines regarding same.
10/30/2018    NPL     SL        Draft email to J. O'Keefe and B. Anavim regarding      0.10       250.00            $25.00
                                dates and deadlines associated with contempt
                                motion.
11/01/2018    NPL     SL        Review electronic filing regarding hearing date        0.20       250.00            $50.00
                                change for contempt motion regarding violation of
                                automatic stay; attention to dates and deadlines
                                regarding same.
11/05/2018    WNL     SL        Analyze issues re: Beitler refusal to dismiss cross    0.40       850.00          $340.00
                                complaint.
11/28/2018    TCF     SL        Communication with A. Friedman regarding stay          0.10       650.00            $65.00
                                violation issues.
                                                                                      28.30                   $18,375.00

 TOTAL SERVICES FOR THIS MATTER:                                                                            $201,480.00




                                                                                                      EXHIBIT "A"
                                                                                                        Page 268
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13             Desc
                                     Main Document   Page 273 of 389

Pachulski Stang Ziehl & Jones LLP                                                  Page: 25
Bral, John Jean                                                                    Invoice 120968
10601     00001                                                                    November 30, 2018



Expenses
 09/04/2018   AS        Attorney Service [E107] Case Anywhere LLC, Bral/Beitler      121.40
                        Mediation WNL

 09/05/2018   AS        Attorney Service [E107] Dop Off Inc., courtesy copies to      24.99
                        Judges Chambers, WNL

 09/06/2018   LN        10601.00001 Lexis Charges for 09-06-18                         0.47

 09/07/2018   RE2       SCAN/COPY ( 48 @0.10 PER PG)                                   4.80

 09/09/2018   LN        10601.00001 Lexis Charges for 09-09-18                       113.85

 09/10/2018   CC        Conference Call [E105] AT&T Conference Call, WNL              12.62

 09/11/2018   LN        10601.00001 Lexis Charges for 09-11-18                        18.67

 09/11/2018   RE2       SCAN/COPY ( 35 @0.10 PER PG)                                   3.50

 09/11/2018   RE2       SCAN/COPY ( 56 @0.10 PER PG)                                   5.60

 09/11/2018   RE2       SCAN/COPY ( 122 @0.10 PER PG)                                 12.20

 09/11/2018   RE2       SCAN/COPY ( 96 @0.10 PER PG)                                   9.60

 09/11/2018   RE2       SCAN/COPY ( 65 @0.10 PER PG)                                   6.50

 09/11/2018   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                   3.40

 09/12/2018   RE2       SCAN/COPY ( 17 @0.10 PER PG)                                   1.70

 09/12/2018   TR        Transcript [E116] Briggs Reporting Company (copies),          15.39
                        WNL



 09/13/2018   TE        Travel Expense [E110] Long Beach Court House, WNL              5.25



 09/17/2018   OS        Case Anywhere LLC, Inv. 139918, WNL                          120.00



 09/19/2018   RE2       SCAN/COPY ( 198 @0.10 PER PG)                                 19.80



 09/20/2018   LN        10601.00001 Lexis Charges for 09-20-18                        25.72




                                                                                              EXHIBIT "A"
                                                                                                Page 269
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13            Desc
                                      Main Document   Page 274 of 389

Pachulski Stang Ziehl & Jones LLP                                                  Page: 26
Bral, John Jean                                                                    Invoice 120968
10601     00001                                                                    November 30, 2018


 09/20/2018   RE2       SCAN/COPY ( 198 @0.10 PER PG)                                 19.80

 09/20/2018   RE2       SCAN/COPY ( 23 @0.10 PER PG)                                   2.30

 09/20/2018   RE2       SCAN/COPY ( 39 @0.10 PER PG)                                   3.90

 09/20/2018   TE        Travel Expense [E110] County of orange -Short Term            10.00
                        parking, WNL

 09/21/2018   RE2       SCAN/COPY ( 378 @0.10 PER PG)                                 37.80

 09/21/2018   RE2       SCAN/COPY ( 198 @0.10 PER PG)                                 19.80

 09/24/2018   LN        10601.00001 Lexis Charges for 09-24-18                       589.33

 09/24/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                    0.40

 09/24/2018   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                   1.50

 09/24/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                    0.30

 09/24/2018   RE2       SCAN/COPY ( 10 @0.10 PER PG)                                   1.00

 09/25/2018   FF        Filing Fee [E112] Los Angeles Superior Court, WNL              9.00

 09/27/2018   LN        10601.00001 Lexis Charges for 09-27-18                        39.68

 09/27/2018   RE2       SCAN/COPY ( 28 @0.10 PER PG)                                   2.80

 09/28/2018   RE2       SCAN/COPY ( 31 @0.10 PER PG)                                   3.10

 09/28/2018   RE2       SCAN/COPY ( 59 @0.10 PER PG)                                   5.90

 09/28/2018   RE2       SCAN/COPY ( 28 @0.10 PER PG)                                   2.80



 09/28/2018   RE2       SCAN/COPY ( 106 @0.10 PER PG)                                 10.60



 09/28/2018   SO        Secretarial Overtime, B. Anavim                               37.50



 09/28/2018   SO        Secretarial Overtime, J. O'Keefe                             108.92



 10/01/2018   PO        Postage [E108] Bral Errata to Reply - courtesy copies to      15.43
                        Judges Chambers, WNL




                                                                                              EXHIBIT "A"
                                                                                                Page 270
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                     Main Document   Page 275 of 389

Pachulski Stang Ziehl & Jones LLP                                                     Page: 27
Bral, John Jean                                                                       Invoice 120968
10601     00001                                                                       November 30, 2018



 10/01/2018   RE2       SCAN/COPY ( 32 @0.10 PER PG)                                       3.20

 10/05/2018   PO        Postage [E108] Bral Opposition to Mtn- courtesy copies to         31.22
                        Judges Chambers, WNL

 10/05/2018   RE2       SCAN/COPY ( 100 @0.10 PER PG)                                     10.00

 10/05/2018   RE2       SCAN/COPY ( 32 @0.10 PER PG)                                       3.20

 10/05/2018   RE2       SCAN/COPY ( 182 @0.10 PER PG)                                     18.20

 10/05/2018   RE2       SCAN/COPY ( 300 @0.10 PER PG)                                     30.00

 10/23/2018   FF        Filing Fee [E112] Bral v. Westcliff: Ntc of Cont. SC, WNL          8.25

 10/26/2018   FE        Federal Express [E108] 773572145201                               32.95

 10/29/2018   LN        10601.00001 Lexis Charges for 10-29-18                            22.46

 10/29/2018   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                       2.00

 10/30/2018   LN        10601.00001 Lexis Charges for 10-30-18                             0.92

 10/31/2018   PO        Postage [E108] OC Mail - JMO                                       1.62

 11/15/2018   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                       1.60

 11/15/2018   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                       1.60

 11/16/2018   FE        Federal Express [E108]                                            82.90

 11/16/2018   LN        10601.00001 Lexis Charges for 11-16-18                           264.55



 11/21/2018   LN        10601.00001 Lexis Charges for 11-21-18                            37.49



 11/26/2018   AS        Attorney Service [E107] DDS, Inv. 404812, B. Anavim               97.70



 11/30/2018   PAC       Pacer - Court Research                                           121.80



   Total Expenses for this Matter                                                   $2,218.98




                                                                                                  EXHIBIT "A"
                                                                                                    Page 271
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                              Main Document   Page 276 of 389

Pachulski Stang Ziehl & Jones LLP                                                                        Page: 28
Bral, John Jean                                                                                          Invoice 120968
10601     00001                                                                                          November 30, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 11/30/2018

Total Fees                                                                                                            $201,480.00
Chargeable costs and disbursements                                                                                       $2,218.98
Total Due on Current Invoice.....................                                                                     $203,698.98


Outstanding Balance from prior Invoices as of 11/30/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed          Balance Due


     118521                        01/31/2018                  $64,977.50                               $1.40           $64,978.90
     118768                        02/28/2018                  $89,105.00                           $6,717.72           $95,822.72
     119267                        03/31/2018                 $170,795.00                            $818.42          $171,613.42
     119338                        04/30/2018                 $241,285.00                          $12,901.06         $254,186.06
     119732                        06/13/2018                 $165,330.00                           $2,241.54         $167,571.54
     119915                        06/30/2018                 $127,527.50                            $476.66          $128,004.16
     120454                        07/31/2018                 $120,280.00                           $2,092.83         $122,372.83
     120456                        08/31/2018                  $83,337.00                           $1,155.30           $84,492.30


Total Amount Due on Current and Prior Invoices                                                                       $1,292,740.91




                                                                                                                 EXHIBIT "A"
                                                                                                                   Page 272
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13       Desc
                               Main Document   Page 277 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               January 30, 2019
John J. Bral                                                   Invoice 121257
2601 Main Street ste. 9601                                     Client   10601
Irvine, CA 92614                                               Matter   00001
                                                                        WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 12/31/2018
                 FEES                                           $94,400.00
                 EXPENSES                                         $1,256.33
                 TOTAL CURRENT CHARGES                          $95,656.33

                 BALANCE FORWARD                              $1,292,740.91
                 TOTAL BALANCE DUE                            $1,388,397.24




                                                                                  EXHIBIT "A"
                                                                                    Page 273
       Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13            Desc
                                        Main Document   Page 278 of 389

Pachulski Stang Ziehl & Jones LLP                                                     Page:     2
Bral, John Jean                                                                       Invoice 121257
10601     00001                                                                       January 30, 2019




 Summary of Services by Task Code
 Task Code            Description                                            Hours                         Amount

                                                                              11.40                       $9,690.00
 CA                   Case Administration [B110]                               1.50                        $575.00
 CO                   Claims Admin/Objections[B310]                            0.80                        $632.50
 LN                   Litigation (Non-Bankruptcy)                              1.20                       $1,020.00
 PD                   Plan & Disclosure Stmt. [B320]                         104.20                      $73,177.50
 SL                   Stay Litigation [B140]                                  15.30                       $9,305.00
                                                                             134.40                      $94,400.00

 Summary of Services by Professional
 ID           Name                                     Title          Rate            Hours                Amount

 NPL          Lockwood, Nancy P. F.                    Paralegal    250.00             7.90              $1,975.00
 NPL          Lockwood, Nancy P. F.                    Paralegal    375.00             0.40               $150.00
 SAOS         O'Keefe, Sean A                          Counsel      750.00             3.50              $2,625.00
 TCF          Flanagan, Tavi C.                        Counsel      650.00            72.80          $47,320.00
 WNL          Lobel, William N.                        Partner      850.00            49.80          $42,330.00
                                                                                  134.40                 $94,400.00




 Summary of Expenses
Description                                                                                                Amount

Working Meals [E111]                                                                                       $205.10



Lexis/Nexis- Legal Research [E                                                                             $938.93



Pacer - Court Research                                                                                        $2.00



Reproduction/ Scan Copy                                                                                      $58.70




                                                                                               EXHIBIT "A"
                                                                                                 Page 274
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13      Desc
                                    Main Document   Page 279 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 121257
10601     00001                                                             January 30, 2019


 Summary of Expenses
Description                                                                                     Amount


Transcript [E116]                                                                                  $51.60



                                                                                               $1,256.33




                                                                                     EXHIBIT "A"
                                                                                       Page 275
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                     Main Document   Page 280 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     4
Bral, John Jean                                                                               Invoice 121257
10601     00001                                                                               January 30, 2019


                                                                                      Hours           Rate        Amount



12/11/2018    WNL               Finish preparation for confirmation hearing.           3.60       850.00         $3,060.00
12/11/2018    WNL               Attendance at confirmation hearing and participate     7.50       850.00         $6,375.00
                                in settlement negotiations.
12/11/2018    WNL               Review correspondence re: issues concerning            0.10       850.00             $85.00
                                discounting of attorneys fees.
12/15/2018    WNL               Review settlement term sheet and analyze settlement    0.20       850.00          $170.00
                                issues.
                                                                                      11.40                      $9,690.00

  Case Administration [B110]
12/05/2018    NPL     CA        Review debtor docket regarding outstanding dates       0.30       250.00             $75.00
                                and deadlines regarding plan confirmation.
12/07/2018    NPL     CA        Review critical date memorandum; attention to dates    0.30       250.00             $75.00
                                and deadlines regarding same.
12/11/2018    TCF     CA        Telephone conference with A. Friedman regarding        0.10       650.00             $65.00
                                case administrative issues and scheduling.
12/12/2018    WNL     CA        Review latest critical date summary.                   0.10       850.00             $85.00
12/12/2018    TCF     CA        Correspondence with N. Lockwood regarding              0.10       650.00             $65.00
                                confirmation hearing and settlement negotiations.
12/12/2018    NPL     CA        Review and reply to email from L. Gauthier             0.40       250.00          $100.00
                                regarding updated critical dates memorandum;
                                attention to dates and deadlines regarding same.
12/12/2018    NPL     CA        Review and reply to email from A. Friedman             0.10       250.00             $25.00
                                regarding continued dates and deadlines.
12/18/2018    WNL     CA        Review Monthly Operating report for November,          0.10       850.00             $85.00
                                2018.
                                                                                       1.50                       $575.00

  Claims Admin/Objections[B310]
12/06/2018    WNL     CO        Review correspondence re: claims treatment and         0.40       850.00          $340.00
                                Plan confirmation issues.
12/07/2018    NPL     CO        Telephone call with T. Flanagan regarding motion       0.10       375.00             $37.50
                                for protective order.
12/11/2018    WNL     CO        Review correspondence re: Reply Brief re: Motion       0.10       850.00             $85.00
                                to Strike Claims.
12/20/2018    WNL     CO        Review correspondence re: Reply Brief re: Motion       0.20       850.00          $170.00
                                to Strike Claims.
                                                                                       0.80                       $632.50




                                                                                                       EXHIBIT "A"
                                                                                                         Page 276
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 281 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Bral, John Jean                                                                                Invoice 121257
10601     00001                                                                                January 30, 2019


                                                                                       Hours           Rate        Amount
  Litigation (Non-Bankruptcy)
12/04/2018    WNL     LN        Review additional correspondence re: dismissal of       0.10       850.00             $85.00
                                cross-complaint.
12/07/2018    WNL     LN        Review and analyze Beitler Opposition to Motion         0.90       850.00          $765.00
                                for Contempt and related correspondence.
12/10/2018    WNL     LN        Review declarations in opposition to Motion for         0.20       850.00          $170.00
                                Contempt.
                                                                                        1.20                      $1,020.00

  Plan & Disclosure Stmt. [B320]
11/12/2018    WNL     PD        Analyze response to each of the objections posed by     0.70       850.00          $595.00
                                Beitler Parties to plan confirmation.
11/15/2018    NPL     PD        Review and reply to multiple emails from A.             0.30       375.00          $112.50
                                Friedman and L. Gauthier regarding emergency
                                motion for protective order.
11/16/2018    WNL     PD        Analyze responses to Beitler objections and consider    0.80       850.00          $680.00
                                alternative arguments in response thereto.
11/19/2018    WNL     PD        Review correspondence re: withdrawal of Request         0.40       850.00          $340.00
                                for Production of Documents.
11/21/2018    WNL     PD        Analyze Beitler objections to plan confirmation and     0.60       850.00          $510.00
                                begin preparation of responses to each objection.
12/01/2018    TCF     PD        Confirmation preparation, drafting of outline,          6.80       650.00         $4,420.00
                                evidentiary issues, research and analysis regarding
                                plan issues.
12/02/2018    WNL     PD        Review and analyze pleadings in preparation for         2.40       850.00         $2,040.00
                                pending confirmation hearing.
12/02/2018    WNL     PD        Review and analyze correspondence re: demand for        0.20       850.00          $170.00
                                additional discovery re: plan issues.
12/02/2018    TCF     PD        Evidence regarding plan confirmation.                   5.20       650.00         $3,380.00
12/02/2018    TCF     PD        Continued confirmation preparation, drafting of         6.40       650.00         $4,160.00
                                outline, evidentiary issues, research and analysis
                                regarding plan issues.
12/03/2018    TCF     PD        Drafting of confirmation outline; evidence;             5.80       650.00         $3,770.00
                                preparation for meeting regarding same.
12/03/2018    TCF     PD        Preparation for confirmation hearing; various           4.60       650.00         $2,990.00
                                communications regarding same.
12/03/2018    NPL     PD        Review entered order granting protective order.         0.10       250.00             $25.00
12/04/2018    WNL     PD        Review and analyze summary of confirmation issues       0.90       850.00          $765.00
                                and organized summary of plan issues and process
                                in Court to achieve confirmation.
12/04/2018    WNL     PD        Review and analyze draft of brief on                    0.40       850.00          $340.00
                                Non-Applicability of 1129 (a) (5).



                                                                                                        EXHIBIT "A"
                                                                                                          Page 277
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 282 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Bral, John Jean                                                                                  Invoice 121257
10601     00001                                                                                  January 30, 2019


                                                                                         Hours           Rate        Amount
12/04/2018    TCF     PD        Review and revise confirmation outline and                3.80       650.00         $2,470.00
                                preparation; evidentiary support.
12/04/2018    TCF     PD        Telephone conference with A. Friedman regarding           0.20       650.00          $130.00
                                confirmation preparation; evidentiary support.
12/05/2018    WNL     PD        Confer with J. Bral, A. Friedman, S. O'Keefe and A.       4.50       850.00         $3,825.00
                                Meidslik re: preparation for confirmation hearing.
12/05/2018    TCF     PD        Preparation for confirmation hearing.                     4.80       650.00         $3,120.00
12/05/2018    TCF     PD        Research and analysis regarding confirmation issues.      3.40       650.00         $2,210.00
12/05/2018    NPL     PD        Prepare W. Lobel for meeting on plan confirmation;        0.60       250.00          $150.00
                                confer with A. Friedman and W. Lobel regarding
                                same.
12/05/2018    SAO     PD        Conference with client, A. Friedman, W. Lobel, A.         3.00       750.00         $2,250.00
                                Meislik re preparation for contested confirmation
                                hearing.
12/05/2018    SAO     PD        Draft rehabilitation script for testimony of John Bral    0.50       750.00          $375.00
                                and hearing on plan confirmation.
12/06/2018    WNL     PD        Telephone call with Alan Friedman re: confirmation        0.40       850.00          $340.00
                                issues and arguments.
12/06/2018    WNL     PD        Review correspondence re: reasons for impairment          0.10       850.00             $85.00
                                of Michelle Easton claim.
12/06/2018    WNL     PD        Review correspondence re: preparation of John Bral        0.20       850.00          $170.00
                                for his testimony at the confirmation hearing.
12/06/2018    WNL     PD        Review draft rehab script for John Bral.                  0.20       850.00          $170.00
12/06/2018    TCF     PD        Telephone conference with W. Lobel regarding plan         0.20       650.00          $130.00
                                issues and preparation for confirmation hearing.
12/06/2018    TCF     PD        Various communications with team regarding plan,          0.40       650.00          $260.00
                                and preparation for confirmation hearing.
12/06/2018    NPL     PD        Telephone call with T. Flanagan regarding                 0.20       250.00             $50.00
                                opposition to motion for protective order; draft email
                                to T. Flanagan regarding same.
12/07/2018    WNL     PD        Telephone conversation with A. Friedman re:               0.20       850.00          $170.00
                                preparation for confirmation hearing.
12/07/2018    WNL     PD        Review correspondence re: negotiations with               0.20       850.00          $170.00
                                committee.
12/07/2018    WNL     PD        Review Second Amended POlan and Disclosure                1.90       850.00         $1,615.00
                                Statement and begin outline of arguments to be
                                made at the confirmation hearing.
12/07/2018    WNL     PD        Analyze legal issues relevant to plan confirmation.       0.80       850.00          $680.00
12/07/2018    TCF     PD        Various communications with team regarding                0.40       650.00          $260.00
                                confirmation issues and preparation.
12/07/2018    TCF     PD        Telephone conference with A. Friedman regarding           0.60       650.00          $390.00
                                confirmation issues and prep.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 278
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 283 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     7
Bral, John Jean                                                                               Invoice 121257
10601     00001                                                                               January 30, 2019


                                                                                      Hours           Rate        Amount
12/07/2018    NPL     PD        Prepare counsel for preconfirmation meeting.           0.60       250.00          $150.00
12/07/2018    NPL     PD        Caselaw research regarding motion for protective       0.30       250.00             $75.00
                                order; draft email to T. Flanagan regarding same.
12/08/2018    WNL     PD        read and analyze all pleadings filed in connection     5.70       850.00         $4,845.00
                                with plan confirmation and begin preparation of
                                arguments for confirmation hearings.
12/08/2018    TCF     PD        Attend to confirmation issues and preparation.         1.20       650.00          $780.00
12/08/2018    TCF     PD        Telephone conference with A. Friedman regarding        0.20       650.00          $130.00
                                plan confirmation hearing preparation.
12/09/2018    WNL     PD        Review relevant pleadings and prepare arguments        2.80       850.00         $2,380.00
                                for confirmation hearing.
12/09/2018    WNL     PD        Confer with Alan Friedman to prepare for               2.40       850.00         $2,040.00
                                confirmation hearing.
12/09/2018    WNL     PD        Riveiw and analyze significance of Beitler request     0.20       850.00          $170.00
                                for judicial notice.
12/09/2018    WNL     PD        Review and create argument re: inapplicability of      0.30       850.00          $255.00
                                1129 (a) (5) in an individual ase.
12/09/2018    TCF     PD        Research review and drafting regarding plan            6.50       650.00         $4,225.00
                                confirmation and hearing preparation.
12/10/2018    WNL     PD        Telephone call with Alan Friedman re: deposition       0.10       850.00             $85.00
                                transcript of Michelle Easton and other matters
                                related to the confirmation hearing.
12/10/2018    WNL     PD        Review various pleadings and prepare arguments for     6.80       850.00         $5,780.00
                                confirmation hearing.
12/10/2018    WNL     PD        Telephone calls with . Friedman re: preparation for    0.30       850.00          $255.00
                                confirmation hearing.
12/10/2018    TCF     PD        Continued research, review and drafting regarding      2.80       650.00         $1,820.00
                                plan confirmation and hearing preparation.
12/10/2018    TCF     PD        Research regarding plan issues.                        5.20       650.00         $3,380.00
12/10/2018    NPL     PD        Prepare W. Lobel for plan confirmation hearing;        0.60       250.00          $150.00
                                review email from A. Friedman regarding same.
12/11/2018    NPL     PD        Office conference with W. Lobel regarding plan         0.10       250.00             $25.00
                                confirmation hearing.
12/11/2018    NPL     PD        Review and reply to email from L. Gauthier             0.10       250.00             $25.00
                                regarding plan confirmation hearing.
12/11/2018    NPL     PD        Prepare W. Lobel for plan confirmation hearing;        1.90       250.00          $475.00
                                research applicable case law regarding same.
12/12/2018    WNL     PD        Telephone call with A. Friedman re: remaining          0.10       850.00             $85.00
                                settlement issues.
12/12/2018    WNL     PD        Review correspondence re: issues concerning the        0.20       850.00          $170.00
                                plan confirmation process.
12/12/2018    WNL     PD        Review correspondence re: request by Beitler to        0.10       850.00             $85.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 279
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 284 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Bral, John Jean                                                                                Invoice 121257
10601     00001                                                                                January 30, 2019


                                                                                      Hours            Rate         Amount
                                continue hearing dates.
12/12/2018    TCF     PD        Review and analysis of issues regarding                 0.20       650.00           $130.00
                                confirmation hearing and settlement negotiations.
12/12/2018    NPL     PD        Office conference with W. Lobel regarding status of     0.20       250.00             $50.00
                                plan confirmation hearing.
12/12/2018    NPL     PD        Draft email to H. Martens of Brigg Reporting            0.10       250.00             $25.00
                                regarding transcript request for plan confirmation
                                hearing.
12/13/2018    WNL     PD        Review and analyze proposed bullet points of            0.20       850.00           $170.00
                                potential settlement with Beitler.
12/13/2018    WNL     PD        Review correspondence re: amount of professional        0.10       850.00             $85.00
                                fees.
12/13/2018    WNL     PD        Review summary of new dates for pending motions         0.10       850.00             $85.00
                                and plan confirmation.
12/14/2018    WNL     PD        Telephone call with A. Friedman re: settlement          0.20       850.00           $170.00
                                issues.
12/14/2018    NPL     PD        Review transcript from plan confirmation hearing.       0.40       250.00           $100.00
12/15/2018    WNL     PD        Review and analyze transcript of plan confirmation      0.80       850.00           $680.00
                                hearing.
12/15/2018    WNL     PD        Review correspondence re: settlement issues.            0.20       850.00           $170.00
12/17/2018    WNL     PD        Telephone call with A. Friedman re: settlement          0.20       850.00           $170.00
                                negotiations and related issues.
12/17/2018    WNL     PD        Telephone call with A. Friedman re: settlement          0.10       850.00             $85.00
                                issues.
12/19/2018    WNL     PD        Review correspondence re: impasse in settlement         0.10       850.00             $85.00
                                negotiations.
12/19/2018    WNL     PD        Review and comment on proposed response to Tom          0.10       850.00             $85.00
                                Lallas re: status of settlement.
12/20/2018    TCF     PD        Review and analysis of settlement negotiations.         0.20       650.00           $130.00
12/22/2018    WNL     PD        Review correspondence re: settlement issues and         0.10       850.00             $85.00
                                John Bral's position as to settlement.
12/28/2018    WNL     PD        Telephone conversation with Alan Friedman re:           0.20       850.00           $170.00
                                preparation for confirmation hearing.
                                                                                      104.20                      $73,177.50

  Stay Litigation [B140]
12/06/2018    TCF     SL        Review and analysis of issues regarding contempt        0.40       650.00           $260.00
                                and stay violation; pleadings and cases.
12/06/2018    TCF     SL        Research and review regarding contempt and stay         1.20       650.00           $780.00
                                violation.
12/06/2018    TCF     SL        Review and analysis of Beitler's opposition to stay     0.20       650.00           $130.00
                                violation motion.



                                                                                                        EXHIBIT "A"
                                                                                                          Page 280
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 285 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Bral, John Jean                                                                                Invoice 121257
10601     00001                                                                                January 30, 2019


                                                                                       Hours           Rate        Amount
12/06/2018    TCF     SL        Correspondence A. Friedman regarding opposition         0.10       650.00             $65.00
                                to stay violation motion.
12/08/2018    TCF     SL        Attend to issues regarding stay violation and           1.00       650.00          $650.00
                                response.
12/10/2018    TCF     SL        Drafting of reply to opposition to sanction and         1.40       650.00          $910.00
                                contempt motion.
12/10/2018    NPL     SL        Review and research case law associated contempt        1.40       250.00          $350.00
                                motion regarding violation of the automatic stay;
                                draft multiple emails to T. Flanagan regarding same.
12/11/2018    TCF     SL        Drafting of reply to opposition to automatic stay       6.80       650.00         $4,420.00
                                sanction and contempt motion.
12/11/2018    TCF     SL        Research regarding automatic stay sanction and          2.40       650.00         $1,560.00
                                contempt motion.
12/12/2018    NPL     SL        Review and reply to email from T. Flanagan              0.20       250.00             $50.00
                                regarding reply to opposition to contempt motion
                                regarding automatic stay; attention to same.
12/21/2018    TCF     SL        Review and analysis of recent Ninth Circuit decision    0.20       650.00          $130.00
                                on stay violations and sanctions; correspond with A.
                                Friedman regarding same.
                                                                                       15.30                      $9,305.00

 TOTAL SERVICES FOR THIS MATTER:                                                                              $94,400.00




                                                                                                        EXHIBIT "A"
                                                                                                          Page 281
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                     Main Document   Page 286 of 389

Pachulski Stang Ziehl & Jones LLP                                                Page: 10
Bral, John Jean                                                                  Invoice 121257
10601     00001                                                                  January 30, 2019



Expenses
 12/03/2018   LN        10601.00001 Lexis Charges for 12-03-18                     206.88

 12/04/2018   RE2       SCAN/COPY ( 39 @0.10 PER PG)                                 3.90

 12/05/2018   BM        Business Meal [E111] Jersey Mikes, working meal, WNL        66.66

 12/05/2018   BM        Business Meal [E111] East Cost Bagel, working meal, J.      20.44
                        O'keefe

 12/05/2018   LN        10601.00001 Lexis Charges for 12-05-18                     325.15

 12/05/2018   RE2       SCAN/COPY ( 27 @0.10 PER PG)                                 2.70

 12/05/2018   RE2       SCAN/COPY ( 117 @0.10 PER PG)                               11.70

 12/06/2018   LN        10601.00001 Lexis Charges for 12-06-18                      24.72

 12/07/2018   LN        10601.00001 Lexis Charges for 12-07-18                      56.82

 12/07/2018   LN        10601.00001 Lexis Charges for 12-07-18                      20.64

 12/07/2018   RE2       SCAN/COPY ( 48 @0.10 PER PG)                                 4.80

 12/07/2018   RE2       SCAN/COPY ( 56 @0.10 PER PG)                                 5.60

 12/07/2018   RE2       SCAN/COPY ( 118 @0.10 PER PG)                               11.80

 12/07/2018   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                 3.40

 12/07/2018   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                 3.40

 12/07/2018   RE2       SCAN/COPY ( 25 @0.10 PER PG)                                 2.50



 12/07/2018   RE2       SCAN/COPY ( 65 @0.10 PER PG)                                 6.50



 12/07/2018   RE2       SCAN/COPY ( 24 @0.10 PER PG)                                 2.40



 12/10/2018   LN        10601.00001 Lexis Charges for 12-10-18                     172.75



 12/11/2018   BM        Business Meal [E111] Flennor's, working meal, WNL          118.00




                                                                                            EXHIBIT "A"
                                                                                              Page 282
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13              Desc
                                     Main Document   Page 287 of 389

Pachulski Stang Ziehl & Jones LLP                                                  Page: 11
Bral, John Jean                                                                    Invoice 121257
10601     00001                                                                    January 30, 2019


 12/11/2018   LN        10601.00001 Lexis Charges for 12-11-18                        131.97

 12/14/2018   TR        Transcript [E116] Briggs Reporting Company, Inv. 20048         51.60

 12/31/2018   PAC       Pacer - Court Research                                          2.00

   Total Expenses for this Matter                                                $1,256.33




                                                                                               EXHIBIT "A"
                                                                                                 Page 283
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                              Main Document   Page 288 of 389

Pachulski Stang Ziehl & Jones LLP                                                                        Page: 12
Bral, John Jean                                                                                          Invoice 121257
10601     00001                                                                                          January 30, 2019




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 01/30/2019

Total Fees                                                                                                                  $94,400.00
Chargeable costs and disbursements                                                                                           $1,256.33
Total Due on Current Invoice.....................                                                                           $95,656.33


Outstanding Balance from prior Invoices as of 12/31/2018       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed           Balance Due


     118521                        01/31/2018                  $64,977.50                               $1.40               $64,978.90
     118768                        02/28/2018                  $89,105.00                           $6,717.72               $95,822.72
     119267                        03/31/2018                 $170,795.00                            $818.42            $171,613.42
     119338                        04/30/2018                 $241,285.00                          $12,901.06           $254,186.06
     119732                        06/13/2018                 $165,330.00                           $2,241.54           $167,571.54
     119915                        06/30/2018                 $127,527.50                            $476.66            $128,004.16
     120454                        07/31/2018                 $120,280.00                           $2,092.83           $122,372.83
     120456                        08/31/2018                  $83,337.00                           $1,155.30               $84,492.30
     120968                        11/30/2018                 $201,480.00                           $2,218.98           $203,698.98


Total Amount Due on Current and Prior Invoices                                                                        $1,388,397.24




                                                                                                                  EXHIBIT "A"
                                                                                                                    Page 284
     Case 8:17-bk-10706-ES     Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13        Desc
                               Main Document   Page 289 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               February 12, 2019
John J. Bral                                                   Invoice 121588
2601 Main Street ste. 9601                                     Client   10601
Irvine, CA 92614                                               Matter   00001
                                                                        WNL
RE: Chapter 11

___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 01/31/2019
                 FEES                                           $10,583.50
                 EXPENSES                                           $88.30
                 TOTAL CURRENT CHARGES                          $10,671.80

                 BALANCE FORWARD                              $1,388,397.24
                 TOTAL BALANCE DUE                            $1,399,069.04




                                                                                   EXHIBIT "A"
                                                                                     Page 285
       Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13          Desc
                                        Main Document   Page 290 of 389

Pachulski Stang Ziehl & Jones LLP                                                    Page:     2
Bral, John Jean                                                                      Invoice 121588
10601     00001                                                                      February 12, 2019




 Summary of Services by Task Code
 Task Code            Description                                            Hours                        Amount

 CA                   Case Administration [B110]                              2.40                        $858.00
 FE                   Fee/Employment Application                              0.60                        $537.00
 LN                   Litigation (Non-Bankruptcy)                             0.50                        $189.50
 PD                   Plan & Disclosure Stmt. [B320]                         12.20                       $8,418.00
 SL                   Stay Litigation [B140]                                  0.90                        $581.00
                                                                             16.60                   $10,583.50

 Summary of Services by Professional
 ID           Name                                     Title          Rate            Hours               Amount

 NPL          Lockwood, Nancy P. F.                    Paralegal    250.00             3.90              $975.00
 SAOS         O'Keefe, Sean A                          Counsel      750.00             0.40              $300.00
 TCF          Flanagan, Tavi C.                        Counsel      695.00             8.50          $5,907.50
 WNL          Lobel, William N.                        Partner      895.00             3.80          $3,401.00
                                                                                     16.60           $10,583.50




 Summary of Expenses
Description                                                                                               Amount

Guest Parking [E124]                                                                                        $20.00



Pacer - Court Research                                                                                       $0.60



Reproduction/ Scan Copy                                                                                     $16.10



Transcript [E116]                                                                                           $51.60



                                                                                                            $88.30




                                                                                              EXHIBIT "A"
                                                                                                Page 286
     Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 291 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Bral, John Jean                                                             Invoice 121588
10601     00001                                                             February 12, 2019




                                                                                     EXHIBIT "A"
                                                                                       Page 287
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 292 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     4
Bral, John Jean                                                                                Invoice 121588
10601     00001                                                                                February 12, 2019


                                                                                       Hours           Rate        Amount
  Case Administration [B110]
01/08/2019    NPL     CA        Attention to outstanding dates and deadlines            0.30       250.00             $75.00
                                associated with the status conference, plan
                                confirmation and motion to strike.
01/09/2019    WNL     CA        Review updated critical dates memo.                     0.10       895.00             $89.50
01/09/2019    NPL     CA        Review and reply to email from L. Gauthier              0.10       250.00             $25.00
                                regarding critical dates and deadline memorandum.
01/11/2019    NPL     CA        Attention to dates and deadlines associated with        0.20       250.00             $50.00
                                continued hearing dates on Court's own motion.
01/16/2019    WNL     CA        Review Monthly Operating Report for December,           0.10       895.00             $89.50
                                2018.
01/17/2019    WNL     CA        Review latest revised critical date summary.            0.10       895.00             $89.50
01/17/2019    NPL     CA        Review and reply to email from L. Gauthier              0.20       250.00             $50.00
                                regarding critical date and deadline memorandum;
                                attention to same.
01/23/2019    NPL     CA        Attention to dates and deadlines continued resulting    0.30       250.00             $75.00
                                from government shutdown.
01/25/2019    NPL     CA        Review debtor docket regarding outstanding matters,     0.40       250.00          $100.00
                                update case status regarding same.
01/28/2019    NPL     CA        Attention to outstanding dates and deadlines,           0.20       250.00             $50.00
                                forward to T. Flanagan.
01/31/2019    WNL     CA        Review updated critical dates summary.                  0.10       895.00             $89.50
01/31/2019    NPL     CA        Review and reply to email from L. Gauthier              0.10       250.00             $25.00
                                regarding critical date memorandum.
01/31/2019    NPL     CA        Attention to dates and deadlines associated with        0.20       250.00             $50.00
                                critical date and deadline memorandum.
                                                                                        2.40                       $858.00

  Fee/Employment Application
01/25/2019    WNL     FE        Review and revise pre-bill for December.                0.60       895.00          $537.00
                                                                                        0.60                       $537.00

  Litigation (Non-Bankruptcy)
01/18/2019    NPL     LN        Review and reply to email from L. Gautheir              0.10       250.00             $25.00
                                regarding Bral v. Westcliff status report.
01/18/2019    NPL     LN        Finalize status conference regarding Westcliff v.       0.30       250.00             $75.00
                                Bral.
01/29/2019    WNL     LN        Review correspondence re: status conference in Bral     0.10       895.00             $89.50
                                V Westcliff Investors.
                                                                                        0.50                       $189.50




                                                                                                        EXHIBIT "A"
                                                                                                          Page 288
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                     Main Document   Page 293 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Bral, John Jean                                                                               Invoice 121588
10601     00001                                                                               February 12, 2019


  Plan & Disclosure Stmt. [B320]
01/02/2019    WNL     PD        Review correspondence re: status of settlement         0.10       895.00             $89.50
                                negotiations.
01/04/2019    WNL     PD        Review correspondence from G. Klausner re:             0.10       895.00             $89.50
                                settlement issues.
01/04/2019    WNL     PD        Telephone call with A. Friedman re: settlement and     0.20       895.00           $179.00
                                timing issues.
01/04/2019    WNL     PD        Review correspondence re: issues concerning            0.10       895.00             $89.50
                                settlement negotiations.
01/04/2019    WNL     PD        Review correspondence re: settlement negotiations.     0.10       895.00             $89.50
01/05/2019    WNL     PD        Review correspondence re: settlement negotiations.     0.10       895.00             $89.50
01/07/2019    WNL     PD        Review and respond to correspondence re: action to     0.10       895.00             $89.50
                                be taken.
01/07/2019    WNL     PD        Telephone call with Alan Friedman re: conversation     0.30       895.00           $268.50
                                with Gary Klausner and startegy going forward.
01/07/2019    WNL     PD        Review correspondence re:conversation with G.          0.10       895.00             $89.50
                                Klausner concerning settlement negotiations.
01/07/2019    WNL     PD        Confer with A. Friedman re: settlement issues and      0.30       895.00           $268.50
                                strategy.
01/07/2019    TCF     PD        Review and analysis of plan preparation and acton to   0.20       695.00           $139.00
                                be taking.
01/07/2019    TCF     PD        Telephone conference with A. Friedman regarding        0.10       695.00             $69.50
                                preparation for confirmation hearing.
01/07/2019    TCF     PD        Preparation for confirmation hearing.                  4.50       695.00          $3,127.50
01/07/2019    SAO     PD        Conference call with A. Friedman re confirmation       0.40       750.00           $300.00
                                hearing and scheduling of remaining hearings based
                                upon negotiations with other side.
01/08/2019    WNL     PD        Review order continuing confirmation hearing and       0.10       895.00             $89.50
                                other hearings; confer with N. Lockwood re: same.
01/08/2019    TCF     PD        Preparation for confirmation hearing.                  2.20       695.00          $1,529.00
01/08/2019    TCF     PD        Correspondence A. Friedman regarding plan issues.      0.20       695.00           $139.00
01/08/2019    NPL     PD        Review and reply to email from L. Gauthier             0.10       250.00             $25.00
                                regarding continued dates and deadlines related to
                                plan confirmation.
01/09/2019    WNL     PD        Review correspondence re: continuance of               0.20       895.00           $179.00
                                confirmation hearing and related issues.
01/09/2019    WNL     PD        Review correspondence re: settlement negotiations      0.20       895.00           $179.00
                                and analyze issues and alternatives.
01/16/2019    WNL     PD        Telephone call with A. Friedman re: settlement         0.20       895.00           $179.00
                                issues.
01/21/2019    WNL     PD        Telephone call with Alan Friedman re: preparation      0.10       895.00             $89.50
                                for confirmation hearing.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 289
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                     Main Document   Page 294 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     6
Bral, John Jean                                                                               Invoice 121588
10601     00001                                                                               February 12, 2019


                                                                                      Hours          Rate          Amount
01/21/2019    WNL     PD        Review correspondence re: preparation for              0.20       895.00           $179.00
                                confirmation hearing.
01/22/2019    WNL     PD        Review notice of continuance of confirmation           0.10       895.00             $89.50
                                hearing; telephone call with Alan Friedman re:
                                same.
01/22/2019    TCF     PD        Review and analysis of plan confirmation               0.50       695.00           $347.50
                                preparation and telephone conference with A.
                                Friedman regarding same.
01/22/2019    NPL     PD        Review notice of continued hearing on plan             0.10       250.00             $25.00
                                confirmation.
01/22/2019    NPL     PD        Prepare W. Lobel for meeting on plan confirmation.     1.20       250.00           $300.00
01/23/2019    WNL     PD        Confer with Alan Friedman re: timing and               0.10       895.00             $89.50
                                settlement issues.
                                                                                      12.20                       $8,418.00

  Stay Litigation [B140]
01/15/2019    NPL     SL        Review and reply to email from A. Friedman             0.10       250.00             $25.00
                                regarding reply to contempt motion.
01/16/2019    TCF     SL        Attend to matters regarding contempt / violation of    0.80       695.00           $556.00
                                automatic stay and enforcement of rights.
                                                                                       0.90                        $581.00

 TOTAL SERVICES FOR THIS MATTER:                                                                            $10,583.50




                                                                                                       EXHIBIT "A"
                                                                                                         Page 290
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                Desc
                                      Main Document   Page 295 of 389

Pachulski Stang Ziehl & Jones LLP                                                      Page:     7
Bral, John Jean                                                                        Invoice 121588
10601     00001                                                                        February 12, 2019



Expenses
 12/11/2018   GP        Guest Parking [E124] Parking for Bral Confirmation Hearing        20.00
                        on 12/11/2018, WNL

 12/14/2018   TR        Transcript [E116] Briggs Reporting for Bral Transcript of te      51.60
                        Confirmation Hearing, WNL

 01/14/2019   RE2       SCAN/COPY ( 161 @0.10 PER PG)                                     16.10

 01/31/2019   PAC       Pacer - Court Research                                             0.60

   Total Expenses for this Matter                                                      $88.30




                                                                                                  EXHIBIT "A"
                                                                                                    Page 291
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                              Main Document   Page 296 of 389

Pachulski Stang Ziehl & Jones LLP                                                                        Page:     8
Bral, John Jean                                                                                          Invoice 121588
10601     00001                                                                                          February 12, 2019




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through 02/12/2019

Total Fees                                                                                                               $10,583.50
Chargeable costs and disbursements                                                                                              $88.30
Total Due on Current Invoice.....................                                                                        $10,671.80


Outstanding Balance from prior Invoices as of 01/31/2019       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed           Balance Due


     118521                        01/31/2018                  $64,977.50                               $1.40            $64,978.90
     118768                        02/28/2018                  $89,105.00                           $6,717.72            $95,822.72
     119267                        03/31/2018                 $170,795.00                            $818.42           $171,613.42
     119338                        04/30/2018                 $241,285.00                          $12,901.06          $254,186.06
     119732                        06/13/2018                 $165,330.00                           $2,241.54          $167,571.54
     119915                        06/30/2018                 $127,527.50                            $476.66           $128,004.16
     120454                        07/31/2018                 $120,280.00                           $2,092.83          $122,372.83
     120456                        08/31/2018                  $83,337.00                           $1,155.30            $84,492.30
     120968                        11/30/2018                 $201,480.00                           $2,218.98          $203,698.98
     121257                        01/30/2019                  $94,400.00                           $1,256.33            $95,656.33


Total Amount Due on Current and Prior Invoices                                                                        $1,399,069.04




                                                                                                                  EXHIBIT "A"
                                                                                                                    Page 292
      Case 8:17-bk-10706-ES    Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13        Desc
                               Main Document   Page 297 of 389

                              Pachulski Stang Ziehl & Jones LLP



                                                               February 28, 2019
John J. Bral                                                   Invoice 121688
2601 Main Street ste. 9601                                     Client   10601
Irvine, CA 92614                                               Matter   00001
                                                                        WNL
RE: Chapter 11

 ___________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 02/28/2019
                 FEES                                             $4,274.00
                 EXPENSES                                          $121.50
                 TOTAL CURRENT CHARGES                            $4,395.50

                 BALANCE FORWARD                              $1,399,069.04
                 TOTAL BALANCE DUE                            $1,403,464.54




                                                                                   EXHIBIT "A"
                                                                                     Page 293
       Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13           Desc
                                         Main Document   Page 298 of 389

Pachulski Stang Ziehl & Jones LLP                                                      Page:     2
Bral, John Jean                                                                        Invoice 121688
10601 - 00001                                                                          February 28, 2019




  Summary of Services by Task Code
  Task Code            Description                                             Hours                       Amount

 AA                    Asset Analysis/Recovery[B120]                            0.20                        $179.00
 CA                    Case Administration [B110]                               1.20                        $816.00
 CO                    Claims Admin/Objections[B310]                            0.60                        $537.00
 LN                    Litigation (Non-Bankruptcy)                              0.10                          $89.50
 PD                    Plan & Disclosure Stmt. [B320]                           1.50                       $1,262.50
 SL                    Stay Litigation [B140]                                   2.00                       $1,390.00
                                                                                5.60                       $4,274.00

  Summary of Services by Professional
  ID           Name                                     Title          Rate             Hours               Amount

 NPL           Lockwood, Nancy P. F.                    Paralegal     250.00             0.40              $100.00
 TCF           Flanagan, Tavi C.                        Counsel       695.00             2.40          $1,668.00
 WNL           Lobel, William N.                        Partner       895.00             2.80          $2,506.00
                                                                                        5.60               $4,274.00




 Summary of Expenses
 Description                                                                                                Amount

Outside Services                                                                                            $120.00



Pacer - Court Research                                                                                        $1.50



                                                                                                            $121.50




                                                                                                EXHIBIT "A"
                                                                                                  Page 294
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 299 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page:     3
Bral, John Jean                                                                              Invoice 121688
10601 - 00001                                                                                February 28, 2019


                                                                                     Hours           Rate        Amount

  Asset Analysis/Recovery[B120]


02/20/2019    WNL     AA        Review complaint against Babak Samini.                 0.20       895.00         $179.00
                                                                                      0.20                       $179.00

  Case Administration [B110]


02/15/2019    WNL     CA        Review and revise January pre-bill.                    0.60       895.00         $537.00


02/15/2019    WNL     CA        Review Monthly Operating Report for January,           0.10       895.00            $89.50
                                2019.


02/21/2019    WNL     CA        Review updated critical date summary.                  0.10       895.00            $89.50


02/22/2019    NPL     CA        Review and reply to email from L. Gauthier             0.10       250.00            $25.00
                                regarding updated critical date and deadline
                                memorandum.


02/22/2019    NPL     CA        Attention to updating dates and deadlines pursuant     0.30       250.00            $75.00
                                to critical date and deadline memorandum.
                                                                                      1.20                       $816.00

  Claims Admin/Objections[B310]


02/18/2019    WNL     CO        Review correspondence re: Reply Brief re: Motion       0.20       895.00         $179.00
                                to Strike Claims.


02/25/2019    WNL     CO        Review correspondence re: alleged delinquency in       0.10       895.00            $89.50
                                payments to mortgage holder.


02/28/2019    WNL     CO        Review correspondence re: delinquent payments on       0.10       895.00            $89.50
                                mortgage.


02/28/2019    WNL     CO        Review correspondence and confer with Alan             0.20       895.00         $179.00
                                Friedman re: delinquency on second mortgage on
                                Sandpiper peoperty.




                                                                                                      EXHIBIT "A"
                                                                                                        Page 295
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                     Desc
                                      Main Document   Page 300 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page:     4
Bral, John Jean                                                                              Invoice 121688
10601 - 00001                                                                                February 28, 2019


                                                                                      0.60                        $537.00

  Litigation (Non-Bankruptcy)


02/22/2019    WNL     LN        Review and respond to correspondence re: appellate    0.10        895.00            $89.50
                                argument.
                                                                                      0.10                          $89.50

  Plan & Disclosure Stmt. [B320]


02/13/2019    WNL     PD        Review correspondence re: settlement negotiations.    0.10        895.00            $89.50


02/13/2019    TCF     PD        Review and analysis of plan and possible settlement   0.20        695.00          $139.00
                                issues.


02/19/2019    WNL     PD        Review correspondence re: settlement negotiations.    0.10        895.00            $89.50


02/20/2019    WNL     PD        review correspondence re: settlement negotiations.    0.10        895.00            $89.50


02/22/2019    WNL     PD        Telephone call with Alan Friedman re: status of       0.20        895.00          $179.00
                                settlement negotiations and related matters.


02/25/2019    TCF     PD        Review and analysis of plan confirmation issues;      0.20        695.00          $139.00
                                communications with A. Friedman regarding same.


02/27/2019    WNL     PD        Review correspondence re, and confer with A.          0.10        895.00            $89.50
                                Friedman, re: possible settlement proposal from
                                Barry Beitler.


02/28/2019    WNL     PD        Review and analyze latest settlement proposal from    0.50        895.00          $447.50
                                Barry Beitler.
                                                                                      1.50                       $1,262.50

  Stay Litigation [B140]


02/13/2019    TCF     SL        Review and analysis of of contempt issues and reply   0.40        695.00          $278.00
                                thereto.




                                                                                                      EXHIBIT "A"
                                                                                                        Page 296
     Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 301 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     5
Bral, John Jean                                                                                 Invoice 121688
10601 - 00001                                                                                   February 28, 2019


                                                                                        Hours           Rate         Amount


02/13/2019    TCF     SL        Telephone conference with A. Friedman regarding           0.20       695.00          $139.00
                                automatic stay violations / contempt issues and reply
                                thereto.


02/25/2019    TCF     SL        Review and analysis of issues and research                0.20       695.00          $139.00
                                regarding contempt and stay violation reply;
                                communications with A. Friedman regarding same.


02/28/2019    TCF     SL        Review and analysis of issues and research                1.20       695.00          $834.00
                                regarding contempt and stay violation reply.
                                                                                         2.00                       $1,390.00

  TOTAL SERVICES FOR THIS MATTER:                                                                               $4,274.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 297
     Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13       Desc
                                     Main Document   Page 302 of 389

Pachulski Stang Ziehl & Jones LLP                                            Page:     6
Bral, John Jean                                                              Invoice 121688
10601 - 00001                                                                February 28, 2019



 Expenses
 12/04/2018   OS        Case Anywhere, Inv. 146878, WNL                        120.00
 02/28/2019   PAC       Pacer - Court Research                                   1.50

   Total Expenses for this Matter                                           $121.50




                                                                                        EXHIBIT "A"
                                                                                          Page 298
      Case 8:17-bk-10706-ES                   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                              Main Document   Page 303 of 389

Pachulski Stang Ziehl & Jones LLP                                                                        Page:     7
Bral, John Jean                                                                                          Invoice 121688
10601 - 00001                                                                                            February 28, 2019




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



 For current services rendered through 02/28/2019

 Total Fees                                                                                                                  $4,274.00
Chargeable costs and disbursements                                                                                            $121.50
Total Due on Current Invoice.....................                                                                            $4,395.50

Outstanding Balance from prior Invoices as of 02/28/2019       (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed           Balance Due


     118521                        01/31/2018                  $64,977.50                               $1.40            $64,978.90
     118768                        02/28/2018                  $89,105.00                           $6,717.72            $95,822.72
     119267                        03/31/2018                 $170,795.00                            $818.42            $171,613.42
     119338                        04/30/2018                 $241,285.00                          $12,901.06           $254,186.06
     119732                        06/13/2018                 $165,330.00                           $2,241.54           $167,571.54
     119915                        06/30/2018                 $127,527.50                            $476.66            $128,004.16
     120454                        07/31/2018                 $120,280.00                           $2,092.83           $122,372.83
     120456                        08/31/2018                  $83,337.00                           $1,155.30            $84,492.30
     120968                        11/30/2018                 $201,480.00                           $2,218.98           $203,698.98
     121257                        01/30/2019                  $94,400.00                           $1,256.33            $95,656.33
     121588                        02/12/2019                  $10,583.50                             $88.30             $10,671.80


 Total Amount Due on Current and Prior Invoices                                                                       $1,403,464.54




                                                                                                                  EXHIBIT "A"
                                                                                                                    Page 299
      Case 8:17-bk-10706-ES    Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13      Desc
                               Main Document   Page 304 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               April 30, 2019
John J. Bral                                                   Invoice 122286
2601 Main Street ste. 9601                                     Client    10601
Irvine, CA 92614                                               Matter    00001
                                                                         WNL

RE: Chapter 11

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 04/30/2019
                 FEES                                           $108,840.50
                 EXPENSES                                          $338.55
                 TOTAL CURRENT CHARGES                          $109,179.05

                 BALANCE FORWARD                              $1,403,464.54
                 TOTAL BALANCE DUE                            $1,512,643.59




                                                                                 EXHIBIT "A"
                                                                                   Page 300
       Case 8:17-bk-10706-ES        Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 305 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:      2
Bral, John Jean                                                             Invoice 122286
10601 - 00001                                                               April 30, 2019




  Summary of Services by Professional
  ID        Name                              Title               Rate       Hours              Amount

 HDH        Hochman, Harry D.                 Counsel            925.00       2.20            $2,035.00

 NPL        Lockwood, Nancy P. F.             Paralegal          250.00       6.60            $1,650.00

 SAOS       O'Keefe, Sean A                   Counsel            750.00      30.80           $23,100.00

 TCF        Flanagan, Tavi C.                 Counsel            695.00      32.30           $22,448.50

 WNL        Lobel, William N.                 Partner            895.00      66.60           $59,607.00

                                                                           138.50            $108,840.50




                                                                                     EXHIBIT "A"
                                                                                       Page 301
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13        Desc
                                      Main Document   Page 306 of 389

Pachulski Stang Ziehl & Jones LLP                                                Page:      3
Bral, John Jean                                                                  Invoice 122286
10601 - 00001                                                                    April 30, 2019


  Summary of Services by Task Code
  Task Code         Description                                          Hours                       Amount

 BL                 Bankruptcy Litigation [L430]                         10.30                      $7,133.00

 BO                 Business Operations                                   5.50                      $4,988.50

 CA                 Case Administration [B110]                            2.00                      $1,596.50

 CO                 Claims Admin/Objections[B310]                        25.00                     $19,199.50

 FC02               Stay Relief                                           0.10                          $25.00

 LN                 Litigation (Non-Bankruptcy)                           2.20                      $1,969.00

 PD                 Plan & Disclosure Stmt. [B320]                       72.00                     $60,434.00

 SL                 Stay Litigation [B140]                               21.40                     $13,495.00

                                                                        138.50                    $108,840.50




                                                                                          EXHIBIT "A"
                                                                                            Page 302
      Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 307 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:      4
Bral, John Jean                                                             Invoice 122286
10601 - 00001                                                               April 30, 2019


  Summary of Expenses
  Description                                                                                      Amount
Lexis/Nexis- Legal Research [E                                                                $0.35
Outside Services                                                                        $120.00
Pacer - Court Research                                                                  $153.60
Reproduction/ Scan Copy                                                                      $64.60

                                                                                        $338.55




                                                                                     EXHIBIT "A"
                                                                                       Page 303
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 308 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:      5
Bral, John Jean                                                                                Invoice 122286
10601 - 00001                                                                                  April 30, 2019


                                                                                       Hours           Rate       Amount

  Bankruptcy Litigation [L430]
 03/06/2019   WNL     BL        Review correspondence and joint status reports in       0.20        895.00        $179.00
                                litigation matters.

 03/06/2019   NPL     BL        Review and reply to email from A. Friedman              0.10        250.00            $25.00
                                regarding joint status reports for the Beitler
                                adversary matters.

 03/06/2019   NPL     BL        Prepare defendant portion of Joint Status Report        0.30        250.00            $75.00
                                regarding Barry Beitler v. Bral, forward same to W.
                                Lobel for review.

 03/06/2019   NPL     BL        Prepare defendant portion of Joint Status Report        0.30        250.00            $75.00
                                regarding Steward Financial v. Bral, forward same
                                to W. Lobel for review.

 03/06/2019   NPL     BL        Prepare defendant portion of Joint Status Report        0.30        250.00            $75.00
                                regarding Beitler & Assciates v. Bral, forward same
                                to W. Lobel for review.

 03/06/2019   NPL     BL        Draft email to K. Meshefejian regarding joint status    0.10        250.00            $25.00
                                reports for Beitler adversary proceedings.

 03/07/2019   NPL     BL        Review and reply to email from K, Meshefejian           0.10        250.00            $25.00
                                regarding Joint Status Reports for Beitler adversary
                                matters.

 03/21/2019   WNL     BL        Review correspondence re: responses to litigation       0.20        895.00        $179.00
                                claims.

 03/21/2019   NPL     BL        Review and reply to email from A. Friedman              0.10        250.00            $25.00
                                regarding continued hearing on adversary matters.

 03/26/2019   SAO     BL        Conference call with A. Friedman re preparation of      0.30        750.00        $225.00
                                updated motion to dismiss discharge complaint filed
                                by Steward Financial.

 03/31/2019   SAO     BL        Review Beitler's arguments re Steward Financial         1.90        750.00      $1,425.00
                                Claim and begin revising motion to dismiss
                                discharge adversary based upon this claim.

 04/16/2019   SAO     BL        Prepare motion to dismiss Steward Financial first       1.40        750.00      $1,050.00
                                amended complaint.

 04/28/2019   SAO     BL        Revise motion to dismiss complaint filed by Steward     2.50        750.00      $1,875.00
                                Financial.

 04/29/2019   SAO     BL        Continue revising updated motion to dismiss             1.20        750.00        $900.00
                                complaint filed by Steward Financial.

 04/30/2019   SAO     BL        Revise and finalize motion to dismiss complaint         1.30        750.00        $975.00




                                                                                                        EXHIBIT "A"
                                                                                                          Page 304
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 309 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:      6
Bral, John Jean                                                                                  Invoice 122286
10601 - 00001                                                                                    April 30, 2019


                                                                                         Hours           Rate       Amount
                                filed by Steward Financial.

                                                                                         10.30                    $7,133.00

  Business Operations
 03/05/2019   WNL     BO        Review correspondence re: potential distribution          0.10        895.00            $89.50
                                from Mission account.

 03/15/2019   WNL     BO        Review correspondence re: use of distribution funds.      0.10        895.00            $89.50

 03/25/2019   WNL     BO        Review correspondence re: delinquent payments.            0.10        895.00            $89.50

 03/29/2019   WNL     BO        Review correspondence re: treatment of delinquent         0.10        895.00            $89.50
                                payments on mortgage.

 03/29/2019   WNL     BO        Review correspondence re: delinquent payments.            0.10        895.00            $89.50

 04/15/2019   WNL     BO        Review correspondence re: financial issues and            0.20        895.00        $179.00
                                consider the implications of the isues and alternative
                                courses of action.

 04/15/2019   WNL     BO        Telephone call with Alan Friedman re: financial           0.30        895.00        $268.50
                                issues and responses thereto.

 04/15/2019   WNL     BO        Review additional correspondence re: financial            0.10        895.00            $89.50
                                issues.

 04/15/2019   WNL     BO        Telephone call with Alan Friedmamn and John Bral          0.40        895.00        $358.00
                                re: financial issues.

 04/15/2019   HDH     BO        Telephone conference with Lobel & Friedman re             0.60        925.00        $555.00
                                distribution and MOR

 04/15/2019   HDH     BO        Review background pleadings                               0.40        925.00        $370.00

 04/15/2019   WNL     BO        Review additional correspondence re: treatment of         0.10        895.00            $89.50
                                distribution from Mission.

 04/16/2019   WNL     BO        Review correspondence re: return of distribution          0.20        895.00        $179.00
                                taken from Mission.

 04/16/2019   HDH     BO        Review pleadings and research and drafting of rider       0.90        925.00        $832.50
                                re MOR

 04/16/2019   HDH     BO        Correspond with counsel re MOR                            0.30        925.00        $277.50

 04/16/2019   WNL     BO        Telephone call with Alan Friedman re: financial           0.20        895.00        $179.00
                                issues.

 04/16/2019   WNL     BO        Second telephone call with Alan Friedman re:              0.10        895.00            $89.50
                                financial issues.

 04/16/2019   WNL     BO        Telephone call with John Bral re: financial issues.       0.10        895.00            $89.50




                                                                                                          EXHIBIT "A"
                                                                                                            Page 305
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                     Desc
                                      Main Document   Page 310 of 389

Pachulski Stang Ziehl & Jones LLP                                                           Page:      7
Bral, John Jean                                                                             Invoice 122286
10601 - 00001                                                                               April 30, 2019


                                                                                    Hours           Rate       Amount

 04/16/2019   WNL     BO        Review correspondence re: financial issues.          0.20        895.00        $179.00

 04/16/2019   WNL     BO        Review additional correspondence re: financial       0.20        895.00        $179.00
                                issues.

 04/16/2019   WNL     BO        Review proposed language re: language to be added    0.10        895.00            $89.50
                                to the Monthly Operating Report.

 04/16/2019   WNL     BO        Review correspondence re: language to be added to    0.10        895.00            $89.50
                                Monthly Operating Report.

 04/16/2019   WNL     BO        Review proposed language for Monthly Operating       0.20        895.00        $179.00
                                Report and related correspondence.

 04/16/2019   WNL     BO        Review correspondence re: issues raised by           0.10        895.00            $89.50
                                distribution from Mission.

 04/17/2019   WNL     BO        Review correspondence re: distribution from          0.10        895.00            $89.50
                                Mission.

 04/18/2019   WNL     BO        Review correspondence re: questions concerning       0.10        895.00            $89.50
                                $302,000 deposit into Debtor's bank account.

                                                                                     5.50                    $4,988.50

  Case Administration [B110]
 03/06/2019   WNL     CA        Review and analyze new language added to Status      0.10        895.00            $89.50
                                Report by Beitler.

 03/06/2019   WNL     CA        Review Joint Status Report..                         0.10        895.00            $89.50

 03/07/2019   WNL     CA        Review Amended Joint Status Report.                  0.10        895.00            $89.50

 03/18/2019   WNL     CA        Review Monthly Operating Report for February,        0.10        895.00            $89.50
                                2019.

 03/20/2019   WNL     CA        Review updated critical date summary.                0.10        895.00            $89.50

 03/20/2019   NPL     CA        Review and reply to email from L. Gauthier           0.10        250.00            $25.00
                                regarding critical date and deadline memorandum.

 03/20/2019   NPL     CA        Attention to dates and deadlines associated with     0.20        250.00            $50.00
                                updated critical date and deadline memorandum.

 03/21/2019   WNL     CA        Review correspondence re: status conferences.        0.10        895.00            $89.50

 04/03/2019   WNL     CA        Review updated critical dates summary.               0.10        895.00            $89.50

 04/17/2019   WNL     CA        Review correspondence re: Monthly Operating          0.10        895.00            $89.50
                                Report issues.

 04/18/2019   WNL     CA        Review Monthly operating Report for March, 2019.     0.10        895.00            $89.50




                                                                                                     EXHIBIT "A"
                                                                                                       Page 306
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 311 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page:      8
Bral, John Jean                                                                              Invoice 122286
10601 - 00001                                                                                April 30, 2019


                                                                                     Hours           Rate       Amount

 04/18/2019   WNL     CA        Review correspondence re: review of Monthly           0.10        895.00            $89.50
                                Operating Report.

 04/19/2019   WNL     CA        Review updated critical dates summary.                0.10        895.00            $89.50

 04/23/2019   WNL     CA        Review and analyze Status Conference Report.          0.60        895.00        $537.00

                                                                                      2.00                    $1,596.50

  Claims Admin/Objections[B310]
 03/01/2019   WNL     CO        Review correspondence re: Motion to Strike Claims.    0.10        895.00            $89.50

 03/01/2019   WNL     CO        Review correspondence re: pending hearings and        0.10        895.00            $89.50
                                timing issue.

 03/05/2019   WNL     CO        Confer with A.. Friedman re: reversal of default      0.20        895.00        $179.00
                                judgment on appeal.

 03/08/2019   WNL     CO        Review and respond to additional correspondence       0.10        895.00            $89.50
                                re: preparation for closing argument on Motion to
                                Strike.

 03/08/2019   WNL     CO        Telephone call with Alan friedman re: final           0.20        895.00        $179.00
                                argument in Motion to Strike and related issues.

 03/08/2019   WNL     CO        Review correspondence re: preparation for hearing     0.10        895.00            $89.50
                                on Motion to Strike.

 03/08/2019   WNL     CO        Review and respond to correspondence re:              0.10        895.00            $89.50
                                preparation for closing argument on Motion to
                                Strike.

 03/13/2019   WNL     CO        Review correspondence re: Reply Brief re: Motion      0.20        895.00        $179.00
                                to Strike Claims.

 03/14/2019   SAO     CO        Review record and continue preparing closing          2.80        750.00      $2,100.00
                                argument re motion to strike record.

 03/14/2019   SAO     CO        Review record re motion to strike claims and begin    2.20        750.00      $1,650.00
                                preparation of oral argument for closing
                                presentation.

 03/15/2019   SAO     CO        Continue preparing closing statement in motion to     4.40        750.00      $3,300.00
                                strike contested matter.

 03/16/2019   SAO     CO        Draft and send out oral argument presentation for     3.20        750.00      $2,400.00
                                motion to strike claims.

 03/16/2019   WNL     CO        Review correspondence re: oral argument on Motion     0.10        895.00            $89.50
                                To Strike Claims.

 03/16/2019   WNL     CO        Review additional correspondence re: oral argument    0.10        895.00            $89.50



                                                                                                      EXHIBIT "A"
                                                                                                        Page 307
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 312 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:      9
Bral, John Jean                                                                               Invoice 122286
10601 - 00001                                                                                 April 30, 2019


                                                                                      Hours           Rate       Amount
                                on Motion To Strike.
 03/16/2019   WNL     CO        Review and analyze draft of argument to be made at     0.80        895.00        $716.00
                                hearing on Motion To Strike Claims.

 03/18/2019   SAO     CO        Review record and continue finalizing oral argument    2.90        750.00       $2,175.00
                                re closing on motion to strike claims matter.

 03/19/2019   SAO     CO        Attend hearing on closing argument re motion to        4.00        750.00       $3,000.00
                                strike proofs of claim.

 03/19/2019   SAO     CO        Finalize and practice oral argument for 45 minute      2.40        750.00       $1,800.00
                                closing re motion to strike proofs of claim.

 03/20/2019   WNL     CO        Review Petition for Rehearing filed by Barry           0.20        895.00        $179.00
                                Beitler.

 03/27/2019   WNL     CO        Review and analyze transcript of hearing on Motion     0.30        895.00        $268.50
                                to Strike Claims.

 04/15/2019   WNL     CO        Review correspondence re: treatment of Citi Bank       0.20        895.00        $179.00
                                claim.

 04/16/2019   WNL     CO        Review correspondence re: treatment of claim of        0.10        895.00            $89.50
                                Citi Bank.

 04/29/2019   WNL     CO        Review and analyze draft stipulation with              0.20        895.00        $179.00
                                CitiMortgage re: modification of mortgage and loan.

                                                                                      25.00                    $19,199.50

  Stay Relief
 03/15/2019   NPL     FC02      Review and reply to email from L. Gauthier             0.10        250.00            $25.00
                                regarding professional fees associated with the
                                Relief from Stay Contempt Motion.

                                                                                       0.10                          $25.00

  Litigation (Non-Bankruptcy)
 03/06/2019   WNL     LN        Review correspondence re: Reply Brief re: Motion       0.20        895.00        $179.00
                                re: Violation of Stay.

 03/06/2019   WNL     LN        Telephone call with A. Friedman re: Violation of       0.20        895.00        $179.00
                                Stay Reply and related issues.

 03/06/2019   WNL     LN        Review and approve Joint Status Reports in various     0.20        895.00        $179.00
                                state court litigation.

 03/06/2019   WNL     LN        Review draft of Reply to Response to Motion re:        0.50        895.00        $447.50
                                Violation of Stay.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 308
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 313 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     10
Bral, John Jean                                                                               Invoice 122286
10601 - 00001                                                                                 April 30, 2019


                                                                                      Hours           Rate       Amount

 03/08/2019   WNL     LN        Review latest status report in the Bral v. Beitler     0.10        895.00            $89.50
                                litigation.

 03/12/2019   WNL     LN        Review status reports in pending state court           0.10        895.00            $89.50
                                litigation.

 04/15/2019   WNL     LN        Review and analyze Petition for review filed by        0.70        895.00        $626.50
                                Beitler in Beitler v Bral litigation.

 04/18/2019   WNL     LN        Review correspondence re: pending mediations.          0.10        895.00            $89.50

 04/22/2019   WNL     LN        Review correspondence re: status report in Bral v.     0.10        895.00            $89.50
                                Westcliff Investors.

                                                                                       2.20                    $1,969.00

  Plan & Disclosure Stmt. [B320]
 03/01/2019   WNL     PD        Review correspondence re:confirmation hearing.         0.10        895.00            $89.50

 03/01/2019   WNL     PD        Review correspondence re: pending hearings and         0.10        895.00            $89.50
                                timing issues.

 03/01/2019   WNL     PD        Review correspondence re: preparation for              0.10        895.00            $89.50
                                confirmation hearing.

 03/01/2019   WNL     PD        Review correspondence and analyze issues re: latest    0.20        895.00        $179.00
                                settlement proposal.

 03/01/2019   WNL     PD        Analyze settlement proposal and financial              0.20        895.00        $179.00
                                consequences

 03/04/2019   WNL     PD        Conference call with A. Friedman, T. Lallas and G.     1.00        895.00        $895.00
                                Klausner re: settlement issues and proposal.

 03/04/2019   WNL     PD        Telephone call with Alan Friedman re: settlement       0.20        895.00        $179.00
                                negotiations and related issues.

 03/04/2019   WNL     PD        Telephone call with Alan Friedman re: plan             0.20        895.00        $179.00
                                confirmation timing and related issues.

 03/04/2019   WNL     PD        Telephone call with Alan Friedman and review and       0.20        895.00        $179.00
                                respond to correspondence re: confirmation date.

 03/04/2019   WNL     PD        Review additional correspondence re: plan              0.30        895.00        $268.50
                                confirmation issues.

 03/04/2019   WNL     PD        Review additional correspondence re: plan and          0.20        895.00        $179.00
                                timing issues.

 03/04/2019   WNL     PD        Review and analyze correspondence re: timing and       0.20        895.00        $179.00
                                plan issues.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 309
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 314 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     11
Bral, John Jean                                                                                 Invoice 122286
10601 - 00001                                                                                   April 30, 2019


                                                                                        Hours           Rate       Amount

 03/04/2019   WNL     PD        Review correspondence re: settlement strategy.           0.10        895.00            $89.50

 03/04/2019   WNL     PD        Review Beitler valuations of Bral interests in           0.20        895.00        $179.00
                                properties.

 03/04/2019   WNL     PD        Review correspondence re: confirmation hearing.          0.10        895.00            $89.50

 03/04/2019   WNL     PD        Review correspondence re: settlement negotiations        0.10        895.00            $89.50
                                with Barry Beitler.

 03/04/2019   WNL     PD        Review correspondence re: confirmation hearing.          0.10        895.00            $89.50

 03/04/2019   WNL     PD        Review, analyze and comment on revised settlement        0.30        895.00        $268.50
                                proposal.

 03/04/2019   NPL     PD        Review email from A. Friedman regarding plan             0.10        250.00            $25.00
                                hearing dates and deadlines.

 03/05/2019   WNL     PD        Review correspondence re: mistakes in financial          0.20        895.00        $179.00
                                calculations re: settlement proposal and related
                                correspondence.

 03/05/2019   WNL     PD        Telephone call with A. Friedman re: settlement           0.20        895.00        $179.00
                                options and strategy.

 03/05/2019   WNL     PD        Review correspondence re: scheduling issues.             0.10        895.00            $89.50

 03/06/2019   WNL     PD        Review correspondence re: latest settlement              0.30        895.00        $268.50
                                proposal.

 03/06/2019   WNL     PD        Review revisions to latest settlement proposal.          0.10        895.00            $89.50

 03/08/2019   WNL     PD        Review draft stipulation and order re: continuance of    0.10        895.00            $89.50
                                confirmation hearing.

 03/08/2019   WNL     PD        Review and analyze issues re: settlement proposals.      0.20        895.00        $179.00

 03/08/2019   WNL     PD        Review correspondence re: continuance of                 0.10        895.00            $89.50
                                additional hearings.

 03/08/2019   WNL     PD        Telephone call with aAan Friedman re: settlement         0.10        895.00            $89.50
                                issues.

 03/08/2019   WNL     PD        Review stipulation continuing confirmation hearing.      0.10        895.00            $89.50

 03/11/2019   WNL     PD        Attend meeting with John Bral and Alan Friedman          1.40        895.00      $1,253.00
                                re: response to latest Beitler settlement proposal.

 03/11/2019   WNL     PD        Review stipulation to continue confirmation hearing.     0.10        895.00            $89.50

 03/12/2019   WNL     PD        Review and respond to correspondence re:                 0.10        895.00            $89.50
                                continuance of confirmation hearing.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 310
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 315 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     12
Bral, John Jean                                                                                Invoice 122286
10601 - 00001                                                                                  April 30, 2019


                                                                                       Hours           Rate       Amount

 03/12/2019   NPL     PD        Review and reply to multiple emails from L.             0.20        250.00            $50.00
                                Gauthier regarding Plan Confirmation Stipulation.

 03/14/2019   WNL     PD        Review correspondence re: Avalon trust deed.            0.20        895.00        $179.00

 03/14/2019   WNL     PD        Review correspondence re: settlement issues.            0.20        895.00        $179.00

 03/14/2019   WNL     PD        Review and analyze correspondence re: settlement        0.30        895.00        $268.50
                                proposal and negotiations with Barry Beitler.

 03/14/2019   WNL     PD        Review revised settlement proposal to Barry Beitler.    0.10        895.00            $89.50

 03/14/2019   WNL     PD        Review correspondence re: settlement negotiations       0.20        895.00        $179.00
                                with B. Beitler.

 03/18/2019   WNL     PD        Telephone call with Alan Friedman re: settlement        0.20        895.00        $179.00
                                proposal and related issues.

 03/18/2019   WNL     PD        Review and revise correspondence re: settlement         0.40        895.00        $358.00
                                proposal and proposed email to John Bral re:
                                settlement issues.

 03/18/2019   WNL     PD        Review and analyze revised email to John Bral re:       0.20        895.00        $179.00
                                settlement proposal.

 03/18/2019   WNL     PD        Review revised email to John Bral re: settlement        0.30        895.00        $268.50
                                issues.

 03/18/2019   WNL     PD        Review correspondence and telephone call with           0.20        895.00        $179.00
                                Alan Friedman re: revised email to John Bral re:
                                settlement negotiations with Barry Beitler.

 03/18/2019   WNL     PD        Review and analyze issues raised by final version of    0.20        895.00        $179.00
                                email to John Bral re: settlement negotiations and
                                positions.

 03/18/2019   WNL     PD        Review various correspondence re: settlement            0.30        895.00        $268.50
                                proposal.

 03/18/2019   WNL     PD        Review and analyze draft revised settlement             0.30        895.00        $268.50
                                proposal and related correspondence.

 03/18/2019   WNL     PD        Review correspondence re: proposal to be made to        0.10        895.00            $89.50
                                Barry Beitler.

 03/19/2019   WNL     PD        Review and execute Stipulation to continue              0.10        895.00            $89.50
                                confirmation hearing.

 03/20/2019   WNL     PD        Confer with Alan Friedman re: settlement                0.20        895.00        $179.00
                                negotiations with Barry Beitler.

 03/21/2019   WNL     PD        Review correspondence re: settlement issues.            0.10        895.00            $89.50




                                                                                                        EXHIBIT "A"
                                                                                                          Page 311
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 316 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page:     13
Bral, John Jean                                                                              Invoice 122286
10601 - 00001                                                                                April 30, 2019


                                                                                     Hours           Rate       Amount

 03/22/2019   SAO     PD        Review motion to allow claims for voting purposes.    0.30        750.00        $225.00

 03/22/2019   WNL     PD        Review and analyze issues raised by revisions to      3.00        895.00      $2,685.00
                                latest draft of settlement agreement.

 03/22/2019   WNL     PD        Review correspondence re: budgets to support          0.30        895.00        $268.50
                                disclosure statement.

 03/25/2019   WNL     PD        Review and analyze proposed settlement proposal       0.60        895.00        $537.00
                                and alternatives.

 03/25/2019   WNL     PD        Review proposed settlement offer.                     0.20        895.00        $179.00

 03/26/2019   WNL     PD        Telephone call with Alan Friedman re: settlement      0.20        895.00        $179.00
                                issues.

 03/26/2019   WNL     PD        Review and approve latest draft of proposed           0.20        895.00        $179.00
                                Settlement Agreement to Beitler.

 03/26/2019   NPL     PD        Review entered order continuing plan confirmation     0.10        250.00            $25.00
                                and chapter 11 status conference.

 03/26/2019   NPL     PD        Attention to dates and deadlines associated with      0.10        250.00            $25.00
                                continued plan confirmation hearing and chapter 11
                                status conference.

 03/27/2019   WNL     PD        Review latest settlement proposal and related         0.20        895.00        $179.00
                                proposal and correspondence.

 04/03/2019   TCF     PD        Review and analysis of confirmation issues.           0.40        695.00        $278.00

 04/04/2019   TCF     PD        Review and analysis of confirmation related issues    0.60        695.00        $417.00
                                and pocket brief on good faith.

 04/10/2019   WNL     PD        Telephone call with Alan Friedman re: settlement      0.20        895.00        $179.00
                                negotiations and related issues.

 04/10/2019   WNL     PD        Review correspondence re: settlement issues with      0.10        895.00            $89.50
                                Barry Beitler.

 04/13/2019   TCF     PD        Review and analysis of confirmation issues.           0.20        695.00        $139.00

 04/14/2019   TCF     PD        Review and analysis of confirmation issues.           0.10        695.00            $69.50

 04/15/2019   WNL     PD        Telephone call with H. Hochman and A. Friedman        0.70        895.00        $626.50
                                re: disclosure of financiial issues.

 04/15/2019   WNL     PD        Review correspondence re: preparation for             0.10        895.00            $89.50
                                confirmation hearing.

 04/15/2019   WNL     PD        Review correspondence re: Mission distribution and    0.10        895.00            $89.50
                                Plan confirmation.




                                                                                                      EXHIBIT "A"
                                                                                                        Page 312
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 317 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     14
Bral, John Jean                                                                                Invoice 122286
10601 - 00001                                                                                  April 30, 2019


                                                                                       Hours           Rate       Amount

 04/15/2019   WNL     PD        Review and analyze arguments in debtor's Reply to       0.30        895.00        $268.50
                                Beitler's Opposition to Motion for Summary
                                Judgment.

 04/15/2019   TCF     PD        Review and analysis of issues regarding plan            2.40        695.00      $1,668.00
                                confirmation; research and review; various
                                correspondence with respect thereto.

 04/16/2019   WNL     PD        Review correspondence re: financial issues.             0.30        895.00        $268.50

 04/16/2019   WNL     PD        Review correspondence re: confirmation issues.          0.30        895.00        $268.50

 04/16/2019   WNL     PD        Review additional correspondence re: confirmation       0.20        895.00        $179.00
                                issues.

 04/16/2019   WNL     PD        Review and analyze additional correspondence re:        0.20        895.00        $179.00
                                effect of Mission distribution on plan confirmation.

 04/16/2019   WNL     PD        Review correspondence re: Citi Bank claim and           0.10        895.00            $89.50
                                confirmation issues.

 04/16/2019   TCF     PD        Review and analysis of confirmation related issues.     0.80        695.00        $556.00

 04/17/2019   WNL     PD        Review correspondence re: preparation for               0.10        895.00            $89.50
                                confirmation hearing.

 04/17/2019   TCF     PD        Review and analysis of confirmation issues.             1.20        695.00        $834.00

 04/18/2019   TCF     PD        Preparation for confirmation.                           1.40        695.00        $973.00

 04/18/2019   TCF     PD        Research and analysis regarding good faith              1.60        695.00      $1,112.00
                                (1129(a)(3) issues).

 04/19/2019   TCF     PD        Draft brief re 1129(a)(3).                              5.60        695.00      $3,892.00

 04/19/2019   WNL     PD        Telephone call with Alan Friedman re: confirmation      0.10        895.00            $89.50
                                issues.

 04/19/2019   TCF     PD        Review and analysis of confirmation issues and          1.20        695.00        $834.00
                                preparation.

 04/20/2019   WNL     PD        Review summary of Alan Friedman conversation            0.20        895.00        $179.00
                                with John Bral.

 04/20/2019   WNL     PD        Preparation for Confirmation Hearing.                   1.60        895.00      $1,432.00

 04/20/2019   WNL     PD        Review and analyze outline to assist on preparation     1.60        895.00      $1,432.00
                                for confirmation hearing.

 04/20/2019   WNL     PD        Review and analyze pocket brief on good faith issue.    0.20        895.00        $179.00

 04/22/2019   WNL     PD        Telephone call with Alan Friedman re: preparation       0.10        895.00            $89.50
                                for confirmation hearing.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 313
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 318 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     15
Bral, John Jean                                                                                 Invoice 122286
10601 - 00001                                                                                   April 30, 2019


                                                                                        Hours           Rate       Amount

 04/23/2019   TCF     PD        Attend to confirmation related issues.                   0.50        695.00        $347.50

 04/24/2019   WNL     PD        Confer with Alan Friedman re: plan confirmation          0.30        895.00        $268.50
                                issues.

 04/24/2019   WNL     PD        Review correspondnece re: subpoena of documents          0.10        895.00            $89.50
                                for confirmation hearing and telephone call with
                                Alan Friedman re: same.

 04/24/2019   WNL     PD        Review correspondence re: documents that are             0.10        895.00            $89.50
                                responsive to the subpoena.

 04/24/2019   WNL     PD        Telephone call with Alan Friedman re: preparation        0.40        895.00        $358.00
                                for plan confirmation.

 04/24/2019   WNL     PD        Telephone call with Tavi Flanagan re: plan               0.10        895.00            $89.50
                                confirmation issues.

 04/24/2019   WNL     PD        Confer with J. Bral, A. Friedman and G. Pemberton        1.60        895.00      $1,432.00
                                to prepare for confirmation hearing.

 04/24/2019   TCF     PD        Attend to confirmation issues and preparation.           0.80        695.00        $556.00

 04/25/2019   WNL     PD        Telephone call with Alan Friedman re: preparation        0.10        895.00            $89.50
                                for plan confirmation hearing.

 04/26/2019   WNL     PD        Telephone call with Alan Friedman re: plan               0.30        895.00        $268.50
                                confirmation and settlement.

 04/26/2019   WNL     PD        Telephone call with Alan Friedman re: preparation        0.30        895.00        $268.50
                                for confirmation hearing.

 04/26/2019   WNL     PD        Review correspondence re: settlement proposal to         0.10        895.00            $89.50
                                Barry Beitler.

 04/26/2019   WNL     PD        Review comments to proposed settlement                   0.10        895.00            $89.50
                                agreement.

 04/26/2019   WNL     PD        Review correspondence re: Citibank issues.               0.10        895.00            $89.50

 04/26/2019   WNL     PD        Review correspondence re:responses to discovery          0.10        895.00            $89.50
                                requests.

 04/26/2019   WNL     PD        Review Confirmation Hearing Nores/Outline, Briefs        2.80        895.00      $2,506.00
                                re: 1129(a)(3) and (a) (5) and transcript of December
                                11,2018 hearing.

 04/27/2019   WNL     PD        Confer with Alan Friedman re: preparation for            2.50        895.00      $2,237.50
                                confirmation hearing.

 04/27/2019   WNL     PD        Telephone calls with John Bral re: settlement            0.20        895.00        $179.00
                                proposal to Barry Beitler.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 314
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 319 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     16
Bral, John Jean                                                                               Invoice 122286
10601 - 00001                                                                                 April 30, 2019


                                                                                      Hours           Rate       Amount

 04/27/2019   WNL     PD        Review and approve settlement proposal to Barry        0.10        895.00            $89.50
                                Beitler.

 04/27/2019   WNL     PD        Telephone call with Alan Friedman re: settlement       0.10        895.00            $89.50
                                proposal to Barry Beitler.

 04/28/2019   WNL     PD        Prepare for confirmation hearing.                      3.60        895.00      $3,222.00

 04/28/2019   WNL     PD        Review and analyze transcript of hearing held on       0.80        895.00        $716.00
                                November 16,2018.

 04/28/2019   WNL     PD        Review and analyze confirmation brief and related      2.50        895.00      $2,237.50
                                pleadings.

 04/29/2019   WNL     PD        Review Debtor's Objections to Items Sobpoenaed.        0.20        895.00        $179.00

 04/29/2019   WNL     PD        Telephone call with Alan Friedman re: preparation      0.20        895.00        $179.00
                                for confirmation hearing.

 04/29/2019   WNL     PD        Review documents to be produced pursuant to            0.10        895.00            $89.50
                                subpoena.

 04/29/2019   WNL     PD        Review and consider responses to Notice to Request     0.20        895.00        $179.00
                                Continuance of Confirmation Hearing.

 04/29/2019   WNL     PD        Continue preparation for confirmation hearing,         4.80        895.00      $4,296.00
                                including drafting of outline of oral argument.

 04/29/2019   WNL     PD        Review correspondence re: inquiries from Barry         0.20        895.00        $179.00
                                Beitler re: various issues and items.

 04/29/2019   TCF     PD        Review and analysis of confirmation issues; prepare    0.50        695.00        $347.50
                                for confirmation hearing; telephone conference with
                                W. Lobel regarding same.

 04/30/2019   WNL     PD        Continue preparation for confirmation hearing.         1.80        895.00      $1,611.00

 04/30/2019   WNL     PD        Confer with Alan Friedmnan re:preparation for          1.50        895.00      $1,342.50
                                confirmation hearing.

 04/30/2019   WNL     PD        Attendance at confirmation hearing and settlement      5.70        895.00      $5,101.50
                                conferences during the day.

 04/30/2019   WNL     PD        Telephone call with Nancy Lockwood re: terms of        0.20        895.00        $179.00
                                settlement, effect on scheduled hearings and
                                remaining action to take pl;ace.

 04/30/2019   TCF     PD        Prepare for confirmation hearing; various              0.40        695.00        $278.00
                                communications with team regarding same.

 04/30/2019   TCF     PD        Confirmation hearing; potential settlement; various    0.50        695.00        $347.50
                                communications with team regarding same.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 315
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 320 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     17
Bral, John Jean                                                                               Invoice 122286
10601 - 00001                                                                                 April 30, 2019


                                                                                      72.00                    $60,434.00

  Stay Litigation [B140]
 03/01/2019   WNL     SL        Review correspondence re: hearing on sanctions        0.10         895.00            $89.50
                                motion.

 03/01/2019   TCF     SL        Draft and revise reply, and research regarding        5.20         695.00       $3,614.00
                                contempt and stay violation reply.

 03/01/2019   TCF     SL        Revisions to contempt reply and declaration in        0.80         695.00        $556.00
                                support.

 03/04/2019   TCF     SL        Review and analysis of stay litigation matters and    0.10         695.00            $69.50
                                contempt hearing.

 03/05/2019   NPL     SL        Review and reply to emal from L. Gauthier             0.10         250.00            $25.00
                                regarding Bral's reply to opposition to Contempt
                                Motion regarding relief from stay.

 03/06/2019   WNL     SL        Review correspondence re: Reply in Motion for         0.30         895.00        $268.50
                                Contempt.

 03/06/2019   NPL     SL        Review and reply to email from L. Gauthier            0.10         250.00            $25.00
                                regarding Reply to Opposition to Contempt Motion.

 03/06/2019   NPL     SL        Confer with W. Lobel regarding review and             0.10         250.00            $25.00
                                revisions to Reply to Opposition to Contempt
                                Motion.

 03/06/2019   NPL     SL        Review Reply to Opposition to Contempt Motion for     0.30         250.00            $75.00
                                consistency and accuracy.

 03/13/2019   WNL     SL        Telephone call with Alan Friedman re: results of      0.20         895.00        $179.00
                                hearing on Motion re: violation of stay.

 03/15/2019   WNL     SL        Review and analyze transcript of hearing on Motion    0.40         895.00        $358.00
                                for Contempt re: Stay Violation.

 03/25/2019   TCF     SL        Review and analysis of issues regarding contempt      0.10         695.00            $69.50
                                motion and professional fees incurred in connection
                                therewith.

 03/25/2019   TCF     SL        Correspondence with N. Lockwood regarding             0.10         695.00            $69.50
                                contempt motion and professional fees incurred in
                                connection therewith.

 03/25/2019   TCF     SL        Review declaration in support of professional fees    0.10         695.00            $69.50
                                incurred in connection with contempt proceedings;
                                correspondence with W. Lobel regarding same.

 03/25/2019   WNL     SL        Review correspondence re: amount of fees incurred     0.10         895.00            $89.50
                                in dealing with the violation of stay.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 316
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 321 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:     18
Bral, John Jean                                                                                  Invoice 122286
10601 - 00001                                                                                    April 30, 2019


                                                                                         Hours           Rate       Amount

 03/25/2019   WNL     SL        Review draft declaration of William Lobel re: fees        0.20        895.00        $179.00
                                incurred as a result of Beitler's violation of stay,
                                entries on timesheets and related correspondence.

 03/25/2019   NPL     SL        Review and analysis of fees related to the violation      1.90        250.00        $475.00
                                of automatic stay contempt motion.

 03/25/2019   NPL     SL        Prepare declaration of W. Lobel regarding                 0.80        250.00        $200.00
                                declaration of William N. Lobel in support of fees
                                related to contempt motion.

 03/25/2019   NPL     SL        Prepare summary of professional fees related              0.30        250.00            $75.00
                                contempt motion.

 03/25/2019   NPL     SL        Review and reply to email from L. Gauthier                0.10        250.00            $25.00
                                regarding professional fees related to contempt
                                motion.

 03/25/2019   NPL     SL        Draft email to T. Flanagan and W. Lobel regarding         0.10        250.00            $25.00
                                declaration of W. Lobel in support of professional
                                fees related to contempt motion.

 03/25/2019   NPL     SL        Review and reply to email from T. Flanagan                0.10        250.00            $25.00
                                regarding professional fees related to contempt
                                motion.

 03/25/2019   NPL     SL        Office conference with W. Lobel regarding                 0.10        250.00            $25.00
                                declaration in support of professional fees related to
                                contempt motion.

 03/27/2019   WNL     SL        Review and approve draft declaration of Wiliam            0.20        895.00        $179.00
                                Lobel in support of fees incurred in connection with
                                violation of stay motion and supporting time
                                charges.

 03/27/2019   WNL     SL        Review declaration of Alan Friedman re: fees              0.10        895.00            $89.50
                                incurred by Shulman firm.

 03/27/2019   NPL     SL        Review and reply to email from L. Gauthier                0.10        250.00            $25.00
                                regarding professional fees associated with
                                Contempt Motion.

 03/27/2019   NPL     SL        Revise and finalize declaration of W. Lobel               0.30        250.00            $75.00
                                regarding professional fees incurred relating to
                                Contempt Motion.

 04/05/2019   WNL     SL        Review correspondence re: Motion for Sanctions.           0.20        895.00        $179.00

 04/06/2019   TCF     SL        Review and analysis of stay litigation issues;            0.50        695.00        $347.50
                                Telephone conference with A. Friedman regarding
                                same.




                                                                                                          EXHIBIT "A"
                                                                                                            Page 317
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                           Desc
                                      Main Document   Page 322 of 389

Pachulski Stang Ziehl & Jones LLP                                                                 Page:     19
Bral, John Jean                                                                                   Invoice 122286
10601 - 00001                                                                                     April 30, 2019


                                                                                          Hours           Rate        Amount

 04/07/2019   TCF     SL        Review and analysis of contempt issues.                    0.20        695.00         $139.00

 04/09/2019   WNL     SL        Review and analyze Beitler Response to Motion for          0.30        895.00         $268.50
                                Sanctions.

 04/09/2019   TCF     SL        Draft reply to opposition to Beitler's response to fees    6.80        695.00       $4,726.00
                                for violation of automatic stay; research and analysis
                                with respect thereto.

 04/10/2019   WNL     SL        Review comments to draft Reply re: Sanctions               0.10        895.00            $89.50
                                Motion.

 04/10/2019   TCF     SL        Review and analysis of automatic stay / contempt           0.20        695.00         $139.00
                                issues; correspondence with A. Friedman regarding
                                same.

 04/11/2019   WNL     SL        Review and comment on draft Reply to Barry                 0.30        895.00         $268.50
                                Beitler's Response re: Violation of Automatic Stay.

 04/12/2019   WNL     SL        Review and analyze Debtor's Reply to Beitler               0.40        895.00         $358.00
                                Response re: Sanctions Motion.

                                                                                          21.40                    $13,495.00

  TOTAL SERVICES FOR THIS MATTER:                                                                                $108,840.50




                                                                                                           EXHIBIT "A"
                                                                                                             Page 318
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13       Desc
                                      Main Document   Page 323 of 389

Pachulski Stang Ziehl & Jones LLP                                             Page:     20
Bral, John Jean                                                               Invoice 122286
10601 - 00001                                                                 April 30, 2019



 Expenses
 03/05/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                             2.20
 03/06/2019   OS         Case Anywhere, Inv. 153718, WNL                        120.00
 04/23/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                             1.50
 04/26/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                             2.40
 04/26/2019   RE2        SCAN/COPY ( 34 @0.10 PER PG)                             3.40
 04/26/2019   RE2        SCAN/COPY ( 65 @0.10 PER PG)                             6.50
 04/26/2019   RE2        SCAN/COPY ( 212 @0.10 PER PG)                           21.20
 04/26/2019   RE2        SCAN/COPY ( 32 @0.10 PER PG)                             3.20
 04/26/2019   RE2        SCAN/COPY ( 95 @0.10 PER PG)                             9.50
 04/26/2019   RE2        SCAN/COPY ( 34 @0.10 PER PG)                             3.40
 04/26/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                              0.40
 04/29/2019   LN         10601.00001 Lexis Charges for 04-29-19                   0.35
 04/29/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                             3.30
 04/29/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                             1.20
 04/29/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                             1.30
 04/29/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                             1.30
 04/29/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                             1.20
 04/29/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                             1.20
 04/29/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                             1.40
 04/30/2019   PAC        Pacer - Court Research                                 153.60

   Total Expenses for this Matter                                            $338.55




                                                                                         EXHIBIT "A"
                                                                                           Page 319
      Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                        Main Document   Page 324 of 389

Pachulski Stang Ziehl & Jones LLP                                                         Page:     21
Bral, John Jean                                                                           Invoice 122286
10601 - 00001                                                                             April 30, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        04/30/2019

Total Fees                                                                                           $108,840.50

Total Expenses                                                                                               338.55

Total Due on Current Invoice                                                                         $109,179.05

  Outstanding Balance from prior invoices as of        04/30/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 118521                   01/31/2018                $64,977.50                $1.40                   $64,978.90

 118768                   02/28/2018                $89,105.00            $6,717.72                   $95,822.72

 119267                   03/31/2018               $170,795.00             $818.42                   $171,613.42

 119338                   04/30/2018               $241,285.00          $12,901.06                   $254,186.06

 119732                   06/13/2018               $165,330.00            $2,241.54                  $167,571.54

 119915                   06/30/2018               $127,527.50             $476.66                   $128,004.16

 120454                   07/31/2018               $120,280.00            $2,092.83                  $122,372.83

 120456                   08/31/2018                $83,337.00            $1,155.30                   $84,492.30

 120968                   11/30/2018               $201,480.00            $2,218.98                  $203,698.98

 121257                   01/30/2019                $94,400.00            $1,256.33                   $95,656.33

 121588                   02/12/2019                $10,583.50              $88.30                    $10,671.80

 121688                   02/28/2019                 $4,274.00             $121.50                         $4,395.50

             Total Amount Due on Current and Prior Invoices:                                        $1,512,643.59




                                                                                                   EXHIBIT "A"
                                                                                                     Page 320
      Case 8:17-bk-10706-ES    Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                               Main Document   Page 325 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               May 31, 2019
John J. Bral                                                   Invoice 122553
2601 Main Street ste. 9601                                     Client   10601
Irvine, CA 92614                                               Matter   00001
                                                                        WNL

RE: Chapter 11

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 05/31/2019
                 FEES                                           $45,694.00
                 EXPENSES                                         $1,023.84
                 TOTAL CURRENT CHARGES                          $46,717.84

                 BALANCE FORWARD                              $1,512,643.59
                 TOTAL BALANCE DUE                            $1,559,361.43




                                                                                EXHIBIT "A"
                                                                                  Page 321
       Case 8:17-bk-10706-ES        Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 326 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     2
Bral, John Jean                                                             Invoice 122553
10601 - 00001                                                               May 31, 2019




  Summary of Services by Professional
  ID        Name                              Title               Rate       Hours              Amount

 NPL        Lockwood, Nancy P. F.             Paralegal          250.00       5.80            $1,450.00

 SAOS       O'Keefe, Sean A                   Counsel            750.00       9.50            $7,125.00

 TCF        Flanagan, Tavi C.                 Counsel            695.00      30.10           $20,919.50

 WNL        Lobel, William N.                 Partner            895.00      18.10           $16,199.50

                                                                            63.50            $45,694.00




                                                                                     EXHIBIT "A"
                                                                                       Page 322
       Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13        Desc
                                      Main Document   Page 327 of 389

Pachulski Stang Ziehl & Jones LLP                                                Page:     3
Bral, John Jean                                                                  Invoice 122553
10601 - 00001                                                                    May 31, 2019


  Summary of Services by Task Code
  Task Code         Description                                          Hours                      Amount

 BL                 Bankruptcy Litigation [L430]                          1.50                     $1,125.00

 BO                 Business Operations                                  13.50                     $8,857.00

 CA                 Case Administration [B110]                            2.30                     $1,349.00

 CO                 Claims Admin/Objections[B310]                         9.40                     $6,910.50

 EMP                Employment of Professionals                           0.30                          $75.00

 LN                 Litigation (Non-Bankruptcy)                           2.00                     $1,379.00

 PD                 Plan & Disclosure Stmt. [B320]                       34.30                    $25,948.50

 SL                 Stay Litigation [B140]                                0.20                          $50.00

                                                                         63.50                    $45,694.00




                                                                                          EXHIBIT "A"
                                                                                            Page 323
      Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 328 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     4
Bral, John Jean                                                             Invoice 122553
10601 - 00001                                                               May 31, 2019


  Summary of Expenses
  Description                                                                                      Amount
Auto Travel Expense [E109]                                                                   $20.00
Working Meals [E111]                                                                    $149.34
Filing Fee [E112]                                                                       $714.15
Lexis/Nexis- Legal Research [E                                                          $124.25
Pacer - Court Research                                                                        $3.60
Postage [E108]                                                                                $2.60
Reproduction/ Scan Copy                                                                       $9.90

                                                                                       $1,023.84




                                                                                     EXHIBIT "A"
                                                                                       Page 324
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 329 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Bral, John Jean                                                                                Invoice 122553
10601 - 00001                                                                                  May 31, 2019


                                                                                       Hours           Rate       Amount

  Bankruptcy Litigation [L430]
 05/02/2019   SAO     BL        Research re estoppel effect of not seeking fees in      1.50        750.00      $1,125.00
                                dismissal of Ocean View Bankruptcy re objection to
                                Steward proof of claim.

                                                                                        1.50                    $1,125.00

  Business Operations
 05/02/2019   WNL     BO        Review correspondence re: Cannae distribution.          0.10        895.00            $89.50

 05/02/2019   WNL     BO        Review correspondence re: distributions from            0.10        895.00            $89.50
                                Mission.

 05/08/2019   TCF     BO        Review and analysis of use of Mission funds;            1.40        695.00        $973.00
                                request for approval of same.

 05/08/2019   NPL     BO        Review and reply to email from T. Flanagan              0.20        250.00            $50.00
                                regarding 363 motion regarding living expenses.

 05/08/2019   NPL     BO        Research issues related to use of estate funds for      0.60        250.00        $150.00
                                living expenses.

 05/13/2019   TCF     BO        Research and draft motion to use Mission funds to       6.80        695.00      $4,726.00
                                pay living expenses.

 05/15/2019   NPL     BO        Review and reply to email from T. Flanagan              0.10        250.00            $25.00
                                regarding motion for use of property of the estate.

 05/15/2019   TCF     BO        Communications with A. Friedman regarding 363           0.10        695.00            $69.50
                                motion.

 05/15/2019   TCF     BO        Attend to preparation of 363 motion (Mission            0.40        695.00        $278.00
                                funds).

 05/16/2019   NPL     BO        Review and reply to email from T. Flanagan              0.10        250.00            $25.00
                                regarding motion for use of property of the estate.

 05/16/2019   NPL     BO        Prepare declaration of J. Bral regarding motion for     0.80        250.00        $200.00
                                use of property of the estate.

 05/16/2019   NPL     BO        Draft email to T. Flanagan regarding declaration of     0.10        250.00            $25.00
                                J. Bral regarding motion for use of property of the
                                estate.

 05/16/2019   TCF     BO        Correspondence with N. Lockwood regarding 363           0.10        695.00            $69.50
                                motion to use property of the estate; declaration in
                                support and budget.

 05/16/2019   TCF     BO        Correspondence with J. Bral regarding budget.           0.10        695.00            $69.50




                                                                                                        EXHIBIT "A"
                                                                                                          Page 325
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 330 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Bral, John Jean                                                                                Invoice 122553
10601 - 00001                                                                                  May 31, 2019


                                                                                       Hours           Rate       Amount

 05/20/2019   WNL     BO        Review correspondence re: renewal of Dr. Alder          0.10        895.00            $89.50
                                lease.

 05/20/2019   TCF     BO        Communications with N. Lockwood regarding               0.10        695.00            $69.50
                                motion to use estate funds.

 05/20/2019   TCF     BO        Review and revise 363 use of estate funds motion.       0.50        695.00        $347.50

 05/20/2019   TCF     BO        Attend to matters regarding use of estate funds         0.30        695.00        $208.50
                                motion.

 05/20/2019   TCF     BO        Various communications with team regarding              0.20        695.00        $139.00
                                motion to use estate funds.

 05/21/2019   WNL     BO        Review and analyze issues re: Motion For Order          0.40        895.00        $358.00
                                Authorizing John Bral to Use Property of the Estate.

 05/21/2019   WNL     BO        Review Motion To Use Property of the Estate for         0.60        895.00        $537.00
                                Living Expenses.

 05/21/2019   WNL     BO        Review correspondence re: treatment of Dr. Adler        0.10        895.00            $89.50
                                (tenant).

 05/22/2019   WNL     BO        Review correspondence re: use of estate funds for       0.20        895.00        $179.00
                                living expenses.

                                                                                       13.50                    $8,857.00

  Case Administration [B110]
 04/02/2019   NPL     CA        Review and analysis of time entries for                 0.30        250.00            $75.00
                                professionals.

 04/03/2019   NPL     CA        Review and reply to email from L. Gauthier              0.10        250.00            $25.00
                                regarding critical dates and deadlines.

 04/23/2019   NPL     CA        Review and reply to email from L. Gauthier              0.10        250.00            $25.00
                                regarding chapter 11 status report.

 05/02/2019   WNL     CA        Review updated critical dates summary.                  0.10        895.00            $89.50

 05/02/2019   WNL     CA        Review correspondence re: status conference.            0.10        895.00            $89.50

 05/02/2019   NPL     CA        Attention to outstanding dates and deadlines            0.30        250.00            $75.00
                                regarding confirmation, adversaries and contested
                                matters.

 05/16/2019   NPL     CA        Attention to outstanding dates, deadlines and task      0.20        250.00            $50.00
                                list.

 05/16/2019   NPL     CA        Review and reply to email from L. Gauthier              0.10        250.00            $25.00
                                regarding outstanding dates and deadlines.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 326
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 331 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Bral, John Jean                                                                                 Invoice 122553
10601 - 00001                                                                                   May 31, 2019


                                                                                        Hours           Rate       Amount

 05/23/2019   WNL     CA        Review correspondence re: complaint fee.                 0.10        895.00            $89.50

 05/25/2019   WNL     CA        Review and revise pre-bill for March and April.          0.90        895.00        $805.50

                                                                                         2.30                    $1,349.00

  Claims Admin/Objections[B310]
 05/01/2019   WNL     CO        Review correspondence re: treatment of John Bral's       0.10        895.00            $89.50
                                distributions from Mission.

 05/02/2019   SAO     CO        Conference call with A. Friedman re objection to         0.20        750.00        $150.00
                                Steward Financial proof of claim.

 05/03/2019   SAO     CO        Prepare insert to objection to Steward proof of claim    1.30        750.00        $975.00
                                re preclusive effect of dismissal order.

 05/06/2019   SAO     CO        Prepare insert to objection to Steward Financial         1.50        750.00      $1,125.00
                                proof of claim re procedural bar against damages.

 05/07/2019   SAO     CO        Prepare insert to objection to Steward Financial         2.40        750.00      $1,800.00
                                claim 19 re preclusion argument.

 05/09/2019   SAO     CO        Review and revise objection to Proof of Claim 19.        1.10        750.00        $825.00

 05/14/2019   TCF     CO        Communications with A. Friedman regarding                0.20        695.00        $139.00
                                Mission funds motion.

 05/14/2019   TCF     CO        Review and revise motion to use funds to pay living      1.40        695.00        $973.00
                                expenses.

 05/20/2019   TCF     CO        Review and revise motion to use estate funds.            0.60        695.00        $417.00

 05/21/2019   TCF     CO        Continues review and revion 363 motion.                  0.60        695.00        $417.00

                                                                                         9.40                    $6,910.50

  Employment of Professionals
 05/10/2019   NPL     EMP       Review and reply to email from T. Flanangan              0.10        250.00            $25.00
                                regarding professional fees for Bral.

 05/10/2019   NPL     EMP       Confer with J. O'Keefe regarding professional fees.      0.20        250.00            $50.00

                                                                                         0.30                          $75.00

  Litigation (Non-Bankruptcy)
 04/22/2019   NPL     LN        Review and reply to email from L. Gauthier               0.10        250.00            $25.00
                                regarding status report in Bral v. Westcliff state
                                court action.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 327
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 332 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Bral, John Jean                                                                               Invoice 122553
10601 - 00001                                                                                 May 31, 2019


                                                                                      Hours           Rate       Amount

 04/23/2019   NPL     LN        Finalize status report for state court litigation      0.20        250.00            $50.00
                                regarding Bral v. Westcliff.

 05/08/2019   SAO     LN        Attend bankruptcy status conference in Bral v.         1.00        750.00        $750.00
                                Westcliff.

 05/13/2019   WNL     LN        Review correspondence re: Westcliff arbitration.       0.10        895.00            $89.50

 05/23/2019   WNL     LN        Review correspondence re: Court Costs.                 0.10        895.00            $89.50

 05/31/2019   SAO     LN        Final review of motion to dismiss Steward              0.50        750.00        $375.00
                                non-dischargeability complaint.

                                                                                       2.00                    $1,379.00

  Plan & Disclosure Stmt. [B320]
 04/26/2019   NPL     PD        Telephone call with W. Lobel regarding                 0.10        250.00            $25.00
                                confirmation preparation.

 04/26/2019   NPL     PD        Prepare W. Lobel for confirmation hearing.             1.10        250.00        $275.00

 04/29/2019   NPL     PD        Office conference with W. Lobel regarding claims       0.10        250.00            $25.00
                                classification.

 04/29/2019   NPL     PD        Prepare W. Lobel for confirmation hearing.             0.40        250.00        $100.00

 04/29/2019   NPL     PD        Review notice requesting continuance of                0.20        250.00            $50.00
                                confirmation hearing.

 05/01/2019   WNL     PD        Telephone call with Tavi Flanagan re: terms of         0.20        895.00        $179.00
                                settlement and related issues.

 05/01/2019   WNL     PD        Telephone call with Alan Friedman re: remaining        0.30        895.00        $268.50
                                issues after settlement.

 05/01/2019   WNL     PD        Second call with Alan Friedman re: remaining           0.30        895.00        $268.50
                                settlement issues and action to be taken.

 05/01/2019   WNL     PD        Review request for information needed for Barry        0.10        895.00            $89.50
                                Beitler to finance the payments he will make on the
                                Effective Date.

 05/01/2019   TCF     PD        Review and analysis of confirmation issues;            1.40        695.00        $973.00
                                settlement; communications with team regarding
                                same.

 05/02/2019   WNL     PD        Telephone call with Alan Friedman re: settlement       0.30        895.00        $268.50
                                issues.

 05/02/2019   WNL     PD        Review correspondence re: list of liquidated claims    0.10        895.00            $89.50
                                of Barry Beitler.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 328
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 333 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Bral, John Jean                                                                                 Invoice 122553
10601 - 00001                                                                                   May 31, 2019


                                                                                        Hours           Rate       Amount

 05/02/2019   TCF     PD        Review and analysis of Citibank treatment and            0.10        695.00            $69.50
                                settlement; review and analysis of correspondence
                                with respect thereto.

 05/02/2019   TCF     PD        Review and analysis of confirmation related issues       1.00        695.00        $695.00
                                and modification of plan per settlement; motion for
                                non-material modifications.

 05/03/2019   WNL     PD        Telephone call with John Bral re: settlement issues.     0.30        895.00        $268.50

 05/03/2019   WNL     PD        Telephone call with Alan Friedman re: settlement         0.20        895.00        $179.00
                                issues and modification of the plan.

 05/03/2019   WNL     PD        Review correspondence re: issues concerning              0.20        895.00        $179.00
                                specific terms of the plan.

 05/03/2019   WNL     PD        Review correspondence re: additional information         0.10        895.00            $89.50
                                requests made by Barry Beitler.

 05/03/2019   TCF     PD        Review and analysis of settlement issues and terms;      0.50        695.00        $347.50
                                implementation of same.

 05/06/2019   WNL     PD        Review correspondence re: pending action to be           0.10        895.00            $89.50
                                taken.

 05/06/2019   WNL     PD        Review and forward article re: timing of                 0.10        895.00            $89.50
                                measurement of proposing a plan in good faith.

 05/06/2019   WNL     PD        Review correspondence re: revised treatment of           0.10        895.00            $89.50
                                Citibank claim.

 05/07/2019   WNL     PD        Review and analyze red lined Third Amended Plan          0.70        895.00        $626.50
                                and related correspondence.

 05/08/2019   TCF     PD        Review and analysis of plan issues and                   0.60        695.00        $417.00
                                negotiations / modifications; request for approval of
                                same.

 05/09/2019   TCF     PD        Review and analysis of plan and modifications.           1.00        695.00        $695.00

 05/10/2019   WNL     PD        Review revised draft of Third Amended Plan,              0.40        895.00        $358.00
                                including G. Pemberton's comments.

 05/10/2019   WNL     PD        Telephone conference with A. Friedman and T.             1.00        895.00        $895.00
                                Flanagan regarding settlement issues.

 05/10/2019   WNL     PD        Review proposed revisions to the Third Amended           0.30        895.00        $268.50
                                Plan.

 05/11/2019   TCF     PD        Review and analysis of plan modifications and open       0.60        695.00        $417.00
                                issues.

 05/13/2019   WNL     PD        Review and analyze transcript of April 30 hearing        0.90        895.00        $805.50




                                                                                                         EXHIBIT "A"
                                                                                                           Page 329
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                        Desc
                                      Main Document   Page 334 of 389

Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Bral, John Jean                                                                                Invoice 122553
10601 - 00001                                                                                  May 31, 2019


                                                                                       Hours           Rate       Amount
                                on Plan confirmation.
 05/13/2019   WNL     PD        Review and analyze transcript of continued              0.70        895.00        $626.50
                                confirmation hearing.

 05/13/2019   WNL     PD        Review correspondence re: revisions to Third            0.30        895.00        $268.50
                                Amended Plan.

 05/14/2019   WNL     PD        Review correspondence re: settlement issues and         0.30        895.00        $268.50
                                need to clarify terms of settlement proposal.

 05/14/2019   WNL     PD        Review correspondence re: issues with the structure     0.10        895.00            $89.50
                                of the proposed plan treatment of LLC dissolutions.

 05/14/2019   WNL     PD        Draft correspondence re: new issue in settlement        0.10        895.00            $89.50
                                with Beitler.

 05/14/2019   WNL     PD        Review and analyze changes in Third Amended             1.30        895.00      $1,163.50
                                Plan.

 05/14/2019   TCF     PD        Attention to plan and confirmation issues.              1.20        695.00        $834.00

 05/15/2019   WNL     PD        Review correspondence re:settlement negotiations        0.10        895.00            $89.50
                                with Barry Beitler.

 05/15/2019   TCF     PD        Review and analysis of plan modifications.              0.20        695.00        $139.00

 05/15/2019   TCF     PD        Correspondence with L. Gauthier regarding motion        0.10        695.00            $69.50
                                to approve plan modifications.

 05/16/2019   WNL     PD        Telephone call with Alan Friedman re: settlement        0.30        895.00        $268.50
                                issues and conversation with gary Klausner.

 05/16/2019   TCF     PD        Draft motion for non-material modifications of plan.    5.60        695.00      $3,892.00

 05/17/2019   TCF     PD        Research, review and revisions to plan motion.          1.20        695.00        $834.00

 05/17/2019   TCF     PD        Correspondence with A. Friedman regarding plan          0.10        695.00            $69.50
                                motion.

 05/17/2019   TCF     PD        Review and analysis of plan negotiations.               0.20        695.00        $139.00

 05/19/2019   TCF     PD        Correspondence with N. Lockwood regarding plan          0.10        695.00            $69.50
                                modification motion.

 05/20/2019   WNL     PD        Conference call with Gary Klausner and Tom Lallas       0.40        895.00        $358.00
                                re: remaining issues re: terms of Plan.

 05/20/2019   WNL     PD        Review correspondence re: negotiations with Barry       0.10        895.00            $89.50
                                Beitler.

 05/20/2019   WNL     PD        Review correspondence re: negotiations with Barry       0.20        895.00        $179.00
                                Beitler.




                                                                                                        EXHIBIT "A"
                                                                                                          Page 330
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 335 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page:    11
Bral, John Jean                                                                              Invoice 122553
10601 - 00001                                                                                May 31, 2019


                                                                                     Hours           Rate       Amount

 05/20/2019   WNL     PD        Telephone call with Gary Klausner and Tom Lallas      0.40        895.00        $358.00
                                re: settlement of pending issues.

 05/20/2019   TCF     PD        Review and revise plan modification motion.           0.40        695.00        $278.00

 05/20/2019   TCF     PD        Correspondence with N. Lockwood regarding plan        0.10        695.00            $69.50
                                modification motion.

 05/20/2019   TCF     PD        Review and revise plan modification motion.           0.50        695.00        $347.50

 05/20/2019   TCF     PD        Attend to matters regarding motion to approve plan    0.30        695.00        $208.50
                                modifications.

 05/20/2019   TCF     PD        Various correspondence with team regarding motion     0.20        695.00        $139.00
                                to approve plan modifications.

 05/20/2019   TCF     PD        Review and revise plan modification motion.           0.60        695.00        $417.00

 05/20/2019   TCF     PD        Attend to matters regarding CitiMortgage              0.20        695.00        $139.00
                                Stipulation; correspondence with respect thereto.

 05/21/2019   WNL     PD        Review correspondence re: negotiations with Gary      0.20        895.00        $179.00
                                Klausner.

 05/21/2019   WNL     PD        Telephone call with Alan Friedman re: settlement      0.50        895.00        $447.50
                                issues and conversation with Gary Klausner and
                                Tom Lallas.

 05/21/2019   WNL     PD        Review correspondence re: continuation of             0.10        895.00            $89.50
                                settlement negotiations.

 05/21/2019   WNL     PD        Review and comment on draft Motion To determine       0.40        895.00        $358.00
                                that Plan Modifications are not Material.

 05/21/2019   WNL     PD        Review and analyze issues raised by Motion to         0.50        895.00        $447.50
                                Determine Plan Modifications are not material.

 05/21/2019   WNL     PD        Telephone call with Alan Friedman re: Motion to       0.10        895.00            $89.50
                                Determine Modifications to Plan are not material.

 05/21/2019   WNL     PD        Review correspondence re: additional information      0.20        895.00        $179.00
                                requested by Barry Beitler.

 05/21/2019   WNL     PD        Review correspondence re: Third Amended Plan.         0.20        895.00        $179.00

 05/21/2019   WNL     PD        Review correspondence re: information requested by    0.10        895.00            $89.50
                                Barry Beitler.

 05/21/2019   WNL     PD        Review and analyze Motion To Modify Plan.             0.40        895.00        $358.00

 05/21/2019   TCF     PD        Review and revise plan modification motion.           0.80        695.00        $556.00

 05/22/2019   WNL     PD        Review correspondence re: response to Beitler         0.10        895.00            $89.50




                                                                                                      EXHIBIT "A"
                                                                                                        Page 331
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 336 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:    12
Bral, John Jean                                                                                 Invoice 122553
10601 - 00001                                                                                   May 31, 2019


                                                                                        Hours           Rate       Amount
                                request for additional information.
 05/27/2019   WNL     PD        Review profit and loss statements being delivered to     0.10        895.00            $89.50
                                Barry Beitler.

 05/28/2019   WNL     PD        Telephone call with Alan Friedman re: settlement         0.10        895.00            $89.50
                                negotiations with Barry Beitler.

 05/28/2019   WNL     PD        Review correspondence re: settlement negotiations        0.10        895.00            $89.50
                                with Barry Beitler.

 05/28/2019   WNL     PD        Telephone call with Gary Klausner, Tom Lallas and        0.50        895.00        $447.50
                                Alan Friedman re: settlement issues.

 05/28/2019   WNL     PD        Telephone call with Alan Friedman re: results of call    0.20        895.00        $179.00
                                with Gary Klausner and Tom Lallas and settlement
                                issues.

 05/28/2019   WNL     PD        Review correspondence re: additional information to      0.10        895.00            $89.50
                                be given to Bary Beitler.

 05/30/2019   WNL     PD        Review correspondence re: extension of deadline to       0.10        895.00            $89.50
                                respond to Motion to Modify Plan.

 05/30/2019   WNL     PD        Review correspondence re: Replies to Objections to       0.10        895.00            $89.50
                                Motion to Modify Plan.

 05/30/2019   TCF     PD        Review and analysis of confirmation issues.              0.20        695.00        $139.00

 05/30/2019   TCF     PD        Correspondence with A. Friedman regarding                0.10        695.00            $69.50
                                confirmation issues.

 05/31/2019   WNL     PD        Review and execute Stipulation to Extend Deadline        0.10        895.00            $89.50
                                to File An Opposition to the Modified Third
                                Amended Plan.

 05/31/2019   WNL     PD        Telephone calls with Alan Friedman and Gary              0.60        895.00        $537.00
                                Pemberton re: valuation issues.

 05/31/2019   WNL     PD        Review additional information being supplied to          0.20        895.00        $179.00
                                Barry Beitler.

 05/31/2019   NPL     PD        Draft email to G. Klausner regarding stipulation to      0.10        250.00            $25.00
                                continue plan deadlines.

                                                                                        34.30                    $25,948.50

  Stay Litigation [B140]
 04/09/2019   NPL     SL        Review Beitler's response to professional fees           0.10        250.00            $25.00
                                incurred by Pachulski Stang Zeihl and Jones and
                                Shulman Hodges regarding contempt motion.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 332
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                 Desc
                                      Main Document   Page 337 of 389

Pachulski Stang Ziehl & Jones LLP                                                       Page:    13
Bral, John Jean                                                                         Invoice 122553
10601 - 00001                                                                           May 31, 2019


                                                                                Hours           Rate         Amount

 04/11/2019   NPL     SL        Review and reply to email from L. Gauthier       0.10        250.00            $25.00
                                regarding reply to Beitlers' opposition to
                                professional fees related to Contempt Motiom.

                                                                                 0.20                          $50.00

  TOTAL SERVICES FOR THIS MATTER:                                                                        $45,694.00




                                                                                                 EXHIBIT "A"
                                                                                                   Page 333
      Case 8:17-bk-10706-ES            Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13              Desc
                                       Main Document   Page 338 of 389

Pachulski Stang Ziehl & Jones LLP                                                    Page:    14
Bral, John Jean                                                                      Invoice 122553
10601 - 00001                                                                        May 31, 2019



 Expenses
 04/24/2019   BM         Business Meal [E111] Jersey Mikes, working meal, WNL            56.50
 04/30/2019   AT         Auto Travel Expense [E109] OC Parking, WNL                      20.00
 04/30/2019   FF         Filing Fee [E112] DDS Legal Support, WNL                        14.15
 04/30/2019   PO         Postage [E108] USPS - Date range 4/19/2019 - 4/30/2019,          2.60
                         JMO
 05/01/2019   BM         Business Meal [E111] Cafe Cultura, working meal, WNL            92.84
 05/06/2019   RE2        SCAN/COPY ( 53 @0.10 PER PG)                                     5.30
 05/13/2019   LN         10601.00001 Lexis Charges for 05-13-19                          97.47
 05/16/2019   FF         Filing Fee [E112] USBC, Central District of California,        700.00
                         WNL
 05/17/2019   LN         10601.00001 Lexis Charges for 05-17-19                          26.78
 05/21/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                     2.70
 05/21/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                     1.90
 05/31/2019   PAC        Pacer - Court Research                                           3.60

   Total Expenses for this Matter                                                  $1,023.84




                                                                                                 EXHIBIT "A"
                                                                                                   Page 334
      Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                        Main Document   Page 339 of 389

Pachulski Stang Ziehl & Jones LLP                                                         Page:    15
Bral, John Jean                                                                           Invoice 122553
10601 - 00001                                                                             May 31, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        05/31/2019

Total Fees                                                                                             $45,694.00

Total Expenses                                                                                              1,023.84

Total Due on Current Invoice                                                                           $46,717.84

  Outstanding Balance from prior invoices as of        05/31/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 118521                   01/31/2018                $64,977.50                $1.40                   $64,978.90

 118768                   02/28/2018                $89,105.00            $6,717.72                   $95,822.72

 119267                   03/31/2018               $170,795.00             $818.42                   $171,613.42

 119338                   04/30/2018               $241,285.00          $12,901.06                   $254,186.06

 119732                   06/13/2018               $165,330.00            $2,241.54                  $167,571.54

 119915                   06/30/2018               $127,527.50             $476.66                   $128,004.16

 120454                   07/31/2018               $120,280.00            $2,092.83                  $122,372.83

 120456                   08/31/2018                $83,337.00            $1,155.30                   $84,492.30

 120968                   11/30/2018               $201,480.00            $2,218.98                  $203,698.98

 121257                   01/30/2019                $94,400.00            $1,256.33                   $95,656.33

 121588                   02/12/2019                $10,583.50              $88.30                    $10,671.80

 121688                   02/28/2019                 $4,274.00             $121.50                         $4,395.50

 122286                   04/30/2019               $108,840.50             $338.55                   $109,179.05

             Total Amount Due on Current and Prior Invoices:                                        $1,559,361.43




                                                                                                   EXHIBIT "A"
                                                                                                     Page 335
      Case 8:17-bk-10706-ES    Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13      Desc
                               Main Document   Page 340 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               June 30, 2019
John J. Bral                                                   Invoice 122723
2601 Main Street ste. 9601                                     Client    10601
Irvine, CA 92614                                               Matter    00001
                                                                         WNL

RE: Chapter 11

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 06/30/2019
                 FEES                                           $46,730.00
                 EXPENSES                                          $342.59
                 TOTAL CURRENT CHARGES                          $47,072.59

                 BALANCE FORWARD                              $1,559,361.43
                 TOTAL BALANCE DUE                            $1,606,434.02




                                                                                 EXHIBIT "A"
                                                                                   Page 336
       Case 8:17-bk-10706-ES        Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 341 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     2
Bral, John Jean                                                             Invoice 122723
10601 - 00001                                                               June 30, 2019




  Summary of Services by Professional
  ID        Name                              Title               Rate       Hours              Amount

 NPL        Lockwood, Nancy P. F.             Paralegal          250.00       2.90             $725.00

 TCF        Flanagan, Tavi C.                 Counsel            695.00      34.00           $23,630.00

 WNL        Lobel, William N.                 Partner            895.00      25.00           $22,375.00

                                                                            61.90            $46,730.00




                                                                                     EXHIBIT "A"
                                                                                       Page 337
      Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13        Desc
                                     Main Document   Page 342 of 389

Pachulski Stang Ziehl & Jones LLP                                               Page:     3
Bral, John Jean                                                                 Invoice 122723
10601 - 00001                                                                   June 30, 2019


  Summary of Services by Task Code
  Task Code         Description                                         Hours                      Amount

 BL                 Bankruptcy Litigation [L430]                         0.60                      $537.00

 BO                 Business Operations                                 13.70                     $9,698.50

 CA                 Case Administration [B110]                           1.30                      $583.00

 CO                 Claims Admin/Objections[B310]                        0.80                      $587.00

 LN                 Litigation (Non-Bankruptcy)                          0.30                      $268.50

 PD                 Plan & Disclosure Stmt. [B320]                      45.20                    $35,056.00

                                                                        61.90                    $46,730.00




                                                                                         EXHIBIT "A"
                                                                                           Page 338
      Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 343 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:     4
Bral, John Jean                                                             Invoice 122723
10601 - 00001                                                               June 30, 2019


  Summary of Expenses
  Description                                                                                      Amount
Conference Call [E105]                                                                        $2.52
Lexis/Nexis- Legal Research [E                                                          $157.32
Outside Services                                                                        $120.00
Pacer - Court Research                                                                        $1.60
Postage [E108]                                                                               $16.25
Reproduction/ Scan Copy                                                                      $44.90

                                                                                        $342.59




                                                                                     EXHIBIT "A"
                                                                                       Page 339
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 344 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page:     5
Bral, John Jean                                                                              Invoice 122723
10601 - 00001                                                                                June 30, 2019


                                                                                     Hours           Rate       Amount

  Bankruptcy Litigation [L430]
 06/17/2019   WNL     BL        Review and revise Bral's Motion to Dismiss Steward    0.40        895.00        $358.00
                                non dischargeability complaint.

 06/18/2019   WNL     BL        Review and analyze Amended Motion To Dismiss          0.20        895.00        $179.00
                                Steward non-dischargeability complaint.

                                                                                      0.60                      $537.00

  Business Operations
 06/04/2019   WNL     BO        Review correspondence re: Beitler's Response to       0.10        895.00            $89.50
                                Motion to Use Estate Funds to Pay Ordinary Living
                                Expenses.

 06/04/2019   WNL     BO        Review correspondence re: pending hearing on          0.10        895.00            $89.50
                                Motion to Use Estate Funds.

 06/04/2019   WNL     BO        Review and analyze Beitler Opposition to Motion       0.20        895.00        $179.00
                                To Use Estate Funds for Ordinary Living Expenses.

 06/04/2019   WNL     BO        Review additional correspondence re: Beitler          0.10        895.00            $89.50
                                Opposition to Motion to Use estate Funds to Pay
                                Ordinary Living Expenses.

 06/04/2019   WNL     BO        Review correspondence re: timing of John Bral's       0.10        895.00            $89.50
                                receiving his monthly stipend.

 06/04/2019   WNL     BO        Review correspondence re: hearing on Motion to        0.10        895.00            $89.50
                                Approve Use of Estate Funds

 06/04/2019   TCF     BO        Telephone conference with A. Friedman regarding       0.10        695.00            $69.50
                                use of estate funds.

 06/04/2019   NPL     BO        Review emails regarding Beitler opposition to         0.20        250.00            $50.00
                                motion to use estate funds.

 06/05/2019   TCF     BO        Telephone conference with A. Friedman regarding       0.10        695.00            $69.50
                                use of estate funds.

 06/05/2019   TCF     BO        Telephone conference with J. Bral regarding use of    0.10        695.00            $69.50
                                estate funds; information needed for reply.

 06/05/2019   TCF     BO        Telephone conference with L. Gauthier regarding       0.10        695.00            $69.50
                                use of estate funds; information needed for reply.

 06/06/2019   WNL     BO        Review correspondence re: Court's continuance of      0.10        895.00            $89.50
                                hearing on Motion to Use Estate Funds for Ordinary
                                Expenses.

 06/07/2019   TCF     BO        Research and review issues regarding use of estate    5.40        695.00      $3,753.00




                                                                                                      EXHIBIT "A"
                                                                                                        Page 340
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 345 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Bral, John Jean                                                                                 Invoice 122723
10601 - 00001                                                                                   June 30, 2019


                                                                                        Hours           Rate       Amount
                                funds; draft reply regarding same.
 06/08/2019   TCF     BO        Research and review regarding reply to opposition to     0.30        695.00        $208.50
                                use of estate funds.

 06/10/2019   TCF     BO        Review and revise reply to opposition to use of          1.20        695.00        $834.00
                                estate funds.

 06/10/2019   TCF     BO        Telephone conference with J. Bral regarding reply to     0.30        695.00        $208.50
                                opposition to use of estate funds.

 06/10/2019   TCF     BO        Telephone conference with A. Friedman regarding          0.10        695.00            $69.50
                                reply to opposition to use of estate funds.

 06/10/2019   TCF     BO        Review and analysis of correspondence regarding          0.20        695.00        $139.00
                                reply to opposition to use of estate funds; Telephone
                                conference with A. Friedman regarding same.

 06/11/2019   WNL     BO        Review draft of Reply re: Motion To Use Property         0.30        895.00        $268.50
                                Of The Estate and supporting Declaration of John
                                Bral.

 06/11/2019   WNL     BO        Review Exhibits to Reply.                                0.20        895.00        $179.00

 06/11/2019   WNL     BO        Review correspondence re: sources of income for          0.20        895.00        $179.00
                                John Bral and related issues.

 06/11/2019   WNL     BO        Review correspondence re: revision of Motion To          0.10        895.00            $89.50
                                Use Property Of The Estate.

 06/11/2019   WNL     BO        Review exhibits to John Bral's declaration in support    0.10        895.00            $89.50
                                of Expenses Motion.

 06/11/2019   TCF     BO        Telephone conference with team regarding reply to        0.10        695.00            $69.50
                                opposition to use of estate funds.

 06/11/2019   TCF     BO        Coordination regarding Reply to Opposition to Use        0.30        695.00        $208.50
                                of Estate Funds and filing.

 06/11/2019   NPL     BO        Draft email to L. Gauther regarding reply to Beitler     0.10        250.00            $25.00
                                Parties' Objection to Motion to Use Estate Funds.

 06/11/2019   NPL     BO        Draft email to Bral team regarding Reply to Beitler      0.10        250.00            $25.00
                                Parties' Objection to Motion to Use Estate Funds.

 06/11/2019   NPL     BO        Review and reply to email from T. Flanagan               0.10        250.00            $25.00
                                regarding exhibits to reply to Beitler Parties'
                                Objection to Motion to Use Estate Funds.

 06/11/2019   NPL     BO        Review and reply to email from T. Flanagan               0.10        250.00            $25.00
                                regarding Reply to Beitler Parties' Objection to
                                Motion to Use Estate Funds.

 06/11/2019   NPL     BO        Revise and finalize Reply to Beitler Parties'            0.80        250.00        $200.00



                                                                                                         EXHIBIT "A"
                                                                                                           Page 341
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 346 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Bral, John Jean                                                                                 Invoice 122723
10601 - 00001                                                                                   June 30, 2019


                                                                                        Hours           Rate       Amount
                                Objection to Motion to Use Estate Funds.
 06/12/2019   WNL     BO        Review revised Expense Motion and Supporting             0.40        895.00        $358.00
                                Declaration.

 06/12/2019   WNL     BO        Review initial draft of Reply to Beitler's Opposition    0.30        895.00        $268.50
                                to Motion To Use Property of the Estate to Pay
                                Debtor's Expenses.

 06/23/2019   WNL     BO        Review and analyze Motion For Order Authorizing          0.90        895.00        $805.50
                                The Use Of Property Of The Estate To Pay The
                                Debtor's Expenses, Beitler's Opposition and Debtor's
                                Reply.

 06/24/2019   WNL     BO        Confer with Alan Friedman re: preparation for            0.50        895.00        $447.50
                                hearing on Motion To Use Property Of The Estate
                                To Pay Living expenses.

 06/26/2019   WNL     BO        Telephone call with Alan Friedman re: issues             0.10        895.00            $89.50
                                concerning Motion to Approve Use of Estate Funds
                                to Pay Living Expenses.

 06/29/2019   WNL     BO        Review final form of Order Aproving Use Of Estate        0.10        895.00            $89.50
                                Funds for Personal Expenses.

                                                                                        13.70                    $9,698.50

  Case Administration [B110]
 06/04/2019   WNL     CA        Review updated summary of pending deadlines.             0.10        895.00            $89.50

 06/06/2019   NPL     CA        Attention to dates and deadlines regarding               0.80        250.00        $200.00
                                outstanding matters, task list and claim objections.

 06/12/2019   NPL     CA        Review and reply to email from T. Flanagan               0.10        250.00            $25.00
                                regarding dates and deadlines.

 06/17/2019   WNL     CA        Review Monthly Operating Report for May, 2019.           0.10        895.00            $89.50

 06/19/2019   WNL     CA        Review updated critical date summary.                    0.10        895.00            $89.50

 06/28/2019   WNL     CA        Review updated critical dates sumary.                    0.10        895.00            $89.50

                                                                                         1.30                      $583.00

  Claims Admin/Objections[B310]
 06/10/2019   NPL     CO        Review and reply to email from L. Gauthier               0.10        250.00            $25.00
                                regarding amended objection to Steward proof of
                                claim.

 06/10/2019   NPL     CO        Confer with W. Lobel regarding amended objection         0.10        250.00            $25.00
                                to Steward proof of claim.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 342
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 347 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Bral, John Jean                                                                               Invoice 122723
10601 - 00001                                                                                 June 30, 2019


                                                                                      Hours           Rate       Amount

 06/11/2019   WNL     CO        Review correspondence re: amended objection to         0.20        895.00        $179.00
                                Steward claim and Motion to Dismiss.

 06/17/2019   WNL     CO        Review and comment on Debtor's Amended                 0.40        895.00        $358.00
                                Objection To Steward Claim.

                                                                                       0.80                      $587.00

  Litigation (Non-Bankruptcy)
 06/18/2019   WNL     LN        Review revised Motion To Dismiss Steward               0.20        895.00        $179.00
                                litigation.

 06/19/2019   WNL     LN        Review Request For Judicial Notice in Steward          0.10        895.00            $89.50
                                Financial litigation.

                                                                                       0.30                      $268.50

  Plan & Disclosure Stmt. [B320]
 06/01/2019   TCF     PD        Various communications with team regarding plan        0.20        695.00        $139.00
                                negotiations.

 06/01/2019   TCF     PD        Correspondence with A. Friedman regarding Beitler      0.10        695.00            $69.50
                                negotiations and issues.

 06/02/2019   WNL     PD        Review and respond to correspondence re: possible      0.10        895.00            $89.50
                                change in terms of plan.

 06/02/2019   WNL     PD        Review and respond to additional correspondence        0.10        895.00            $89.50
                                re: potential change to language of the plan.

 06/03/2019   WNL     PD        Telephone call with Alan Friedman re: changes in       0.20        895.00        $179.00
                                language of Plan.

 06/03/2019   WNL     PD        Review revised language in the Plan and related        0.20        895.00        $179.00
                                correspondence.

 06/03/2019   WNL     PD        Review and respond to correspondence re: plan          0.30        895.00        $268.50
                                language.

 06/03/2019   WNL     PD        Telephone call with Alan Friedman and Gary             0.30        895.00        $268.50
                                Pemberton re: Plan issues.

 06/03/2019   WNL     PD        Review correspondence re: extension of deadlines to    0.10        895.00            $89.50
                                respond to modified Plan.

 06/03/2019   WNL     PD        Review correspondence re: information re: Javaher      0.10        895.00            $89.50
                                to be given to Barry Beitler.

 06/03/2019   WNL     PD        Review correspondence re: purpose for information      0.10        895.00            $89.50
                                requests allegedly for purchase numbers.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 343
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 348 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:     9
Bral, John Jean                                                                               Invoice 122723
10601 - 00001                                                                                 June 30, 2019


                                                                                      Hours           Rate       Amount

 06/03/2019   WNL     PD        Review revised plan and analyze issues.                0.20        895.00        $179.00

 06/03/2019   WNL     PD        Review correspondence re: information concerning       0.10        895.00            $89.50
                                Javaher property to be sent to Barry Beitler.

 06/03/2019   WNL     PD        Review correspondence re: definition of "Applicable    0.10        895.00            $89.50
                                Adjustment."

 06/03/2019   TCF     PD        Correspondence with A. Friedman regarding plan         0.10        695.00            $69.50
                                issues.

 06/03/2019   TCF     PD        Review and analysis of plan issues.                    0.10        695.00            $69.50

 06/03/2019   TCF     PD        Review and analysis of stipulation regarding plan      0.10        695.00            $69.50
                                continuance and deadlines.

 06/03/2019   TCF     PD        Research and review regarding plan issues.             1.40        695.00        $973.00

 06/03/2019   NPL     PD        Review and reply to email from L. Gauthier             0.10        250.00            $25.00
                                regarding hearing on amended plan and disclosure
                                statement.

 06/04/2019   WNL     PD        Review correspondence re: timing issues and non        0.10        895.00            $89.50
                                payment of John Bral's living expenses.

 06/04/2019   WNL     PD        Telephone call with Alan Friedman re: various          0.20        895.00        $179.00
                                pending issues and use of cash to fund living
                                expenses.

 06/04/2019   WNL     PD        Review correspondence re: continuance of hearing       0.20        895.00        $179.00
                                on Disclosure Statement and related scheduling
                                issues.

 06/04/2019   WNL     PD        Review correspondence re request to continue           0.10        895.00            $89.50
                                hearing on confirmation.

 06/04/2019   WNL     PD        Review correspondence re: confirmation hearing.        0.10        895.00            $89.50

 06/04/2019   WNL     PD        Review correspondence re: requested continuance of     0.10        895.00            $89.50
                                confirmation hearing.

 06/04/2019   WNL     PD        Second telephone call with Alan Friedman re:           0.20        895.00        $179.00
                                settlement issues and strategies.

 06/04/2019   WNL     PD        Review Order Continuing Dates for pending              0.10        895.00            $89.50
                                hearings, including confirmation hearing.

 06/04/2019   TCF     PD        Review and analysis of plan issues and objections.     0.50        695.00        $347.50

 06/04/2019   TCF     PD        Review and analysis of use of estate funds.            0.30        695.00        $208.50

 06/04/2019   TCF     PD        Telephone conference with A. Friedman regarding        0.10        695.00            $69.50
                                plan objections.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 344
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 349 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:    10
Bral, John Jean                                                                               Invoice 122723
10601 - 00001                                                                                 June 30, 2019


                                                                                      Hours           Rate       Amount

 06/05/2019   WNL     PD        Review correspondence and Order re: extension of       0.10        895.00            $89.50
                                deadlines in Plan confirmation process.

 06/05/2019   WNL     PD        Review correspondence re: Plan.                        0.10        895.00            $89.50

 06/05/2019   WNL     PD        Review correspondence re: scheduling issues.           0.10        895.00            $89.50

 06/05/2019   WNL     PD        Review and execute revised Stipulation Extending       0.10        895.00            $89.50
                                Deadlines.

 06/05/2019   WNL     PD        Review additional correspondence re: continuance       0.10        895.00            $89.50
                                of pending deadlines and hearing dates.

 06/05/2019   NPL     PD        Review and reply to email from L. Gauthier             0.10        250.00            $25.00
                                regarding continued hearings regarding plan.

 06/06/2019   WNL     PD        Review correspondence re: information requested by     0.10        895.00            $89.50
                                Barry Beitler.

 06/06/2019   WNL     PD        Review additional correspondence re: timing issues     0.20        895.00        $179.00
                                concerning Plan confirmation.

 06/06/2019   WNL     PD        Review correspondence re: continuance of hearing       0.10        895.00            $89.50
                                by the Court.

 06/06/2019   WNL     PD        Review correspondence re: information requested by     0.10        895.00            $89.50
                                Barry Beitler.

 06/06/2019   WNL     PD        Review correspondence re: information requested by     0.10        895.00            $89.50
                                Barry Beitler.

 06/06/2019   NPL     PD        Telephone call with L. Gauthier regarding dates and    0.10        250.00            $25.00
                                deadlines associated with plan confirmation.

 06/06/2019   NPL     PD        Review and reply to email from L. Gauthier             0.10        250.00            $25.00
                                regarding critical dates and deadlines.

 06/11/2019   WNL     PD        Confer with Alan Friedman re: Plan issues and          0.40        895.00        $358.00
                                modification of the Plan.

 06/12/2019   WNL     PD        Conference call with Alan Friedman, John Bral,         0.80        895.00        $716.00
                                Gary Pemberton and Tavi Flanagan re: Beitler
                                objections to draft plan.

 06/12/2019   WNL     PD        Review Opposition to Amended chapter 11 plan and       0.70        895.00        $626.50
                                transcript of hearing on plan issues.

 06/12/2019   TCF     PD        Review and analysis of objections to plan.             0.30        695.00        $208.50

 06/12/2019   TCF     PD        Correspondence with A. Friedman regarding              0.10        695.00            $69.50
                                objections to plan.

 06/12/2019   TCF     PD        All-hands call regarding objections to plan and        0.90        695.00        $625.50




                                                                                                       EXHIBIT "A"
                                                                                                         Page 345
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 350 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:    11
Bral, John Jean                                                                               Invoice 122723
10601 - 00001                                                                                 June 30, 2019


                                                                                      Hours           Rate       Amount
                                settlement issues.
 06/12/2019   TCF     PD        Draft confirmation reply.                              3.20        695.00      $2,224.00

 06/12/2019   TCF     PD        Attend to confirmation and plan issues, objections     1.80        695.00      $1,251.00
                                and settlement negotiations.

 06/13/2019   TCF     PD        Continue draft confirmation reply.                     3.80        695.00      $2,641.00

 06/14/2019   WNL     PD        Review correspondence re: documents to be              0.10        895.00            $89.50
                                delivered to Barry Beitler.

 06/14/2019   WNL     PD        Review financial information being given to Barry      0.20        895.00        $179.00
                                Beitler.

 06/14/2019   WNL     PD        Review and comment on Third Amended Chapter 11         0.30        895.00        $268.50
                                Plan As Modified.

 06/14/2019   TCF     PD        Draft confirmation reply; review and revise plan;      2.80        695.00      $1,946.00
                                draft declaration in support.

 06/16/2019   TCF     PD        Attend to plan confirmation issues; various            0.40        695.00        $278.00
                                communications with W. Lobel and A. Friedman
                                regarding same.

 06/17/2019   WNL     PD        Review and revise Reply to Beitler's Opposition to     0.40        895.00        $358.00
                                Motion For Determination Re; Modified Plan.

 06/17/2019   WNL     PD        Review and respond to correspondence re: review of     0.10        895.00            $89.50
                                draft Reply.

 06/17/2019   WNL     PD        Review correspondence re: information to be given      0.10        895.00            $89.50
                                to Barry Beitler.

 06/17/2019   WNL     PD        Review additional correspondence re:Third              0.10        895.00            $89.50
                                Amended Plan.

 06/17/2019   WNL     PD        Review and analyze correspondence re: issues raised    0.40        895.00        $358.00
                                by and changes needed to Amended Plan.

 06/17/2019   WNL     PD        Review additional correspondence re: information to    0.10        895.00            $89.50
                                be delivered to Barry Beitler.

 06/17/2019   WNL     PD        Review additional correspondence re: proposed          0.10        895.00            $89.50
                                changes to Modified Plan.

 06/17/2019   WNL     PD        Review additional correspondence re: information to    0.20        895.00        $179.00
                                be given to Barry Beitler.

 06/17/2019   WNL     PD        Review comments to Third Amended Plan.                 0.20        895.00        $179.00

 06/17/2019   WNL     PD        Review correspondence re: evidence of information      0.10        895.00            $89.50
                                sent to Barry Beitler.




                                                                                                       EXHIBIT "A"
                                                                                                         Page 346
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 351 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:    12
Bral, John Jean                                                                               Invoice 122723
10601 - 00001                                                                                 June 30, 2019


                                                                                      Hours           Rate       Amount

 06/17/2019   WNL     PD        Review correspondence re: revised Plan.                0.10        895.00            $89.50

 06/17/2019   WNL     PD        Review additional correspondence re: financial         0.20        895.00        $179.00
                                information being given to Barry Beitler.

 06/17/2019   TCF     PD        Attend to plan confirmation issues and reply.          0.60        695.00        $417.00

 06/17/2019   TCF     PD        Review and revise plan confirmation reply, plan and    0.80        695.00        $556.00
                                declaration in support of confirmation.

 06/17/2019   TCF     PD        Finalize plan confirmation reply, plan and             0.90        695.00        $625.50
                                declaration in support of confirmation.

 06/17/2019   TCF     PD        Finalize and coordination regarding filing of plan     1.80        695.00      $1,251.00
                                pleadings.

 06/18/2019   WNL     PD        Review Gary Pemberton's comments to latest             0.10        895.00            $89.50
                                version of the Third Amended Plan.

 06/18/2019   WNL     PD        Review correspondence re: proof of delivery of         0.10        895.00            $89.50
                                information requested by Barry Beitler.

 06/18/2019   WNL     PD        Telephone calls with Alan Friedman re:various          0.30        895.00        $268.50
                                pending issues..

 06/18/2019   WNL     PD        Telephone call with John Bral and Alan Friedman        0.10        895.00            $89.50
                                re: issues concerning the release of Bral Realty in
                                the Plan.

 06/18/2019   WNL     PD        Review correspondence re: Stipulation with             0.10        895.00            $89.50
                                CitiMortgage.

 06/18/2019   WNL     PD        Review correspondence re:issues concerning terms       0.20        895.00        $179.00
                                of settlement.

 06/18/2019   TCF     PD        Telephone conference with A. Friedman regarding        0.20        695.00        $139.00
                                plan confirmation issues.

 06/18/2019   TCF     PD        Review and revise plan and reply.                      0.80        695.00        $556.00

 06/18/2019   TCF     PD        Correspondence with team regarding revised plan        0.10        695.00            $69.50
                                and reply.

 06/18/2019   TCF     PD        Attend to confirmation matters and preparation.        1.20        695.00        $834.00

 06/20/2019   WNL     PD        Review correspondence re: preparation for              0.20        895.00        $179.00
                                confirmation hearing.

 06/20/2019   WNL     PD        Review and analyze G. Klausner email re: remaining     0.20        895.00        $179.00
                                settlement issues and responses thereto.

 06/20/2019   WNL     PD        Review correspondence re: Avalon loan.                 0.10        895.00            $89.50




                                                                                                       EXHIBIT "A"
                                                                                                         Page 347
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 352 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:    13
Bral, John Jean                                                                               Invoice 122723
10601 - 00001                                                                                 June 30, 2019


                                                                                      Hours           Rate       Amount

 06/20/2019   WNL     PD        Review additional correspondence re: preparation       0.10        895.00            $89.50
                                for confirmation hearing.

 06/20/2019   WNL     PD        Review additional correspondence re: Avalon facts      0.10        895.00            $89.50
                                and issues.

 06/20/2019   WNL     PD        Review correspondence re: secured debt against         0.10        895.00            $89.50
                                Mission and Westcliff.

 06/20/2019   TCF     PD        Review and analysis of plan issues.                    0.40        695.00        $278.00

 06/20/2019   TCF     PD        Correspondence A. Friedman regarding plan issues.      0.10        695.00            $69.50

 06/20/2019   TCF     PD        Review and analysis and research regarding plan        0.60        695.00        $417.00
                                confirmation and claim issues.

 06/21/2019   WNL     PD        Review correspondence re: amount of secured debt       0.10        895.00            $89.50
                                against Mission and Westcliff.

 06/21/2019   WNL     PD        Confer with Alan Friedman re: preparation for          0.20        895.00        $179.00
                                confirmation hearing.

 06/21/2019   TCF     PD        Telephone conference with A. Friedman regarding        0.20        695.00        $139.00
                                plan issues.

 06/24/2019   WNL     PD        Confer with Alan Friedman re: preparation for          2.40        895.00      $2,148.00
                                confirmation hearing.

 06/24/2019   WNL     PD        Telephone call with John Bral re: plan and             0.70        895.00        $626.50
                                settlement issues.

 06/24/2019   WNL     PD        Telephone call with Gary Pemberton and Alan            0.70        895.00        $626.50
                                Friedman re: preparation for confirmation hearing.

 06/24/2019   WNL     PD        Telephone call with Gary Klausner re: settlement       0.20        895.00        $179.00
                                issues.

 06/24/2019   WNL     PD        Review and analyze annotations to transcript of        0.30        895.00        $268.50
                                confirmation hearing and Beitler Objection to Third
                                Amended Plan.

 06/25/2019   WNL     PD        Review and analyze analysis of settlement versus       0.10        895.00            $89.50
                                various litigation outcomes.

 06/25/2019   WNL     PD        Review additional comments on analysis of              0.10        895.00            $89.50
                                settlement versus litigation option.

 06/25/2019   WNL     PD        Telephone call with Alan Friedman re: settlement       0.20        895.00        $179.00
                                issues and pending confirmation hearing.

 06/26/2019   WNL     PD        Finalize preparation for confirmation hearing.         0.60        895.00        $537.00

 06/26/2019   WNL     PD        Confer with Alan Friedman re: arguments to be          0.80        895.00        $716.00




                                                                                                       EXHIBIT "A"
                                                                                                         Page 348
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 353 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:    14
Bral, John Jean                                                                                 Invoice 122723
10601 - 00001                                                                                   June 30, 2019


                                                                                        Hours           Rate         Amount
                                made at confirmation hearing.
 06/26/2019   WNL     PD        Attendance at final confirmation hearing.                1.70        895.00        $1,521.50

 06/26/2019   WNL     PD        Telephone call with Alan Friedman re: language of        0.20        895.00          $179.00
                                order approving confirmation.

 06/26/2019   TCF     PD        Attend to plan confirmation issues.                      1.00        695.00          $695.00

 06/26/2019   TCF     PD        Additional attention to plan and confirmation issues.    0.80        695.00          $556.00

 06/27/2019   WNL     PD        Review correspondence re: tax consequences of buy        0.10        895.00            $89.50
                                out of Debtors interests in Mission and Westcliff.

 06/27/2019   WNL     PD        Review correspondence re: settlement issues.             0.20        895.00          $179.00

 06/28/2019   WNL     PD        Telephone call with Alan Friedman re: additional         0.10        895.00            $89.50
                                plan issues.

                                                                                        45.20                     $35,056.00

  TOTAL SERVICES FOR THIS MATTER:                                                                                $46,730.00




                                                                                                         EXHIBIT "A"
                                                                                                           Page 349
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13            Desc
                                      Main Document   Page 354 of 389

Pachulski Stang Ziehl & Jones LLP                                                 Page:    15
Bral, John Jean                                                                   Invoice 122723
10601 - 00001                                                                     June 30, 2019



 Expenses
 05/20/2019   CC         Conference Call [E105] AT&T Conference Call, WNL              2.52
 06/07/2019   LN         10601.00001 Lexis Charges for 06-07-19                      157.32
 06/10/2019   RE2        SCAN/COPY ( 26 @0.10 PER PG)                                  2.60
 06/10/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                  1.80
 06/11/2019   PO         Postage [E108] Courtesy Copies to Judege Chambers, WNL       16.25
 06/11/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                  2.00
 06/13/2019   OS         Case Anywhere LLC, WNL                                      120.00
 06/16/2019   RE2        SCAN/COPY ( 46 @0.10 PER PG)                                  4.60
 06/16/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                  1.10
 06/17/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                  1.80
 06/17/2019   RE2        SCAN/COPY ( 26 @0.10 PER PG)                                  2.60
 06/17/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                  1.30
 06/17/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                  1.30
 06/19/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                  3.30
 06/19/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                  3.30
 06/22/2019   RE2        SCAN/COPY ( 88 @0.10 PER PG)                                  8.80
 06/22/2019   RE2        SCAN/COPY ( 34 @0.10 PER PG)                                  3.40
 06/22/2019   RE2        SCAN/COPY ( 26 @0.10 PER PG)                                  2.60
 06/22/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                  2.40
 06/22/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                  2.00
 06/30/2019   PAC        Pacer - Court Research                                        1.60

   Total Expenses for this Matter                                                 $342.59




                                                                                              EXHIBIT "A"
                                                                                                Page 350
      Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                        Main Document   Page 355 of 389

Pachulski Stang Ziehl & Jones LLP                                                         Page:    16
Bral, John Jean                                                                           Invoice 122723
10601 - 00001                                                                             June 30, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        06/30/2019

Total Fees                                                                                             $46,730.00

Total Expenses                                                                                               342.59

Total Due on Current Invoice                                                                           $47,072.59

  Outstanding Balance from prior invoices as of        06/30/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 118521                   01/31/2018                $64,977.50                $1.40                   $64,978.90

 118768                   02/28/2018                $89,105.00            $6,717.72                   $95,822.72

 119267                   03/31/2018               $170,795.00             $818.42                   $171,613.42

 119338                   04/30/2018               $241,285.00          $12,901.06                   $254,186.06

 119732                   06/13/2018               $165,330.00            $2,241.54                  $167,571.54

 119915                   06/30/2018               $127,527.50             $476.66                   $128,004.16

 120454                   07/31/2018               $120,280.00            $2,092.83                  $122,372.83

 120456                   08/31/2018                $83,337.00            $1,155.30                   $84,492.30

 120968                   11/30/2018               $201,480.00            $2,218.98                  $203,698.98

 121257                   01/30/2019                $94,400.00            $1,256.33                   $95,656.33

 121588                   02/12/2019                $10,583.50              $88.30                    $10,671.80

 121688                   02/28/2019                 $4,274.00             $121.50                         $4,395.50

 122286                   04/30/2019               $108,840.50             $338.55                   $109,179.05

 122553                   05/31/2019                $45,694.00            $1,023.84                   $46,717.84

             Total Amount Due on Current and Prior Invoices:                                        $1,606,434.02




                                                                                                   EXHIBIT "A"
                                                                                                     Page 351
      Case 8:17-bk-10706-ES    Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13      Desc
                               Main Document   Page 356 of 389

                              Pachulski Stang Ziehl & Jones LLP


                                                               July 31, 2019
John J. Bral                                                   Invoice 122916
2601 Main Street ste. 9601                                     Client    10601
Irvine, CA 92614                                               Matter    00001
                                                                         WNL

RE: Chapter 11

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 07/31/2019
                 FEES                                           $19,785.00
                 EXPENSES                                           $51.33
                 TOTAL CURRENT CHARGES                          $19,836.33

                 BALANCE FORWARD                              $1,606,434.02
                 TOTAL BALANCE DUE                            $1,626,270.35




                                                                                 EXHIBIT "A"
                                                                                   Page 352
       Case 8:17-bk-10706-ES        Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 357 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:      2
Bral, John Jean                                                             Invoice 122916
10601 - 00001                                                               July 31, 2019




  Summary of Services by Professional
  ID        Name                              Title               Rate       Hours             Amount

 NPL        Lockwood, Nancy P. F.             Paralegal          250.00      19.60           $4,900.00

 TCF        Flanagan, Tavi C.                 Counsel            695.00      10.60           $7,367.00

 WNL        Lobel, William N.                 Partner            895.00       8.40           $7,518.00

                                                                            38.60            $19,785.00




                                                                                     EXHIBIT "A"
                                                                                       Page 353
      Case 8:17-bk-10706-ES          Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13        Desc
                                     Main Document   Page 358 of 389

Pachulski Stang Ziehl & Jones LLP                                               Page:      3
Bral, John Jean                                                                 Invoice 122916
10601 - 00001                                                                   July 31, 2019


  Summary of Services by Task Code
  Task Code         Description                                         Hours                      Amount

 AA                 Asset Analysis/Recovery[B120]                        0.10                          $89.50

 CA                 Case Administration [B110]                           1.10                      $468.50

 CO                 Claims Admin/Objections[B310]                        0.60                      $537.00

 FE                 Fee/Employment Application                          20.20                     $6,146.50

 LN                 Litigation (Non-Bankruptcy)                          0.60                      $472.50

 PD                 Plan & Disclosure Stmt. [B320]                      16.00                    $12,071.00

                                                                        38.60                    $19,785.00




                                                                                         EXHIBIT "A"
                                                                                           Page 354
      Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                    Main Document   Page 359 of 389

Pachulski Stang Ziehl & Jones LLP                                           Page:      4
Bral, John Jean                                                             Invoice 122916
10601 - 00001                                                               July 31, 2019


  Summary of Expenses
  Description                                                                                      Amount
Auto Travel Expense [E109]                                                                    $4.00
Working Meals [E111]                                                                         $47.33

                                                                                             $51.33




                                                                                     EXHIBIT "A"
                                                                                       Page 355
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                          Desc
                                      Main Document   Page 360 of 389

Pachulski Stang Ziehl & Jones LLP                                                                Page:      5
Bral, John Jean                                                                                  Invoice 122916
10601 - 00001                                                                                    July 31, 2019


                                                                                         Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 07/30/2019   WNL     AA        Review correspondence re: Betitler's refusal to           0.10        895.00            $89.50
                                amend claim # 10 to assist in l the litigation against
                                Bobby Samini.

                                                                                          0.10                          $89.50

  Case Administration [B110]
 07/16/2019   WNL     CA        Review Monthly Operating report Number 28.                0.10        895.00            $89.50

 07/17/2019   WNL     CA        Review updated critical date memo.                        0.10        895.00            $89.50

 07/17/2019   NPL     CA        Review and reply to email from L. Gauthier                0.10        250.00            $25.00
                                regarding dates and deadline memorandum.

 07/17/2019   NPL     CA        Attention to outstanding dates, deadlines and tasks.      0.30        250.00            $75.00

 07/31/2019   WNL     CA        Review revised schedule of upcoming dates and             0.10        895.00            $89.50
                                deadlines.

 07/31/2019   NPL     CA        Review and reply to email from L. Gauthier                0.10        250.00            $25.00
                                regarding updated critical date memorandum.

 07/31/2019   NPL     CA        Attention to updating and reviewing outstanding           0.30        250.00            $75.00
                                dates and deadlines pursuant to critical date
                                memorandum.

                                                                                          1.10                      $468.50

  Claims Admin/Objections[B310]
 07/08/2019   WNL     CO        Review correspondence re: request for continuance         0.20        895.00        $179.00
                                of hearing on claims objections.

 07/09/2019   WNL     CO        Review correspondence re: continuance of hearing          0.10        895.00            $89.50
                                on objection to claim.

 07/10/2019   WNL     CO        Review pleadings re: objection to Steward Financial       0.10        895.00            $89.50
                                claim and related matters.

 07/10/2019   WNL     CO        Review correspondence re: hearing on objection to         0.10        895.00            $89.50
                                the Steward Financial claim.

 07/12/2019   WNL     CO        Review Orders approving continuance of hearing            0.10        895.00            $89.50
                                and related deadlines re: Objection to Proof of
                                Claim.

                                                                                          0.60                      $537.00




                                                                                                          EXHIBIT "A"
                                                                                                            Page 356
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                         Desc
                                      Main Document   Page 361 of 389

Pachulski Stang Ziehl & Jones LLP                                                               Page:      6
Bral, John Jean                                                                                 Invoice 122916
10601 - 00001                                                                                   July 31, 2019


                                                                                        Hours           Rate       Amount

  Fee/Employment Application
 07/10/2019   WNL     FE        Review correspondence re: fee applications.              0.10        895.00            $89.50

 07/10/2019   WNL     FE        Review correspondence and confer with Nancy              0.20        895.00        $179.00
                                Lockwood re: fee applications.

 07/10/2019   WNL     FE        Review correspondence re: preparation of fee             0.10        895.00            $89.50
                                application.

 07/10/2019   WNL     FE        Review additional correspondence re: preparation of      0.10        895.00            $89.50
                                fee application.

 07/10/2019   NPL     FE        Review and reply to email from A. Friedman               0.10        250.00            $25.00
                                regarding fee application.

 07/10/2019   NPL     FE        Review and reply to email from L. Gauthier               0.10        250.00            $25.00
                                regarding fee application.

 07/10/2019   NPL     FE        Review professional fees for preparation of fee          1.20        250.00        $300.00
                                application.

 07/10/2019   NPL     FE        Begin preparation of fee application for Pachulski       2.30        250.00        $575.00
                                Stang Ziehl & Jones.

 07/11/2019   NPL     FE        Continued preparation of fee application.                1.10        250.00        $275.00

 07/15/2019   NPL     FE        Analysis of billing regarding fee application for        2.10        250.00        $525.00
                                Pachulski Stang Ziehl & Jones.

 07/16/2019   WNL     FE        Review correspondence re: fee applications and           0.10        895.00            $89.50
                                hearing.

 07/16/2019   WNL     FE        Review correspondence re: fee application issues.        0.10        895.00            $89.50

 07/16/2019   NPL     FE        Telephone call with W. Ramseyer regarding fee            0.40        250.00        $100.00
                                application for Pachulski Stang Ziehl & Jones.

 07/16/2019   NPL     FE        Draft email to W. Ramseyer regarding fee                 0.10        250.00            $25.00
                                application for Pachulski Stang Ziehl & Jones.

 07/16/2019   NPL     FE        Review and analysis of billing for preparation of fee    4.60        250.00      $1,150.00
                                application for Pachulski Stang Ziehl & Jones.

 07/16/2019   NPL     FE        Review email from W. Ramseyer regarding final fee        0.10        250.00            $25.00
                                application.

 07/17/2019   WNL     FE        Review correspondence re: preparation of fee             0.10        895.00            $89.50
                                application.

 07/17/2019   WNL     FE        Review additional correspondence re commencing           0.10        895.00            $89.50
                                preparation of the fee application.




                                                                                                         EXHIBIT "A"
                                                                                                           Page 357
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                       Desc
                                      Main Document   Page 362 of 389

Pachulski Stang Ziehl & Jones LLP                                                             Page:      7
Bral, John Jean                                                                               Invoice 122916
10601 - 00001                                                                                 July 31, 2019


                                                                                      Hours           Rate       Amount

 07/17/2019   NPL     FE        Review notice to professionals regarding final fee     0.10        250.00            $25.00
                                applications.

 07/17/2019   NPL     FE        Draft email to W. Ramseyer regarding dates and         0.10        250.00            $25.00
                                deadlines associated with final fee application.

 07/22/2019   WNL     FE        Review and revise June pre-bill.                       0.80        895.00        $716.00

 07/22/2019   NPL     FE        Continued analysis of billing for fee application      3.10        250.00        $775.00
                                preparation and exhibits.

 07/29/2019   NPL     FE        Review and analysis of billing statements.             1.80        250.00        $450.00

 07/30/2019   NPL     FE        Review and reply to email from W. Ramseyer             0.10        250.00            $25.00
                                regarding billing statements for PSZJ.

 07/31/2019   NPL     FE        Review and analysis of PSZJ billing statements for     1.20        250.00        $300.00
                                exhibits to the first and final fee applicaiton.

                                                                                      20.20                    $6,146.50

  Litigation (Non-Bankruptcy)
 07/02/2019   WNL     LN        Review correspondence re: filing in the Mission v.     0.10        895.00            $89.50
                                Beitler litigation and review status report.

 07/17/2019   WNL     LN        Review correspondence re: Bral v. Westcliff.           0.10        895.00            $89.50

 07/17/2019   WNL     LN        Review correspondence re: Bral v. Westcliff            0.10        895.00            $89.50
                                Investors.

 07/30/2019   WNL     LN        Review and respond to correspondence re: hearings      0.10        895.00            $89.50
                                set for 8/15 re: pending litigation.

 07/30/2019   NPL     LN        Review and reply to email from L. Gauthier             0.10        250.00            $25.00
                                regarding adversary status conferences.

 07/31/2019   WNL     LN        Review pleadings in Beitler v Bral litigation.         0.10        895.00            $89.50

                                                                                       0.60                      $472.50

  Plan & Disclosure Stmt. [B320]
 07/01/2019   TCF     PD        Review and analysis of confirmation issues.            1.40        695.00        $973.00

 07/01/2019   TCF     PD        Draft confirmation order; revise plan.                 4.80        695.00      $3,336.00

 07/02/2019   WNL     PD        Telephone call with Alan Friedman re: settlement       0.30        895.00        $268.50
                                issues and negotiations with Barry Beitler.

 07/05/2019   TCF     PD        Review and analysis of plan confirmation issues and    0.40        695.00        $278.00
                                settlement issues; various communications with




                                                                                                       EXHIBIT "A"
                                                                                                         Page 358
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                            Desc
                                      Main Document   Page 363 of 389

Pachulski Stang Ziehl & Jones LLP                                                                  Page:      8
Bral, John Jean                                                                                    Invoice 122916
10601 - 00001                                                                                      July 31, 2019


                                                                                           Hours           Rate       Amount
                                team regarding same.
 07/08/2019   TCF     PD        Attend to confirmation issues, confirmation order           0.20        695.00        $139.00
                                and Fourth Amended Plan.

 07/09/2019   WNL     PD        Review and respond to correspondence re: revised            0.40        895.00        $358.00
                                Confirmation Order and related correspondence. .

 07/09/2019   WNL     PD        Review Order continuing First Confirmation Status           0.10        895.00            $89.50
                                Report.

 07/09/2019   WNL     PD        Review final versions of Confirmation Order and             0.20        895.00        $179.00
                                related pleadings.

 07/09/2019   WNL     PD        Review redlined confirmation order and revised              0.70        895.00        $626.50
                                Fourth Amended Plan.

 07/09/2019   TCF     PD        Review and revise confirmation order and Fourth             1.20        695.00        $834.00
                                Amended Plan.

 07/09/2019   TCF     PD        Telephone conference with A. Friedman regarding             0.20        695.00        $139.00
                                confirmation order and Fourth Amended Plan.

 07/09/2019   TCF     PD        Review and analysis of issues regarding                     0.40        695.00        $278.00
                                confirmation order and Fourth Amended Plan;
                                communications with respect thereto.

 07/09/2019   NPL     PD        Review and reply to email from T. Flanagan                  0.10        250.00            $25.00
                                regarding revised confirmation order.

 07/10/2019   TCF     PD        Review and analysis of issues regarding                     0.20        695.00        $139.00
                                confirmation order and Fourth Amended Plan;
                                communications with respect thereto.

 07/11/2019   WNL     PD        Review and execute stipulations to continue                 0.10        895.00            $89.50
                                hearings on claim objection and Motion to Dismiss
                                Adversary Proceeding.

 07/15/2019   TCF     PD        Review and analysis of confirmation issues; various         0.50        695.00        $347.50
                                communications with team regarding same.

 07/17/2019   WNL     PD        Review and analyze language proposed by Beitler             0.30        895.00        $268.50
                                re: dismissal of all litigation language in the plan and
                                related correspondence.

 07/17/2019   TCF     PD        Attend to confirmation related issues, plan and             0.80        695.00        $556.00
                                confirmation order.

 07/18/2019   WNL     PD        Review and analyze correspondence and proposed              0.30        895.00        $268.50
                                language re: terms of release of claims provisions.

 07/18/2019   WNL     PD        Telephone call with Alan Friedman re: negotiations          0.30        895.00        $268.50
                                with Gary Klausner re: language in Confirmation
                                Order.



                                                                                                            EXHIBIT "A"
                                                                                                              Page 359
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                      Desc
                                      Main Document   Page 364 of 389

Pachulski Stang Ziehl & Jones LLP                                                            Page:      9
Bral, John Jean                                                                              Invoice 122916
10601 - 00001                                                                                July 31, 2019


                                                                                     Hours           Rate         Amount

 07/19/2019   WNL     PD        Telephone call with Alan Friedman re: settlement      0.20        895.00          $179.00
                                issues and action to be taken gonig forward.

 07/19/2019   WNL     PD        Review correspondence re: negotiations with Barry     0.10        895.00            $89.50
                                Beitler.

 07/24/2019   WNL     PD        Review correspondence re: revised plan language.      0.20        895.00          $179.00

 07/24/2019   WNL     PD        Review correspondence re: request for Donald          0.10        895.00            $89.50
                                Rezak to communicate directly with John Bral re:
                                information on Mission and Westcliff.

 07/24/2019   WNL     PD        Review correspondence re: Plan issues.                0.10        895.00            $89.50

 07/24/2019   WNL     PD        Review correspondence re: suggested additional        0.20        895.00          $179.00
                                language to add to the Plan.

 07/24/2019   WNL     PD        Review correspondence re: information requested on    0.10        895.00            $89.50
                                Mission and Westcliff.

 07/29/2019   WNL     PD        Review and analyze new language added to              0.10        895.00            $89.50
                                proposed confirmation order by Gary Klausner.

 07/29/2019   WNL     PD        Review correspondence re: addition of language to     0.10        895.00            $89.50
                                draft confirmation order.

 07/29/2019   WNL     PD        Review correspondence re: language of                 0.20        895.00          $179.00
                                Confirmation Order.

 07/29/2019   TCF     PD        Attend to confirmation issues; communications with    0.50        695.00          $347.50
                                team regarding same.

 07/30/2019   WNL     PD        Review final form of Fourth Amended Plan and          0.80        895.00          $716.00
                                Confirmation Order.

 07/31/2019   WNL     PD        Review correspondence re: change to language of       0.10        895.00            $89.50
                                Plan.

 07/31/2019   WNL     PD        Review additional correspondence re: Beitler's        0.20        895.00          $179.00
                                comments to draft Plan.

 07/31/2019   NPL     PD        Review entered order confirming Plan.                 0.10        250.00            $25.00

                                                                                     16.00                     $12,071.00

  TOTAL SERVICES FOR THIS MATTER:                                                                             $19,785.00




                                                                                                      EXHIBIT "A"
                                                                                                        Page 360
      Case 8:17-bk-10706-ES           Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13       Desc
                                      Main Document   Page 365 of 389

Pachulski Stang Ziehl & Jones LLP                                             Page:     10
Bral, John Jean                                                               Invoice 122916
10601 - 00001                                                                 July 31, 2019



 Expenses
 06/27/2019   AT         Auto Travel Expense [E109] Parking, WNL                  4.00
 06/27/2019   BM         Business Meal [E111] Fleenors, working meal, WNL        47.33

   Total Expenses for this Matter                                             $51.33




                                                                                         EXHIBIT "A"
                                                                                           Page 361
      Case 8:17-bk-10706-ES             Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13               Desc
                                        Main Document   Page 366 of 389

Pachulski Stang Ziehl & Jones LLP                                                         Page:     11
Bral, John Jean                                                                           Invoice 122916
10601 - 00001                                                                             July 31, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        07/31/2019

Total Fees                                                                                             $19,785.00

Total Expenses                                                                                                 51.33

Total Due on Current Invoice                                                                           $19,836.33

  Outstanding Balance from prior invoices as of        07/31/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 118521                   01/31/2018                $64,977.50                $1.40                   $64,978.90

 118768                   02/28/2018                $89,105.00            $6,717.72                   $95,822.72

 119267                   03/31/2018               $170,795.00             $818.42                   $171,613.42

 119338                   04/30/2018               $241,285.00          $12,901.06                   $254,186.06

 119732                   06/13/2018               $165,330.00            $2,241.54                  $167,571.54

 119915                   06/30/2018               $127,527.50             $476.66                   $128,004.16

 120454                   07/31/2018               $120,280.00            $2,092.83                  $122,372.83

 120456                   08/31/2018                $83,337.00            $1,155.30                   $84,492.30

 120968                   11/30/2018               $201,480.00            $2,218.98                  $203,698.98

 121257                   01/30/2019                $94,400.00            $1,256.33                   $95,656.33

 121588                   02/12/2019                $10,583.50              $88.30                    $10,671.80

 121688                   02/28/2019                 $4,274.00             $121.50                         $4,395.50

 122286                   04/30/2019               $108,840.50             $338.55                   $109,179.05

 122553                   05/31/2019                $45,694.00            $1,023.84                   $46,717.84

 122723                   06/30/2019                $46,730.00             $342.59                    $47,072.59

             Total Amount Due on Current and Prior Invoices:                                        $1,626,270.35




                                                                                                   EXHIBIT "A"
                                                                                                     Page 362
Case 8:17-bk-10706-ES   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13   Desc
                        Main Document   Page 367 of 389




                                  EXHIBIT “B”
          Case 8:17-bk-10706-ES   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13   Desc
                                   SUMMARY
                                  Main     OF FEESPage
                                       Document    AND EXPENSES
                                                        368 of 389
                                    DURING THE APPLICATION PERIOD
                                      (January 1, 2018 - July 31, 2019)

                                                EXHIBIT B
I. SERVICES

Attorney / Paralegal* / Clerk**    Rate        Hours             Total

        ASSET ANALYSIS
        William N. Lobel          $850.00         26.30           $22,355.00
        William N. Lobel          $895.00          0.30              $268.50
        Tavi C. Flanagan          $650.00          1.40              $910.00
        *Nancy P. Lockwood        $375.00          0.10               $37.50
                     SUB TOTAL                    28.10     $     23,571.00

        ASSET DISPOSITION
        William N. Lobel          $850.00          4.90            $4,165.00
                     SUB TOTAL                     4.90     $      4,165.00

        BANKRUPTCY LITIGATION
        William N. Lobel          $850.00         31.90           $27,115.00
        William N. Lobel          $895.00          1.00              $895.00
        Harry D. Hochman          $850.00         17.80           $15,130.00
        Tavi C. Flanagan          $650.00          2.30            $1,495.00
        Sean O'Keefe              $750.00         14.30           $10,725.00
        *Nancy P. Lockwood        $375.00          1.10              $412.50
        *Nancy P. Lockwood        $250.00          9.50            $2,375.00
                     SUB TOTAL                    77.90     $     58,147.50

        BUSINESS OPERATIONS
        William N. Lobel          $850.00          3.70            $3,145.00
        William N. Lobel          $895.00          8.90            $7,965.50
        Harry D. Hochman          $925.00          2.20            $2,035.00
        Tavi C. Flanagan          $695.00         18.30           $12,718.50
        *Nancy P. Lockwood        $250.00          3.30              $825.00
                     SUB TOTAL                    36.40     $     26,689.00

        CASE ADMINISTRATION
        William N. Lobel          $850.00         59.80           $50,830.00
        William N. Lobel          $895.00          4.80            $4,296.00
        Tavi C. Flanagan          $650.00         55.60           $36,140.00
        Sean O'Keefe              $750.00          2.70            $2,025.00
        *Nancy P. Lockwood        $375.00          5.10            $1,912.50
        *Nancy P. Lockwood        $250.00         27.30            $6,825.00
                     SUB TOTAL                   155.30     $    102,028.50

        CLAIMS ADMINISTRATION AND OBJECTIONS
        Dean A. Ziehl         $1,095.00      8.80                  $9,636.00
        William N. Lobel       $850.00     227.20                $193,120.00
        William N. Lobel       $895.00       5.00                  $4,475.00
        William N. Lobel        $0.00        0.40                      $0.00


       DOCS_LA:282332_v1                                                         EXHIBIT "B"
                                                                                   Page 363
  Case 8:17-bk-10706-ES   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13   Desc
                           SUMMARY
                          Main     OF FEESPage
                               Document    AND EXPENSES
                                                369 of 389
                            DURING THE APPLICATION PERIOD
                              (January 1, 2018 - July 31, 2019)

                                        EXHIBIT B



Harry D. Hochman          $850.00          1.80            $1,530.00
Tavi C. Flanagan          $650.00         78.30           $50,895.00
Tavi C. Flanagan          $695.00          2.80            $1,946.00
Sean O'Keefe              $750.00        207.50          $155,625.00
*Leslie A. Forrester      $395.00          1.30              $513.50
*Nancy P. Lockwood        $375.00          9.90            $3,712.50
*Nancy P. Lockwood        $250.00         75.30           $18,825.00
              SUB TOTAL                  618.30     $    440,278.00

EMPLOYMENT OF PROFESSIONAL
William N. Lobel       $850.00             1.40            $1,190.00
William N. Lobel       $895.00             0.60              $537.00
*Nancy P. Lockwood     $250.00             2.50              $625.00
             SUB TOTAL                     4.50     $      2,352.00

EMPLOYMENT OF PSZJ
William N. Lobel          $850.00          0.80              $680.00
Tavi C. Flanagan           $0.00           2.10                 $0.00
*Nancy P. Lockwood         $0.00           7.50                 $0.00
*Nancy P. Lockwood        $375.00          1.10              $412.50
             SUB TOTAL                    11.50     $       1,092.50

FIRST AND FINAL FEE APPLICATION
William N. Lobel        $895.00            1.70            $1,521.50
*Nancy P. Lockwood      $250.00           18.50            $4,625.00
             SUB TOTAL                    20.20     $      6,146.50

FEES OF PROFESSIONALS
William N. Lobel       $850.00             0.60              $510.00
*Nancy P. Lockwood     $375.00             0.30              $112.50
*Nancy P. Lockwood     $250.00             4.80            $1,200.00
             SUB TOTAL                     5.70     $      1,822.50

NON BANKRUPTCY LITIGATION
William N. Lobel       $850.00           104.80           $89,080.00
William N. Lobel       $895.00             3.40            $3,043.00
Tavi C. Flanagan       $650.00             8.90            $5,785.00
Sean O'Keefe           $750.00            21.40           $16,050.00
*Nancy P. Lockwood     $375.00             1.90              $712.50
*Nancy P. Lockwood     $250.00             4.10            $1,025.00
             SUB TOTAL                   144.50     $    115,695.50

PLAN AND DISCLOSURE STATEMENT


DOCS_LA:282332_v1                                                        EXHIBIT "B"
                                                                           Page 364
        Case 8:17-bk-10706-ES   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13   Desc
                                 SUMMARY
                                Main     OF FEESPage
                                     Document    AND EXPENSES
                                                      370 of 389
                                  DURING THE APPLICATION PERIOD
                                    (January 1, 2018 - July 31, 2019)

                                              EXHIBIT B

      William N. Lobel          $850.00        278.80          $236,980.00
      William N. Lobel          $895.00         96.10           $86,009.50
      Tavi C. Flanagan          $650.00        403.00          $261,950.00
      Tavi C. Flanagan          $695.00         79.90           $55,530.50
      Sean O'Keefe              $750.00         27.70           $20,775.00
      *Nancy P. Lockwood        $375.00          2.30              $862.50
      *Nancy P. Lockwood        $250.00         57.10           $14,275.00
                   SUB TOTAL                   944.90     $    676,382.50

      STAY RELIEF
      William N. Lobel          $850.00         54.30            $46,155.00
      William N. Lobel          $895.00          2.90             $2,595.50
      Harry D. Hochman          $850.00         30.40            $25,840.00
      Tavi C. Flanagan          $650.00         55.50            $36,075.00
      Tavi C. Flanagan          $695.00         16.90            $11,745.50
      Sean O'Keefe              $750.00          2.40             $1,800.00
      *Nancy P. Lockwood        $375.00         21.20             $7,950.00
      *Nancy P. Lockwood        $250.00          9.30             $2,325.00
                   SUB TOTAL                   192.90     $     134,486.00

        TAX ISSUES
        William N. Lobel       $850.00           1.70            $1,445.00
                     SUB TOTAL                   1.70     $      1,445.00
II. EXPENSES
        TOTAL ATTY SERVICES                  1,983.30         $1,524,738.00
        TOTAL PARALEGAL SERVICES               263.50            $69,563.50
        TOTALS                               2,246.80         $1,594,301.50

      TOTAL FEES REQUESTED                                    $1,594,301.50
      TOTAL EXPENSES REQUESTED:                                  $31,846.35

      TOTAL SERVICES AND EXPENSES:                            $1,626,147.85




      DOCS_LA:282332_v1                                                        EXHIBIT "B"
                                                                                 Page 365
Case 8:17-bk-10706-ES   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13   Desc
                        Main Document   Page 371 of 389




                                  EXHIBIT “C”
  Case 8:17-bk-10706-ES         Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13     Desc
                                Main Document
                                 MONTHLY SUMMARYPage  372 of 389
                                                  OF EXPENSES
                                   DURING THE APPLICATION PERIOD
                                  (January 1, 2018 through July 31, 2019)

                                                EXHIBIT C

       Expense                                                              Total
       Auto Travel Expense                                                      $24.00
       Conference Call                                                         $147.88
       CourtLink                                                                $19.78
       Federal Express                                                         $383.63
       Filing Fee                                                              $739.65
       Guest Parking                                                            $22.75
       Lexis/Nexis - Legal Research                                          $2,891.95
       Messenger/Attorney Service                                              $379.05
       Outside Services                                                     $22,761.01
       Overnight Mail                                                           $25.04
       Pacer - Court Research                                                  $775.60
       Postage                                                                 $305.72
       Reproduction/Scan Copy                                                $1,060.10
       Secretarial Overtime                                                    $618.56
       Transcript                                                              $989.49
       Travel Expense                                                           $60.00
       Working Meals                                                           $642.14
       Total                                                                $31,846.35




DOCS_LA:282332_v1
                                                                                 EXHIBIT "C"
                                                                                   Page 366
Case 8:17-bk-10706-ES   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13   Desc
                        Main Document   Page 373 of 389




                                  EXHIBIT “D”
    Case 8:17-bk-10706-ES                       Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                                      Desc
                                                Main Document   Page 374 of 389
                                            SUMMARY OF PROFESSIONALS AND PARAPROFESSIONALS
                                                     DURING THE APPLICATION PERIOD
                                                       (January 1, 2018 - July 31, 2019)

                                                                        Exhibit D


In re

JOHN JEAN BRAL
                                                                   CURRENT APPLICATION
                                                                   Fees Requested                                          $1,594,301.50
                                Debtor                             Expenses Requested                                         $31,846.35

CHAPTER 11
Case No. 8:17-bk-10706-ES
Role in Case: Special Reorganization Counsel for the Debtor

FEE APPLICATION PERIOD:         January 1, 2018 through July 31, 2019

ATTORNEYS
                                  Year Admitted         Rate            Current Hours Billed       Total for Application
 Dean A. Ziehl                           1978          $1,095.00                8.80                          $9,636.00
 William N. Lobel                        1980              $0.00                0.40                              $0.00
 William N. Lobel                                        $850.00               796.20                       $676,770.00
 William N. Lobel                                        $895.00               124.70                       $111,606.50
 Tavi C. Flanagan                        1993              $0.00                2.10                              $0.00
 Tavi C. Flanagan                                        $650.00               605.00                       $393,250.00
 Tavi C. Flanagan                                        $695.00               117.90                        $81,940.50
 Harry D. Hochman                        1987            $850.00               50.00                         $42,500.00
 Harry D. Hochman                                        $925.00                2.20                          $2,035.00
 Sean O'Keefe                            1986            $750.00               276.00                       $207,000.00

                                TOTAL                                                   1,983.30          $1,524,738.00

PARAPROFESSIONALS                                       Rate            Current Hours Billed       Total for Application
                                  Year Admitted
 *Leslie A. Forrester                    N/A             $395.00                1.30                             $513.50
 *Nancy P. Lockwood                      N/A               $0.00                7.50                               $0.00
 *Nancy P. Lockwood                      N/A             $375.00               43.00                          $16,125.00
 *Nancy P. Lockwood                      N/A             $250.00               211.70                         $52,925.00

                                TOTAL                                                    263.50               $69,563.50


                                              TOTAL HOURS                               2,246.80
                                     TOTAL FEES REQUESTED                                                 $1,594,301.50

INCLUDING PARAPROFESSIONAL/BLENDED HOURLY RATE                                          $709.59

EXCLUDING PARAPROFESSIONAL BLENDED HOURLY RATE                                          $768.79




                                                                                                                                EXHIBIT "D"
DOCS_LA:282332_v1                                                                                                                 Page 367
Case 8:17-bk-10706-ES   Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13   Desc
                        Main Document   Page 375 of 389




                                  EXHIBIT “E”
012313420 Case 8:17-bk-10706-ES           Doc 783 5678ÿ 609/12/19
                                                   Filed ÿ7ÿ78Entered
                                                                        ÿ 6 ÿÿ809/12/19
                                                                                  6       13:07:13   Desc
                                          Main Document     Page 376 of 389




                                                56    7 8 ÿ
                                                Aÿ4866ÿ
                                                           4
                                                            ÿ  6
                                                              G6ÿHÿ
                                                T6ÿP243\\]024 T6ÿ323^]2\\44

 %&'()*+,-
  .8/6!ÿ0ÿ17087ÿ7
  2666!ÿ3245ÿ67897ÿ;<6
  =7<>?@
  A!7ÿA7ÿ5ÿA
  4866ÿ35@
 B)Cÿ)-&ÿ(,'C*
 )&E+FF+,-F
  17087
  G6ÿH
  5ÿ0ÿ1I7
  J8787
 (K%CLFM+NF                             J ÿ 6 ÿ7ÿI668ÿ7ÿ7878ÿ786ÿ0ÿ6ÿ0ÿ86ÿÿ7ÿ08#6#ÿ8ÿ20OP5
  A7ÿ65ÿ1 60ÿ#6ÿ4I6              /6668ÿÿÿ8ÿ6ÿ878Qÿ76ÿ7ÿ0ÿ678ÿ8ÿ8/68!
  A66ÿ6 685ÿÿ315ÿ17@           76ÿ4#6#ÿÿ6ÿI7ÿ8ÿIÿ17087ÿ78#ÿG6ÿH5ÿ6ÿ7ÿ7ÿ8787
                                        I78!ÿ78#ÿ78ÿ765ÿ678ÿ8ÿ6RÿI78!ÿ66#8
                                        78#ÿI86ÿ785ÿÿ8078ÿ7ÿ6R6 686ÿ8ÿIÿ76ÿ78#ÿ06#67
                                        
                                        J ÿ 6 ÿ7ÿ66686#ÿ#6I5ÿ6#ÿ665ÿI8# #65ÿ665
                                        6R7865ÿ78#ÿ6S!ÿ#6ÿ8ÿ78!ÿ0ÿ6ÿ0Qÿÿ87I6ÿ6876685
                                        8#8ÿ6ÿ "06ÿ76ÿ22ÿ76ÿ0ÿA6 78ÿ265ÿ4#6 7
                                        18785ÿ46 78ÿÿJÿ178ÿ78#ÿTUÿV#8ÿ3T777@5
                                        7ÿ6ÿ7ÿ86ÿ"0"ÿÿV6ÿÿÿ7ÿI668ÿ8//6#ÿ8ÿ78!
                                        6ÿ8078ÿ76ÿ22ÿ765ÿ8#8ÿW7 88ÿJ75ÿJ6ÿT!85
                                        W6I/78ÿX 5ÿ1 !6ÿ178ÿ78#ÿ7#ÿ178ÿY8ÿ7##85ÿ6
                                         68!ÿ6/6ÿ7ÿ6ÿS#78ÿ66ÿ78#ÿ#I8ÿ768ÿ0ÿZ[ÿAS#78
                                        Tÿ78#ÿ7ÿ7 ÿ0ÿ6ÿ66ÿ/6668ÿ6ÿS#78ÿ0ÿ4#6 7
                                        1878ÿ78#ÿ !67!ÿ476ÿV6ÿ7ÿ7ÿ66686#ÿ6
                                        G787ÿ478ÿ0ÿ278!ÿT66ÿ7ÿ7ÿ 76ÿ8ÿ6ÿ.ÿ66
                                        1ÿ7ÿ6ÿ7ÿ8ÿ86ÿ767ÿ8ÿ06#67ÿÿ0ÿ767ÿ78#ÿ76
                                        66ÿ78#ÿ7676ÿÿÿ
71786!"#678"7"6                                                                         21$
012313420 Case 8:17-bk-10706-ES           Doc 783 5678ÿ 609/12/19
                                                   Filed ÿ7ÿ78Entered
                                                                        ÿ 6 ÿÿ809/12/19
                                                                                  6       13:07:13   Desc
                                          Main Document     Page 377 of 389
                                        % ÿ 6 ÿ 68!ÿ6&6ÿ7ÿ7ÿ6'6ÿ(ÿ6ÿ'7#ÿ(ÿ66ÿ(ÿ6ÿ)
                                        66ÿ*ÿ+ 7ÿ6!,ÿ6ÿ7#&!ÿ'7#ÿ(ÿ6ÿ-!7ÿ-7ÿ
                                        .#&7!ÿ/86,ÿ78#ÿ6ÿ'7#ÿ(ÿ# 6ÿ(ÿ6ÿ08ÿ#7ÿ* ÿ+ 7
                                        6!ÿ+6ÿÿ7ÿ(6ÿ7 ÿ(ÿ6ÿ-ÿ.866ÿ*8!ÿ17ÿ.78ÿ-78
                                        68ÿ78#ÿ6ÿ08ÿ* ÿ#7ÿ*8(6686ÿ*687ÿ5ÿ-7!6
                                        266687&6
                                        % ÿ 6 ÿÿ7ÿ7#76ÿ(ÿ)*ÿ1666!ÿ78#ÿ66&6#ÿÿ5ÿ(ÿ-!7ÿ-7
                                        ÿ(ÿ-ÿ.866,ÿ 66ÿ6ÿ7ÿ7ÿ6'6ÿ(ÿ6ÿ345467ÿ379ÿ:;<=;9ÿ6# 7
                                        7((>ÿ?8ÿ7ÿ,ÿ6ÿ66#ÿ(ÿ6ÿ+8ÿ.'6ÿ-66ÿ6 68,ÿ,ÿ* 6(
                                        #6ÿ(ÿ6ÿ)ÿ5ÿ*ÿ(ÿ6ÿ*687ÿ5ÿ(ÿ*7(87ÿ% ÿ 6 ÿ7
                                         8ÿ6#ÿ78ÿ@.Aÿ66868ÿ66ÿ278,BÿC7DE=FG76;HIJKK;66LMÿ 6ÿ688
                                        (ÿ67ÿ78#7#ÿ78#ÿ67ÿ7' !Nÿ7ÿ'668ÿ&6#ÿ'!ÿÿ'86ÿ78
                                        66ÿ7ÿ7ÿO6ÿ-7!6Oÿ86ÿ344$ÿP34MÿQFR;6;MÿC7R7S=F;TNÿ78#ÿ7ÿ666#
                                        '!ÿU;MEÿ3795;DMÿ=FÿQV;D=W7ÿ(ÿÿÿ8ÿ178!ÿ78#ÿ*6#ÿ56'ÿ2 ÿ1
                                        /8&68!ÿ78#ÿ267878ÿ-7ÿ7ÿ6ÿ7ÿ*67ÿ-78ÿ/8ÿ342$,ÿ6
                                        *68!ÿ*!ÿ17ÿ.78ÿ86#ÿÿ7ÿÿ@178!ÿ-7!6ÿ(ÿ6ÿX67@ÿ

                                        YZ[\Z]Z^_`_ab^]
                                          cd`[_Z\ÿffÿgZh_b\]ÿ.6 78ÿÿ%ÿ*78,ÿ166#ÿi686,
                                          5787ÿ*78ÿP8(ÿ86T,ÿ*768ÿ*78,ÿ%6ÿi!8Nÿ/87
                                          *78,ÿj6'&78ÿk 
                                          c\Zga_b\]lÿ̀^gÿZmna_oÿpbqqa__ZZ]rÿisÿ+#8ÿPi777TÿPÿ778t
                                          66uvÿ* !6ÿ*78ÿP8(ÿ86T,ÿ? ÿwx6&6
                                          *78,ÿ? ÿ*77ÿ+#8ÿ*78,ÿ8ÿj #ÿ/868787ÿP6y!
                                          66T,ÿ.7!,ÿ26#687ÿ*77ÿP8(ÿ86T
                                          cd`[_Z\ÿffÿ_\n]_ZZ]ÿ̀^gÿZz`qa^Z\]rÿwÿ07&7ÿ78#ÿ07ÿ*77ÿk 
                                          P67ÿ'78!ÿ78#ÿ78ÿ86T,ÿk76 7ÿ).,ÿ-6"076t,ÿ7#
                                          *78
                                          {gÿdbpÿhb^gdb|gZ\]lÿpbqqa__ZZ]rÿj7 88ÿ%7,ÿ.#6 7
                                          *878
                                          cd`[_Z\ÿffÿp\Zga_b\]rÿ-6 78ÿ*67ÿ76ÿ78#ÿ-6 78ÿ.-/ÿ/8ÿ8ÿ}FÿD;
                                          ~76VG76;ÿI=66Mÿ~D4;DE5ÿ33ÿPO8*7OT
                                          a_a`_ab^{[[Z`|]r
                                              6(!ÿ6#ÿ6ÿ*7(87ÿ56768ÿ(ÿ?8786ÿ8ÿ'6 7(ÿ(ÿ7ÿ67
                                              676ÿ#6&66,ÿ'788ÿ7ÿ#68ÿ7(6ÿ7ÿ6 8ÿ6ÿ76ÿ
                                               8ÿ78ÿ'78ÿÿ7!ÿ6ÿ#6&66ÿ78ÿ676#ÿ2 4ÿ 8ÿ8
                                              6!ÿ7xÿ8668ÿ'786#ÿ7ÿ#7ÿ#6778ÿ7ÿ6ÿ'78,
                                              8 6#ÿ'!ÿ6ÿ?8787ÿ26#6&668ÿ.68!ÿÿ67!ÿÿ68
                                              #6&668ÿ(ÿ87ÿ8(76ÿ'6668ÿ20 2ÿ78#ÿ2003,ÿ&&6#
71786!"#678"7"6                                                                         31$
012313420 Case 8:17-bk-10706-ES           Doc 783 5678ÿ 609/12/19
                                                   Filed ÿ7ÿ78Entered
                                                                        ÿ 6 ÿÿ809/12/19
                                                                                  6       13:07:13   Desc
                                            6ÿ68768ÿ8ÿ3422ÿ&ÿ678ÿ#'8ÿ6#6'668ÿ7686ÿ8
                                          Main Document     Page 378 of 389
                                            (7&87
                                            ("67#ÿ7ÿ86ÿ&ÿ6#ÿ6668ÿ7!66ÿ8ÿ8868ÿ
                                            !67ÿ8ÿ&ÿ 6'7)6ÿ)8#ÿÿ67)6#ÿÿ&8#ÿ6668
                                            *66686#ÿ8'6ÿ78#ÿ66ÿ778ÿ8#668#68ÿ7#ÿ8ÿ'7 
                                            7878ÿ7) !ÿ76+ÿ8#8ÿ 676 6(6ÿ78#ÿ,
                                            ,8#668
                                            *66686#ÿ-787ÿ,78ÿ&ÿ.78!ÿ/66ÿ7ÿ7ÿ 76
                                             8ÿ01234ÿ0676819174ÿ:2;<=ÿ>?ÿ@ABÿC;7D<E4378ÿFGÿ66ÿ(HIÿB7ÿ21
                                            J3K62LÿF66ÿ&ÿ6ÿM#78ÿ&ÿ.687#ÿNÿO7##&&ÿP8'668
                                            6 6ÿNN(HÿF3#ÿ( HIÿQRSC0ÿT3U<3L64378ÿA2<D4ÿ>?ÿV1E;3441ÿWÿA;<KX1
                                            F0ÿ( HIÿY;7L3ÿF6Z7#87!ÿ86ÿ&ÿ777ÿ[8787 7
                                            ,Hÿ>?ÿC34382;<=ÿF777HÿF-ÿ66ÿ(HIÿJ1412D;7ÿF76ÿ\
                                            66ÿ&ÿN786ÿP8'6ÿ[8#Hÿ>?ÿ0K:E6L21]ÿF\ÿ( HIÿ78#ÿ^32DKX712
                                            F66ÿ&ÿ6ÿ*6&ÿN78ÿ/Hÿ>?ÿ^J0:ÿF-_ÿ(ÿ&ÿ,67H
                                        `abcdaefgÿijkeklmljno
                                          panakenaqjÿnfconllr
                                              N78ÿ66ÿ78#ÿ#)8ÿ768ÿ&ÿ[sÿ78ÿÿ[sÿÿÿ7ÿ'6
                                              6'68+ÿ68+ÿ78#ÿ#7ÿ6867868ÿ8676ÿ7ÿ86#ÿ
                                              676#ÿ668ÿ#786ÿÿ&6'7ÿ78#ÿ86ÿ ##6
                                              ( 7 ÿ&ÿ6ÿ)7#ÿ&ÿ66ÿ'6668ÿ6ÿ,tÿ78ÿ
                                               !67!ÿ,76ÿ7ÿ6ÿ76ÿ6"7!ÿ'#6ÿ&ÿ768
                                              67!ÿ6'6ÿ8ÿ6ÿG86#ÿ76ÿÿ'6ÿ2u44ÿ878ÿ78#ÿuv2
                                               6 7) 78+ÿ+ÿ78#ÿ6ÿ8ÿ8ÿ30ÿ76ÿ78#ÿ6ÿ5ÿ&
                                              ()7
                                              ( 7 ÿ&ÿ6ÿ)7#ÿ&ÿ66ÿ'6668ÿ6ÿM#78ÿ&ÿ6ÿ,#6 7
                                              (878ÿ676ÿ78#ÿ6ÿ68ÿ&ÿ78ÿ7ÿ6#ÿ)!ÿ6
                                              ,#6 7ÿ*6'6!ÿ/+ÿ7ÿ)ÿ56776ÿ78ÿÿ,#6 7ÿ7ÿ6
                                              &&ÿ76ÿ7)6ÿ78!ÿ8ÿ6ÿGÿ)6&6ÿ&8ÿ&ÿ)78!ÿ7&6
                                              788ÿ78#7ÿ6'676#ÿw3$ÿ) 8ÿ&ÿ&&")7786"66ÿ#6)

                                        xfqylooaqjezÿ{yyazaenaqjo
                                          .7#ÿ&ÿ/66+ÿGÿ66ÿ(ÿt 7ÿ6!
                                          ,#'!ÿ.7#+ÿN!7ÿN7ÿÿ,#'7!ÿP86
                                          [6+ÿN78ÿ(86ÿ&ÿ,6 7
                                          -8ÿ#7ÿ( ÿt 7ÿ6!ÿ,#'!ÿ(8+ÿ3422"3423Iÿ.7#ÿ&
                                          5 6+ÿ3423"668
71786!"#678"7"6                                                                            $1%
012313420 Case 8:17-bk-10706-ES          Doc 783 5678ÿ 609/12/19
                                                  Filed ÿ7ÿ78Entered
                                                                       ÿ 6 ÿÿ809/12/19
                                                                                 6       13:07:13   Desc
                                         %6&6ÿ'ÿ"786#ÿ66(ÿ)86#ÿ76ÿ5ÿ*(ÿ*687
                                         Main Document     Page 379 of 389
                                         5ÿ'ÿ*7'87
                                         * 7(ÿ+ÿ,866ÿ*8!ÿ-7ÿ,78ÿ+78ÿ68ÿ.3442"43/
                                         * 7(ÿ08ÿ* ÿ#7ÿ*8'6686ÿ*687ÿ5ÿ+7!6ÿ16668726
                                         .2003"045ÿ626#ÿ6ÿ6/
                                         ,6 78ÿ-7ÿ,78ÿ-86ÿ+7ÿ68ÿ67ÿ76ÿ8ÿ88786
                                         88268!ÿ66 8ÿ*66ÿ.2003"03/
                                        9:;<
                                          ÿ,86!
                                         076#ÿ8ÿ-6
                                         +7!6ÿ8ÿ,6 7
                                         ,ÿ23(ÿ3420
                                         668!"=86ÿ 
                                         ,86!ÿ076#
                                         3420ÿ68
                                         *7'87ÿ>6
                                         +7!6?
                                         787!ÿ@4(ÿ3420
                                          ÿ,86!
                                         076#ÿ8ÿABCD
                                         EFGHBICÿKLÿMNBIKOF
                                         ,ÿ23(ÿ342P




71786!"#678"7"6                                                                        $1$
012313420 Case 8:17-bk-10706-ES           Doc 783 56
                                                   7Filed
                                                    7689ÿ 09/12/19
                                                          7ÿ876ÿ8Entered
                                                                             ÿ67ÿÿ09/12/19
                                                                                              13:07:13   Desc
                                          Main Document        Page 380 of 389




                                                 56   7768  9ÿ
                                                 @ 8ÿ38Gÿ@6ÿ
                                                                C
                                                                 ÿ 7
                                                 M7ÿ&243NN7024

 '()*+,-./
  061"6#ÿ2ÿ36896ÿ456ÿ20789
  061"6#ÿ2ÿ36896ÿ 7ÿ2
   8ÿ4:ÿ20709
 ;+<ÿ+/(ÿ*.)<,
 +(>-??-./?
  @8762"68
  A7"6B8
  0ÿ"9ÿ@ "



                                       5677689ÿCÿ 7ÿ6876ÿ6ÿ8"ÿ22ÿ" "8686ÿ8Bÿ$2$"
                                       """6ÿDÿ6ÿ"626Bÿ#ÿÿ8ÿ8"ÿ2ÿ@8762"68ÿ8BÿA7"6B8ÿ8Bÿ8
                                       9 "ÿ8ÿ2"#$261ÿ#8"ÿ2ÿE"6ÿ8ÿÿ2ÿÿ86Fÿ78B6ÿ8"#
                                       78#"
                                       Dÿ""ÿ76ÿ6ÿÿ"87ÿ8ÿ6B"#Gÿ67B6ÿ 9ÿ67B"G
                                       99"687ÿ"87ÿ8ÿB17"Gÿ8Bÿ "69ÿ7B"ÿDÿ8ÿ87ÿ277#
                                       876Bÿ6ÿ787ÿE"6ÿ6ÿ""86ÿ2ÿ896ÿ86 ÿ8Bÿ"8"8
                                       86ÿDÿ87ÿ8ÿE"6ÿ6ÿÿ267Bÿ2ÿ 6876#Gÿ 7#Gÿ878"G
                                       8Bÿ9B68ÿ"
                                       3"ÿ 7ÿ6ÿ8ÿ277ÿ2ÿÿ69"68ÿ@ 77ÿ2ÿ58"#ÿ8Bÿ6ÿ8ÿ$2B"ÿ2
                                       ÿH"8ÿ@ #ÿ8Bÿ@8762"68ÿ58"#ÿA "9
                                       Dÿ8ÿÿ8ÿ7""ÿ8ÿÿ061"6#ÿ2ÿ "ÿ@8762"68ÿI 7Bÿ 7ÿ2
                                        8ÿ8Bÿ8ÿ"1Bÿ8ÿ8ÿ99 "ÿ2ÿÿ5 8"Bÿ2ÿJ66"ÿ2"ÿ@898ÿ061"6#
                                       :87ÿKÿA 7"ÿ 7ÿ2ÿ8ÿDÿ2"9"7#ÿ8ÿ"87ÿ8ÿ8"#ÿ8ÿ8
                                       8B!ÿ"2"ÿ8ÿ6ÿ8798ÿ98"Gÿÿ061"6#ÿ2ÿ36896ÿ 7ÿ2ÿ8ÿ3"
                                           7ÿ""7#ÿ"1ÿ8ÿ8ÿC6ÿ@6"6ÿ8#"ÿL"861Gÿ8Bÿ"167#

!78918"#$677%7 797                                                                                 21&
012313420 Case 8:17-bk-10706-ES           Doc 783 56
                                                   7Filed
                                                    7689ÿ 09/12/19
                                                          7ÿ876ÿ8Entered
                                                                             ÿ67ÿÿ09/12/19
                                                                                              13:07:13   Desc
                                       "'(ÿ)"9ÿ2004$200*ÿ+ÿ8"(ÿ6ÿ(""8(8ÿ("ÿ8(ÿ,ÿ8ÿ
                                          Main Document        Page 381 of 389
                                       -6'"6#ÿ)ÿ.6896
                                       ."ÿ 7ÿ8ÿÿ76(ÿ89 ÿ "ÿ/876)"680ÿ1"ÿ8#"1ÿ6ÿ234
                                       5678984ÿ;<7<=>68ÿ'"#ÿ#8"ÿ6ÿ344?@ÿ6ÿA84Bÿ2<CD8E4ÿ>6ÿ5F8E>G<ÿ'"#ÿ#8"
                                       6ÿ344*ÿH8"#ÿÿ"(6"$( "ÿ"6I@ÿ8(ÿ6ÿJK<FL8E4ÿMN5Oÿ5F8E>G<P4
                                       28<Q>67ÿ2<CD8E4ÿR3EÿAS4>6844ÿ6ÿ344TÿH8"#1"""6Iÿ+ÿ"6'(ÿ
                                       "ÿ.ÿU776ÿ88"(ÿ)"ÿ1V8(6ÿ 78"6@ÿU6ÿ8(ÿ"'6ÿÿ
                                       V"8ÿ/ #ÿW8"#ÿ/ 996#ÿ6ÿ2000@ÿ8(ÿ 7(ÿ8ÿXYÿ"96ÿ"
                                       Z86@ÿ.8"6(87$+ 770ÿ6ÿ"66ÿ)"ÿ687ÿ8(8"(ÿ8(ÿ787
                                       8 676#

                                       [\]^_``a]bcdÿf^^adacga]b`
                                          h77@ÿX9"68ÿ/ 77ÿ)ÿW8"#
                                          h ("ÿ8(ÿ8ÿ"6(@ÿV"8ÿ/ #ÿW8"#ÿh "9
                                           8#"ÿ(78@ÿi6ÿ/6"6ÿ(6687ÿ/ 67
                                          h "9"ÿ(6""@ÿ-6'"6#ÿ)ÿ.6896ÿ 7ÿ)ÿ8ÿX796ÿX686
                                       [\]j\ck`ÿcblÿm_ngo\_`
                                       X(!ÿ")"@ÿ-6'"6#ÿ)ÿ.6896ÿ 7ÿ)ÿ8ÿ""@ÿ-6'"6#ÿ)
                                        "ÿ/876)"68ÿp 7(ÿ 7ÿ)ÿ8@ÿV"8ÿ/ #ÿW8"ÿX686@
                                       /876)"68ÿW8"#ÿh "9@ÿX9"68ÿW8"#ÿq6@ÿi8687ÿ/ )"
                                        )ÿW8"#ÿ(@ÿr"8"(ÿ.889ÿX686
                                       s_t`
                                          ÿX"#
                                          i89(ÿ6ÿW
                                           8#"ÿ6ÿX9"68
                                          Xÿ2u@ÿ3420
                                          "66ÿ/89 "
                                          p6(ÿX86ÿZ8
                                          ÿX9 ÿ8(6
                                           8ÿh6"9
                                          X"67ÿ3u@ÿ3420
                                          r#$Vÿ
                                          X"#ÿi89(
                                          3420ÿ "

!78918"#$677%7 797                                                                               31&
012313420 Case 8:17-bk-10706-ES         Doc 783 56
                                                 7Filed
                                                  7689ÿ 09/12/19
                                                        7ÿ876ÿ8Entered
                                                                           ÿ67ÿÿ09/12/19
                                                                                            13:07:13   Desc
                                        '876("68ÿ)"
                                        Main Document        Page 382 of 389
                                         8#"*
                                        88"#ÿ&4+ÿ3420
                                       ,-./01
                                        2 ÿ3 ÿ4 ÿ45ÿ86
                                        78"#
                                          ÿ87ÿ78"#ÿ9 "9
                                          ÿ87+ÿ:8"ÿ23+ÿ342;




!78918"#$677%7 797                                                                             &1&
012313420 Case 8:17-bk-10706-ES        Doc 7835677Filed
                                                  8ÿ5 09/12/19
                                                        6ÿ6 ÿ6Entered
                                                                         ÿ ÿÿ09/12/19
                                                                                           13:07:13   Desc
                                       Main Document       Page 383 of 389




                                              56    77 8 ÿ
                                              7 ÿ1ÿ
                                                          5               6
                                              rÿ24399G024

 #$%&'()*+
  ,-78ÿ.ÿ/ 6ÿ012ÿ
    ÿ3ÿ20435
  ,-78ÿ.ÿ66.76ÿ6ÿ7 
  1ÿ08ÿ20495
 :';ÿ'+$ÿ&*%;(
 '$=)>>)*+>
  66.76?ÿ2049
 &@#;A>B)C>
  76ÿ7?ÿ3ÿD6 ÿÿE6
  068ÿ66ÿ2049"405
  36ÿF7?ÿ3ÿD6
  /6ÿ287?ÿ7ÿ068ÿ66 /7ÿ5 6ÿÿF7 3ÿÿH ÿ6ÿ63ÿH678ÿ76 ÿ5ÿ63
  204G5                          Hÿ6ÿ63ÿ66ÿÿ.376ÿ63ÿ6ÿ 7?ÿ63ÿ6ÿ773
                                         ?ÿ3H7?ÿ7?ÿ63ÿ737ÿÿH678ÿ6ÿ5ÿÿ6ÿ7636
                                    .ÿÿ,-78ÿ.ÿ/ 6ÿ63ÿ7-3ÿÿ6ÿ37ÿ.7 ÿÿ,671ÿ ÿ.
                                   76?ÿ 7ÿÿ6ÿ37ÿÿ .ÿ.ÿÿIJKLÿNOPQRQPÿSOTQUÿKOVÿWXYZUO[ÿ5
                                   7-3ÿ6ÿ6ÿ.376ÿ6ÿ7ÿÿÿ5  76HÿD6 ÿÿE6ÿ63ÿ6ÿ6ÿ!36
                                   F7ÿÿÿ5  76HÿD ÿ/6ÿ287?ÿ7ÿ/7ÿ5 6ÿ6ÿ6 ÿ6ÿ6
                                   63!ÿ7.7ÿ.ÿ6ÿ7ÿ63ÿ63- 68ÿ6ÿÿ,-78ÿ.
                                    7ÿ66.76ÿ\ 3ÿ ÿ.ÿ76ÿ5ÿ6ÿHÿ6 3ÿÿÿ3424ÿ63
                                   3420ÿ3ÿ.ÿH8ÿS]T^ÿKOV_]ZTÿQUÿL`]ZQPOÿ.7ÿÿ 7ÿÿH678ÿ6?
                                   63ÿ 3ÿ6ÿ1aÿ7 ÿ7ÿE6?ÿbOZ^QUcO[]deYff][[gTÿ ÿ7 
                                   .7ÿ6ÿ63673ÿ63ÿ6ÿ6H8ÿ/7ÿ5 6ÿÿ63 3ÿÿ76ÿ
                                   66.76ÿ63ÿÿ6ÿ73ÿÿ7ÿ7 ÿ1ÿ..

                                   ;hijhkhlmnmoplk
                                       q66ÿ1 6ÿ.ÿ2678ÿr7ÿ6ÿ6 ÿ76ÿÿb]ZQ^
                                       bOUOs]`]U^ÿtZXYuÿvwÿxyzÿJXUTY[^QUs{ÿzUPÿ0,ÿ7 ÿ6 75ÿ63
                                       ÿI|LJbÿKQ}YQcO^QUsÿyZYT^ÿvwÿ~][XQ^^]ÿÿyXYP]ÿ00ÿ675ÿSXUcQ
!6 1678"6778"   6                                                                             213
012313420 Case 8:17-bk-10706-ES        Doc 7835677Filed
                                                  8ÿ5 09/12/19
                                                        6ÿ6 ÿ6Entered
                                                                         ÿ ÿÿ09/12/19
                                                                                           13:07:13   Desc
                                       #$76 7%678ÿ 7ÿ&ÿ67 66ÿ'6676ÿ()ÿ*+ÿ-./.01234
                                       Main Document       Page 384 of 389
                                       #67 66)ÿ#5ÿ7 ÿ6 7)7ÿ89/91:2;ÿ# 67ÿ<ÿ7ÿ&7ÿ=6
                                       >?7ÿ'%)ÿ*+ÿ@ABCDE19Fÿ#<ÿ67)7ÿ6%ÿG.1:AH;91ÿ#7ÿ&ÿÿI&
                                       =6ÿJ7)ÿ*+ÿG8@Bÿ#5Kÿ6 7ÿ&ÿ(6)
                                  LMNOPQMRÿTUVMV
                                  W;ÿ19ÿX3/319ÿ@9E.Dÿ812E3A/.2;:YÿW;A+Zÿ[\4ÿ'\%ÿ22<]ÿ#0ÿ67ÿ344])
                                  W;ÿ19ÿB-ÿ-2^4D;.9:YÿW;A+Zÿ30]ÿ_Iÿ33`ÿ#aÿaÿ344\)
                                  W;ÿ19ÿB9;91DCÿb9D^:/91:YÿcD19H23:9^9;ÿD;Eÿd9C491:ÿe;.2;Yÿf2ADCÿghiZÿ3`[ÿ'\%
                                  ]`0ÿ#0ÿ67ÿ3442)
                                  W;ÿ19ÿjkGÿW;E3:/1.9:YÿW;A+Zÿ̀`ÿ'\%ÿ2402ÿ#0ÿ67ÿ200[)
                                  W;ÿ19ÿB21E2;Zÿ0]]ÿ'3%ÿ2444ÿ#0ÿ67ÿ200\)

                                  lMmV
                                       ÿ(78
                                       56 %ÿÿ_
                                       =687ÿÿ( 76
                                       (ÿ2[Zÿ3420
                                       ÿ(78
                                       56 %ÿÿn9:/
                                       fDoF91:ÿ.;ÿk^91.AD
                                       (ÿ2[Zÿ342]
                                       J 78"'?ÿ
                                       (78
                                       56 %ÿ_ÿ=687
                                       ÿ( 76
                                       (ÿ2[Zÿ342<
                                  pqrstuUQtOvV
                                       Jÿ6 6
                                       > 6ÿw??
                                       J767%ÿ>%78
                                       x231;DCÿ2yÿ-21421D/9ÿz9;9oDCÿ{|2*}j9Aÿ~iZÿa 7ÿ342




!6 1678"6778"   6                                                                               313
012313420 Case 8:17-bk-10706-ES        Doc 783 567Filed
                                                  8ÿ 6 6 609/12/19
                                                           ÿ68ÿ6Entered
                                                                          ÿ8ÿÿ09/12/19
                                                                                           13:07:13   Desc
                                       Main Document         Page 385 of 389




                                              5 6  7 8ÿ0   ÿ
                                              06ÿI6>ÿ04ÿ
                                                              6 6 6
                                              5ÿ8243mmn024

 %&'()*+,-
  . 87"8#ÿ/ÿ068/"86ÿ6ÿ1"78
  234ÿ20506
  . 87"8#ÿ/ÿ"ÿ068/"86
  27ÿ20086
 9):ÿ)-&ÿ(,':*
 )&<+==+,-=
  2008>ÿ068/"86
 (?%:@=A+B=
  C6ÿ">ÿ ÿDÿE#6 ÿ236 "
  07ÿ2008$0F6
                                    5678ÿ0ÿ 6 6 6 ÿ/ÿ"ÿ"68ÿ8ÿÿ6"6ÿ/ÿG6 "#>ÿ87 #>
                                    ""6 868 >ÿ6 HÿG8ÿ8868 ÿIÿ 6 6 6 ÿ"" ÿHG">ÿ">
                                    6 Hÿ"H8"Jÿ!!8ÿ8ÿ 8 ÿ8ÿG6 "#ÿ6>ÿ6H7"6"#
                                    "H8 >ÿ6 Hÿ"6Hÿ!!"86ÿ8868 
                                    Iÿ 6 6 6 ÿ6ÿ6#Hÿ"886ÿ"ÿ8ÿ 8 ÿ8ÿ!"ÿ6"ÿ6"
                                    22ÿ""6 868 ÿ6>ÿ6 Hÿÿ6ÿ"Hÿ8ÿ8 ÿÿ 86ÿ6 H
                                    8!! ÿ6 ÿ/ÿ""6 868 >ÿÿ"""ÿ8"ÿ/86 86ÿ6//68">ÿÿ!6K8!8
                                    ÿ76ÿG68Hÿ" ÿG6 "#ÿ6ÿ/ÿG8ÿ6>ÿ6 Hÿÿ!"
                                    /"!ÿÿG6 "#ÿ"ÿ6ÿ786Gÿ ""8
                                    Iÿ 6 6 6 ÿ"87Hÿ"ÿ H""6H6ÿH "ÿ/"!ÿÿ. 87"8#ÿ/ÿ068/"86
                                    6ÿ1"78>ÿ"ÿÿ"6H6Hÿ8ÿ ">ÿ6 Hÿ"ÿ7ÿ/"!ÿÿ. 87"8#ÿ/
                                    "ÿ068/"86>ÿ"ÿÿ6ÿ 8"ÿH8"ÿ/ÿÿLMNOPQRSÿUVWXYMRSXV
                                    ZSOQR[X\]X^WXSVR_ÿ̀VaÿbMNRSVWÿ6 HÿcVdMRÿeVfÿgWVSSXShÿbMNRSVWÿIÿ 6 6 6 ÿ"7H
                                    6ÿ6ÿ"ÿÿÿi "6Gÿ ÿDÿE#6 >ÿG6 "#ÿH ÿ/"ÿÿ0 "6
                                    78"8ÿ/ÿ068/"86ÿÿ8ÿ6H!8Hÿÿ"68ÿ8ÿ068/"86ÿ

                                    -jkl
6!16"#$230!                                                                                    213
012313420 Case 8:17-bk-10706-ES   Doc 783 567Filed
                                             8ÿ 6 6 609/12/19
                                                      ÿ68ÿ6Entered
                                                                     ÿ8ÿÿ09/12/19
                                                                                      13:07:13   Desc
                                  ÿ%"#
                                  Main Document         Page 386 of 389
                                  &6!'ÿ8ÿ(
                                  )6#"ÿ8ÿ%!"86
                                  % ÿ2*+ÿ3420




6!16"#$230!                                                                            313
012313420 Case 8:17-bk-10706-ES
                         56789 77ÿ5 9Doc
                                      6ÿ783
                                             ÿÿFiled
                                                      ÿ09/12/19
                                                           ÿ ÿ 898ÿ9Entered
                                                                            ÿ ÿÿ09/12/19
                                                                                      5 ÿ77!"ÿÿ#9$ ÿ69%ÿDesc
                                                                                                   13:07:13
                                               Main Document                 Page 387 of 389


                                                                     SEAN A. O'KEEFE

                                                                  M+Gÿ7N9JJOJÿ,IÿPJPQJ+ÿ(Oÿ/.Jÿ'RH,O(+S,RÿT64UVWÿRSLÿEJXÿY(+ZÿT64U[Wÿ\R+
                                                                  =II(],R/,(SIGÿ^Jÿ.RIÿQJJSÿR]](+LJLÿ/.Jÿ.,-.JI/ÿ)JJ+ÿ+JK,JXÿ+R/,S-ÿQ*
                                                                  MR+/,SLRHJÿ^_QQJHHÿT=`WG
                                                                  M+Gÿ7N9JJOJÿXRIÿIJHJ]/JLÿO(+ÿ,S]H_I,(Sÿ,Sÿ/.Jÿ23/.ÿ:L,/,(Sÿ(Oÿbcdÿedfg
                                                                  hijkdlfÿmnÿopdlmqiFÿ,Sÿ/.Jÿ)+R]/,]JÿR+JRÿ(Oÿ\RSZ+_)/]*ÿRSLÿ'+JL,/(+ÿrJQ/(+
                                                                  C,-./Iÿsÿ?SI(HKJS]*ÿRSLÿCJ(+-RS,tR/,(SÿARXG
                                                                  M+Gÿ7N9JJOJÿ-+RL_R/JLÿO+(PÿrR+/P(_/.ÿ'(HHJ-JÿT\=ÿ64U3WÿRSLÿ(Q/R,SJLÿ.,I
                                                                  HRXÿLJ-+JJÿO+(Pÿ;(+L.RPÿuS,KJ+I,/*ÿ>].((Hÿ(OÿARXÿT64U[WG
                                                                  ^Jÿ,IÿRÿ)RI/ÿ'.R,+PRSÿ(Oÿ/.Jÿ'(PPJ+],RHÿARXÿRSLÿ\RSZ+_)/]*ÿ>J]/,(Sÿ(Oÿ/.J
                                                                  7+RS-Jÿ'(_S/*ÿ\R+ÿ=II(],R/,(SÿRSLÿ.RIÿX+,//JSÿRSLÿI)(ZJSÿ(SÿQRSZ+_)/]*ÿRSL
                                                                  ,SI(HKJS]*ÿPR//J+IÿO(+ÿ(KJ+ÿ/XJS/*ÿ*JR+IGÿ^,Iÿ)+(OJII,(SRHÿX+,/,S-ÿRSL
                                                                  I)JRZ,S-ÿJS-R-JPJS/Iÿ,S]H_LJFÿQ_/ÿR+JÿS(/ÿH,P,/JLÿ/(
                                                                        v=LJw_R/JÿD+(/J]/,(Sÿ=O/J+ÿuS,/JLÿ>RK,S-IÿKGÿ@,PQJ+Iÿ(Oÿ?SX((L
                                                                        ;(+JI/Fvÿ6Vÿ'RHGÿ\RSZ+GÿxGÿUÿT64UUWy
                                                                        vD(I/5DJ/,/,(SÿDJ+OJ]/,(Sÿ(Oÿ=II,-SPJS/ÿ(OÿCJS/ÿ'HR_IJIÿuSLJ+ÿ66ÿuG>G'G
                                                                        z{|VTQW}ÿ=ÿ'+JR/,KJÿ?HH_I,(SFvÿ6~ÿ'RHGÿ\RSZ+GÿxGÿ62[ÿT64U4Wy
                                                                        DRSJH,I/}ÿ6443ÿ=SS_RHÿ'(SOJ+JS]Jÿ(Oÿ/.Jÿ'RH,O(+S,Rÿ\RSZ+_)/]*ÿ;(+_PF
                                                                        v'(SKJ+/,S-ÿCJS/IFÿCR/JIÿRSLÿCJKJS_JIÿ?S/(ÿ'RI.ÿ'(HHR/J+RH}ÿEJX
                                                                        '.RHHJS-JIÿ/(ÿRSÿ7HLÿ=H].JP*vy
                                                                        7+RS-Jÿ'(_S/*ÿ\RSZ+_)/]*ÿ;(+_PFÿvB.R/ÿD+,]Jÿx_I/,]J}ÿ?Iÿ@.J+JÿRS
                                                                        :]J)/,(Sÿ/(ÿ@.Jÿ=QI(H_/JÿD+,(+,/*ÿC_HJvÿ;JQ+_R+*Fÿ644[y
                                                                        ER/,(SRHÿ\_I,SJIIÿ?SI/,/_/Jÿ>JP,SR+Fÿv^(Xÿ/(ÿD+(/J]/ÿ>J]_+JLÿ?S/J+JI/I
                                                                        ,Sÿ\RSZ+_)/]*ÿ,Sÿ'RH,O(+S,RFvÿ=_-_I/Fÿ644[y
                                                                        7+RS-Jÿ'(_S/*ÿ\R+ÿ=II(],R/,(SFÿv\RSZ+_)/]*ÿ?II_JIÿ=+,I,S-ÿ;+(P
                                                                        >J]_+,/,tJLÿA(RSIFvÿ;JQ+_R+*ÿ2332y
                                                                        7+RS-Jÿ'(_S/*ÿ\R+ÿ=II(],R/,(SFÿvE(SL,I].R+-JRQ,H,/*ÿA,/,-R/,(S}
                                                                        >JHJ]/JLÿ?II_JIFvÿMR*ÿ2332yÿRSL
                                                                        DRSJH,I/Fÿ7+RS-Jÿ'(_S/*ÿ\RSZ+_)/]*ÿ;(+_PÿD+(-+RP}ÿvCJ](KJ+,S-ÿ/.J
                                                                        A((/}ÿvD_+I_,S-ÿRSLÿrJOJSL,S-ÿ;+R_LÿRSLÿ7/.J+ÿ'HR,PIÿ=-R,SI/ÿ?SI,LJ+IF
                                                                        ?SKJI/(+IFÿRSLÿ=,LJ+Iÿ<ÿ=QJ//(+Iÿ?Sÿ\RSZ+_)/]*ÿ'RIJIFvÿ=)+,Hÿ2334G
                                                                        DRSJH,I/Fÿ=PJ+,]RSÿ\RSZ+_)/]*ÿ?SI/,/_/JFÿ;R,H,S-ÿAJSLJ+I}ÿr_JH,S-
                                                                        \RSZ+_)/]*ÿ'RIJIFÿMR+].ÿ2362G
                                                                        DRSJH,I/Fÿ7+RS-Jÿ'(_S/*ÿ\RSZ+_)/]*ÿ;(+_PÿRSLÿ'.R)PRSÿuS,KJ+I,/*
                                                                        >].((Hÿ(OÿARXFÿ\RSZ+_)/]*ÿ'(LJÿ>J]/,(Sÿ{2[}ÿ=ÿ'(P)+J.JSI,KJ
                                                                        >JP,SR+ÿ(Sÿ=HHÿ=I)J]/Iÿ(OÿE(SL,I].R+-JRQ,H,/*ÿRSLÿE(SL,I].R+-JRQ,H,/*
                                                                        A,/,-R/,(SÿuSLJ+ÿ66ÿuG>G'Gÿ>J]/,(Sÿ{2[Fÿ=)+,Hÿ2362




                                                                                                        6[3ÿEJX)(+/ÿ'JS/J+ÿr+,KJFÿ>_,/Jÿ6|3
                                                                                                                 EJX)(+/ÿ\JR].Fÿ'=ÿ42VV3
                                                                                                                  @JHJ).(SJ}ÿ4|4ÿ[[|5|6[{
                                                                                                                        ;R}ÿ4|4ÿ2~|5UV[4
        @.,Iÿ,Iÿ=//(+SJ*ÿ=LKJ+/,I,S-Gÿ@.,IÿXJQÿI,/Jÿ,IÿLJI,-SJLÿO(+ÿ-JSJ+RHÿ,SO(+PR/,(Sÿ(SH*Gÿ@.Jÿ,SO(+PR/,(Sÿ)+JIJS/JLÿR/ÿ/.,IÿI,/J
                    I.(_HLÿS(/ÿQJÿ](SI/+_JLÿ/(ÿQJÿO(+PRHÿHJ-RHÿRLK,]JÿS(+ÿ/.JÿO(+PR/,(Sÿ(OÿRÿHRX*J+s]H,JS/ÿ+JHR/,(SI.,)G
                     '()*+,-./ÿ12334ÿ5ÿ2364ÿ789::;:ÿ<ÿ=>>7'?=@:>ÿA=Bÿ'7CD7C=@?7EFÿDG'Gÿ=HHÿ+,-./Iÿ+JIJ+KJLG

" !"!17 9& "                                                                                                                         212
        Case 8:17-bk-10706-ES                  Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                                       Desc
                                               Main Document   Page 388 of 389



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A TRUE AND CORRECT COPY OF THE FOREGOING DOCUMENT ENTITLED:

FIRST AND FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF
EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP AS SPECIAL
REORGANIZATON COUNSEL FOR DEBTOR AND DEBTOR IN POSSESSION FOR THE
PERIOD JANUARY 1, 2018 THROUGH JULY 31, 2019; DECLARATION OF WILLIAM N.
LOBEL IN SUPPORT THEREOF

will be served or was served (a) on the judge in chamber in the form and manner required by LBR 5005-2(d);
and the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
9/12/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 9/12/2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 9/12/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/12/2019          Nancy Lockwood                                                            /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316768.1 10601/001
        Case 8:17-bk-10706-ES                  Doc 783 Filed 09/12/19 Entered 09/12/19 13:07:13                                       Desc
                                               Main Document   Page 389 of 389


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Greg P Campbell ch11ecf@aldridgepite.com, gc@ecf.inforuptcy.com;gcampbell@aldridgepite.com
       Thomas H Casey kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
       David Choi dchoi@goldbergsegalla.com, david@jdmrllp.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Daniel K Fujimoto wdk@wolffirm.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Michael J Hauser michael.hauser@usdoj.gov
       Mark D Hurwitz mhurwitz@lsl-la.com, dsmall@lsl-la.com,kfinn@lsl-la.com
       Gary E Klausner gek@lnbyb.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       William F McDonald william@shannerlaw.com, wfmcdonald@gmail.com
       Krikor J Meshefejian kjm@lnbrb.com
       Dipika Parmar dipika.parmar@aissolution.com
       Gary A Pemberton gpemberton@shbllp.com, elohayza@shbllp.com;sseelert@shbllp.com
       Bobby Samini saminicourtnotice@gmail.com,
        bobby.samini@saminicohen.com;nicoleprado@saminicohen.com
       Edward G Schloss egs2@ix.netcom.com
       Valerie Smith claims@recoverycorp.com
       Daniel B Spitzer dspitzer@spitzeresq.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Zann R Welch ecfnotices@ascensioncapitalgroup.com
       Dean A Ziehl dziehl@pszjlaw.com, dziehl@pszjlaw.com

2. SERVED BY UNITED STATES MAIL:

Debtor
John Jean Bral
64 Sandpiper
Irvine, CA 92606

Office of the United States Trustee
411 W. Fourth Street, Suite 7160
Santa Ana, CA 92701-4593

3. SERVED BY OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:

Via Overnight Mail:
The Honorable Erithe A. Smith, United States Bankruptcy Court,
Central District of California, Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5040 (courtesy bin)
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316768.1 10601/001
